Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 1 of 447 Page ID #:20




                EXHIBIT A




                                                                  Exhibit A, Page 4
             Case 2:20-cv-04699-DMG-GJS                          Document
                   uperior Court of California, County of Los Angeles
Electronically FILED by                                               on 05/20/20201-2     Filed
                                                                                    12:18 PM Sherri 05/27/20          Page
                                                                                                    R. Carter, Executive         2 ofof447
                                                                                                                         Officer/Clerk Court, byPage     ID #:21
                                                                                                                                                J. Lara,Deputy Clerk




                          Brian S. Kabateck, SBN 152054
                          b sk@kbklawyers. corn
                          Christopher Noyes, SBN 270094
                          cn@kbklawyers. corn
                          Marina R. Pacheco, SBN 296485
                          mrp@kbklawyers.corn
                          KABATECK LLP
                          633 W. Fifth Street, Suite 3200
                          Los Angeles, CA 90071
                          Telephone: (213) 217-5000
                          Facsimile: (213) 217-5010

                          Attorneys for Plaintiff


                                                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                                                                          COUNTY OF LOS ANGELES


                            PEZ SEAFOOD DTLA, LLC, dba PEZ                                     CASE NO. 20STCV15111
                            CANTINA and PEZ POWDER, a Limited
                            Liability Company;                                                 Assigned to Hon. Rafael A. Ongkeko, Dept. 73

                                                 Plaintiff,                                    FIRST AMENDED COMPLAINT AND
                                                                                               DEMAND FOR JURY TRIAL
                                      vs.
                                                                                               Complaint filed: April 20, 2020
                            THE TRAVELERS INDEMNITY                                            Trial Date: None Set
                            COMPANY, a Corporation; MUNTU
                            DAVIS, an individual; and DOES 1
                            through 25;

                                                 Defendants.




                                                                            FIRST AMENDED COMPLAINT                                      Exhibit A, Page 5
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 3 of 447 Page ID #:22



              Plaintiff PEZ SEAFOOD DTLA, LLC dba PEZ CANTINA and PEZ POWDER, a Limited
      Liability Company, ("Plaintiff'), by their undersigned counsel, allege as follows:
                                                     PARTIES
              1.     At all relevant times, Plaintiff PEZ SEAFOOD DTLA, LLC dba Pez Cantina and
      Pez Powder, ("Pez Cantina" or "Plaintiff'), is a limited liability company, authorized to do
      business in the State of California, County of Los Angeles. PEZ SEAFOOD DTLA, LLC owns,
      operates, manages, and/or controls the restaurant Pez Cantina located at 401 S. Grand Avenue, Los

      Angeles, CA 90071 ("Insured Property").

              2.      At all relevant times, Defendant THE TRAVELERS INDEMNITY COMPANY,
      ("TRAVELERS"), is a Connecticut corporation doing business in the State of California, County
      of Los Angeles, subscribing to Policy Number 680-9M304995-20-42. TRAVELERS issued the
      policy for Plaintiff's property located at 401 S. Grand Avenue, Los Angeles, CA 90071 for the
      period of January 29, 2020 to January 29, 2021.
              3.      At all relevant times, Defendant MUNTU DAVIS, ("DAVIS"), is an individual
      residing in the County of Los Angeles, State of California. DAVIS is the Health Officer of the
      County of Los Angeles and is being named in his official capacity.

              4.      TRAVELERS is transacting the business of insurance in the state of California and
      the basis of this suit arises out of such conduct.

              5.      At all relevant times mentioned herein, the true names and capacities, whether

      individual, corporate, associate or otherwise, of Defendants and DOES 1 through 25, inclusive, are

      currently unknown to Plaintiff, who therefore brings suit against these Defendants by their

      fictitious names and capacities. Plaintiff is informed and believes and thereupon alleges that each
      fictitiously named Defendant, whether acting for itself or as an agent, corporation, association, or

      otherwise, is liable or responsible to Plaintiff and proximately caused injuries and damages to
      Plaintiff as alleged herein. While at this time Plaintiff is unaware of the true names and capacities

       of the DOE Defendants, Plaintiff will amend its Complaint to show the true names and capacities

       of DOES 1 through 25, inclusive, when those identities have been ascertained.



                                                       -1-
                                           FIRST AMENDED COMPLAINT                    Exhibit A, Page 6
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 4 of 447 Page ID #:23



               6.     At all relevant times mentioned herein, Defendants were the agents, employees,

       supervisors, servants and joint venturers of each other, and in doing the things hereafter alleged,

       were acting within the course, scope and authority of such agency, employment and joint venture

       and with the consent and permission of each of the other Defendants. All actions of each

       Defendant alleged in the causes of action into which this paragraph is incorporated by reference

       were ratified and approved by the officers or managing agents of every other Defendant.
               7.     All allegations in this Complaint are based on information and belief and/or are

      likely to have evidentiary support after a reasonable opportunity for further investigation or

       discovery. Whenever allegations in this Complaint are contrary or inconsistent, such allegations

       shall be deemed alternative.

                                         JURISDICTION AND VENUE
          8.   Jurisdiction is proper pursuant to Cal. Code Civ. Proc. §§ 410.10, 410.50 and 1060.
          9.   Venue is proper in this judicial district pursuant to Cal. Code Civ. Proc. § 395.
                                             FACTUAL BACKGROUND
               10.    On or around January 7, 2020, TRAVELERS entered into a contract of insurance
      with Plaintiff in the event of a covered of loss or damage.
               11.    Under said contract, Plaintiff agreed to make cash payments to TRAVELERS in
       exchange for TRAVELERS' promise to indemnify the Plaintiff for losses including, but not limited
      to, business income losses at the Insured Property located at 401 S. Grand Avenue, Los Angeles,
       CA 90071 ("Insured Property").

               12.    The Insured Property is a well-known restaurant and bar called Pez Cantina, which
      is located in Bunker Hill in Downtown Los Angeles. Pez Cantina is owned, leased by, managed,
       and/or controlled by the Plaintiff.
               13.    Pez Cantina is located at 401 S. Grand Avenue, Los Angeles, CA 90071. This

       address is listed as an Insured Property under the Policy.

               14.    The Insured Property is covered under a policy issued by TRAVELERS with policy

      number believed to be 680-9M304995-20-42 (hereinafter "Policy"). A true and correct copy of the
      Policy is attached hereto as Exhibit 1.

                                                       -2-
                                             FIRST AMENDED COMPLAINT                   Exhibit A, Page 7
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 5 of 447 Page ID #:24



               15.    The policy is currently in full effect, providing property, business personal property,

      business income and extra expense, and additional coverages between the period of January 29,
      2020 to January 29, 2021.

               16.    The insurance applies to the actual loss of business income sustained and necessary

       and reasonable extra expenses incurred when the operations of the business are suspended due to

      the direct physical loss of or damage to the Insured Premises that is not excluded or limited.
               17.    Under "Civil Authority" coverage is provided to pay for the actual loss of business

      income and necessary extra expense caused by an action of civil authority that prohibits access to

      the insured property due to direct physical loss of or damage unless the loss is otherwise excluded
       or limited.

               18.    The Policy further provides for additional coverages regarding "Claim Data

      Expense." This includes expenses incurred in "preparing claim data to show the extent of loss" in

      the amount of $25,000.

               19.    Plaintiff faithfully paid policy premiums to TRAVELERS to specifically provide all

      risk coverage, including the actual loss of business income due to the necessary interruption of

      business operations due to direct physical loss of or direct physical damage to property as well as a

       civil authority shutdown.

              20.     As now commonly known, an unprecedented event in the form of a world pandemic
      is occurring. By March 11, 2020, the World Health Organization officially recognized the COVID-
       19 pandemic.

              21.     It is the public policy intent and intent of each county to close businesses including

      Plaintiff's for the public good, welfare, and benefit.
              22.     In order to protect the public, on March 15, 2020, Mayor Eric Garcetti of Los

      Angeles issued an order placing restrictions on certain establishments throughout the City of Los

      Angeles. Within this order included the prohibition of dine -in food service. A true and correct copy
       of Mayor Eric Garcetti's Order ("Garcetti Order") is attached hereto as Exhibit 2.

              23.     On April 1, 2020, Mayor Garcetti issued a revised order ("Revised Garcetti Order").

       The Revised Order specifically acknowledges that COVID-19 is "physically causing property loss

                                                       -3-
                                           FIRST AMENDED COMPLAINT                    Exhibit A, Page 8
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 6 of 447 Page ID #:25



       or damage due to its tendency to attach to surfaces for prolonged periods of time." A true and
       correct copy of Mayor Eric Garcetti's Revised Order is attached hereto as Exhibit 3.
              24.     On April 10, 2020, Mayor Garcetti issued a further order extending the Revised

       Garcetti Order to May 15, 2020. ("Garcetti Extension Order"). A true and correct copy of Mayor
      Eric Garcetti's Extension Order is attached hereto as Exhibit 4.

              25.     In order to protect the public, on March 16, 2020, the Health Officer of Los Angeles
       County, Defendant Muntu Davis, M.D., MPH, issued an order directing all individuals living in the

       county to stay at home except that they may leave to provide or receive certain essential services or

       engage in certain essential activities ("Los Angeles Order"). A true and correct copy of the Los
      Angeles Order is attached hereto as Exhibit 5.

              26.     It is the public policy intent and intent of each county and state to close businesses

      including Plaintiff's for the public good, welfare, and benefit. The Garcetti Order, Revised Garcetti
       Order, Garcetti Extension Order, and Los Angeles Order (collectively "Orders") were reasonably

      necessary to protect the public good, welfare, and benefit. The Orders were specifically tailored to

      the nature of the COVID-19 pandemic.
              27.     As a result of the Orders Plaintiff has had to completely shut down its business

       operations and access to the insured property is specifically prohibited. Plaintiff has incurred

       expenses due to the necessary interruption of its business operations at the Insured Property.
              28.     Plaintiff has sustained an actual loss of business income due to the necessary

       suspension of Plaintiff's business ("the loss"). The suspension of Plaintiffs business was caused by
      the Orders that prohibited access to the Insured Property.
              29.     A declaratory judgment interpreting the impact of the Orders on the insurance

       coverage provided by TRAVELERS will prevent the Plaintiff from being left without vital

       coverage acquired to ensure the survival of its business due to the shutdown caused by the civil
       authorities' response is necessary. As a result of this order, Plaintiff has incurred, and continues to

      incur, a substantial loss of business income and additional expenses.
              30.     On April 30, 2020 TRAVELERS denied Plaintiff's claim as not being covered by
       The Policy. The denial of the claim is attached hereto as Exhibit 6.

                                                        -4-
                                           FIRST AMENDED COMPLAINT                      Exhibit A, Page 9
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 7 of 447 Page ID #:26



              31.     Although requested to do so, to date, TRAVELERS has and continues to fail and
      refuse to pay Plaintiff for the full amount due and owing under the Policy for all of its losses and
      damages.

                                          FIRST CAUSE OF ACTION
                                           DECLARATORY RELIEF
                                    (Against All Defendants and DOES 1 to 25)
              32.     Plaintiff re -alleges and incorporates by reference into this cause of action each and
       every allegation set forth in each and every paragraph of this Complaint.

              33.     Under California Code of Civil Procedure §1060 et seq., the court may declare
      rights, status, and other legal relations whether or not further relief is or could be claimed.

              34.     An actual controversy has arisen between Plaintiff, TRAVELERS, and DAVIS as to

      their rights, duties, responsibilities and obligations of the parties under the Policy as a result of the
       Orders. Resolution of the duties, responsibilities and obligation of the parties is necessary as no
       adequate remedy at law exists and a declaration of the Court is needed to resolve the dispute and
       controversy.

              35.     Plaintiff seeks a Declaratory Judgment to determine whether the necessary
       suspension of Plaintiff's business operations caused by the Orders constitute a direct physical loss
       as defined in The Policy.

              36.     Plaintiff seeks a Declaratory Judgement to determine whether the Orders constitute
       a prohibition of access to Plaintiff's Insured Premises by a Civil Authority as defined in the Policy.

              37.     Plaintiff further seeks a Declaratory Judgement to determine whether the Orders
      trigger coverage under the Policy if Plaintiff can prove that there has been a direct physical loss of
       or damage to the property.

              38.     Plaintiff further seeks a Declaratory Judgment to determine whether claim data
       expense coverage is available for making a claim under the Policy.




                                                       -5-
                                           FIRST AMENDED COMPLAINT                     Exhibit A, Page 10
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 8 of 447 Page ID #:27



                                           SECOND CAUSE OF ACTION
                                             BREACH OF CONTRACT
                                       (Against TRAVELERS and DOES 1 to 25)
                39.    Plaintiff re -alleges and incorporates by reference into this cause of action each and
       every allegation set forth in each and every paragraph of this Complaint.
                40.    Pursuant to The Policy, TRAVELERS has a contractual obligation to fully
      investigate and adjust the loss, and pay the full amount of Plaintiff's covered losses, including the
       actual loss sustained for the necessary interruption of Plaintiff's businesses, including, but not
      limited to, loss of business income and extra expense, less the applicable deductible.
                41.    The Policy is an insurance contract under which TRAVELERS was paid premiums
      in exchange for its promise to pay Plaintiff's losses for claims covered by The Policy, such as
      business losses incurred as a result of the Orders forcing Plaintiff to suspend their businesses.
                42.    Plaintiff has performed all conditions precedent to their right to recovery under The
      Policy.

                43.    TRAVELERS has refused and continues to refuse to pay for all of the benefits
      under the Policy including, but not limited to, loss of business income and extra expenses, forcing
      Plaintiff to litigate.

                44.    TRAVELERS' refusal to pay the full amount of Plaintiff's loss is in breach of The

      Policy.

                45.    TRAVELERS further breached its contract with Plaintiff by:
                       a.      failing to fully investigate the loss;

                       b.      conducting a biased and outcome -oriented investigation of the loss;

                       c.      not promptly paying Plaintiff all benefits owed as a result of the covered
                               loss;

                       d.      failing to pay for all consequential damage; and

                       e.      not putting Plaintiff in the position it would have been in had TRAVELERS
                               timely performed all of its contractual duties.
                46.    As a direct and proximate result of TRAVELERS' breach of contract, Plaintif


                                                         -6-
                                             FIRST AMENDED COMPLAINT                 Exhibit A, Page 11
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 9 of 447 Page ID #:28



                       a.     suffered and will continue to suffer loss of business income and extra
                              expenses;

                      b.      incurred and will incur in the future loss of business income and extra
                              expenses;

                       c.     suffered and will continue to suffer consequential damages;

                       d.     is entitled to    an award of prejudgment interest, taxable costs, and
                              investigatory fees; and

                       e.     incurred other expenses as a result of TRAVELERS' breach of contract.
                                          THIRD CAUSE OF ACTION
        (For Breach of the Implied Covenant of Good Faith and Fair Dealing (Insurance Bad Faith)
                                     As to TRAVELERS and DOES 1 to 25)
              47.     Plaintiff hereby re -alleges and incorporates the preceding paragraphs as though set
      forth in full herein.

              48.     Plaintiff is informed and believes and thereon alleges that the Policy was executed,

      issued and approved in the State of California.
              49.     Plaintiff is informed and believe and thereon alleges that the Policy was

       administered in, and intended to be discharged in, the State of California.
              50.      The Policy was issued in exchange for good and valuable consideration, and the
       Subject Policy was in full force and effect at all relevant times mentioned herein.

              51.     In every contract of insurance, there is an implied duty of good faith and fair dealing

      that the insurance company will not do anything to unfairly interfere with the rights of the insured,

      like Plaintiff, to receive the benefit of the Subject Policy.
              52.     Defendant TRAVELERS, having issued the Policy to Plaintiff, was at all times

      materially bound to said implied covenant of good faith and fair dealing
              53.     Defendant breached its duty of good faith and fair dealing owed to Plaintiff,
      including but not limited to, the following respects:

              a.      Unreasonably and in bad faith, placed its own financial interests ahead of its insured

      in violation of California's statutory, regulatory and common law;

                                                        -7-
                                           FIRST AMENDED COMPLAINT                   Exhibit A, Page 12
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 10 of 447 Page ID #:29



               b.      Unreasonably and in bad faith failed and refused to give at least as much

       consideration to the interests of its insured as it gave its own interests;

               c.      Unreasonably and in bad faith withheld payment of sums due and owing Plaintiff;
               d.      Unreasonably and in bad faith failed to reasonably investigate and process
       Plaintiff's claim for benefits;
               54.     Plaintiff was entitled to benefits from Defendant under the Policy for full coverage
       of the Insured Property   .




               55.     Defendant denied Plaintiff's claim and failed to pay benefits owed to Plaintiff owed
       under the Policy.

               56.     In the course of failing and/or refusing to provide benefits to Plaintiff under the

       Policy, TRAVELERS acted unreasonably and without good cause.

               57.     By its actions and inactions, TRAVELERS has breached the covenant of good faith
       and fair dealing implied in the Policy.

               58.     Plaintiff is informed, believes, and alleges that Defendant breached its duty of good

       faith and fair dealing by other acts and omissions of which they are presently unaware of but which
       will be showing according to proof at trial.

               59.     As a direct and proximate result of Defendant's breach, Plaintiff has sustained

       damages in an amount according to proof at trial for amounts paid out of pocket, unpaid interest

       thereon, consequential damages, and past and future attorneys' fees and costs incurred by Plaintiff
       in pursuing Defendants to recover, among other sums, its unpaid benefits as set forth above.
               60.     Defendant acted with reckless, willful or callous disregard for Plaintiff's rights and

       with malice, fraud or oppression toward Plaintiff, thereby entitling Plaintiff to an award of punitive

       damages in accordance with proof at trial.
               61.     To date, Defendant consciously disregarded Plaintiff's interests by refusing to

       provide coverage under the Policy, even though Plaintiff has fulfilled all of its obligations.
               62.     As alleged herein, TRAVELERS' conduct with respect to Plaintiff was with willful
       disregard of Plaintiff's rights and an attempt by them to take positions which were inconsistent

       with interpretations of other policies, based coverage decisions on misinterpretations of the policy,

                                                         -8-
                                            FIRST AMENDED COMPLAINT                    Exhibit A, Page 13
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 11 of 447 Page ID #:30



       or in an effort to cover up for their own failures to place the proper policy for Plaintiffs.

       TRAVELERS also delayed responding to Plaintiff's demands for coverage under the Subject
       Policy, has never been forthcoming as to its position on coverage, and/or has failed to rectify its

       failure to place the proper policy. Consequently, Plaintiff is entitled to recover punitive damages

       both to punish TRAVELERS' transgressions and to deter others from engaging in similar wrongful

       conduct.

               63.      Upon information and belief, Plaintiff alleges that the conduct described herein was

       authorized and ratified by Defendant.
               64.      Based on the preceding paragraphs, Defendant acted with reckless, willful or callous

       disregard for Plaintiff's rights and with malice, fraud or oppression toward Plaintiff, thereby

       entitling Plaintiff to an award of punitive damages in accordance with proof at trial.
               65.       On information and belief, Defendant has engaged in a continued pattern and

       practice of unjustly and unreasonably delaying and withholding policy benefits due to their

       insureds, of which the instant action is only one example.



                                               PRAYER FOR RELIEF
              Wherefore, Plaintiff herein, PEZ SEAFOOD DTLA, LLC, dba PEZ CANTINA and PEZ
       POWDER, a Limited Liability Company, prays as follows:

               1) For a declaration that the necessary suspension of Plaintiff's business operations caused
                     by the Orders constitute a direct physical loss as defined in the Policy.

              2) For a declaration that the Orders constitute a prohibition of access to Plaintiff's Insured
                     Premises by a Civil Authority as defined in the Policy.

              3) For a declaration that the Orders trigger coverage under The Policy if Plaintiff can
                     prove that there has been a direct physical loss of or damage to the property.

              4) For a declaration that claim expense coverage is available in the amount of $25,000 for
                     making a claim under The Policy.

               5) For such other relief as the Court may deem proper.
               6) Compensatory damages;

                                                          -9-
                                              FIRST AMENDED COMPLAINT                    Exhibit A, Page 14
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 12 of 447 Page ID #:31



             7) General damages;
             8) Pre judgment and post judgment interest as allowed by law;
             9) Costs according to proof;
             10) For exemplary and/or punitive damages against Defendant as to the Second Cause of
                Action for Insurance Bad Faith;

             11) Attorneys' fees pursuant to Brandt v. Superior Court (Standard Ins. Co.), (1985) 37

                Ca1.3 d 813, 817; and

             12) Such other and further legal and equitable relief as the Court deems just and proper.




       DATED: May 20, 2020                           KABATECK LLP


                                            By:
                                                    Brian S. Kabateck
                                                    Christopher B. Noyes
                                                    Marina R. Pacheco
                                                    Attorneys for Plaintiff




                                                    - 10 -
                                        FIRST AMENDED COMPLAINT                    Exhibit A, Page 15
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 13 of 447 Page ID #:32



                                          DEMAND FOR JURY TRIAL
       Plaintiff hereby demands a jury trial for all claims and issues so triable.




       DATED: May 20, 2020                              KABATECK LLP


                                              By:
                                                        Brian S. Kabateck
                                                        Christopher B. Noyes
                                                        Marina R. Pacheco
                                                        Attorneys for Plaintiff




                                                        -11-
                                            FIRST AMENDED COMPLAINT                  Exhibit A, Page 16
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 14 of 447 Page ID #:33




                             EXHIBIT 1




                                                                  Exhibit A, Page 17
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 15 of 447 Page ID #:34




                                     CERTIFIED POLICY
   This certification is affixed to a policy consisting of the renewal certificate for the policy
   period identified below along with any prior renewal certificate(s) or new business
   policy containing additional applicable policy forms and endorsements which, together,
   is a true and accurate copy of the document in the company's business records as of
   the date shown below.

    No additional insurance is afforded by this copy.
    Travelers Property Casualty Company of America


    Name of Insuring Company(ies)
    680 9M304995                        1/29/20 to 1/29/21                        4/18/20
    Policy Number(s)                    Policy Period(s)                          Date



                                          Kenneth Kupec,  cond Vice                   nt
                                          Bl Document Management




                                                                              Travelers Doc Mgmt 1 of 395
                                                                                           Exhibit A, Page 18
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 16 of 447 Page ID #:35

  TRAVELERS)                                                  One Tower Square, Hartford, Connecticut 06183

                                             RENEWAL CERTIFICATE
  COMMON POLICY DECLARATIONS                                POLICY NO.: 680-9M304995-20-42
  RESTAURANT PAC PLUS                                       ISSUE DATE: 01/07/2020
  BUSINESS:FINE DINING

  INSURING COMPANY:
  TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
  1.   NAMED INSURED AND MAILING ADDRESS:
       PEZ SEAFOOD DTLA, LLC
       AND AS PER IL T8 00
       ATTN BRET THOMPSON
       400 S HOPE ST STE 120
       LOS ANGELES CA 90071

  2.   POLICY PERIOD: From 01/29/2020 to 01/29/2021 12:01 A.M. Standard Time at your mailing address.
  3.   LOCATIONS:
       PREM.    BLDG.         OCCUPANCY                 ADDRESS (same as MailingAddress
       NO.         NO.                                     unless specified otherwis)
       001         001       FINE DINING            401 S GRAND AVE

                                                    LOS ANGELES                        CA    90071



  4.   COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
       COMPANIES
           COVERAGE PARTS AND SUPPLEMENTS                          INSURING COMPANY
           Businessowners Coverage Part                                                           TIL




  5.   The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
       ments for which symbol numbers are attached on a separate listing.
  6.   SUPPLEMENTAL POLICIES:        Each of the following is a separate policy containing its complete provisions.
                POLICY                               POLICY NUMBER                           INSURING COMPANY




       DIRECT BILL
  7.   PREMIUM SUMMARY:                                 SUBJECT TO AUDIT

       Provisional Premium                              $        11, 754.00
       Due at Inception                                 $
       Due at Each                                      $

       NAME AND ADDRESS OF AGENT OR BROKER                          COUNTERSIGNED BY:
       E BROOX RANDALL & SONS                     73044
       4751 WILSHIRE BLVD STE 350
                                                                               Authorized Representative
       LOS ANGELES                            CA 90010
                 (Page 1 of 01)                                     DATE'     01/07/2020
  IL TO 25 08 01
  Office: BREA/LA/ORANGE CA DOWN


                                                                                    Travelers Doc Mgmt 2 of 395

                                                                                                Exhibit A, Page 19
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 17 of 447 Page ID #:36




                       Report Claims Immediately by Calling*
                                  1-800-238-6225
                        Speak directly with a claim professional
                          24 hours a day, 365 days a year
                   *Unless Your Policy Requires Written Notice or Reporting




                             RESTAURANT PAC
                             FINE DINING




                     A Custom Insurance Policy Prepared for:

                     PEZ SEAFOOD DTLA, LLC
                     AND AS PER IL T8 00
                     ATTN BRET THOMPSON
                     400 S HOPE ST STE 120
                     LOS ANGELES CA 90071




        Presented by: E BROOX RANDALL & SONS


                                                                         Travelers Doc Mgmt 3 of 395
                                                                                      Exhibit A, Page 20
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 18 of 447 Page ID #:37

  POLICY NUMBER:       680-9M304995-20-42                                                           ISSUE DATE:   01/07/2020

  Dear Valued Policyholder:
  We are excited to inform you about changes to the structure of your commercial general liability (CGL)
  insurance. We are implementing a new proprietary CGL Coverage Form that will update and further simplify our
  approach to that coverage. Our new CGL coverage form is more closely aligned with ISO's current CGL
  coverage form, and it includes numerous provisions previously contained in our proprietary mandatory
  endorsements and several coverage enhancements that have been provided ín our commonly used XTENDTm
  endorsements. In addition, we have updated many of our CGL endorsements for improved readability and
  consistency across our portfolio of policy forms.
  To complement these CGL policy form changes, we are also transítíoníng our Liquor Liability (LL) coverage to
  ISO's current LL coverage form, modified by a proprietary Liquor Liability Amendatory Endorsement. This
  transition will improve consistency and coordination of CGL and LL coverages.
  Your new Travelers CGL policy will contain coverage terms and conditions substantially similar to those in your
  expiring Travelers CGL policy. Also, in order to make this transition to our new proprietary policy forms as easy
  as possible for you, we will adjust any claims for CGL coverage under your new policy based upon the terms
  and conditions of either your expiring policy or your new policy, whichever are broader. Likewise, if your
  expiring policy includes LL coverage and you are renewing that coverage with us, we will adjust any claims for
  LL coverage under your new policy based upon the terms and conditions of either your expiring policy or your
  new policy, whichever are broader. However, this approach to adjustment of claims for CGL and LL coverage
  is subject to the following exceptions:
      Any differences in the insured locations or insurance schedules, or the identity of named insureds or
      additional insureds.

      Any reductions in coverage that have been requested by you or your agent or broker or to which you or your
      agent or broker have agreed during renewal negotiations, or any exposures you have elected to insure
      elsewhere.

      Any reduction in the amount of the limits of insurance shown in any Declarations or endorsement for your
      new policy from the amount shown for substantially similar coverage in any Declarations or endorsement for
      your expiring policy.

      Any increase in the amount of any deductible, self -insured retention, retrospective loss limitation, or
      coinsurance obligation shown in any Declarations or endorsement for your new policy from the amount
      shown for substantially similar coverage in any Declarations or endorsement for your expiring policy, or any
      change from a loss -sensitive to guaranteed -cost rating plan or vice versa.

      Any other exceptions shown below.

  We will apply this approach to claims adjusted under your first new Travelers policy. Any claim adjusted under a
  subsequent Travelers policy will be adjusted based only upon the terms and conditions of that policy.
   Please review your expiring and new Travelers policies carefully, retain your expiring policy, and contact your
   agent or broker if you have any questions about this letter. We appreciate your business and thank you for
  choosing to insure with us.




 PN U3 20 0419                       © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 1 of 2
                                                                                              Travelers Doc Mgmt 4 of 395

                                                                                                          Exhibit A, Page 21
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 19 of 447 Page ID #:38




 Page 2 of 2             © 2019 The Travelers Indemnity Company. All rights reserved.                PN U3 20 04 19
                                                                                  Travelers Doc Mgmt 5 of 395
                                                                                              Exhibit A, Page 22
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 20 of 447 Page ID #:39


                      J
                  TRAVELERS




 BUSINESSOWNERS COVERAGE PART DECLARATIONS
                                                            One Tower Square, Hartford, Connecticut 06183


 RESTAURANT PAC PLUS                     POLICY NO.:                    680-9M304995-20-42
                                         ISSUE DATE:                    01/07/2020
 INSURING COMPANY:
 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 POLICY PERIOD:
 From 01-29-20 to 01-29-21 12:01 A.M. Standard Time at your mailing address

 FORM OF BUSINESS:            LIMITED LIAB CORP

 COVERAGES AND LIMITS OF INSURANCE:   Insurance applies only to an item for which a
 "limit" or the word "included" is shown.


                          COMMERCIAL GENERAL LIABILITY COVERAGE
 OCCURRENCE FORM                                                                  LIMITS OF INSURANCE
 General Aggregate (except. Products -Completed Operations Limit)                    $      2,000,000
 Products -completed Operations Aggregate Limit                                             2,000,000
 Personal and Advertising Injury Limit                                                      1,000,000
 Each Occurrence Limit                                                                      1,000,000
 Damage to Premises Rented to You                                                             300,000
 Medical Payments Limit (any one person)                                                             5,000


                                        BUSINESSOWNERS PROPERTY COVERAGE

 DEDUCTIBLE AMOUNT:           Businessowners Property Coverage:         $   1,000 per occurrence.
                              Building Glass:                           $   1,000 per occurrence.


 BUSINESS INCOME/EXTRA EXPENSE LIMIT:                  Actual loss subject to a maximum limit of
                                                   $     1,050,000
 Period of Restoration -Time Period:                   Immediately

 ADDITIONAL COVERAGE:
 ADDITIONAL COVERAGE:
     Fine Arts:                               $          25,000




 Other additional coverages apply and may be changed by an endorsement.                         Please
 read the policy.




 SPECIAL PROVISIONS:
                  COMMERCIAL GENERAL LIABILITY COVERAGE
                  IS SUBJECT TO A GENERAL AGGREGATE LIMIT
 MP TO 01 02 05         (Pagel    of2   )




                                                                                Travelers Doc Mgmt 6 of 395
                                                                                           Exhibit A, Page 23
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 21 of 447 Page ID #:40




                                    BUSINESSOWNERS PROPERTY COVERAGE

PREMISES LOCATION NO.:        001           BUILDING NO.:   001

                                             LIMIT OF                                            INFLATION
         COVERAGE                           INSURANCE             VALUATION     COINSURANCE        GUARD
BUSINESS PERSONAL PROPERTY              $   455,120                   RC*          N/A             0.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable             $       25,000
    Valuable Papers                 $       25,000

Other coverage extensions apply and may be changed by an endorsement.                     Please read
the policy.




 MP T0 01 02 05   (Page   2    of 2)

                                                                              Travelers Doc Mgmt 7 of 395
                                                                                          Exhibit A, Page 24
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 22 of 447 Page ID #:41




                                               POLICY NUMBER:       680-9M304995-20-42
                                               EFFECTIVE DATE:      01/29/2020
                                                   ISSUE DATE:      01/07/2020


                    LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

        THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
        BY LINE OF BUSINESS


          *    PN U3 20 04 19           LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                        MODERNIZATION
               IL   TO   19 02     05   COMMON POLICY DECLARATIONS
          *    IL   TO   25   08   01   RENEWAL CERTIFICATE
          *    MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
          *    IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
               IL   T3   15   09   07   COMMON POLICY CONDITIONS

        BUSINESSOWNERS
          *   MP TO 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
          *   CP 12 18 10 12            LOSS PAYABLE -`PROVISIONS
              MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                        DELUXE PLAN
              MP    T1   02 02     05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
          *   MP    T3   27   07   03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
          *   MP    T3   66   08.15     RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
          *   MP    T3   07   03   97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                        LOCATIONS AND RESTAURANTS
               MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
          *    MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
               MP T3 49 1006            BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                        DOLLAR LIMIT ENDORSEMENT
               MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
               MP T3 56 02 08           AMENDATORY PROVISIONS    GREEN BUILDING AND BUSINESS
                                        PERSONAL PROP COV ENHANCEMENTS
          *    MP   T3   17   02   05   UTILITY SERVICES- TIME ELEMENT
          *    MP   T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
          *    MP   T9   73   02   05   SPOILAGE COVERAGE
               MP   T4   90 05     10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
               MP   T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

        COMMERCIAL GENERAL LIABILITY
          *    CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
               CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
          *    CG TO 34 02 19           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                        COVERAGE FORM CG T1 00 02 19
          *    CG T1 00       02   19   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
          *    CG D3 09       02   19   AMENDATORY ENDORSEMENT - PRODUCTS -COMPLETED OPERATIONS
                                        HAZARD
               CG D2 03 12         97   AMEND - NON CUMULATION OF EACH OCC

          * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


   IL T8 01 01 01                                                     PAGE:      1   OF     3

                                                                              Travelers Doc Mgmt 8 of 395

                                                                                          Exhibit A, Page 25
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 23 of 447 Page ID #:42




                                              POLICY NUMBER:    680-9M304995-20-42
                                              EFFECTIVE DATE:   01/29/2020
                                                  ISSUE DATE:   01/07/2020



      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                      CHANGES
       *     CG   T4   91   11   88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
       *     CG   D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
       *     MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG   D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                      LAWS
       *     CG D1 42 02 19           EXCLUSION - DISCRIMINATION
             CG T3 56 07 86           AMENDMENT OF COVERAGE C    MEDICAL PAYMENTS (LIMITED
                                      PRODUCTS HAZARD INCLUSION)

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
        *    PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                      COVERAGE FORM
             PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                      ORGANIZATIONS-CYBERFIRST ESSENTIALS
        *    PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                      LIABILITY
             PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS
             IL   T3   68 01 15       FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL   T4   12 03 15       AMNDT COMMON POLICY COND-PROHIBITED COVG
             IL   T4   14 01 15       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
             IL   T3   82 05 13       EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
        *    IL   T8   00 01 20       GENERAL PURPOSE ENDORSEMENT
             IL   00   21 09 08       NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                      FORM)
             IL 01 04 09 07           CALIFORNIA CHANGES
             IL 02 70 09 12           CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL



       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE,


 IL T8 01 01 01                                                    PAGE:     2    OF    3


                                                                           Travelers Doc Mgmt 9 of 395
                                                                                        Exhibit A, Page 26
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 24 of 447 Page ID #:43




                                      POLICY NUMBER:    680-9M304995-20-42
                                      EFFECTIVE DATE:   01/29/2020
                                          ISSUE DATE:   01/07/2020




       POLICY HOLDER NOTICES
         *    PN T4 54 01 08   IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                               BROKER COMPENSATION
         *    PN MP 57 04 17   IMP NOT PROT SAFEGUARDS SPRK AND REST
              PN MP 38 01 11   IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




         * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE,


  IL T8 01 01 01                                          PAGE:      3    OF     3

                                                                  Travelers Doc Mgmt 10 of 395

                                                                               Exhibit A, Page 27
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 25 of 447 Page ID #:44




                                              TRAVELERS PROPERTY




                                                         Travelers Doc Mgmt 11 of 395

                                                                      Exhibit A, Page 28
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 26 of 447 Page ID #:45




   TRAVELERS PROPERTY




                                                         Travelers Doc Mgmt 12 of 395

                                                                     Exhibit A, Page 29
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 27 of 447 Page ID #:46


 TRAVELERSJ                                          One Tower Square, Hartford, Connecticut 06183

SPECIAL PROVISIONS:                                 POLICY NO.: 680-9M304995-20-42
LOSS PAYEE:                                         ISSUE DATE: 01/07/2020




           PREMISES
           LOCATION                      BUILDING              LOSS PAYEE
           NUMBER                        NUMBER         NAME AND MAILING ADDRESS
                  001                      001       LEAF CAPITAL FUNDING, LLC
                                                     ISAOA C/0 INSURANCE SERVICE CE
                                                     PO BOX 979127

                                                     MIAMI                          FL 33197




 MP TO 25 02 05         (Pagel of1   )



                                                                        Travelers Doc Mgmt 13 of 395
                                                                                     Exhibit A, Page 30
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 28 of 447 Page ID #:47

                                                                                       COMMERCIAL PROPERTY
 POLICY NUMBER:        680-9M304995-20-42                                              ISSUE DATE: 01/07/2020

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              LOSS PAYABLE PROVISIONS
 This endorsement modifies insurance provided under the following:
         BUILDERS' RISK COVERAGE FORM
         BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         CONDOMINIUM ASSOCIATION COVERAGE FORM
         CONDOMINIUM COMMERCIAL UNIT -OWNERS COVERAGE FORM
         STANDARD PROPERTY POLICY

                                                    SCHEDULE
   Location Number: 001              Building Number:     001          Applicable Clause
                                                                        (Enter C.1., C.2., C.3. or C.4.):    C.1

   Description Of Property:    BPP - LEASE EQUIPEMENT




   Loss Payee Name:   LEAF CAPITAL FUNDING, LLC
                      ISAOA C/O INSURANCE SERVICE CE
   Loss Payee Address: PO BOX 979127

                            MIAMI                               FL 33197
   Location Number:                  Building Number:                  Applicable Clause
                                                                        (Enter C.1., C.2., C.3. or C.4.):
   Description Of Property:




   Loss Payee Name:

   Loss Payee Address:


   Location Number:                  Building Number:                  Applicable Clause
                                                                        (Enter C.1., C.2., C.3. or C.4.):
   Description Of Property:




   Loss Payee Name:

   Loss Payee Address:


   Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



  CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                              Page   1   of   3



                                                                                    Travelers Doc Mgmt 14 of 395

                                                                                                Exhibit A, Page 31
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 29 of 447 Page ID #:48


 COMMERCIAL PROPERTY

 A. When this endorsement is attached to the                                     (3) If we deny your claim because of your
    Standard Property Policy CP 00 99, the term                                      acts or because you have failed to
    Coverage Part in this endorsement is replaced by                                 comply        with   the   terms    of   the
    the term Policy.                                                                 Coverage Part, the Loss Payee will
                                                                                     still have the right to receive loss
 B. Nothing        in    this   endorsement     increases   the                      payment if the Loss Payee:
    applicable Limit of Insurance. We will not pay
    any Loss Payee more than their financial interest                                (a) Pays any premium due under this
    in the Covered Property, and we will not pay                                          Coverage Part at our request if
    more than the applicable Limit of Insurance on                                        you have failed to do so;
    the Covered Property.
                                                                                     (b) Submits a signed, sworn proof of
 C. The following is added to the Loss Payment                                           loss within 60 days after receiving
    Loss Condition, as indicated in the Declarations                                     notice from us of your failure to
    or in the Schedule:                                                                   do so; and
    1.   Loss Payable Clause                                                         (c) Has notified us of any change in
         For Covered Property in which both you and                                       ownership,     occupancy       or
         a Loss Payee shown in the Schedule or in the                                     substantial change in risk known
         Declarations have an insurable interest, we                                      to the Loss Payee.
         will:                                                                       All of the terms of this Coverage Part
                                                                                     will then apply directly to the Loss
         a.      Adjust losses with you; and                                         Payee.
         b.      Pay any claim for loss or damage jointly
                                                                                 (4) If we pay the Loss Payee for any loss
                 to you and the Loss Payee, as interests
                 may appear                                                          or damage and deny payment to you
                                                                                     because of your acts or because you
    2.   Lender's Loss Payable Clause                                                have failed to comply with the terms
         a.      The Loss Payee shown in the Schedule                                of this Coverage Part:
                 or in the Declarations is a creditor,                               (a) The Loss Payee's rights will be
                 including a mortgageholder or trustee,                                  transferred to us to the extent of
                 whose interest in Covered Property is                                    the amount we pay; and
                 established by such written instruments
                 as:                                                                 (b) The Loss Payee's rights to
                                                                                         recover the full amount of the
                 (1) Warehouse receipts;                                                 Loss Payee's claim will not be
                 (2) A contract for deed;                                                 impaired.
                 (3) Bills of lading;                                                At our option, we may pay to the Loss
                                                                                     Payee the whole principal on the debt
                 (4) Financing statements; or
                                                                                     plus any accrued interest. In this
                 (5) Mortgages, deeds of trust, or security                          event, you will pay your remaining
                        agreements.                                                  debt to us.
         b.      For Covered Property in which both you                     c.   If we cancel this policy, we will give
                 and a Loss Payee have an insurable                              written notice to the Loss Payee at least:
                 interest:
                                                                                 (1) 10 days before the effective date of
                 (1) We will pay for covered loss or                                 cancellation if we cancel          for your
                        damage to each Loss Payee in their                           nonpayment of premium; or
                        order of precedence, as interests
                        may appear.
                                                                                 (2) 30 days before the effective date of
                                                                                     cancellation if we cancel for any other
                 (2) The Loss Payee has the right to                                 reason.
                        receive loss payment even if the Loss
                                                                            d.   If we elect not to renew this policy, we will
                        Payee has started foreclosure or
                                                                                 give written notice to the Loss Payee at
                        similar action on the Covered
                                                                                 least 10 days before the expiration date
                        Property.
                                                                                 of this policy.




 CP 12 18 10 12                               © Insurance Services Office, Inc., 2011                              Page   2   of   3



                                                                                            Travelers Doc Mgmt 15 of 395
                                                                                                            Exhibit A, Page 32
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 30 of 447 Page ID #:49

                                                                                       COMMERCIAL PROPERTY


    3. Contract Of Sale Clause                                            For Covered Property that is the subject
        a.   The Loss Payee shown in the Schedule
                                                                          of a contract of sale, the word "you"
                                                                          includes the Loss Payee.
             or in the Declarations is a person or
             organization you have entered into a               4.   Building Owner Loss Payable Clause
             contract with for the sale of Covered                   a. The Loss Payee shown in the Schedule
             Property.
                                                                         or ín the Declarations ís the owner of the
        b.   For Covered Property in which both you                      described building in which you are a
             and the Loss Payee have an insurable                         tenant.
             interest, we will;                                      b. We will adjust losses to the described
             (1) Adjust losses with you; and                              building with the Loss Payee. Any loss
                                                                          payment made to the Loss Payee will
             (2) Pay any claim for loss or damage                         satisfy your claims against us for the
                  jointly to you and the Loss Payee, as                   owner's property.
                  interests may appear.
                                                                     c.   We   will   adjust losses to tenants'
        c.   The following is added to the Other                          improvements and betterments with you,
             Insurance Condition:                                         unless the lease provides otherwise.




 CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                           Page   3     of 3

                                                                                    Travelers Doc Mgmt 16 of 395

                                                                                                Exhibit A, Page 33
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 31 of 447 Page ID #:50

                                                                                      BUSINESSOWNERS
 POLICY NUMBER: 680-9M304995-20-42                                                    ISSUE DATE:01/07/2020

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CAUSES OF LOSS - EARTHQUAKE
                           SPRINKLER LEAKAGE
This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS COVERAGE PART

                                                    SCHEDULE
A.   LIMITS OF INSURANCE
                                                                           LIMITS OF INSURANCE
     Premises/Bldg.                                            Occurrence                   Annual Aggregate
           No.                                                     Limit                          Limit
     001/001                                                   $300,000                     $300,000




     If more than one Annual Aggregate Limit applies, the most we will pay during any one policy y
     est of the Annual Aggregate Limits shown.

 B. DEDUCTIBLES
     Premises/Bldg.
           No.
     001/001                               $5,000               In any occurrence
                                           $                    In any one occurrence at each Premises Location




 MP T3 27 07 03                Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 2
               Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                    Travelers Doc Mgmt 17 of 395
                                                                                                 Exhibit A, Page 34
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 32 of 447 Page ID #:51

 BUSINESSOWNERS


 C. COVERED CAUSES OF LOSS                                                    the Deductible shown in the Schedule.
     Covered Causes of Loss and "specified cause of                           We will then pay the amount of loss or
     loss" is revised to include the following only for                       damage in excess of the Deductible up to
     the premises locations, building number(s) shown                         the applicable Limits of Insurance; or
     in the schedule above:                                              b.   When stated in the Schedule above we
     EARTHQUAKE SPRINKLER LEAKAGE,meaning                                     will not pay for loss or damage in any one
     loss or damage to Covered Property resulting                             occurrence at each premises location un-
     from sprinkler leakage caused by:                                        til the total amount of loss or damage for
                                                                              all coverages at each premises location
     1.   Earthquake, meaning a shaking or trembling                          exceeds the applicable Deductible shown
          of the earth's crust, caused by underground                         in the Schedule up to the applicable Limit
          volcanic or tectonic forces or by breaking or                       of Insurance.
          shifting of rock beneath the surface of the
          ground from natural causes.                               2.   When Business Income coverage is included,
                                                                         Business Income coverage is included in the
     2.   Volcanic Eruption, meaning the eruption, ex-                   occurrence Deductible shown in the Schedule
          plosion or effusion of a volcano.                              above.
     All losses due to earthquake shock or volcanic                 3.   No Deductible applies to Extra Expense.
     eruptions that occur within any 168 -hour period
     will constitute a single occurrence. The expiration       F.   LIMITS OF INSURANCE
     of this policy will not reduce the 168 -hour period.           The most we will pay for loss caused by any
     We will not pay for loss or damage caused by                   earthquake sprinkler leakage is:
     earthquakes or volcanic eruptions which began                  1.   The Limit(s) of Insurance that applies to any
     before the effective date of this insurance.                        occurrence stated in the Schedule above,
 D. PROVISIONS THAT DO NOT APPLY TO THIS                                 even if the loss or damage involves more
     ENDORSEMENT                                                         than one coverage. Amounts payable under
     1.   The provisions of the Earth Movement Exclu-                    any Additional Coverage or Coverage Exten-
          sion do not apply to the coverage specifically                 sions do not increase the Limit(s) of Insur-
          provided by this endorsement. All other ex-                    ance. This limit is part of, and does not in-
          clusions and limitations continue to apply.                    crease, the Limits of Insurance that apply un-
                                                                         der this policy.
     2.   The following provisions of forms and en-
          dorsements that may be attached to this pol-              2.   The Limit(s) of Insurance in the Schedule
          icy do not apply to this endorsement:                          above that applies to any one occurrence
                                                                         subject to the Annual Aggregate Limit(s) for
          a.    The Additional Condition - Coinsurance;                  all losses occurring in any one policy year
          b.    Deductible; or                                           commencing with the inception or anniversary
                                                                         date of this endorsement, whichever is less.
          c.    Limits of Insurance.
                                                                    3.   If more than one Annual Aggregate limit ap-
 E. DEDUCTIBLES                                                          plies in any one occurrence, the most we will
     The following deductible provisions apply to the                    pay during the policy period is the largest of
     Premises Locations, Building Number(s) which                        the Annual Aggregate Limits shown.
     are shown in the Schedule above:
                                                               G. The most we will pay for loss or damage for
     1.   When a dollar amount is shown in the Sched-               Newly Acquired or Constructed Property or Newly
          ule the following applies:                                Acquired Property Coverage Extensions under
          a.    We will not pay for loss or damage in any           this endorsement is a total of $100,000 in any one
                one occurrence until the total amount of            occurrence and in any one policy year.
                loss or damage for all coverages exceeds




  Page 2 of 2                     Copyright, The Travelers Indemnity Company, 2003                      MP T3 27 07 03
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                        Travelers Doc Mgmt 18 of 395

                                                                                                    Exhibit A, Page 35
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 33 of 447 Page ID #:52

 POLICY NUMBER: 680-9M304995-20-42                                                                                      BUSINESSOWNERS
                                                                                                                        ISSUE DATE:01/07/2020

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      Restaurant and Perishable Goods Premier Endorsement
This endorsement modifies insurance provided under the following:
        BUS INESSOWNERS PROPERTY COVERAGE SPECIAL FORM
                                                                  SCHEDULE
            Computer Fraud and Funds Transfer Fraud Limit of Insurance: $ 10, 000
            Food Contamination Costs Limit of Insurance: $ 25, 000

 The BUSINESSOWNERS PROPERTY COVERAGE                                                         lawns as described in the Outdoor Trees,
 SPECIAL FORM is changed as follows:                                                          Shrubs,       Plants and Lawns Coverage
                                                                                              Extension, caused by or resulting from a
 1.   The following Additional Coverage is added to
                                                                                              Covered Cause of Loss that occurs
      paragraph A.6.:                                                                         during the policy period. The expenses
      Blanket Coverage Limit of Insurance                                                     will be paid only if they are reported to us
      We will pay up to $250,000 in any one occurrence                                        in writing within 180 days of the date of
      as a Blanket Coverage Limit of Insurance for the                                        direct physical loss or damage.
      sum of all covered loss at each described                                         (2) Debris Removal does not apply to costs
      premises under the coverages described in                                               to:
      paragraphs a. through c. below. You may
                                                                                              (a) Extract "pollutants" from          land   or
      apportion this limit among these coverages as                                               water; or
      you choose.
                                                                                              (b) Remove, restore or replace polluted
      Unless otherwise stated, this Blanket Coverage
                                                                                                    land or water,
      Limit of Insurance is in addition to any other Limit
      of Insurance that may be provided by this policy                                  (3) When the debris removal expense
      for the following coverages.                                                          exceeds the 25% limitation in Additional
      a.   Accounts Receivable                                                                Coverage - Debris Removal in Section
                                                                                              A.6.c.(3) or when the sum of the debris
            Within     the   Blanket      Coverage        Limit     of                        removal expense and the amount we pay
            Insurance, when a Limit of Insurance                     is                       for the direct physical loss of or damage
            shown  in the Declarations for Business                                           to    Covered        Property   exceeds       the
            Personal Property at the described premises,                                      applicable Limit of Insurance, we will pay
            we will pay for direct physical loss of or                                        up to the Blanket Coverage Limit of
            damage to your records of accounts                                                Insurance for debris removal expense in
            receivable (including those on electronic data                                    any one occurrence, at each described
            processing media) on or away from each                                              premises.
            described premises, including while in transit,
            caused by or resulting from a Covered Cause                            c.   Valuable Papers and Records
            of Loss. Credit card company media will be                                  Within      the     Blanket     Coverage    Limit    of
            considered      accounts      receivable              until                  Insurance, when a Limit of Insurance                is
            delivered to the credit card company.                                       shown       in   Declarations for Business
                                                                                                          the
            This     coverage     applies     as     described       in                  Personal Property at the described premises,
            Paragraphs A.7.a.(2) and A.7.a.(3) and is                                   we will pay for direct physical loss of or
            subject to the provisions that apply to those                               damage to "valuable papers and records"
            Paragraphs.                                                                 that:

      b.    Excess Debris Removal                                                        (a) You own; or
            (1) Within the Blanket Coverage Limit of                                     (b) Are owned by others, but in your care,
                Insurance, we will pay your expense to                                          custody or control;
                   remove debris of Covered Property, other                              caused by or resulting from a Covered Cause
                than outdoor trees, shrubs, plants and                                   of Loss.

 MP T3 66 08 15                           © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 16
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                            Travelers Doc Mgmt 19 of 395
                                                                                                                           Exhibit A, Page 36
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 34 of 447 Page ID #:53

 BUS IN ES SO WNERS



             This   coverage    applies        as        described     in              (1) Stamp    the word Salvage on the
             Paragraphs A.7.s.(2) and A.7.s.(3) and is                                       merchandise or its containers, if the
             subject to the provisions that apply to those                                   stamp will not physically damage the
             Paragraphs.                                                                     merchandise; or
             With respect to property of others covered                                (2) Remove the brands and labels, if doing
             under this Additional Coverage, the owner                                       so    will     not    physically     damage     the
             may have other insurance covering the same                                      merchandise or its containers to comply
             property as this insurance. This insurance is                                  with the law.
             intended to be primary and not to contribute                              We will pay reasonable costs you incur to
             with such other insurance.                                                perform the activity described in Paragraphs
 2.    With respect to Extended Business Income, the                                   (1) and (2) above.
       time frame referenced in Paragraph A.3.c.(2)(b)                                 Payments under this Additional Coverage are
       is increased from sixty consecutive days to ninety                              subject to and not in addition to the applicable
       consecutive days.                                                               Limits of Insurance.
 3.    The      limit   applicable      to         the        Additional          b.   Contract Penalty Clause
       Coverage -Arson and Theft Reward is increased
       by $25,000.
                                                                                       (1) We will pay contract penalties you incur
                                                                                           as a result of your failure to deliver your
 4.    The      limit   applicable      to         the        Additional                     products       or    services   within   the   time
       Coverage -Claim Data Expense                      is    increased                     required under the terms of a written
       from $5,000 to $2.5,000.                                                              contract. But this Additional Coverage
  5.   The   limit applicable to                   the    Additional                         only applies if the failure is solely due to
                                                                                             direct physical loss of or damage to
       Coverage -Newly Acquired         or               Constructed
                                                                                             property at the described premises
       Property for Building is increased from $500,000                                      caused by or resulting from a Covered
       to $1,000,000.                                                                        Cause of Loss.
  6.   The    limit  applicable  to   the   Additional                                 (2) The most we will pay under this
       Coverage -Newly Acquired or Constructed                                             Additional Coverage is $1,000 for the
       Property for Business Personal Property is                                          sum of all covered contract penalties
       increased from $250,000 to $500,000.                                                arising out of all Covered Causes of Loss
  7.   With     respect   to                  the             Additional                   occurring during each separate 12 month
       Coverage -Ordinance or                Law,        coverage      is
                                                                                           period of this policy beginning with the
       extended to include tenant improvements and                                         effective date of this endorsement.
       betterments as described in Paragraph A.1.b.(3)                            c.   Identity Fraud Expense
       if:
                                                                                       (1) We will pay for Expenses incurred by an
       (1) You are a tenant; and                                                           Insured Person as a direct result of any
       (2) A Limit      of   Insurance        is    shown        in   the                    one Identity Fraud first discovered              or
             Declarations for Business Personal Property                                     learned of by such Insured Person during
                                                                                             the policy period.
             at the described premises.
                                                                                            Any act or series of acts committed by
  8.   The      limit   applicable      Additional
                                        to         the
                                                                                            one or more persons, or in which such
       Coverage -Outdoor Trees, Shrubs, Plants and                                          person or persons are aiding or abetting
       Lawns is increased from $3,000 to $5,000.                                            others against an Insured Person, is
  9.   The following Additional Coverages are added                                          considered to be one Identity Fraud, even
       to Paragraph A.6.:                                                                    if a series of acts continues into a
                                                                                             subsequent policy period.
       a.    Brands or Labels
                                                                                       (2) With respect to this Additional Coverage:
             If a limit of insurance is shown in the
             Declarations for Business Personal Property                                     (a) Expenses means:
             and if branded or labeled merchandise that is                                        (i)     Costs for notarizing affidavits or
             Covered Property is damaged by a Covered                                                     similar documents attesting to
             Cause of Loss, we may take all or part of the                                                fraud     required   by    financial
             property at an agreed or appraised value. If                                                 institutions or     similar credit
             so, you may:                                                                                 grantors or credit agencies;


  Page 2 of 16                           © 2015 The Travelers Indemnity Company. All rights reserved.                           MP T3 66 08 15
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                            Travelers Doc Mgmt 20 of 395

                                                                                                                         Exhibit A, Page 37
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 35 of 447 Page ID #:54

                                                                                                                   BUS INESSOWNERS


                  (ii) Costs for certified mail to law                                       to aid or abet another to commit, any
                      enforcement agencies,         credit                                   unlawful activity that constitutes a
                      agencies, financial institutions or                                    violation of federal law or a felony
                      similar credit grantors;                                               under any applicable state or local
                                                                                              law; and
                  (iii) Lost income resulting from:
                                                                                        (c) Insured Person means:
                      a)   Time taken off work to
                           complete fraud affidavits; or                                      (i) For sole proprietorships;
                      b)  Meeting with or talking to law                                            The individual who is the sole
                          enforcement agencies, credit                                              proprietor of the Named Insured
                          agencies or legal counsel;                                                shown in the Declarations;
                      up to a total payment of $5,000,                                        (ii) For partnerships;
                      subject to a maximum of $200                                                  Any individual that is a partner of
                      per day;                                                                      the Named Insured shown in the
                  (iv) Loan      application        fees      for                                   Declarations;
                      reapplying for a loan or loans                                          (iii) For corporations or any other
                      when the original application            is                                   type of organization;
                      rejected     solely     because the
                                                                                                    The Chief Executive Officer, and
                      lender received       incorrect credit
                                                                                                    any individual who has an
                      information;
                                                                                                    ownership interest of at least
                  (v) Reasonable attorney fees to:                                                  20% of the Named Insured
                      a)   Defend      lawsuits    brought                                          shown in the Declarations; or
                           against an Insured Person by                                       (iv) For religious institutions;
                           merchants,             vendors,
                                                                                                    The individual who is the senior
                           suppliers,             financial
                                                                                                    pastoral       "employee"    of    the
                           institutions or their collection
                                                                                                    Named Insured shown           in   the
                           agencies;                                                                Declarations.
                      b)   Remove any criminal or civil                            (3) The following additional exclusions apply
                           judgments wrongly entered                                   to this Additional Coverage:
                           against an Insured Person; or
                                                                                       We will not pay for:
                      c)   Challenge the accuracy or
                           completeness             of    any                            (a) Expenses incurred due to any
                           information in       a    consumer                                fraudulent, dishonest or criminal act
                           credit report;                                                     by:

                  (vi) Charges for        long        distance                                (i) An Insured Person;
                       telephone calls to:                                                    (ii) Any person aiding or abetting an
                      a)   Merchants;                                                               Insured Person; or

                      b)   Law enforcement agencies;                                          (iii) Any authorized representative of
                                                                                                    an Insured Person;
                      c)   Financial      institutions         or
                                                                                              whether acting alone or in collusion
                           similar credit grantors; or                                        with others;
                      d)   Credit agencies; or
                                                                                         (b) Expenses incurred that are not
                  (vii) Reasonable fees for professional                                     related to the identity of an individual;
                      financial advice or professional                                        or
                      credit advice.                                                     (c) Loss other than Expenses. Account
           (b) Identity Fraud means:                                                          balances         which    arise    out    of
                  The act of knowingly transferring or                                        fraudulent or unauthorized charges
                  using,   without     lawful    authority,     a                             would be one example of Loss other
                  means of identification of an Insured                                       than Expenses.
                  Person with the intent to commit, or                                   (d) An Identity Fraud discovered during
                                                                                             such time that an individual was not


 MP T3 66 08 15                      © 2015 The Travelers Indemnity Company, All rights reserved.                           Page 3 of 16
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                      Travelers Doc Mgmt 21 of 395
                                                                                                                       Exhibit A, Page 38
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 36 of 447 Page ID #:55

  BUSINESSOWNERS


                  an Insured Person.                                                      (b) Either:
          (4) This Additional Coverage does not apply                                            (i) Readjust existing locks to accept
              to Expenses otherwise covered under the                                                new keys; or
             Unauthorized    Business             Card       Use
                                                                                                 (ii) Replace existing locks, but only if
             Additional Coverage.
                                                                                                      necessary or less expensive than
          (5) Regardless of the amount of the                                                         the cost of adjusting the existing
              Businessowners     Property    Coverage                                                locks.
              Deductible shown in the Declarations, the
                                                                                    (2) Paragraph B.2.h. does not apply to this
              most we will deduct from any claim for
                                                                                          Additional Coverage, except with respect
             Expenses under this Additional Coverage
                                                                                          to dishonest or criminal act by you or any
             for any one Identity Fraud is $250.
                                                                                          of your partners, directors or trustees.
          (6) The most we will pay under this
                                                                                    (3) Paragraph B.2.m. does not apply to this
              Additional Coverage is $15,000 for the
                                                                                          Additional Coverage.
               sum of all covered Expenses arising out
               of all Identity Fraud against an Insured                             (4) The most we will pay for loss or damage
               Person discovered during each separate                                   under this Additional Coverage is $2,500
               12 month period of this policy beginning                                   at each described premises.
               with    the   effective date     of this                        f.   Theft of Clients' Property Coverage
              endorsement.
                                                                                    (1) If    Additional Coverage - Employee
          (7) In order for coverage to be provided                                        Dishonesty is provided within this
              under this Additional Coverage, you
                                                                                          Coverage Form, the following coverage is
              must:
                                                                                          added and is subject to the Additional
              Send to us, within 60 days after our                                        Coverage - Employee Dishonesty
              request, receipts, bills or other records                                   provisions:
              that support your claim for Expenses
              under Identity Fraud coverage.                                              Theft Of Clients' Property Coverage
     d.   Lease Assessment                                                                We will also pay for loss of or damage to
                                                                                          "money", "securities" and "other property"
          (1) When a Limit of Insurance is shown in the                                   sustained by your "client" resulting
              Declarations for     Business Personal                                      directly from "theft" committed by any of
              Property at the described premises, we                                      your "employees", acting alone or in
              will pay for your share of any assessment                                   collusion with other persons.
              charged:
                                                                                          The   property covered         under        this
              (a) To all tenants by the building owner;                                   coverage is limited to property:
              (b) Pursuant   to         a     written       lease                         (a) That your "client" owns or leases; or
                  agreement; and
                                                                                          (b) That your "client" holds for others;
              (c) As a result of direct physical loss or                                  while the property is on your "client's"
                  damage by a Covered Cause of Loss
                                                                                          premises. However, this insurance is for
                  to building property you occupy.
                                                                                          your benefit only. It provides no rights or
          (2) The most we will pay for loss under this                                    benefits to any other person or
              Additional Coverage is $2,500 in any one                                    organization, including your "client". Any
              occurrence.                                                                 claim for loss that is covered under this
                                                                                          coverage must be presented by you.
     e.   Lost Key Consequential Loss
                                                                                    (2) With respect to the coverage provided by
          (1) We will pay for consequential loss to keys
                                                                                          this    Additional        Coverage,   Paragraph
              and locks if a master key to buildings,
              rooms or compartments that are Covered                                      A.6.d.(6) under Additional Coverage -
              Property, or house Covered Property, at                                     Employee Dishonesty is replaced with
              the described premises is lost or                                           the following:
              damaged from a Covered Cause of Loss.                                       The most we will pay for the coverage
              We will pay for the necessary costs you                                     provided under this Additional Coverage
              incur to:                                                                   in any one occurrence is $10,000.
              (a) Replace keys; and                                                 (3) With respect to the coverage provided by


  Page 4 of 16                        © 2015 The Travelers Indemnity Company. All rights reserved.                        MP T3 66 08 15
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                       Travelers Doc Mgmt 22 of 395

                                                                                                                      Exhibit A, Page 39
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 37 of 447 Page ID #:56

                                                                                                                      BUS INESSOWNERS


            this Additional Coverage, Paragraph D.                                         Additional       Coverage         in    any     one
            DEDUCTIBLES               is        replaced     by    the                     occurrence is $5,000, regardless of the
            following:                                                                     number of premises involved.
            We will not pay for loss or damage in any                            h.   Utility Services - Direct Damage
            one occurrence until the amount of loss                                   (1) We will pay for loss of or damage to
            or damage exceeds $500. We will then                                           Covered        Property      caused       by    the
            pay the amount of loss or damage in                                            interruption of services to the described
            excess of the deductible subject to the                                        premises. The interruption must result
            limit in paragraph (2) above. No other                                         from direct physical loss or damage by a
            deductible applies to theft                    of clients'                     Covered Cause of Loss to the following
            property coverage.                                                             property not on the described premises:
         (4) With respect to the coverage provided by                                      (a) "Water Supply Services";
            this     Additional      Coverage,             Paragraph
            A.2.b. and A.2.c.              is   replaced with the                          (b) "Communication Supply Services"; or
            following:                                                                     (c) "Power Supply Services".
            b.     Automobiles, motortrucks and other                                 (2) With respect to this Additional Coverage,
                   vehicles subject to motor vehicle                                      Paragraphs G.3.b. and G.22.b are
                   registration.                                                            deleted.
         (5) With respect to coverage provided under                                  (3) The most we will pay for loss or damage
             this Additional Coverage Paragraph A.2.                                        under this Additional Coverage is $25,000
            Property Not Covered does not apply,                                            at each described premises, but we will
            except for Subparagraphs a., b., e., g.                                         not pay more than $100,000 in any one
            and j.                                                                          occurrence, regardless of the number of
                                                                                            premises involved.
         (6) With respect to coverage provided under
             this Additional Coverage the following                                   (4) Payments under this Additional Coverage
            definitions are added to Paragraph G.                                           are subject to and not in addition to the
             PROPERTY DEFINITIONS:                                                          applicable Limit of Insurance.

             (a) "Other       property"    means    any                     10. The following Additional Coverage is added, but
                   tangible property other than "money"                         only with respect to described premises to which
                   and      "securities" that has             intrinsic         no Ordinance or Law - Coverage A applies other
                   value.                                                       than as provided under Paragraph A.6.k.:
             (b) "Client" means any entity for whom                              Ordinance or Law - Coverage A - Coverage
                 you perform services under a written                            For Loss to the Undamaged Portion of the
                   agreement.                                                    Building
         Unauthorized Business Card Use                                          (1) If a Limit        of Insurance is shown in the
    g.
                                                                                      Declarations for Building, in the event of
         (1) We will pay for your loss of "money" or                                  damage by a Covered Cause of Loss we will
             charges and costs you incur that result                                  pay for loss        in   value of the undamaged
             directly from the unauthorized use of                                    portion of the building as a consequence of
             credit, debit or charge card accounts                                    enforcement of the minimum requirements of
             issued in your business name, including:                                 any ordinance or law that requires the
             (a) Fund transfer cards;                                                 demolition of undamaged parts of the same
                                                                                      building.
             (b) Charge plates; or
             (c) Telephone cards.
                                                                                 (2) The coverage provided by this Additional
                                                                                       Coverage apply only if both (2)(a) and (2)(b)
         (2) With respect to this Additional Coverage,                                are satisfied and are then subject to the
             occurrence means an act or series of                                     qualifications set forth in (3).
             related     acts      involving        one     or    more
             persons; or an act or event, or a series of                               (a) The ordinance or law:
             related acts or events not involving any                                       (i)   Regulates            the         demolition,
             person is considered one occurrence.                                                 construction or repair of buildings, or
         (3) The     most we          will       pay      under    this                           establishes zoning or             land  use
                                                                                                  requirements  at   the            described

 MPT3660815                             © 2015 The Travelers Indemnity Company. All rights reserved.                              Page 5 of 16
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                         Travelers Doc Mgmt 23 of 395
                                                                                                                         Exhibit A, Page 40
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 38 of 447 Page ID #:57

 BUSINESSOWNERS


                    premises; and                                                        (b) The        costs       associated      with      the
              (ii) Is in force at the time of loss.                                            enforcement of any ordinance or law
                                                                                               which requires any insured or others to
              But             under this Additional
                        coverage                                                               test for, monitor, clean up, remove,
              Coverage applies only in response to the                                         contain, treat, detoxify or neutralize, or in
              minimum requirements of the ordinance                                            any way respond to, or assess the effects
              or law. Losses and costs incurred                      in                        of "pollutants", "fungus", wet rot or dry
              complying with recommended actions or                                            rot.
              standards    that     exceed    actual
              requirements are not covered under this                               (5) Specific or Blanket Insurance
              Additional Coverage.                                                       (a) Specific Insurance
       (b)   (i) The building sustains direct physical                                       With respect to the building insured on a
                 damage that is covered under this                                             "specific insurance" basis that has
                 policy and such damage results                      in                        sustained   covered    direct   physical
                 enforcement of the ordinance or law; or                                       damage, we will pay under this Additional
             (ii)The building sustains both direct                                             Coverage for the loss in value of the
                 physical damage that is covered under                                         undamaged portion of the building as a
                 this policy and direct physical damage                                        consequence    of enforcement of an
                 that is not covered under this policy,                                        ordinance or law that requires demolition
                 and the building damage -in its -entirety                                     of undamaged parts of thesame building
                 results in enforcement of the ordinance                                       as described in paragraph (6)(b)(i) and
                 or law.                                                                       (6)(b)(ii) below.
             (iii)But    if     the    building    sustains     direct                   (b) Blanket Insurance
                 physical damage that is not covered                                         With respect to the building insured on a
                 under this policy, and such damage is                                         "blanket insurance" basis that has
                 the subject of the ordinance or law,                                          sustained   covered    direct   physical
                 then there is no coverage under this                                          damage, we will pay under this Additional
                 Additional Coverage even if the building                                      Coverage for the loss in value of the
                 has also sustained covered direct                                             undamaged portion of the building as a
                 physical damage.       -                                                      consequence of enforcement of an
     (3) In the situation described in (2)(b)(ii) above,                                       ordinance or law that requires demolition
         we will not pay the full amount of loss                                               of undamaged parts of the same building
         otherwise payable under the terms of this                                             as described in paragraph (6)(c) and
         Additional Coverage. Instead, we will pay a                                           (6)(d) below.
         proportion        of     such     loss;     meaning       the                    (c) As used in this Additional Coverage, the
         proportion that the covered direct physical                                          terms "specific insurance" and "blanket
         damage bears to the total direct physical                                            insurance" have the following meanings;
         damage.                                                                              Specific insurance covers each item of
         However, if the covered direct physical                                              insurance (for example, each building)
         damage, alone, would have resulted in                                                under a separate Limit of Insurance.
         enforcement of the ordinance or law, then we                                         Blanket insurance covers two or more
         will pay the full amount of loss otherwise                                            items     of    insurance    (for   example,     .a
         payable under the terms of this Additional                                            building and personal property in that
         Coverage.                                                                             building, or two buildings) under a single
                                                                                               Limit of Insurance.
     (4) We will   not           pay     under     this   Additional
         Coverage for:                                                                    (d) This Additional Coverage is included in
                                                                                              the Limit of Insurance shown in the
         (a) Enforcement of any ordinance or law
                                                                                               Declarations as applicable to the covered
              which      requires the         demolition, repair,
                                                                                               building. This Additional Coverage does
              replacement, reconstruction, remodeling
                                                                                               not increase the Limit of Insurance.
              or remediation of property due to
              contamination by "pollutants" or due to                               (6) Loss Payment
              the               growth,
                        presence,           proliferation,                                (a) The following loss payment provision is
              spread or any activity of "fungus", wet rot                                     subject to the apportionment procedures
              or dry rot; or
                                                                                               set forth in Paragraphs (2) and (3) above.


  Page 6 of 16                             © 2015 The Travelers Indemnity Company. All rights reserved.                       MP T3 66 08 15
                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission,

                                                                                                              Travelers Doc Mgmt 24 of 395
                                                                                                                           Exhibit A, Page 41
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 39 of 447 Page ID #:58

                                                                                                                     BUSINESSOWNERS


        (b) When there        is   a loss    in   value of an                                        quality of the original property
           undamaged portion of a building to which                                                  insured; or
           this Additional Coverage applies, the loss                                          (ii) The value individually stated for
           payment for that building, including                                                      the covered building on the latest
           damaged and undamaged portions, will                                                      statement of values on file with
           be determined as follows:                                                                 us. If, at the time of loss, there is
           Specific Insurance                                                                        no statement of values on file
                                              coverage
                                                                                                     with     us    or the value for     the
           (i)    If   Replacement Cost
                                                                                                     covered building or structure        is
                  applies on a "specific insurance"
                                                                                                     not individually      stated on     the
                  basis and the property is being
                                                                                                     latest statement of values on file
                  repaired or replaced, on the same or
                                                                                                     with us, the value of the building
                  another premises, we will not pay
                                                                                                     or structure will be determined by
                  more than the lesser of:
                                                                                                     multiplying:
                  a)    The amount you actually spend
                                                                                                     a)     The total   reported building
                        to repair, rebuild or reconstruct
                        the building,    but not for more                                                   and structure value; by
                        than the amount it would cost to                                             b)     The proportion        that   the
                        restore the building on the same                                                    square     footage      of   the
                        premises and to the same height,                                                    individual      building      or
                        floor area, style and comparable                                                    structure bears to the total
                        quality of the original property                                                    square     footage      of   all
                        insured; or                                                                         buildings    and     structures
                                                                                                            contemplated in the total
                  b)    The Limit of Insurance shown in
                                                                                                            reported      building      and
                        the Declarations as applicable to
                                                                                                            structure value.
                        the covered building.
                                                                                          (d) If Replacement   Cost          coverage
           (ii)   If  Replacement     Cost     coverage
                                                                                              applies on a "blanket        insurance"
                  applies on a "specific insurance"
                                                                                               basis and the property is not repaired
                  basis and the property is not repaired
                                                                                               or replaced, or if the optional Actual
                  or replaced, or if the optional Actual
                                                                                               Cash   Value is applicable on a
                  Cash    Value is applicable on a
                                                                                               "blanket insurance" basis to real
                  "specific insurance" basis to real
                                                                                               property, we will not pay more than
                  property, we will not pay more than
                                                                                               the lesser of:
                  the lesser of:
                                                                                               (i)   The actual cash value of the
                  a)    The actual cash value of the                                                 building at the time of loss; or
                        building at the time of loss; or
                                                                                               (ii) The value individually stated for
                  b)    The Limit of Insurance shown in                                              the covered building on the latest
                        the Declarations as applicable -to                                           statement of values on file with
                        the covered building.                                                        us. If, at the time of loss, there is
           (c) Blanket Insurance                                                                     no statement of values on file
                                                                                                     with us or the value for the
                  If   Replacement Cost coverage
                  applies on a "blanket insurance"
                                                                                                     covered building or structure        is
                                                                                                     not     individually stated on      the
                  basis and the property is being
                  repaired or replaced, on the same or                                               latest statement of values on file
                  another premises, we will not pay                                                  with us, the value of the building
                  more than the lesser of:
                                                                                                     or structure will be determined by
                                                                                                     multiplying:
                  (i)   The amount you actually spend
                        to repair, rebuild or reconstruct                                            a)     The total reported building
                        the building,    but not for more                                                   and structure value; by
                        than the amount it would cost to                                             b)     The     proportion that      the
                        restore the building on the same                                                    square     footage     of    the
                        premises and to the same height,                                                    individual      building      or
                        floor area, style and comparable                                                    structure bears to the total


 MP T3 66 08 15                       © 2015 The Travelers Indemnity Company. All rights reserved.                             Page 7 of 16
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                          Travelers Doc Mgmt 25 of 395
                                                                                                                        Exhibit A, Page 42
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 40 of 447 Page ID #:59

 BUSINESSOWNERS


                               square     footage      of   all                              $25,000 to $50,000.
                               buildings    and     structures
                                                                                  e.   The  limit applicable to the Coverage
                               contemplated in the total
                               reported      building      and                         Extension - Non -owned Detached Trailers
                               structure value.                                        is increased from $5,000 to $25,000.

     (7) The terms of this Additional Coverage apply                              f.   The      limit   applicable       to     the    Coverage
         separately to each building to which this                                     Extension - Ordinance or Law - Increased
          Additional Coverage applies.                                                 "Period of Restoration" is increased from
                                                                                       $25,000 to $50,000.
     (8) Under this Additional Coverage we will not
          pay for loss due to any ordinance or law that:                     12. The following Coverage Extensions are added to
                                                                                 Paragraph A.7.:
          (a) You were required to comply with before
                the loss, even           if    the    building      was           a.   Business Income                 and     Extra   Expense
                undamaged; and                                                         -Boil -Water Order
          (b) You failed to comply with.                                               (1) When the Declarations show that you
                                                                                             have coverage for Business Income and
  11. The following Coverage Extensions                            under
                                                                                             Extra Expense, you may extend that
      Paragraph A.7. are changed as follows:
                                                                                             insurance to apply to the actual loss of
     a.   Business Income and Extra Expense From                                             Business Income you sustain and
          Dependent Property                                                                 reasonable and necessary Extra Expense
                                                                                             you incur due to the "suspension" of your
          (1) Paragraph A.7.d.(4)(a) is replaced by the
                following:
                                                                                             "operations" at the described premises
                                                                                             caused by or resulting from a "boil -water
                Applies to Dependent Property premises                                       order" due to a Covered Cause of Loss.
                located worldwide; and
                                                                                       (2) The most we will pay under this
          (2) The limit applicable to the Coverage                                         Coverage Extension is $10,000 at each
                Extension - Business Income and                                              described premises for the sum of all
                Extra      Expense            From         Dependent                         covered loss of Business Income and
                Property is increased from $10,000 to                                        Extra Expense arising out of all
                $50,000.                                                                     "boil -water orders" occurring during each
                                                                                             separate 12 month period of this policy
     b.   The     limit    applicable         to     the    Coverage                         beginning with the effective date of this
          Extension - Business Income and Extra                                              endorsement.
          Expense - Newly Acquired Premises is
          increased from $250,000 to $500,000.                                         (3) The coverage for Business Income and
                                                                                           Extra Expense will begin 24 hours after
     c.   The     expiration      days        applicable      to     the                   the time the "boil -water order" goes into
          Coverage Extension - Newly Acquired or                                           effect and will apply for a period of seven
          Constructed Property for Business Income                                           consecutive days after coverage begins.
          and Extra Expense is increased from 90 days
                                                                                       (4) This Coverage Extension does not apply
          to 180 days.
                                                                                           to any "boil -water order" while access to
     d.   Two of the limits applicable to the Coverage                                     the described premises is prohibited by
          Extension - Electronic Data Processing                                             action of civil authority.
          are changed as follows:                                                      (5) With respect to this Coverage Extension,
          (1) The limit applicable to "Electronic Data                                     the following definition is provided:
                Processing Equipment" and to "Electronic                                     "Boil -water order" means an advisory,
                Data Processing Data and Media" while                                        notice, order or other communication
                in transit or at premises other than the                                     issued by a governmental, health or
                described premises is increased from                                         water authority, requiring that water at the
                $25,000 to $75,000.                                                          described premises should be boiled
          (2) The limit applicable to loss or damage to                                      before consumption or use, due to actual
                "Electronic Data Processing Data and                                         or potential contamination.
                Media"   caused by or resulting from                              b.    Business Income and Extra Expense at
                "electronic vandalism" is increased from
                                                                                       Client or Virtual Office Premises


  Page 8 of 16                           © 2015 The Travelers Indemnity Company. All rights reserved.                           MP T3 66 08 15
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                          Travelers Doc Mgmt 26 of 395

                                                                                                                             Exhibit A, Page 43
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 41 of 447 Page ID #:60

                                                                                                                    BUSINESSOWNERS


       (1) When the Declarations show that you                                           within the Coverage Territory.
           have coverage for Business Income and                                    (4) We will reduce the amount of your
           Extra Expense, you may extend that                                            Business Income loss, other than Extra
           insurance to apply to the actual loss of                                      Expense, to the extent you can resume
           Business Income you sustain and                                               your business activities at a "client or
           reasonable and necessary Extra Expense                                        virtual office premises" in whole or in part,
           you incur due to the "suspension" of your                                     by using any other available:
           business activities occurring at a "client
           or virtual office          premises" during the                               (a) Source of materials; or
           "period of restoration". The "suspension"                                     (b) Outlet for your products.
           must be caused by direct physical loss or
           damage caused by or resulting from a                                     (5) This Coverage Extension does not apply
           Covered Cause of Loss at a "client or                                         to loss caused by or resulting from loss or
                                                                                         damage to property:
           virtual office premises".
       (2) With respect to this Coverage Extension,                                      (a) At the premises of a "dependent
                                                                                              property";
           the "period of restoration" definition under
           Paragraph G. PROPERTY DEFINITIONS                                             (b) At any location to which the Business
           is replaced by the following:                                                       Income and Extra Expense Newly
                                                                                              Acquired     Premises            Coverage
           "Period of Restoration" means                      the
                                                                                              Extension applies; or
           period of time that:
                                                                                         (c) In the due course of transit.
           (a) Begins 24 hours after the time of
                  direct    physical     loss    or    damage                       (6) The   most we will pay under this
                  caused by or resulting from any                                        Coverage Extension for the sum of
                  Covered Cause of Loss at the "client                                   Business Income and Extra Expense you
                  or virtual office premises"; and                                       incur in any one occurrence is $25,000
                                                                                         regardless of the number of "client or
           (b) Ends on the earlier of:
                                                                                         virtual office premises" involved.
                  (I)   The date when the property at
                                                                                    (7) Payments made under this Coverage
                        the "client or virtual office
                                                                                         Extension are in addition to the applicable
                        premises" should be repaired,
                        rebuilt   or   replaced  with                                    Limits of Insurance.
                        reasonable speed and similar                           c.   Business Personal Property at Client or
                        quality; or                                                 Virtual Office Premises
                  (ii) The date when "client or virtual                             (1) When a Limit of Insurance is shown in the
                        office premises" is resumed at a                                Declarations for Business       Personal
                        new permanent location; and                                     Property at any described premises, you
            (c) Does        not include      any      increased                           may extend that insurance to apply to
                  period      required       due       to    the                         direct physical loss of or damage to
                  enforcement of any ordinance or law                                    Business Personal Property caused by or
                  that:                                                                   resulting from a Covered Cause of Loss
                                                                                          while such property is located at a "client
                  (i)   Regulates the construction, use                                   or virtual office premises".
                        or repair, or requires the tearing
                        down of any property; or                                    (2) This Coverage Extension also applies to
                                                                                          personal property that is:
                  (ii) Requires any insured or others to
                        test for, monitor, clean up,                                      (a) Owned by an "employee"; and
                        remove, contain, treat, detoxify or                               (b) Used for your business;
                        neutralize, or in any way respond
                                                                                          while such property is located at a "client
                        to, or assess the effects of                                      or virtual office premises" and sustains
                        "pollutants".
                                                                                          direct physical loss or damage caused by
            The expiration date of this policy will not                                   or resulting from a Covered Cause of
            cut short the "period of restoration".                                        Loss.
        (3) This Coverage Extension applies to                                      (3) This Coverage Extension does not apply
            "client or virtual office premises" located                                   to property:


 MP T3 66 08 15                       © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 9 of 16
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                       Travelers Doc Mgmt 27 of 395
                                                                                                                       Exhibit A, Page 44
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 42 of 447 Page ID #:61

  BUS INESSOWNERS


              (a) Otherwise     covered     under              the                              from the use of any computer to
                  following Additional Coverages;                                              fraudulently cause a transfer of that
                                                                                               property from inside the building at
                  (i)   Blanket   Coverage            Limit of
                                                                                               the described premises or "banking
                        Insurance            -        Accounts
                                                                                                premises":
                        Receivable;
                                                                                                (i) To a person (other than a
                  (Ii) Blanket Coverage Limit of                                                    "messenger") outside  those
                       Insurance Valuable Papers and                                                premises; or
                        Records; or
                                                                                                (ii) To      a       place   outside        those
                  (iii) Fine Arts.                                                                   premises.
              (b) Otherwise    covered    under                the
                                                                                          (b) Loss of "money" and "securities"
                  following Coverage Extensions:
                                                                                              resulting directly from a "fraudulent
                  (i)   Accounts Receivable;                                                    instruction"         directing     a    financial
                  (ii) Business Personal Property Off                                           institution to transfer, pay or deliver
                        Premises;                                                               "money" and "securities" from your
                                                                                                "transfer account".
                  (iii) Electronic Data Processing;
                                                                                     (2) With respect to the coverage provided by
                  (iv) Sales Representative's Samples;                                   this Coverage Extension, Paragraph B.
                        or                                                               Exclusions is amended as follows:
                  (v) Valuable Papers and Records.                                         (a) Paragraph B.2.o. does not apply.
          (4) The most we will pay for loss or damage                                      (b) Paragraph B.2.i. does not apply.
              under this Coverage Extension in any
              one occurrence is $25,000 regardless of                                      (c) The following exclusion is added:
              the number of "client or virtual office                                           We will not pay for loss or damage
              premises" involved.                                                               caused by or resulting from the use
          (5) Payments under this Coverage Extension                                            or purported use of credit, debit,
               are in addition to the applicable Limits of                                      charge,       access,      convenience,
                                                                                                identification, stored -value or other
              Insurance.
                                                                                                cards or the information contained on
     d. Civil Authority - Homicide or Suicide                                                   such cards.
        (1) When the Declarations show that you                                      (3) With respect to this Coverage Extension,
              have coverage for Business Income and                                        occurrence means an act or series of
              Extra Expense, you may extend that                                           related    acts       involving       one   or   more
              insurance to apply to the actual loss of                                     persons; or an act or event, or a series of
              Business    Income you sustain and                                           related acts or events not involving any
              reasonable and necessary Extra Expense                                       person is considered one occurrence.
              you incur caused by action of civil
              authority that prohibits access to the                                 (4) The      most we will pay under this
              described premises due to a homicide or                                      Coverage    Extension    in    any  one
              suicide occurring at such premises.                                          occurrence is the limit of insurance
                                                                                           shown in the above schedule, regardless
          (2) The coverage for Business Income and                                         of the number of premises involved.
              Extra Expense will begin immediately
              after the time of that action and will apply                      f.   Covered Leasehold Interest - Undamaged
              for a period of one week after coverage                                Improvements and Betterments
              begins.                                                                (1) When a Limit of Insurance is shown in the
     e.   Computer Fraud and Funds Transfer Fraud                                        Declarations for Business Personal
                                                                                         Property at the described premises, you
          (1) When a Limit of Insurance is shown in the                                    may extend that insurance to apply to
              Declarations for Business Personal                                           your interest as tenant in improvements
              Property at the described premises, you                                      and betterments, as defined in Section
              may extend that insurance to apply to:                                       A.1.b.(3) of this Coverage Form, which
              (a) Loss of or damage to Business                                            are not damaged or destroyed, but which
                  Personal Property resulting directly                                     you lose due to the cancellation of your
                                                                                           lease by your landlord. The cancellation

  Page 10 of 16                        © 2015 The Travelers Indemnity Company. All rights reserved.                          MP T3 66 08 15
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                        Travelers Doc Mgmt 28 of 395
                                                                                                                         Exhibit A, Page 45
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 43 of 447 Page ID #:62

                                                                                                                      BUSINESSOWNERS


            of your lease by your landlord must:                                               be the unpaid balance shown on your
            (a) Result from direct physical loss of or                                         books as due from the buyer for such
                damage to property at the described                                            property, excluding any interest or
                premises where your improvements                                               fees due.
                and betterments are located, caused                                 (3) The following is added to A.2. Property
                by or resulting from a Covered Cause                                    And Costs Not Covered, but only with
                  of Loss; and                                                           respect to this Coverage Extension.
             (b) Be permitted in accordance with the                                     Personal property sold by you under an
                  conditions of          your   written    lease                         installment plan, conditional sale, trust
                  agreement.                                                             agreement or other deferred payment
                                                                                         plan after delivery to the purchasers
         (2) The most we          will    pay      in   any one
            occurrence         under        this        Coverage                         except as   provided in the Deferred
                                                                                         Pay-ments Coverage Extension;
            Extension is:
             (a) The applicable Business Personal                                   (4) The most we                 will    pay in    any one
                                                                                         occurrence     under                this     Coverage
                  Property Limit of Insurance; or
                                                                                         Extension is $25,000.
             (b) $25,000;
                                                                               h.   Food Contamination Costs
            whichever is less.
                                                                                    (1) When the Declarations show that you
    g.   Deferred Payments                                                               have coverage for Business Income and
         (1) When a Limit of Insurance is shown in the                                   Extra Expense, you may extend that
             Declarations for Business Personal                                          insurance to apply to the actual loss of
             Property at the described premises, you                                     Business Income                   you sustain and
            may extend that insurance to apply to                                        reasonable  and                    necessary  "food
            your interest in such business personal                                      contamination expense" you incur due to
            property that is sold by you under an                                        the "suspension" of your "operations"
             installment plan, conditional sale, trust                                   during the "period of restoration". The
             agreement or other deferred payment                                         "suspension" must be required by a
             plan when, as a result of direct physical                                   "Public Health Authority" due to discovery
             loss of or damage to such property:                                         of, suspicion of,           or exposure to "food
                                                                                          contamination"             at      the      described
             (a) Occurring within the Coverage                                            premises.
                 Territory at any location, or in transit,
                 after delivery to buyers; and                                      (2) The following exclusions do not apply to_
                                                                                        this Coverage Extension if such excluded
             (b) Caused by a Covered Cause of Loss;                                       causes      of   loss       result   in    any   "food
             the buyer refuses to continue payments                                       contamination" to which this Coverage
             owed to you for such property and, as a                                      Extension applies:
                   you repossess the remaining
             result,                                                                      (a) Exclusion B.2.d.(7)(d), changes in
             damaged property of value, if any.
                                                                                              flavor, color, texture or finish;
         (2) The value of your loss under this                                            (b) Exclusion B.2.d.(8), contamination by
             Coverage Extension will be determined                                            other than "pollutants";
             as follows:
                                                                                          (c) Exclusion, B.2.k., Pollution; and
             (a) In the event of partial loss to
                  property, the value of your loss will                                   In addition, any Exclusion of Loss Due to
                  be:                                                                     Virus or Bacteria endorsement which is
                                                                                          applicable to this Coverage Form does
                  (I)   The unpaid balance shown on                                       not apply to "food contamination" that
                        your books as due from the buyer                                  results from a "communicable disease" to
                        for such property, excluding any                                  which this Coverage Extension applies.
                        interest or fees due; minus
                                                                                    (3) We will not pay any fines or penalties
                  (ii) The actual cash value of the                                     levied against you by the "Public Health
                        repossessed damaged property.                                   Authority" as a result of the discovery or
             (b) In the event of a total loss to                                        suspicion of "food contamination" at the
                  property, the value of your loss will                                   described premises.


 MP T3 66 08 15                       © 2015 The Travelers Indemnity Company. All rights reserved.                                 Page 11 of 16
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                       Travelers Doc Mgmt 29 of 395
                                                                                                                            Exhibit A, Page 46
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 44 of 447 Page ID #:63

  BUSINESSOWNERS


         (4) The         most    we     will     pay    under     this                                   contamination". However, we will
             Coverage Extension for the sum of all                                                         not pay for any expense that is
             covered loss and expenses during each                                                         otherwise covered    under a
             separate 12 month period of this policy                                                       Workers' Compensation policy.
             beginning with the effective date of this                                       (d) "Public Health Authority" means
             endorsement is the Limit of Insurance                                                 any governmental authority having
             shown in the Schedule above for Food                                                  jurisdiction over your "operations"
             Contamination.                                                                        relating to health and hygiene
         (5) Payments under this Coverage Extension                                                standards necessary to protect the
             are in addition to the applicable Limits of                                           general public.
             Insurance.                                                                       (e) "Period of Restoration"
         (6) The following PROPERTY DEFINITIONS                                                    With        respect    to    this       Coverage
             are added with respect to this Coverage                                               Extension means the period of time
             Extension:                                                                            that:
             (a) "Communicable Diseases" a viral                                                   (i)     Begins 24 hours after you receive
                   or  bacterial micro-organism that                                                       notification from the "Public
                   induces or is capable of- inducing                                                      Health     Authority" that your
                   physical illness or disease,.  -
                                                                                                           "operations" are to be temporary
             (b) "Food          Contamination"               means   a                                     closed; and
                   condition       in your food which has -                                        (ii) Ends with the notifications from
                   caused, or is suspected of causing,                                                   the      same         "Public       Health
                   food poisoning of one or more of your -                                               Authority" that your "operations"
                   patrons. Such "food contamination"                                                      can be resumed.
                   must result from:
                   (i)    Tainted food purchased by you;
                                                                                   i.   Limited Building                Coverage       -    Tenant
                                                                                        Obligation
                   (II) Food which has been improperly                                  (1) If:
                          processed,       stored,      handled      or
                          prepared in the course of your                                      (a) You are a tenant;
                          "operations"; or                                                    (b) A Limit of Insurance is shown in the
                   (iii) A       "Communicable               Disease"                             Declarations for Business Personal
                          transmitted by one or more of                                            Property; and
                          your "employees".                                                   (c) You are contractually obligated to
             (c) "Food           Contamination               Expense"                              repair or replace that part of                 a
                   means:                                                                          building you occupy as a tenant;
                   (i)    Your costs to clean and sanitize                                    at the described            premises, you may
                          your machinery and equipment                                        extend that insurance to apply to direct
                          as directed by the "Public Health                                   physical loss of or damage to that part of
                          Authority";                                                         a building you occupy as a tenant caused
                                                                                              by or resulting from a Covered Cause of
                   (ii) Your costs to replace your food                                       Loss other than "theft" or attempted
                          declared contaminated by the                                        "theft".
                          "Public Health Authorities";
                                                                                        (2) This Coverage Extension does not apply
                   (iii) Your extra costs of advertising                                     to any otherwise covered:
                         including, but not limited to, the
                         expense of telephone, radio,                                         (a) Building glass; or
                         television, newspaper and other                                      (b) Tenants     improvements       and
                          media announcements.                                                    betterments    as    described   in
                   (iv) Your     expense    to  provide                                           Paragraph A.1.b.(3).
                        necessary    medical tests    or                                (3) The    most         we will pay            under this
                        vaccinations      for      your                                       Coverage          Extension in            any  one
                          "employees" who are potentially                                     occurrence is $50,000 at each described
                          infected          by         the      "food                         premises.


  Page 12 of 16                           © 2015 The Travelers Indemnity Company. All rights reserved.                          MP T3 66 08 15
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                            Travelers Doc Mgmt 30 of 395

                                                                                                                           Exhibit A, Page 47
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 45 of 447 Page ID #:64

                                                                                                                    BUSINESSOWNERS


    J   Property in Transit                                                               the "period of restoration" definition under
        (1) When the Declarations show that you                                           Paragraph G. PROPERTY DEFINITIONS
            have coverage for Business Income and                                         is replaced by the following:
            Extra Expense, you may extend that                                            "Period of Restoration" means the
            insurance to apply to the actual loss of                                      period of time that:
            Business Income you sustain and
                                                                                          (a) Begins 24 hours after the time of
            reasonable and necessary Extra Expense
                                                                                               direct physical loss or damage
           you incur due to the "suspension" of your                                           caused by or resulting from any
            "operations"       during       the    "period      of
                                                                                               Covered Cause of Loss in the due
           restoration". The "suspension" must be                                              course of transit;
           caused by direct physical loss or damage
           caused by or resulting from a Covered                                          (b) Ends on the date when the property
           Cause of Loss to Covered Property while                                            in the due course of transit should be
           in the due course of transit at your risk                                           repaired, rebuilt or replaced with
           within the Coverage Territory.                                                      reasonable speed and similar quality;
                                                                                               and
        (2) This Coverage Extension does not apply
            to loss caused by or resulting from loss or                                   (c) Does       not include    any   increased
           damage to:                                                                          period      required     due    to    the
                                                                                               enforcement of any ordinance or law
            (a) Shipments by a government postal                                               that:
                  service, except by registered mail;
                                                                                               (I)   Regulates the construction, use
            (b) Export shipments once:
                                                                                                     or repair, or requires the tearing
                  (i)   The shipment is loaded onboard                                               down of any property; or
                        the export conveyance; or
                                                                                               (ii) Requires any insured or others to
                  (ii) Coverage under an Ocean                                                       test for, monitor, clean up,
                       Marine or other insurance policy                                              remove, contain, treat, detoxify or
                        covering the shipment begins;                                                neutralize, or in any way respond
                  whichever is earlier;                                                              to, or assess the effects of
                                                                                                     "pollutants".
           (c) Import shipments until:
                                                                                          The expiration date of this policy will not
                  O)    The shipment is unloaded from                                     cut short the "period of restoration".
                        the importing conveyance; or
                                                                                    (4) We will reduce the amount of your
                  (ii) Coverage under an Ocean                                            Business Income loss, other than Extra
                        Marine or other insurance policy                                  Expense, to the extent you can resume
                        covering the property ends;                                       your business activities in the due course
                  whichever is later;                                                     of transit in whole or in part, by using any
                                                                                          other available:
            (d) Property of others for which you are
                  responsible       while     acting      as     a                        (a) Source of materials; or
                  common or contract carrier, freight                                     (b) Outlet for your products.
                  forwarder, freight        consolidator, or
                  freight    broker            or      public                       (5) This Coverage Extension does not apply
                  warehouseman;                                                         to loss caused by or resulting from loss or
                                                                                          damage to property:
            (e) Property within a conveyance or
                container caused by "theft" while the                                     (a) At the premises of a "dependent
                conveyance       or    container       is                                      property";
                unattended unless the portion of the                                      (b) At any location to which the Business
                conveyance or container containing                                            Income and Extra Expense at Client
                the property is fully enclosed and                                            or Virtual Office Premises Coverage
                securely locked, and the "theft" is by                                        Extension applies; or
                forcible entry of which there is visible
                evidence; or                                                              (c) At any location to which the Business
                                                                                               Income and Extra Expense Newly
           (f) The transporting conveyance.                                                    Acquired     Premises          Coverage
        (3) With respect to this Coverage Extension,                                           Extension applies.


 MP T3 66 08 15                       © 2015 The Travelers Indemnity Company. All rights reserved.                        Page 13 of 16
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                        Travelers Doc Mgmt 31 of 395
                                                                                                                      Exhibit A, Page 48
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 46 of 447 Page ID #:65

 BUS INESSOWNERS


          (6) The most we will      pay under this                                     covered cause               of   loss     means         the
             Coverage Extension    for the sum of                                      following:
              Business Income and Extra Expense you                                     (a) Breakdown              or      Contamination,
             incur in any one occurrence is $25,000.                                         meaning:
             This limit applies regardless                of     the
              number of locations involved.                                                  (i)   Change          in     temperature    or
                                                                                                   humidity             resulting     from
          (7) Payments made under this Coverage                                                    mechanical breakdown or failure
              Extension are in addition to the applicable                                          of   refrigerating, cooling or
              Limits of Insurance.                                                                 humidity control apparatus or
     k.   Sales Representative's Samples                                                           equipment,     only while such
                                                                                                   equipment or apparatus is at the
          (1) When a Limit of Insurance is shown in the                                            described premises; or
               Declarations for    Business Personal
               Property, you may extend that insurance                                       (ii) Contamination by a refrigerant,
              to apply to:                                                                         only       while     the      refrigerating
                                                                                                   apparatus or equipment is at the
              (a) Samples of your stock              in        trade                               described premises; or
                  (including containers); and
                                                                                        (b) Power Outage, meaning change in
              (b) Similar property of others;                                                temperature          or    humidity      resulting
             while such property is in the custody of                                        from complete or partial interruption
             your sales representatives, or agents, or                                       of electrical power, either on or off
             yourself while     acting   as    a    sales                                    the  described premises, due                       to
             representative, including while in transit.                                     conditions beyond your control.               -

          (2) We will not pay for loss or damage                                 _(4) The following exclusions apply to this
              caused by "theft" of Covered Property                                     Coverage. Extension:
              from an unattended vehicle. But we will                                   (a) We will not pay for loss or damage
              pay for "theft" of Covered Property from
                                                                                             caused directly or indirectly by any of
              an unattended vehicle if at the time of the
                                                                                             the following, regardless of any other
              "theft", all the vehicle's doors, windows
                                                                                             cause or event that contributes
              and compartments were closed and
                                                                                             concurrently or in any sequence to
              locked and there are visible signs that the
                                                                                             the loss:
              "theft" was a result of forced entry.
                                                                                             (i)   Manual         disconnecting       of   any
          (3) The most we will pay for loss or damage
                                                                                                   refrigeration, cooling, heating or
              for property in the custody of any one
                                                                                                   humidity control system from the
              sales   representative        in     any          one
                                                                                                   source of electric power;
              occurrence is $25,000.
                                                                                             (ii) Terminating of electric power due
     I.   Spoilage Coverage                                                                        to throwing or turning off any
          (1) When a Limit of Insurance is shown in the                                            switch or other device usual to
              Declarations for Business       Personal                                             the shutting off of electric power,
              Property at the described premises, you                                              on the described premises; or
              may extend that insurance to apply to                                          (iii) Intentional decision of an electric
              direct physical loss of or damage to                                                  utility company or other source of
              Perishable Stock caused by or resulting                                              electric     power      not   to    provide
              from a covered cause of loss described in                                            sufficient power or the inability of
              Paragraph (3) below and not excluded in                                              such company or source to
              Paragraph (4) below.                                                                 provide sufficient power, due to
          (2) This Coverage Extension does not apply                                               lack of fuel, governmental order
              to Perishable Stock while located:                                                   or lack of generating capacity to
                                                                                                   meet the demand.
              (a) On buildings;
                                                                                        (b) Paragraph B.1.b. Earth Movement;
              (b) In the open; or
                                                                                        (c) Paragraph             B.1.c.       Governmental
              (c) In vehicles.                                                               Action;
          (3) With respect to this Coverage Extension,                                  (d) Paragraph B.1.d. Nuclear Hazard;


  Page 14 of 16                     © 2015 The Travelers Indemnity Company. All rights reserved.                           MP T3 66 08 15
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                     Travelers Doc Mgmt 32 of 395

                                                                                                                        Exhibit A, Page 49
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 47 of 447 Page ID #:66

                                                                                                                     BUSINESSOWNERS


            (e) Paragraph B.1.f. War and Military                                    (2) We will only pay for loss of Business
                   Action;                                                               Income you sustain and Extra Expense
            (f)    Paragraph B.1.g. Water; and                                           you incur after 48 consecutive hours
                                                                                          following     the    direct    physical    loss       or
            (g) Paragraph B.1.h. Neglect.                                                 damage to the following property not on
            No other exclusions     in Paragraph B.                                       the described premises;
            Exclusions apply to this Coverage                                             (a) "Water Supply Services";
            Extension. However, if any exclusions are
            added by endorsement to this Coverage                                         (b) "Communication Supply Services"; or
            Form, such exclusions will apply to this                                      (c) "Power Supply Services".
            Coverage Extension.                                                           This Coverage Extension does not apply
         (5) With respect to this Coverage Extension,                                     to any reduction of income after service
            Perishable         Stock        means       personal                          has been restored to your premises.
            property:                                                                (3) With respect to this Coverage Extension,
             (a) Maintained         under      controlled                                Paragraphs G.3.b and G.22.b are
                 conditions for its preservation; and                                     deleted.
             (b) Susceptible to loss or damage if the                                (4) The most we will pay for loss under this
                   controlled temperature or humidity                                    Coverage Extension is $50,000 at each
                   conditions change.                                                    described premises, but we will not pay
                                                                                          more       than     $100,000       in     any        one
         (6) The most we will pay for loss or damage
             under this Coverage Extension in any                                          occurrence, regardless of the number of
             one occurrence is $10,000, regardless of                                      premises involved.
            the number of premises involved.                                    o.   Water or Sewage Back Up and Sump
    m. Undamaged Parts of Stock in Process                                           Overflow
         (1) When a Limit of Insurance is shown in the                               (1) When the Declarations show that you
             Declarations for Business Personal                                            have coverage for Building or Business
             Property at the described premises, you                                       Personal Property, you may extend that
             may extend that insurance to apply to the                                     insurance to apply to direct physical loss
             reduction in value of the undamaged                                           of or damage to Covered Property at the
             remaining parts of "stock" which becomes                                      described premises             caused      by        or
             unmarketable when the reduction is                                            resulting from wateror sewage that
             caused by direct physical loss or damage                                      backs up or overflows from a sewer,
            from a Covered Cause of Loss to other                                          drain or sump that is inside a building at
             parts of "stock".                                                             the described premises.

         (2) The     most we         will   pay     under     this                   (2) When the Declarations show that you
             Coverage     Extension            in    any      one                          have coverage for Business Income and
                                                                                           Extra Expense, you may also extend that
             occurrence is $25,000.
                                                                                           insurance to apply to the actual loss of
    n.   Utility Services - Time Element                                                   Business Income you sustain and
         (1) When the Declarations show that you                                           reasonable and necessary Extra Expense
              have coverage for Business Income and                                        you incur caused by or resulting from
             Extra Expense, you may extend that                                            water or sewage              that backs        up    or
             insurance to apply to the loss of Business                                    overflows from a sewer, drain or sump
             Income or Extra Expense caused by the                                         that is inside a building at the described
             interruption of service to the described                                      premises.
             premises. The interruption must result                                  (3) Paragraph B.1.g.(3) does not apply to
             from direct physical loss or damage by a                                      this Coverage Extension.
             Covered Cause of Loss to the following
             property not on the described premises:
                                                                                     (4) The    most we will pay                  under        this
                                                                                           Coverage  Extension in                  any         one
             (a) "Water Supply Services";                                                  occurrence is $50,000, regardless of the
             (b) "Communication Supply Services"; or                                       number of described premises involved.
                                                                                           Amounts payable under any coverage,
             (c) "Power Supply Services".                                                  including any Additional Coverage or

 MP T3 66 08 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 15 of 16
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                        Travelers Doc Mgmt 33 of 395
                                                                                                                          Exhibit A, Page 50
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 48 of 447 Page ID #:67

 BUS IN ESSOWNERS


                 Coverage Extension, do not increase this                                       by you, but which was in fact fraudulently
                 limit.                                                                         transmitted by someone else without your
                                                                                                knowledge or consent;
 13. The following is added to Paragraph                              E.
     PROPERTY LOSS CONDITIONS:                                                             (2) A written instruction (other than those
                                                                                                 described in Paragraph A.6.i.) issued by
     Pairs, sets or parts:
                                                                                                you, which was forged or altered by
           (1) In case of loss to any part of a pair or set                                     someone other than you without your
                 we may at our option;                                                          knowledge or consent or which purports
                 (a) Repair or replace any part to restore                                      to have been issued by you, but was in
                     the pair or set to its value before the                                    fact fraudulently issued             without your
                        loss; or                                                                knowledge or consent; or
                 (b) Pay the difference between the value                                  (3) An electronic, telegraphic, cable, teletype,
                     of the pair or set before and after the                                   telefacsimile,    telephone     or    written
                        loss.                                                                  instruction initially received by you which
                                                                                               purports to have been transmitted by an
           (2)   In case of loss to any part of Covered                                        "employee" but which was in fact
                 Property consisting of several parts when                                     fraudulently transmitted by someone else
                 complete, we will only pay for the value of                                   without your or the "employee's"
                 the lost or damaged part.                                                     knowledge or consent.
 14. The following is added to Paragraph                               F.             c.   "Fungus" means any type or form of fungus,
     COMMERCIAL PROPERTY CONDITIONS:                                                       including       mold      or    mildew,      and   any
     Unintentional Errors In Description                                                   mycotoxins, spores, scents or by-products
     Your error in how you describe the address of a                                       produced or released by fungi,
     location      in     the Location Schedule shall not                             d.   "Messenger" means you, or a relative of
     prejudice          coverage afforded by this policy,                                  yours, or any of your partners or "members",
     provided such error is not intentional. Any such                                      or any "employee" while having care and
     error shall be reported and corrected when                                            custody of property outside the premises.
     discovered and appropriate premium charged.
                                                                                      e.   "Transfer account" means an account
  15. The following definitions are added to Paragraph                                     maintained by you at a financial institution
      G. PROPERTY DEFINITIONS:                                                             from which you can initiate the transfer,
                                                                                           payment or           delivery    of   "money"      and
     a.    "Client or Virtual Office Premises" means
                                                                                           "securities":
           the interior of that portion of any building
           occupied by an "employee", including:                                           (1) By -means       of -electronic, telegraphic,
           (1) An "employee's" residence; or                                                     cable, teletype, telefacsimile or telephone
                                                                                                 instructions     communicated        directly
           (2) A client's business location.                                                     through an electronic funds transfer
           Client or virtual office premises does not                                            system; or
           include any location that is described in the                                   (2) By means of written instructions (other
           Declarations or reported to or accepted by us                                         than those described in Paragraph A.6.i.)
           for coverage under this Coverage Form.                                                establishing the conditions under which
      b.   "Fraudulent instruction" means:                                                       such transfers are to be initiated by such
                                                                                                 financial institution through an electronic
           (1) An electronic, telegraphic, cable, teletype,                                      funds transfer system.
               telefacsimile or telephone instruction
               which purports to have been transmitted




  Page 16 of 16                              © 2015 The Travelers Indemnity Company. All rights reserved.                        MPT3660815
                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                              Travelers Doc Mgmt 34 of 395

                                                                                                                            Exhibit A, Page 51
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 49 of 447 Page ID #:68

                                                                                            BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-20-42                                                           ISSUE DATE: 01/07/2020

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PROTECTIVE SAFEGUARDS ENDORSEMENT FOR
         SPRINKLERED LOCATIONS AND RESTAURANTS

This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS COVERAGE PART

                                                  SCHEDULE*

Prem.           Bldg.          Protective Safeguards           Prem.          Bldg.            Protective Safeguards
 No.             No.            Symbols Applicable              No.            No.              Symbols Applicable
 001             001                   P -1,P-9




 1.   The following is added to the:                             b.    The protective safeguards to which this en-
      BUSINESSOWNERS PROPERTY COVERAGE                                 dorsement applies are identified by the follow-
                                                                       ing symbols:
      SPECIAL FORM
      BUSINESSOWNERS PROPERTY COVERAGE                                 "P-1   Automatic Sprinkler System,             includ-
      STANDARD FORM                                                            ing related supervisory services
      PROTECTIVE SAFEGUARDS                                                   Automatic Sprinkler System means:
      a. As a condition of this insurance, you are re-                        (1) Any automatic fire protective or
         quired to maintain the protective devices or                             extinguishing       system,      including
         services listed in the Schedule above.                                   connected:
                                                                                  (a)    Sprinklers     and      discharge
                                                                                         nozzles;

 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Decla-
   rations

                           Includes Material Copyrighted by Insurance Services Office, Inc.
 MP T3 07 03 97                         ISO Commercial Risk Services, Inc.                                      Page 1 of 2
                                                                                        Travelers Doc Mgmt 35 of 395
                                                                                                      Exhibit A,   Page 52
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 50 of 447 Page ID #:69
 BUSINESSOWNERS




                  (b) Ducts, pipes, valves and fit-      2.   The following is added to the EXCLUSION sec-
                      tings;                                  tion of:
                  (c) Tanks, their component parts
                      and supports; and                       BUSINESSOWNERS PROPERTY COVERAGE
                                                              SPECIAL FORM
                  (d) Pumps and private fire pro-             BUSINESSOWNERS PROPERTY COVERAGE
                      tection mains.                          STANDARD FORM
               (2) When supplied from an automat-             We will not pay for loss or damage caused by or
                  ic fire protective system:                  resulting from fire if, prior to the fire, you:
                  (a) Non -automatic fire protective          a. Knew of any suspension or impairment in any
                      systems; and                                 protective safeguard listed in the Schedule
                  (b) Hydrants,      standpipes   and              above and failed to notify us of that fact; or
                      outlets.                                b. Failed to maintain any protective safeguard
 "p.g" Protective system covering cooking                          listed in the Schedule above, and over which
      surface as described in application                          you had control, in complete working order.
      for insurance on file with the                          If- part of an Automatic Sprinkler System is shut
      company                                                 off due to breakage, leakage, freezing conditions
                                                              or opening of sprinkler heads, notification to us
                                                              will not be necessary if you can              restore full
                                                              protection within 48 hours.




                       Includes Material Copyrighted by Insurance Services Office, Inc.
 Page 2 of 2                         ISO Commercial Risk Services, Inc.                              MP T3 07 03 97


                                                                                    Travelers Doc Mgmt 36 of 395
                                                                                                  Exhibit A, Page 53
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 51 of 447 Page ID #:70

                                                                                 BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-20-42                                                ISSUE DATE: 01/07/2020

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         THEFT OF MONEY AND SECURITIES LIMITATION
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. Schedule
    Theft of Money and Securities Limit: $ 25, 000
B. The BUSINESSOWNERS PROPERTY COVER-                               "theft" of any "money" and "securities" in
    AGE SPECIAL FORM is changed as follows:                         any one occurrence is the limit shown in
    1. The following is added to Paragraph A.5. :                   the schedule above. This limitation does
       a. If "money" and "securities" is otherwise
                                                                    not apply to any otherwise covered loss
           covered at any described premises, the                   or damage under the Employee Dishon-
            most we will pay for loss or damage by                  esty or Forgery or Alteration Additional
                                                                    Coverages,




MPT3410205                    Copyright, The Travelers Indemnity Company, 2004                    Page 1 of 1

                                                                              Travelers Doc Mgmt 37 of 395
                                                                                            Exhibit A, Page 54
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 52 of 447 Page ID #:71


                                                                                             BUSINESSOWNERS
 POLICY NUMBER:            680-9M304995-20-42                                                ISSUE DATE: 01/07/2020

          THIS ENDORSEMENT CHANGES THE POLICY. PLE ASE READ IT CAREFULLY.

                           UTILITY SERVICES                       - TIME ELEMENT
 This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                           SCHEDULE
                                               Communication Communication              Power Supply        Power Supply
                                               Supply Property Supply Property            Property            Property
                       Utility                   (not including      (including         (not including         (including
 Prem.               Services                       overhead         overhead              overhead            overhead
 Loc. Bldg.            Limit of     Water         transmission     transmission          transmission        transmission
  No.  No,           Insurance      Supply            lines)            lines)               lines)               lines)

   001     001     25,000                 X                             X                                            X




 A. The BUSINESSOWNERS PROPERTY COVER-                                        following the direct physical loss or dam-
     AGE SPECIAL FORM is changed as follows:                                  age. Coverage does not apply to any re-
                                                                              duction of income after service has been
     1.    The following is added to Paragraph A.7.:
                                                                              restored to your premises.
           Utility Services - Time Element
                                                                        (3)   If there is an "X" in the schedule above
           (1) When the Declarations show that you                            under Communication Supply Property
                have coverage for Business Income and                         (including overhead transmission lines)
                Extra Expense, you may extend that in-                        for the described premises, then Para-
                surance to apply to the loss of Business                      graph G.3.b. is deleted with respect to
                Income or Extra Expense caused by the                         this endorsement        for   such    described
                interruption of service to the described                      premises.
                premises. The interruption must result
                from direct physical loss or damage by a                (4)   If there is an "X" in the schedule above
                Covered Cause of Loss to the following                        under Power Supply Property (including
                property not on the described premises if                     overhead transmission lines) for the de-
                 such property is indicated by an "X" in the                  scribed    premises,    then    Paragraph
                 schedule above:                                              G.22.b. is deleted with respect to this en-
                                                                              dorsement for such described premises.
                 (a) "Water Supply Services";
                                                                        (5) The most we will pay for loss under this
                 (b) "Communication Supply Services"; or                    Coverage Extension in any one occur-
                 (c) "Power Supply Services".                               rence for the described premises is the
           (2) We will pay the actual loss sustained from                   Utility Services Limit of Insurance shown
                                                                            in the schedule above for such described
               the initial time of service(s) failure at the
                                                                              premises.
                 described premises but only when the
                 service   interruption   at   the   described
                 premises exceeds 24 hours immediately




  MPT3170205                         Copyright, The Travelers Indemnity Company, 2004                              Page 1 of 1

                                                                                          Travelers Doc Mgmt 38 of 395

                                                                                                       Exhibit A, Page 55
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 53 of 447 Page ID #:72

                                                                                                BUSINESSOWNERS
 POLICY NUMBER: 680-9M304995-20-42                                                              ISSUE DATE: 01/07/2020

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         UTILITY SERVICES                     - DIRECT DAMAGE
 This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                        SCHEDULE
                                                                                                    Power              Power
                                                        Communication Communication                Supply             Supply
                                                        Supply Property Supply Property            Property           Property
                                 Utility                 (not including           (including    (not including (including
 Prem.                          Services                    overhead              overhead         overhead     overhead
 Loc. Bldg. Covered               Limit of     Water      transmission          transmission     transmission transmission
  No.  No. Property             Insurance      Supply        lines)                  lines)          lines)             lines)
  001     001      BPP        $25,000             X                                  X                                    X




 A. The BUSINESSOWNERS PROPERTY COVER-                                           for the described premises, then Para-
    AGE SPECIAL FORM is changed as follows:                                      graph G.3.b. is deleted with respect to
                                                                                 this endorsement for          such    described
    1.   The following is added to Paragraph A.6.:
                                                                                 premises.
         Utility Services -- Direct Damage
                                                                          (3)    If there is an "X" in the schedule above
         (1) We will pay for loss of or damage to Cov-                           under Power Supply Property (including
             ered Property as indicated in the sched-                            overhead transmission lines) for the de-
             ule above, caused by the interruption of                            scribed     premises,        then    Paragraph
             services to the described premises. The                             G.22.b. is deleted with respect to this en-
             interruption must result from direct physi-                         dorsement for such described premises.
             cal loss or damage by a Covered Cause
                of Loss to the following property not on                  (4) The most we will pay for loss under this
                the described premises if such property is
                                                                              Additional Coverage in any one occur-
                indicated by an "X" in the schedule
                                                                              rence for the described premises is the
                                                                              Utility Services Limit of Insurance shown
                above:
                                                                              in the schedule above for such described
                (a) "Water Supply Services";                                     premises.
                (b) "Communication Supply Services"; or                   (5) Payments under this Additional Coverage
                (c) "Power Supply Services".                                     are subject to and not in addition to the
                                                                                 applicable Limit of Insurance.
          (2)   If there is an "X" in the schedule above
                under Communication Supply Property
                (including overhead transmission lines)




 MPT3180205                        Copyright, The Travelers Indemnity Company, 2004                                  Page 1 of 1


                                                                                             Travelers Doc Mgmt      39 of 395

                                                                                                          Exhibit A, Page 56
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 54 of 447 Page ID #:73

                                                                                              BUSINESSOWNERS
 POLICY NUMBER: 680-9M304995-20-42                                                            ISSUE DATE: 01/07/2020

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        SPOILAGE COVERAGE
 This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                       SCHEDULE
 Premises
 Location             Building
 Number               Number                Description of Property
   001                   001                 ALL PERISHABLE GOODS




                                             Refrigeration             Causes of Loss:
 Limit of                                    Maintenance           Breakdown or    Power                       Selling
 Insurance            Deductible             Agreement             Contamination   Outage                      Price
 $50,000              $500                        X                      X                      X                    X




 A. The BUSINESSOWNERS PROPERTY COVER-                                    ing only       if   indicated by an "X"          in   the
     AGE SPECIAL FORM is changed as follows:                              schedule above:
     1.    The following is added to Paragraph A.7.:                      (a) Breakdown              or      Contamination,
                                                                              meaning:
           Spoilage Coverage
           (1) When a Limit of Insurance is shown in the                      (i)   Change in temperature or humid-
               Declarations for Business Personal Prop-                             ity resulting from mechanical
               erty at the described premises and such                              breakdown or failure of refrigerat-
               described premises is shown in the                                   ing,      cooling or humidity control
               schedule above, you may extend that in-                              apparatus    or equipment, only
               surance to apply to direct physical loss of                          while such equipment or appara-
               or damage to Perishable Stock caused by                              tus is at the described premises;
               or resulting from a covered cause of loss                            or
               described in Paragraph (3) below and not                       (ii) Contamination by a refrigerant,
               excluded in Paragraph (4) below.                                     only while the refrigerating appa-
           (2) This Coverage Extension does not apply                               ratus or equipment is at the de-
               to Perishable Stock while located:                                   scribed premises shown in the
                                                                                    schedule; or
               (a) On buildings;
                                                                          (b) Power Outage, meaning change in
               (b) In the open; or                                            temperature           or    humidity       resulting
               (c) In vehicles.                                               from complete or partial interruption
           (3) With respect to this Coverage Extension,                       of electrical power, either on or off the
               covered cause of loss means the follow -                       described premises, due to condi-
                                                                              tions beyond your control.



 MP T9 73 02 05                      Copyright, The Travelers Indemnity Company, 2004                             Page 1 of 3

                                                                                         Travelers Doc Mgmt 40 of 395
                                                                                                          Exhibit A, Page 57
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 55 of 447 Page ID #:74


 BUSINESSOWNERS


        (4) The following exclusions apply to this                         (b) Clean-up and Disposal
               Coverage Extension:                                             We will pay your expenses to clean-
               (a) We will not pay for loss or damage                          up and dispose of spoiled Covered
                  caused directly or indirectly by any of                      Property. Payment for Clean-up and
                  the following, regardless of any other                       Disposal is included within the Limit
                  cause or event that contributes con-                         of Insurance shown in the schedule
                  currently or in any sequence to the                            above.
                   loss:                                               (6) With respect to this Coverage Extension,
                   (i) Manual disconnecting of any re-                     if Selling price is indicated by an "X" in
                       frigeration, cooling, heating or                    the  schedule above, the following is
                           humidity control system from the                added to Paragraph E.4.:
                           source of electric power;                       We will determine the value of finished
                   (ii) Terminating of electric power due                  Perishable Stock in the event of loss or
                           to throwing or turning off any                  damage at:
                           switch or other device usual to                 (a) The selling price, as         if   no loss or
                           the shutting off of electric power,                   damage had occurred;
                           on the premises shown in the
                           schedule above; or                              (b) Less discounts and expenses you
                                                                                 otherwise would have had.
                   (iii) intentional decision of an electric
                         utility company or other source of            (7) With respect to this Coverage Extension,
                         electric power not to provide suf-                Perishable Stock means personal prop-
                           ficient power or the inability of               erty:
                           such company or source to pro-                  (a) Maintained under controlled condi-
                           vide sufficient power, due to lack                    tions for its preservation; and
                           of fuel, governmental order or
                           lack of generating capacity to                  (b) Susceptible to loss or damage if the
                           meet the demand.                                      controlled temperature or humidity
                                                                                 conditions change.
               (b) Paragraph B.1.b. Earth Movement;
                                                                       (8) Subject to Paragraph (9) below, the most
               (c) Paragraph B.1.c. Governmental Ac-                       we will pay for loss or damage under this
                   tion;                                                   Coverage Extension in any one occur-
               (d) Paragraph B.1.d. Nuclear Hazard;                        rence is the Limit of Insurance shown in
                                                                           the schedule above.
               (e) Paragraph B.1.f. VVar and Military Ac-
                   tion;                                               (9) Regardless of the amount of the Busines-
                                                                           sowners Property Coverage Deductible,
               (f) Paragraph B.1.g. Water; and                             we will not pay for loss or damage under
               (g) Paragraph B.1.h. Neglect.                               this Coverage Extension in any one oc-
               No other exclusions in Paragraph B. Ex-                     currence until the amount of loss or dam-
               clusions apply to this Coverage Exten-                      age exceeds the Deductible shown in the
               sion. However, if any exclusions are                        schedule above. We will then pay the
               added by endorsement to this Coverage                       amount of loss or damage in excess of
               Form, such exclusions will apply to this                    this Deductible, up to the applicable Limit
               Coverage Extension.                                         of Insurance.

        (5) Under this Coverage Extension, the fol-                    (10) Paragraph C.2. does not apply to this
               lowing coverages also apply:                                Coverage Extension.
               (a) Claim Mitigation Expense                            (11) Refrigeration Maintenance Agreement
                   We will pay the reasonable expenses                     (a) If;
                   you incur to prevent or reduce loss or                          (i)   Breakdown or Contamination is
                   damage to the extent that such loss                                   designated by an "X" as a cov-
                   or damage is reduced, but such pay-                                   ered cause of loss in the sched-
                   ment will not increase the applicable                                 ule above; and
                   Limit of Insurance.
                                                                                   (ii) Refrigeration     Maintenance
                                                                                        Agreement is shown as applica-


 Page 2 of 3                          Copyright, The Travelers Indemnity Company, 2004                     MP T9 73 02 05

                                                                                          Travelers Doc Mgmt 41 of 395
                                                                                                          Exhibit A, Page 58
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 56 of 447 Page ID #:75

                                                                                           BUSINESSOWNERS


                         ble by an "X" in the schedule                     matically suspended at the described
                         above;                                            premises involved.
                   then the following condition applies;               (b) Refrigeration   Maintenance    Agree-
                   You must maintain a Refrigeration                       ment means a written service con-
                   Maintenance Agreement as de-                            tract, between you and the refrigera-
                   scribed in Paragraph (b) below. If you                  tion service organization, which pro-
                   voluntarily terminate this agreement                    vides for regular periodic inspection
                   and do not notify us, the insurance                     of the refrigeration equipment at the
                   provided by this endorsement under                      insured location, and the servicing
                   the    Breakdown   or   Contamination                   and repair of equipment, including
                   covered cause of loss will be auto -                    emergency response at the insured
                                                                           location.




  MP T9 73 02 05                  Copyright, The Travelers Indemnity Company, 2004                   Page 3 of 3

                                                                                 Travelers Doc Mgmt 42 of 395

                                                                                            Exhibit A, Page 59
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 57 of 447 Page ID #:76




                                                  GENERAL LIABILITY




                                                        Travelers Doc Mgmt 43 of 395

                                                                     Exhibit A, Page 60
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 58 of 447 Page ID #:77




   GENERAL LIABILITY




                                                         Travelers Doc Mgmt 44 of 395
                                                                    Exhibit A, Page 61
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 59 of 447 Page ID #:78



                                                                  DECLARATIONS PREMIUM SCHEDULE
                                                                  Issue Date: 01/07/2020

                                Policy Number: 680-9M304995-20-42
This Schedule applies to the Declarations for the period of 01/29/2020 to 01/29/2021.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                             PREMIUM
                                                                             BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                           EXPOSURE      RATES         PREMIUM

  CA    90071 FRUITS, VEGETABLES AND PROCESSED FOODS -L s25,000                             .467          12

  CA   90071 FINE DINING                                                x2,100,000          3.272         6,872
  CA    90071   Liquor Liab - Subject to Premium Audit                  x 540,750           4.211         2,277




                  *Subject to Audit
 Rate Computation: The rate change shown may change any time there is a change in exposure or risk
 charecteristic during the policy period or at audit

 Premium Base Legend:
 Premium Base                 How Rates Apply              Premium Base          How Rates Apply
 a = area                     per 1000 sq. feet            s = gross sales       per $1000 of gross sales
 c = cost                     per $1000 of total cost      u = units             per unit
 e = employees                per employee                 t=                    This premium base is reserved
 m = admissions               per 1000 of admissions                             for unusual applications. Base
 p = payroll                  per $1000 of payroll                               and how rates apply are shown
 r = receipts                 per $1000 of receipts                               above.



 CGT0070409                                                                                         Page 1     of 1


                                                                                    Travelers Doc Mgmt 45 of 395
                                                                                                   Exhibit A, Page 62
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 60 of 447 Page ID #:79




                                         TABLE OF CONTENTS

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                  CG T1 00 02 19
   SECTION I - COVERAGES                                                 Beginning on Page



       Coverage A -
          Bodily Injury and Property    Insuring Agreement                        1


          Damage Liability
                                        Exclusions                                2

       Coverage B -
         Personal and Advertising       Insuring Agreement                        6
          Injury Liability
                                        Exclusions                                6

       Coverage C
          Medical Payments              Insuring Agreement                        9

                                        Exclusions                                9

       Supplementary Payments                                                     10

   SECTION II - WHO IS AN INSURED                                                 11

   SECTION III -- LIMITS OF INSURANCE                                             13

   SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS                           13

       Bankruptcy                                                                13
       Duties In The Event Of Occurrence, Offense, Claim Or Suit                 13
       Legal Action Against Us                                                   14
       Other Insurance                                                           15
       Premium Audit                                                             16
       Representations                                                           16
       Separation Of Insureds                                                    16
       Transfer Of Rights Of Recovery Against Others To Us                       16
       When We Do Not Renew                                                      16

   SECTION V - DEFINITIONS                                                        16




  CG TO 34 02 19

                                                                   Travelers Doc Mgmt 46 of 395

                                                                               Exhibit A, Page 63
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 61 of 447 Page ID #:80

                                                                                               COMMERCIAL GENERAL LIABILITY



      COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 Various provisions in this policy restrict coverage. Read                            (1) The "bodily injury" or "property damage" is
 the entire policy carefully to determine rights, duties and                              caused by an "occurrence" that takes place
 what is and is not covered.                                                                in the "coverage territory";
 Throughout this policy the words "you" and "your" refer                              (2) The "bodily injury" or "property damage"
 to the Named Insured shown in the Declarations, and                                        occurs during the policy period; and
 any other person or organization qualifying as a Named
 Insured under this policy. The words "we", "us" and                                  (3) Prior to the policy period, no insured listed
 "our" refer to the company providing this insurance.                                     under Paragraph 1. of Section II - Who Is
 The word "insured" means any person or organization                                      An Insured and no "employee" authorized
 qualifying as such under Section             II   - Who Is An                              by you to give or receive notice of an
 Insured.                                                                                   "occurrence" or claim knew that the "bodily
                                                                                            injury" or "property damage" had occurred,
 Other words and phrases that appear in quotation                                           in whole or in part. If such a listed insured
 marks have special meaning. Refer to Section V -                                           or authorized "employee" knew, prior to the
 Definitions.                                                                               policy period, that the "bodily injury" or
                                                                                            "property damage" occurred, then any
 SECTION I - COVERAGES                                                                      continuation, change or resumption of such
                                                                                            "bodily injury" or "property damage" during
 COVERAGE A - BODILY INJURY AND PROPERTY
                                                                                            or after the policy period will be deemed to
 DAMAGE LIABILITY
                                                                                            have been known prior to the policy period.
 1.   Insuring Agreement
                                                                                 c.   "Bodily injury" or "property damage" which
      a.    We will pay those sums that the insured                                   occurs during the policy period and was not,
            becomes legally obligated to pay as damages                               prior to the policy period, known to have
            because of "bodily injury" or "property damage"                           occurred by any insured listed under Paragraph
            to which this insurance applies. We will have                             1. of Section H - Who Is An Insured or any
            the right and duty to defend the insured against                          "employee" authorized by you to give or receive
            any "suit" seeking those damages. However,                                notice of an "occurrence" or claim, includes any
            we will have no duty to defend the insured                                continuation, change or resumption of that
            against any "suit" seeking damages for "bodily                            "bodily injury" or "property damage" after the
            injury" or "property damage" to which                   this              end of the policy period.
            insurance does not apply. We may, at our
            discretion, investigate any "occurrence" and                         d.   "Bodily injury" or "property damage" will be
            settle any claim or "suit" that may result. But:                          deemed to have been known to have occurred
                                                                                      at the earliest time when any insured listed
            (1) The amount we will pay for damages is                                 under Paragraph 1. of Section II - Who Is An
                limited as described in Section III - Limits                          Insured or any "employee" authorized by you to
                Of Insurance; and                                                     give or receive notice of an "occurrence" or
                                                                                      claim:
            (2) Our right and duty to defend end when we
                have    used   up   the    applicable       limit    of               (1) Reports all, or any part, of the "bodily
                insurance in the payment of judgments or                                  injury" or "property damage" to us or any
                settlements under Coverages A or B or                                       other insurer;
                medical expenses under Coverage C.
            No other obligation or liability to pay sums or
                                                                                      (2) Receives a written or verbal demand or
                                                                                          claim for damages because of the "bodily
            perform acts or services is covered unless
                                                                                            injury" or "property damage"; or
            explicitly provided for under Supplementary
            Payments.                                                                 (3) Becomes aware by any other means that
      b.    This insurance applies to "bodily injury" and                                 "bodily injury" or "property damage" has
            "property damage" only if:                                                      occurred or has begun to occur.




 CG T1 00 02 19                      © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 21
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                        Travelers Doc Mgmt 47 of 395
                                                                                                                     Exhibit A, Page 64
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 62 of 447 Page ID #:81

 COMMERCIAL GENERAL LIABILITY


      e.   Damages because of "bodily injury" include                                (3) Any statute, ordinance or regulation relating
           damages claimed by any person or organization                                    to  the sale, gift, distribution                or use of
           for care, loss of services or death resulting at                                 alcoholic beverages.
           any time from the "bodily injury".                                        This exclusion applies only if you are in the
 2.   Exclusions                                                                     business of manufacturing, distributing, selling,
                                                                                     serving or furnishing alcoholic beverages. For
      This insurance does not apply to:                                              the purposes of this exclusion, permitting a
      a.   Expected Or Intended Injury                                               person to bring alcoholic beverages on your
                                                                                     premises, for consumption on your premises,
           "Bodily injury" or "property damage" expected or
                                                                                     whether or not a fee is charged or a license is
           intended from the standpoint of the insured.                              required           for such      activity,    is    not        by     itself
           This exclusion does not apply to "bodily injury"
                                                                                     considered the business of selling, serving or
           or "property damage" resulting from the use of
                                                                                     furnishing alcoholic beverages.
           reasonable force to protect persons or property.
                                                                               d.    Workers' Compensation And Similar Laws
      b.   Contractual Liability
           "Bodily injury" or "property damage" for which                            Any obligation of the insured under a workers'
                                                                                     compensation,                  disability          benefits               or
           the insured is obligated to pay damages by
           reason of the assumption of liability in a
                                                                                     unemployment compensation law or any similar
                                                                                     law.
           contract or agreement. This exclusion does not
           apply to liability for damages:                                      e.   Employer's Liability
           (1) That the insured would have in the absence                            "Bodily injury" to:
               of the contract or agreement; or                                      (1) An "employee" of the insured arising out of
           (2) Assumed in a contract or agreement that is                                   and in the course of:
               an   "insured     contract", provided that the                               (a) Employment by the insured; or
               "bodily injury" or "property damage" occurs
               subsequent to the execution of the contract                                  (b) Performing duties related to the
               or agreement. Solely for the purposes of                                         conduct of the insured's business; or
               liability assumed in an "insured contract",                           (2) The spouse, child, parent, brother or sister
               reasonable attorneys' fees and necessary                                     of that "employee" as a consequence of
               litigation expenses incurred by or for a party                               Paragraph (1) above.
               other than an insured will be deemed to be
               damages because of "bodily injury" or                                 This exclusion applies whether the insured may
               "property damage", provided that:                                     be liable as an employer or in any other capacity
                                                                                     and to any obligation to share damages with or
               (a) Liability to such party for, or for the                           repay someone else who must pay damages
                    cost of, that party's defense has also                           because of the injury.
                    been assumed in the same "insured
                                                                                     This        exclusion     does       not     apply        to        liability
                    contract"; and
                                                                                     assumed by the insured under an "insured
               (b) Such        attorneys'   fees    and     litigation               contract".
                    expenses are for defense of that party
                    against a civil or alternative dispute                     f.    Pollution
                    resolution     proceeding in which                               (1) "Bodily injury" or "property damage" arising
                    damages to which this insurance                                      out of the actual, alleged or threatened
                    applies are alleged.                                                    discharge, dispersal, seepage,                      migration,
                                                                                            release or escape of "pollutants":
      c.   Liquor Liability
           "Bodily injury" or "property damage" for which                                   (a) At or from any premises, site or
           any insured may be held liable by reason of:
                                                                                                location which is or was at any time
                                                                                                owned or occupied by, or rented or
           (1) Causing or contributing to the intoxication                                      loaned to, any insured. However, this
               of any person;                                                                     subparagraph does not apply to:
           (2) The furnishing of alcoholic beverages to a                                         (i)    "Bodily injury" if sustained within a
               person under the legal drinking age or                                                    building     and    caused        by        smoke,
                 under the influence of alcohol; or                                                      fumes, vapor or soot produced by
                                                                                                         or originating from equipment that


  Page 2 of 21                       © 2017 The Travelers Indemnity Company. All rights reserved.                                 CG T1 00 02 19
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 48 of 395

                                                                                                                            Exhibit A, Page 65
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 63 of 447 Page ID #:82

                                                                                                 COMMERCIAL GENERAL LIABILITY


                        is used to heat, cool or dehumidify                                            to perform the normal electrical,
                        the      building,      or     produced        by      or                      hydraulic or mechanical functions
                        originating from equipment that                        is                      necessary for the          operation of
                        used to           heat water for personal                                      "mobile equipment" or its parts, if
                        use by the building's occupants or                                             such fuels, lubricants or other
                        their guests;                                                                  operating fluids escape from a
                                                                                                       vehicle part designed to hold, store
                  (ii) "Bodily      injury"   or    "property
                                                                                                       or    receive them. This exception
                       damage" for which you may be
                                                                                                       does not apply if the "bodily injury"
                        held liable, if you are a contractor
                                                                                                       or "property damage" arises out of
                        and the owner or lessee of such
                                                                                                       the intentional discharge, dispersal
                        premises, site or location has been
                                                                                                       or release of the fuels, lubricants
                        added to your policy as an
                                                                                                       or other operating fluids, or if such
                        additional insured with respect to
                                                                                                       fuels, lubricants or other operating
                        your ongoing operations performed
                        for that additional insured at that
                                                                                                       fluids     are brought on or to the
                                                                                                       premises, site or location with the
                        premises, site or location and such
                                                                                                       intent that they      be      discharged,
                        premises, site           or     location       is     not
                                                                                                       dispersed or released as part of
                        and never was owned or occupied
                                                                                                       the operations being performed by
                        by, or rented or loaned to, any
                                                                                                       such    insured,   contractor  or
                        insured, other than that additional
                                                                                                       subcontractor;
                        insured; or
                  (iii) "Bodily           injury"       or        "property                        (ii) "Bodily      injury"   or      "property
                        damage"            arising      out      of   heat,                            damage"         sustained      within   a
                        smoke or fumes from                      a "hostile                            building and caused by the release
                        fire";                                                                         of gases, fumes or vapors from
            (b) At      or       from     any        premises,        site     or                      materials brought into that building
                  location which is or was at any time                                                 in connection with operations being
                  used by or for any insured or others for                                             performed by you or on your behalf
                  the   handling,     storage,    disposal,                                            by a contractor or subcontractor; or
                  processing or treatment of waste;
                                                                                                   (iii) "Bodily injury"       or      "property
            (c) If such "pollutants" are or were at any
                                                                                                         damage" arising       out     of heat,
                time   transported,   handled,   stored,
                  treated, disposed of, or processed as                                                smoke or fumes from a "hostile
                                                                                                       fire"; or
                  waste by or for:
                  (i) Any insured; or                                                       (e) At or from any premises, site or
                                                                                                location on which any insured or any
                  (ii) Any    person            or organization for
                                                                                                   contractors or subcontractors working
                        whom     you             may   be     legally
                                                                                                   directly or indirectly on any insured's
                        responsible;
                                                                                                   behalf are or were at any time
            (d) At or from any premises, site or                                                   performing operations to test for,
                location on which any insured or any                                               monitor, clean up, remove, contain,
                contractors or subcontractors working                                              treat, detoxify or neutralize, or in any
                directly or indirectly on any insured's                                            way respond to, or assess the effects
                behalf are performing operations if the                                            of, "pollutants".
                "pollutants" are brought on or to the
                premises, site or location in connection                               (2) Any loss, cost or expense arising out of
                with such operations by such insured,                                       any:
                  contractor or subcontractor. However,
                  this subparagraph does not apply to:                                      (a) Request, demand, order or statutory or
                                                                                                regulatory requirement that any insured
                  (i)   "Bodily           injury"        or       "property                        or others test for, monitor, clean up,
                        damage" arising out of the escape                                          remove,    contain, treat, detoxify or
                        of       fuels,      lubricants          or         other                  neutralize, or in any way respond to, or
                        operating fluids which are needed                                          assess the effects of, "pollutants"; or



 CG T1 00 02 19                        © 2017 The Travelers Indemnity Company. All rights reserved.                               Page 3 of 21
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                            Travelers Doc Mgmt 49 of 395
                                                                                                                          Exhibit A, Page 66
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 64 of 447 Page ID #:83

 COMMERCIAL GENERAL LIABILITY


              (b) Claim or suit by or on behalf of any                                        (b) The operation of any of the machinery
                  governmental authority or any other                                             or equipment listed in Paragraph f.(2)
                       person or organization because of                                          or f.(3) of the definition of "mobile
                       testing for, monitoring, cleaning up,                                       equipment"; or
                       removing,      containing,     treating,
                       detoxifying or neutralizing, or in any                           (6) An aircraft that is:
                       way responding to, or assessing the                                    (a) Chartered with a pilot to any insured;
                       effects of, "pollutants".
                                                                                              (b) Not owned by any insured; and
     g. Aircraft, Auto Or Watercraft                                                          (c) Not being used to carry any person or
        "Bodily injury" or "property damage" arising out                                           property for a charge.
         of      the     ownership,      maintenance,          use     or
         entrustment to others of any aircraft, "auto" or                          h.   Mobile Equipment
         watercraft owned or operated by or rented or                                   "Bodily injury" or "property damage" arising out
         loaned to any insured. Use includes operation                                  of:
         and "loading or unloading".                                                    (1) The transportation of "mobile equipment"
         This exclusion          applies     even     if the     claims                       by an "auto" owned or operated by or
         against any insured allege negligence or other                                       rented or loaned to any insured; or
         wrongdoing      in    the    supervision,    hiring,
                                                                                        (2) The use of "mobile equipment" in, or while
         employment, training or monitoring of others by
                                                                                            in practice for, or while being prepared for,
         that insured, if the "occurrence" which caused
                                                                                            any prearranged racing, speed, demolition,
         the "bodily injury" or "property damage" involved
         the     ownership,      maintenance,      use     or                               or stunting activity
         entrustment to others of any aircraft, "auto" or,                         i.   War
         watercraft that is owned or operated by or`                                    "Bodily injury" or "property damage" arising out
         rented or loaned to any insured.                                               of:
         This exclusion does not apply to:                                              (1) War, including undeclared or civil war;
         (1) A watercraft while ashore on premises you                                  (2) Warlike action by a military force, including
              own or rent;                                                                  action in hindering or defending against an
                                                                                              actual     or     expected        attack,    by   any
         (2) A watercraft you do not own that is:
                                                                                              government, sovereign or other authority
              (a) 50 feet long or less; and                                                   using military personnel or other agents; or
              (b) Not being used to carry any person or                                 (3) Insurrection, rebellion, revolution, usurped
                       property for a charge;                                                 power, or action taken by governmental
         (3) Parking an "auto" on, or on the ways next                                        authority in hindering or defending against
             to, premises you own or rent, provided the                                       any of these.
             "auto" is not owned by or rented or loaned                                 Damage To Property
                                                                                   J.
              to you or the insured;
                                                                                        "Property damage" to:
         (4) Liability  assumed under any "insured
              contract" for the ownership, maintenance or
                                                                                        (1) Property you own, rent, or occupy,
              use of aircraft or watercraft;                                                including any costs or expenses incurred
                                                                                            by you, or any other person, organization or
         (5) "Bodily injury" or "property damage" arising                                     entity,         for     repair,      -   replacement,
              out of:                                                                         enhancement, restoration or maintenance
                                                                                              of such property for any reason, including
              (a) The         operation       of     machinery         or
                                                                                              prevention of injury to a person or damage
                       equipment that is attached to, or part
                                                                                              to another's property;
                       of, a land vehicle that would qualify as
                       "mobile equipment" under the definition                          (2) Premises you sell, give away orabandon, if
                       of "mobile equipment" if such land                                     the "property damage" arises out of any
                       vehicle  were not subject to a                                         part of those premises;
                       compulsory or financial responsibility
                                                                                        (3) Property loaned to you;
                       law, or other motor vehicle insurance
                       law, where it is licensed or principally                         (4) Personal property in the care, custody or
                       garaged; or                                                            control of the insured;



  Page 4 of 21                           © 2017 The Travelers Indemnity Company. All rights reserved.                            CG T1 00 02 19
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 50 of 395

                                                                                                                         Exhibit A, Page 67
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 65 of 447 Page ID #:84

                                                                                               COMMERCIAL GENERAL LIABILITY


         (5) That particular part of real property on                                accidental physical injury to "your product" or
             which     you         or      any     contractors        or             "your work" after it has been put to its intended
             subcontractors working directly or indirectly                           use.
             on your behalf are performing operations, if
                                                                                n.   Recall Of Products, Work Or Impaired
             the "property damage" arises out of those
                                                                                     Property
             operations; or
                                                                                     Damages claimed for any loss, cost or expense
         (6) That particular part of any property that
             must be restored, repaired or replaced                                  incurred by you or others for the loss of use,
                                                                                     withdrawal,          recall,   inspection,     repair,
             because "your                work"    was     incorrectly
                                                                                     replacement, adjustment, removal or disposal
             performed on it.
                                                                                     of:
         Paragraphs (1), (3) and (4) of this exclusion do
                                                                                     (1) "Your product";
         not apply to "premises damage". A separate
         limit of insurance applies to "premises damage"                             (2) "Your work"; or
         as described in Paragraph 6. of Section                    III -
         Limits Of Insurance.                                                        (3) "Impaired property";

         Paragraph (2) of this exclusion does not apply if                           if such product, work, or property is withdrawn
         the premises are "your work" and were never                                 or recalled from the market or from use by any
         occupied, rented or held for rental by you.                                 person or organization because of a known or
                                                                                     suspected defect, deficiency, inadequacy or
         Paragraphs        (3),    (4),    (5)    and    (6)   of    this            dangerous condition in it.
         exclusion do not apply to liability assumed
         under a sidetrack agreement.                                           o.   Personal And Advertising Injury
                                                                                     "Bodily injury" arising out of "personal and
         Paragraph (6) of this exclusion does not apply
         to "property damage" included in the "products -                            advertising injury".
         completed operations hazard".                                          P.    Electronic Data
    k.   Damage To Your Product                                                      Damages arising out of the -loss of, loss of use
         "Property damage" to "your product" arising out                             of, damage to, corruption of, inability to access,
         of it or any part of it.                                                    or inability to manipulate "electronic data".

         Damage To Your Work                                                          However, this exclusion does not apply to
                                                                                      liability for damages because of "bodily injury".
         "Property damage" to "your work" arising out of
         it or any part of it and included in the "products -                   q.    Unsolicited Communication
         completed operations hazard".                                                "Bodily injury" or "property damage" arising out
         This exclusion does not apply if the damaged                                 of any actual or alleged violation of any law that
         work or the work out of which the damage                                     restricts or prohibits the sending, transmitting
         arises was performed on your behalf by a                                     or distributing of "unsolicited communication".
         subcontractor.                                                         r.   Access Or Disclosure Of Confidential Or
    m. Damage To Impaired Property Or Property                                        Personal Information
       Not Physically Injured                                                         "Bodily injury" or "property damage" arising out
         "Property damage" to "impaired property" or                                  of any access to or disclosure of any person's
         property that has not been physically injured,                               or organization's confidential or personal
         arising out of:                                                              information.

         (1) A    defect,         deficiency,       inadequacy         or       s.    Asbestos
             dangerous condition             in   "your product" or                   (1) "Bodily injury" or "property damage" arising
             "your work"; or                                                                out of the actual or alleged presence or
         (2) A delay or failure by you or anyone acting                                     actual, alleged or threatened dispersal of
             on your behalf to perform a contract or                                        asbestos, asbestos fibers or products
             agreement in accordance with its terms.                                        containing asbestos, provided that the
                                                                                            "bodily injury" or "property damage" is
         This exclusion does not apply to the loss of use                                   caused or contributed to by the hazardous
         of other property arising out of sudden and                                        properties of asbestos.



 CG T1 00 02 19                       © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 5 of 21
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                         Travelers Doc Mgmt 51 of 395
                                                                                                                      Exhibit A, Page 68
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 66 of 447 Page ID #:85

 COMMERCIAL GENERAL LIABILITY


          (2) "Bodily injury" or "property damage" arising                                   employment -related practices described in
              out of the actual or alleged presence or                                       Paragraph (a), (b),or (c) above is directed.
              actual, alleged or threatened dispersal of                                This exclusion applies whether the insured may
              any solid, liquid, gaseous or thermal irritant                            be liable as an employer or in any other capacity
              or contaminant, including smoke, --vapors,                                and to any obligation to share damages with or
              soot, fumes, acids, alkalis, chemicals and                                repay someone else who must pay damages
              waste, and that are part of any claim or                                  because of the "bodily injury".
              "suit" which also alleges any "bodily injury"                        Exclusions c. through n. do not apply to "premises
              or    "property   damage" described        in                        damage". A separate limit of insurance applies to
              Paragraph (1) above.                                                 "premises damage" as described in Paragraph 6. of
          (3) Any loss, cost or expense arising out of                             Section III - Limits Of Insurance.
              any:                                                            COVERAGE B - PERSONAL AND ADVERTISING
              (a) Request, demand, order or statutory or                      INJURY LIABILITY
                  regulatory requirement that any insured                     1.   Insuring Agreement
                  or others test for, monitor, clean up,                           a.   We will pay those sums that the insured
                  remove, contain, treat, detoxify or                                   becomes legally obligated to pay as damages
                  neutralize, or in any way respond to, or                              because of "personal and advertising injury" to
                  assess the effects of, asbestos,                                      which this insurance applies. We will have the
                  asbestos fibers or products containing                                right and duty to defend the insured against any
                     asbestos; or                                                       "suit" seeking those damages. However, we will
              (b) Claim or suit by or on behalf of any                                  have no duty to defend the insured against any
                                                                                        "suit" seeking damages for "personal and
                  governmental authority or any other
                                                                                        advertising injury" to which this insurance does
                     person or organization because of
                                                                                        not      apply.    We     may,        at    our   discretion,
                     testing for, monitoring, cleaning up,
                                                                                        investigate any _offense and settle any claim or
                     removing,      containing,     treating,
                                                                                        "suit" that may result. But:
                     detoxifying or neutralizing, or in any
                     way responding to, or assessing the                                (1) The amount we will pay for damages is
                     effects of, asbestos, asbestos fibers or                               limited as described in Section Ill - Limits
                     products containing asbestos.                                             Of Insurance; and
     t.   Employment.Related Practices                                                  (2) Our right and duty to defend end when we
          "Bodily injury" to:                                                                  have   used up the applicable limit of
                                                                                               insurance in_the _payment of judgments or
          (1) A person arising out of any:                           -
                                                                                               settlements under Coverages A or B or
              (a) Refusal to employ that person;                                               medical expenses under Coverage C.
              (b) Termination      of     that   person's                               No other obligation or liability to pay sums or
                  employment; or                                                        perform acts or services is covered unless
              (c) Employment -related practice, policy,                                 explicitly provided for under Supplementary
                     act or omission,         such as coercion,                         Payments,
                     demotion, evaluation, reassignment,                           b.   This   insurance applies to "personal and
                     discipline,   failure to promote or                                advertising injury" caused by an offense arising
                     advance,      harassment,    humiliation,                          out of your business but only if the offense was
                     discrimination, libel, slander, violation                          committed in the "coverage territory" during the
                     of the person's right of privacy,                                  policy period.
                     malicious prosecution or false arrest,
                                                                              2.   Exclusions
                     detention or imprisonment applied to or
                     directed at that person, regardless of                        This insurance does not apply to;
                     whether such practice, policy, act or                         a.    Knowing Violation Of Rights Of Another
                     omission     occurs,      is   applied     or       is             "Personal and advertising injury" caused by or
                     committed before, during or after the                              at    the     direction   of    the    insured    with   the
                   time of that person's employment; or                                 knowledge that the act would violate the rights
          (2) The spouse, child, parent, brother or sister                              of another and would inflict "personal                   and
              of that person as a consequence of "bodily                                advertising injury".
              injury" to that person at whom any of the


  Page 6 of 21                          © 2017 The Travelers Indemnity Company. All rights reserved.                               CG T1 00 02 19
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission,
                                                                                                           Travelers Doc Mgmt 52 of 395

                                                                                                                          Exhibit A, Page 69
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 67 of 447 Page ID #:86

                                                                                                 COMMERCIAL GENERAL LIABILITY


         This exclusion does not apply to "personal                                               against a civil or alternative dispute
         injury" caused by malicious prosecution.                                                 resolution     proceeding in which
    b.   Material Published With Knowledge Of                                                     damages to which this insurance
         Falsity                                                                                  applies are alleged.
         "Personal and advertising injury" arising out of                        f.    Breach Of Contract
         oral or written publication, including publication                            "Advertising injury" arising out of a breach of
         by electronic means, of material, if done by or at                            contract.
         the direction of the insured with knowledge of
         its falsity.                                                             9.   Quality Or Performance Of Goods - Failure
                                                                                       To Conform To Statements
    c.   Material Published Or Used Prior To Policy                                    "Advertising injury" arising out of the failure of
         Period                                                                        goods, products or services to conform with
         (1) "Personal and advertising injury" arising out                             any statement of quality or performance made
              of oral     or writtenpublication, including                             in your "advertisement".
              publication by electronic means, of material
                                                                                  h.   Wrong Description Of Prices
              whose first publication took place before
              the beginning of the policy period; or                                   "Advertising injury" arising out of the wrong
                                                                                       description of the price of goods, products or
         (2) "Advertising    injury"  arising       out   of                           services stated in your "advertisement".
              infringement of copyright, "title" or "slogan"
              in    your "advertisement"       whose first                        i.   Intellectual Property
              infringement in your "advertisement" was                                 "Personal and advertising injury" arising out of
              committed before the beginning of the                                    any actual or alleged infringement or violation of
              policy period.                                                           any of the following rights or laws, or any other
                                                                                       "personal and advertising injury" alleged in any
    d.   Criminal Acts                                                                 claim or "suit" that also alleges any such
         "Personal and advertising injury" arising out of a                            infringement or violation:
         criminal act committed by or at the direction of
                                                                                       (1) Copyright;
         the insured.
                                                                                        (2) Patent;
    e.   Contractual Liability
                                                                                        (3) Trade dress;
         "Personal and advertising injury" for which the
         insured has assumed liability in a contract or                                 (4) Trade name;
         agreement. This exclusion does not apply to                                    (5) Trademark;
         liability for damages:
                                                                                        (6) Trade secret; or
         (1) That the insured would have in the absence                                 (7) Other intellectual property rights or laws.
             of the contract or agreement; or
                                                                                        This exclusion does not apply to:
         (2) Because of "personal injury" assumed by
             you in a contract or agreement that is an                                  (1) "Advertising injury" arising out of any actual
              "insured        contract",     provided       that     the                     or alleged infringement or violation of
              "personal injury" is caused by an offense                                      another's copyright "title" or "slogan" in
              committed subsequent to the execution of                                       your "advertisement"; or
              the contract or agreement. Solely for the
              purposes of liability assumed by you in an                                (2) Any other "personal and advertising injury"
              "insured contract", reasonable attorneys'                                     alleged in any claim or "suit" that also
              fees      and    necessary       litigation   expenses                        alleges any such infringement or violation
               incurred by or for a party other than an                                     of another's copyright, "title" or "slogan" in
               insured will be deemed to be damages                                          your "advertisement".
               because of "personal injury", provided that:
               (a)   Liability to such party for, or for the
                                                                                  j     Insureds In Media And Internet Type
                                                                                        Businesses
                     cost of, that party's defense has also                             "Personal and advertising injury" caused by an
                     been assumed by you in the same                                    offense committed by an insured whose
                     "insured contract"; and                                            business is:
               (b) Such attorneys' fees and litigation                                  (1) Advertising, "broadcasting" or publishing;
                   expenses are for defense of that party


 CG T1 00 02 19                         © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 7 of 21
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 53 of 395
                                                                                                                        Exhibit A, Page 70
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 68 of 447 Page ID #:87

 COMMERCIAL GENERAL LIABILITY


          (2) Designing or determining                content      of                    neutralizing, or in any way responding to,or
              websites for others; or                                                    assessing the effects of, "pollutants".
          (3) An Internet search,         access, content or                  o.    War
              service provider.                                                     "Personal and advertising injury" arising out of:
          However, this exclusion does             not apply to
                                                                                    (1) War, including undeclared or civil war;
          Paragraphs a.(1), (2) and (3) of the definition of
          "personal injury".                                                        (2) Warlike action by a military force, including
                                                                                        action in hindering or defending against an
          For the purposes of this exclusion:
                                                                                         actual      or    expected       attack,   by   any
          (1) Creating    and     producing     correspondence                           government, sovereign or other authority
              written in the conduct of your business,                                   using military personnel or other agents; or
              bulletins, financial or annual reports, or
                                                                                    (3) Insurrection, rebellion, revolution, usurped
              newsletters about your goods, products or
                        will not be considered                   the
                                                                                         power, or action taken by governmental
              services
                                                                                         authority in hindering or defending against
              business of publishing; and
                                                                                         any of these.
          (2) The placing of frames, borders or links, or
                                                                               P.   Unsolicited Communication
              advertising, for you or others anywhere on
              the Internet will not, by itself, be considered                       "Personal and advertising injury" arising out of
              the business of advertising, "broadcasting"                           any actual or alleged violation of any law that
              or publishing.                                                        restricts or prohibits the sending, transmitting
                                                                                    or distributing of "unsolicited communication".
     k.   Electronic Chatrooms Or Bulletin F3oards
                                                                               q -Access Or Disclosure Of Confidenital Or
          "Personal and advertising injury" arising out of                          Personal Information
          an electronic chatroom or bulletin board the
          insured hosts or owns, or over which the                                  "Personal and advertising injury" arising out of
          insured exercises control.                                                any access to or disclosure of any person's or
                                                                                    organization's         confidential      or     personal
     I.   Unauthorized Use Of Another's Name Or                                     information.
          Product                                                              r.   Asbestos
          "Personal and advertising injury" arising out of                          (1) "Personal and advertising injury" arising out
          the unauthorized use of another's name or                                      of the actual or alleged presence or actual,
          product in your e-mail address, domain name or                                 alleged or threatened dispersal of asbestos,
          metatag, or any other similar tactics to mislead                               asbestos fibers or products containing
          another's potential customers.                                                 asbestos, provided that the "personal and
     m. Pollution                                                                        advertising injury" is caused or contributed
                                                                                         to by the hazardous properties of asbestos.
          "Personal and advertising injury" arising out of
          the actual, alleged or threatened discharge,                              (2) "Personal and advertising injury" arising out
          dispersal, seepage, migration,              release      or                    of the actual or alleged presence or actual,
          escape of "pollutants" at any time.                                            alleged or threatened dispersal of any solid,
                                                                                         liquid, gaseous or thermal irritant or
     n.   Pollution -Related                                                             contaminant,        including     smoke,    vapors,
          Any loss, cost or expense arising out of any:                                   soot, fumes, acids, alkalis, chemicals and
                                                                                         waste, and that are part of any claim or
          (1) Request, demand, order or statutory or                                     "suit" which also alleges any "personal and
              regulatory requirement that any insured or                                 advertising injury" described in Paragraph
              others test for, monitor, clean up, remove,                                (1) above.
              contain, treat, detoxify or neutralize, or in
              any way respond to, or assess the effects                             (3) Any loss, cost or expense arising out of
              of, "pollutants"; or                                                       any:

          (2) Claim or suit by or on behalf of any                                        (a) Request, demand, order or statutory or
               governmental authority or any other person                                     regulatory requirement that any insured
               or organization because of testing for,                                          or others test for, monitor, clean up,
               monitoring,   cleaning    up,     removing,                                      remove,    contain, treat, detoxify or
               containing,   treating,   detoxifying    or                                      neutralize, or in any way respond to, or


  Page 8 of 21                      © 2017 The Travelers Indemnity Company. All rights reserved,                          CG T1 00 02 19
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                      Travelers Doc Mgmt 54 of 395
                                                                                                                   Exhibit A, Page 71
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 69 of 447 Page ID #:88

                                                                                                     COMMERCIAL GENERAL LIABILITY


                         assess     the     effects       of,   asbestos,                  (3) Because of your operations;
                         asbestos fibers or products containing                            provided that:
                         asbestos; or
                                                                                           (a) The accident takes place in the "coverage
                    (b) Claim or suit by or on behalf of any                                    territory" and during the policy period;
                        governmental authority or any other
                         person or organization because of                                 (b) The expenses are incurred and reported to
                         testing for, monitoring, cleaning up,                                  us within one year of the date of the
                         removing,      containing,     treating,                               accident; and
                         detoxifying or neutralizing, or in any                            (c) The injured person submits to examination,
                         way responding to, or assessing the                                   at our expense, by physicians of our choice
                         effects of, asbestos, asbestos fibers or                               as often as we reasonably require.
                         products containing asbestos.
                                                                                      b.   We will make these payments regardless of
           s.   Employment -Related Practices                                              fault. These payments will not exceed the
                "Personal injury" to:                                                      applicable limit of insurance. We will pay
                                                                                           reasonable expenses fór:                          -


                (1) A person arising out of any:
                                                                                           (1) First aid administered at the time of an
                    (a) Refusal to employ that person;                                          accident;
                    (b) Termination    of               that       person's                (2) Necessary medical,                surgical,       X-ray and
                        employment; or                                                           dental    services,            including         prosthetic
                                                                                                 devices; and
                    (c) Employment -related practice, policy,
                        act or omission, such as coercion,                                 (3) Necessary        ambulance,         hospital,
                        demotion, evaluation,      reassignment,                               professional nursing and funeral services.
                        discipline,  failure to     promote     or 2.                 Exclusions
                        advance,      harassment,     humiliation,
                        discrimination, libel, slander, violation                     We will not pay expenses for "bodily injury":
                        of the person's right of privacy,                             a.   Any Insured
                         malicious prosecution or false arrest,
                                                                                           To any insured, except "volunteer workers".
                         detention or imprisonment applied to or
                         directed at that person, regardless of                       b.   Hired Person
;..                      whether such practice, policy, act or                             To a person hired to do work for or on behalf of
                         omission       occurs,    is    applied     or    is              any insured or a tenant of any insured.
                         committed before, during or after the
                         time of that person's employment; or                         c.   Injury On Normally Occupied Premises
                (2) The spouse, child, parent, brother or sister                           To a person injured on that part of premises
                    of  that person as a consequence of                                    you own or          rent       that the person normally
                    "personal injury" to that person at whom                               occupies.
                    any of the employment -related practices                          d.   Workers' Compensation And Similar Laws
                    described in Paragraph (a), (b), or (c)                                To a person, whether or not an "employee" of
                    above is directed.                                                     any insured, if benefits for the "bodily injury" are
                This exclusion applies whether the insured may                             payable or must be provided under a workers'
                be liable as an employer or in any other capacity                          compensation or disability benefits law or a
                and to any obligation to share damages with or                              similar law.
                repay someone else who must pay damages                               e.   Athletics Activities
                because of the "personal injury".
                                                                                            To a person injured while practicing, instructing
      COVERAGE C - MEDICAL PAYMENTS                                                         or participating in any physical exercises or
      1.   Insuring Agreement                                                               games, sports, or athletic contests.
                                                                                      f.    Products -Completed Operations Hazard
           a.   We will pay medical expenses as described
                below for "bodily injury" caused by an accident:                            Included    within            the     "products -completed
                (1) On premises you own or rent;                                            operations hazard".
                (2) On ways next to premises you own or rent;                         g.    Coverage A Exclusions
                    or                                                                      Excluded under Coverage A.


      CG T1 00 02 19                        © 2017 The Travelers Indemnity Company. All rights reserved.                                 Page 9 of 21
                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                              Travelers Doc Mgmt 55 of 395
                                                                                                                                  Exhibit A, Page 72
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 70 of 447 Page ID #:89

 COMMERCIAL GENERAL LIABILITY


 SUPPLEMENTARY PAYMENTS                                                                assumed by the insured in the same "insured
                                                                                       contract";
 1.   We will pay, with respect to any claim we
      investigate or settle, or any "suit" against an insured                     d.   The allegations in the "suit" and the information
      we defend:                                                                       we know about the "occurrence" or offense are
                                                                                       such that no conflict appears to exist between
      a.   All expenses we incur.                                                      the interests of the insured and the interests of
                                                                                       the indemnitee;
      b.   Up to $2,500 for the cost of bail bonds required
           because of accidents or traffic law violations                         e.   The indemnitee and the insured ask us to
           arising out of the use of any vehicle to which                              conduct and control the defense of that
           the Bodily Injury Liability Coverage applies. We                            indemnitee against such "suit" and agree that
           do not have to furnish these bonds.                                         we can assign the same counsel to defend the
                                                                                       insured and the indemnitee; and
      c.   The cost of bonds to release attachments, but
           only for bond amounts within the applicable limit                      f.   The indemnitee:
           of insurance, We do not have to furnish these
           bonds.
                                                                                       (1) Agrees in writing to:
                                                                                            (a) Cooperate with us in the investigation,
      d.   All reasonable expenses incurred by the
                                                                                                 settlement or defense of the "suit";
           insured at our request to assist us in_ the
           investigation or defense of the claim or "suit"--;,                              (b) Immediately send us copies of any
           including actual loss of earnings up to $500-a                                         demands, notices, summonses or legal
           day because of time off from work.                                                     papers received in connection with the
                                                                                                  "suit
      e.   All court costs taxed against the insured in the
           "suit". However, these payments do not include                                   (c) Notify    any other       insurer whose
           attorneys' fees or attorneys' expenses- taxed -                                        coverage is available to the indemnitee;
           against the insured.                                                                   and

      f.   Prejudgment       interest       awarded       against    the                    (d) Cooperate with us with respect to
           insured on that part of the judgment we pay. If                                        coordinating other applicable insurance
           we make an offer to pay the applicable limit of                                        available to the indemnitee; and
           insurance, we will not pay any prejudgment                                  (2) Provides us with written authorization to:
           interest based on that period of time after the
           offer.                                                                         t (a) Obtain records and other information
                                                                                                  related to the "suit"; -and
      g.   All interest on the full amount of any judgment
           that accrues after entry of the judgment and                                     (b) Conduct and control the defense of the
           before we have           paid,       offeredpay, - or
                                                           to                                   indemnitee in such "suit".
           deposited in court the part of the judgment that                       So long as the above conditions are met, attorneys'
           is within the applicable limit of insurance.-    -                     fees incurred by us in the defense of that
      These payments will           not     reduce        the   limits of         indemnitee, necessary litigation expenses incurred
      insurance,                                                                  by us and necessary litigation expenses incurred by
                                                                                  the indemnitee at our request will be paid as
 2.   If we defend an insured against a "suit" and an                             Supplementary Payments. Notwithstanding                     the
      indemnitee of the insured is also named as a party                          provisions of Paragraph 2.b.(2) of Section              I    -
      to the "suit", we will defend that indemnitee if all of                     Coverages - Coverage A        Bodily Injury And
      the following conditions are met:                                           Property Damage Liability or Paragraph 2.e. of
      a.   The      "suit"   against      the     indemnitee      seeks           Section I - Coverages - Coverage B - Personal
           damages for which the insured has assumed                              And Advertising Injury Liability, such payments will
           the liability of the indemnitee in a contract or                       not be deemed to be damages for "bodily injury",
           agreement that is an "insured contract";                               "property damage" or "personal injury", and will not
                                                                                  reduce the limits of insurance.
      b.   This insurance applies to such liability assumed
           by the insured;
                                                                                  Our obligation to defend an insured's indemnitee
                                                                                  and to pay for attorneys' fees and necessary
      c.   The obligation to defend, or the cost of the                           litigation expenses as Supplementary Payments
                                                                                                                 -



           defense of, that indemnitee, has also been                             ends when:




  Page 10 of 21                        © 2017 The Travelers Indemnity Company. All rights reserved.                       CG T1 00 02 19
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                         Travelers Doc Mgmt 56 of 395

                                                                                                                     Exhibit A, Page 73
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 71 of 447 Page ID #:90

                                                                                                  COMMERCIAL GENERAL LIABILITY


     a.   We have used      up the applicable limit of                                            workers" while               performing duties
          insurance in the payment of judgments,                                                  related to the               conduct of your
          settlements or medical expenses; or                                                     business;
     b.   The conditions set forth above, or the terms of                                  (b) To the spouse, child, parent, brother or
          the agreement described in Paragraph f. above,                                          sister      of     that      co -"employee"       or
          are no longer met.                                                                      "volunteer worker" as a consequence
SECTION II - WHO IS AN INSURED                                                                    of Paragraph (1)(a) above;
1. If you are designated in the Declarations as:                                           (c) For which there is any obligation to
   a. An individual, you and your spouse                            are                           share damages with or repay someone
          insureds, but only with respect to the conduct                                          else who must pay damages because
          of a business of which you are the sole owner.                                          of the injury described in Paragraph
                                                                                                   (1)(a) or (b) above; or
     b.   A partnership or joint venture, you are an
          insured. Your members, your partners, and                                        (d) Arising out of his or her providing or
          their spouses are also insureds, but only with                                       failing to provide professional health
          respect to the conduct of your business.                                                care services.
     c.   A limited liability company, you are an insured.                                 Unless       you        are    in   the   business       or
          Your members are also insureds, but only with                                     occupation of providing professional health
          respect to the conduct of your business. Your                                     care services, Paragraphs (1)(a), (b), (c)
          managers are insureds, but only with respect to                                   and (d) above do not apply to "bodily injury"
          their duties as your managers.                                                    arising out of providing or failing to provide
     d.   An organization other than a partnership, joint                                  _first aid or "Good Samaritan services" by
                                                                                            any of your "employees" or "volunteer
          venture or limited liability company, you are an
                                                                                           workers", other than an employed or
          insured. Your "executive officers" and directors
                                                                                           volunteer doctor. Any such "employees" or
          are insureds, but only with respect to their
                          your officers             directors.    Your
                                                                                           "volunteer workers" providing or failing to
          duties as                          or
                                                                                           provide first aid or "Good Samaritan
          stockholders are also insureds, but only with
          respect to their liability as stockholders.
                                                                                           services" during their work hours for you
                                                                                           will    be deemed to be acting within the
     e.   A trust, you are an insured. Your trustees are                                   scope of     their employment by you or
          also insureds, but only with respect to their                                    performing duties related to the conduct of
          duties as trustees.                                                              your business.
2.   Each of the- following is also an insured:                                       (2) "Property damage" to property:
     a.   Your "volunteer workers" only while performing                                   (a) Owned, occupied or used by;
          duties related to the conduct of your business,                                  (b) Rented to,            in   the care, custody or
          or your "employees", other than either your                                             control of, or over which_ physical
          "executive officers" (if you are an organization                                        control is being exercised for any
          other than a partnership, joint venture or limited                                      purpose by;
          liability company) or your managers (if you are a
          limited liability company),         but    only for acts                         you, any of your "employees", "volunteer
          within the scope of their employment by you or                                   workers", any partner or member (if you are
          while performing duties related to the conduct                                   a partnership or joint venture), or any
          of your business. However, none of these                                         member (if you are a limited liability
          "employees"       or     "volunteer        workers"       are                    company).
          insureds for:                                                          b.   Any person (other than your "employee" or
          (1) "Bodily injury" or "personal injury":                                   "volunteer worker"), or any organization, while
                                                                                      acting as your real estate manager.
               (a) To you, to your partners or members (if
                  you are a partnership or joint venture),                       c.   Any person or organization having proper
                  to your members (if you are a limited                               temporary custody of your property if you die,
                  liability company), to a co -"employee"                             but only:
                  while in the course of his or her
                  employment   or   performing   duties
                                                                                      (1) With respect to liability arising out of the
                                               of your                                     maintenance or use of that property; and
                  related to  the conduct
                   business, or to your other "volunteer                              (2) Until your legal representative has been
                                                                                           appointed.

CG T1 00 02 19                        © 2017 The Travelers Indemnity Company. All rights reserved.                                   Page 11 of 21
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 57 of 395
                                                                                                                               Exhibit A, Page 74
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 72 of 447 Page ID #:91

 COMMERCIAL GENERAL LIABILITY


      d.   Your legal representative if you die, but only                         b.   Arises out of the ownership, maintenance or
           with   respect to duties as such.        That                               use of that part of any premises leased to you.
           representative will have all your rights and                           The insurance provided to such premises owner,
           duties under this Coverage Part.                                       manager or lessor is subject to the following
      e.   Any person or organization that, with your                             provisions:
           express or implied consent, either uses or is                          a.   The     limits    of   insurance     provided     to   such
           responsible for the use of a watercraft that you                            premises owner, manager or lessor will be the
           do not own that is:                                                         minimum limits that you agreed to provide in the
           (1) 50 feet long or less; and                                               written contract or agreement, or the limits
                                                                                       shown in the Declarations, whichever are less.
           (2) Not being used         to   carry any person or
                 property for a charge.                                           b.   The  insurance provided to such premises
                                                                                       owner, manager or lessor does not apply to:
 3.   Any organization you newly acquire or form, other
      than a partnership, joint venture or limited liability                           (1) Any "bodily injury" or "property damage"
      company, and of which you are the sole owner or in                                   that occurs, or "personal and - advertising
      which you maintain an ownership interest of more                                       injury"  caused by an offense that is
      than 50%, will qualify as a Named Insured if there is                                  committed, after you cease to be a tenant in
      no other similar insurance available to that                                           that premises; or
      organization. However:
                                                                                       (2) Structural alterations, new construction or
      a.    Coverage under this provision is afforded only                                 demolition operations performed by or on
            until the 180th day after you acquire or form the                              behalf of such premises owner, manager or
            organization or the end of the policy period,                                    lessor.
           whichever is earlier;                    -
                                                                            5.    Any person or organization that is an equipment
      b.    Coverage A does not apply to "bodily injury" or                       lessor and that you have agreed in a written contract
            "property damage" that occurred before you                            or agreement to include as an additional insured on
            acquired or formed the organization; and                              this Coverage Part           is    an insured, but only with
                                                                                  respect to liability for "bodily injury", "property
      c.    Coverage B does not apply to "personal and                            damage", or "personal and advertising injury" that:
            advertising injury"     arising out of an offense
            committed before you acquired or formed the                           a.   Is "bodily injury" or "property damage" that
            organization.                                                              occurs, or is "personal and advertising injury"
                                                                                       caused       by an offense          that   is   committed,
      For the purposes of Paragraph 1. of Section II -                                 subsequent to the signing of that contract or
      Who Is An Insured, each such organization will be                                agreement; and
      deemed to be designated in the Declarations as:
                                                                                  b.   Is caused, in whole or in part, by your acts or
      a.    An organization, other than a partnership, joint                           omissions in the maintenance, operation or use
            venture or limited liability company; or                                   of equipment leased to you by such equipment
                                                                                       lessor.
      b.    A trust;
                                                                                  The insurance provided to such equipment lessor is
      as indicated in its name or the documents that                              subject to the following provisions:
      govern its structure.
                                                                                  a.   The   limits of insurance provided to such
 4.   Any person or organization that                   is    a premises               equipment lessor will be the minimum limits that
      owner, manager or lessor and that you have agreed                                you agreed to provide in the written contract or
      in a written contract or agreement to include as an                              agreement, or the limits shown in the
      additional insured on this Coverage Part is an                                   Declarations, whichever are less.
      insured, but only with respect to liability for "bodily
      injury", "property damage" or "personal and                                 b.   The insurance provided to such equipment
      advertising injury" that:                                                        lessor does not apply to any "bodily injury" or
                                                                                       "property damage" that occurs, or "personal
      a.    Is   "bodily injury"    or "property damage" that                          and advertising injury" caused by an offense
            occurs, or is "personal and advertising injury"                            that is committed, after the equipment lease
            caused     by   an     offense that          is   committed,               expires.
            subsequent to the signing of that contract or                   No person or organization is an insured with respect to
            agreement; and                                                  the conduct of any current or past partnership, joint



 Page 12 of 21                         © 2017 The Travelers Indemnity Company. All rights reserved.                          CG T1 00 02 19
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                          Travelers Doc Mgmt 58 of 395

                                                                                                                         Exhibit A, Page 75
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 73 of 447 Page ID #:92

                                                                                              COMMERCIAL GENERAL LIABILITY


venture or limited liability company that is not shown as                       a.   The amount shown for the Damage To
a Named Insured in the Declarations. This paragraph                                  Premises Rented To You Limit in the
does not apply to any such partnership, joint venture or                             Declarations of this Coverage Part; or
limited liability company that otherwise qualifies as an                        b.   $300,000 if no amount                 is    shown for     the
insured under Section II - Who Is An Insured.                                        Damage To Premises Rented To You Limit in
SECTION III - LIMITS OF INSURANCE                                                    the Declarations of this Coverage Part.
1.    The Limits of Insurance shown in the Declarations                   7.    Subject to       Paragraph         5.    above,    the    Medical
      and the rules below fix the most we will pay                              Expense Limit is the most we will pay under
      regardless of the number of:                                              Coverage C for all medical expenses because of
                                                                                "bodily injury" sustained by any one person.
      a.    Insureds;
                                                                          The Limits of Insurance of this Coverage Part apply
      b.    Claims made or "suits" brought; or                            separately to each consecutive annual period and to any
      c.    Persons or organizations making claims                  or    remaining period of less than 12 months, starting with
            bringing "suits".                                             the    beginning of        the policy         period    shown   in   the
                                                                          Declarations, unless the policy period is extended after
2.    The General Aggregate Limit is the most we will pay                 issuance for an additional period of less than                        12
      for the sum of:                                                     months. In that case, the additional period will                      be
      a.    Medical expenses under Coverage C;                            deemed part of the last preceding period for purposes of
                                                                          determining the Limits of Insurance.
      b.    Damages under Coverage A, except damages
            because of "bodily injury" or "property damage"               SECTION IV - COMMERCIAL GENERAL LIABILITY
            included in the "products -completed operations               CONDITIONS
            hazard"; and                                                  1.    -Bankruptcy
      c.    Damages under Coverage B.                                            Bankruptcy or insolvency of the insured or of the
3.    The     Products -Completed      Operations        Aggregate               insured's estate will not relieve us of our obligations
      Limit is the most we will pay under Coverage A for                        under this Coverage Part.
      damages because of "bodily injury" and "property                    2.    Duties In The Event Of Occurrence, Offense,
      damage" included         in   the         "products -completed            Claim Or Suit
      operations hazard".
                                                                                a.   You must see to it that we are notified as soon
4.    Subject to Paragraph 2. above, the Personal And                                as practicable of an "occurrence" or an offense
      Advertising Injury Limit is the most we will pay                               which may result in a claim. To the extent
      under Coverage B for the sum of all damages                                    possible, notice should include:
      because of all "personal injury" and "advertising
      injury" sustained by any one person or organization.                           (1) How, when and where the "occurrence" or
                                                                                          offense took place;
5.    Subject to Paragraph 2. or 3. above, whichever
      applies, the Each Occurrence Limit is the most we                              (2) The names and addresses of any injured
      will pay for the sum of:                                                            persons and witnesses; and

      a. '-°Damages under Coverage A; and                                            (3) The nature and location of any injury or
                                                                                          damage arising out of the "occurrence" or
      b.   Medical expenses under Coverage C;                                             offense.
      because of all "bodily injury" and "property damage"
      arising out of any one "occurrence".                                      b.   If a claim is made or "suit" is brought against
                                                                                     any insured, you must:
      For the purposes of determining the applicable
      Each      Occurrence    Limit,      all related acts          or               (1) Immediately record the specifics of the
      omissions committed in           providing or failing         to                    claim or "suit" and the date received; and
      provide first aid or "Good Samaritan services" to                              (2) Notify us as soon as practicable.
      any one person will be deemed to be one
                                                                                     You must see to it that we receive written notice
      "occurrence".
                                                                                     of the claim or "suit" as soon as practicable.
 6.   Subject to Paragraph 5. above, the Damage To
      Premises Rented To You Limit is the most we will                          c.   You and any other involved insured must:
      pay under Coverage A for damages because of                                    (1) Immediately       send us copies of any
      "premises damage" to any one premises. The                                          demands, notices, summonses or legal
      Damage To Premises Rented To You Limit will be:                                     papers received in connection with the
                                                                                          claim or "suit";


 CG T1 00 02 19                      © 2017 The Travelers Indemnity Company. All rights reserved.                                 Page 13 of 21
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                        Travelers Doc Mgmt 59 of 395
                                                                                                                           Exhibit A, Page 76
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 74 of 447 Page ID #:93

 COMMERCIAL GENERAL LIABILITY


          (2) Authorize us to obtain records and other                                             (iii) An executive officer or director of
               information;                                                                             any other organization; or

          (3) Cooperate with us in the investigation or                                            (iv) A trustee of any trust;
              settlement of the claim or defense against                                           that is your partner, joint venture
               the "suit"; and                                                                     member, manager or trustee; or
          (4) Assist     us,      upon our request, in                the
                                                                                             (b) Any        employee authorized by such
               enforcement         of any right against               any
                                                                                                                   joint
                                                                                                   partnership,           venture, limited
               person or organization which may be liable                                          liability company,     trust or other
               to the insured because of injury or damage                                          organization to give notice of an
               to which this insurance may also apply:
                                                                                                   "occurrence" or offense.
     d.   No insured will, except at that insured's own                                 (3) Notice to us of such "occurrence" or
          cost, voluntarily make a payment, assume any                                      offense will be deemed to be given as soon
          obligation, or incur any expense, other than for                                  as practicable if it is given in good faith as
          first aid, without our consent.                                                   soon as practicable to your workers'
      e. The following provisions apply to Paragraph a.                                     compensation insurer. This applies only if
          above, but only for purposes of the insurance                                      you subsequently give notice to us of the
          provided under this Coverage Part to you or any                                    "occurrence" or          offense as soon as
          insured listed in Paragraph 1. or 2. of Section II                                 practicable after        any of the persons
          - Who Is An Insured;                                                               described in Paragraph e.(1) or (2) above
                                                                                             discovers that the "occurrence" or offense
          (-1) Notice - to us          of    such "occurrence"          or                   may result in sums to which the insurance
           -   offense - must          be     given as soon             as                   provided under this Coverage Part may
               practicable only after the "occurrence" or                                    apply.
          _    offense is known to you (if you are - an                                 However, if this policy includes an endorsement
               individual),      anyyour partners or
                                            of                                          that provides limited coverage for "bodily injury"
               members_ who is an individual (if you are a                              or "property damage" or pollution costs arising
               partnership or joint venture), any of your                               out of a    discharge, release or escape of
               managers who is an individual (if you are a                              "pollutants" which contains a requirement that
               limited   liability     company),       any     of    your               the discharge, release or escape of "pollutants"
               -"executive officers" or directors (if you are                           must be reported to us within a specific number
                an .organization other than a partnership,                              of days after its abrupt commencement, this
                joint venture, or limited liability company),                           Paragraph e. does not affect that requirement.
                any of your trustees who is an individual .(if
               you are a trust) or any "employee"                            3.    Legal Action Against Us
               authorized by__you to give notice of an                             No person or organization has a right under this
               "occurrence" or offense.                                           Coverage Part:
          (2) If  you are a partnership, joint venture,                            a.   To join us as a party or otherwise bring us into
               limited liability company or trust, and none                             a "suit" asking for damages from an insured; or
               of your partners, joint venture members,                            b.   To sue us on this Coverage Part unless all of
               managers or trustees are individuals, notice                             its terms have been fully complied with.
               to us of such "occurrence" or offense must
               be given as soon as practicable only after                          A person or organization may sue us to recover on
               the °occurrence" or offense is known by:                            an agreed settlement or on a final judgment against
                                                                                   an insured; but we will not be liable for damages
               (a) Any individual who is:                                          that are not payable under the terms of this
                                                                                   Coverage Part or that are in excess of the
                   (i)   A   partner or member of                     any
                                                                                   applicable limit of insurance. An agreed settlement
                         partnership or joint venture;
                                                                                   means a settlement and release of liability signed by
                   (ii) A manager of any limited liability                         us, the insured, and the claimant or the claimant's
                         company;                                                  legal representative.




  Page 14 of 21                         © 2017 The Travelers Indemnity Company. All rights reserved.                       CG T1 00 02 19
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 60 of 395

                                                                                                                       Exhibit A, Page 77
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 75 of 447 Page ID #:94

                                                                                                  COMMERCIAL GENERAL LIABILITY


 4.   Other Insurance                                                                              (ii) That     is   insurance for "premises
      If valid and collectible other insurance is available to                                           damage";
      the insured for a loss we cover under Coverages A                                            (iii) If the loss arisesout of the
      or B of this Coverage Part, our obligations are                                                    maintenance or use of aircraft,
      limited as described in Paragraphs a. and b. below.                                                "autos" or watercraft to the extent
      As used anywhere in this Coverage Part, other                                                      not subject to any exclusion in this
      insurance means insurance, or the funding of                                                       Coverage Part that applies             to
      losses, that is provided by, through or on behalf of:                                              aircraft, "autos" or watercraft;
      (i) Another insurance company;                                                               (iv) That    is    insurance available to a
                                                                                                         premises       owner,      manager     or
      (ii) Us or any of our affiliated insurance companies,                                            lessor that qualifies as an insured
           except when the Non cumulation of Each                                                      under Paragraph 4. of Section II -
           Occurrence Limit provision of Paragraph 5. of                                               Who Is An Insured, except when
           Section    III - Limits Of Insurance or the Non                                             Paragraph d. below applies; or
           cumulation of Personal and Advertising Injury
                                                                                                   (v) That is insurance available to an
           Limit provision of Paragraph 4. of Section III -
                                                                                                       equipment lessor that qualifies as
           Limits    of    Insurance          applies because the
           Amendment -               Non      Cumulation Of Each                                       an insured under Paragraph 5. of
           Occurrence         Limit         Of Liability And  Non
                                                                                                         Section      II - Who Is An Insured,
           Cumulation Of Personal And Advertising Injury                                                 except when Paragraph d. below
           Limit endorsement is included in this policy;                                                 applies.
                                                                                               (b) Any of the other insurance, whether
      (iii) Any risk retention group; or
                                                                                                   primary, excess, contingent or on any
      (iv)Any self-insurance method or program, in                                                 other basis, that       is    available to the
          which case the insured will be deemed to be                                              insured when the insured is an
           the provider of other insurance.                                                        additional insured, or is any other
      Other       insurance     does             not   include    umbrella                         insured that does not qualify as a
      insurance, or excess insurance, that was bought                                              named insured, under such other
      specifically to apply in excess of the Limits of                                             insurance.
      Insurance shown           in         the     Declarations     of    this           (2) When this insurance is excess, we will
      Coverage Part.                                                                         have no duty under Coverages A or B to
                                                                                               defend the insured against any "suit" if any
      As used anywhere in this Coverage Part, other
      insurer means a provider of other insurance. As                                          other insurer has a duty to defend the
                                                                                               insured against that "suit". If no other
      used in Paragraph c. below, insurer means a
                                                                                               insurer defends, we will undertake to do so,
      provider of insurance.
                                                                                               but we will be entitled to the insured's rights
      a.   Primary Insurance                                                                   against all those other insurers.
           This     insurance         is         primary   except        when            (3)   When this insurance is excess over other
           Paragraph b. below applies. If this insurance is                                    insurance, we will pay only our share of the
           primary, our obligations are not affected unless                                    amount of the loss, if any, that exceeds the
                                                                                               sum of:
           any of the other insurance is also primary.
           Then, we will share with all that other insurance                                   (a) The total amount that all such other
           by the method described in Paragraph c. below,                                          insurance would pay for the loss in the
           except when Paragraph d. below applies.                                                 absence of this insurance; and
                                                                                               (b) The total of all deductible and self -
      b.   Excess Insurance
                                                                                                   insured amounts under all that other
           (1) This insurance is excess over;                                                      insurance.

               (a) Any of the other insurance, whether                                   (4) We will share the remaining loss, if any,
                     primary, excess, contingent or on any                                     with any other insurance that is not
                     other basis:                                                              described in this Excess        Insurance
                                                                                               provision and was not bought specifically to
                     (i)   That is Fire, Extended Coverage,                                    apply in excess of the Limits of Insurance
                           Builder's Risk, Installation Risk or                                shown in the Declarations of this Coverage
                           similar coverage for "your work";                                   Part.




 CG T1 00 02 19                         © 2017 The Travelers Indemnity Company. All rights reserved.                               Page 15 of 21
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Travelers Doc Mgmt 61 of 395
                                                                                                                           Exhibit A, Page 78
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 76 of 447 Page ID #:95

 COMMERCIAL GENERAL LIABILITY


       c.   Method Of Sharing                                                      a.    The   statements in the           Declarations     are
            If all of the other insurance permits contribution                           accurate and complete;
            by equal shares, we will follow this method also.                      b.    Those     statements    are     based            upon
            Under this approach each insurer contributes                                 representations you made to us; and
            equal amounts until it has paid its applicable                         c.    We have issued this policy        in   reliance upon
            limit of insurance or none of the loss remains,                             your representations.
            whichever comes first.
                                                                                   The unintentional omission of, or unintentional error
            If any of the other insurance does not permit                          in, any information provided by you which we relied
            contribution by equal shares, we will contribute                       upon in issuing this policy will not prejudice your
            by limits.   Under this method, each insurer's                         rights under this insurance. However, this provision
            share is based on the ratio of its applicable limit                    does    not affect      our right to    collect   additional
            of insurance to the total applicable limits of                         premium or to exercise our rights of cancellation or
            insurance of all insurers.                                             nonrenewal in accordance with applicable insurance
       d.   Primary And Non -Contributory Insurance If                   -
                                                                                   laws or regulations.
            Required By Written Contract                                     7.    Separation Of Insureds
            If you specifically agree in a written contract or                     Except with respect to the Limits of Insurance, and
            agreement that the insurance afforded to an                            any rights or duties specifically assigned in this
            insured under this Coverage Part must apply on                         Coverage Part to the first Named Insured, this
            a primary basis, or a primary and non-,                                insurance applies:                                       -


            contributory basis, this insurance is primary to                       a.    As if each Named            Insured were the only           -
            other insurance that is available to such insured                            Named Insured; and
            which covers such insured as a named insured,
            and we will not share with that other insurance,                       b.   Separately to each insured against whom claim
            provided that:                                                              is made or "suit" is brought.
                                                                             i3.   Transfer Of Rights Of Recovery Against Others
            (1) The "bodily injury' or "property damage" for
                  which coverage is sought occurs; and                             To Us
            (2) The "personal and advertising injury" for                          If the insured has rights to recover all or part of any
                which coverage is sought is caused by an                           payment we have made under this Coverage Part,
                  offense that is committed;                                       those rights are transferred to us. The insured must
                                                                                   do nothing after loss to impair them. At our request,
            subsequent to the signing of that -contract or                         the insured will bring "suit" or transfer those- rights
            agreement by you.                                                      to us and help -us enforce them.
 5.    Premium Audit                                                         9     When We Do Not Renew
       a.   We will compute all premiums for this Coverage                         If we decide not to renew this Coverage Part, we will
            Part in accordance with our rules and rates.                           mail or deliver to the first Named Insured shown in
       b.   Premium shown in this Coverage Part as                                 the Declarations written notice of the nonrenewal
            advance premium is a deposit premium only. At.                         not less than 30 days before the expiration date.
            the close of each audit period we will compute                         If notice is mailed, proof of mailing will be sufficient
            the earned premium for that period and send                         proof of notice.                                            -



            notice to the first Named Insured. The due date                  SECTION V - DEFINITIONS
            for audit and retrospective premiums is the date
                                                                             1.    "Advertisement" means a notice that is broadcast or
            shown as the due date on the bill. If the sum of
            the advance and audit premiums paid for the                            published to the general public or specific market
                                                                                   segments about your goods, products or services
            policy period ís greater than the earned
                                                                                   for the purpose of attracting customers                      or
            premium, we will return the excess to the first
                                                                                   supporters. For the purposes of this definition:
            Named Insured.
                                                                                   a.    Notices   that are published include         material
       c.   The first Named Insured must keep records of                                 placed on the Internet or on similar electronic
            the     information     we      need      for     premium
                                                                                         means of communication; and
            computation, and send us copies at such times
            as we may request.                                                     b.    Regarding websites, only that part of a website
                                                                                         that is about your goods, products or services
  6.   Representations                                                                   for the purposes of attracting customers or
       By accepting this policy, you agree:                                              supporters is considered an advertisement.



  Page 16 of 21                        © 2017 The Travelers Indemnity Company. All rights reserved.                        CG Ti 00 02 19
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                         Travelers Doc Mgmt 62 of 395

                                                                                                                       Exhibit A, Page 79
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 77 of 447 Page ID #:96

                                                                                                  COMMERCIAL GENERAL LIABILITY


2.    "Advertising injury":                                                       b.     In, by or with any other electronic means of
           Means injury caused by one or more of the                                     communication, such as the Internet, if that
      a.
                                                                                         material is part of:
           following offenses:
           (1) Oral or written publication, including                                    (1) Radio      or    television     programming           being
               publication by electronic means, of material                                    transmitted;
               in   your "advertisement" that slanders or                                (2) Other       entertainment,    educational,
               libels   a person or                organization or                           instructional, music or news programming
               disparages a person's              or organization's                            being transmitted; or
               goods, products or services, provided that
               the claim is made or the "suit" is brought by                             (3) Advertising transmitted with any of such
               a person or organization that claims to have                                    programming.
               been slandered or libeled, or that claims to
                                                                             6.   "Coverage territory" means:
               have had its goods, products or services
               disparaged;                                                        a.    The United States of America (including its
           (2) Oral or written publication, including                                  -territories and possessions), Puerto Rico and
               publication by electronic means, of material                              Canada;
               in your "advertisement" that:                                      b.     International waters or airspace, but only if the
               (a) Appropriates a person's name, voice,                                  injury or damage occurs in the course of travel
                    photograph or likeness; or                                           or transportation between any places included
               (b) Unreasonably places a person                    in   a
                                                                                         in Paragraph a. above; or
                    false light; or                                               c.     All   other parts of the world               if the   injury or
           (3) Infringement of copyright, "title" or "slogan"                            damage arises out of:
               in your "advertisement", provided that the                                (1) Goods or products made or sold by you in
               claim ís made or the "suit" is brought by a
                                                                                               the territory     described       in     Paragraph a.
               person    or organization that    claims
                                                                                               above;
               ownership of such copyright, "title" or
               "slogan".                                                                 (2) The activities of a person whose home is in
      b.   Includes "bodily injury" caused by one or more                                      the territory described in               Paragraph a.
           of the offenses         described      in     Paragraph a.                          above, but is away for a short time on your
           above.                                                                              business; or

 3.   "Auto" means:                                                                      (3) "Personal and advertising injury" offenses
                                                                                               that take place through the Internet                      or
      a.   A land motor vehicle, trailer or semitrailer                                        similar electronic means of communication;
           designed for travel on public roads, including
           any attached machinery or equipment; or                                provided        the    insured's         responsibility - to         pay
      b.   Any other land vehicle that              is   subject to a             damages is determined in a "suit" on the merits in
           compulsory or financial responsibility law, or                         the territory described in Paragraph a. above, or in a
           other motor vehicle insurance law, where it is                         settlement we agree to,
           licensed or principally garaged.                                  7.   "Electronic        data"    means        information,        facts     or
      However, "auto"           does       not     include      "mobile           programs stored as or on, created or used on, or
      equipment".                                                                 transmitted to or from computer software (including
                                                                                  systems and applications software), hard or floppy
 4.   "Bodily injury" means:
                                                                                   disks,       CD-ROMs,         tapes,      drives,      cells,       data
      a.   Physical harm, including sickness or disease,                           processing devices or any other media which are
           sustained by a person; or                                               used with electronically controlled equipment.
      b.   Mental anguish, injury or illness, or emotional                   8.    "Employee" includes a "leased worker". "Employee"
           distress, resulting at any time from                     such           does not include a "temporary worker".
           physical harm, sickness or disease.
                                                                             9.    "Executive officer" means a person holding any of
 5.   "Broadcasting" means transmitting any audio or                               the     officer   positions        created    by your charter,
      visual material for any purpose:                                             constitution, bylaws or any other similar governing
      a.   By radio or television; or                                              document.




 CG T1 00 02 19                         © 2017 The Travelers Indemnity Company. All rights reserved.                                    Page 17 of 21
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                             Travelers Doc Mgmt 63 of 395
                                                                                                                              Exhibit A, Page 80
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 78 of 447 Page ID #:97

 COMMERCIAL GENERAL LIABILITY


 10. "Good Samaritan services" means any emergency                                                tracks, roadbeds,              tunnel,        underpass        or
     medical services for which no compensation                                 ís                crossing;
     demanded or received.                                                                    (2) That indemnifies an architect, engineer or
 11. "Hostile     fire"     means         a     fire
                                            becomes     which                                     surveyor for injury or damage arising out of:
     uncontrollable or breaks out from where it was                                               (a) Preparing,  approving, or failing to
     intended to be.                                                                                   prepare or approve, maps, shop
 12. "Impaired property" means tangible property, other                                                drawings, opinions, reports, surveys,
     than "your product" or "your work", that cannot be                                                field orders, change orders or drawings
     used or is less useful because:                                                                   and specifications; or
     a.   It incorporates "your product" or "your work"                                           (b) Giving directions or instructions, or
          that is known or thought to be - defective,                                                 failing to give them, if that is the
          deficient, inadequate or dangerous; or                    _                                 primary cause of the injury or damage;
                                                                                                       or
     b.   You have failed to fulfill the terms of a contract
          or agreement;                                                                       (3) Under which the insured, if an architect,
                                                                                                                            _




                                                                                                  engineer or surveyor, assumes liability for
                                                                            -



     if such property can be restored to use by the                                               an injury or -damage arising out of the
     repair, replacement, adjustment or removal of "your                                          insured's rendering   or failure to render
     product" or "your work" or your fulfilling the terms of                                      professional services, including those listed
     the contract or agreement.                  -
                                                                                                  in Paragraph (2) . above and supervisory;-
 13. "Insured contract" means:                                -                                   inspection,      architectural               or       engineering
                                                                                                  activities.           -
     a.   A contract for a lease of premises. However,
          that portion of --the contract for a lease of                              14. "Leased worker" means a person leased to you by a
          premises        that     indemnifies          any       person        or        labor leasing firm under an agreement between you
          organization for "premises damage" is not an                                   and the labor leasing firm, to performduties related
          "insured contract";                                                            to -the= -conduct- of your business. "Leased worker"
                                                                                         does not include a "temporary worker".
     b.   A sidetrack agreement;
                                                                                     15. "Loading - or- unloading"              means- the handling
     c.   Any easement or license agreement, except in                                   property:
          connection with- construction o_ r demolition
          operations on or within 50 feet of a railroad;                                 a.   After it is moved from -the place where it is
                                                                                              accepted for movement_ into or onto an aircraft,
     d.- An obligation, as required by ordinance, to                                          watercraft or "auto";
         indemnify a municipality, except in connection
         with work fora municipality;                                                    b.   While it is _in or on an aircraft, watercraft or
                                                                                              "auto"; or
     e.   An elevator maintenance agreement;                            -
                                                                                         c.   While it is     being         moved- from -an aircraft,                         .:
     f.   That part of any other contract or agreement                                        watercraft or "auto" to the place where- it                        is       -        -

          pertaining      to     your         business      (including      an
                                                                                              finally delivered;
          indemnification of a municipality ín connection
          with work performed for a municipality) under                                 but "loading or unloading" does not include the
          which you assume the tort liability of another                                 movement of property by means of a mechanical                                    -



          party    to     pay     for     "bodily      injury",     "property -          device, other than a hand truck, that is not attached
          damage" or "personal injury" to a third person                                 t4 the aircraft, watercraft or "auto".            -



          or organization. Tort liability means a liability                          16. "Mobile equipment" means any of the following
          that would be imposed by law in the absence of                                 types of land vehicles, including any attached                                            -
          any contract or agreement.                                                     machinery or equipment:                                    -



          Paragraph f. does not include that part of any                                 a.   Bulldozers, farm machinery, forklifts and other
          contract or agreement:                                                              vehicles designed for use principally off public
          (1) That indemnifies a railroad for "bodily                                         roads;                                                    -




              injury" or "property damage" arising out of                                b.   Vehicles maintained for use solely on or next to
                construction         or        demolition         operations,                 premises you own or rent;
                within 50 feet of any railroad property and
                affecting      any      railroad       bridge or trestle,                c.   Vehicles that travel on crawler treads;                                 _




 Page 18 of 21                            © 2017 The Travelers Indemnity Company. All rights reserved.                                CG T1 00 02 19
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                              Travelers Doc Mgmt 64 of 395

                                                                                                                                  Exhibit A, Page 81
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 79 of 447 Page ID #:98

                                                                                              COMMERCIAL GENERAL LIABILITY


   d.   Vehicles,  whether self-propelled or    not,                           b.   An act or omission committed in providing or
        maintained primarily to provide mobility to                                 failing to provide first aid or "Good Samaritan
        permanently mounted:                                                        services" to a person, unless you are in the
                                                                                    business     or    occupation      of              providing
        (1) Power cranes, shovels, loaders, diggers or
                                                                                    professional health care services.
            drills; or
        (2) Road         construction         or       resurfacing       18. "Personal and advertising injury" means "personal
            equipment such as graders, scrapers or                             injury" or "advertising injury".
            rollers;
                                                                         19. "Personal injury":
   e.   Vehicles not described in Paragraph a., b., c.
        or d. above that are not self-propelled and are                        a.   Means injury, other than "advertising injury",
        maintained primarily to provide mobility to                                 caused by          one      or     more of    the following
        permanently      attached equipment of the                                  offenses:
        following types:
                                                                                    (1) False arrest, detention or imprisonment;
        (1) Air compressors, pumps and generators,
            including      spraying,        welding,        building                (2) Malicious prosecution;
            cleaning, geophysical exploration, lighting
            and well servicing equipment; or                                        (3) The wrongful eviction from, wrongful entry
                                                                                        into, or invasion of the right of private
        (2) Cherry pickers and similar devices used to                                  occupancy of a room, dwelling or premises
            raise or lower workers;                                                     that a person occupies, provided that the
   f.   Vehicles not described in Paragraph a., b., c.                                  wrongful eviction, wrongful entry or invasion
        or d. above maintained primarily for purposes                                    of      the   right      of   private    occupancy     is
        other than the transportation of persons or                                      committed by or on behalf of the owner,
        cargo.                                                                           landlord or lessor of that room, dwelling or
                                                                                         premises;
        However,        self-propelled vehicles with the
        following      types of permanently attached                                (4) Oral or written publication, including
        equipment are not "mobile equipment" but will                                   publication by electronic means, of material
        be considered "autos":                                                           that slanders or libels a person or
        (1) Equipment designed primarily for:                                            organization or disparages a person's or
                                                                                         organization's goods, products or services,
            (a) Snow removal;                                                            provided that the claim is made or the "suit"
            (b) Road       maintenance,       but                 not                    is brought by a person or organization that
                construction or resurfacing; or                                          claims to have been slandered or libeled, or
                                                                                         that claims to have had its goods, products
            (c) Street cleaning;                                                         or services disparaged; or
        (2) Cherry       pickers      and      similar      devices
            mounted on automobile or truck chassis                                  (5) Oral or written publication, including
            and used to raise or lower workers; and                                     publication by electronic means, of material
                                                                                         that:
        (3) Air compressors, pumps and generators,
            including    spraying,   welding,  building                                  (a) Appropriates a person's name, voice,
            cleaning, geophysical exploration, lighting                                          photograph or likeness; or
            and well servicing equipment.
                                                                                         (b) Unreasonably places a person                  in   a
   However, "mobile equipment" does not include any                                              false light.
   land vehicle that is subject to a compulsory or
   financial responsibility law, or other motor vehicle                        b.   Includes "bodily injury" caused by one or more
   insurance law, where it is licensed or principally                               of the offenses described                in   Paragraph     a.
   garaged.      Such     land     vehicles     are      considered                 above.
   "autos".
17. "Occurrence" means:
                                                                         20. "Pollutants" mean any solid, liquid, gaseous or
                                                                             thermal irritant or contaminant, including smoke,
   a.   An accident, including continuous or repeated                        vapor, soot, fumes, acids, alkalis, chemicals and
        exposure to substantially the same general                           waste. Waste includes materials to be recycled,
        harmful conditions; or                                                 reconditioned or reclaimed.



CG 11 00 02 19                      © 2017 The Travelers Indemnity Company. All rights reserved.                                  Page 19 of 21
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                        Travelers Doc Mgmt 65 of 395
                                                                                                                          Exhibit A, Page 82
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 80 of 447 Page ID #:99

 COMMERCIAL GENERAL LIABILITY


 21. "Premises damage" means:                                                                      contract calls for work at more than
                                                                                                   one job site.
    a.    With respect to the first paragraph of the
          exceptions in Exclusion j. of Section I -                                          (c) When that part of the work done at a
          Coverage A - Bodily Injury And Property                                                job site has been put to its intended
          Damage Liability, "property damage" to any                                               use by any person or organization other
          premises while rented to you for a period of                                             than     another      contractor     or
          seven or fewer consecutive days, including the                                           subcontractor working on the same
          contents of such premises; or                                                            project.

    b.    With respect to the exception to Exclusions c.                                     Work that may need service, maintenance,
          through n. in the last paragraph of Paragraph 2.                                   correction, repair or replacement, but which
          of Section I - Coverage A - Bodily Injury And                                      is   otherwise complete, will be treated as
          Property Damage Liability, "property damage" to                                    completed.
          any premises while rented to you for a period of                        b.     Does not include "bodily injury" or "property
          more than seven consecutive days, or while                                     damage" arising out of:
          temporarily occupied by you with permission of
          the owner, caused by:
                                                                                         (1) The transportation of property, unless the
                                                                                             injury or damage arises out of a condition in
          (1) Fire;                                                                          or on a vehicle not owned or operated by
          (2) Explosion;                                                                     you, and that condition was created by the
                                                                                             "loading or unloading" of that vehicle by any
          (3) Lightning;                                                                     insured;
          (4) Smoke resulting from fire, explosion                     or                (2) The    existence of tools, uninstalled
              lightning; or                                                                  equipment or abandoned or unused
          (5) Water.                                                                         materials; or
          But "premises damage" under this Paragraph                                     (3) Products or operations for which the
          b. does not include "property damage" to any                                       classification, listed in the Declarations or
          premises caused by:                                                                in a policy Schedule, states that products -
                                                                                             completed operations are subject to the
          (1) Rupture, bursting, or operation of pressure                                    General Aggregate Limit.
              relief devices;
                                                                             23. "Property damage" means:
          (2) Rupture or bursting due to expansion or
              swelling of the contents of any building or                         a. Physical injury to tangible property, including all
              structure caused by or resulting from water;                           resulting loss of use of that property. All such
              or                                                                     loss of use will be deemed to occur at the time of
                                                                                        the physical injury that caused it; or
          (3) Explosion of steam boilers, steam pipes,
              steam engines or steam turbines.                                    b. Loss of use of tangible property that               is   not
                                                                                        physically injured. All such loss of use will be
 22. "Products -completed operations hazard":                                           deemed to occur at the time of the "occurrence"
     a.   Includes      all   "bodily     injury"        and   "property                that caused it.
          damage" occurring away from premises you                                For the purposes of this insurance, "electronic data"
          own or rent and arising out of "your product" or                        is not tangible property.
          "your work" except:
                                                                             24. "Slogan":
          (1) Products that are still               in   your physical
              possession; or                                                      a.     Means a phrase that others use for the purpose
                                                                                         of attracting attention in their advertising.
          (2) Work that has not yet been completed or
              abandoned. However, "your work" will be                              b.    Does not include a phrase used as, or in, the
              deemed completed at the earliest of the                                    name of:
              following times:                                                           (1) Any person or organization, other than you;
              (a) When all of the work called for in your                                    or
                      contract has been completed.                                       (2) Any business, or any of the premises,
              (b) When all of the work to be done at the                                     goods, products, services or work, of any
                      job site has been completed                if your                     person or organization, other than you.




 Page 20 of 21                          © 2017 The Travelers Indemnity Company. All rights reserved.                      CG T1 00 02 19
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                          Travelers Doc Mgmt 66 of 395

                                                                                                                      Exhibit A, Page 83
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 81 of 447 Page ID
                                   #:100
                                                                                              COMMERCIAL GENERAL LIABILITY


25. "Suit" means a civil proceeding in which damages                                     (a) You;
    because of "bodily injury", "property damage" or
    "personal and advertising injury" to which                   this
                                                                                         (b) Others trading under your name; or
    insurance applies are alleged. "Suit" includes:                                      (c) A       person       or   organization     whose
                                                                                               business or assets you have acquired;
    a.   An     arbitration    proceeding      in    which      such
                                                                                               and
         damages are claimed and to which the insured
         must submit or does submit with our consent;                               (2) Containers (other than vehicles), materials,
         or                                                                             parts or equipment furnished in connection
                                                                                         with such goods or products.
    b.   Any   other alternative dispute    resolution
         proceeding in which such damages are claimed                          b.   Includes:
         and to which the insured submits with our                                  (1) Warranties or representations made at any
         consent.                                                                       time with respect to the fitness, quality,
26. "Temporary       worker"    means      a    person who          is                   durability, performance          or use of "your
    furnished to you to substitute for a permanent                                       product"; and
    "employee" on leave or to meet seasonal or short-                               (2) The providing of or failure to provide
    term workload conditions.                                                            warnings or instructions.
27. "Title" means a name of a literary or artistic work.                       c.   Does not include vending machines or other
28. "Unsolicited        communication"              means        any                property rented to or located for the use of
    communication, in any form, that the recipient of           others but not sold.
    such communication did not specifically request to 31. "Y our work":
    receive.
                                                                               a.   Means:
29. "Volunteer worker" means a person who is not your
    "employee", and who donates his or her work and                                 (1) Work or operations performed by you or on
                                                                                         your behalf; and
    acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,                                (2) Materials, parts or equipment furnished in
    salary or other compensation by you or anyone else                                   connection with such work or operations.
    for their work performed for you.
                                                                               b.   Includes:
30. "Your product":
                                                                                    (1) Warranties or representations made at any
    a.   Means:                                                                          time with respect to the fitness, quality,
                                                                                         durability, performance          or   use    of "your
         (1) Any goods or products, other than real                                      work"; and
               property, manufactured, sold,              handled,
               distributed or disposed of by:                                       (2) The providing of or failure to provide
                                                                                         warnings or instructions.




CG T1 00 02 19                      © 2017 The Travelers Indemnity Company. All rights reserved.                               Page 21 of 21
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                       Travelers Doc Mgmt 67 of 395
                                                                                                                       Exhibit A, Page 84
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 82 of 447 Page ID
                                  #:101
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AMENDATORY ENDORSEMENT PRODUCTS -                                             -
              COMPLETED OPERATIONS HAZARD
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Paragraph b.(3) of the definition of "products -completed operations hazard" in the
DEFINITIONS Section:
(3) Products or operations for which the classification, listed in the Declarations, in a policy Schedule or in our
    manual of rules, states that the products -completed operations are subject to the General Aggregate Limit.




CGD3090219                        © 2017 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                   Travelers Doc Mgmt 68 of 395

                                                                                                               Exhibit A, Page    85
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 83 of 447 Page ID
                                    #:102
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                   ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
LANCE AND RIME LINDSAY AND THE LINDSAY REVOCABLE TRUST, THEIR MANAGING
 MEMBERS, AGENT AND REPRESENTATIVES



6219 PORTERDALE AVENUE
MALIBU                           CA 90265



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1




                                                                                   Travelers Doc Mgmt 69 of 395
                                                                                                Exhibit A, Page 86
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 84 of 447 Page ID
                                  #:103
                                                                         COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:      680-9N304995-20-42                                   ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ADDITIONAL INSURED -DESIGNATED PERSON
                      OR ORGANIZATION
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
MSM PRODUCTIONS LLC AND IMAGE LOCATIONS, INC




6219 POTERDALE DR.
MALIBU                          CA 90265



WHO- IS AN _INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions,




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc 1984                       Page 1 of    1



                                                                                 Travelers Doc Mgmt 70 of 395

                                                                                             Exhibit A, Page 87
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 85 of 447 Page ID
                                    #:104
                                                                        COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                 ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:                           -




IMG COLLEGE, LLC, AND THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, RBO
C; THE CITY OF PASADENA -("CITY"), AND RG CANNING ENTERPRISES --




540 NORTH TRADE STREET
WINSTON-SALEM                   NC 27101



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising -out of your acts or omissions.                -




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc 1984                      Page 1 of         1




                                                                                Travelers Doc Mgmt 71   of 395

                                                                                             Exhibit A, Page 88
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 86 of 447 Page ID
                                  #:105
                                                                        COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                 ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
FSP-SOUTH FLOWER STREET ASSOCIATES, LLC THE STATE OF CALIFORNIA PUBLIC
 EMPLOYEES RETIREMENT. SYSTEM, AGENCY OF THE STATE OF CALIFORNIA COMMON
WEALTH PARTNERS MANAGEMENT SERVICES, L.P FIFTH STREET PROPERTIES LLC C
OMMONWEALTH PACIFIC, LLC

C/O COMMONWEALTH PARTNERS,ATTN: BATZY-
515 SOUTH FLOWER STREET, SUITE 3220
LOS ANGELES              CA 90071


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc 1984                      Page 1 of    1



                                                                                Travelers Doc Mgmt 72 of 395

                                                                                           Exhibit A, Page 89
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 87 of 447 Page ID
                                    #:106
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                   ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SKYLIGHT CALIFORNIA, LLC ITS PARENT AND ALL OTHER AFFILIATES ATLAS CAP
ITAL GROUP, LLC ITS OFFICERS, AGENTS AND EMPLOYEES ROW DTLA EVENTS, LL
C DTLA PARENT JV, LLC ACG PROPERTY MANAGEMENT, LLC ALAMEDA SQUARE OWNE
R, LLC ALAMEDA SQUARE MEZZ, LL

90 CHURCH STREET
PO BOX 3454
NEW YORK                         NY 10008


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1




                                                                                   Travelers Doc Mgmt 73 of 395
                                                                                                Exhibit A, Page 90
    Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 88 of 447 Page ID
                                      #:107
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                    ISSUE DATE: 01/07/2020

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL 201
9




 2040 CANFIELD AVE
LOS ANGELES                      CA -900.40_




WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                      Page 1 of     1



                                                                                   Travelers Doc Mgmt 74 of 395

                                                                                               Exhibit A, Page 91
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 89 of 447 Page ID
                                    #:108
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-20-42                                   ISSUE DATE: 01/07/2020

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY               CA 90232



WHO IS AN INSURED (Section II) is amended to -include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising -out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                       Page 1 of 1

                                                                                  Travelers Doc Mgmt 75 of 395
                                                                                               Exhibit A, Page 92
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 90 of 447 Page ID
                                  #:109
                                                                                                  COMMERCIAL GENERAL LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          XTEND ENDORSEMENT FOR SMALL BUSINESSES
This endorsement modifies insurance provided under the following;
           COMMERCIAL GENERAL LIABILITY COVERAGE PART

GENERAL DESCRIPTION OF COVERAGE - This endorsement broadens coverage. However, coverage for
any injury, damage or medical expenses described in any of the provisions of this endorsement may be
excluded or limited by another endorsement to this Coverage Part, and these coverage broadening provisions
do not apply to the extent that coverage is excluded or limited by such an endorsement. The following listing is a__:
general coverage description only. Read all the provisions of this endorsement and the rest of your policy
carefully to determine rights, duties, and what ís and is not covered,                  _.




A. Who Is An Insured - Unnamed Subsidiaries                                 C. Who Is An Insured - Newly Acquired Or
B. Who Is An Insured - Employees And Volunteer                                    Formed Limited Liability Companies
    Workers - Bodily Injury To Co -Employees And                            D.    Incidental Medical Malpractice
    Co -Volunteer Workers                                                   E.    Blanket Waiver Of Subrogation


PROVISIONS          -                                                            b.   An organization other than a partnership, joint__
                                                                                      venture or limited liability company; or
A. WHO         IS       AN    INSURED          - -UNNAMED
    SUBSIDIARIES                                                                 c.   A trust;
    The following is added to SECTION II - WHO IS                                as indicated in its name or the documents that
    AN INSURED:                                                                  govern its structure.
    Any of your subsidiaries, other than a partnership                      B. WHO IS AN INSURED     EMPLOYEES AND
    or joint venture, that is not shown as a Named                               VOLUNTEER WORKERS     BODILY INJURY
    Insured in the Declarations is a Named Insured                               TO CO -EMPLOYEES AND CO -VOLUNTEER
    if:                                                                          WORKERS
    a.     You are the sole owner of, or maintain an                             The following is added to Paragraph 2.a.(1) of
           ownership interest of more than 50% in, such                          SECTION II - WHO IS AN INSURED:
           subsidiary on the first day of the policy                             Paragraphs (1)(a), (b) and (c) above do not
           period; and                                                           apply to "bodily injury" to a co -"employee" while
    b.     Such subsidiary       is   not an insured under                       in the course of the co -"employee's" employment
           similar other insurance.                                              by you or performing duties related to the
                                                                                 conduct of your business, or to "bodily injury" to
    No such subsidiary is an insured for "bodily
                                                                                 your other "volunteer workers" while performing
    injury or "property damage" that occurred, or
                                                                                 duties related to the conduct of your business.
    "personal and advertising injury" caused by an
    offense committed:                                                      C. WHO IS AN INSURED - NEWLY ACQUIRED
                                                                                 OR FORMED LIMITED LIABILITY COMPANIES
    a.     Before you maintained an ownership interest
           of more than 50% in such subsidiary; or                               1.   The following replaces the first sentence of
                                                                                      Paragraph 3. of SECTION II - WHO IS AN
    b.     After the date, if any, during the policy period
                                                                                      INSURED:
           that you no longer maintain an ownership
           interest of more than 50% in such subsidiary.                              Any organization you newly acquire or form,
                                                                                      other than a partnership or joint venture, and
    For purposes of Paragraph 1. of Section II - Who
                                                                                      of which you are the sole owner or in which
    Is An Insured, each such subsidiary will be
                                                                                      you maintain an ownership interest of more
    deemed to be designated in the Declarations as:
                                                                                      than 50%, will qualify as a Named Insured if
    a.     A limited liability company;



 CG D8 42 02 19                         © 2018 The Travelers Indemnity Company. All rights reserved.                            Page 1 of 3
                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                                       Travelers Doc Mgmt 76 of 395

                                                                                                                      Exhibit A, Page 93
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 91 of 447 Page ID
                                   #:110
COMMERCIAL GENERAL LIABILITY


        there is no other similar insurance available                                     scope of their employment by you or
        to that organization.                                                             performing duties related to the conduct
   2.   The following replaces the last sentence of                                       of your business,
        Paragraph 3. of SECTION II - WHO IS AN                                 3.   The following replaces the last sentence of
        INSURED:                                                                    Paragraph 5. of SECTION III - LIMITS OF
        For the purposes of Paragraph 1. of Section                                 INSURANCE:
        II - Who Is An Insured,   each such                                         For    the purposes of determining the
        organization will be deemed to be                                           applicable Each Occurrence Limit, all related
        designated in the Declarations as:                                          acts or omissions committed in providing or
        a.    A limited liability company;                                          failing to provide      "incidental medical
                                                                                    services", first aid or "Good Samaritan
        b.    An organization other than a partnership,                             services" to any one person will be deemed
              joint venture or limited liability company;                           to be one "occurrence".
              or
                                                                               4.   The     following       exclusion     is    added   to
        c.    A trust;                                                              Paragraph 2., Exclusions, of SECTION I -
       as indicated in its name or the documents                                    COVERAGES - COVERAGE A - BODILY
       that govern its structure.                                                   INJURY AND                PROPERTY          DAMAGE
D. INCIDENTAL MEDICAL MALPRACTICE                                                   LIABILITY:

    1. The following replaces Paragraph b. of the
                                                                                    Sale Of Pharmaceuticals
        definition of   "occurrence"                  in      the                   "Bodily injury" or "property damage" arising
        DEFINITIONS Section:                                                        out of the violation of a penal statute or
                                               committed                            ordinance         relating       to   the    sale   of
        b.    An    act    or     omission                      in
              providing or failing to provide "incidental                           pharmaceuticals committed by, or with the
              medical services", first aid or "Good                                 knowledge or consent of, the insured.
              Samaritan services" to a person, unless                          5.   The following is added to the DEFINITIONS
              you are in the business or occupation of                              Section:
              providing     professional        health      care                    "Incidental medical services" means:
              services.
                                                                                    a.    Medical, surgical, dental, laboratory, x-
   2.   The following replaces the last paragraph of                                      ray or nursing service or treatment,
        Paragraph 2.a.(1) of SECTION II - WHO IS                                          advice or instruction, or the related
        AN INSURED:                                                                       furnishing of food or beverages; or
        Unless you are in the business or occupation                                b.    The furnishing or dispensing of drugs or
        of     providing        professional     health      care                         medical, dental, or surgical supplies or
        services, Paragraphs (1)(a), (b), (c) and (d)                                     appliances.
        above do not apply to "bodily injury" arising
        out of providing or failing to provide:                                6.   The following is added to Paragraph 4.b.,
                                                                                    Excess Insurance, of SECTION IV                      -
        (a) "Incidental medical services" by any of                                 COMMERCIAL        GENERAL      LIABILITY
            your "employees" who is a nurse, nurse                                  CONDITIONS:
              assistant,     emergency        medical
              technician, paramedic, athletic trainer,                              This insurance is excess over any valid and
              audiologist,   dietician,   nutritionist,                             collectible other insurance, whether primary,
              occupational therapist or occupational                                excess, contingent or on any other basis,
              therapy assistant, physical therapist or                              that is available to any of your "employees"
              speech -language pathologist; or                                      for "bodily injury" that arises out of providing
                                                                                    or failing to provide "incidental medical
        (b) First aid or "Good Samaritan services"                                  services" to any person to the extent not
              by any of your "employees" or "volunteer                              subject to Paragraph 2.a.(1) of Section II -
              workers", other than an employed or                                   Who Is An Insured.
              volunteer doctor. Any such "employees"
              or "volunteer workers" providing or failing                 E. BLANKET WAIVER OF SUBROGATION
              to provide first aid or "Good Samaritan                          The following is added to Paragraph 8., Transfer
              services" during their work hours for you                        Of Rights Of Recovery Against Others To Us,
              will be deemed to be acting within the


Page 2 of 3                            © 2018 The Travelers Indemnity Company. All rights reserved.                        CG D8 42 02 19
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.


                                                                                                        Travelers Doc Mgmt 77 of 395
                                                                                                                          Exhibit A, Page 94
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 92 of 447 Page ID
                                  #:111
                                                                                       COMMERCIAL GENERAL LIABILITY


    of SECTION IV - COMMERCIAL GENERAL                                   a.   "Bodily injury" or "property damage" that
    LIABILITY CONDITIONS:                                                     occurs; or
    If   the insured has agreed in       a   contract or                 b. "Personal and advertising injury" caused by
    agreement to waive that insured's right of                              an offense that is committed;
    recovery against any person or organization, we                      subsequent to the execution of the contract or
    waive our right of recovery against such person                      agreement.
    or organization, but only for payments we make
    because of:




 CG D8 42 02 19                   © 2018 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 3
                       Includes copyrighted material of Insurance Services Office, Inc with its permission.

                                                                                               Travelers Doc Mgmt 78 of 395

                                                                                                              Exhibit A, Page 95
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 93 of 447 Page ID
                                    #:112
                                                                                  COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-94304995-20-42                                                 ISSUE DATE: 01/07/2020

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
          COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

COVERAGE                                               ADDITIONAL PREMIUM
Hired Auto Liability                                   $ INCLUDED
Nonowned Auto Liability                                $ INCLUDED
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

PROVISIONS                                                      C. WHO IS AN INSURED
A. COVERAGE             -                                           Section II - Who Is An Insured is replaced by
    If a premium charge is shown in the SCHEDULE                    the following;
    above, the insurance provided under Section I -                 Each of the following is an insured under this in -
    Coverage A - Bodily Injury And Property                         surance to the extent set forth below:
    Damage Liability applies to "bodily injury" and
                                                                    1.   You;
    "property damage" arising out of the maintenance
    or use of a "hired auto" or "nonowned auto".                    2.   Anyone else including any partner or "execu-
    Maintenance or use of a "nonowned auto" in-                          tive officer" of yours while using with your
    dudes test driving in connection with an "auto                       permission a "hired auto" or a "nonowned
    business",                                                           auto" except:
B. EXCLUSIONS                                                            a.   The owner or lessee (of whom you are a
    With respect to the insurance provided by this                            sublessee) of a "hired auto" or the owner
    endorsement:                                                              or lessee of a "nonowned auto" or any
                                                                              agent or "employee" of any such owner or
    1.    The exclusions, under Section I - Coverage                          lessee;
          A - Bodily Injury And Property Damage
          Liability, other than exclusions a., b., d., e., f.            b.   Your "employee" if the covered "auto" is
          and i. and the Nuclear Energy Liability Exclu-                      owned by that "employee" or a member
          sion (Broad Form) are deleted and replaced                          of his or her household;
          by the following:                                              c.   Your "employee" if the covered "auto" is
          a.   "Bodily injury" to:                                            leased, hired or rented by him or her or a
                                                                              member of his or her household under a
               (1) Any fellow "employee" of the insured                       lease or rental agreement for a period of
                   arising out of and in the course of:                         180 days or more;
                   (a) Employment by the insured; or
                                                                         d.   Any partner or "executive officer" with re -
                   (b) Performing duties related to the                       spect to any "auto" owned by such part -
                            conduct of the insured's    busi-                 ner or officer or a member of his or her
                            ness.                                             household;
          b.   "Property damage" to:                                     e.   Any partner or "executive officer" with re-
               (1) Property owned or being transported                        spect to any "auto" leased or rented to
                   by, or rented or loaned to the insured;                    such partner or officer or a member of his
                   or                                                         or her household under a lease or rental
                                                                              agreement for a period of 180 days or
                (2) Property in the care, custody or con-                     more;
                   trol of the insured.

MP T1 25 11 03                Copyright, The Travelers Indemnity Company, 2003                                 Page 1 of 2
              Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                         Travelers Doc Mgmt 79 of 395
                                                                                                         Exhibit A, Page 96
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 94 of 447 Page ID
                                   #:113
COMMERCIAL GENERAL LIABILITY


         f.   Any person while employed ín or other-          E.   ADDITIONAL DEFINITIONS
              wise engaged in duties in connection with            Section V - Definitions is amended by the addi-
              an "auto business", other than an "auto              tion of the following definitions:
              business" you operate;
                                                                   1.   "Auto Business" means the business or oc-
         9.   Anyone other than your "employees",                       cupation of selling, repairing, servicing, stor-
              partners, a lessee or borrower or any of                  ing or parking "autos".
              their "employees", while moving property
              to or from a "hired auto" or a "nonowned             2.   "Hired auto" means any "auto" you lease,
              auto"; or                                                 hire, rent or borrow. This does not include:
    3.   Any other person or organization, but only                     a.   Any "auto" you lease, hire or rent under a
         with respect to their liability because of acts                     lease or rental agreement for a period of
         or omissions of an insured under 1. or 2.                           180 days or more, or
         above.                                                         b.   Any "auto" you lease, hire, rent or borrow
-D. AMENDED DEFINITIONS                                                      from any of your "employees", partners,
     The Definition of "insured contract" of Section V -                     stockholders, or members of their house-
                                                                             holds.
     Definitions is amended by the addition of the fol-
     lowing exceptions to paragraph f.:                            3.   "Nonowned auto" means any "autos" you do
    Paragraph f. does not include that part of any                      not own, lease, hire, rent or borrow that are
    contract or agreement:                                              being used in the course and scope of your
                                                                        business at the time of an "occurrence". This
    (4) That pertains to the loan, lease or rental of an                includes "autos" owned by your "employees"
         "auto" to you or any of your "employees", if                   or partners or members of their households
         the "auto" is loaned, leased or rented with a                  but only while being used ín the course and
         driver; or                                                     scope of your business at the time of an "oc-
    (5) That holds a person or organization engaged                     currence".
         in the business of transporting property by                    If you are a sole proprietor, "nonowned auto"
         "auto" for hire harmless for your use of a cov-                means any "autos" you do not own, lease,
         ered "auto over a route or territory that per-                 hire, rent or borrow that are being used in the
         son or organization is authorized to serve by                  course and scope of your business or per-
         public authority.                                              sonal affairs at the time of an "occurrence".




Page 2 of 2                      Copyright, The Travelers Indemnity Company, 2003                      MP T1 25 11 03
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                       Travelers Doc Mgmt 80 of 395

                                                                                                    Exhibit A, Page 97
     Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 95 of 447 Page ID
                                       #:114
                                                                                             COMMERCIAL GENERAL LIABILITY


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             EXCLUSION                           DISCRIMINATION
This endors ement modifies insurance provided under the following:
          COMMERCIAL GENERAL LIABILITY COVERAGE PART


PROVISIONS                                                              2.    The following exclusion is added to Paragraph 2.,
1.    The following exclusion is added to Paragraph 2.,                       Exclusions, of SECTION                I   - COVERAGES -
      Exclusions, of SECTION - COVERAGES -
                                      I
                                                                              COVERAGE     B   - PERSONAL                                 AND
      COVERAGE A - BODILY INJURY AND                                          ADVERTISING INJURY LIABILITY:
      PROPERTY DAMAGE LIABILITY:                                              Discrimination
      Discrimination                                                          "Personal      injury"    arising     out    of   discrimination
      "Bodily injury" arising out of discrimination based                     based upon a person's sex, sexual orientation,
      upon a person's sex, sexual orientation, marital                        marital status, pregnancy, race, color, creed,
      status, pregnancy, race, color, creed, religion,                        religion, national origin, citizenship, veteran
      national origin, citizenship, veteran status, age,                      status, age, genetic information or physical or
      genetic information or physical or mental                               mental disability, or any other characteristic,
      disability, or any other characteristic, attribute,                     attribute, trait, condition or status that qualifies a
      trait, condition or status that qualifies a person for                  person for protection against discrimination under
      protection against discrimination under federal,                        federal, state or local law.
      state or local law.




CG D1 42 02 19                        © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                       Travelers Doc Mgmt 81 of 395
                                                                                                                          Exhibit A, Page 98
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 96 of 447 Page ID
                                  #:115




                                       CYBERFIRST ESSENTIALS




                                                      Travelers Doc Mgmt 82 of 395

                                                                  Exhibit A, Page 99
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 97 of 447 Page ID
                                  #:116




CYBERFIRST ESSENTIALS




                                                      Travelers Doc Mgmt 83 of 395
                                                                   Exhibit A, Page 100
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 98 of 447 Page ID
                                  #:117

TRAVELERSJ                                                 One Tower Square, Hartford, Connecticut 06183

CYBERFIRST ESSENTIALS                                                       POLICY NO.: 680-9M304995-20-42
COVERAGE PART DECLARATIONS                                                  ISSUE DATE: 01-07-20

THIS COVERAGE IS PROVIDED ON A CLAIMS -MADE BASIS. DEFENSE
EXPENSES ARE PAYABLE WITHIN, AND ARE NOT IN ADDITION TO, THE
LIMITS OF INSURANCE.
INSURING COMPANY: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Policy Period:    From 01-29-20 to 01-29-21         12:01 A.M. Standard Time at your mailing address
                                                    shown in the Common Policy Declarations.
Information Security Retroactive Date: 01-29-19

The CyberFirst Essentials Coverage Part consists of these Declarations, the CyberFirst Essentials General Provi-
sions Form and the Coverage Form shown below.

ITEM 1.          COVERAGE
                 CYBERFIRST ESSENTIALS INFORMATION SECURITY_ LIABILITY COVERAGE FORM

ITEM 2.          LIMITS OF INSURANCE:
                 Aggregate Limit                                                $25,000
                 Each Wrongful Act Limit                                        $ 25,000

ITEM 3.          DEDUCTIBLE:
                 Each Wrongful Act Deductible                                   $0

ITEM 4.          NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING THIS COVERAGE
                 PART ARE ATTACHED AS A SEPARATE LISTING,




PR TO 22 02 12                                                                                      Page 1 of 1

                                                                                Travelers Doc Mgmt 84 of 395
                                                                                           Exhibit A, Page 101
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 99 of 447 Page ID
                                   #:118

                                                                                                     CYBER LIABILITY
POLICY NUMBER: 680-9M304995-20-42                                                                    ISSUE DATE:01-07-20

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      BREACH ESSENTIALS ENDORSEMENT
This endorsement modifies insurance provided under the following:
          CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
          CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY COVERAGE FORM

                          SCHEDULE OF CYBER FIRST -PARTY LIMIT AND DEDUCTIBLE
                                                                           Limit                          Deductible

Cyber First -Party Limit and Deductible                                   $10,000                         $o


PROVISIONS
A. INTRODUCTION                                                                (3) Is first reported to us during the policy pe-
    The following is added to the Introductory Note in                              riod or within 90 days after the end of the
                                                                                    policy period.
    the CYBERFIRST ESSENTIALS GENERAL
    PROVISIONS FORM:                                                           But we will not reimburse you for "your pay-
                                                                               ment card expenses" that are "payment card
    THE LIMITS OF INSURANCE WILL BE RE-                                        contract penalties" or "chargebacks" unless
    DUCED BY THE PAYMENT OF YOUR SECUR-                                        you have agreed to pay such "payment card
    ITY BREACH NOTIFICATION AND REMEDIA-                                       contract penalties" or "chargebacks" in a
    TION EXPENSES, YOUR PAYMENT CARD EX-                                       "merchant service agreement" you entered
    PENSES AND YOUR CRISIS MANAGEMENT                                          into before such "security breach" occurred.
    SERVICE EXPENSES COVERED BY YOUR
                                                                               Each "security breach" in a series of "related
    CYBERFIRST ESSENTIALS INFORMATION                                          security breaches" will be deemed to occur
    SECURITY LIABILITY COVERAGE FORM.                                          on the date the first "security breach" in that
B. CYBER FIRST -PARTY COVERAGES                                                series occurs.
    1.    The following is added to Paragraph 1., In-                          A "security breach" will be deemed to have
          suring Agreement, of SECTION I - INFOR-                              been first reported to us on the date that we
          MATION SECURITY LIABILITY COVERAGE                                   first receive a written notice of such "security
          in the CYBERFIRST ESSENTIALS INFOR-                                  breach" from any insured or any authorized
          MATION SECURITY LIABILITY COVERAGE                                   government entity.
          FORM:                                                                In the event of a "foreign cyber first -party
                                                                               loss" that is "your security breach notification
          Security Breach Notification And Remedia-
                                                                               and remediation expenses" or "your payment
          tion Expenses And Payment Card Ex-                                   card expenses" incurred and paid by a "for-
          penses Coverage                                                      eign insured organization", we will reimburse
          We will reimburse you for loss to which this                         the first Named Insured, or any other Named
          insurance applies that is "your security                             Insured that is not a "foreign insured organi-
          breach notification and remediation ex-                              zation", for such "foreign cyber first -party
          penses" or "your payment card expenses" di-                          loss" because of its "financial interest" in that
          rectly attributed to a "security breach" that:                       "foreign insured organization". For purposes
          (1)   Is caused by an "information security                          of this insurance:
                wrongful act" committed on or after the                        (1) "Your security breach notification and re -
                Information   Security   Retroactive     Date                       mediation expenses" that we reimburse
                shown in the Declarations of this Cover-                            as "foreign cyber first -party loss" will be
                age Part and before the end of the policy                           deemed to be "your security breach notifi-
                period;                                                             cation and remediation expenses";
          (2) Occurs during the policy period; and



PR T4 97 03 15                      © 2014 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 6

                                                                                                   Travelers Doc Mgmt 85 of 395
                                                                                                               Exhibit A,   Page 102
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 100 of 447 Page ID
                                   #:119
CYBER LIABILITY


       (2) "Your payment card expenses" that we                               under this Crisis Management Service Ex-
            reimburse as "foreign cyber first -party                          penses Coverage,
              loss" will be deemed to be "your payment
                                                                         2.   The following replaces the third paragraph of
              card expenses";
                                                                              Paragraph 1.a.,          Defense Of Claims Or
       under this Security Breach Notification and                            Suits, of SECTION I - COVERAGE in the
       Remediation Expenses And Payment Card                                  CYBERFIRST   ESSENTIALS                    GENERAL
       Expenses Coverage.                                                     PROVISIONS FORM:
       Crisis Management            Service      Expenses                     We may, at our discretion, investigate any
       Coverage                                                               "wrongful     act"     or "claim"    and   settle any
       We will reimburse you for "your crisis man-                            "claim" or "suit". But our right and duty to de-
                                                                              fend ends when we have used up the:
       agement service expenses" that:
                                                                              a.   Aggregate Limit in the payment of:
       (1) Arise out of loss to which this insurance
           applies that is caused by an "information                               (1) Judgments, settlements or "defense
           security wrongful act" committed on or                                       expenses"; and
           after the Information Security Retroactive                              (2) Loss that       is   "your cyber first -party
           Date shown in the Declarations of this                                       loss"; or
           Coverage Part and before the end of the
              policy period;                                                  b.   Each Wrongful Act Limit in the payment
                                                                                   of judgments, settlements or "defense ex-
       (2) Are first incurred by you during the policy                             penses".
              period; and
                                                                         3.   The following replaces the last paragraph of
       (3) Are reported to us during the policy peri-                         Paragraph 2., Supplementary Payments, of
           od or within 90 days after the end of the                          SECTION I - COVERAGE in the CYBER-
              policy period.                                                  FIRST ESSENTIALS GENERAL PROVI-
       Each "information security wrongful act" in a                          SIONS FORM:
       series of "related information security wrong-                         Our duty to make such payments ends when
       ful acts" will be deemed to have been com-                             we have used up the:
       mitted on the date the first "information secur-
       ity wrongful act" in that series is committed.                         a.   Aggregate Limit in the payment of:
       Any of "your crisis management service ex-                                  (1) Judgments, settlements or "defense
       penses" that:                                                                    expenses"; and
       (1) Are first incurred by you after the end of                              (2) Loss that       is   "your cyber first -party
              the policy period; and                                                    loss"; or
       (2) Relate to any of "your crisis management                           b.   Each Wrongful Act Limit in the payment
            service expenses" that are first incurred                              of judgments, settlements or "defense ex-
            by you during the policy period;                                       penses".
       will be deemed to have been incurred by you                       4.   The following exclusion is added to Para-
       during the policy period.                                              graph 2., Exclusions, of SECTION I - IN-
                                                                              FORMATION SECURITY LIABILITY COV-
       In the event of a "foreign cyber first -party
                                                                              ERAGE in the CYBERFIRST ESSENTIALS
       loss" that is "your crisis management service
                                                                              INFORMATION SECURITY LIABILITY COV-
       expenses" incurred and paid by a "foreign in-
                                                                              ERAGE FORM:
       sured organization", we will reimburse the
       first Named Insured, or any other Named In-                            PCI Attestation Of Compliance
       sured that is not a "foreign insured organiza-                         "Your payment card expenses" if:
       tion", for such "foreign cyber first -party loss"
       because of its "financial interest" in that "for-                      (1) You have not attested compliance with
       eign insured organization". For purposes of                                 the "payment card security standards" by
       this insurance, "your crisis management serv-                               completing and signing a "PCI attestation
       ice expenses" that we reimburse as "foreign                                 of compliance" within the twelve months
       cyber first -party loss" will be deemed to be                               immediately preceding the "security
       "your crisis management service expenses"                                   breach"; or




Page 2 of 6                        © 2014 The Travelers Indemnity Company. All rights reserved.                    PRT4970315
                                                                                                  Travelers Doc Mgmt 86 of 395

                                                                                                              Exhibit A, Page 103
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 101 of 447 Page ID
                                   #:120

                                                                                                                 CYBER LIABILITY


         (2) You fraudulently or intentionally misrepre-                         CONDITIONS in the CYBERFIRST ESSEN-
             sent that you are in compliance with the                            TIALS GENERAL PROVISIONS FORM:
             "payment card security standards" in
                                                                                 Payments for loss that is "your cyber
             completing the "PCI attestation of compli-
                                                                                 first -party loss" will be in currency of the
              ance".
                                                                                 United States of America. At our sole option,
C. LIMITS OF INSURANCE                                                           we may make these payments in a different
    1. The following is added to SECTION III - LIM-                              currency. Any necessary currency conversion
        ITS OF INSURANCE in the CYBERFIRST                                       for such payments will be calculated based
        ESSENTIALS       GENERAL     PROVISIONS                                  on the rate of exchange published in the Wall
         FORM:                                                                   Street Journal immediately preceding the
         Subject to the Aggregate Limit, the Cyber                               date the payment is processed.
         First -Party Limit shown in the Schedule Of                        2.   The following is added to SECTION V - CY-
         Cyber First -Party Limit And Deductible is the                          BER LIABILITY CONDITIONS in the CY-
         most we will pay for the sum of all loss that is                        BERFIRST ESSENTIALS GENERAL PRO-
         "your cyber first -party loss."                                         VISIONS FORM:
    2.   The following replaces the first paragraph of                           Duties In The Event Of A Security Breach
         Paragraph 2. of SECTION III - LIMITS OF
         INSURANCE in the CYBERFIRST ESSEN-                                      a.   You must see to it that we are notified in
         TIALS GENERAL PROVISIONS FORM:                                               writing as soon as practicable of a "secur-
                                                                                      ity breach" which may result in "your -se-
         The Aggregate Limit is the most we will pay
                                                                                      curity breach notification and remediation
         for the sum of all:
                                                                                      expenses" or "your payment card ex-
         a.   "Damages" and "defense expenses" for                                    penses". Such notice should include:
              the combined total of all "claims" or
                                                                                      (1) How, when and where the "security
         b.
              "suits" for loss; and
              Loss that is "your cyber first -party loss";
                                                                                           breach" occurred; and             -
                                                                                      (2) The nature and extent of fees, costs
         to which the insurance provided under one or
                                                                                          or expenses incurred and paid by you
         more of "your cyber liability coverage forms"
                                                                                          which can be directly attributed to a
         applies.
                                                                                           "security breach".
D. DEDUCTIBLE
                                                                                 b.   You must:
    1. The following is added to the last sentence of
       Paragraph 1. of SECTION IV - DEDUCTI-                                          (1) Authorize us to obtain records and
       BLE in the CYBERFIRST ESSENTIALS                                                    other information;
         GENERAL PROVISIONS FORM:                                                     (2) Cooperate with us in the investigation
         The Each Wrongful Act Deductible does not                                        of the "security breach"; and
         apply to payments we make for loss that is                                   (3) Assist us, upon our request, in the
         "your cyber first -party loss".                                                   enforcement of any right against any
    2.   The following is added to SECTION IV - DE-                                        person or organization which may be
         DUCTIBLE in the CYBERFIRST ESSEN-                                                 liable to you because of loss to which
         TIALS GENERAL PROVISIONS FORM:                                                    this insurance may also apply.
         We will not reimburse you for any of "your cy-                          Duties In The Event Of An Information Se-
         ber first -party loss" to which this insurance                          curity Wrongful Act That Causes A Foreign
         applies until the amount of such loss exceeds                           Cyber First -Party Loss
         the deductible shown in the Schedule Of Cy-
         ber First -Party Limit And Deductible. We will                          In the event an "information security wrongful
         then reimburse you for the amount of such                               act" causes a "foreign cyber first -party loss",
         loss in excess of the deductible, up to the lim-                        the first Named Insured must comply with all
         it of insurance shown in the Schedule.                                  conditions of this policy as if the insured that
                                                                                 incurred and paid such "foreign cyber first -
E. CYBER LIABILITY CONDITIONS                                                    party loss" is not a "foreign insured organiza-
    1. The following is added to Paragraph 14., Cur-                             tion".
       rency, of SECTION V - CYBER LIABILITY




PR T4 97 03 15                        © 2014 The Travelers Indemnity Company. All rights reserved.                       Page 3 of 6

                                                                                                     Travelers Doc Mgmt 87 of 395
                                                                                                                  Exhibit A, Page 104
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 102 of 447 Page ID
                                   #:121
CYBER LIABILITY


F.   DEFINITIONS                                                                you have agreed to in a "merchant service
                                                                                agreement" with a financial institution;
     The following is added to the DEFINITIONS Sec-
     tion in the CYBERFIRST ESSENTIALS GENER-                              that apply to you.
     AL PROVISIONS FORM:                                                   "PCI attestatíon of compliance" means the decla-
     "Chargebacks";                                                        ration of compliance status with the Payment
                                                                           Card Industry Data Security Standards program
     a.   Means "payment card" charge reversals be-                        found in the "PCI self -assessment questionnaire"
          cause of the fraudulent use of "payment                          that applies to you.
          cards" or "identity information".
                                                                           "PCI forensic investigation" means a professional
     b.   Includes transaction fees assessed to proc-                      review of your computer systems by a "qualified
          ess such "payment card" charge reversals.                        forensic investigator" to determine your compli-
     "Merchant service agreement" means a contract                         ance with the "payment card security -standards".
     between you and an acquiring bank or other ac-                        "PCI self -assessment questionnaire" means the
     quiring institution that establishes the terms and                    questionnaire, developed by the Payment Card
     conditions for accepting and processing "payment                      Industry Security Standards Council, that assists
     card" transactions.                                                   you in self -evaluation of your compliance_ with the
     "Payment card" means a credit card, debit card or                     "payment card security standards".
     charge card issued by a financial institution.                        'Qualified forensic investigator" means an-organi-
     "Payment card contract penalties"                                     zátion approved by the applicable "payment card"
     a.   Means fines or penalties incurred by you after                   issuing bank to conduct forensic investigations
          a "security breach" because of non-compli-                       after a "security breach".
                                                                  q.       "Qualified security assessor" means -a person or
          ance with the "payment card security stand-
          ards":                                                           organization certified by the Payment Card -Indus-
     b.   Does not include:                                                try Security Standards Council to assess compli-
                                                                           ance with "payment card security standards".
          (1) Fines or penalties assessed because of
              not promptly         reporting    a    "security             "Related security breaches" means two or more
              breach";
                                                                           "security breaches" that have as a common con-
                                                                           nection, tie, or link any fact, circumstance, situa-
          (2) Fines or penalties assessed because of                       tion, event, transaction, cause, or series_ of re-
              failure to properly validate system secur-                   lated facts, circumstances, situation; events,
              ity according to the "payment card secur-                    transactions, or causes.
              ity standards"; or
                                                                           "Security breach" means unauthorized=áccéss to,
          (3) Any interchange fees or changes in inter-                    or acquisition of, "identity information" owned, li-
              change fee schedules.                                        censed, maintained or stored by you,
     "Payment card security standards" means:                              ":Security breach notification law" me_ ans=any law
     a.   The most current edition of security standards                   or regulation that requires an organization -to noti-
          contained in:                                                    fy persons that their nonpublic personal informa-
                                                                           tion was or may have been accessed -or acquired
          (1) The Payment Card Industry Data Secur-                        without their authorization.          -   --.
              ity Standards program (PCI DSS);
                                                                           "Software and hardware upgrade and_ scanning
          (2) Visa's Cardholder Information Security                       services expenses" means:
              Program (CISP);
                                                                           a.   Fees, costs or expenses for a "PCI forensic
          (3) MasterCard's Site Data Protection pro-                            investigation" arising out of a written notifica-
              gram (SDP);                                                       tion by a "payment card" issuing bank, mer-
          (4) American Express's Data Security Oper-                            chant bank, acquiring bank or other acquiring
              ating Policy; or                                                  institution that you are a likely common point
                                                                                of purchase source of a "security breach" or
          (5) Discover's Information Security and Com-                          otherwise involved in a "security breach" to
              pliance program (DISC); or                                        determine if you are in compliance with the
     b.   Other security standards similar to those in                          "payment card security standards";
          Paragraphs a.(1) through a.(5) above that




Page 4 of 6                          © 2014 The Travelers Indemnity Company. All rights reserved.                   PRT4970315
                                                                                                    Travelers Doc Mgmt 88 of 395

                                                                                                              Exhibit A, Page 105
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 103 of 447 Page ID
                                   #:122
                                                                                                              CYBER LIABILITY


   b.   Costs or expenses to purchase and install                             (2) Fees, costs, or expenses of outside con-
        anti -virus   software,                systems
                                  point -of -sale                                 sultants retained by you, unless we agree
        software, firewall protection software, or fire -                         to reimburse you for such fees, costs, or
        wall protection hardware that satisfies the re-                           expenses;
        quirements of the "payment card security                              (3) Amounts that you voluntarily agree to pay
        standards", if, after a "security breach", it is                          to any person whose "identity informa-
        determined through a "PCI forensic investiga-                             tion" was accessed or acquired without
        tion" that you are out of compliance with the                              his or her authorization;
        "payment card security standards"; or
                                                                              (4) Fees, costs, or expenses in:
   c.   Costs for the scanning services of a "qualified
        security assessor to certify that your up-                                 (a) Retaining a public relations consul-
        graded software and hardware systems meet                                      tant or firm, or a crisis management
        the requirements of the "payment card secur-                                     consultant or firm; or
        ity standards", but only for the first such scan-                          (b) Planning or executing your public re-
        ning services after your software or hardware                                    lations campaign;
        systems, or both, are upgraded.                                           to mitigate any actual or potential nega-
   "Your crisis management service expenses":                                     tive publicity generated from the "security
                                                                                   breach"; or
   a.   Means the reasonable fees, costs or ex-
        penses incurred and paid by you in:                                 (5) "Your security breach notification and re -
                                                                                 mediation expenses".
        (1) Retaining a public relations consultant or
            firm, or a crisis management consultant                      "Your security breach notification and remediation
            or firm; or                                                  expenses":
        (2) Planning or executing your public rela-                      a.   Means any of the following reasonable fees,
             tions campaign;                                                  costs or expenses incurred and paid by you
                                                                              which can be directly attributed to a "security
        to mitigate any actual or potential negative                          breach":
        publicity generated from loss to which this in-
        surance applies.                                                      (1) Forensic fees, costs or expenses to de-
                                                                                   termine   the cause of the "security
   b.   Does not include fees, costs or expenses you                               breach" and the persons whose "identity
        incur to comply with any law or regulation.                                information" was accessed or acquired
   "Your cyber first -party loss" means loss that is:                              without their authorization.
   a.   "Your security breach notification and reme-                          (2) Fees, costs or expenses to develop docu-
        diation expenses";                                                        ments or materials to notify the persons
   b.   "Your payment card expenses"; or                                          whose "identity information" was ac-
                                                                                  cessed or acquired without their author-
   c.   "Your crisis management service expenses".                                 ization.
   "Your payment card expenses":                                              (3) Costs of mailings or other communica-
   a.   Means any of the following reasonable fees,                                tions required to notify the persons whose
        costs or expenses incurred and paid by you                                 "identity information" was accessed or ac-
        which are directly attributed to a "security                               quired without their authorization.
        breach":                                                              (4) Costs of providing 365 days of credit
        (1) "Software arid hardware upgrade and                                    monitoring services to persons whose
             scanning services expenses";                                          "identity information" was accessed or ac-
                                                                                   quired without their authorization, starting
        (2) "Payment card contract penalties"; or                                  with the date that you first notify such
        (3) "Chargebacks".                                                         persons of the "security breach".
   b.   Does not include:                                                     (5) Costs of establishing and maintaining a
        (1) Remuneration paid to your regular "em-                                call center to be used by persons whose
            ployees" for work beyond their normal                                 "identity information was accessed or ac-
             scheduled hours;                                                      quired without their authorization.




PR T4 97 03 15                     © 2014 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 6

                                                                                                  Travelers Doc Mgmt 89 of 395
                                                                                                              Exhibit A, Page 106
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 104 of 447 Page ID
                                   #:123
CYBER LIABILITY


         (6) Any other fees, costs, or expenses nec-                             to reimburse you for such fees, costs, or
              essary to    comply with any "security                             expenses.
              breach notification law" that applies to                      (3) Fines or penalties imposed by law or that
              you.                                                               any insured has agreed to pay for any
    b.   Does not include:                                                       reason.
         (1) Remuneration paid to your regular "em-                         (4) Amounts that you voluntarily agree to pay
             ployees" for work beyond their normal                               to any person whose "identity informa-
              scheduled hours.                                                   tion" was accessed or acquired without
                                                                                 his or her authorization.
         (2) Fees, costs, or expenses of outside con-
                                                                            (5) "Your crisis management service ex-
             sultants retained by you, unless we agree                           penses".




Page 6 of 6                      © 2014 The Travelers Indemnity Company. All rights reserved.                   PRT4970315
                                                                                                Travelers Doc Mgmt 90 of 395

                                                                                                           Exhibit A, Page 107
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 105 of 447 Page ID
                                   #:124
  GENERAL PURPOSE ENDORSEMENT             POLICY NUMBER: 680-9M304995-20-42

  RESTAURANT PAC PLUS                     ISSUE DATE:    01/07/2020


  The Named Insured is amended to read:
  PEZ SEAFOOD DTLA, LLC
  DBA: PEZ CANTINA
  DBA: PEZ POWDER
  THOMPSON RESTAURANT GROUP, LLC




  IL T8 00 01 20                                                          Page 1        of 1

                                                         Travelers Doc Mgmt 91 of 395
                                                                     Exhibit A, Page 108
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 106 of 447 Page ID
                                   #:125




                                       POLICYHOLDER NOTICES




                                                       Travelers Doc Mgmt 92 of 395
                                                                 Exhibit A, Page 109
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 107 of 447 Page ID
                                   #:126




 POLICYHOLDER NOTICES




                                                      Travelers Doc Mgmt 93 of 395

                                                                 Exhibit A, Page 110
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 108 of 447 Page ID
                                   #:127




           IMPORTANT NOTICE               - INDEPENDENT AGENT AND BROKER
                                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For   information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll -free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                      Page 1 of 1

                                                                                Travelers Doc Mgmt 94 of 395
                                                                                           Exhibit A, Page 111
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 109 of 447 Page ID
                                   #:128




                                          IMPORTANT NOTICE

       PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                    LOCATIONS AND RESTAURANTS
                           (MP T3 07 03 97)

PLEASE READ THIS NOTICE CAREFULLY.
YOUR POLICY INCLUDES A PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
LOCATIONS AND RESTAURANTS (MP T3 07 03 97).
NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE
INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES
UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF
YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT
BETWEEN YOUR POLICY AND ANY NOTICE- YOU RECEIVE FROM US, THE PROVISIONS OF YOUR
POLICY PREVAIL.
The Protective Safeguards Endorsement included as part of your policy indicates that the building you own or
occupy has an Automatic Sprinkler System or a protective system covering a cooking surface, or both. It is
important to understand that, as a building owner or a tenant, you have certain duties as described within the
Protective Safeguards Endorsement with respect to any protective device identified in the Protective Safeguards
Endorsement schedule. Our obligation to pay for loss or damage caused by or resulting from fire is subject to the
terms and conditions of the Protective Safeguards Endorsement.
Please review the terms and conditions of the Protective Safeguards Endorsement carefully.




PN MP 57 04 17                  © 2017 The Travelers Indemnity Company. All rights reserved.                   Page 1 of 1

                                                                                               Travelers Doc Mgmt 95 of 395
                                                                                                            Exhibit A, Page 112
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 110 of 447 Page ID
                                   #:129

TRAVELERS J

           IMPORTANT INFORMATION FOR MASTER PAC
                       POLICYHOLDERS
Dear Policyholder:

Enclosed is your Travelers Master Pac Renewal Certificate. An asterisk on the Listing of Forms, Endorsements
and Schedule Numbers, IL T8 01, indicates forms that are included with this year's renewal. Any forms previously
attached to your policy that are not shown on that listing no longer apply.

Please put the Certificate and the attached forms with your policy as soon as possible. If you have misplaced your
policy, please contact your agent for a copy.




                                                                                 Travelers Doc Mgmt 96 of 395

                                                                                           Exhibit A, Page 113
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 111 of 447 Page ID
                                   #:130
TRAVELERS)                                                  One Tower Square, Hartford, Connecticut 06183


                                                                                  CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                       Named Insured:     PEZ SEAFOOD DTLA, LLC
                                                          AND AS PER IL T8 00
                                       Policy Number:     680-9M304995-20-42
                                 Policy Effective Date:   01/29/2020
                                Policy Expiration Date:   01/29/2021
                                            Issue Date:   04/02/2020
                             RETURN         Premium $          -4,131.00



Effective from 04/02/20 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Under the Businessowners Coverage Part Declarations, Utility Services
Time Element, Communication Services Business Income coverage
is changed per the attached MP T3 17 -


Under the Businessowners Coverage Part declarations, Utility Services
Time Element, Power Services Coverage Business Income Coverage
is changed per the attached MP T3 17.


Under the Businessowners Coverage Part Declarations, Utility Services
Time Element, Water Supply coverage is changed per the attached MP T3 17.


Premium Basis and/or Rates are changed. Exposures are changed.


A revised Declarations Premium Schedule is attached.


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG TO   07 04 09
IL TO   07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                            Authorized Representative
LOS ANGELES                                CA   90010
                                                                    DATE: 04/02/2020


IL T0 07 09 87   (Page   1    of 1)                                                 Office: BREA/LA/ORANGE CA

                                                                               Travelers Doc Mgmt 97 of 395
                                                                                            Exhibit A, Page 114
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 112 of 447 Page ID
                                   #:131




                                            POLICY NUMBER:    680-9M304995-20-42
                                            EFFECTIVE DATE:   01/29/2020
                                                ISSUE DATE:   04/02/2020


                  LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


        *    IL TO 07 09 87           CHANGE ENDORSEMENT
             PN U3 20 04 19           LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                      MODERNIZATION
            IL    TO   19 02     05   COMMON POLICY DECLARATIONS
            IL    TO   25 08     01   RENEWAL CERTIFICATE
            MP    TO   01 02     05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
        *   IL    T8   01 01     01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL    T3   15 09     07   COMMON POLICY CONDITIONS

      BUSINESSOWNERS
            MP TO 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
            CP 12 18 10 12            LOSS PAYABLE PROVISIONS
            MP Ti 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART
                                      DELUXE PLAN
            MP    T1   02 02 05       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP    T3   27 07 03       CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP    T3   66 08 15       RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP    T3   07 03 97       PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                      LOCATIONS AND RESTAURANTS
            MP T3 25 01 15            FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05            THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06            BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                      DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                      PERSONAL PROP COV ENHANCEMENTS
            MP    T3   17 02     05   UTILITY SERVICES - TIME ELEMENT
            MP    T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
            MP    T9   73   02   05   SPOILAGE COVERAGE
            MP    T4   90   05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP    T5   08   01   06   CALIFORNIA CHANGES - REPLACEMENT COST

      COMMERCIAL GENERAL LIABILITY
        *    CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
             CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
             CG TO 34 02 19           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                      COVERAGE FORM CG T1 00 02 19
             CG T1 00 02 19           COMMERCIAL GENERAL LIABILITY COVERAGE FORM
             CG D3 09 02 19           AMENDATORY ENDORSEMENT - PRODUCTS -COMPLETED OPERATIONS
                                      HAZARD

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                 PAGE:      1    OF    3


                                                                        Travelers Doc Mgmt 98 of 395

                                                                                  Exhibit A, Page 115
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 113 of 447 Page ID
                                   #:132



                                           POLICY NUMBER:    680-9M304995-20-42
                                           EFFECTIVE DATE:   01/29/2020
                                               ISSUE DATE:   04/02/2020



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
            CG D2 03 12 97         AMEND - NON CUMULATION OF EACH OCC
            CG M3 01 02 05         PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED
                                   CHANGES
           CG    T4   91   11 88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
           CG    D8   42   02 19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11 03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
           CG    D4   21   07 08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10 11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                   LAWS
            CG D1 42 02 19         EXCLUSION - DISCRIMINATION
            CG T3 56 07 86         AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                   PRODUCTS HAZARD INCLUSION)

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
            PR TO 22 02 12         CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
            PR T1 13 02 12         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
            PR T1 14 02 12         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                   COVERAGE FORM
            PR T5 21 03 15         COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                   ORGANIZATIONS-CYBERFIRST ESSENTIALS
            PR T4 97 03 15         BREACH ESSENTIALS ENDORSEMENT
            PR T5 14 01 15         AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                   LIABILITY
            PR F3 46 02 12         CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR LIABILITY
            MP T1 13 11 03         LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
            CG T3 33 11 03         LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
            IL   T3   68 01 15     FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            IL   T4   12 03 15     AMNDT COMMON POLICY COND-PROHIBITED COVG
            IL   T4   14 01 15     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL   T3   82   05 13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL   T8    01 20
                      00           GENERAL PURPOSE ENDORSEMENT
            IL   00 21 09 08       NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                   FORM)
            IL 01 04 09 07         CALIFORNIA CHANGES
            IL 02 70 09 12         CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:      2    OF    3


                                                                        Travelers Doc Mgmt 99 of 395
                                                                                     Exhibit A, Page 116
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 114 of 447 Page ID
                                   #:133



                                        POLICY NUMBER:     680-9M304995-20-42
                                        EFFECTIVE DATE:    01/29/2020
                                             ISSUE DATE:   04/02/2020



      POLICY HOLDER NOTICES
             PN T4 54   01 08     IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                  BROKER COMPENSATION
             PN MP 57   04   17   IMP NOT PROT SAFEGUARDS SPRK AND REST
             PN MP 38   01 11     IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE,


 IL T8 01 01 01                                              PAGE:       3    OF      3


                                                                     Travelers Doc Mgmt 100 of 395

                                                                                   Exhibit A, Page 117
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 115 of 447 Page ID
                                   #:134




                                                GENERAL LIABILITY




                                                     Travelers Doc Mgmt 101 of 395

                                                                  Exhibit A, Page 118
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 116 of 447 Page ID
                                   #:135




  GENER L LIABILITY




                                                      Travelers Doc Mgmt 102 of 395

                                                                 Exhibit A, Page 119
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 117 of 447 Page ID
                                    #:136


                                                                  DECLARATIONS PREMIUM SCHEDULE
                                                                  Issue Date: 04/02/2020
                                Policy Number: 680-9M304995-20-42
This Schedule applies to the Declarations for the period of 01/29/2020 to 01/29/2021.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                             PREMIUM
                                                                             BASE/                       ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                           EXPOSURE        RATES       PREMIUM

  CA    90071 FRUITS, VEGETABLES AND PROCESSED FOODS -L s25,000                              .467

  CA    90071 FINE DINING                                               s 1,059,679          3.272        -2,808
  CA    90071 Liquor Liab - Subject to Premium Audit                    s 160,000        -   4.211        -1,323




                 *Subject to Audit
Rate Computation: The rate change shown may change any time there is a change in exposure or risk
charecteristic during the policy period or at audit

Premium Base Legend:
Premium Base                   How Rates Apply             Premium Base          How Rates Apply
a = area                       per 1000 sq. feet           s = gross sales       per $1000 of gross sales
c=cost                         per $1000 of total cost     u = units             per unit
e = employees                  per employee                t=                    This premium base is reserved
m = admissions                 per 1000 of admissions                            for unusual applications. Base
p = payroll                    per $1000 of payroll                              and how rates apply are shown
r = receipts                   per $1000 of receipts                             above.


CG TO 07 04 09                                                                                       Page 1   of 1


                                                                                  Travelers Doc Mgmt 103 of 395
                                                                                                Exhibit A, Page 120
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 118 of 447 Page ID
                                   #:137




                       Report Claims Immediately by Calling*
                                 1-800-238-6225
                       Speak directly with a claim professional
                         24 hours a day, 365 days a year
                  *Unless Your Policy Requires Written Notice or Reporting




                            RESTAURANT PAC
                            FINE DINING




                   -
                          oh                   I
                              11111 L1.IAA.W1Ja,UAIAJV
                                                           :II

                                                         LINp




                    A Custom Insurance Policy Prepared for:

                    PEZ SEAFOOD DTLA, LLC
                    DBA: PEZ CANTINA
                    ATTN BRET THOMPSON
                    400 S HOPE ST STE 120
                    LOS ANGELES CA 90071




        Presented by: E BROOX RANDALL & SONS


                                                                     Travelers Doc Mgmt 104 of 395

                                                                                Exhibit A, Page 121
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 119 of 447 Page ID
                                    #:138

TRAVELERS)                                                        One Tower Square, Hartford, Connecticut 06183

COMMON POLICY DECLARATIONS                                      POLICY NO.:680-9M304995-19-42
RESTAURANT PAC PLUS                                             ISSUE DATE: 02/01/2019
BUSINESS:FINE DINING
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
1. NAMED INSURED AND MAILING ADDRESS:
    PEZ SEAFOOD DTLA, LLC
    DBA: PEZ CANTINA
     AT TN BRET THOMPSON
     400 S HOPE ST STE 120
     LOS ANGELES CA 90071

2. POLICY PERIOD:          From   01/29/2019     to   01/29/2020   12:01 A.M. Standard Time at your mailing address.
3. DESCRIPTION OF PREMISES:
     PREM.
     LOC.        BLDG.                                                          ADDRESS
     NO.         NO.               OCCUPANCY                     (same as Mailing Address unless specified otherwise)
     001         001              FINE DINING                     401 S GRAND AVE

                                                                  LOS ANGELES                       CA      90071



4.   COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
     COMPANIES
                       COVERAGE PARTS and SUPPLEMENTS                                       INSURING COMPANY
         Businessowners Coverage Part                                                                 TIL




5.   The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
     ments for which symbol numbers are attached on a separate listing.
6. SUPPLEMENTAL POLICIES:                Each of the following is a separate policy containing its complete provisions.
              POLICY                --                   POLICY NUMBER                          INSURING COMPANY




     DIRECT BILL
7.   PREMIUM SUMMARY:                                       SUBJECT TO AUDIT

     Provisional Premium                                    $     11, 645.00
     Due at Inception                                       $
     Due at Each                                            $

NAME AND ADDRESS OF AGENT OR BROKER                                    COUNTERSIGNED BY:
E BROOX RANDALL & SONS                           73044
4751 WILSHIRE BLVD STE 350
                                                                                   Authorized Representative
LOS ANGELES                                   CA 90010
                                                                       DATE:     02/01/2019
IL TO 19 02 05 (Page 1 of 01)
Office: BREA/LA/ORANGE CA           DOWN


                                                                                      Travelers Doc Mgmt 105 of 395
                                                                                                     Exhibit A, Page 122
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 120 of 447 Page ID
                                   #:139

TRAVELERS)                                           One Tower Square, Hartford, Connecticut 06183

BUSINESSOWNERS COVERAGE PART DECLARATIONS
RESTAURANT PAC PLUS                     POLICY NO.:              680-9M304995-19-42
                                        ISSUE DATE:              02/01/2019
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

POLICY PERIOD:
From 01-29-19 to 01-29-20 12:01 A.M. Standard Time at your mailing address

FORM OF BUSINESS:       LIMITED LIAB CORP

COVERAGES AND LIMITS OF INSURANCE:  Insurance applies only to an item for which a
"limit" or the word "included" is shown.


                         COMMERCIAL GENERAL LIABILITY COVERAGE
OCCURRENCE FORM                                                            LIMITS OF INSURANCE
General Aggregate (except Products -Completed Operations Limit)               $      2,000,000
Products -completed Operations Aggregate Limit                                $      2,000,000
Personal and Advertising Injury Limit                     -                   $      1,000,000
Each Occurrence Limit                                                         $      1,000,000
Damage to Premises Rented to You                                              $        300,000
Medical Payments Limit (any one person)                                        $               5,000


                                 BUSINESSOWNERS PROPERTY COVERAGE

DEDUCTIBLE AMOUNT:       Businessowners Property Coverage:       $   1,000 per occurrence.
                         Building Glass:                         $   1,000 per occurrence.


BUSINESS INCOME/EXTRA EXPENSE LIMIT:            Actual loss subject to a maximum limit of
                                            $     1,050,000
Period of Restoration -Time Period:             Immediately

ADDITIONAL COVERAGE:
ADDITIONAL COVERAGE:
    Fine Arts:                         $           25,000




Other additional coverages apply and may be changed by an endorsement.                   Please
read the policy.




SPECIAL PROVISIONS:
                  COMMERCIAL GENERAL LIABILITY COVERAGE
                  IS SUBJECT TO A GENERAL AGGREGATE LIMIT
MP TO 01 02 05   (Page 1 of 2)

                                                                       Travelers Doc Mgmt 106 of 395

                                                                                   Exhibit A, Page 123
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 121 of 447 Page ID
                                    #:140



                                    BUSINESSOWNERS PROPERTY COVERAGE

PREMISES LOCATION NO.:        001           BUILDING NO.:   001

                                             LIMIT OF                                             INFLATION
         COVERAGE                           INSURANCE             VALUATION      COINSURANCE        GUARD
BUSINESS PERSONAL PROPERTY              $   438,000                   RC*           N/A             0.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable             $       25,000
    Valuable Papers                 $       25,000

Other coverage extensions apply and may be changed by an endorsement.                     Please read
the policy.




 MP T0 01 02 05   (Page 2 of 2)

                                                                            Travelers Doc Mgmt 107 of 395
                                                                                          Exhibit A, Page 124
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 122 of 447 Page ID
                                   #:141



                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   02/01/2019


               LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


          IL   TO   19   02   05   COMMON POLICY DECLARATIONS
          MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
          IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
          IL   T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
          MP T1 30 02 05           TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                   DELUXE PLAN
          MP   T1   02   02 05     BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
          MP   T3   27   07 03     CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
          MP   T3   66   08 15     RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
          MP   T3   07   03 97     PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                   LOCATIONS AND RESTAURANTS
          MP T3 25 01 15           FEDERAL TERRORISM RISK, INSURANCE ACT DISCLOSURE
          MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
          MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                   DOLLAR LIMIT ENDORSEMENT
          MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
          MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                   PERSONAL PROP COV ENHANCEMENTS
          MP   T3 17    05
                         02        UTILITY SERVICES - TIME ELEMENT
          MP   T3 18    05
                         02        UTILITY SERVICES - DIRECT DAMAGE
          MP   T9 73 02 05         SPOILAGE COVERAGE
          MP   T4 90 05 10         LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
          MP   T5 08 01 06         CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
          CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
          CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
          CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                   COVERAGE FORM CG 00 01 10 01      -




          CG   00 01    01
                         10        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
          CG   D2 55 11 03         AMENDMENT OF COVERAGE - POLLUTION
          CG   D3 09 11 03         AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
          CG   D4 71 01 15         AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                   INJURY LIABILITY
          CG   DO 37     04 05     OTHER INSURANCE - ADDITIONAL INSUREDS
          CG   D1 86     11 03     XTEND ENDORSEMENT
          CG   D2 03     12 97     AMEND - NON CUMULATION OF EACH OCC
          CG   M3 01     02 05     PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                   CHANGES
          CG D4 13       04 08     AMEND COVG - POLLUTION -EQUIP EXCEPTION


 IL T8 01 01 01                                              PAGE:       1   OF      3


                                                                  Travelers Doc Mgmt 108 of 395

                                                                                  Exhibit A, Page 125
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 123 of 447 Page ID
                                   #:142



                                          POLICY NUMBER:    680-9M304995-19-42
                                          EFFECTIVE DATE:   01/29/2019
                                              ISSUE DATE:   02/01/2019



    COMMERCIAL GENERAL LIABILITY (CONTINUED)
         MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
         CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
         CG   D2   88   11   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
         CG   D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
         CG   D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                  SUBJECT TO MOTOR VEHICLE LAWS
         CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
         CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                  LAWS
         CG D7 46 01 15           EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                  PERSONAL INFORMATION
         CG D1 42 01 99           EXCLUSION - DISCRIMINATION
         CG D2 42 01 02           EXCLUSION - WAR
         CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                  PRODUCTS HAZARD INCLUSION)
         CG T4 78 02 90           EXCLUSION - ASBESTOS

    CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
         PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
         PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
         PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                  COVERAGE FORM
         PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                  ORGANIZATIONS-CYBERFIRST ESSENTIALS
         PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
         PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                  LIABILITY
         PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

    LIQUOR LIABILITY
         MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

    MULTIPLE SUBLINE ENDORSEMENTS
         CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

    INTERLINE ENDORSEMENTS
         IL   T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
         IL   T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
         IL   T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
         IL   T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
         IL   00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                  FORM)
         IL 01 04 09 07           CALIFORNIA CHANGES



IL T8 01 01 01                                                 PAGE:       2    OF    3


                                                                       Travelers Doc Mgmt 109 of 395

                                                                                     Exhibit A, Page 126
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 124 of 447 Page ID
                                   #:143



                                       POLICY NUMBER:      680-9M304995-19-42
                                      EFFECTIVE DATE:      01/29/2019
                                             ISSUE DATE:   02/01/2019




      INTERLINE ENDORSEMENTS   (CONTINUED)

             IL 02 70 09 12    CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

      POLICY HOLDER NOTICES
             PN T4 54 01 08    IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                               BROKER COMPENSATION
             PN MP 57 04 17    IMP NOT PROT SAFEGUARDS SPRK AND REST
             PN MP 38 01 11    IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




 IL T8 01 01 01                                              PAGE:       3    OF      3


                                                                     Travelers Doc Mgmt 110 of 395

                                                                                   Exhibit A, Page 127
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 125 of 447 Page ID
                                    #:144




                                COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions:

A. CANCELLATION                                                           C. EXAMINATION             OF      YOUR       BOOKS      AND
    1. The first Named Insured shown in the Decla-
                                                                               RECORDS
       rations may cancel this policy by mailing or                           We may examine and audit your books and re-
          delivering to us advance written notice of                          cords as they relate to this policy at any time dur-
          cancellation.                                                       ing the policy period and up to three years after-
     2.   We may cancel this policy or any Coverage                           ward.
          Part by mailing or delivering to the first                      D. INSPECTIONS AND SURVEYS
          Named Insured written notice of cancellation                         1.   We have the right to:
          at least:
                                                                                    a.   Make inspections and surveys at any
          a.   10 days before the effective date of can-                                 time;
               cellation if we cancel for nonpayment of
               premium; or                                                          b.   Give you reports on the conditions we
                                                                                         find; and
          b.   30 days before the effective date of can-
               cellation if we cancel for any other rea-                            c.   Recommend changes.
               son.                                                            2. We are not obligated to make any inspec-
     3.   We will mail or deliver our notice to the first                           tions, surveys, reports or -recommendations
          Named Insured's last mailing address known                                and any such actions we do undertake relate
          to us.                                                                    only to insurability and the premiums to be
                                                                                    charged. We do not make safety inspections.
     4.   Notice of cancellation will state the effective                           We do not undertake to perform the duty of
          date of cancellation. If the policy is cancelled,                         any person or organization to provide for the
          that date will become the end of the policy                               health or safety of workers or the public. And
          period. If a Coverage Part is cancelled, that                             we do not warrant that conditions:
          date will become the end of the policy period                                                                                  -




          as respects that Coverage Part only.                                      a.   Are safe or healthful; or
     5.   If this policy or any Coverage Part is can-                               b.   Comply with laws, regulations, codes or
          celled, we will send the first Named Insured                                   standards.
          any premium refund due. If we cancel, the re-                        3.   Paragraphs 1. and 2. of this condition apply
          fund will be pro rata. If the first Named In-                             not only to us, but also to any rating, advi-
          sured cancels, the refund may be less than                                sory, rate service or similar organization
          pro rata. The cancellation will be effective                              which makes insurance inspections, surveys,
          even if we have not made or offered a re-                                 reports or recommendations.
          fund.                                                                4.   Paragraph 2. of this condition does not apply
     6.   If notice is mailed, proof of mailing will be                             to any inspections, surveys, reports -or- rec-
          sufficient proof of notice.                                               ommendations we may make relative to certi-
B. CHANGES                                                                          fication, under state or municipal statutes, or-
                                                                                    dinances or regulations, of boilers, pressure
    This policy contains all the agreements between                                 vessels or elevators.
    you and us concerning the insurance afforded.
    The first Named Insured shown in the Declara-                         E. PREMIUMS
    tions is authorized to make changes in the terms                           1.   The first Named Insured shown in the Decla-
     of this policy with our consent. This policy's terms                           rations:
     can be amended or waived only by endorsement                                   a.   Is responsible for the payment of all pre-
     issued by us as part of this policy.                                                miums; and
                                                                                    b.   Will be the payee for any return premi-
                                                                                         ums we pay.




IL T3 15 09 07 (Rev. 03-11) Includes the copyrighted material of Insurance Services Office, Inc. with its permission.        Page 1 of 2

                                                                                                     Travelers Doc Mgmt 111 of 395
                                                                                                                        Exhibit A, Page 128
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 126 of 447 Page ID
                                   #:145




   2. We compute all premiums for this policy in                                3.     Standard Property forms including, but not
        accordance with our rules, rates, rating plans,                                limited to, the following:
        premiums and minimum premiums. The pre-                                        a.   Building and Personal Property Coverage
        mium shown in the Declarations was com-                                             Form;
        puted based on rates and rules in effect at
        the time the policy was issued. On each re-                                    b.   Business Income Coverage Form;
        newal, continuation or anniversary of the ef-                                  c.   Commercial Property Conditions;
        fective date of this policy, we will compute
                                                                                       d.   Condominium          Association   Coverage
        the premium in accordance with our rates                                            Form;
        and rules then in effect.
                                                                                       e.   Condominium Commercial Unit -Owners
F. TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                                            Coverage Form;
    UNDER THIS POLICY
                                                                                       f.   Causes of Loss Basic Form;
   Your rights and duties under this policy may not
   be transferred without our written consent except                                   g.   Causes of Loss Special Form; and
   in the case of death of an individual named in-                                     h.   Causes of Loss Earthquake Form.
   sured.
                                                                                       Endorsements referencing the Commercial
    If you die, your rights and duties will be trans-                                  Property Coverage Part or the Standard
   ferred to your legal representative but only while                                  Property Forms referenced above apply to
   acting within the scope of duties as your legal                                     the Businessowners Property Coverage Spe-
   representative. Until your legal representative is                                  cial Form in the same manner as they apply
   appointed, anyone having proper temporary cus-                                      to the forms they reference.
   tody of your property will have your rights and
   duties but only with respect to that property.                                Endorsements referencing the Commercial
                                                                                 General Liability Coverage Part apply to the
G. BUSINESSOWNERS               COVERAGE             PART        -               Commercial General Liability Coverage Form
    REFERENCES TO FORMS AND ENDORSE-                                             (included in the Businessowners Coverage
    MENTS                                                                              in   same manner as they apply to the
   In some instances, the Common Policy Declara-                                form they reference.
   tions may list endorsements included in the Busi-                      H. INSURANCE UNDER TWO OR MORE COVER-
   nessowners Coverage Part that reference:                                     AGE PARTS
   1.   The Commercial Property Coverage Part;                                  If two or more of this policy's Coverage Parts ap-
   2.   The Commercial General Liability or Liquor                              ply to the same loss or damage, we will not pay
        Liability Coverage Part; or                                             more than the actual amount of the loss or dam-
                                                                                age.
This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity Company of Connecticut (TCT)
The Travelers Indemnity Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)



        áiay C'.
              Secretary                                                                              President


Page 2 of 2        Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   IL T3 15 09 07 (Rev. 03-11)

                                                                                                      Travelers Doc Mgmt 112 of 395
                                                                                                                  Exhibit A, Page 129
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 127 of 447 Page ID
                                   #:146




                                                 BUSINESSOWNERS




                                                     Travelers Doc Mgmt 113 of 395

                                                                   Exhibit A, Page 130
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 128 of 447 Page ID
                                   #:147




  BUSINESSOWNERS




                                                      Travelers Doc Mgmt 114 of 395

                                                                 Exhibit A, Page 131
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 129 of 447 Page ID
                                   #:148

                                            TABLE OF CONTENTS

                               BUSINESSOWNERS COVERAGE PART
                                        DELUXE PLAN
  The following indicates the contents of the principal forms which may be attached to your policy. It contains
  no reference to the Declarations or Endorsements which also may be attached.


                        BUSINESSOWNERS PROPERTY COVERAGE
                               SPECIAL FORM MP T1 02
                                                                                         Beginning on Page

 COVERAGE                                                                                          1


      Covered Property                                                                             1

      Property Not Covered                                                                         2
      Business Income and Extra Expense                                                            2
      Covered Causes of Loss                                                                       3
      Limitations                                                                                  3
      Additional Coverages                                                                         4
      Coverage Extensions                                                                         11


 EXCLUSIONS                                                                                       22

  LIMITS OF INSURANCE                                                                             26
     Inflation Guard                                                                              26
     Business Personal Property Limit - Seasonal Increase                                         27

  DEDUCTIBLES                                                                                     27

  PROPERTY LOSS CONDITIONS                                                                        27

     Abandonment                                                                                  27
     Appraisal                                                                                    27
     Duties in the Event of Loss or Damage                                                        27
     Loss Payment - Building and Personal Property                                                28
     Loss Payment- Business Income and Extra Expense                                              31
     Recovered Property                                                                           32
     Noncumulative Limit                                                                          32


  COMMERCIAL PROPERTY CONDITIONS                                                                  32
     Concealment, Misrepresentation or Fraud                                                      32
     Control of Property                                                                          32
     Insurance Under Two or More Coverages                                                        33
     Legal Action Against Us                                                                      33
     Liberalization                                                                               33
     No Benefit to Bailee                                                                         33
     Other Insurance                                                                              33
     Policy Period, Coverage Territory                                                            33
     Transfer of Rights of Recovery Against Others to Us                                          33
     Coinsurance                                                                                  33
     Mortgageholders                                                                              34


  PROPERTY DEFINITIONS                                                                            35




MP T1 30 02 05                                                                                      Page 1 of 1
                                                                                Travelers Doc Mgmt 115 of 395
                                                                                              Exhibit A, Page 132
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 130 of 447 Page ID
                                   #:149
                                                                                                  BUS INESSOWNERS



               BUSINESSOWNERS PROPERTY COVERAGE
                         SPECIAL FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Paragraph G - PROP-
ERTY DEFINITIONS.
A. COVERAGE                                                                      (f) Lawn maintenance and snow re-
    We will pay for direct physical loss of or damage                                moval equipment; and
    to Covered Property at the premises described in                             (g) Alarm systems; and
    the Declarations caused by or resulting- from a -                      (8) If not covered by other insurance:
    Covered Cause of Loss.
                                                                                 (a) Additions under construction, al-
    1.   Covered Property                                                            terations and repairs to the build-
         Covered Property, as used in this Coverage                                  ing or structure; and
         Form, means the type of property described                              (b) Materials, equipment, supplies
         in this Paragraph A.1., and limited in Para-                                and temporary structures, on or
         graph A.2., Property Not Covered, if a Limit of                             within 1,000 feet of the described
         Insurance is shown in the Declarations for                                  premises, used for making addi-
         that type of property.                                                      tions, alterations or repairs to the
         a.   Building, meaning the building or struc-                               building or structure.
              ture described in the Declarations, includ-             b.   Business Personal Property located in
              ing:                                                         or on the buildings described in the Dec-
              (1) Completed additions;                                     larations or in the open (or in a vehicle)
                                                                           within 1,000 feet of the described prem-
              (2) Fences;
                                                                           ises, including:
              (3) Fixtures, including outdoor fixtures;
                                                                           (1)   Property owned by you and used in
              (4) Retaining walls, whether or not at-                            your business;
                     tached;
                                                                           (2) Property of others that is in your care,
              (5) Permanently attached:                                        custody or control;
                     (a) Machinery; and                                    (3)   Your use interest as tenant in im-
                     (b) Equipment;                                              provements and betterments. Im-
              (6) Outdoor swimming pools;                                        provements and betterments are fix-
                                                                                 tures, alterations, installations or ad-
              (7) Personal property owned by you that                            ditions:                      -

                     is used to maintain or service the
                     building or structure or its premises,
                                                                                 (a) Made a part of the building or
                     including:
                                                                                     structure you rent, lease or oc-
                                                                                     cupy but do not own; and
                     (a) Fire extinguishing equipment;
                                                                                 (b) You acquired or made at your
                     (b) Outdoor furniture;                                       expense but are not permitted to
                     (c) Floor coverings;                                         remove; and
                     (d) Lobby and hallway furnishings;                    (4) "Money" and "Securities".
                     (e) Appliances used for refrigerating,      2.   Property Not Covered
                         ventilating, cooking, dishwashing            Unless the following is added by endorse-
                         or laundering;                               ment to this Coverage Form, Covered Prop-
                                                                      erty does not include:




MP T1 02 02 05                     Copyright, The Travelers Indemnity Company, 2004                          Page 1 of 39
                                                                                      Travelers Doc Mgmt 116 of 395
                                                                                                  Exhibit A, Page 133
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 131 of 447 Page ID
                                   #:150

BUS INESSOWNERS


      a.     Aircraft;                                             I.    "Valuable Papers and Records", except
             Automobiles held for sale;
                                                                         as provided in the Valuable Papers and
      b.
                                                                         Records Coverage Extension;
      c.     Vehicles or self-propelled machines that
             are:
                                                                   m. Property that is covered under another
                                                                         Coverage Form of this or any other policy
             (1) Licensed for use on public roads; or                    in which it is more specifically described,
             (2) Operated principally away from the                      except for the excess of the amount due
                    described premises;                                  (whether you can collect on it or not) from
                                                                         that other insurance;
             This paragraph does not apply to:
                                                                   n.    "Fine Arts" except as provided in the Fine
             (1) Vehicles or self-propelled machines
                                                                         Arts Additional Coverage;
                    or autos you manufacture, process or
                    warehouse;                                     o.    Bullion, gold, silver, platinum and other
                                                                         precious alloys or metals, except if they
             (2) Vehicles or self-propelled machines,                    are used in your "operations" (theft limita-
                 other than autos, you hold for sale; or
                                                                         tion applies);
             (3)    Trailers or semi -trailers, except as                "Electronic Data Processing Equipment"
                                                                   P.
                    provided in the Non -Owned Detached                  (not including "stock") except as provided
                    Trailers Coverage Extension.                         in the Electronic Data Processing Cover-
       d.    Dams or dikes;                                              age Extension;
       e.    Contraband, or property in the course of               q    "Electronic Data Processing Data and
             illegal transportation or trade;                            Media" (not including "stock") except as
       f.    The cost of excavating, grading, backfill-                  provided in the Electronic Data Process-
             ing or filling (except those costs made                     ing Coverage Extension or in the Ac-
             necessary due to repair of buildings in-                    counts Receivable Coverage Extension;
             sured under this Coverage Form from a                       or
             Covered Cause of Loss), reclaiming or                  r.  Outdoor signs, except as provided in the
             restoring land or water;                                   Signs Coverage Extension.
       g Water or land whether in its natural state             3. Business Income and Extra Expense
          or otherwise (including land on which the                Business Income and Extra Expense is pro-
          property is located), land improvements,                 vided at the premises described in the Decla-
          growing crops or standing timber;                        rations when the Declarations show that you
       h. Outdoor trees, shrubs, plants and lawns,                 have coverage for Business Income and Ex-
          other than "stock" except as provided in                 tra Expense.
             the Outdoor Trees, Shrubs, Plants and                 a. Business Income
             Lawns Coverage Extension.
                                                                         (1) Business Income means:
             The following property while outside of
                                                                              (a) Net Income (Net Profit or Loss
             the buildings:
                                                                                  before income taxes) that would
             (1) Bridges, walks, roadways, patios or                              have been earned or incurred, in-
                    other paved surfaces; or                                      cluding:
             (2) Outdoor radio or television antennas,                            (i)     "Rental Value"; and
                 (including satellite dishes) and includ-                         (ii) "Maintenance Fees", if you
                 ing their lead-in wiring, masts or tow-                                are a condominium associa-
                    ers;                                                                  tion; and
             except as provided in the Outdoor Prop-                          (b) Continuing normal operating ex-
             erty Coverage Extension;                                             penses incurred, including pay-
       j     Watercraft (including motors, equipment                              roll.
              and accessories) while afloat;                              (2) We will pay for the actual loss of
        k.    Accounts and bills, except as provided in                       Business Income you sustain due to
              the Accounts Receivable Coverage Ex-                            the necessary "suspension" of your
              tension;                                                        "operations" during the "period of res-
                                                                              toration". The "suspension" must be



Page 2 of 39                       Copyright, The Travelers Indemnity Company, 2004                      MP T1 02 02 05
                                                                                   Travelers Doc Mgmt 117 of 395
                                                                                                      Exhibit A, Page 134
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 132 of 447 Page ID
                                   #:151
                                                                                                 BUSINESSOWNERS


                 caused by direct physical loss of or                        to the extent it reduces the amount of
                 damage to property at the described                         loss that otherwise would have been
                 premises. The loss or damage must                           payable under Paragraph a. Business
                 be caused by or result from a Cov-                          Income, above.
                 ered Cause of Loss. With respect to                c.   Extended Business Income
                 loss of or damage to personal prop-
                 erty in the open or personal property
                                                                         If the necessary "suspension" of your
                                                                         "operations" produces a Business Income
                 in a vehicle, the described premises
                                                                         loss payable under Paragraph a. Busi-
                 include the area within 1,000 feet of
                                                                         ness Income above, we will also pay for
                 the site at which the described prem-
                                                                         the actual loss of Business Income you
                 ises are located.                                       sustain during the period that:
            (3) With respect to the requirements set                     (1) Begins on the date property is actu-
                 forth in Paragraph (2) above, if you                        ally repaired, rebuilt or replaced and
                 rent, lease or occupy only part of the                      "operations" are resumed; and
                 site at which the described premises
                 are located, the described premises                     (2) Ends on the earlier of:
                 means:                                                      (a) The date you could restore your
                 (a) The portion of the building which                            "operations"     with     reasonable
                     you rent, lease or occupy; and                               speed, to the level which would
                                                                                  generate the Business Income
                 (b) Any area within the building or on                           amount that would have existed if
                    the site at which the described                               no direct physical loss or damage
                     premises are located, if that area                           occurred; or
                     services, or is used to gain ac-
                                                                             (b) Sixty consecutive days after the
                     cess to, the described premises.
                                                                                  date determined in Paragraph (1)
       b.   Extra Expense                                                         above.
            (1) Extra Expense means reasonable                           However, this extended Business Income
                and necessary expenses you incur                         does not apply to loss of Business In-
                 during the "period of restoration" that                 come incurred as a result of unfavorable
                 you would not have incurred if there                    business conditions caused by the impact
                 had been no direct physical loss of or                  of the Covered Cause of Loss in the area
                 damage to property caused by or re-                     where the described premises are lo-
                 sulting from a Covered Cause of                         cated.
                 Loss.
                                                                    d.   If the Declarations show for Business In-
            (2) We will pay Extra Expense (other                         come and Extra Expense:
                 than the expense to repair or replace
                                                                         (1) Actual loss for 12 consecutive
                 property) to:
                                                                             months, then we will pay for loss of
                 (a) Avoid or minimize the "suspen-                          Business Income and Extra Expense
                     sion" of business and to continue                       that occurs within 12 consecutive
                     "operations" at the described                           months following the date of direct
                     premises or at replacement                              physical loss or damage; or
                     premises or temporary locations,
                     including relocation expenses
                                                                         (2) Actual loss up to 12 consecutive
                                                                             months subject to a maximum dollar
                     and costs to equip and operate
                                                                             limit, then we will pay for loss of Busi-
                     the replacement premises         or
                                                                             ness Income and Extra Expense that
                     temporary locations; or
                                                                             occurs within 12 consecutive months
                 (b) Minimize the "suspension" of                            following the date of direct physical
                     business if you cannot continue                         loss or damage, subject to the limit
                     "operations".                                           shown in any one occurrence.
            (3) We will also pay Extra Expense (in-            4.   Covered Causes of Loss
                cluding Expediting Expenses) to re-
                pair or replace the property, but only              RISKS OF DIRECT PHYSICAL LOSS unless
                                                                    the loss is:



MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                         Page 3 of 39
                                                                                  Travelers Doc Mgmt 118 of 395
                                                                                                 Exhibit A, Page 135
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 133 of 447 Page ID
                                   #:152
BUSINESSOWNERS


        a.   Limited in Paragraph A.S., Limitations; or                       (b) Containers of property held for
        b.   Excluded in Paragraph B., Exclusions.                                   sale; or

   5.   Limitations                                                           (c) Photographic or scientific instru-
                                                                                     ment lenses.
        a. We will not pay for loss of or damage to:
                                                                   c.   For loss or damage by "theft", the most
           (1) The "interior of any building or struc-                  we will pay in any one occurrence for the
                ture" or to personal property in the                    following types of property is:
                building or structure, caused by rain,
                 snow,  sleet, ice, sand or dust,                       (1) $2,500 for all furs, fur garments and
                whether driven by wind or not,                                garments trimmed with fur.
                unless:                                                 (2) $5,000 for all jewelry, watches, watch
                 (a) The building or structure first sus-                    movements, jewels, pearls, precious
                     tains damage by a Covered                                and semi-precious stones, bullion,
                     Cause of Loss to its roof or walls                       gold, silver, platinum and other pre-
                     through which the rain, snow,                            cious alloys or metals. This limit does
                     sleet, ice, sand or dust enters; or                      not apply to jewelry and watches
                                                                              worth $500 or less per item.
                 (b) The loss or damage is caused by
                     or results from thawing of snow,                   (3) $2,500 for all patterns, dies, molds
                     sleet or ice on the building or                          and forms.
                     structure.                                    d. We will not pay for any loss or damage
             (2) Steam boilers, steam pipes, steam                     caused by any of the following, even if
                 engines, or steam turbines, caused                    they are Covered Causes of Loss, if the
                 by or resulting from any condition or                 building where loss or damage occurs
                 event inside such equipment. But we                    has been "vacant" for more than 60 con-
                 will pay for loss of or damage to such                 secutive days before that loss or damage
                 equipment caused by or resulting                       occurs:
                 from an explosion of gases or fuel                     (1) Vandalism;
                 within the furnace of any fired vessel                 (2)   Sprinkler Leakage, unless you have
                 or within the flues or passages                              protected the system against freez-
                 through which the gases of combus-                           ing;
                 tion pass.
                                                                        (3) Building glass breakage;
             (3) Hot water boilers or other water heat-
                                                                        (4) Discharge or leakage of -water;
                 ing equipment caused by or resulting
                 from any condition or event inside                     (5) "Theft"; or
                 such boilers or equipment, other than                  (6) Attempted "theft".
                 explosion.
                                                                        With respect to Covered Causes of Loss
        b. We will not pay for loss of or damage to                     other than those listed in Paragraphs (1)
            the following types of property unless                      through (6) above, we will reduce the
             caused by any of the "specified causes of                  amount we would otherwise pay for the
             loss" or building glass breakage:                          loss or damage by 15%.
             (1) Live animals, birds or fish, and then             e.   Coverage for Business Income and Extra
                 only if they are killed or their destruc-              Expense does not apply to any loss or in-
                 tion is made necessary.                                crease in loss caused by direct physical
             (2) Fragile articles such as glassware,                    loss of or damage to "Electronic Data
                 statuary, marbles, chinaware and                      Processing Data and Media", except as
                 porcelains, if broken. This limitation                provided in the Interruption of Computer
                 does not apply to:                                    Operations Coverage Extension.
                                                                6. Additional Coverages
                 (a) Glass that is part of the exterior
                     or interior of a building or struc-           Unless otherwise stated, payments made un-
                     ture;                                         der the following Additional Coverages are in
                                                                   addition to the applicable Limits of Insurance.




Page 4 of 39                      Copyright, The Travelers Indemnity Company, 2004                     MP T1 02 02 05
                                                                                      Travelers Doc Mgmt 119 of 395
                                                                                                    Exhibit A, Page 136
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 134 of 447 Page ID
                                   #:153
                                                                                               BUSINESSOWNERS


       a.   Arson and Theft Reward                                            ing within 180 days of the date of di-
            (1) We will pay for reasonable expenses                           rect physical loss or damage.
                you incur for rewards that lead to:                       (2) Debris Removal does not apply to
                 (a) An arson conviction in connection                        costs to:
                     with a covered fire or explosion                         (a) Extract "pollutants" from land or
                     loss, or                                                     water; or
                 (b) A "theft" conviction in connection                       (b) Remove, restore or replace pol-
                     with a covered "theft" loss.                                 luted land or water.
            (2) The most we will pay under this Addi-                     (3) Except as provided in Paragraph (4)
                tional Coverage in connection with a                          below, payment for Debris Removal
                particular loss is $5,000.                                    is included within the applicable Limit
       b.   Claim Data Expense                                                of Insurance shown in the Declara-
                                                                              tions. The most we will pay under this
            (1) We will pay the reasonable expenses
                                                                              Additional Coverage is 25% of:
                 you incur in preparing claim data
                 when we require such data to show                            (a) The amount we pay for the direct
                 the extent of loss. This includes the                             physical loss or damage to Cov-
                 cost of taking inventories, making ap-                            ered Property; plus
                 praisals,  preparing income state-                           (b) The deductible in this Coverage
                 ments, arid preparing other documen-                             Form applicable to that loss or
                 tation.                                                          damage.
            (2) Under this Additional Coverage, we                        (4) When the debris removal expense
                 will not pay for:                                            exceeds the 25% limitation in Para-
                 (a) Any expenses incurred, directed,                         graph (3) above or when the sum of
                     or billed by or payable to attor-                        the debris removal expense and the
                     neys, insurance adjusters or their                       amount we pay for the direct physical
                     associates or subsidiaries;                              loss of or damage to Covered Prop-
                                                                              erty exceeds the applicable Limit of
                 (b) Any costs  in connection with
                                                                              Insurance, we will pay up to an addi-
                     Paragraph E2., Appraisal; or                             tional $25,000 for debris removal ex-
                 (c) Any expenses incurred, directed,                         pense in any one occurrence, at each
                     or billed by or payable to insur-                        described premises.
                     ance brokers or agents, or their                d.   Employee Dishonesty
                     associates or subsidiaries, with-
                     out our written consent prior to                     (1) We will pay for loss of or damage to
                     such expenses being incurred.                            Covered Property resulting directly
                                                                              from "employee dishonesty".
            (3) The most we will pay for preparation
                 of claim data under this Additional                          We will pay for loss or damage you
                 Coverage in any one occurrence is                            sustain through acts committed or
                 $5,000 regardless of the number of                           events occurring during the Policy
                 premises involved.                                           Period. Regardless of the number of
                                                                              years this insurance remains in force
       c.   Debris Removal                                                    or the number of premiums paid, no
            (1) We will pay your expense to remove                            Limit of Insurance cumulates year to
                debris of Covered Property, other                             year or period to period.
                than outdoor trees, shrubs, plants                        (2) Paragraphs B.2.h. and B.2.o. do not
                and lawns as described in the Out-                            apply to this Additional Coverage.
                 door      Trees,    Shrubs,   Plants   and
                 Lawns Coverage Extension, caused                         (3) We will not pay for loss resulting from
                 by or resulting from a Covered Cause                         the dishonest acts of any "employee"
                 of Loss that occurs during the policy                        if coverage for that "employee" was
                 period. The expenses will be paid                            either cancelled or excluded from any
                 only if they are reported to us in writ-                     previous insurance policy of yours




MP T1 02 02 05                      Copyright, The Travelers Indemnity Company, 2004                      Page 5 of 39
                                                                                   Travelers Doc Mgmt 120 of 395

                                                                                               Exhibit A, Page 137
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 135 of 447 Page ID
                                   #:154
BUSINESSOWNERS


               providing        "employee   dishonesty"                    (a) This Additional Coverage, as of
               coverage.                                                       its effective date; or
           (4) This Additional Coverage is cancelled                       (b) The prior "Employee Dishonesty"
               as to any "employee" immediately                                insurance, had it remained in ef-
               upon discovery by:                                              fect.
               (a) You; or                                        e.   Expediting Expenses
               (b) Any of your partners, "members",                    (1) In the event of direct physical loss of
                   "managers", officers, directors or                      or damage to Covered Property
                   trustees, not in collusion with the                     caused by or resulting from a Cov-
                   "employee",                                             ered Cause of Loss, we will pay for
               of any fraudulent dishonest act com-                        the reasonable and necessary addi-
               mitted by that "employee" before or                         tional expenses you incur to make
               after being employed by you.
                                                                           temporary repairs, expedite perma-
                                                                           nent repairs, or expedite permanent
           (5) We will pay for covered loss or dam-                        replacement, at the premises sustain-
               age only if discovered no later than                        ing loss or damage. Expediting ex-
               one year from the end of the Policy                         penses include overtime wages and
               Period.                                                     the extra cost of express or other
           (6) The most we will pay for loss or dam-                       rapid means of transportation. Expe-
               age under this Additional Coverage in                       diting expenses do not include ex-
               any one occurrence is $25,000.                              penses you incur for the temporary
           (7) With respect to this Additional Cover-
                                                                           rental of property or temporary re-
               age, occurrence means all loss or                           placement of damaged property.
               damage caused by or involving the                       (2) With respect to this Additional Cover-
               same "employee(s)" whether the re-                          age, "breakdown" to "covered equip-
               sult of a single act or series of acts.                     ment" will not be considered a Cov-
           (8) If, during the period of any prior "Em-                     ered Cause of Loss, even if otherwise
               ployee Dishonesty" insurance, you                           covered elsewhere in this Coverage
               (or any predecessor in interest) sus-                       Form.
               tained loss or damage that you could                    (3) The most we will pay under this Addi-
               have recovered under that insurance,                        tional Coverage in any one occur-
               except that the time within which to                        rence is $25,000, regardless of the
               discover loss or damage has expired,                        number of premises involved.
               we will pay for it under this Additional           f.   Fine Arts
               Coverage, subject to the following:
                                                                       (1) When a Limit of Insurance is shown
               (a) This insurance became effective
                                                                           in the Declarations for Business Per-
                   at the time of cancellation or ter-
                                                                           sonal Property at any described
                      mination of the prior insurance;
                                                                           premises, we will pay for direct physi-
                      and
                                                                           cal loss of or damage to "fine arts"
               (b) The loss or damage would have                           which are owned by:
                   been covered by this insurance
                                                                           (a) You; or
                   had it been in effect when the
                   acts or events causing the loss or                      (b) Others and in your care, custody,
                   damage were committed or oc-                                or control;
                      curred.                                              caused by or resulting from a Cov-
           (9) The insurance provided under Para-
                                                                           ered Cause of Loss, including while
               graph (8) above is part of, not in addi-                    on exhibit, anywhere within the Cov-
               tion    to the Limit of Insurance de-                       erage Territory.
               scribed in Paragraph (6) above and is                   (2) The breakage limitation under Para-
               limited to the lesser of the amount re-                     graph A.5.b.(2) does not apply to this
               coverable under:                                            Additional Coverage.




Page 6 of 39                     Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05
                                                                                Travelers Doc Mgmt 121 of 395
                                                                                                Exhibit A, Page 138
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 136 of 447 Page ID
                                   #:155
                                                                                                    BUSINESSOWNERS


           (3) The following exclusions apply to this                   liability     for    fire   department    service
                 Additional Coverage:                                   charges:
                 (a) We will not pay for loss or dam-                   (1) Assumed by contract or agreement
                     age caused by or resulting from                         prior to loss; or
                     wear and tear, any quality in the                  (2) Required by local ordinance.
                       property that causes it to damage
                       or destroy itself, gradual deterio-         h.   Fire Protective Equipment Discharge
                       ration, insects, birds, rodents or               (1) If      fire    protective   equipment    dis-
                       other animals;                                        charges accidentally or to control a
                 (b) We will not pay for loss or dam-                        Covered Cause of Loss we will pay
                     age caused by or resulting from                         your cost to:
                     dampness or dryness of atmos-                           (a) Refill or recharge the system with
                       phere, or changes in or extremes                          the extinguishing agents that
                       of temperature;                                           were discharged; and
                 (c) We will not pay for loss or dam-                        (b) Replace or repair faulty valves or
                     age caused by or resulting from                                controls which caused the dis-
                     any repairing, restoration or re-                              charge.
                       touching process;
                                                                        (2) The most we will pay under this Addi-
                 (d) We will not pay for loss or darn -                      tional Coverage in any one occur-
                     age caused by or resulting from                         rence is $10,000, regardless of the
                     faulty packing;                                       number of premises involved.
                       Paragraph B.1.b.     Earth   Move-          í.   Forgery or Alteration
                       ment;
                                                                        (1) We will pay for loss resulting directly
                       Paragraph B.1.c. Governmental
                                                                            from "forgery" or alteration of checks,
                       Action;
                                                                            drafts, promissory notes, or similar
                       Paragraph B.1.d. Nuclear Haz-                        written promises, orders or directions
                       ard;                                                 to pay a sum certain in money that
                 (h) Paragraph B.1 .f. War and Military                     are made or drawn by or drawn upon
                     Action;                                                you, or made or drawn by one acting
                 (i)   Paragraph B.1.g. Water; -                             as an agent or purported to have
                                                                             been so made or drawn.
                 (j)   Paragraph B.1.h. Neglect; and
                 (k) Paragraph B.2.g.                                        We will consider signatures that are
                                                                             produced or reproduced electroni-
                 No other exclusions in Paragraph B.                         cally, mechanically or by facsimile the
                 Exclusions apply to this Additional                         same as handwritten signatures.
                 Coverage. However, if any exclusions
                 are added by endorsement to this                            We will pay for loss that you sustain
                 Coverage Form, such exclusions will                         through acts committed or events oc-
                 apply to this Additional Coverage.                          curring during the Policy Period. Re-
                                                                             gardless of the number of years this
          (4) The most we pay for loss or damage                             insurance remains in force or the
              under this Additional Coverage in any                          number of premiums paid, no Limit of
              one occurrence is $25,000, or the                              Insurance cumulates from year to
              amount shown in the Declarations for                           year or period to period.
              "fine arts", whichever is greater. This
              limit applies regardless of the number                    (2) We will not pay for loss resulting from
              of premises involved.                                          any dishonest or criminal acts com-
                                                                             mitted by you or any of your partners,
       g. Fire Department Service Charge
                                                                             "employees", "members", "manag-
           When the fire department is called to                             ers", officers, directors or trustees
           save or protect Covered Property from a                           whether acting alone or in collusion
           Covered Cause of Loss, we will pay up to                          with other persons.
           $25,000 in any one occurrence for your



MP T1 02 02 05                    Copyright, The Travelers Indemnity Company, 2004                          Page 7 of 39
                                                                                     Travelers Doc Mgmt 122 of 395

                                                                                                    Exhibit A, Page 139
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 137 of 447 Page ID
                                   #:156
BUSINESSOWNERS


           (3) We will pay for covered loss discov-                        fend against the suit, we will pay for
                 ered no later than one year from the                      any reasonable legal expenses that
                 end of the Policy Period.                                 you incur and pay in that defense.
           (4) The most we will pay for loss under                         The amount we will pay for these le-
                                                                           gal expenses will be part of and not in
               this Additional Coverage in any one
                                                                           addition to the limit described in
               occurrence is $25,000, regardless of
                                                                           Paragraph (4) above.
                 the number of premises involved.
                                                                   J   Newly Acquired or Constructed Prop-
           (5) With respect to this Additional Cover-
                                                                       erty
               age, occurrence means all loss
                 caused by any person, or in which                     (1) Buildings
                 that person is concerned or impli-                         (a) We will pay for direct physical
                 cated, either resulting from a single                         loss of or damage to the following
                 act or any number of such acts,                               property caused by or resulting
                 whether the loss involves one or                              from a Covered Cause of Loss:
                 more instruments.                                             (i) Your:
           (6) If, during the period of any prior For-                               a)- New buildings while be-
                 gery or Alteration insurance, you (or                                   ing built on a premises
                 any predecessor in interest) sus-                                       shown in       the Declara-
                 tained loss or damage that you could                                    tions;
                 have recovered under that insurance,                                b) New buildings while be-
                 except that the time within which to                                    ing   built on newly ac-
                 discover loss or damage has expired,                                  -quired premises; and
                 we will pay for it under this Additional
                                                                                     c) Materials,    equipment,
                 Coverage provided:
                                                                                         supplies and temporary
                 (a) This insurance became effective                                     structures used in con-
                     at the time of cancellation or ter-                                 nection with such build-
                     mination of the prior insurance;                                   ings while they are being
                        and                                                             built; or
                 (b) The loss would have been cov-                             (ii) Buildings you acquire by pur-
                     ered by this insurance had it                                  chase or lease at any prem-
                     been in effect when the acts or                                 ises, including those prem-
                     events causing the loss were                                    ises shown in the Declara-
                        committed or occurred.                                       tions.         -

           (7) The insurance provided under Para-                          (b) The most we will pay for loss of
                 graph (6) above is part of, and not in                        or damage to newly constructed
                 addition to the limit described in Para-                      buildings or newly acquired build-
                 graph (4) above and is limited to the                         ings under this -Additional Cover-
                 lesser of the amount recoverable un-                          age in any one occurrence           is
                 der:                                                          $500,000 at each premises.
                 (a) This Additional Coverage up to                    (2) Business Personal Property
                     the applicable Limit of Insurance                     (a) When a Limit of Insurance           is
                     under this Coverage Form, as of                           shown in  the Declarations for
                      its effective date; or                                   Business Personal Property at
                 (b) The prior Forgery or Alteration in-                       any described premises, we will
                      surance, had it remained in ef-                          pay for direct physical loss of or
                     fect.                                                     damage to the following property
           (8)   If you are sued for refusing to pay                           caused by or resulting from a
                 any covered instrument described in                           Covered Cause of Loss:
                 Paragraph (1) above on the basis                              (i)   Business Personal Property,
                 that it has been forged or altered, and                             including such property that
                 you have our written consent to de -                                you newly acquire, at a build -




Page 8 of 39                      Copyright, The Travelers Indemnity Company, 2004                  MP T1 02 02 05
                                                                                Travelers Doc Mgmt 123 of 395
                                                                                                Exhibit A, Page 140
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 138 of 447 Page ID
                                   #:157
                                                                                               BUSINESSOWNERS


                        ing you acquire by purchase                              property as a consequence of en-
                        or lease at any premises, in-                            forcement of the minimum re-
                        cluding  those  premises                                 quirements of any ordinance or
                        shown in the Declarations;                               law. This increased cost of con-
                        and                                                      struction coverage applies only if:
                    (ii) Business Personal Property                              (i) The building is insured for re-
                         that you newly acquire at a                                 placement cost;
                         described premises.                                     (ii) The building is repaired, re-
                 (b) The most we will pay for loss of                                built or reconstructed; and
                    or damage to Business Personal                               (iii) The repaired, rebuilt or re-
                    Property under this Additional                                   constructed       building   is   in-
                    Coverage in any one occurrence                                   tended for similar occupancy
                    is $250,000 at each premises.                                    as   the current building,
            (3) Period Of Coverage                                                   unless otherwise required by
                (a) With respect to insurance_ under                                 zoning or land use ordinance
                                                                                     or law.
                    this Additional Coverage, cover-
                    age will end when any of the fol-                  (2) The ordinance or law referred to in
                    lowing first occurs:                                   this Additional Coverage is an ordi-
                    (i) This policy expires;        -
                                                                             nance or Law that:
                                                _




                    (ii) 180 days expire after you ac-                       (a) Regulates the . demolition, con-
                          quire the property or begin to                         struction or repair of buildings, or
                          construct the property;                                establishes zoning or land use
                                                                                 requirements at- the described
                    (iii) You report values to us; or                            premises; and
                    (iv) The property is more specifi-                       (b) Is in force at the time of the loss.
                          cally insured.
                                                                       (3) We will not pay under this Additional
                 (b) We will charge you additional                           Coverage for:
                   premium for values reported to us
                   from the date construction begins                         (a) Loss due to any ordinance or law
                   or you acquire the property.                                  that:
       k.   Ordinance or Law                                                     (i) You were required to comply
                                                                                     with before the loss, even if
            (1) In the event of damage by a Covered_                                 the building was undamaged;
                 Cause of Loss to a building that is                                     and     - -
                 Covered Property, we will pay .for:
                                                                                 (ii) You failed to comply with; or
                 (a) Loss in value of the undamaged
                     portion of the building as a con-                       (b) Costs associated with the en-
                     sequence of enforcement of the                              forcement of any ordinance or
                     minimum requirements of any or-                             law that requires any insured or
                     dinance or law that requires the                            others to test for, monitor, clean
                     demolition of undamaged parts of                            up, remove, contain, treat, detox-
                    the same building;                                           ify or neutralize, or in any way re-
                                                                                 spond to, or assess the effects of
                 (b) Demolition     cost,   meaning    the                       "pollutants".
                     cost to demolish and clear the
                     site of undamaged parts of the                    (4) Paragraph B.1.a. does not apply to
                     same building as a consequence                          this Additional Coverage.
                     of enforcement of the minimum                     (5)   Subject to the limit described             in
                     requirements of any ordinance or                        Paragraph (6) below:
                     law that required demolition of                         (a) The insurance provided under
                     such undamaged property; and                                this Additional Coverage for loss
                 (c) The increased cost of construc-                             in value to the undamaged por-
                     tion, meaning the increased cost                            tion of the building is limited as
                     to repair, rebuild or construct the                         follows:



MP T1 02 02 05                    Copyright, The Travelers Indemnity Company, 2004                        Page 9 of 39
                                                                                  Travelers Doc Mgmt 124 of 395

                                                                                               Exhibit A, Page 141
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 139 of 447 Page ID
                                   #:158

BUSINESSOWNERS


                   (I)    If Replacement Cost Cover-                      (6) The most we will pay for loss under
                          age applies and the building                        this Additional Coverage for the total
                          is repaired or replaced on the                      of all coverages described in Para-
                          same or another premises,                           graph (1) above in any one occur-
                          we will not pay more than the                       rence is $25,000 at each described
                          lesser of:                                            premises.
                          a)   The amount you actually               I.   Outdoor Trees, Shrubs, Plants and
                               spend to repair, rebuild                   Lawns
                               or reconstruct the un-
                               damaged portion of the                     (1) We will pay for direct physical loss of
                               building; or                                   or damage to outdoor trees, shrubs,
                                                                                plants (other than "stock" of trees,
                          b) The amount it would cost                           shrubs or plants) and lawns located
                               to   restore the   undam-
                                                                                at the described premises caused by
                               aged portion of the build-
                                                                                or resulting from a Covered Cause of
                               ing on the same prem-
                                                                                Loss.
                               ises and to the same
                               height, floor area, style                  (2) The most we will pay for loss or dam-
                               and comparable quality                         age under this Additional Coverage in
                               of the original undam-                         any one occurrence is $3,000 at each
                            aged portion of the build-                        described premises.
                            ing; or                                       (3) Debris removal, because of covered
                   (ii) If Replacement Cost Cover-                              loss or damage to outdoor trees,
                        age applies and the building                            shrubs, plants and lawns, is included
                        is not repaired or replaced, or                         within the limits described in Para-
                        if Replacement Cost Cover-                              graph (2) above.
                          age does not apply, we will
                       not pay more than the actual                  m. Pollutant Cleanup and Removal
                       cash value of the undamaged                       (1) We will pay your necessary and rea-
                       portion of the building at the                        sonable expense to extract "pollut-
                       time of loss.                                         ants" from land or water at the de-
                (b) We will not pay more for demoli-                         scribed premises, if the discharge,
                   tion costs than the amount you                               dispersal,    seepage,   migration, re-
                   actually spend to demolish and                               lease or escape of the "pollutants" is
                   clear the site of the described                              caused by or results from a "specified
                   premises.                                                    cause of loss" which occurs:
                (c) The insurance provided under                                (a) At the described premises;
                    this Additional Coverage for in-                            (b) To Covered Property; and
                    creased cost of construction is
                    limited as follows:                                         (c) During the policy period.
                    (I)   If the building is repaired or                  (2) The expenses will be paid only if they
                          replaced at the same prem-                            are reported to us in writing within
                          ises, or if you elect to rebuild                      180 days of the date on which the
                          at    another    premises,   the                      "specified cause of loss" occurs.
                          most we will pay is the in-                     (3)   This Additional Coverage does not
                          creased cost of construction                          apply to costs to test for, monitor or
                          at the same premises; or                              assess the existence, concentration
                    (ii) If the ordinance or law re-                            or effects of "pollutants". But we will
                          quires relocation to another                          pay for testing which is performed in
                          premises, the most we will                            the course of extracting the "pollut-
                          pay is the increased cost of                          ants" from the land or water.
                          construction at the new prem-
                          ises.
                                                                          (4) The most we will pay under this Addi-
                                                                                tional Coverage is $25,000 for the
                                                                                sum of all covered expenses arising



Page 10 of 39                       Copyright, The Travelers Indemnity Company, 2004                     MP T1 02 02 05
                                                                                        Travelers Doc Mgmt 125 of 395
                                                                                                       Exhibit A, Page 142
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 140 of 447 Page ID
                                   #:159

                                                                                                 BUSINESSOWNERS


                 out of all Covered Causes of Loss                              (a) Caused by or resulting from a
                 occurring during each separate 12                                   Covered Cause of Loss;
                 month period of this policy beginning                          (b) Up to $50,000 at each temporary
                 with the effective date of this policy.                            location in any one occurrence;
                 This amount applies regardless of the                               and
                 number of premises involved,
                                                                                (c) During the storage period of up to
       n.   Preservation of Property                                                90 consecutive days but not be-
            (1) If it is necessary to move Covered                                  yond expiration of this policy.
                 Property from the described premises                       (2) This Additional Coverage does not
                 to preserve it from loss or damage by                          apply if the stored property is more
                 a Covered Cause of Loss, we will pay                           specifically insured.
                 for:
                                                                        p Water Damage, Other Liquids, Powder
                 (a) Any direct physical loss of or                         or Molten Material Damage
                        damage to such property while:
                                                                            (1) If loss or damage caused by or result-
                        (i)   Being moved; or                                   ing from covered water or other liq-
                        (ii) Temporarily stored at another                      uid, powder or molten material dam-
                              location only if the loss or                      age occurs, we will also pay the cost
                              damage occurs within 90                           to tear out and replace any part of the
                              days after the property is first                  building or structure to repair damage
                              moved; and                                        to the system or appliance from
                 (b) The costs incurred to:                                     which the water or other substance
                                                                                escapes.
                        (í) Remove such property from
                              the described premises; and                   (2) We will not pay the cost to repair any
                                                                                defect to a system or appliance from
                        (ii) Return such property to the
                                                                                which the water, other liquid, powder
                              described premises.
                                                                                or molten material escapes. But we
            (2) Coverage under this Additional Cov-                             will pay the cost to repair or replace
                erage will end when any of the follow-                          damaged parts of fire extinguishing
                 ing first occurs:                                              equipment if the damage:
                 (a) When the policy is amended to                              (a) Results in discharge of any sub-
                     provide insurance at the new lo-                                stance from an automatic fire pro-
                        cation;                                                      tection system; or
                 (b) The property is returned to the                            (b) Is directly caused by freezing.
                        original described premises;
                                                                            (3) Payments under this Additional Cov-
                 (c) 90 days expire after the property                          erage are subject to and not in addi-
                     is first moved; or                                         tion to the applicable Limit of Insur-
                 (d) This policy expires.                                       ance.
            (3) Payments under this Additional Cov-                7.   Coverage Extensions
                erage are subject to and not in addi-                   Unless otherwise stated, payments made un-
                tion to the applicable Limit of Insur-                  der the following Coverage Extensions are
                 ance.                                                  subject to and not in addition to the applicable
       o.   Temporary Relocation of Property                            Limits of Insurance.
            (1) If Covered Property is removed from                     a. Accounts Receivable
                 the described premises and stored                          (1) When a Limit of Insurance is shown
                 temporarily at a location you own,                             in the Declarations for Business Per-
                 lease or operate while the described                           sonal Property at the described prem-
                 premises is being renovated or re-                             ises, you may extend that insurance
                 modeled, we will pay for direct physi-                         to apply to loss, as described in
                 cal loss of or damage to that stored                           Paragraph (2) below, due to direct
                 property:                                                      physical loss of or damage to your



MP T1 02 02 05                       Copyright, The Travelers Indemnity Company, 2004                   Page 11 of 39
                                                                                     Travelers Doc Mgmt 126 of 395
                                                                                                 Exhibit A, Page 143
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 141 of 447 Page ID
                                   #:160
BUSINESSOWNERS


                records of accounts receivable (in-                             (g) Paragraph B.1.f. War and Military
                cluding       those    on   electronic    data                      Action;
                processing media) caused by or re-                              (h) Paragraph B.1.g. Water;
                sulting from a Covered Cause of
                                                                                (i)   Paragraph B.1.h. Neglect; and
                Loss. Credit card company media will
                be considered accounts receivable                               (j)   Paragraph B.2.g.
                until delivered to the credit card com-                         No other exclusions in Paragraph B.
                pany.                                                           Exclusions apply to this Coverage
           (2) We will pay for:                                                 Extension. However, if any exclu-
                (a) All amounts due from your cus-                              sions are added by endorsement to
                      tomers that you are unable to col-                        this Coverage Form, such exclusions
                      lect;                                                     will apply to this Coverage Extension.
                (b) Interest charges on any loan re-                        (4) The most we will pay under this Cov-
                    quired to offset amounts you are                            erage Extension for loss of or dam-
                    unable to collect pending our                               age to records of accounts receivable
                      payment of these amounts;                                 in any one occurrence while in transit
                (c) Collection expenses in excess of                            or at a premises other than the de-
                    your normal collection expenses                             scribed premises is $25,000.
                    that are made necessary by the                          (5) The most we will pay under this Cov-
                      loss or damage; and                                       erage Extension for loss of or dam-
                (d) Other reasonable expenses that                              age to records of accounts receivable
                    you incur to re-establish your re-                          in any one occurrence at each de-
                      cords of accounts receivable.                             scribed premises is $25,000 or the
                                                                                amount shown in the Declarations for
           (3) The following exclusions apply to this
                                                                                Accounts Receivable, whichever is
                Coverage Extension:
                                                                                greater.
                (a) We will not pay for loss caused
                                                                            (6) Payments made under this Coverage
                      by or resulting from bookkeeping,
                      accounting or billing errors or                           Extension are in addition to the appli-
                      omissions;                                                cable Limits of Insurance.
                (b) We will not pay for loss that re-                  b.   Appurtenant Buildings and Structures
                      quires an audit of records or any                     (1) When a Limit of Insurance is shown
                      inventory computation to prove its                        in the Declarations for Building at the
                      factual existence;                                        described premises, you may extend
                (c) We will not pay for loss caused                             that insurance to apply to direct
                      by or resulting from alteration,                          physical loss of or damage to inciden-
                      falsification, concealment or de-                         tal appurtenant buildings or struc-
                      struction of records of accounts                          tures, within 1,000 feet of that de-
                      receivable done to conceal the                            scribed premises, caused by or re-
                      wrongful giving, taking or with-                          sulting from a Covered Cause of
                      holding of money, securities or                           Loss.
                      other property. But this exclusion                    (2) When a Limit of Insurance is shown
                      applies only to the extent of the                         in the Declarations for Business Per-
                      wrongful giving, taking or with-                          sonal Property at the described prem-
                      holding;                                                  ises, you may extend that insurance
                (d) Paragraph B.1.b.           Earth     Move-                  to apply to direct physical loss of or
                      ment;                                                     damage to Business Personal Prop-
                (e) Paragraph B.1.c. Governmental                               erty within     incidental   appurtenant
                      Action;                                                   buildings or structures within 1,000
                      Paragraph B.1.d. Nuclear Haz-                             feet of     that described     premises,
                (fl
                      ard;
                                                                                caused by or resulting from a Cov-
                                                                                ered Cause of Loss.




Page 12 of 39                         Copyright, The Travelers Indemnity Company, 2004                   MP T1 02 02 05
                                                                                       Travelers Doc Mgmt 127 of 395
                                                                                                    Exhibit A, Page 144
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 142 of 447 Page ID
                                   #:161
                                                                                              BUSINESSOWNERS


            (3) Incidental appurtenant buildings or                          by chemicals accidentally or mali-
                 structures include:                                         ciously applied to glass.
                 (a) Storage buildings;                                (3)   We will also pay for necessary ex-
                 (b) Carports;                                               penses in connection with loss or
                                                                             damage covered in Paragraphs (1) or
                 (c) Garages;
                                                                             (2) above, incurred by you to:
                 (d) Pump houses; or
                                                                             (a) Put up temporary plates or board
                 (e) Above ground tanks;                                         up openings;
                 which have not been specifically de-                        (b) Repair or replace encasing
                 scribed ín the Declarations.                                    frames; and
            (4) The most we will pay for loss or dam-                        (c) Remove or replace obstructions.
                age under this Coverage Extension in
                                                                       (4) The following exclusions apply to this
                any one occurrence for any combina-
                                                                           Coverage Extension:
                tion of loss of or damage to Building
                 and Business Personal Property is                         (a) We will not pay -for loss or dam-
                 $50,000, regardless of the number of                          age caused by or resulting from:
                 described premises involved.                                  (i) Wear and tear;
            (5) Payments made under this Coverage                                (ii) Hidden or latent defect;
                Extension are in addition to the appli-                          (iii) Corrosion; or
                cable Limits of Insurance.
                                                                                 (iv) Rust; -
       c.   Building Glass
                                                                             (b) Paragraph B.1.b. Earth Move-
            (1) If:                                                              ment;
                 (a) You are the building owner; and                         (c) Paragraph B.1.c. Governmental
                 (b) A Limit of Insurance is shown in                           Action;
                     the Declarations for Building at                        (d) Paragraph B.1.d. Nuclear Haz-
                      the described premises;                                    ard;
                 you may extend that insurance to ap-                        (e) Paragraph B.1.f. War and Military
                 ply to direct physical loss of or dam-                          Action; and
                 age to all exterior and interior building                   (f) Paragraph B.1.g. Water.
                 glass caused by or resulting from a
                 Covered Cause of Loss, including                            No other exclusions in Paragraph B.
                 glass breakage and damage to glass                          Exclusions apply to this Coverage
                 by chemicals accidentally or mali-                          Extension. However, if any exclu-
                 ciously applied to glass.                                   sions are added by endorsement to
                                                                             this Coverage Form, such exclusions
            (2) If:
                                                                             will -apply to this Coverage Extension.
                 (a) You are a tenant;
                                                                  d.   Business Income and Extra Expense
                 (b) A Limit of Insurance is shown in                  From Dependent Property
                     the Declarations for Building or
                                                                       (1) When the Declarations show that you
                     Business Personal Property at
                                                                           have coverage for Business Income
                     the described premises; and
                                                                           and Extra Expense, you may extend
                 (c) You are contractually obligated to                    that insurance to apply to the actual
                     repair or replace building glass at                   loss of Business Income you sustain
                     the described premises;                               and reasonable and necessary Extra
                 you may extend that insurance to ap-                        Expense you incur due to the "sus-
                 ply to direct physical loss of or dam-                      pension" of your "operations" during
                 age to all exterior and interior building                   the "period of restoration". The "sus-
                 glass caused by or resulting from a                         pension" must be caused by direct
                 Covered Cause of Loss, including                            physical loss or damage at the prem-
                 glass breakage and damage to glass                          ises of a Dependent Property, caused




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                    Page 13 of 39
                                                                                 Travelers Doc Mgmt 128 of 395
                                                                                               Exhibit A, Page 145
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 143 of 447 Page ID
                                   #:162
BUSINESSOWNERS


                by or resulting from a Covered Cause                       (4) This Coverage Extension:
                of Loss.                                                         (a) Applies to Dependent Property
          (2) Dependent Property means property                                      premises located within the Cov-
                operated by others whom you de-                                      erage Territory; and
                pend on to:                                                      (b) Does not apply when you have
                (a) Deliver      materials or     services                           more specific insurance under
                    (other than "water supply ser-                                   any other policy.
                    vices",     "communication     supply                  (5)   We will reduce the amount of your
                    services" or "power supply ser-                              Business Income loss, other than Ex-
                    vices") to you, or to others for                             tra Expense, to the extent you can
                    your account (Contributing Loca-                             resume "operations" in whole or in
                    tions);                                                      part, by using any other available:
                (b) Accept your products or services                             (a) Source of materials; or
                    (Recipient Locations);
                                                                                 (b) Outlet for your products.
                (c) Manufacture products for delivery
                    to your customers under contract                       (6) The most we will pay for Business In-
                    of sale (Manufacturing Loca-                               come and Extra Expense under this
                    tions); or                                                 Coverage Extension in any one oc-
                                                                                 currence is $10,000, regardless of
                (d) Attract customers to your busi-
                                                                                 the number of described premises or
                    ness (Leader Locations).
                                                                                 number of Dependent Properties in-
          (3) With respect to this Coverage Exten-                               volved.
                sion, the "period of restoration":
                                                                           (7) Payments made under this Coverage
                (a) Begins 24 hours after the time of                            Extension are in addition to the appli-
                    direct physical loss or damage                               cable Limits of Insurance.
                    caused by or resulting from any
                    Covered Cause of Loss at the                      e.   Business Income and Extra Expense -
                    premises of the Dependent Prop-                        Newly Acquired Premises
                    erty;                                                  (1) When the Declarations show that you
                (b) Ends on the date when the prop-                              have coverage for Business Income
                    erty at the premises of the De-                              and Extra Expense, you may extend
                    pendent Property should be re-                               that insurance to apply to the actual
                    paired, rebuilt or replaced with                             loss of Business Income you sustain
                    reasonable speed and similar                                 and reasonable and necessary Extra
                    quality; and                                                 Expense you incur due to the "sus-
                (c) Does not include any increased                               pension" of your "operations" during
                    period required due to the en-                               the "period of restoration". The "sus-
                    forcement of any ordinance or                                pension" must be caused by direct
                    law that:                                                    physical loss or damage caused by or
                                                                                 resulting from a Covered Cause of
                    (i)   Regulates the construction,                            Loss at any premises you newly ac-
                          use or repair, or requires the
                                                                                 quire by purchase or lease (other
                          tearing down of any property;
                                                                                 than at fairs, trade shows or exhibi-
                          or
                                                                                 tions).
                    (ii) Requires any insured or oth-
                         ers to test for, monitor, clean                   (2) The most we will pay under this Cov-
                          up, remove, contain, treat,                          erage Extension for the sum of Busi-
                         detoxify or neutralize, or in                         ness Income and Extra Expense you
                         any way respond to, or as-                              incurin any one occurrence is
                            sess the effects of "pollut-                         $250,000 at each newly acquired
                            ants".                                               premises.
                                                                           (3)   Insurance under this Coverage Ex-
                                                                                 tension for each newly acquired



Page 14 of 39                        Copyright, The Travelers Indemnity Company, 2004                    MP T1 02 02 05
                                                                                         Travelers Doc Mgmt 129 of 395
                                                                                                       Exhibit A, Page 146
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 144 of 447 Page ID
                                   #:163
                                                                                             BUSINESSOWNERS


                premises will end when any of the fol-                      (f) Otherwise   covered under the
                lowing first occurs:                                            Fine Arts Additional Coverage; or
                (a) This policy expires;                                    (g) Otherwise covered under the fol-
                (b) 90 days expire after you acquire                            lowing Coverage Extensions:
                    that premises;                                              (i) Accounts Receivable;
                (c) You report that premises to us; or                          (ii) Electronic Data Processing;
                (d) The Business Income or Extra                                (iii) Personal Effects; or
                    Expense is more specifically in-                            (iv) Valuable Papers and Re-
                    sured.                                                          cords.
                We will charge you additional pre-               g.   Civil Authority
                mium for premises reported from the
                                                                      (1) When the Declarations show that you
                date you acquire that premises.
                                                                            have coverage for Business Income
          (4) Payments made under this Coverage                             and Extra Expense, you may extend
              Extension are in addition to the appli-                       that insurance to apply to the actual
              cable Limits of Insurance.                                    loss of Business Income you sustain
     f.   Business Personal Property Off Prem-                              and reasonable and necessary Extra
          ises                                                              Expense you incur caused by action
                When a Limit of Insurance is shown                          of civil authority that prohibits access
          (1)
                in the Declarations for Business Per-                       to the described premises. The civil
                sonal Property at the described prem-                       authority action must be due to direct
                ises, you may extend that insurance                         physical loss of or damage to prop-
                to apply to direct physical loss of or                      erty at locations, other than described
                damage to such property caused by                           premises, that are within 100 miles of
                or resulting from a Covered Cause of                        the described premises, caused by or
                Loss while:                                                 resulting from a Covered Cause of
                                                                            Loss.
                (a) In the course of transit to or from
                     the described premises; or                       (2) The coverage for Business Income
                                                                          will begin 24 hours after the time of
                 (b) Temporarily away from the de-
                                                                            that action and will apply for a period
                    scribed premises, and:
                                                                            of three consecutive weeks after cov-
                    (i)   At a premises you do riot                         erage begins.
                          own, lease or operate; or
                                                                      (3) The coverage for Extra Expense will
                    (ii) At any fair, trade show or ex-                     begin immediately after the time of
                         hibition at a premises you. do                     that action and will end when your
                          not own or regularly occupy.                      Business Income coverage ends for
          (2) This Coverage Extension does not                              this Coverage Extension.
                apply to property:                               h.   Electronic Data Processing
                 (a) While in the custody of the United               (1)   When a Limit of Insurance is shown
                     States Postal Service;
                                                                            in the Declarations for Business Per-
                 (b) Rented or leased to others;                            sonal Property at the described prem-
                 (c) After delivery to customers;                           ises, you may extend that insurance
                 (d) In the care, custody or control of                     to apply to direct physical loss of or
                     your salespersons, unless the                          damage to "Electronic Data Process-
                     property is in such care, custody                      ing Equipment" and to "Electronic
                     or control at a fair, trade show or                    Data Processing Data and Media",
                      exhibition;                                           caused by or resulting from a Cov-
                                                                            ered Cause of Loss.
                 (e) Temporarily at a premises for
                      more than 60 consecutive days,                  (2) Worldwide coverage is provided un-
                      except "money" and "securities"                       der this Coverage Extension. The
                     at a "banking premises";                               coverage territory as described in



MPT1020205                      Copyright, The Travelers Indemnity Company, 2004                     Page 15 of 39
                                                                                 Travelers Doc Mgmt 130 of 395
                                                                                              Exhibit A, Page 147
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 145 of 447 Page ID
                                   #:164
BUSINESSOWNERS


                Paragraph F.8.b. does not apply to                                   deficiency in design, installa-
                this Coverage Extension.                                             tion, maintenance, repair or
                                                                                     modification of your computer
          (3)   This Coverage Extension does not
                                                                                     system or any computer sys-
                apply to:
                                                                                     tem or network to which your
                (a) "Stock"; or                                                      system is connected or on
                (b) Property that is leased or rented                                which your system depends
                    to others.                                                       (including electronic data) re-
          (4) The following exclusions as de-                                        sults in a "specified cause of
                                                                                     loss" or mechanical break-
              scribed in Paragraph B. Exclusions
                                                                                     down of "Electronic Data
              do not apply to this Coverage Exten-
                                                                                     Processing Equipment", we
                sion:
                                                                                     will pay for the loss or dam-
                (a) Paragraph 1.e. Utility Services;                                   age caused by that "specified
                (b) Paragraph 2.a.; or                                                 cause of loss" or mechanical
                (c) Paragraph 2.d.(6).                                                 breakdown    of "Electronic
                                                                                       Data Processing Equipment";
          (5) The following additional exclusions                                 (iv) Unexplained or indetermin-
                apply to this Coverage Extension:
                                                                                        able failure, malfunction or
                (a) We will not pay for loss or dam-                                    slowdown of a computer sys-
                    age caused by or resulting from                                     tem,   including   "Electronic
                    any of the following:                                               Data Processing Data and
                    (I)     Programming errors, omis-                                   Media" or the inability to ac-
                            sions or incorrect instructions                             cess or properly manipulate
                            to a machine. But if pro-                                   "Electronic Data Processing
                            gramming errors, omissions                                  Data and Media"; or
                            or incorrect instructions to a                        (v) "Electronic Vandalism" ex-
                            machine results in a "speci-                                cept as provided      in   Para-
                            fied cause of loss" or me-                                  graph (9) below.
                            chanical breakdown of "Elec-
                            tronic     Data     Processing                (6) The most we will pay under this Cov-
                            Equipment", we will pay for                       erage Extension for loss of or dam-
                            the loss or damage caused                         age to "Electronic Data Processing
                            by that "specified cause of                       Equipment" and to "Electronic Data
                            loss" or mechanical break-                        Processing Data and Media", while in
                            down   of "Electronic Data                        transit or at a premises other than the
                            Processing Equipment";                            described premises, in any one oc-
                                                                              currence, is $25,000.
                     (ii) Unauthorized viewing, copy-
                            ing or use of "Electronic Data                (7) The most we will pay under this Cov-
                            Processing Data and Media"                        erage Extension for loss of or dam-
                            (or any proprietary or confi-                     age to duplicates of your "Electronic
                            dential information or intellec-                  Data Processing Data and Media"
                            tual property) by any person,                     while stored at a separate premises
                            even if such activity is char-                    from where your original "Electronic
                            acterized as "theft";                             Data Processing Data and Media" are
                                                                              kept, in any one occurrence, is
                     (iii) Errors or deficiency in design,
                                                                              $25,000.
                           installation, maintenance, re-
                            pair or modification of your                  (8) The most we will pay under this Cov-
                            computer systems or any                           erage Extension for loss or damage
                            computer system or network                        to "Electronic Data Processing Equip-
                            to which your system is con-                      ment", including such property you
                            nected or on which your sys-                      newly acquire in any one occurrence
                            tem depends (including elec-                      is $25,000 at each newly acquired
                            tronic data). But if errors or                    premises. With respect to insurance



Page 16 of 39                        Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05
                                                                                   Travelers Doc Mgmt 131 of 395
                                                                                                  Exhibit A, Page 148
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 146 of 447 Page ID
                                   #:165
                                                                                             BUSINESSOWNERS


                 under this Coverage Extension on                          time and are the result of the same
                 newly  acquired "Electronic Data                          cause will also be considered one
                 Processing Equipment", coverage will                      "breakdown".
                 end when any of the following first                   (2) Under this Coverage Extension, the
                 occurs:                                                   following coverages also apply:
                 (a) This policy expires;                                  (a) Expediting Expenses
                 (b) 180 days expire after you acquire                         (i) In the event of direct physical
                     the "Electronic Data Processing                               loss of or damage to Covered
                     Equipment"; or                                                  Property caused by or result-
                 (c) You report values to us.                                        ing from a "breakdown" to
                                                                                     "covered equipment", we will
            (9) The most we will pay under this Cov-                                 pay for the reasonable addi-
                 erage Extension for loss of or dam-                                 tional expenses you neces-
                 age to "Electronic Data Processing                                  sarily incur to make tempo-
                 Data and Media" caused by or result-                                rary repairs to, or expedite
                 ing from "electronic vandalism", in                                 the permanent repair or re-
                 any one occurrence is $25,000, re-                                  placement of, the lost or
                 gardless of the number of the number                                damaged Covered Property.
                 of premises involved. Such limit also
                                                                               (ii) Expediting expenses include
                 applies to any otherwise covered loss
                                                                                     overtime wages and the extra
                 of Business Income or Extra Ex-                                     cost of express or other rapid
                 pense.
                                                                                     means of transportation.
            (10) The most we will pay under this Cov-                          (iii) The most we will pay under
                 erage Extension for loss of or dam-                                 this Coverage Extension for
                 age to "Electronic Data Processing                                  all Expediting Expenses aris-
                 Equipment" and to "Electronic Data                                  ing out of any one "break-
                 Processing Data and Media", at the                                  down" is $25,000. This limit is
                 described premises, in any one oc-                                  part of and not in addition to
                 currence, is the Limit of Insurance                                 the Limit of Insurance that
                 shown in the Declarations for Busi-                                 applies to lost or damaged
                 ness      Personal   Property   at   such                           Covered Property.
                 premises or $50,000, whichever is                         (b) "Pollutants"
                 less.
                                                                                (i) In the event of direct physical
       i.   Equipment Breakdown                                                     loss of or damage to Covered
            (1) When a Limit of Insurance is shown                                  Property caused by or result-
                 inthe Declarations for Building or                                  ing from a "breakdown" to
                 Business Personal Property at the                                   "covered equipment", we will
                 described premises, you may extend                                  pay for the additional cost to
                 that insurance to apply to direct                                   repair or replace Covered
                 physical loss of or damage to Cov-                                  Property because of con-
                 ered Property at the described prem-                                tamination by "pollutants".
                 ises caused by or resulting from a                                  This includes the additional
                 "breakdown" to "covered equipment".                                 expenses to clean up or dis-
                                                                                     pose of such property. Addi-
                 With respect to otherwise covered                                   tional costs mean those be-
                 Business Income and Extra Expense,                                  yond what would have been
                 "breakdown" to "covered equipment"                                  required had no "pollutants"
                 will be considered a Covered Cause                                  been involved.
                 of Loss.                                                      (ii) The most we will pay under
                 If an initial "breakdown" causes other                             this Coverage Extension for
                 "breakdowns", all will be considered                               loss or damage to Covered
                 one "breakdown". All "breakdowns"                                   Property caused by contami-
                 that manifest themselves at the same                                nation by "pollutants" arising



MP T1 02 02 05                    Copyright, The Travelers Indemnity Company, 2004                    Page 17 of 39
                                                                               Travelers Doc Mgmt 132 of 395

                                                                                              Exhibit A, Page 149
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 147 of 447 Page ID
                                   #:166
BUSINESSOWNERS


                        out of any one "breakdown"                       (c) Paragraph 2.e.
                        is $25,000. This limit is sub-               (7) With respect to this Coverage Exten-
                        ject to and not in addition to                  sion, the following condition is added
                        the Limit of Insurance that                     to Paragraph F. Commercial Property
                        applies to lost or damaged                      Conditions:
                         Covered Property.
                                                                         Suspension
                (c) Service Interruption
                                                                        If any "covered equipment" is found
                    When the Declarations show that
                                                                        to be in, or exposed to a dangerous
                    you have coverage for Business                      condition, any of our representatives
                    Income and Extra Expense, you                       may immediately suspend the insur-
                    may extend that insurance to ap-
                                                                         ance provided by this Coverage Form
                    ply to loss caused by or resulting
                                                                         for loss or damage caused by or re-
                    from a "breakdown" to equipment
                                                                         sulting from a "breakdown" to that
                    that is owned, operated or con-
                    trolled by a local public or private
                                                                         "covered equipment". This can be
                                                                         done by delivering or mailing a notice
                    utility or distributor that directly
                                                                         of suspension to:
                    generates, transmits, distributes
                    or provides the following utility                    1.   Your last known address; or
                    services:                                            2.   The address where the "covered
                    (i) "Water Supply Services";                              equipment" is located.
                    (ii) "Communication Supply Ser-                      Once suspended in this way, such in-
                          vices"; or                                     surance can only be reinstated by a
                    (iii) "Power Supply Services".                       written endorsement issued by us. If
                                                                         we suspend your insurance, you will
           (3) We will not pay under this Coverage
                                                                         get a pro rata refund of premium for
                Extension for loss or damage caused
                                                                         that "covered equipment". But the
                by or resulting from any of the follow-
                                                                         suspension will be effective even if
                ing tests:
                                                                         we have not yet made or offered a re-
                (a) A hydrostatic, pneumatic or gas                      fund.
                    pressure test of any boiler or
                    pressure vessel; or                              (8) The most we will pay under this Cov-
                                                                         erage Extension for all direct physical
                (b) An insulation breakdown test of                      loss of or damage to:
                    any type of electrical equipment.
                                                                         (a) "Diagnostic Equipment";
           (4) We will not pay under this Coverage
               Extension for loss or damage caused                       (b) "Power Generating Equipment";
               by or resulting from a change in:                              or

               (a) Temperature; or                                       (c) "Production Equipment";
               (b) Humidity;                                             caused by or resulting from a "break-
                                                                         down" to "covered equipment" in any
               as a consequence of "breakdown" to
                                                                         one occurrence is $100,000.
               "covered equipment".
                                                                 J   Interruption of Computer Operations
           (5) The following limitations in Paragraph
                A.5. do not apply to this Coverage                   (1) When the Declarations show that you
                Extension:                                               have coverage for Business Income
                                                                         and Extra Expense, you may extend
                (a) Paragraph a.(2); and
                                                                         that insurance to apply to a "suspen-
                (b) Paragraph a.(3).                                     sion" of "operations" caused by an in-
           (6) The following exclusions in Para-                         terruption of computer operations due
               graph B. Exclusions do not apply to                       to direct physical loss of or damage
                this Coverage Extension:                                 to "Electronic Data Processing Data
                (a) Paragraph 2.a.;                                      and Media" at the described premises
                                                                         caused by or resulting from a Cov-
                (b) Paragraph 2.d.(6); and                               ered Cause of Loss.



Page 18 of 39                   Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
                                                                               Travelers Doc Mgmt 133 of 395
                                                                                              Exhibit A, Page 150
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 148 of 447 Page ID
                                   #:167
                                                                                               BUSINESSOWNERS


            (2) The most we will pay under this Cov-                            or not the motor vehicle or motor-
                 erage Extension is $25,000 for the                             ized conveyance is in motion; or
                 sum of all covered interruptions aris-                     (b) During hitching or unhitching op-
                 ing out of all Covered Causes of Loss                          erations, or when a trailer or
                 occurring during each separate 12                              semi -trailer becomes accidentally
                 month period of this policy beginning                          unhitched from a motor vehicle or
                 with the effective date of this policy.                        motorized conveyance.
            (3) Payments made under this Coverage                     (3) The most we will pay for loss or dam-
                 Extension are in addition to the appli-                    age under this Coverage Extension in
                 cable Limits of Insurance.                                 any one occurrence is $5,000 regard-
       k.   Money Orders and Counterfeit Paper                              less of the number of described
            Currency                                                        premises, trailers or semi -trailers in-
                                                                            volved.
            When a Limit of Insurance is shown in the
            Declarations for Business Personal Prop-                  (4) This insurance is excess over the
            erty at the described premises, you may                       amount due (whether you can collect
            extend that insurance to apply to loss due                    on it or not) from any other insurance
            to the good faith acceptance of:                                covering such property.
            (1) Any U.S. or Canadian post office or               m. Ordinance or Law - Increased Period
                express money order, issued or pur-                   of Restoration
                porting to have been issued by any                    (1) When:
                 post office or express company, if the
                                                                            (a) A Covered Cause of Loss occurs
                 money order is not paid upon presen-
                                                                                to property at        the    described
                 tation; or
                                                                                premises; and
            (2) Counterfeit United States or Cana-                          (b) The Declarations show that you
                 dian paper currency;
                                                                                have coverage for Business In-
            in exchange for merchandise, "money" or                                 come and Extra Expense;
            services or as part of a normal business
                                                                            you may extend that insurance to ap-
            transaction.
                                                                            ply to the amount of actual loss of
       I.   Non -Owned Detached Trailers                                    Business Income -you sustain and
            (1) When a Limit of Insurance is shown                          reasonable and necessary Extra Ex-
                in the Declarations for Business Per-                       pense you incur during the increased
                 sonal Property at the described prem-                      period of "suspension" of "operations"
                 ises, you may extend that insurance                        caused by or resulting from the en-
                 to apply to direct physical loss of or                     forcement of any ordinance or law
                 damage to trailers or semi -trailers                       that:
                 that you do not own, provided that:                        (a) Regulates the construction, repair
                 (a) The trailer or semi -trailer is used                       or replacement of any property;
                     in your business;                                      (b) Requires the tearing down or re-
                 (b) The trailer or semi -trailer is in                             placement of any parts of prop-
                     your care, custody or control at                               erty not damaged by a Covered
                     the described premises; and                                    Cause of Loss; and
                 (c) You have a contractual responsi-                       (c) Is in force at the time of loss.
                     bility to pay for loss of or damage              (2) Thís Coverage Extension applies only
                     to the trailer or semi -trailer.                     to the period that would be required,
            (2) We will not pay for loss or damage                        with reasonable speed, to recon-
                 that occurs:                                              struct, repair or replace the property
                 (a) While the trailer or semi -trailer is                to comply with the minimum require-
                     attached to any motor vehicle or                      ments of the ordinance or law.
                     motorized conveyance, whether                    (3)   This Coverage Extension does not
                                                                            apply to:




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                        Page 19 of 39
                                                                                    Travelers Doc Mgmt 134 of 395

                                                                                                Exhibit A, Page 151
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 149 of 447 Page ID
                                   #:168

BUSINESSOWNERS


                  (a) Loss due to an ordinance or law                       to apply to direct physical loss of or
                     that:                                                  damage to personal effects owned
                     (i) You were required to comply                        by:
                          with before the loss, even if                     (a) You; or
                          the property was undam-                           (b) Your officers, partners, "mem-
                             aged; and                                          bers", "managers", "employees",
                     (ii) You failed to comply with; or                           directors or trustees;
                  (b) Costs associated with the en-                         caused by or resulting from a Cov-
                      forcement of any ordinance or                         ered Cause of Loss.
                     law that requires any insured or                   (2) Such property must be located at a
                     others to test for, monitor, clean
                                                                            described premises.
                     up, remove, contain, treat, detox-
                     ify or neutralize, or in any way re-               (3) The most we will pay for loss or dam-
                     spond to, or assess the effects of                     age under this Coverage Extension in
                     "pollutants".                                          any one occurrence is $25,000 at
                                                                            each described premises.
            (4) Paragraph B.1.a., does not apply to
                  this Coverage Extension.                              (4) Payments under this Coverage Ex-
                                                                            tension are in addition to the applica-
            (5)   The most we will pay for loss under
                                                                            ble Limits of Insurance.
                  this Coverage Extension in any one
                  occurrence is $25,000 at each de-                 p   Signs
                  scribed premises.                                     (1) If:
            (6) Payments made under this Coverage                           (a) You are the building owner; and
                Extension are in addition to the appli-
                                                                             (b) A Limit of Insurance is shown in
                cable Limits of Insurance.
                                                                                  the Declarations for Building;
       n.   Outdoor Property
                                                                             at the described premises, you may
            (1) When a Limit of Insurance is shown.                          extend that insurance to apply to di-
                in the Declarations for Building or                          rect physical loss of or damage to
                Business Personal Property at the                            outdoor signs attached to the build-
                described premises, you may extend                           ing, or on or within 1,000 feet of the
                that insurance to apply to direct                            described premises, caused by or re-
                physical loss of or damage to the fol-                       sulting from a Covered Cause of
                lowing types of outdoor property at                          Loss.
                that described premises caused by or
                                                                        (2) If:
                resulting from a Covered Cause of                                                            -



                  Loss:                                                      (a) You are a tenant;
                  (a) Radio or television antennas (in-                      (b) A Limit of Insurance is shown in
                      cluding microwave or satellite                             the Declarations for Business
                      dishes) and their lead-in wiring,                           Personal Property; and
                      masts or towers; or                                    (c) You own or are contractually ob-
                  (b) Bridges, walks, roadways, patios                           ligated to repair or replace out-
                      and other paved surfaces.                                   door signs;
            (2) The most we will pay for loss or dam-                        at the described premises, you may
                age under this Coverage Extension in                         extend that insurance to apply to di-
                  any one occurrence is $10,000 at                           rect physical loss of or damage to
                  each described premises.                                   outdoor signs attached to the build-
       o.   Personal Effects                                                 ing, or on or within 1,000 feet of the
                                                                             described premises, caused by or re-
            (1) When a Limit of Insurance is shown                           sulting from a Covered Cause of
                in the Declarations for Business Per-                        Loss.
                  sonal Property at the described prem-
                  ises, you may extend that insurance




Page 20 of 39                      Copyright, The Travelers Indemnity Company, 2004                   MP T1 02 02 05
                                                                                     Travelers Doc Mgmt 135 of 395
                                                                                                   Exhibit A, Page 152
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 150 of 447 Page ID
                                   #:169
                                                                                                  BUS IN ESSOWNERS


       q Spoilage - Consequential Loss                                            service of such non -owned build-
            (1) When a Limit of Insurance is shown                                ing.
                in the Declarations for Business Per-                    (2) We will not pay under this Coverage
                 sonal Property at the described prem-                        Extension for loss or damage:
                 ises, you may extend that insurance                          (a) Caused by or resulting from fire
                 to apply to consequential loss to your                           or explosion; or
                 Business Personal Property caused
                 by a change in:
                                                                              (b) To glass (other than glass build-
                                                                                  ing blocks) or to any lettering, or-
                 (a) Temperature; or                                              namentation or         burglar   alarm
                 (b) Humidity;                                                    tape on glass.
                 caused by or resulting from a Cov-                      (3) This Coverage Extension applies only
                 ered Cause of Loss to any of the fol-                        if you are a tenant and you are con-
                 lowing types of equipment situated                           tractually obligated to insure this ex-
                 within the building at the described                         posure.
                 premises:                                          s.   Valuable Papers and Records
                     Refrigerating;                                      (1) When a Limit of Insurance is shown
                     Cooling;                                                in the Declarations for Business Per-
                     Humidifying;                                             sonal Property at the described prem-
                                                                              ises, you may extend that insurance
                     Air-conditioning;
                                                                              to apply- to direct physical loss of or
                     Heating;                                                 damage to "valuable papers and re-
                     Generatíng or converting power;                          cords", that:   -      -                 -




                     or                                                       (a) You own; or
                 (g) Connections, supply or transmis-                         (b) Are owned by others, but in your
                     sion lines and pipes associated                              care, custody or control;        -




                     with the above equipment.                                caused by or resulting from a Cov-
            (2) With respect to this Coverage Exten-                          ered Cause of Loss.
                sion, "breakdown" to "covered equip-                     (2) This_ Coverage Extension includes
                ment" will not be considered a Cov-                          the cost -to research, replace or re-
                ered Cause of Loss, even if otherwise                        store the lost information on "valuable
                covered elsewhere in this Coverage                           papers and records" for which dupli-
                 Form.                                                        cates do not exist.
            (3) Paragraphs - B.2.d.(7)(a)          and                   (3) The following exclusions apply to this
                B.2.d.(7)(b) do not apply to this Cov-                        Coverage Extension:             -


                erage Extension.
                                                                              (a) We will not pay for any loss or
       r.   Theft Damage to Rented Property        =                      -   -   damage to "valuable papers and
            (1) When a Limit of Insurance is shown                                records" caused by or resulting
                in the Declarations for Business Per-                             from any errors or omissions in
                 sonal Property at the described prem-                            processing or copying. But if er-
                 ises, you may extend that insurance                              rors or omissions in processing or
                 to apply to direct physical loss of or                           copying results in fire or explo-
                 damage to the following caused by or                             sion, we will pay for the resulting
                 resulting by "theft" or attempted                                loss or damage caused by that
                 "theft":                                                         fire or explosion.
                 (a) That part of a building you oc-                          (b) Paragraph B.1.b. Earth           Move-
                     cupy, but do not own, which con-                             ment;
                     tains Covered Property; and                              (c) Paragraph B.1.c. Governmental
                 (b) Property within such non -owned                              Action;
                     building used for maintenance or                         (d) Paragraph B.1.d. Nuclear Haz-
                                                                                  ard;



MP T1 02 02 05                     Copyright, The Travelers Indemnity Company, 2004                      Page 21 of 39
                                                                                   Travelers Doc Mgmt 136 of 395
                                                                                                  Exhibit A, Page 153
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 151 of 447 Page ID
                                   #:170
BUSINESSOWNERS


                (e) Paragraph B.1.f. War and Military                     (a) An ordinance or law that is en-
                    Action;                                                   forced even if the property has
                (f) Paragraph B.1.g. Water;                                      not been damaged; or
                (g) Paragraph B.1.h. Neglect; and                         (b) The increased costs incurred to
                                                                              comply with an ordinance or law
                (h) Paragraph B.2.g.                                          in the course of construction, re-
                No other exclusions in Paragraph B.                           pair, renovation, remodeling or
                Exclusions apply to this Coverage                           demolition of property, or removal
                Extension. However, if any exclu-                           of its debris, following a physical
                sions are added by endorsement to                           loss to that property.
                this Coverage Form, such exclusions               b. Earth Movement
                will apply to this Coverage Extension.
                                                                      (1) Earthquake, including any earth sink-
            (4) The most we will pay under this Cov-                      ing, rising or shifting related to such
                erage Extension for loss of or dam-                       event;
                age to "valuable papers and records"
                in any one occurrence while in transit                (2) Landslide, including any earth sink-
                or at a premises other than the de-                       ing, rising or shifting related to such
                                                                          event;
                scribed premises is $25,000.
                                                                      (3) Mine      subsidence,   meaning         subsi-
            (5) The most we will pay under this Cov-
                                                                          dence of a man-made mine, whether
                erage Extension for loss of or dam-
                                                                          or not mining activity has ceased; or
                age to "valuable papers and records"
                in any one occurrence at each de-                     (4)- Earth sinking (other than sinkhole col-
                scribed premises is $25,000 or the                         lapse), rising or shifting including soil
                amount shown in the Declarations for                       conditions which cause settling,
                Valuable Papers and       Records,                        cracking or other disarrangement of
                whichever is greater.                                     foundations or other parts of realty.
                                                                          Soil conditions include contraction,
            (6) Payments made under this Coverage
                                                                          expansion,      freezing,    thawing,    ero-
                Extension are in addition to the appli-
                                                                          sion, improperly compacted soil and
                cable Limits of Insurance.
                                                                          the action of water under the ground
B. EXCLUSIONS                                                             surface;
    1. We will not pay for loss or damage caused di-                  all whether naturally occurring or due to
       rectly or indirectly by any of the following.                  man made or other artificial causes.
       Such loss or damage is excluded regardless
                                                                      But if Earth Movement, as described in
       of any other cause or event that contributes
                                                                      Paragraphs (1) through (4) above results
       concurrently or in any sequence to the loss.
                                                                      in fire or explosion, we will pay for the
       These exclusions apply whether or not the
                                                                      loss or damage caused by that fire or ex-
       loss event results in widespread damage or
                                                                      plosion.
       affects a substantial area.
                                                                      (5) Volcanic eruption, explosion or effu-
       a.   Ordinance or Law
                                                                          sion. But if volcanic eruption, explo-
            (1) The enforcement of any ordinance or                       sion or effusion results in fire or vol-
                law:                                                      canic action, we will pay for the loss
                (a) Regulating the construction, use                      or damage caused by that fire or vol-
                    or repair of any property; or                         canic action.
                (b) Requiring the tearing down of any                     Volcanic action means direct loss or
                       property, including    the cost of                 damage resulting from the eruption of
                       removing its debris.                               a volcano, when the loss or damage
            (2) This exclusion, Ordinance or Law,                         is caused by:
                applies whether the loss results from:                    (a) Airborne volcanic blast or air-
                                                                                 borne shock waves;




Page 22 of 39                    Copyright, The Travelers Indemnity Company, 2004                     MP T1 02 02 05
                                                                                 Travelers Doc Mgmt 137 of 395
                                                                                                Exhibit A, Page 154
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 152 of 447 Page ID
                                   #:171
                                                                                                 BUSINESSOWNERS


                 (b) Ash, dust, or particulate matter;                      governmental authority in hindering
                       or                                                   or defending against any of these.
                 (c) Lava flow.                                      g. Water
                 All     volcanic   eruptions    that   occur           (1) Flood, surface water, waves, tides,
                 within any 168-hour period will con-                       tidal waves, overflow of any body of
                 stitute a single occurrence.                                   water, or their spray, all whether
                 Volcanic action does not include the                           driven by wind or not;
                 cost to remove ash, dust or particu-                     (2) Mudslide or mudflow;
                 late matter that does not cause direct                   (3)   Water or sewage that backs up or
                 physical loss of or damage to Cov-                             overflows from a sewer, drain or
                 ered Property.                                                 sump; or
       c.   Governmental Action                                           (4) Water under the ground surface
            Seizure or destruction of property by or-                           pressing on, or flowing or seeping
            der of governmental authority.                                      through:
            But we will pay for loss or damage                                  (a) Foundations, walls,     floors     or
            caused by or resulting from acts of de-                                 paved surfaces;
            struction ordered by governmental au-                               (b) Basements, whether paved or
            thority and done at the time of a fire to                                not; or
            prevent its spread, if the fire would be
            covered under this policy.
                                                                                (c) Doors, windows or other open-
                                                                                     ings;
       d.   Nuclear Hazard
                                                                        all whether naturally occurring or due to
            Nuclear reaction or radiation, or radioac-                  man made or other artificial causes.
            tive contamination, however caused.
                                                                        But if Water, as described in Paragraphs
            But if nuclear reaction or radiation, or ra-                (1) through (4) above results in fire, ex-
            dioactive contamination results in fire, we                 plosion or sprinkler leakage, we will pay
            will pay for the loss or damage caused by                   for the loss or damage caused by that
            that fire.                                                  fire, explosion or sprinkler leakage.
       e.   Utility Services                                         h. Neglect
            The failure or fluctuation of power or other                Neglect of an insured to use reasonable
            utility service supplied to the described                     means to save and preserve property
            premises, however caused, if the cause                        from further damage at and after the time
            of the failure or fluctuation occurs away                     of loss.
            from the described premises.
                                                                     I.   Collapse of Buildings
            But if the failure or fluctuation of power or
            other utility service results in a Covered                    Collapse of buildings meaning an abrupt
            Cause of Loss, we will pay for the loss or                    falling down or caving in of a building or
            damage resulting from that Covered                            any part of a building with the result being
            Cause of Loss.                                                that the building or part of a building can-
                                                                          not be occupied for its intended purpose.
       f.   War and Military Action
                                                                          (1) This exclusion does not apply to col-
            (1) War, including        undeclared or civil                     lapse of buildings if caused only by
                 war;                                                         one or more of the following:
            (2) Warlike action by a military force, in-                         (a) A "specified cause of loss" or
                cluding action in hindering or defend-                               breakage of building glass;
                ing against an actual or expected at-
                                                                                (b) Decay, insect or vermin damage
                tack, by any government, sovereign
                                                                                    that is hidden from view, unless
                or other authority using military per-
                                                                                    the presence of such decay or in-
                 sonnel or other agents; or
                                                                                    sect or vermin damage is known
            (3) Insurrection,       rebellion,   revolution,                        to an insured prior to collapse;
                 usurped power or action taken by



MP T1 02 02 05                      Copyright, The Travelers Indemnity Company, 2004                    Page 23 of 39
                                                                                     Travelers Doc Mgmt 138 of 395
                                                                                                 Exhibit A, Page 155
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 153 of 447 Page ID
                                   #:172

BUSINESSOWNERS


                (c) Weight of people or personal                            is not considered to have collapsed
                     property;                                              but is considered to be in a state of
                (d) Weight of rain that collects on a                       imminent collapse.
                     roof; or                                           (4) With respect to buildings in a state of
                (e) Use of defective material or                            imminent collapse, we will not pay for
                    methods in construction, remod-                         loss or damage unless the state of
                    eling or renovation if the collapse                     imminent collapse first manifests it-
                    occurs during the course of con-                        self during the policy period and is
                    struction, remodeling or renova-                        caused only by one or more of the
                    tion; or                                                following which occurs during the pol-
                (f) Use of defective material or                            icy period:
                    methods in construction, remod-                         (a) A "specified cause of loss" or
                    eling or renovation if the collapse                         breakage of glass;
                    occurs after construction, remod-                       (b) Weight of people or personal
                     eling, or renovation is complete                           property;
                     and is caused in part by a cause
                     of loss listed in Paragraphs (a)                       (c) Weight of rain that collects on a
                                                                                roof; or
                     through (d) above.
                                                                            (d) Use of defective material or
                In   the event collapse results in a
                Covered Cause of Loss, we will only                              methods in construction, remod-
                pay for the resulting loss or damage                             eling or renovation if the state of
                by that Covered Cause of Loss.                                   imminent collapse occurs during
                                                                                the course of construction, re-
           (2) We will not pay for loss of or damage                             modeling or renovation.
               to the following types of property, if
               otherwise covered in this Coverage              2. We will not pay for loss or damage caused by
                          under     Paragraphs    (1)(b)           or resulting from any of the following:
                Form
                through (1)(f) above, unless the loss              a. Artificially generated electrical current, in-
                or damage is a direct result of the col-               cluding electric arcing that disturbs elec-
                lapse of a building:                                   trical devices, appliances or wires unless
                                                                        caused by a "specified cause of loss".
                (a) Awnings,      gutters   and   down-
                     spouts;                                          But if artificially generated electrical cur-
                (b) Outdoor radio or television an-                   rent results in fire, we will pay for the loss
                    tennas (including microwave or                    or damage caused by that fire.
                     satellite dishes) and their lead-in           b. Delay, loss of use or loss of market.
                     wiring, masts or towers;                      c.   Smoke, vapor or gas from agricultural
                (c) Fences;                                             smudging or industrial operations.
                (d) Piers, wharves and docks;                      d.   (1) Wear and tear;
                (e) Beach or diving platforms or ap-                    (2) Rust, corrosion, fungus, decay, dete-
                     purtenances;                                           rioration, wet or dry rot, mold, hidden
                (f) Retaining walls;                                        or latent defect or any quality in prop-
                                                                            erty that causes it to damage or de-
                (g) Walks, roadway and other paved                          stroy itself;
                    surfaces;
                                                                        (3) Smog;
               (h) Yard fixtures; or
                                                                        (4) Settling, cracking, shrinking or ex-
               (I) Outdoor swimming pools.
                                                                            pansion;
           (3) A building or part of a building that:
                                                                        (5) Nesting or infestation, or discharge or
               (a) Is in imminent danger of abruptly                        release of waste products or secre-
                   falling down or caving in; or                            tions, by insects, birds, rodents or
               (b) Suffers a substantial impairment                         other animals;
                   of structural integrity;




Page 24 of 39                     Copyright, The Travelers Indemnity Company, 2004                   MP T1 02 02 05
                                                                                  Travelers Doc Mgmt 139 of 395
                                                                                                 Exhibit A, Page 156
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 154 of 447 Page ID
                                   #:173
                                                                                                  BUSINESSOWNERS


            (6) Mechanical        breakdown,    including                    tems) caused by or resulting from freez-
                  rupture or bursting caused by cen-                         ing, unless:
                  trifugal force. But if mechanical                          (1) You do your best to maintain heat in
                  breakdown results in elevator colli-                           the building or structure; or
                  sion, we will pay for the loss or dam-
                  age caused by that elevator collision;                     (2) You drain the equipment and shut off
                                                                                 the water supply if the heat is not
            (7)   The following causes of loss to per-                           maintained.
                  sonal property:
                                                                     h.      Dishonest or criminal acts by you, or any
                  (a) Dampness or dryness of atmos-                          of your partners, "members", officers,
                      phere;                                                 "managers",    "employees"     (including
                  (b) Changes in or extremes of tem-                         leased employees), directors, trustees,
                      perature;                                              authorized representatives or anyone to
                  (c) Marring or scratching;                                 whom you entrust_ the property for any
                                                                             purpose:                   -

                  (d) Changes in flavor, color, texture
                      or finish;                                             (1) Acting alone or in collusion with oth-
                                                                                 ers; or
                  (e) Evaporation or leakage; or
                                                                             (2) Whether or not occurring during the
            (8) Contamination by other than "pollut-
                                                                                 hours of employment.
                ants".
                                                                             This exclusion does not apply to acts of
            But if an excluded cause of loss that ís
                                                                             destruction by your "employees" (includ-
            listed in Paragraphs (1) through (8) above
                                                                             ing leased employees), but "theft" by "em-
            results in a "specified cause of loss",
                                                                             ployees" (including leased employees) is
            building glass breakage or "breakdown"
                                                                             not covered.
            to "covered equipment" (only íf otherwise
            a Covered Cause of Loss), we will pay for                        Voluntary parting with any property by
            the   loss or damage caused by that                              you or anyone else to whom you have en-
            "specified cause of loss", building glass                        trusted the property.
            breakage or "breakdown" to "covered                      j   .   Rain, snow, sand, dust, ice or sleet to
            equipment" (only if otherwise a Covered                       personal property in the open.
            Cause of Loss).                                          k. --Discharge, dispersal, seepage, migration,
       e.   Explosion of -steam boilers, steam pipes,                     release or escape of "pollutants" unless
            steam engines or steam turbines owned                         the discharge, dispersal, seepage, migra-
            or leased by you, or operated under your                      tion, release or escape is itself caused by
            control. But if explosion of steam boilers,                   any of the "specified causes of loss". But
            steam pipes, steam engines or ---steam                        if the discharge, dispersal, seepage, mi-
            turbines results in fire or combustion ex-                    gration, release or escape of "pollutants"
            plosion, we will pay for the loss or dam-                     results in a "specified cause of loss", we
            age caused by that fire or combustion ex-                     will pay for the loss or damage caused by
            plosion. We will also pay for loss or dam-                    that "specified cause of loss".
            age caused by or resulting from the ex-                       This exclusion, k. does not apply to dam-
            plosion of gases or fuel within the furnace                   age to glass caused by chemicals applied
            of any fired vessel or within the flues or                    to the glass.
            passages through which the gases of
            combustion pass.                                         I.   Default on any credit sale, loan, or similar
                                                                          transaction.
       f.   Continuous or repeated seepage or leak-
            age of water, or the presence or conden-                 m. Property that ís missing, where the only
            sation of humidity, moisture or vapor, that                      evidence of the loss or damage is a short-
            occurs over a period of 14 days or more.                         age disclosed on takíng inventory, or
                                                                             other instances where there is no physi-
       g.   Water, other liquids, powder or molten                           cal evidence to show what happened to
            material that leaks or flows from plumb-                         the property. This exclusion does not ap-
            ing, heating, air conditioning or other                          ply to "money" and "securities".
            equipment (except fire protection sys-




MP T1 02 02 05                      Copyright, The Travelers Indemnity Company, 2004                        Page 25 of 39
                                                                                        Travelers Doc Mgmt 140 of 395
                                                                                                  Exhibit A, Page 157
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 155 of 447 Page ID
                                   #:174
BUSINESSOWNERS


        n.   Loss of property or that part of any loss,                    (1) Any cost of correcting or making
             the proof of which as to its existence or                         good the fault, inadequacy or defect
             amount is dependent on:                                           itself, including any cost incurred to
             (1) Any inventory computation; or                                 tear down, tear out, repair or replace
                                                                               any part of any property to correct the
             (2) A profit and loss computation.
                                                                               fault, inadequacy or defect; or
        o.   The transfer of property to a person or to
                                                                           (2) Any resulting loss or damage by a
             a place outside the described premises
                                                                               Covered Cause of Loss to the prop-
             on the basis of unauthorized instructions.
                                                                               erty that has the fault, inadequacy or
        p.   Loss of "money" or "securities" caused by                         defect until the fault, inadequacy or
             or resulting from accounting or arithmetic                        defect is corrected.
             errors or omissions.
                                                                 4.   Business Income and Extra Expense Ex-
        q.   The cost of correcting or making good the                clusions
             damage to personal property attributable
             to such property being processed, manu-                  We will not pay for:
             factured, tested, repaired, restored, re-                a. Any Extra Expense, or increase of Busi-
           touched or otherwise being worked upon.                       ness Income loss, caused by or resulting
   3.   We will not pay for loss or damage caused by                     from:
        or resulting from any of the following under                       (1) Delay in rebuilding, repairing or re-
        Paragraphs a. through c. But if an excluded                            placing the property or resuming "op-
        cause of loss that is listed in Paragraphs a.                          erations", due to interference by
        and b. below results in a Covered Cause of                             strikers or other persons at the loca-
        Loss, we will pay for the resulting loss or                            tion of the rebuilding, repair or re-
        damage caused by that Covered Cause of                                 placement; or
        Loss.
                                                                           (2) Suspension, lapse or cancellation of
        a.   Weather conditions, but this exclusion                            any license, lease or contract. But if
             only applies if weather conditions contrib-                       the suspension, lapse or cancellation
             ute in any way with a cause or event ex-                          is directly caused by the "suspension"
             cluded in Paragraph B.1. above to pro-                            of "operations", we will cover such
             duce the loss or damage.                                          loss that affects your Business In-
        b.   Acts or decisions, including the failure to                       come during the "period of restora-
             act or decide, of any person, group, or-                          tion" and the period of Extended
             ganization or governmental body.                                  Business Income; or
        c.   Faulty, inadequate or defective:                         b.   Any other consequential loss.
             (1) Planning, zoning, development, sur-        C.   LIMITS OF INSURANCE
                 veying, siting;                                 1.   The most we will pay for loss or damage in
             (2) Design, specifications, workmanship,                 any one occurrence is the applicable Limit of
                 repair, construction, renovation, re-                Insurance shown in the Declarations, Sched-
                 modeling, grading, compaction;                       ules, Coverage Forms, or endorsements.
             (3) Materials used in repair, construction,         2.   Inflation Guard
                 renovation or remodeling; or                         a. When a percentage for Inflation Guard is
             (4) Maintenance;                                              shown in the Declarations, the Limit of In-
             of part or all of any property on or off the                  surance for property to which this cover-
             described premises.                                           age applies will automatically increase by
                                                                           that annual percentage.
             If an excluded cause of loss that is listed
                                                                      b. The amount of increase will be:
             in Paragraphs (1) through (4) above re-
             sults in a Covered Cause of Loss, we will                     (1) The Limit of Insurance that applied on
             pay for the resulting loss or damage                              the most recent of the policy incep-
             caused by that Covered Cause of Loss.                             tion date, the policy anniversary date,
             But we will not pay for:                                          or any other policy change amending
                                                                               the Limit of Insurance, multiplied by



Page 26 of 39                   Copyright, The Travelers Indemnity Company, 2004                      MP T1 02 02 05
                                                                                    Travelers Doc Mgmt 141 of 395
                                                                                                  Exhibit A, Page 158
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 156 of 447 Page ID
                                   #:175
                                                                                                   BUS IN ESSOWNERS


             (2) The percentage of annual increase                    in any one occurrence is the Building Glass
                   shown in the Declarations, expressed               Deductible shown in the Declarations.
                   as a decimal (example: 8% is .08),           3.    The Businessowners Property Coverage De-
                   multiplied by                                      ductible does not apply to any of the follow-
             (3) The number of days since the begin-                  ing:
                 ning of the current policy year or the               a.     Fire Department Service Charge;
                 effective date of the most recent pol-               b.     Business Income and Extra Expense;
                 icy change amending the Limit of In-
                 surance, divided by 365.                             c.     Arson and Theft Reward; and
             Example:                                                 d. Accounts Receivable.

             If:
                                                                4. If more than one deductible applies to loss or
                                                                   damage in any one occurrence, we will apply
             The applicable Building limit is $100,000
                                                                   each deductible separately. But the total of all
             The annual percentage                                 deductible amounts applied in any one occur-
             increase is                              8%           rence will not exceed the largest applicable
             The number of days since                              deductible.
             the beginning of the
                                                             E. PROPERTY LOSS CONDITIONS
             policy year (or last policy
             change) is                               146       The following conditions apply in addition to the
             The amount of increase is                          Common Policy Conditions:
             $100,000 x .08 x (146/365) _         $3,200         1.   Abandonment
   3.   Business Personal -Property Limit - Sea-                      There can be no abandonment of any prop-
        sonal Increase                                                erty to us.
        a. The Limit of Insurance for Business Per-             2.    Appraisal
           sonal Property shown in the Declarations                   If we and you disagree on the value of the
           will automatically increase by 25% to pro-                 property, the amount of Net Income and op-
           vide for seasonal variations.                              erating expense or the amount of loss, either
        b.   This increase will apply only if the Limit of            may make written demand for an appraisal of
             Insurance shown for Business Personal                    the loss. In this event, each party will select a
             Property in the Declarations is at least                 competent and impartial appraiser. The two
             100% of your average monthly values                      appraisers will select an umpire. If they can-
             during the lesser of:                                    not agree, either may request that selection
                                                                      be made by a Judge of a court having jurisdic-
             (1) The 12 months immediately preced-                    tion. The appraisers will state separately the
                 ing the date the loss or damage oc-                  value of the property, the amount of Net In-
                   curs; or                                           come and operating expense or the amount
             (2) The period of time you have been in                  of loss. If they fail to agree, they will submit
                 business as of the date the loss or                  their differences to the umpire. A decision
                   damage occurs.                                     agreed to by any two will be binding. Each
D. DEDUCTIBLES                                                        party will:
    1 We will not pay for loss or damage in any one                   a.     Pay its chosen appraiser; and
      occurrence until the amount of loss or dam-                     b.     Bear the other expenses of the appraisal
      age exceeds the Businessowners Property                                and umpire equally.
      Coverage Deductible shown in the Declara-                       If there is an appraisal, we will still retain our
      tions. We will then pay the amount of covered                   right to deny the claim.
      loss or damage in excess of that Deductible.
                                                                 3.   Duties in the Event of Loss or Damage
      But we will not pay more than the applicable
        Limit of Insurance.                                           a. You must see that the following are done
   2.   Regardless of the amount of the Busines-                           in the event of loss or damage to Covered
        sowners Property Coverage Deductible, the                            Property:
        most we will deduct from any loss or damage                          (1) Notify the police if a law may have
        under the Building Glass Coverage Extension                              been broken. This duty does not ap-



MP T1 02 02 05                     Copyright, The Travelers Indemnity Company, 2004                       Page 27 of 39
                                                                                         Travelers Doc Mgmt 142 of 395
                                                                                                   Exhibit A, Page 159
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 157 of 447 Page ID
                                   #:176

BUSINESSOWNERS


                ply to loss or damage arising from                          may result in loss of or damage to
                "employee dishonesty" and "forgery"                         Covered Property.
                or alteration.                                          (9) Cooperate with us in the investigation
          (2) Give us prompt notice of the loss or                          and settlement of the claim.
              damage. Include a description of the                      (10) If you intend to continue your busi-
                property involved.                                           ness, you must resume all or part of
          (3)   As soon as possible, give us a de-                          your "operations" as quickly as possi-
                scription of how, when and where the                        ble.
                loss or damage occurred.                           b. We may examine any insured under oath,
          (4) Take all reasonable steps to protect                     while not in the presence of any other in-
              the Covered Property from further                        sured and at such times as may be rea-
              damage, and keep a record of your                        sonably required, about any matter relat-
              expenses necessary to protect the                        ing to this insurance or the claim, includ-
              Covered Property, for consideration                      ing an insured's books and records. In the
              in the settlement of the claim. This                     event of an examination, an insured's an-
              will not increase the Limit of Insur-                     swers must be signed.    _




              ance. However, we will not pay for              4.   Loss Payment - Building and Personal
              any subsequent loss or damage re-                    Property
                sulting from a cause of loss that is not           a.    In the event of loss ordamage covered
                a Covered Cause of Loss. Also, if                        by this Coverage Form, at our option, we
                feasible, set the damaged property                      will either:
                aside and in the best possible order                     (1) Pay the value of lost or damaged
                for examination.                                             property;       -

          (5) At our request, give us complete in-                       (2) Pay the cost of repairing or replacing
                ventories of the damaged and un-                             the lost or damaged property, subject
                damaged property. Include quantities,                        to Paragraph b. -below;
                costs, values and amount of loss
                claimed.                                                 (3) Take all or any part of the property at
                                                                             an agreed or appraised value; or
           (6) As often as may be reasonably re-
                quired, permit us to inspect the prop-                   (4) Repair, rebuild or replace the prop-
                erty proving the loss or damage and                          erty with other property of like kind
                examine your books and records.                              and quality, subject to Paragraph b.
                                                                             below.
                Also permit us to take samples of
                                                                         We will determine the value of lost or
                damaged and undamaged property
                                                                         damaged property, or the cost of its repair
                for inspection, testing and analysis,
                                                                         or replacement, in accordance with the
                and permit us to make copies from
                                                                         applicable terms of Paragraph e. below or
                your books and records.
                                                                         any applicable provision which amends or
           (7) For loss or damage from other than                        supersedes these valuation conditions.
                "employee dishonesty" or "forgery" or              b.    The cost to repair, rebuild or replace does
                alteration send us a signed, sworn                       not include the increased cost attributable
                proof of loss containing the informa-                    to enforcement of any ordinance or law
                tion we request to investigate the                       regulating the construction, use or repair
                claim. You must do this within 60                        of any property, except as provided in the
                days after our request. We will supply                   Ordinance or Law Additional Coverage.
                you with the necessary forms.
                                                                   c. We will give notice of our intentions within
           (8) For loss or damage resulting from                       30 days after we receive the proof of loss.
                "employee dishonesty" or "forgery" or
                                                                   d. We will not pay you more than your finan-
                alteration, give us a detailed, sworn                  cial interest in the Covered Property.
                proof of loss within 120 days after
                you discover a loss or situation that




Page 28 of 39                    Copyright, The Travelers Indemnity Company, 2004                    MP T1 02 02 05
                                                                                   Travelers Doc Mgmt 143 of 395
                                                                                                 Exhibit A, Page 160
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 158 of 447 Page ID
                                   #:177
                                                                                                 BUSINESSOWNERS


       e. We will determine the value of Covered                                 (I)   The Limit of Insurance appli-
           Property in the event of covered loss or                                    cable to the lost or damaged
          damage as follows:                                                           property;
          (1)    At replacement cost (without deduc-                             (ii) The cost to replace the lost or
                 tion for depreciation), except as pro-                                damaged property with other
                 vided in Paragraphs (2) through (18)                                  property:
                 below.                                                                a)    Of comparable material
                 (a) You may make a claim for loss or                                        and quality; and          -



                     damage covered by this insur-                                     b)    Used for the same pur-
                     ance on an actual cash value ba-                                        pose; or
                     sis instead of on a replacement
                     cost basis. In the event you elect
                                                                                 (iii) The amount actually spent
                                                                                       that is necessary to repair or
                     to have loss or damage settled
                     on an actual cash value basis,                                    replace the lost or damaged
                                                                                  -_
                                                                                       property.
                     you may still make a claim- on a_
                     replacement cost basis if you no-                           If a building is rebuilt at a new
                     tify us of your intent to do so                             premises, the cost described in -
                     within 180 days after the _loss or                          Paragraph (ii) above is limited to
                     damage.                                                     the cost which would have been
                 (b) We will not pay on a replacement                            incurred if the building had been
                     cost basis for any loss or dam-                             rebuilt at the original premises.
                     age:                                                    (d) The cost of repair or replacement
                     (I)    Until the lost or damaged                            does not include the increased
                            property is actually repaired                        cost attributable to enforcement
                            or replaced; and                                     of any ordinance or law regulat-
                                                                                 ing the construction, use or repair
                     (ii) Unless the repairs or re-                              of any property.
                          placement are made as soon
                          as reasonably possible after_                (2)   If the Declarations indicate that Ac
                          the loss or damage. - -                            tual Cash Value applies to Buildings
                                                                             or Business Personal Property, Para-
                     With respect to tenants' im-
                                                                             graph (1) above does not apply to the
                     provements and betterments, _the
                                                                             property for which Actual Cash Value
                     following also applies:
                                                                             is indicated.
                          a) If the conditions in Para-
                               graphs (i) and (ii)-abóve               (3)   Personal Property of others at the
                               are not met, the value of                     amount for which you are liable plus
                               tenants'    improvements                      the cost of labor,- materials or ser-
                               and betterments will be                       vices furnished or arranged by you on
                               determined as °a -propor--                    personal property of others, not to
                               tion of your original _cost,                  exceed the replacement cost.
                                as set forth under- Para-              (4) The following property at actual cash
                               graph e.(7) below; and     -
                                                                           value:
                            b) We will not pay for loss                     (a) Used or second-hand merchan-
                               or damage to tenants'                            dise held in storage or for sale;
                               improvements and bet-                        (b) Household furnishings; and
                               terments if others pay for
                               repairs or replacement.                      (c) Personal effects.
                 (c) We will not pay more for loss or                  (5) "Fine Arts" as follows:
                     damage on a replacement cost                           (a) If there is a schedule of "fine arts"
                     basis than the least of Para-                              on file which includes a descrip-
                     graphs (i), (ii) or (iii) subject to                       tion and value of the lost or dam-
                     Paragraph (d) below:                                       aged item, we will pay the value
                                                                                as stated in the schedule for that




MP T1 02 02 05                    Copyright, The Travelers Indemnity Company, 2004                       Page 29 of 39
                                                                                  Travelers Doc Mgmt 144 of 395
                                                                                                 Exhibit A, Page 161
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 159 of 447 Page ID
                                   #:178

BUSINESSOWNERS


                       item if there is a total loss to that                     are not restored or replaced, the
                       item. If there is a partial loss to an                    "valuable papers and records" will be
                       item, we will pay the cost of rea-                        valued at the cost of replacement
                       sonably restoring or repairing that                       with blank material of substantially
                       item.                                                     identical type.
                (b) For "fine arts" without a schedule                           "Stock" you have sold but not deliv-
                                                                           (9)
                    on file as described in Paragraph                            ered at the selling price less dis-
                    (a) above, the value of "fine arts"                          counts and expenses you otherwise
                       will be the least of the following                        would have had.
                       amounts:
                                                                           (10) Property in transit (other than "stock"
                       (i)   Market value of the lost or
                                                                                 you have sold) at the amount of in-
                             damaged item at the time
                                                                                 voice, including your prepaid or ad-
                             and place of loss;
                                                                                 vanced freight charges and other
                       (ii) The cost of reasonably re-                           charges which may have accrued or
                             storing the lost or damaged                         become legally due from you since
                             item; or                                            the shipment. If you have no invoice,
                       (iii) The cost of replacing that lost                     actual cash value will apply.
                             or damaged item with prop-                    (11) "Money" at its face value.
                             erty substantially the same.
                                                                           (12) "Securities" at their value at the close
                Glass at the cost of replacement with
                                                                                of business on the day the loss is dis-
                safety glazing material if required by
                                                                                covered.
                law.
                                                                           (13) Accounts Receivable as follows:
                Tenants' Improvements and Better-
                ments at:                                                        (a) If you cannot accurately establish
                                                                                       the amount of Accounts Receiv-
                (a)    Replacement cost if you make
                       repairs promptly.                                               able outstanding as of the time of
                                                                                       loss, we will:
                (b) A proportion of your original cost
                                                                                       (I)   Determine the total of the av-
                    if you do not make repairs
                       promptly. We will determine the
                                                                                             erage monthly amounts of
                                                                                             Accounts Receivable for the
                       proportionate value as follows:
                                                                                             12 months immediately pre-
                       (i)   Multiply the original cost by                                   ceding the month in which
                             the number of days from the                                     the loss occurs; and
                             loss or damage to the expira-
                                                                                       (ii) Adjust that total for any nor-
                            tion of the lease; and
                                                                                             mal  fluctuations in   the
                       (ii) Divide the amount deter-                                         amount for Accounts Receiv-
                            mined in Paragraph (I) above                                     able for the month in which
                             by the number of days from                                      the loss occurred or for any
                             the installation of improve-                                    demonstrated variance from
                             ments to the expiration of the                                  the average for that month.
                             lease.
                                                                                 (b)   If you can accurately establish
                             If your lease contains a re-                              the amount of Accounts Receiv-
                             newal option, the expiration                              able outstanding, that amount will
                             of the renewal option period                              be used in the determination of
                             will replace the expiration of                            loss.
                             the lease in this procedure.                        (c) The following will be deducted
                (c) Nothing, if others pay for repairs                                 from the total amount of Accounts
                       or replacement.                                                 Receivable, however that amount
           (8) "Valuable Papers and Records" at                                        is established:
               the cost of restoration or replace-                                     (i)   The amount of the accounts
                ment. To the extent that the contents                                        for which there was no loss;
                of the "valuable papers and records"



Page 30 of 39                         Copyright, The Travelers Indemnity Company, 2004                    MP T1 02 02 05
                                                                                        Travelers Doc Mgmt 145 of 395
                                                                                                        Exhibit A, Page 162
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 160 of 447 Page ID
                                   #:179
                                                                                                BUSINESSOWNERS


                     (ii) The amount of the accounts                        termining the value of Covered Prop-
                         that you are able to        re-                    erty:
                         establish or collect;                              (a) Distilled spirits;
                     (iii) An amount to allow for prob-                     (b) Wines;
                           able bad debts that you are
                         normally unable to collect;                        (c) Rectified products; or
                         and                                                (d) Beer.
                     (iv) All unearned interest     and                 (18) Lottery tickets at their initial cost to
                          service charges.                                  you except for winning tickets at their
          (14) "Electronic Data Processing Equip-                           redeemed value.
               ment" at replacement cost as of the                 f.   Our payment for loss of or damage to
                 time and place of loss, without deduc-                 personal property of others will only be for
                 tion for physical deterioration, depre-                the account of the owners of the property.
                 ciation, obsolescence or depletion.                    We may adjust losses with the owners of
                 However, in the event replacement of                   lost or damaged property, if other than
                 "Electronic Data Processing Equip-                     you.    If we pay the owners, such pay-
                 ment" with identical property is im-                  ments will satisfy your claims against us
                 possible, the replacement cost will be                for the owners' property. We will not pay
                 the cost of items that are similar to                 the owners more than their financial in-
                 the damaged or destroyed equipment --                 terest in the Covered Property.
                 and intended to perform the same                  g. We have the right but not the duty to de-
                 function, but which may include tech-                 fend you against suits arising from claims
                 nological advances.                                   of owners of property. We will do so at
                 "Electronic Data Processing Equip-                     our expense.
                 ment" that is obsolete or no longer               h. We will pay for covered loss or damage
                 used by you will be valued at actual                   within 30 days after we receive the sworn
                 cash value.                                            proof of loss provided you have complied
          (15) "Electronic Data Processing Data and                     with all of the terms of this policy; and
                 Media" for which duplicates do not                     (1) We have reached agreement with
                 exist will be valued as follows:                           you on the amount of loss; or
                 (a) The cost of blank media; and                       (2) An appraisal award has been made.
                 (b) Your cost to research, replace or             i.   At our option, we may make a partial
                     restore the lost electronic data on                payment toward any claim, subject to the
                     lost,  damaged or destroyed                        policy provisions and our normal adjust-
                     "Electronic Data Processing Data                   ment process. To be considered for par-
                     and Media" but only if the lost                    tial claim payment, you must submit a
                     electronic data is actually re-                    partial sworn proof of loss with supporting
                     placed or restored.                                documentation. Any applicable policy de-
          (16) Duplicate "Electronic Data Process-                      ductibles must be satisfied before any
              ing Data and Media" at the cost of:                       partial payments are made.
              (a) Blank media; and                            5.   Loss Payment - Business Income and Ex-
                                                                   tra Expense
              (b) Labor to copy the electronic data,
                  but only if the electronic data is               a. The amount of Business Income loss will
                  actually copied.                                      be determined based on:
          (17) The value of United States Govern-                       (1) The Net Income of the business be-
                 ment Internal Revenue taxes and                            fore the direct physical loss or dam-
                 custom duties and refundable state                            age occurred;
                 and local taxes paid or fully deter-                   (2) The likely Net Income of the business
                 mined on the following property held                          if no physical loss or damage oc-
                 for sale will not be considered in de-                        curred, but not including any likely in-
                                                                               crease in Net Income attributable to



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                        Page 31 of 39
                                                                                    Travelers Doc Mgmt 146 of 395
                                                                                                Exhibit A, Page 163
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 161 of 447 Page ID
                                   #:180

BUSINESSOWNERS


                  an increase in the volume of business                       the described premises or elsewhere;
                  as a result of favorable business                           or
                  conditions caused by the impact of                      (2) Extra Expense loss to the extent you
                  the Covered Cause of Loss on cus-                           can return "operations" to normal and
                  tomers or on other businesses;                              discontinue such Extra Expense.
            (3)   The operating expenses, including                    d. If you do not resume "operations", or do
                  payroll expenses, necessary to re-                      not resume "operations" as quickly as
                  sume "operations" with the same                         possible, we will pay based on the length
                  quality of service that existed just be-                of time it would have taken to resume
                  fore the direct physical loss or dam-                    "operations" as quickly as possible.
                  age; and                                             e. We will pay for covered loss or damage
            (4) Other relevant sources of information,                    within 30 days after we receive your
                including:                                                 sworn proof of loss provided you have
                  (a) Your financial records and ac-                       complied with all of the terms of this pol-
                      counting procedures;                                 icy; and
                  (b) Bills, invoices and other vouch-                     (1) We have reached agreement with
                      ers; and                                                 you on the amount of loss; or
                  (c) Deeds, liens or contracts.                           (2) An appraisal award has been made.
       b.   The amount of Extra Expense will be de-               6.   Recovered Property
            termined based on:                                         If either you or we recover any property after
            (1) All   reasonable and necessary ex-                     loss settlement, that party must give the other
                  penses that exceed the normal oper-                  prompt notice. At your option, you may retain
                  ating expenses that would have been                  the property. But then you must return to us
                  incurred by "operations" during the                  the amount we paid to you for the property.
                  "period of restoration" if no direct                 We will pay the recovery expenses and the
                  physical loss    or damage had oc-                   expenses to repair the recovered property,
                  curred. We will deduct from the total                subject to the applicable Limit of Insurance.
                  of such expenses:                               7.   Noncumulative Limit
                  (a) The salvage value that remains                   No Limit of Insurance cumulates from policy
                      of any property bought for tempo-                period to policy period.
                      rary use during the "period of res-    F.   COMMERCIAL PROPERTY CONDITIONS
                      toration", once "operations" are
                      resumed; and                                1. Concealment, Misrepresentation or Fraud
                  (b) Any Extra Expense that is paid                 This Coverage Form is void in any case of
                                                                     fraud by you. It is also void if you or any other
                      for by other insurance, except for
                      insurance that is written subject              insured, at any time, intentionally conceal or
                                                                     misrepresent a material fact concerning:
                      to the same plan, terms, condi-
                      tions and provisions as this in-               a. This Coverage Form;
                      surance; and                                   b. The Covered Property;
            (2) All reasonable and necessary ex-                     c. Your interest in the Covered Property; or
                penses that reduce the Business In-                  d. A claim under this Coverage Form.
                come loss that otherwise would have
                  been incurred.                                  2. Control of Property

       c. We will reduce the amount of your:                         Any act or neglect of any person other than
                                                                     you beyond your direction or control will not
           (1) Business Income loss, other than Ex-                   affect this insurance.
                  tra Expense, to the extent you can
                  resume your "operations", in whole or               The breach of any condition of this Coverage
                  in part, by using damaged or undam-                 Form at any one or more premises will not af-
                  aged property (including "stock") at                fect coverage at any premises where, at the
                                                                      time of loss or damage, the breach of condi-
                                                                      tion does not exist.



Page 32 of 39                      Copyright, The Travelers Indemnity Company, 2004                   MP T1 02 02 05
                                                                                      Travelers Doc Mgmt 147 of 395
                                                                                                   Exhibit A, Page 164
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 162 of 447 Page ID
                                   #:181
                                                                                                 BUSINESSOWNERS


   3.   Insurance Under Two or More Coverages                               (2) Within the coverage territory; and
        If two or more coverages under this Coverage                   b.   The coverage territory is:
        Form apply to the same loss or damage, we                           (1) The United States of America (includ-
        will not pay more than the actual amount of                              ing its territories and possessions);
        the loss or damage.
                                                                            (2) Puerto Rico; and
   4.   Legal Action Against Us
                                                                            (3) Canada.
        No one may bring a legal action against us
        under this Coverage Form unless:                          9.   Transfer of Rights of Recovery Against
                                                                       Others to Us.
        a. There has been full compliance with all of
           the terms of this Coverage Form; and                       If any person or organization to or for whom
                                                                      we make payment under this Coverage Form
        b. The action is brought within 2 years after
                                                                      has rights to recover damages from another,
           the date on which the direct physical loss
                                                                      those rights are transferred to us to the extent
           or damage occurred.
                                                                      of our payment. That person or organization
   5.   Liberalization                                                must do everything necessary to secure our
        If we adopt any revision that would broaden                   rights and must do nothing after loss to impair
        the coverage under this Coverage Form with-                   them. But you may waive your rights against
        out additional premium within 45 days prior to       ..
                                                                      another party in writing:
        or during the policy period, the broadened                    a. Prior to a loss to your Covered Property
        coverage will immediately apply to this Cov-                       or Covered Income; or
        erage Form.
                                                                      b. After a loss to your Covered Property or
   6.   No Benefit to Bailee                                               Covered Income only if, at time of loss,
        No person or organization, other than you,                         that party is one of the following:
        having custody of Covered Property wit                             (1) Someone insured by this insurance;
        benefit from this insurance.          -

                                                                           (2) A business firm:
   7.   Other Insurance                  -               -

                                                                                (a) Owned or controlled by you; or
        a.   You may have other insurance subject to
             the same plan, terms, conditions and pro-                         (b) That owns or controls you; or
             visions as the insurance under this Cov-                      (3) Your tenant.
             erage Form. If you do, we will pay our                   This will not restrict your insurance.
             share of the covered loss or damage. Our
             share is the proportion that the applicable
                                                                  10. Coinsurance            -




             Limit of Insurance under this Coverage                    If a Coinsurance percentage is shown in the
             Form bears to the Limits of Insurance of                  Declarations, the following condition applies.
             all insurance covering on the same basis.                 a. We will not pay the full amount of any
        b.   If there is other insurance covering the                       loss if the value of Covered Property at
             same loss or damage, other than that de-                       the time of loss multiplied by -the Coinsur-
             scribed in Paragraph a. above, we will                         ance percentage shown for it in the Dec-
             pay only for the amount of covered loss                        larations is greater than the Limit of In-
             or damage in excess of the amount due                          surance for the property.
             from that other insurance, whether you                         Instead, we will determine the most we
             can collect on it or not. But we will not pay                  will pay using the following steps:
             more than the applicable Limit of Insur-
             ance.                                                          (1) Multiply the value of Covered Prop-
                                                                                erty at the time of loss by the Coin-
   8.   Policy Period, Coverage Territory                                       surance percentage;
        Under this Coverage Form:
                                                                            (2) Divide the Limit of Insurance of the
        a.   We cover loss or damage you sustain                                property by the figure determined in
             through acts committed or events occur-                            step (1);
             ring:
                                                                            (3) Multiply the total amount of the cov-
             (1) During the policy period shown in the                          ered loss, before the application of
                     Declarations; and




MP T1 02 02 05                     Copyright, The Travelers Indemnity Company, 2004                      Page 33 of 39
                                                                                     Travelers Doc Mgmt 148 of 395
                                                                                                   Exhibit A, Page 165
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 163 of 447 Page ID
                                   #:182
BUSINESSOWNERS


                    any deductible, by the figure deter-                 (2) Additional Coverages;
                    mined in step (2); and                               (3) Coverage Extensions; or
            (4) Subtract the deductible from the fig-                    (4) Loss or damage in any one occur-
                    ure determined in step (3).                                 rence totaling less than $2,500.
            We will pay the amount determined in                11. Mortgageholders
            step (4) or the limit of insurance, which-
                                                                    a. The term, mortgageholder, includes trus-
            ever is less.
                                                                         tee.
            For the remainder, you will either have to              b. We will pay for covered loss of or damage
            rely on other insurance or absorb the loss                  to buildings or structures to each mort-
            yourself.                                                   gageholder shown in the Declarations in
            Example No. 1 (Under insurance):                             their order of precedence, as interests
            When:                                                        may appear.
            The value of the property is          $250,000          c.   The mortgageholder has the right to re-
                                                                         ceive loss payment even if the mortgage -
            The Coinsurance percent
                                                                         holder has started foreclosure or similar
            for it is                                 90%
                                                                         action on the building or structure.
            The Limit of Insurance for
                                           $112,500
                                                                    d.   If we deny your claim because of your
            it is
                                                                         acts or because you have failed to com-
            The Deductible is                  $250                      ply with the terms of this Coverage Form,
            The amount of loss is           $40,000                      the mortgageholder will still have the right
            Step (1): $250,000 x 90% = $225,000                          to receive loss payment if the mortgage -
            (the minimum amount of insurance to                          holder:
            meet your Coinsurance requirements)                          (1) Pays any premium due under this
            Step (2): $112,500/$225,000 = .50                                   Coverage Form at our request if you
            Step (3): $40,000 x .50 = $20,000                                   have failed to do so;
                                                                         (2) Submits a signed, sworn proof of loss
            Step (4): $20,000 - $250 = $19,750
                                                                             within 60 days after receiving notice
            We will pay no more than $19,750. The                            from us of your failure to do so; and
            remaining $20,250 is not covered.
                                                                         (3) Has notified us of any change in
            Example No. 2 (Adequate Insurance):                              ownership or occupancy or substan-
                                                                             tial change in risk known to the mort-
            When:
                                                                                gageholder.
            The value of the property is          $250,000
                                                                         All of the terms of this Coverage Form will
            The Coinsurance percentage                                   then apply directly to the mortgageholder.
            for it is                                 90%
                                                                    e.   If we pay the mortgageholder for any loss
            The Limit of Insurance for
                                                                         or damage and deny payment to you be-
            it is                                 $225,000
                                                                         cause of your acts or because you have
            The Deductible is                         $250               failed to comply with the terms of this
            The amount of loss is                  $40,000               Coverage Form:
            The minimum amount of insurance to                           (1) The mortgageholder's rights under
            meet your Coinsurance requirement is                             the mortgage will be transferred to us
            $225,000 ($250,000 x 90%).                                       to the extent of the amount we pay;
            Therefore, the Limit of Insurance in this                           and
            Example is adequate and no penalty ap-                       (2) The mortgageholder's rights to re-
            plies. We will pay no more than $39,750                             cover the full amount of the mort-
            ($40,000 amount of loss minus the de-                               gageholder's claim will not be im-
            ductible of $250).                                                  paired.

       b.   Coinsurance does not apply to:                                      At our option, we may pay to the
                                                                                mortgageholder the whole principal
            (1) "Money" and "securities";                                       on the mortgage plus any accrued in -



Page 34 of 39                      Copyright, The Travelers Indemnity Company, 2004                     MP T1 02 02 05
                                                                                      Travelers Doc Mgmt 149 of 395
                                                                                                   Exhibit A, Page 166
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 164 of 447 Page ID
                                   #:183
                                                                                                       BUS INESSOWNERS


                      terest. In this event, your mortgage                      (6) The cracking of any part on any in-
                      and note will be transferred to us and                        ternal combustion gas turbine ex-
                      you will pay your remaining mortgage                            posed to the products of combustion.
                      debt to us.                                     3.   "Communication Supply Services"
        f.   If we cancel this policy, we will give writ-                  a. Means property supplying communication
             ten notice to the mortgageholder at least:                       services, including telephone, radio, mi-
             (1) 10 days before the effective date of                         crowave or television services, to the de-
                      cancellation if we cancel for your non-                   scribed premises, such as:
                      payment of premium; or                                    (1) Communication transmission lines,
             (2) 30 days before the effective date of                               including fiber optic transmission
                      cancellation if we cancel for any other                         lines;
                      reason.                                                   (2) Coaxial cables; and
        g.   If we elect not to renew this policy, we will                      (3) Microwave radio relays, except satel-
             give written notice to the mortgageholder                                lites; and
                at least 10 days before the expiration
                date of this policy.                                       b.   Does not mean overhead transmission
                                                                                lines.
G. PROPERTY DEFINITIONS
                                                                      4    "Covered Equipment"
   1.   "Banking Premises" means the interior of
        that portion of any building which is occupied                     a.   Means the following types of equipment:
        by a banking institution or similar safe deposi-                        (1) Equipment designed and built to op-
        tory.                                                                       erate under internal pressure or vac-
   2.   "Breakdown"                                                                   uum other than weight of contents;
        a.      Means:                               -
                                                                                (2) Electrical or mechanical equipment
                                                                                    that is used in the generation, trans-
                (1) Failure of pressure or vacuum equip-                              mission or utilization of energy;
                      ment;
                                                                                (3) Fiber optic cable; and
                (2) Mechanical failure, including rupture
                      or  bursting caused by centrifugal                        (4) Hoists and cranes;
                      force; or      -                                     b.   Does not mean any:
                (3) Electrical failure including arcing;                        (1) "Electronic Data Processing Equip-
             that causes physical damage to "covered                                  ment";
             equipment" and necessitates its repair or                          (2) "Electronic Data Processing Data and
                replacement; and                         -                            Media";
        b.      Does not mean:                                                  (3)   Part of pressure or vacuum equip-
                (1) Malfunction, including but not limited                            ment that is not under internal pres-
                    to adjustment, alignment, calibration,                            sure of its contents or internal vac-
                    cleaning or modification;                                         uum;
                (2) Leakage at any valve, fitting, shaft                        (4) Insulating or refractory material;
                      seal, gland packing, joint or connec-                     (5) Pressure vessels and piping that are
                      tion;                                                         buried below ground and require the
                (3)   Damage to any vacuum tube, gas                                  excavation of materials to inspect,
                      tube, or brush;                                                 remove, repair or replace;
                (4) Damage to any structure or founda-                          (6) Structure, foundation, cabinet or com-
                    tion supporting the "covered equip-                             partment supporting or containing the
                      ment" or any of its parts;                                      "covered equipment" or part of the
                                                                                      "covered equipment" including pen-
                (5)   The functioning of any safety or pro-                           stock, draft tube or well casing;
                      tective device; or                     -

                                                                                (7) Vehicle, aircraft, self-propelled equip-
                                                                                      ment or floating vessel, including any




MP T1 02 02 05                          Copyright, The Travelers Indemnity Company, 2004                       Page 35 of 39
                                                                                           Travelers Doc Mgmt 150 of 395

                                                                                                        Exhibit A, Page 167
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 165 of 447 Page ID
                                   #:184
BUSINESSOWNERS


                   equipment mounted on or used solely                b.   Does not mean equipment used to oper-
                   with any vehicle, aircraft, self-                       ate production type of:
                   propelled equipment or floating ves-                    (1) Machinery; or
                   sel;
                                                                           (2) Equipment.
             (8) Elevator or escalator, but not exclud-
                 ing any electrical machine or appara-
                                                                 8.   "Electronic Vandalism" means any acts by
                                                                      persons, other than "employees", involving
                   tus mounted on or used with this
                                                                      any of the following:
                   equipment; or
                                                                      a.   Willful or malicious destruction of com-
             (9) Equipment or any part of such equip-
                                                                           puter programs, content, instructions or
                 ment manufactured by you for sale.
                                                                           other electronic or digital data stored
   5.   "Diagnostic Equipment" means any:                                  within computer systems; or
        a.   Equipment; or                                            b.   Unauthorized computer code           or   pro-
        b.   Apparatus;                                                    gramming that:
        used solely for research, diagnostic, medical,                     (1) Deletes, distorts, corrupts or manipu-
        surgical, therapeutic, dental or pathological                          lates computer programs, -contents,
        purposes.                                                              instructions or other electronic or digi-
                                                                               tal data, or otherwise results in dam-
   6.   "Electronic Data Processing Data and Me-
                                                                               age to computers or computer sys-
        dia"
                                                                               tems or networks to which is intro-
        a. Means any of the following used in your                             duced;
             computer operations:
                                                                           (2) Replicates itself, impairing the per-
             (1) Data stored as or on, created or used                         formance of computers or computer
                   on, or transmitted to or from com-                          systems or networks; or
                   puter   software   (including systems
                                                                           (3) Gains remote control access to data
                   and applications) on electronic data
                   processing, recording or storage me-                        and programming within computers
                   dia such as hard or floppy disks, CD-                       or computers systems or networks to
                   ROMS, tapes, drives, cells, data                            which it is introduced, for uses other
                   processing devices or any other re-                         than those intended for authorized
                   positories of computer software which                       users of the computers or computer
                   are used with electronically controlled                     systems or networks.
                   equipment;                                         "Employee(s)"
             (2) The electronic media on which the                    a.   Means:
                   data is stored; and                                     (1) Any natural person:
             (3)   Programming records and instruc-                            (a) While in your service (and for 30
                   tions used for "Electronic Data Proc-                           days after termination of service);
                   essing Equipment"; and                                      (b) Whom you compensate directly
        b.   Does not mean "Valuable Papers and                                    by salary, wages or commissions;
             Records".                                                              and
   7.   "Electronic Data Processing Equipment"                                 (c) Whom you have the right to direct
        a. Means any of the following equipment                                    and control while performing ser-
             used in your operations:                                              vices for you;
             (1) Electronic data processing equip-                         (2) Any natural person employed by an
                 ment, facsimile machines, word proc-                          employment      contractor while      that
                 essors, multi -functional telephone                           person is subject to your direction
                 equipment and laptop and portable                             and control and performing services
                   computers; and                                              for you excluding, however, any such
                                                                               person while having care and custody
             (2) Any component parts and peripherals                           of property outside the premises; or
                 of such equipment, including related
                 surge protection devices; and



Page 36 of 39                      Copyright, The Travelers Indemnity Company, 2004                     MP T1 02 02 05
                                                                                    Travelers Doc Mgmt 151 of 395
                                                                                                     Exhibit A, Page 168
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 166 of 447 Page ID
                                   #:185
                                                                                             BUSINESSOWNERS


            (3) Your directors or trustees while acting       15. "Manager" means a person serving in a di-
                 as a member of any of your elected               rectorial capacity for a limited liability com-
                 or appointed committees to perform               pany.
                 on your behalf specific,     as distin-      16. "Member" means an owner of a limited liabil-
                 guished from general, directorial acts;          ity company represented by its membership
                 and                                              interest, who also may service as a "man-
       b.   Does not mean any agent, broker, person              ager".
            leased to you by a labor leasing firm, fac-       17. "Money" means currency and coins in cur-
            tor, commission merchant, consignee, in-             rent use, bank notes, travelers checks, regis-
            dependent contractor or representative of            ter checks and money orders held for sale to
            the same general character.                          the public.
   10. "Employee Dishonesty" means only dis-                  18. "Operations" means your business activities
       honest acts, committed by an "employee",                   occurring at the described premises and the
       whether identified or not, acting alone or in              tenantability of the described premises.
       collusion with other persons, except you, a
       partner, a "member", or a "manager" with the           19. "Period of Restoration"
       manifest intent to:                                        a. Means the period of time that:
       a.   Cause you to sustain loss; and also                      (1) Begins:
       b.   Obtain financial benefit (other than sala-                   (1) For Business Income coverage:
            ries, commissions, fees, bonuses, promo-                         a) With the date of direct physi-
            tions, awards, profit sharing, pensions or                              cal loss or damage, if the
            other employee benefits earned in the                                   Declarations show Immedi-
            normal course of employment) for:                                       ately for Period of Restora-
            (1) The "employee"; or                                                 tion - Time Period; or
            (2) Any person or organization intended                             b) 72 hours after the time of di-
                 by the "employee" to receive that                                 rect physical loss or damage,
                 benefit.                                                             if the Declarations show 72
   11. "Fine Arts"                                                                    hours for Period of Restora-
                                                                                      tion - Time Period; or
       a. Means paintings, etchings, pictures, tap-
           estries, art glass windows, valuable rugs,                        (ii) For Extra Expense coverage with
           statuary, marbles, bronzes, antique fúrni-                           the date of direct physical loss or
            ture, rare books, antique silver, porce-                            damage;
            lains, rare glass, bric-a-brac, and similar                   caused by or resulting from any Cov-
            property with historical value, or artistic                   ered Cause of Loss at the described
            merit; and                                                       premises; and
       b.   Does not mean any glass that is part of a                (2) Ends on the earlier of:
            building or structure.                                        (i)   The date when the property at
   12. "Forgery" means the signing of the _name of                              the described premises should be
       another person or organization with intent to                            repaired, rebuilt or replaced with
       deceive. "Forgery" does not mean a signature                             reasonable speed and similar
       which consists in whole or in part of one's                              quality; or
       own name signed with or without authority, in                      (ii) The date when business is re-
       any capacity for any purpose.                                        sumed at a new permanent loca-
   13. "Interior of any building or structure"                              tion; and
       means all portions of the building or structure           b. Does not mean any increased period re-
       that are within the exterior facing surface ma-              quired due to the enforcement of any law
       terial of the building or structure.                          that:
   14. "Maintenance Fees" means the regular
                                                                     (1) Regulates the construction, use or
       payment made to you by unit -owners and
                                                                          repair, or requires the tearing down of
       used to service the common property.
                                                                          any property; or




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                    Page 37 of 39
                                                                                 Travelers Doc Mgmt 152 of 395

                                                                                             Exhibit A, Page 169
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 167 of 447 Page ID
                                   #:186

BUSINESSOWNERS


            (2) Requires any insured or others to test            b.    Includes   "covered equipment" that is
                for, monitor, clean up, remove, con-                    used solely with or forms an integral part
                tain, treat, detoxify or neutralize, or in              of the:
                any way respond to, or assess the ef-                   (1) Production;
                fects of "pollutants".
                                                                        (2) Process; or
       The expiration date of this policy will not cut
       short the "period of restoration".                               (3) Apparatus.
   20. "Pollutants" means any solid, liquid, gase-            24. "Rental Value" means Business Income that
       ous or thermal irritant or contaminant, includ-            consists of:
       ing smoke, vapor, soot, fumes, acids, alkalis,             a.    Net Income (Net Profit or Loss before in-
       chemicals, waste, and any unhealthful or                         come taxes) that would have been
       hazardous building materials (including but                      earned or incurred as rental income from
       not limited to asbestos and lead products or                     tenant occupancy of the premises de-
       materials containing lead). Waste includes                       scribed in the Declarations as furnished
       materials to be recycled, reconditioned or re-                   and equipped by you, including the fair
       claimed.                                                         rental value of any portion of the de-
   21. "Power Generating Equipment"                                     scribed premises which is occupied by
                                                                        you; and
       a. Means the following types of equipment
            or apparatus:                                         b.    Continuing normal operating expenses
                                                                        incurred in connection with that premises,
            (1) Pressure;                                               including:
            (2) Mechanical; or                                          (1) Payroll; and
            (3) Electrical;                                             (2) The amount of charges which are the
            used in or associated with the generation                       legal obligation of the tenant(s) but
            of electric power; and                                          would otherwise be your obligations.
       b.   Does not mean such equipment that is               25. "Securities" means all negotiable and non-
            used solely to generate emergency power                negotiable instruments or contracts repre-
            that is less than or equal to 1000KW.                  senting either "money" or other property and
   22. "Power Supply Services"                                     includes revenue or other stamps in current
                                                                   use, tokens, tickets and credit card slips for
       a.   Means the following types of property                  sales made by you and held by you for reim-
            supplying electricity, steam or gas to the             bursement from companies issuing credit
            described premises:                                    cards, but does not include "money". Lottery
            (1) Utility generating plants;                        tickets held for sale are not securities.
            (2) Switching stations;                            26. "Specified Causes of Loss" means the fol-
            (3) Substations;                                      lowing:

            (4) Transformers; and                                 Fire; lightning; explosion; windstorm or hail;
                                                                  smoke; aircraft or vehicles; riot or civil com-
            (5) Transmission lines; and                           motion; vandalism; leakage from fire extin-
       b.   Does not mean overhead transmission                   guishing equipment; sinkhole collapse; vol-
            lines.                                                canic action; falling objects; weight of snow,
   23. "Production Equipment"                                      ice or sleet; water damage.

       a.   Means any:                                             a.   Sinkhole collapse means the sudden
                                                                        sinking or collapse of land into under-
            (1) Production machinery; or                                ground empty spaces created by the ac-
            (2) Process machinery;                                      tion of water on limestone or dolomite.
                                                                        This cause of loss does not include:
            that processes, shapes, forms or grinds:
                                                                        (1) The cost of filling sinkholes; or
            (1) Raw materials;
            (2) Materials in process; or
                                                                        (2) Sinking or collapse of land into un-
                                                                             derground man-made cavities.
            (3) Finished products; and




Page 38 of 39                    Copyright, The Travelers Indemnity Company, 2004                   MPT1020205
                                                                                   Travelers Doc Mgmt 153 of 395
                                                                                                 Exhibit A, Page 170
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 168 of 447 Page ID
                                   #:187

                                                                                            BUSINESSOWNERS


       b.   Falling objects does not include loss of or               ant. Such building is vacant when it does
            damage to:                                                not contain enough business personal
            (1) Personal Property in the open; or                     property to conduct customary opera-
                                                                      tions.
            (2) The "interior of a building, or struc-
                ture", or property inside a building or          (2) When this policy is issued to the owner or
                structure, unless the roof or an out-                general lessee of a building, building
                                                                     means the entire building. Such building
                 side wall of the building or structure is
                                                                     is vacant unless at least 31% of its total
                 first damaged by a falling object.
                                                                     square footage is:
       c.   Water damage means accidental dis-
                                                                      (a) Rented to a lessee or sub -lessee and
            charge or leakage of water or steam as
            the direct result of the breaking apart or                    used by the lessee or sub -lessee to
            cracking of any part of a system or appli-                    conduct its customary operations; or
            ance (other than a sump system including                  (b) Used by the building owner to con-
            its related equipment and parts) that is lo-                  duct customary operations.
            cated on the described premises and               31. "Valuable Papers and Records"
            contains water or steam.
                                                                 a.   Means inscribed, printed or written:
   27. "Stock" means merchandise held in storage
                                                                      (1) Documents;
       or for sale, raw materials and in -process or
       finished goods, including supplies used in                     (2) Manuscripts; or
       their packing or shipping.                                     (3) Records;
   28. "Suspension" means:                                            including abstracts, books, deeds, draw-
       a. The partial or complete cessation of your                   ings, films, maps or mortgages; and
            business activities; or                              b.   Does not mean "money" or "securities" or
       b.   That a part or all of the described prem-                 "Electronic Data Processing Data and
            ises ís rendered untenantable.                            Media".
   29. "Theft" means any act of stealing.                     32. "Water Supply Services" means the follow-
   30. "Vacant" means the following:                              ing types of property supplying water to the
                                                                 described premises:
       (1) When this policy is issued to a tenant,
            and with respect to that tenant's interest           a.   Pumping stations; and
            in Covered Property, building means the               b. Water mains.
            unit or suite rented or leased to the ten-




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                   Page 39 of 39
                                                                                Travelers Doc Mgmt 154 of 395
                                                                                            Exhibit A, Page 171
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 169 of 447 Page ID
                                   #:188
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-19-42                                                     ISSUE DATE: 02/01/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      CAUSES OF LOSS - EARTHQUAKE
                          SPRINKLER LEAKAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS COVERAGE PART

                                                   SCHEDULE
A. LIMITS OF INSURANCE
                                                                          LIMITS OF INSURANCE
    Premises/Bldg.                                            Occurrence                   Annual Aggregate
          No.                                                    Limit                           Limit
    001/001                                                   $300,000                     $300,000




    If more than one Annual Aggregate Limit applies, the most we will pay during any one policy year is the larg-
    est of the Annual Aggregate Limits shown.

B. DEDUCTIBLES
    Premises/Bldg.
          No.
    001/001                              $ 5,000              In any occurrence
                                                              In any one occurrence at each Premises Location




MP T3 27 07 03                Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 2
              Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                 Travelers Doc Mgmt 155 of 395
                                                                                               Exhibit A, Page 172
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 170 of 447 Page ID
                                   #:189
BUS INESSOWNERS


C. COVERED CAUSES OF LOSS                                                    the Deductible shown in the Schedule.
    Covered Causes of Loss and "specified cause of                           We will then pay the amount of loss or
    loss" is revised to include the following only for                       damage in excess of the Deductible up to
    the premises locations, building number(s) shown                         the applicable Limits of Insurance; or
     in the schedule above:                                             b.   When stated in the Schedule above we
     EARTHQUAKE SPRINKLER LEAKAGE,meaning                                    will not pay for loss or damage in any one
     loss or damage to Covered Property resulting                            occurrence at each premises location un-
     from sprinkler leakage caused by:                                       til the total amount of loss or damage for
                                                                             all coverages at each premises location
     1.   Earthquake, meaning a shaking or trembling                         exceeds the applicable Deductible shown
          of the earth's crust, caused by underground                        in the Schedule up to the applicable Limit
          volcanic or tectonic forces or by breaking or                      of Insurance.
          shifting of rock beneath the surface of the
          ground from natural causes.                              2.   When Business Income, coverage is included,
                                                                        Business Income coverage is included in the
     2.   Volcanic Eruption, meaning the eruption, ex-                  occurrence Deductible shown in the Schedule
          plosion or effusion of a volcano.                             above.
     All losses due to earthquake shock or volcanic                3.   No Deductible applies to Extra Expense.
     eruptions that occur within any 168 -hour period
     will constitute a single occurrence. The expiration      F.   LIMITS OF INSURANCE
     of this policy will not reduce the 168 -hour period.          The most we will pay for loss caused by any
     We will not pay for loss or damage caused by                  earthquake sprinkler leakage is:
     earthquakes or volcanic eruptions which- began                1.   The Limit(s) of Insurance that applies to any
     before the effective date of this insurance. -
                                                                        occurrence stated in the - Schedule above,
D. PROVISIONS THAT DO NOT APPLY TO THIS                                 even if the loss or damage involves more
     ENDORSEMENT                                                        than one coverage. Amounts payable under
     1.   The provisions of the Earth Movement Exclu-                   any Additional Coverage or Coverage Exten-
          sion do not apply to the coverage specifically                sions do not increase the Limit(s) of Insur-
          provided by this endorsement. All other ex-                   ance.This limit is part of, and does not in-
          clusions and limitations continue to apply.    -
                                                                        crease, the Limits of Insurance that apply un-
                                                                        der this policy.                                -
     2.   The following provisions of forms and en-
          dorsements that may be attached to this pol-             2.   The Limit(s) of Insurance in the Schedule
          icy do not apply to this endorsement:                         above that applies to any one occurrence
                                                                        subject to the Annual Aggregate Limit(s) for
          a.   The Additional Condition - Coinsurance;                  all losses occurring in any one policy year
          b.   Deductible; or                   -                       commencing with the inception or anniversary
                                                                        date of this endorsement, whichever is less.
          c.   Limits of Insurance.
                                                                   3.   If more than one Annual Aggregate limit ap-
E.   DEDUCTIBLES
                                                                        plies in any one occurrence, the most we will
     The following deductible provisions apply to the                   pay during the policy period is the largest of
     Premises Locations, Building Number(s) which -                     the Annual Aggregate Limits shown.
     are shown ín the Schedule above:
                                                              G. The most we will pay for loss or damage for
     1.   When a dollar amount is shown in the Sched-              Newly Acquired or Constructed Property or Newly
          ule the following applies:                               Acquired Property Coverage Extensions under
          a.   We will not pay for loss or damage in any           this endorsement is a total of $100,000 in any one
               one occurrence until the total amount of            occurrence and in any one policy year.
               loss or damage for all coverages exceeds




Page 2 of 2                      Copyright, The Travelers Indemnity Company, 2003                      MP T3 27 07 03
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                      Travelers Doc Mgmt 156 of 395

                                                                                                  Exhibit A, Page 173
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 171 of 447 Page ID
                                   #:190
POLICY NUMBER: 680-9M304995-19-42                                                                                     BUSINESSOWNERS
                                                                                                                      ISSUE DATE: 02/01/2019

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     Restaurant and Perishable Goods Premier Endorsement
This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
                                                                SCHEDULE
          Computer Fraud and Funds Transfer Fraud Limit of Insurance: $ 10, 000
          Food Contamination Costs Limit of Insurance: $ 25, 000

The BUSINESSOWNERS PROPERTY COVERAGE                                                        lawns as described in the Outdoor Trees,
SPECIAL FORM is changed as follows:                                                         Shrubs, Plants and Lawns Coverage
                                                                                            Extension, caused by or resulting from a
1.   The following Additional Coverage is added to
                                                                                            Covered Cause of Loss that occurs
     paragraph A.6.:
                                                                                            during the policy period. The expenses
     Blanket Coverage Limit of Insurance                                                    will be paid only if they are reported to us
     We will pay up to $250,000 in any one occurrence                                       in writing within 180 days of the date of
     as a Blanket Coverage Limit of Insurance for the                                       direct physical loss or damage.
     sum of all covered loss at each described                                        (2) Debris Removal does not apply to costs
     premises under the coverages described in                                              to:
     paragraphs a. through c. below. You may
                                                                                            (a) Extract       "pollutants"   from   land     or
     apportion this limit among these coverages as                                                water; or
     you choose.
                                                                                            (b) Remove, restore or replace polluted
     Unless otherwise stated, this Blanket Coverage
                                                                                                  land or water.
     Limit of Insurance is in addition to any other Limit
     of Insurance that may be provided by this policy                                 (3) When the debris removal expense
     for the following coverages.                                                         exceeds the 25% limitation in Additional
     a.   Accounts Receivable                                                               Coverage - Debris Removal in Section
                                                                                            A.6.c.(3) or when the sum of the debris
          Within     the   Blanket      Coverage        Limit     of                        removal expense and the amount we pay
           Insurance, when a Limit of Insurance                    is                       for the direct physical loss of or damage
           shown in   the Declarations for Business                                         to    Covered        Property    exceeds        the
           Personal Property at the described premises,                                     applicable Limit of Insurance, we will pay
          we will pay for direct physical loss of or                                        up to the Blanket Coverage Limit of
          damage     to your records of accounts                                            Insurance for debris removal expense in
           receivable (including those on electronic data                                   any one occurrence, at each described
           processing media) on or away from each                                           premises.
          described premises, including while in transit,
          caused by or resulting from a Covered Cause                            c.   Valuable Papers and Records
           of Loss. Credit card company media will be                                  Within     the     Blanket     Coverage      Limit    of
           considered     accounts       receivable             until                  Insurance, when a Limit of Insurance                  is
           delivered to the credit card company.                                       shown      in   Declarations for Business
                                                                                                        the
          This     coverage     applies     as    described        in                  Personal Property at the described premises,
           Paragraphs A.7.a.(2) and A.7.a.(3) and is                                   we will pay for direct physical loss of or
           subject to the provisions that apply to those                               damage to "valuable papers and records"
           Paragraphs.                                                                 that:

     b.    Excess Debris Removal                                                       (a) You own; or
           (1) Within the Blanket Coverage Limit of                                    (b) Are owned by others, but in your care,
               Insurance, we will pay your expense to                                       custody or control;
                 remove debris of Covered Property, other                              caused by or resulting from a Covered Cause
                 than outdoor trees, shrubs, plants and                                of Loss.


MP T3 66 08 15                          © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 16
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                        Travelers Doc Mgmt 157 of 395

                                                                                                                        Exhibit A, Page 174
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 172 of 447 Page ID
                                   #:191
BUS INESSOWNERS


           This   coverage     applies      as        described    in                (1) Stamp    the word                 Salvage on the
           Paragraphs A.7.s.(2) and A.7.s.(3) and is                                       merchandise or its              containers, if the
           subject to the provisions that apply to those                                   stamp will not physically damage the
           Paragraphs.                                                                     merchandise; or
           With respect to property of others covered                                (2) Remove the brands and labels, if doing
           under this Additional Coverage, the owner                                       so    will     not    physically    damage     the
           may have other insurance covering the same                                      merchandise or its containers to comply
           property as this insurance. This insurance is                                   with the law.
           intended to be primary and not to contribute
                                                                                     We will pay reasonable costs you incur to
           with such other insurance.                                                perform the activity described in Paragraphs
2.   With respect to Extended Business Income, the                                   (1) and (2) above.
     time frame referenced in Paragraph A.3.c.(2)(b)                                 Payments under this Additional Coverage are
     is increased from sixty consecutive days to ninety                              subject to and not in addition to the applicable
     consecutive days.                                                               Limits of Insurance.
3.   The   limit applicable to the      Additional                              b.   Contract Penalty Clause
     Coverage -Arson and Theft Reward is increased
     by $25,000,
                                                                                     (1) We will pay contract penalties you incur
                                                                                         as a result of your failure to deliver your
4.   The    limit  applicable to the Additional                                            products       or    services    within   the time
     Coverage -Claim Data Expense is increased                                             required under the terms of a written
     from $5,000 to $25,000.                                                               contract. But this Additional Coverage
5.   The   limit applicable to              Additional
                                                the
                                                                                           only applies if the failure is solely due to
                                                                                           direct physical loss of or damage to
     Coverage -Newly Acquired        or Constructed
                                                                                           property       at    the   described      premises
     Property for Building is increased from $500,000                                      caused by or resulting from a Covered
     to $1,000,000.                                                                        Cause of Loss.
6.   The    limit applicable   to the     Additional                                 (2) The most we will pay under this
     Coverage -Newly Acquired or Constructed                                             Additional Coverage is $1,000 for the
     Property for Business Personal Property is                                          sum of all covered contract penalties
     increased from $250,000 to $500,000.                                                arising out of all Covered Causes of Loss
7.   With         respect       tothe    Additional                                      occurring during each separate 12 month
     Coverage -Ordinance   or Law, coverage is                                           period of this policy beginning with the
     extended to include tenant improvements and                                           effective date of this endorsement.
     betterments as described in Paragraph A.1.b.(3)                            c.   Identity Fraud Expense
     if:
                                                                                     (1) We will pay for Expenses incurred by an
     (1) You are a tenant; and                                                           Insured Person as a direct result of any
     (2) A Limit of Insurance              is    shown      in    the                    one Identity Fraud first discovered or
           Declarations for Business Personal Property                                   learned of by such Insured Person during
                                                                                           the policy period.
           at the described premises.
                                                                                           Any act or series of acts committed by
8.   The      limit   applicable       Additional
                                      to        the
                                                                                           one or more persons, or in which such
     Coverage -Outdoor Trees, Shrubs, Plants and                                           person or persons are aiding or abetting
     Lawns is increased from $3,000 to $5,000.                                             others against an Insured Person, is
9.   The following Additional Coverages are added                                          considered to be one Identity Fraud, even
     to Paragraph A.6.:                                                                    if a series of acts continues into a
                                                                                           subsequent policy period.
     a.    Brands or Labels
                                                                                     (2) With respect to this Additional Coverage:
           If a limit of insurance is shown in the
           Declarations for Business Personal Property                                     (a) Expenses means:
           and if branded or labeled merchandise that is                                        (i)     Costs for notarizing affidavits or
           Covered Property is damaged by a Covered                                                     similar documents attesting to
           Cause of Loss, we may take all or part of the                                                fraud     required   by   financial
           property at an agreed or appraised value. If                                                 institutions    or similar credit
           so, you may:                                                                                 grantors or credit agencies;

Page 2 of 16                           © 2015 The Travelers Indemnity Company, All rights reserved.                          MP T3 66 08 15
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                        Travelers Doc Mgmt 158 of 395
                                                                                                                      Exhibit A, Page 175
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 173 of 447 Page ID
                                   #:192
                                                                                                              BUS IN ESSOWNERS



          (ii) Costs for certified mail to             law                              to aid or abet another to commit, any
                 enforcement agencies,         credit                                   unlawful activity that constitutes a
                 agencies, financial institutions or                                    violation of federal law or a felony
                 similar credit grantors;                                               under any applicable state or local
                                                                                        law; and
          (iii) Lost income resulting from:
                                                                                   (c) Insured Person means:
                 a)   Time taken off work to
                      complete fraud affidavits; or                                     (i)    For sole proprietorships;
                 b)  Meeting with or talking to law                                            The individual who is the sole
                     enforcement agencies, credit                                              proprietor of the Named Insured
                     agencies or legal counsel;                                                shown in the Declarations;
                 up to a total payment of $5,000,                                       (ii) For partnerships;
                 subject to a maximum of $200                                                 Any individual that is a partner of
                 per day;                                                                     the Named Insured shown in the
          (iv) Loan         application       fees      for                                    Declarations;
                 reapplying for a loan or loans                                         (iii) For corporations or any other
                 when the original application is                                              type of organization;
                 rejected     solely      because       the
                                                                                               The Chief Executive Officer, and
                 lender received incorrect credit                                              any individual who has an
                 information;
                                                                                               ownership interest of at least
             (v) Reasonable attorney fees to:                                                  20% of the Named Insured
                 a)   Defend      lawsuits     brought                                         shown in the Declarations; or
                      against an Insured Person by                                       (iv) For religious institutions;
                      merchants,             vendors,                                          The individual who is the senior
                      suppliers,             financial -
                                                                                               pastoral       "employee"    of    the
                      institutions or their collection                                         Named Insured shown           in   the
                      agencies;                                                                Declarations.
                 b) Remove any criminal or civil                              (3) The_following additional exclusions apply
                     judgments wrongly entered                                    to this Additional Coverage:
                      against an Insured Person; or
                                                                                   We will not pay for:
                 c)   Challenge the accuracy or
                      completeness     of   any                                     (a) Expenses          incurred   due    to    any
                      information in a consumer                                          fraudulent, dishonest or criminal act
                      credit report;                                                     by:

             (vi) Charges    for      long       distance                                (i) An Insured Person;
                  telephone calls to:                                                    (ii) Any person aiding or abetting an
                                                                                               Insured Person; or
                 a)   Merchants;
                 b)   Law enforcement agencies;
                                                                                         (iii) Any authorized representative of
                                                                                               an Insured Person;
                 c)   Financial      institutions         or
                                                                                         whether acting alone or in collusion
                      similar credit grantors; or                                        with others;
                 d) Credit agencies; or                                             (b) Expenses incurred that are not
             (vii) Reasonable fees for professional                                     related to the identity of an individual;
                 financial advice or professional                                        or
                 credit advice.                                                     (c) Loss other than Expenses. Account
       (b) Identity Fraud means:                                                        balances    which   arise  out   of
             The act of knowingly transferring or                                       fraudulent or unauthorized charges
             using,without lawful authority, a                                          would be one example of Loss other
             means of identification of an Insured                                       than Expenses.
             Person with the intent to commit, or                                   (d) An Identity Fraud discovered during
                                                                                        such time that an individual was not


MPT3660815                      © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 3 of 16
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                Travelers Doc Mgmt 159 of 395
                                                                                                                  Exhibit A, Page 176
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 174 of 447 Page ID
                                   #:193
BUSINESSOWNERS


                  an Insured Person.                                                    (b) Either:
        (4) This Additional Coverage does not apply                                            (i) Readjust existing locks to accept
            to Expenses otherwise covered under the                                                new keys; or
            Unauthorized     Business  Card    Use
                                                                                               (ii) Replace existing locks, but only if
           Additional Coverage.
                                                                                                    necessary or less expensive than
        (5) Regardless of the amount of the                                                         the cost of adjusting the existing
            Businessowners     Property    Coverage                                                locks.
            Deductible shown in the Declarations, the
                                                                                  (2) Paragraph B.2.h. does not apply to this
           most we will deduct from any claim for
                                                                                      Additional Coverage, except with respect
           Expenses under this Additional Coverage
                                                                                      to dishonest or criminal act by you or any
           for any one Identity Fraud is $250.
                                                                                        of your partners, directors or trustees.
        (6) The     most we       will       pay   under    this
                                                                                  (3) Paragraph B.2.m. does not apply to this
           Additional Coverage is $15,000 for the
                                                                                       Additional Coverage.
           sum of all covered Expenses arising out
           of all Identity Fraud against an Insured                               (4) The most we will pay for loss or damage
           Person discovered during each separate                                     under this Additional Coverage is $2,500
           12 month period of this policy beginning                                     at each described premises.
           with  the   effective   date    of   this                         f.   Theft of Clients' Property Coverage
           endorsement.
                                                                                  (1) If    Additional Coverage - Employee
        (7) In order for coverage to be provided                                        Dishonesty is provided within this
            under this Additional Coverage, you
                                                                                        Coverage Form, the following coverage is
            must:
                                                                                        added and is subject to the Additional
            Send to us, within 60 days after our                                        Coverage - Employee Dishonesty
            request, receipts, bills or other -records                                  provisions:
           that support your claim for Expenses
            under Identity Fraud coverage.                                              Theft Of Clients' Property Coverage
        Lease Assessment                                                                We will also pay for loss of or damage to
   d.
                                                                                        "money", "securities" and "other property"
        (1) When a Limit of Insurance is shown in the                                   sustained by your "client" resulting
            Declarations for Business Personal                                          directly from "theft" committed by any of
           Property at the described premises, we                                       your "employees", acting alone or in
           will pay for your share of any assessment                                    collusion with other persons.
            charged:
                                                                                        The   property covered         under         this
            (a) To all tenants by the building owner;                                   coverage is limited to property:
            (b) Pursuant   to            a     written     lease                        (a) That your "client" owns or leases; or
                agreement; and
                                                                                        (b) That your "client" holds for others;
            (c) As a result of direct physical loss or                                  while the property is on your "client's"
                  damage by a Covered Cause of Loss                                     premises. However, this insurance is for
                  to building property you occupy.                                      your benefit only. It provides no rights or
        (2) The most we will pay for loss under this                                    benefits   to   any other person         or
            Additional Coverage is $2,500 in any one                                    organization, including your "client". Any
            occurrence.                                                                 claim for loss that is covered under this
                                                                                        coverage must be presented by you.
   e.   Lost Key Consequential Loss
                                                                                   (2) With respect to the coverage provided by
        (1) We will pay for consequential loss to keys
                                                                                        this     Additional       Coverage,   Paragraph
            and locks if a master key to buildings,
            rooms or compartments that are Covered                                      A.6.d.(6) under Additional Coverage -
            Property, or house Covered Property, at                                     Employee Dishonesty is replaced with
            the described premises is lost or                                           the following:
            damaged from a Covered Cause of Loss.                                       The most we will pay for the coverage
            We will pay for the necessary costs you                                     provided under this Additional Coverage
            incur to:                                                                   in any one occurrence is $10,000.
            (a) Replace keys; and                                                  (3) With respect to the coverage provided by


Page 4 of 16                        © 2015 The Travelers Indemnity Company. All rights reserved.                        MPT3660815
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                    Travelers Doc Mgmt 160 of 395

                                                                                                                    Exhibit A, Page 177
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 175 of 447 Page ID
                                   #:194
                                                                                                                   BUSINESSOWNERS


         this Additional Coverage, Paragraph D.                                         Additional       Coverage         in    any    one
         DEDUCTIBLES              is        replaced     by   the                       occurrence is $5,000, regardless of the
         following:                                                                     number of premises involved.
         We will not pay for loss or damage in any                           h.    Utility Services - Direct Damage
         one occurrence until the amount of loss                                   (1) We will pay for loss of or damage to
         or damage exceeds $500. We will then                                           Covered        Property      caused       by   the
         pay the amount of loss or damage in                                            interruption of services to the described
         excess of the deductible subject to the                                        premises. The interruption must result
         limit in paragraph (2) above. No other                                         from direct physical loss or damage by a
         deductible applies to                theft of clients'                         Covered Cause of Loss to the following
         property coverage.                                                             property not on the described premises:
      (4) With respect to the coverage provided by                                      (a) "Water Supply Services";
         this     Additional      Coverage,            Paragraph
         A.2.b. and A.2.c.             is   replaced with the                           (b) "Communication Supply Services"; or
         following:                                                                     (c) "Power Supply Services".
         b.     Automobiles, motortrucks and other                                 (2) With respect to this Additional Coverage,
                vehicles subject to motor vehicle                                      Paragraphs G.31. and G.22.b are
                registration.                                                           deleted.
      (5) With respect to coverage provided under                                  (3) The most we will pay for loss or damage
          this Additional Coverage Paragraph A.2.                                       under this Additional Coverage is $25,000
         Property Not Covered does not apply,                                           at each described premises, but we will
         except for Subparagraphs a., b., e., g.                                        not pay more than $100,000 in any one
         and j.                                                                         occurrence, regardless of the number of
                                                                                        premises involved.
      (6) With respect to coverage provided under
          this Additional Coverage the following                                   (4) Payments under this Additional Coverage
         definitions are added to Paragraph G.                                          are subject to and not in addition to the
          PROPERTY DEFINITIONS:                                                         applicable Limit of Insurance.

         (a) "Other        property"    means    any                     10. The following Additional Coverage is added, but
                tangible property other than "money"                         only with respect to described premises to which
                and      "securities" that has           intrinsic           no Ordinance or Law - Coverage A applies other
                value.                                                       than as provided under Paragraph A.6.k.:
          (b) "Client" means any entity for whom                              Ordinance or Law - Coverage A - Coverage
              you perform services under a written                            For Loss to the Undamaged Portion of the
                agreement.                                                    Building
  g   Unauthorized Business Card Use                                          (1) If a     Limit of Insurance is           shown in the
                                                                                   Declarations for Building, in the event of
      (1) We will pay for your loss of "money" or                                  damage by a Covered Cause of Loss we will
          charges and costs you incur that result                                  pay for loss in value of- the undamaged
          directly from the unauthorized use of                                    portion of the building as a consequence of
          credit, debit or charge card accounts                                    enforcement of the minimum requirements of
          issued in your business name, including:                                 any ordinance or law that requires the
          (a) Fund transfer cards;                                                 demolition of undamaged parts of the same
                                                                                   building.
          (b) Charge plates; or
          (c) Telephone cards.
                                                                              (2) The coverage provided by this Additional
                                                                                   Coverage apply only if both (2)(a) and (2)(b)
      (2) With respect to this Additional Coverage,                                are satisfied and are then subject to the
          occurrence means an act or series of                                     qualifications set forth in (3).
          related     acts      involving       more
                                               one      or
          persons; or an act or event, or a series of                              (a) The ordinance or law:
          related acts or events not involving any                                       (i) Regulates              the         demolition,
          person is considered one occurrence.                                                 construction or repair of buildings, or
      (3) The     most we          will      pay     under    this                             establishes zoning or             land use
                                                                                               requirements  at   the             described

MPT3660815                           © 2015 The Travelers Indemnity Company. All rights reserved.                              Page 5 of 16
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                     Travelers Doc Mgmt 161 of 395
                                                                                                                     Exhibit A, Page 178
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 176 of 447 Page ID
                                   #:195
BUSINESSOWNERS


                     premises; and                                                   (b) The        costs       associated     with      the
            (ii) Is in force at the time of loss.                                         enforcement of any ordinance or law
                                                                                          which requires any insured or others to
               But coverage under this Additional                                         test for, monitor, clean up, remove,
               Coverage applies only in response to the                                   contain, treat, detoxify or neutralize, or in
            minimum requirements of the ordinance                                         any way respond to, or assess the effects
            or law. Losses and costs incurred in                                          of "pollutants", "fungus", wet rot or dry
            complying with recommended actions or                                         rot.
            standards          that        exceed          actual
            requirements are not covered under this                            (5) Specific or Blanket Insurance
            Additional Coverage.                                                     (a) Specific Insurance
     (b)   (i) The building sustains direct physical                                     With respect to the building insured on a
               damage that is covered under this                                          "specific insurance"         basis that has
               policy and such damage results in                                          sustained   covered          direct  physical
                enforcement of the ordinance or law; or                                   damage, we will pay under this Additional
           (ii)The            sustains both direct
                        building                                                          Coverage for the loss in value of the
                physical damage that is covered under                                     undamaged portion of the building as a
                this policy and direct physical damage                                    consequence    of enforcement of an
                that is not covered under this policy,                                    ordinance or law that requires demolition
                and the building damage in its entirety                                   of undamaged parts of the same building
                results in enforcement of the ordinance                                   as described in paragraph (6)(b)(i) and
                or law,                                                                   (6)(b)(ii) below,
           (iii)But if the         building   sustains     direct                    (b) Blanket Insurance
                physical damage that is not covered                                      With respect to the building insured on a
                under this policy, and such damage is                                     "blanket insurance" basis that has
                the subject of the ordinance or law,                                      sustained   covered    direct   physical
                then there is no coverage under this                                      damage, we will pay under this Additional
                Additional Coverage even if the building                                  Coverage for the loss in value of the
                has also sustained covered direct                                         undamaged portion of the building as a
                physical damage.              -                                           consequence    of enforcement of an
   (3) In the situation described in (2)(b)(ii) above,                                    ordinance or law that requires demolition
       we will not pay the full amount of loss                                            of undamaged parts of the same building
       otherwise payable under the terms of this                                          as described in paragraph (6)(c) and
       Additional Coverage, Instead, we will -pay a                                       (6)(d) below.
       proportion of such     loss; meaning the                                      (c) As used in this Additional Coverage, the
       proportion that the covered direct physical                                       terms "specific insurance" and "blanket
       damage bears to the total direct physical                                         insurance" have the following meanings:
       damage.                                                                           Specific insurance covers each item of
       However, if _the covered direct physical                                          insurance (for example, each building)
       damage, alone, would have resulted in                                             under a separate Limit of Insurance.
       enforcement of the ordinance or law, then we                                      Blanket insurance covers two or more
       will pay the full amount of loss otherwise                                         items     of   insurance     (for   example,    a
       payable under the terms of this Additional                                         building and personal property in that
       Coverage.                                                                          building, or two buildings) under a single
                                                                                          Limit of Insurance.
    (4) We will not pay under this Additional
       Coverage for:                                                                 (d) This Additional Coverage is included in
                                                                                         the Limit of Insurance shown in the
       (a) Enforcement of any ordinance or law
            which       requires the demolition,          repair,
                                                                                          Declarations as applicable to the covered
            replacement, reconstruction, remodeling                                       building. This Additional Coverage does
                                                                                          not increase the Limit of Insurance,
            or remediation of property due to
            contamination by "pollutants" or due to                            (6) Loss Payment
           the        presence,       growth,
                                          proliferation,                            (a) The following loss payment provision is
            spread or any activity of "fungus", wet rot                                 subject to the apportionment procedures
            or dry rot; or
                                                                                          set forth in Paragraphs (2) and (3) above.


Page 6 of 16                          © 2015 The Travelers Indemnity Company. All rights reserved.                       MP T3 66 08 15
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                     Travelers Doc Mgmt 162 of 395

                                                                                                                    Exhibit A, Page 179
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 177 of 447 Page ID
                                   #:196
                                                                                                                 BUS IN ESSOWNERS


     (b) When there       is   a loss in value of an                                            quality of the original property
        undamaged portion of a building to which                                                insured; or
        this Additional Coverage applies, the loss                                         (ii) The value individually stated for
        payment for that building, including
                                                                                                the covered building on the latest
        damaged and undamaged portions, will
                                                                                                 statement of values on file with
        be determined as follows:
                                                                                                 us. If, at the time of loss, there is
        Specific Insurance                                                                      no statement of values on file
                                                                                                with     us     or the   value for the
        (i)   If   Replacement Cost    coverage
              applies on a "specific insurance"                                                 covered building or structure           is
                                                                                                 not    individually stated       on   the
              basis and the property is being
              repaired or replaced, on the same or                                              latest statement of values on file
              another premises, we will not pay                                                 with us, the value of the building
                                                                                                or structure will be determined by
              more than the lesser of:
                                                                                                 multiplying:
              a)    The amount you actually spend
                    to repair, rebuild or reconstruct                                           a)     The  total reported building
                    the building, but       not for more                                               and structure value; by
                    than the amount it would cost to                                             b) The       proportion that          the
                    restore the building on the same                                                   square     footage     of       the
                    premises and to the same height,                                                   individual      building         or
                    floor area, style and comparable                                                   structure bears to the total
                    quality of the      original property                                              square     footage      of   all
                    insured; or                                                                        buildings    and     structures
              b)    The Limit of Insurance shown in                                                    contemplated in the total
                                                                                                       reported      building      and
                    the Declarations as applicable to
                                                                                                       structure value.
                    the covered building.              -

        (ii) If Replacement Cost coverage                                             (d) If   Replacement Cost         coverage
             applies on a "specific insurance"                                            applies on a "blanket       insurance"
             basis and the property is not repaired                                        basis and the property is not repaired
              or replaced, or if the optional Actual                                       or replaced, or if the optional Actual
                                                                                           Cash Value is applicable on a
              Cash Value is applicable on a
                                                                                           "blanket insurance" basis to real
              "specific insurance" basis to real
              property, we will not pay more than                                          property, we will not pay more than
                                                                                           the lesser of:
              the lesser of:
                                                                                           (i) The actual cash value of the
              a)    The actual cash value of the
                                                                                               building at the time of loss; or
                    building at the time of loss; or
                                                                                           (ii) The value individually stated for
              b)    The Limit of Insurance shown in                                             the covered building on the latest
                    the Declarations as applicable to                                           statement of values on file with
                    the covered building.
                                                                                                us. If, at the time of loss, there is
        (c) Blanket Insurance                                                                   no statement of values on file
              If  Replacement  Cost coverage                                                    with us or the value for the
              applies on a "blanket insurance"                                                  covered building or structure is
              basis and the property is being                                                    not individually        stated   on   the
              repaired or replaced, on the same or                                              latest statement of values on file
              another premises, we will not pay                                                 with- us, the value of the building
              more than the lesser of:                                                          or structure will be determined by
                                                                                                 multiplying:
              (i)   The amount you actually spend
                    to repair, rebuild or reconstruct                                           a) The total reported building
                    the building,    but not for more                                                  and structure value; by
                    than the amount it would cost to                                             b)    The     proportion that         the
                    restore the building on the same                                                   square     footage     of       the
                    premises and to the same height,                                                   individual      building         or
                    floor area, style and comparable                                                   structure bears to the total


MPT3660815                        © 2015 The Travelers Indemnity Company. All rights reserved.                              Page 7 of 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                  Travelers Doc Mgmt 163 of 395
                                                                                                                    Exhibit A, Page 180
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 178 of 447 Page ID
                                   #:197
BUS IN ES SO WN ERS



                             square     footage      of   all                              $25,000 to $50,000.
                             buildings    and     structures
                                                                                e.   The  limit applicable to the Coverage
                             contemplated in the total
                             reported      building      and
                                                                                     Extension - Non -owned Detached Trailers
                             structure value.                                        is increased from $5,000 to $25,000.

   (7) The terms of this Additional Coverage apply                              f.   The      limit   applicable       to   the     Coverage
       separately to each building to which this                                     Extension - Ordinance or Law - Increased
        Additional Coverage applies.                                                 "Period of Restoration" is increased from
                                                                                     $25,000 to $50,000.
   (8) Under this Additional Coverage we will not
        pay for loss due to any ordinance or law that:                      12. The following Coverage Extensions are added to
                                                                                Paragraph A:7.:
        (a) You were required to comply with before
              the loss, even           if       the    building      was        a. -Business     Income              and    Extra   Expense
              undamaged; and                                                         -Boil -Water Order
        (b) You failed to comply with.                                               (1) When the Declarations show that you
                                                                                           have coverage for Business Income and
11. The following Coverage Extensions                               under
                                                                                           Extra Expense, you may extend that
    Paragraph A.7. are changed as follows:
                                                                                           insurañce to apply to the actual loss of
   a.   Business Income and Extra Expense From                                             Business Income you sustain and
        Dependent Property                  -                                              reasonable and necessary Extra Expense
                                                                                           you incur due to the "suspension" of your
        (1) Paragraph A.7.d.(4)(a) is replaced by the
                                                                                           "operations" at the described premises
              following;
                                                                                           caused by or resulting from a "boil -water
              Applies to Dependent Property premises                                       order" due to a Covered Cause of Loss.
              located worldwide; and
                                                                                     (2) The most we will pay under this
        (2) The limit applicable to the Coverage                                         Coverage Extension is $10,000 at each
              Extension - Business Income and                                              described premises for the sum of all
              Extra      Expense            From            Dependent                      covered loss of Business Income and
              Property is increased from $10,000 to                                        Extra  Expense arising out of all
              $50,000.                                                                    "boil -water orders" occurring during each
                                                                                         -separate_ 12 month period of this policy
   b.   The     limit    applicable         to        the    Coverage                      beginning with the effective date of this
        Extension - Business Income and Extra                                              endorsement.
        Expense - Newly Acquired Premises is
                                  .




        increased from $250,000 to $500,000.                                         (3) The coverage for Business Income and
                                                                                         Extra- Expense will begin 24 hours after
   c.   The     expiration      days        applicable         to     the                the time the "boil -water order" goes into
        Coverage Extension - Newly Acquired or                                             effect and will apply for a- period of seven
        Constructed Property for Business Income                                           consecutive days after coverage begins.
        and Extra Expense is increased from 90 days
                                                                                     (4) This Coverage Extension does not apply
        to 180 days.                                                                     to any- "boil -water order" while access to
   d.   Two of the limits applicable to the Coverage                                     the described premises is prohibited by
        Extension - Electronic Data Processing                                             action of civil authority.
        are changed as follows:                                                      (5) With respect to this Coverage Extension,
        (1) The limit applicable to "Electronic Data                                       the following definition is provided:
              Processing Equipment" and to "Electronic                                     "Boil -water order" means an advisory,
              Data Processing Data and Media" while                                        notice, order or other communication
              in transit or at premises other than the                                     issued by a governmental, health or
              described premises is increased from                                         water authority, requiring that water at the
              $25,000 to $75,000.                                                          described premises should be boiled
        (2) The limit applicable to loss or damage to                                      before consumption or use, due to actual
              "Electronic Data Processing Data and                                         or potential contamination.
              Media" caused by or resulting from                                b.    Business Income and Extra Expense at
              "electronic vandalism" is increased from
                                                                                     Client or Virtual Office Premises


Page 8of16                             © 2015 The Travelers Indemnity Company. All rights reserved.                         MP T3 66 08 15
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission,

                                                                                                      Travelers Doc Mgmt 164 of 395

                                                                                                                      Exhibit A, Page 181
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 179 of 447 Page ID
                                   #:198
                                                                                                                     BUSINESSOWNERS


      (1) When the Declarations show that you                                            within the Coverage Territory.
          have coverage for Business Income and                                     (4) We will reduce the amount of your
          Extra Expense, you may extend that                                             Business Income loss, other than Extra
          insurance to apply to the actual loss of                                       Expense, to the extent you can resume
          Business Income you sustain and                                                your business activities at a "client or
          reasonable and necessary Extra Expense                                         virtual office premises" in whole or in part,
          you incur due to the "suspension" of your                                      by using any other available:
          business activities occurring at a "client
          or virtual office premises" during the                                          (a) Source of materials; or
          "period of restoration". The "suspension"                                       (b) Outlet for your products.
          must be caused by direct physical loss or
          damage caused by or resulting from a                                      (5) This Coverage Extension does not apply
          Covered Cause of Loss at a "client or                                         to loss caused by or resulting from loss or
                                                                                          damage to property:
          virtual office premises".
      (2) With respect to this Coverage Extension,                                        (a) At the premises of a "dependent
                                                                                               property";
          the "period of restoration" definition under
          Paragraph G. PROPERTY DEFINITIONS                                               (b) At any location to which the Business
          is replaced by the following:                                                        Income and Extra Expense Newly
                                                                                               Acquired     Premises           Coverage
          "Period of Restoration" means the
                                                                                               Extension applies; or
          period of time that:
                                                                                          (c) In the due course of transit.
          (a) Begins 24 hours after the time of
                 direct     physical     loss or damage                             (6) The     most we will pay under this
                 caused by or           resulting from any                                Coverage Extension for the sum of
                 Covered Cause of Loss at the "client                                     Business Income and Extra Expense you
                 or virtual office premises"; and                                         incur in any one occurrence is $25,000
                                                                                          regardless of the number of "client or
          (b) Ends on the earlier of:
                                                                                          virtual office premises" involved.
                 (i)   The date when the property at
                                                                                     (7) Payments made under this Coverage
                       the "client or virtual office
                                                                                          Extension are in addition to the applicable
                         premises" should be repaired,
                                        replaced  with                                    Limits of Insurance.
                         rebuilt     or
                         reasonable speed and similar                          c.    Business Personal Property at Client or
                         quality; or                                                 Virtual Office Premises
                 (ii) The date when "client or virtual                               (1) When a Limit of Insurance is shown in the
                         office premises" is resumed at a                                Declarations for Business Personal
                         new permanent location; and                                     Property at any described premises, you
          (c) Does      not include           any     increased                           may extend that insurance to apply to
                 period   required            due      to   the                           direct physical loss of or damage to
                 enforcement of any ordinance or law                                      Business Personal Property caused by or
                 that:                                                                    resulting from a Covered Cause of Loss
                                                                                          while such property is located at a "client
                 (i)     Regulates the construction, use                                  or virtual office premises".
                         or repair, or requires the tearing
                         down of any property; or                                    (2) This Coverage Extension also applies to
                                                                                         personal property that is:
                 (ii) Requires any insured or others to
                      test for, monitor, clean up,                                        (a) Owned by an "employee"; and
                      remove, contain, treat, detoxify or                                 (b) Used for your business;
                      neutralize, or in any way respond                                   while such property is located at a "client
                      to, or assess the effects of                                        or virtual office premises" and sustains
                      "pollutants".                                                       direct physical loss or damage caused by
           The expiration date of this policy will not                                    or resulting from a Covered Cause of
           cut short the "period of restoration".                                         Loss.
       (3) This Coverage Extension applies to                                        (3) This Coverage Extension does not apply
           "client or virtual office premises" located                                    to property:


MP T3 66 08 15                         © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 9 of 16
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                      Travelers Doc Mgmt 165 of 395
                                                                                                                       Exhibit A, Page 182
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 180 of 447 Page ID
                                   #:199
BUS INESSOWNERS


           (a) Otherwise     covered     under                the                              from the use of any computer to
               following Additional Coverages;                                                 fraudulently cause a transfer of that
                                                                                               property from inside the building at
                (i) Blanket     Coverage             Limit of
                                                                                               the described premises or "banking
                      Insurance             -        Accounts
                                                                                               premises":
                      Receivable;
                                                                                               (i)   To  a person           (other than a
                (ii) Blanket  Coverage    Limit  of
                                                                                                     "messenger")           outside  those
                     Insurance Valuable Papers and
                                                                                                     premises; or
                      Records; or
                                                                                               (ii) To      a       place   outside        those
                (iii) Fine Arts.
                                                                                                     premises.
           (b) Otherwise    covered    under                  the
                                                                                          (b) Loss of "money" and "securities"
               following Coverage Extensions:
                                                                                              resulting directly from a "fraudulent
                (i)   Accounts Receivable;                                                     instruction"         directing     a    financial
                (ii) Business Personal Property Off                                            institution to transfer, pay or deliver
                      Premises;                                                                "money" and "securities" from your
                                                                                               "transfer account".
                (iii) Electronic Data Processing;
                                                                                    (2) With respect to the coverage provided by
                (iv) Sales Representative's Samples;                                    this Coverage Extension, Paragraph B.
                      or                                                                Exclusions is amended as follows:
                (y) Valuable Papers and Records.                                          (a) Paragraph B.2.o. does not apply._
        (4) The most we will pay for loss or damage                                       (b) Paragraph B.2.i. does not apply.
            under this Coverage Extension in any
            one occurrence is $25,000 regardless of                                       (c) The following exclusion is added:
           the number of "client or virtual office                                             We will not pay for loss or damage
            premises" involved.                                                                caused by or resulting from the use
        (5) Payments under this Coverage Extension                                             or purported use of credit, debit,
            are in addition to the applicable Limits of                                        charge,       access,      convenience,
            Insurance.
                                                                                               identification, stored -value or other
                                                                                               cards or the information contained on
   d.   Civil Authority - Homicide or Suicide                                                  such cards.
        (1) When the Declarations show that you                                     (3) With respect to this Coverage Extension,
            have coverage for Business Income and                                         occurrence means an act or series of
            Extra Expense, you may extend that                                            related    acts       involving       one   or   more
            insurance to apply to the actual loss of                                      persons; or an act or event, or a series of
            Business    Income you sustain and                                            related acts or events not involving any
            reasonable and necessary Extra Expense                                        person is considered one occurrence.
            you incur caused by action of civil
            authority that prohibits access to the                                  (4) The     most we will pay under this
            described premises due to a homicide or                                       Coverage   Extension   in  any   one
            suicide occurring at such premises.                                           occurrence is the limit of insurance
                                                                                          shown in the above schedule, regardless
        (2) The coverage for Business Income and                                          of the number of premises involved.
            Extra Expense will begin immediately
            after the time of that action and will apply                            Covered Leasehold Interest - Undamaged
            for a period of one week after coverage                                 Improvements and Betterments
            begins.                                                                 (1) When a Limit of Insurance is shown in the
   e.   Computer Fraud and Funds Transfer Fraud                                         Declarations for Business Personal
                                                                                        Property at the described premises, you
        (1) When a Limit of Insurance is shown in the                                     may extend that insurance to apply to
            Declarations for     Business   Personal                                     your interest as tenant in improvements
            Property at the described premises, you                                      and betterments, as defined in Section
            may extend that insurance to apply to:                                       A.1.b.(3) of this Coverage Form, which
            (a) Loss       of   or damage to           Business                          are not damaged or destroyed, but which
                Personal Property resulting directly                                     you lose due to the cancellation of your
                                                                                         lease by your landlord, The cancellation

Page 10 of 16                         © 2015 The Travelers Indemnity Company. All rights reserved.                          MP T3 66 08 15
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                     Travelers Doc Mgmt 166 of 395

                                                                                                                       Exhibit A, Page 183
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 181 of 447 Page ID
                                   #:200
                                                                                                                          BUSINESSOWNERS


           of your lease by your landlord must:                                                   be the unpaid balance shown on your
           (a) Result from direct physical loss of or                                             books as due from the buyer for such
               damage to property at the described                                                property, excluding any interest or
               premises where your improvements                                                   fees due.
               and betterments are located, caused                                   (3) The following is added to A.2. Property
               by or resulting from a Covered Cause                                      And Costs Not Covered, but only with
                 of Loss; and                                                              respect to this Coverage Extension.
           (b) Be permitted in accordance with the                                         Personal property sold by you under an
               conditions of your written lease                                            installment plan, conditional sale, trust
                 agreement.                                                                agreement or other deferred payment
        (2) The most we             will    pay in any one
                                                                                           plan after delivery to the purchasers
           occurrence           under        this  Coverage                                except as   provided in the Deferred
                                                                                           Pay-ments Coverage Extension;
           Extension is:
           (a) The applicable       Business Personal                                (4) The most we                 will      pay in any one
                 Property Limit of Insurance; or                                           occurrence     under                 this  Coverage
                                                                                           Extension is $25,000.
           (b) $25,000;
                                                                                h.   Food Contamination Costs
           whichever is less.
                                                                                     (1) When the Declarations show that you
   g.   Deferred Payments                                                                  have coverage for Business Income and
        (1) When a Limit of Insurance is shown in the                                      Extra Expense, you may extend that
            Declarations for Business Personal                                             insurance to apply to the actual loss of
            Property at the described premises, you                                        Business Income                     you sustain and
           may extend that insurance to apply to                                           reasonable  and                      necessary  "food
           your interest in such business personal                                         contamination expense" you incur due to
           property that is sold by you under an                                           the "suspension" of your "operations"
           installment plan, conditional sale, trust                                       during the "period of restoration". The
           agreement or other deferred payment                                             "suspension" must be required by a
           plan when, as a result of direct physical                                       "Public Health Authority" due to discovery
            loss of or damage to such property;                                            of, suspicion of,              or exposure to "food
                                                                                           contamination"                 at       the      described
            (a) Occurring within       the    Coverage                                     premises.                 --
                Territory at any location, or in transit,
                after delivery to buyers; and                                        (2) The following exclusions do not apply to
                                                                                         this Coverage Extension if such excluded
           (b) Caused by a Covered Cause of Loss;                                          causes      of     loss        result     in    any   "food
           the buyer refuses to continue payments                                          contamination" to which this Coverage
           owed to you for such property and, as a                                         Extension applies:
                  you repossess the remaining
            result,
                                                                                           (a) Exclusion B.2.d.(7)(d), changes                      in
            damaged property of value, if any.
                                                                                               flavor, color, texture or finish;
        (2) The value of your loss under this                                              (b) Exclusion B.2.d.(8), contamination by
            Coverage Extension will be determined                                              other than "pollutants";
            as follows:
                                                                                           (c) Exclusion, B.2.k., Pollution; and
            (a) In     the    event        of   partial   loss   to
                 property, the value of your loss will                                     In addition, any Exclusion of Loss Due to
                 be:                                                                       Virus or Bacteria endorsement which is
                                                                                           applicable to this Coverage Form does
                 (i)   The unpaid balance shown on                                         not apply to "food contamination" that
                       your books as due from the buyer                                    results from a "communicable disease" to
                       for such property, excluding any                                    which this Coverage Extension applies.
                       interest or fees due; minus
                                                                                      (3) We will not pay any fines or penalties
                 (ii) The actual cash value of the                                         levied against you by the "Public Health
                       repossessed damaged property.                                       Authority" as a result of the discovery or
            (b) In the event of a total loss to                                            suspicion of "food contamination" at the
                 property, the value of your loss will                                     described premises.


MP T3 66 08 15                         © 2015 The Travelers Indemnity Company. All rights reserved.                                      Page 11 of 16
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                       Travelers Doc Mgmt 167 of 395
                                                                                                                     Exhibit A, Page 184
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 182 of 447 Page ID
                                   #:201
BUSINESSOWNERS


       (4) The        most    we     will      pay    under      this                                  contamination". However, we will
           Coverage Extension for the sum of all                                                       not pay for any expense that is
           covered loss and expenses during each                                                       otherwise  covered   under    a
           separate 12 month period of this policy                                                     Workers' Compensation policy.
           beginning with the effective date of this                                      (d) "Public Health Authority" means
           endorsement is the Limit of Insurance                                                any governmental authority having
           shown in the Schedule above for Food                                                 jurisdiction over your "operations"
           Contamination.                                                                       relating to health and hygiene
       (5) Payments under this Coverage Extension                                               standards necessary to protect the
           are in addition to the applicable Limits of                                          general public.
           Insurance.                                                                      (e) "Period of Restoration"
       (6) The following PROPERTY DEFINITIONS                                                   With         respect      to    this       Coverage
           are added with respect to this Coverage                                              Extension means the period of time
           Extension:                                                                           that:
           (a) "Communicable Diseases" a viral                                                  (i)    Begins 24 hours after you receive
                 or  bacterial micro-organism that                                                     notification from the "Public
                 induces or is capable of inducing                                                     Health     Authority" that your
                 physical illness or disease.                                                          "operations" are to be temporary
           (b) "Food         Contamination" means a                                                    closed; and
                 condition in    your food which has                                            (ii) Ends with the notifications from
                 caused, or is suspected of causing,                                                   the      same           "Public       Health
                 food poisoning of one or more of your                                                 Authority" that your "operations"
                 patrons. Such "food contamination"                                                     can be resumed.
                 must result from:
                 (i)   Tainted food purchased by you;
                                                                                i.   Limited Building                Coverage          -    Tenant
                                                                                     Obligation
                 (ii) Food which has been improperly                                 (1) If:
                       processed,         stored,     handled      or
                       prepared in the course of your                                      (a) You are a tenant;
                       "operations"; or                                                    (b) A Limit of Insurance is shown in the
                 (iii) A      "Communicable                 Disease"                           Declarations for Business Personal
                       transmitted by one or more of                                            Property; and
                       your "employees".                                                   (c) You are contractually obligated to
           (c) "Food          Contamination                Expense"                             repair or   replace that part of a
                 means:                                                                         building you occupy as a tenant;
                 (i)   Your costs to clean and sanitize                                    at the  described premises, you may
                       your machinery and equipment                                        extend that insurance to apply to direct
                       as directed by the "Public Health.                                  physical loss of or damage to that part of
                       Authority";                                                         a building you occupy as a tenant caused
                                                                                           by or resulting from a Covered Cause of
                 (ii) Your costs to replace your food                                      Loss other than "theft" or attempted
                       declared contaminated by the                                        "theft".
                       "Public Health Authorities";
                                                                                     (2) This Coverage Extension does not apply
                 (iii) Your extra costs of advertising                                    to any otherwise covered:
                       including, but not limited to, the
                       expense       of        telephone,      radio,                      (a) Building glass; or
                       television, newspaper and other                                     (b) Tenants      improvements      and
                        media announcements.                                                   betterments    as    described   in
                 (iv) Your     expense    to  provide                                          Paragraph A.1.b.(3).
                      necessary    medical tests    or                               (3) The          most we          will    pay     under this
                      vaccinations      for      your                                      Coverage           Extension         in      any  one
                        "employees" who are potentially                                    occurrence is $50,000 at each described
                        infected          by         the       "food                       premises.


Page 12 of 16                          © 2015 The Travelers Indemnity Company. All rights reserved.                             MP T3 66 08 15
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission,

                                                                                                        Travelers Doc Mgmt 168 of 395

                                                                                                                         Exhibit A, Page 185
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 183 of 447 Page ID
                                   #:202
                                                                                                                   BUSINESSOWNERS


   J   Property in Transit                                                              the "period of restoration" definition under
       (1) When the Declarations show that you                                          Paragraph G. PROPERTY DEFINITIONS
           have coverage for Business Income and                                        is replaced by the following:
           Extra Expense, you may extend that                                            "Period of Restoration" means                  the
           insurance to apply to the actual loss of                                      period of time that:
           Business Income you sustain and
                                                                                         (a) Begins 24 hours after the time of
           reasonable and necessary Extra Expense
                                                                                              direct    physical     loss    or    damage
           you incur due to the "suspension" of your                                          caused by or resulting from any
           "operations"       during       the    "period      of
                                                                                              Covered Cause of Loss in the due
           restoration". The "suspension" must be
                                                                                              course of transit;
           caused by direct physical loss or damage
           caused by or resulting from a Covered                                         (b) Ends on the date when the property
           Cause of Loss to Covered Property while                                           in the due course of transit should be
           in the due course of transit at your risk                                          repaired, rebuilt or replaced with
           within the Coverage Territory.                                                     reasonable speed and similar quality;
                                                                                              and
       (2) This Coverage Extension does not apply
           to loss caused by or resulting from loss or                                   (c) Does       not include any           increased
           damage to:                                                                         period      required  due            to    the
                                                                                              enforcement of any ordinance or law
           (a) Shipments by a government postal                                               that:
                 service, except by registered mail;
                                                                                              (I)   Regulates the construction, use
           (b) Export shipments once:
                                                                                                    or repair, or requires the tearing
                 (i)   The shipment is loaded onboard                                               down of any property; or
                       the export conveyance; or
                                                                                              (ii) Requires any insured or others to
                 (H) Coverage under       an   Ocean                                                test for, monitor, clean up,
                     Marine or other insurance policy                                               remove, contain, treat, detoxify or
                     covering the shipment begins;                                                  neutralize, or in any way respond
                 whichever is earlier;                                                              to, or assess the effects of
                                                                                                    "pollutants".
           (c) Import shipments until:
                                                                                        The expiration date of this policy will not
                 (I)   The shipment is unloaded from                                     cut short the "period of restoration".
                       the importing conveyance; or
                                                                                   (4) We will reduce the amount of your
                 (ii) Coverage under an Ocean                                           Business Income loss, other than Extra
                       Marine or other insurance policy                                 Expense, to the extent you can resume
                       covering the property ends;                                      your business activities in the due course
                 whichever is later;                                                    of transit in whole or in part, by using any
                                                                                         other available:
           (d) Property of others for which you are
                 responsible       while     acting      as     a                        (a) Source of materials; or
                 common or contract carrier, freight                                     (b) Outlet for your products.
                 forwarder, freight        consolidator, or
                 freight    broker            or      public                       (5) This Coverage Extension does not apply
                 warehouseman;                                                         to loss caused by or resulting from loss or
                                                                                         damage to property:
           (e) Property within a conveyance or
               container caused by "theft" while the                                     (a) At the premises of a "dependent
                 conveyance          or      container         is                             property";
                 unattended unless the portion of the                                    (b) At any location to which the Business
                 conveyance or container containing                                           Income and Extra Expense at Client
                 the property is fully enclosed and                                          or Virtual Office Premises Coverage
                 securely locked, and the "theft" is by                                      Extension applies; or
                 forcible entry of which there is visible
                                                                                         (c) At any location to which the Business
                 evidence; or
                                                                                              Income and Extra Expense Newly
           (f)   The transporting conveyance.                                                 Acquired     Premises               Coverage
       (3) With respect to this Coverage Extension,                                           Extension applies.


MP T3 66 08 15                       © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 13 of 16
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                      Travelers Doc Mgmt 169 of 395
                                                                                                                     Exhibit A, Page 186
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 184 of 447 Page ID
                                   #:203
BUSINESSOWNERS


        (6) The most we will pay under this                                             covered cause              of     loss    means    the
            Coverage Extension for the sum of                                           following:
            Business Income and Extra Expense you                                       (a) Breakdown              or       Contamination,
            incur in any one occurrence is $25,000.                                          meaning:
            Thislimit applies regardless                  of the
            number of locations involved.                                                    (i)   Change          intemperature      or
                                                                                                   humidity        resulting       from
        (7) Payments made under this Coverage                                                      mechanical breakdown or failure
            Extension are in addition to the applicable                                            of   refrigerating,     cooling    or
            Limits of Insurance.                                                                   humidity control apparatus or
   k.   Sales Representative's Samples                                                             equipment,     only while such
                                                                                                   equipment or apparatus is at the
        (1) When a Limit of Insurance is shown in the
                                                                                                   described premises; or
            Declarations for Business Personal
            Property, you may extend that insurance                                          (ii) Contamination by a refrigerant,
           to apply to:                                                                            only       while       the     refrigerating
                                                                                                   apparatus or equipment is at the
            (a) Samples of your stock                in    trade                                   described premises; or
                (including containers); and
                                                                                        (b) Power Outage, meaning change in
            (b) Similar property of others;
                                                                                             temperature          or     humidity    resulting
           while such property is in the custody of                .r                        from complete or partial interruption
           your sales representatives, or agents, or                                         of electrical power, either on or off
           yourself while acting as a             sales                                      the  described premises, due                     to
           representative, including while in transit.                                       conditions beyond your control.
        (2) We will not pay for loss or damage                                     (4) The following exclusions apply to this
            caused by "theft" of Covered Property                                       Coverage Extension:
            from an unattended vehicle. But we will
                                                                                        (a) We will not pay for loss or damage
            pay for "theft" of Covered Property from
                                                                                             caused directly or indirectly by any of
            an                 vehicle if at the time of the
            "theft", all the vehicle's doors, windows
                                                                                             the following, regardless of any other
                                                                                             cause or event that contributes
            and compartments were closed and
            locked and there are visible signs that the
                                                                                             concurrently or in any sequence to
                                                                                             the loss:
            "theft" was a result of forced entry.
                                                                                             (i)   Manual         disconnecting       of   any
        (3) The most we will pay for loss or damage
                                                                                                   refrigeration, cooling, heating or
           for property in the custody of any one
                                                                                                   humidity control system from the
            sales   representative          in     any       one
                                                                                                   source of electric power;
            occurrence is $25,000,
                                                                                             (ii) Terminating of electric power due
   I.   Spoilage Coverage                                                                          to throwing or turning off any
        (1) When a Limit of Insurance is shown in the                                              switch or other device usual to
            Declarations for Business Personal                                                     the shutting off of electric power,
            Property at the described premises, you                                                on the described premises; or
            may extend that insurance to apply to                                            (iii) Intentional decision of an electric
            direct physical      loss   of or damage to                                            utility company or other source of
           Perishable Stock caused by or resulting
                                                                                                   electric    power        not to    provide
           from a covered cause of loss described in
                                                                                                   sufficient power or the inability of
           Paragraph (3) below and not excluded in                                                 such company or source to
           Paragraph (4) below.                                                                    provide sufficient power, due to
        (2) This Coverage Extension does not apply                                                 lack of fuel, governmental order
           to Perishable Stock while located:                                                      or lack of generating capacity to
                                                                                                   meet the demand.
           (a) On buildings;
                                                                                        (b) Paragraph B.1.b. Earth Movement;
            (b) In the open; or
                                                                                        (c) Paragraph             B.1.c.         Governmental
            (c) In vehicles.
                                                                                             Action;
        (3) With respect to this Coverage Extension,                                    (d) Paragraph B.1.d. Nuclear Hazard;


Page 14 of 16                       © 2015 The Travelers Indemnity Company. All rights reserved.                             MP T3 66 08 15
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                   Travelers Doc Mgmt 170 of 395

                                                                                                                        Exhibit A, Page 187
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 185 of 447 Page ID
                                   #:204
                                                                                                                      BUSINESSOWNERS


           (e) Paragraph B.1.f. War and Military                                    (2) We will only pay for loss of Business
                  Action;                                                               Income you sustain and Extra Expense
           (f) Paragraph B.1.g. Water; and                                              you incur after 48 consecutive hours
                                                                                         following       the    direct      physical        loss      or
           (g) Paragraph B.1.h. Neglect.                                                  damage to the following property not on
           No other exclusions        Paragraph B.
                                           in                                            the described premises;
           Exclusions apply to this Coverage                                              (a) "Water Supply Services";
           Extension. However, if any exclusions are
           added by endorsement to this Coverage                                          (b) "Communication Supply Services"; or
           Form, such exclusions will apply to this                                       (c) "Power Supply Services".
           Coverage Extension.                                                           This Coverage Extension does not apply
        (5) With respect to this Coverage Extension,                                     to any reduction of income after service
           Perishable         Stock       means        personal                          has been restored to your premises.
           property:                                                                (3) With respect to this Coverage Extension,
           (a) Maintained         under      controlled                                   Paragraphs           G.3.b        and         G.22.b       are
               conditions for its preservation; and                                       deleted. -             -



           (b) Susceptible to loss or damage if the                                 (4) The most we will pay for loss under this
                  controlled temperature          or    humidity                        Coverage Extension is $50,000 at each
                  conditions change.                                                    described premises, but we will not pay
        (6) The most we will pay for loss or damage                                       more      than       $100,000            in     any        one
            under this Coverage Extension in any                                          occurrence, regardless of the number of
            one occurrence is $10,000, regardless of                                      premises involved.
           the number of premises involved.                                    o.   Water or Sewage Back Up and Sump
   m. Undamaged Parts of Stock in Process                                           Overflow
        (1) When a Limit of Insurance is shown in the                               (1) When the Declarations show that you
            Declarations for Business Personal                                            have coverage for. Building or Business
            Property at the described premises, you                                       Personal. Property, you may extend that
            may extend that insurance to apply to the                                     insurance to apply to direct physical loss
           reduction in value of the undamaged                                            of or damage to Covered Property at the
           remaining parts of "stock" which becomes                                       described premises                 caused          by       or
           unmarketable when the reduction is                                             resulting from water or sewage that
           caused by direct physical loss or damage                                       backs up or overflows from a sewer,
           from a Covered Cause of Loss to other                                          drain orsump-that is inside a building at
           parts of "stock".                                                              the described premises.

        (2) The  most we will pay                  under this                       (2) When the Declarations show that you
           Coverage     Extension in                any  one                              have coverage for Business Income and
           occurrence is $25,000.                                                         Extra Expense, you may also extend that
                                                                                          insurance to apply to the- actual loss of
   n.   Utility Services - Time Element                                                   Business Income you sustain and
        (1) When the Declarations show that you                                           reasonable and necessary Extra Expense
             have coverage for Business Income and                                        you incur caused by or resulting from
           Extra Expense, you may extend that                                             water     or    sewage         that      backs        up    or
           insurance to apply to the loss of Business                                     overflows from a sewer, drain or sump
           Income or Extra Expense caused by the                                          that is inside a building at the described
           interruption of service to the described                                       premises.
           premises. The interruption must result                                    (3) Paragraph B.1.g.(3) does not apply to
           from direct physical loss or damage by a                                       this Coverage Extension.
           Covered Cause of Loss to the following
           property not on the described premises:                                  (4) The       most we            will    pay         under this
                                                                                          Coverage         Extension              in      any  one
           (a) "Water Supply Services";                                                   occurrence is $50,000, regardless of the
           (b) "Communication Supply Services"; or                                        number of described premises involved.
                                                                                          Amounts payable under any coverage,
           (c) "Power Supply Services".                                                   including any Additional Coverage or

MP T3 66 08 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                                     Page 15 of 16
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.



                                                                                                     Travelers Doc Mgmt 171 of 395
                                                                                                                            Exhibit A, Page 188
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 186 of 447 Page ID
                                   #:205
BUSINESSOWNERS


               Coverage Extension, do not increase this                                       by you, but which was in fact fraudulently
               limit.                                                                         transmitted by someone else without your
13. The following is added to Paragraph                              E.
                                                                                              knowledge or consent;
    PROPERTY LOSS CONDITIONS:                                                            (2) A written instruction (other than those
   Pairs, sets or parts:                                                                     described in Paragraph A.6.I.) issued by
                                                                                             you, which was forged or altered by
         (1) In case of loss to any part of a pair or set                                    someone other than you without your
               we may at our option:                                                         knowledge or consent or which purports
               (a) Repair or replace any part to restore                                     to have been issued by you, but was in
                   the pair or set to its value before the                                    fact fraudulently issued             without     your
                      loss; or                                                                knowledge or consent; or
               (b) Pay the difference between the value                                  (3) An electronic, telegraphic, cable, teletype,
                   of the pair or set before and after the                                     telefacsimile,       telephone       or       written
                      loss.                                                                   instruction initially received by you which
                                                                                              purports to have been transmitted by an
         (2)   In case of loss to any part of Covered                                         "employee" but which was in fact
               Property consístíng of several parts when                                      fraudulently transmitted by someone else
               complete, we will only pay for the value of                                    without your or the "employee's"
               the lost or damaged part.                                                       knowledge or consent.
14. The following ís added to Paragraph                              F.             c.   "Fungus" means any type or form of fungus,
    COMMERCIAL PROPERTY CONDITIONS:                                                      including       mold      or    mildew,      and       any
   Unintentional ErrorsIn Description                                                    mycotoxins, spores, scents or by-products
   Your error in how you describe the address of a                                       produced or released by fungi.
    location     in    the Location Schedule shall not.                             d    "Messenger" means you, or a relative_ of
    prejudice         coverage afforded by this policy,                                  yours, or any of your partners or "members",
   provided such error is not intentional. Any such                                      or any "employee" while having care and
   error shall be reported and corrected when                                            custody of property outside the premises.
   discovered and appropriate premium charged.
                                                                                    e.   "Transfer account" means an account
15. The following definitions are added to Paragraph                                     maintained by you at a financial institution
    G. PROPERTY DEFINITIONS:                                                             from which you can initiate the transfer,
         "Client or Virtual Office Premises" means                                       payment or           delivery    of    "money"         and
    a.
         the interior of that portion of any building                                    "securities":
         occupied by an "employee", including:                                           (1) By means of electronic, telegraphic,
         (1) An "employee's" residence; or                     -
                                                                                              cable, teletype, telefacsimile or telephone
                                                                                              instructions    communicated         directly
         (2) A client's business location.             -
                                                                                              through an electronic funds transfer
         Client or virtual office premises does not                                           system; or
         include any -location that is described in the                                  (2) By means of written instructions (other
         Declarations or reported to or accepted by us                                        than those described in Paragraph
         for coverage under this Coverage Form.                                               establishing the conditions under which
    b.   "Fraudulent instruction" means:                                                      such transfers are to be initiated by such
                                                                                              financial institution through an electronic
         (1) An electronic, telegraphic, cable, teletype,                                     funds transfer system.
             telefacsimile or telephone instruction
              which purports to have been transmitted




Page 16 of 16                              © 2015 The Travelers Indemnity Company. All rights reserved.                        MP T3 66 08 15
                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                          Travelers Doc Mgmt 172 of 395

                                                                                                                         Exhibit A, Page 189
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 187 of 447 Page ID
                                   #:206

                                                                                                 BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-19-42                                                                ISSUE DATE: 02/01/2019

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PROTECTIVE SAFEGUARDS ENDORSEMENT FOR
             SPRINKLERED LOCATIONS AND RESTAURANTS

This endorsement modifies insurance provided under the following:
             BUSINESSOWNERS COVERAGE PART

                                                        SCHEDULE*

Prem.               Bldg.          Protective Safeguards            Prem.           Bldg.           Protective Safeguards
 No.                 No.            Symbols Applicable              No.              No.             Symbols Applicable
001                  001                   P -1,P-9




1.     The following is added to the:                                b.     The protective safeguards to which this en-
       BUSINESSOWNERS PROPERTY COVERAGE                                     dorsement applies are identified by the follow-
                                                                            ing symbols:
       SPECIAL FORM
       BUSINESSOWNERS PROPERTY COVERAGE                                     "P-1"   Automatic Sprinkler System, includ-
       STANDARD FORM                                                                ing related supervisory services
       PROTECTIVE SAFEGUARDS                                                        Automatic Sprinkler System means:
       a.    As a condition of this insurance, you are re-                          (1) Any automatic fire protective or
             quired to maintain the protective devices or                               extinguishing       system,     including
               services listed in the Schedule above.                                   connected:
                                                                                        (a)    Sprinklers     and      discharge
                                                                                               nozzles;

* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Decla-
     rations

                               Includes Material Copyrighted by insurance Services Office, Inc.
MP T3 07 03 97                              ISO Commercial Risk Services, Inc.                                        Page 1 of 2
                                                                                            Travelers Doc Mgmt 173 of 395

                                                                                                            Exhibit A, Page 190
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 188 of 447 Page ID
                                   #:207
BUSINESSOWNERS




                 (b) Ducts, pipes, valves and fit-     2.   The following is added to the EXCLUSION sec-
                    tings;                                  tion of:
                 (c) Tanks, their component parts
                    and supports; and                       BUSINESSOWNERS PROPERTY COVERAGE
                                                            SPECIAL FORM
                 (d) Pumps and private fire pro-            BUSINESSOWNERS PROPERTY COVERAGE
                    tection mains.                          STANDARD FORM
              (2) When supplied from an automat-            We will not pay for loss or damage caused by or
                 ic fire protective system:                 resulting from fire if, prior to the fire, you:
                 (a) Non -automatic fire protective         a. Knew of any suspension or impairment in any
                     systems; and                               protective safeguard listed in the Schedule
                 (b) Hydrants,     standpipes   and             above and failed to notify us of that fact; or
                     outlets.                               b.   Failed to maintain any protective safeguard
                                                                 listed in the Schedule above, and over which
"p.9" Protective system covering cooking
    surface as described in application                          you had control, in complete working order.
    for insurance on file with the                          If part of an Automatic Sprinkler System is shut
    company                                                 off due to breakage, leakage, freezing conditions
                                                            or opening of sprinkler heads, notification to us
                                                            will not be necessary if you can      restore full
                                                            protection within 48 hours.   -




                     Includes Material Copyrighted by Insurance Services Office, Inc.
Page 2 of 2                        ISO Commercial Risk Services, Inc.                             MP T3 07 03 97


                                                                               Travelers Doc Mgmt 174 of 395

                                                                                              Exhibit A, Page 191
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 189 of 447 Page ID
                                   #:208
                                                                                                                  BUSINESSOWNERS


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 FEDERAL TERRORISM RISK INSURANCE
                          ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS COVERAGE PART
The federal Terrorism Risk Insurance Act of 2002 as                     82% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                      calendar year 2018.
the Federal Government may partially reimburse "In-
                                                                        81% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts
                                                                        calendar year 2019.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                    80% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury - in                 calendar year 2020.
consultation with the Secretary of Homeland Security
                                                                        In no event, however, will the Federal Government be
and the Attorney General of the United States - to be
                                                                        required to pay any portion of the amount of such In-
an act of terrorism; to be a violent act or an act that is
                                                                        sured Losses occurring in a calendar year that in the
dangerous to human life, property, or infrastructure;
to have resulted in damage within the United States,
                                                                        aggregate exceeds $100 billion, nor will any Insurer
or outside the United States in the case of certain air
                                                                        be required to pay any portion of such amount pro-
                                                                        vided that such Insurer has met its Insurer Deducti-
carriers or vessels or the premises of a United States
                                                                        ble. Therefore, if such Insured Losses occurring in a
Mission; and to have been committed by an individual
                                                                        calendar year exceed $100 billion in the aggregate,
or individuals as part of an effort to coerce the civilian
population of the United States or to influence the pol-
                                                                        the amount of any payments by the Federal Govern-
icy or affect the conduct of the United States Govern-
                                                                        ment and any coverage provided by this policy for
                                                                        losses caused by Acts Of Terrorism may be reduced.
ment by coercion.
                                                                        The charge for such Insured Losses under this Cover-
The Federal Government's share of compensation for
                                                                        age Part is included in the Coverage Part premium.
such Insured Losses is established by TRIA and is a
                                                                        The charge for such Insured Losses that has been in-
percentage of the amount of such Insured Losses in
                                                                        cluded for this Coverage Part is indicated below, and
excess of each Insurer's "Insurer Deductible" (as de-
                                                                        does not include any charge for the portion of such
fined in TRIA), subject to the "Program Trigger" (as
                                                                        Insured Losses covered by the Federal Government
defined in TRIA). Through 2020, that percentage is
                                                                        under TRIA:
established by TRIA as follows:
                                                                             4% of your total Businessowners Coverage Part
85% with respect to such Insured Losses occurring in
calendar year 2015.
                                                                             premium if your primary location is in a Desig-
                                                                             nated City (as listed below).
84% with respect to such Insured Losses occurring in
                                                                             2% of your total Businessowners Coverage Part
calendar year 2016.
                                                                             premium if your primary location is not in a Desig-
83% with respect to such Insured Losses occurring in                         nated City (as listed below).
calendar year 2017.




MP T3 25 01 15                      © 2015 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                   Travelers Doc Mgmt 175 of 395
                                                                                                                    Exhibit A, Page 192
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 190 of 447 Page ID
                                   #:209
BUSINESSOWNERS




Designated Cities are:
Albuquerque, NM               El Paso, TX                           Miami, FL                             San Diego, CA
Atlanta, GA       -           Fort Worth, TX                        Milwaukee, WI                         San Antonio, TX
Austin, TX                    Fresno, CA                            Minneapolis, MN                       San Francisco, CA
Baltimore, MD                 Honolulu, HI                          Nashville -Davidson, TN               San Jose, CA
Boston, MA                    Houston, TX                           New Orleans, LA                       Seattle, WA
Charlotte, NC                 Indianapolis, IN                      New York, NY                          St. Louis, MO
Chicago, IL                   Jacksonville, FL                      Oakland, CA                           Tucson, AZ
Cleveland, OH                 Kansas City, MO                       Oklahoma City, OK                     Tulsa, OK
Colorado Springs, CO          Las Vegas, NV                         Omaha, NE                             Virginia Beach, VA
Columbus, OH                  Long Beach, CA                        Philadelphia, PA                      Washington, DC
Dallas, TX                    Los Angeles, CA                       Phoenix, AZ                           Wichita, KS
Denver, CO                    Memphis, TN                           Portland, OR
Detroit, MI                   Mesa, AZ                              Sacramento, CA




Page 2 of 2                        © 2015 The Travelers Indemnity Company. All rights reserved.                      MP T3 25 01 15
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                  Travelers Doc Mgmt 176 of 395
                                                                                                                 Exhibit A, Page 193
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 191 of 447 Page ID
                                    #:210
                                                                                  BUSINESSOWNERS
POLICY NUMBER:      680-9M304995-19-42                                            ISSUE DATE: 02/01/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         THEFT OF MONEY AND SECURITIES LIMITATION
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. Schedule
    Theft of Money and Securities Limit: $   25,000
B. The BUSINESSOWNERS PROPERTY COVER-                               "theft" of any "money" and "securities" in
    AGE SPECIAL FORM is changed as follows:                         any one occurrence is the limit shown in
    1. The following is added to Paragraph A.5.                     the schedule above. This limitation does
       a. If "money" and "securities" is otherwise
                                                                    not apply to any otherwise covered loss
            covered at any described premises, the                  or damage under the Employee Dishon-
            most we will pay for loss or damage by                  esty or Forgery or Alteration Additional
                                                                    Coverages.




MP T3 41 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 1 of 1

                                                                             Travelers Doc Mgmt 177 of 395
                                                                                           Exhibit A, Page 194
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 192 of 447 Page ID
                                   #:211
                                                                                                  BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      BUSINESS INCOME AND EXTRA EXPENSE POLICY                                                -
           LEVEL DOLLAR LIMIT ENDORSEMENT
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
1.   Paragraph A.3.d.(2) under Business Income and Extra Expense is replaced by the following
        (2) Actual loss up to a maximum dollar limit, then we will pay for loss of Business Income and Extra Ex-
            pense up to the limit shown in any one occurrence.




MP T3 4910 06                        © 2006 The St. Paul Travelers Companies, Inc.                         Page 1 of 1

                                                                                     Travelers Doc Mgmt 178 of 395

                                                                                                  Exhibit A, Page 195
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 193 of 447 Page ID
                                    #:212
                                                                                                           BUSINESSOWNERS


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EQUIPMENT BREAKDOWN                                                 -
                       SERVICE INTERRUPTION LIMITATION
This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A.   The BUSINESSOWNERS PROPERTY COVER-                                          (d) Explosion (except for steam or cen-
     AGE SPECIAL FORM is changed as follows:                                            trifugal explosion);
     1.    The following is added to Paragraph A.7.                              (e) Smoke;
           Coverage Extensions i. Equipment Break-                               (f) Aircraft or vehicles;
           down:
                                                                                 (J) Riot or civil commotion;
           (9) With respect to Service Interruption cov-
               erage, we will not pay under this Cover-                          (h) Vandalism;
               age Extension for loss or damage caused                           (I)    Sprinkler Leakage;
               by or resulting from any of the following:                        (j)    Falling objects;
               (a) Fire;                                                         (k) Weight of snow, ice or sleet;
               (b) Lightning;                                                    (I)    Freezing; or
               (c) Windstorm or hail;                                            (rn) Collapse




MP T3 5011 06                           © 2007 The St. Paul Travelers Companies, Inc.                                 Page 1 of 1

                                                                                             Travelers Doc Mgmt 179 of 395
                                                                                                               Exhibit A, Page 196
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 194 of 447 Page ID
                                   #:213
                                                                                                    BUSINESSOWNERS


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDATORY PROVISIONS - GREEN BUILDING AND
       BUSINESS PERSONAL PROPERTY COVERAGE
                   ENHANCEMENTS
This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A.   DEFINITIONS                                                                          (b) The reasonable additional cost
     As used in this endorsement:                                                             you   incur   to   employ    "green"
                                                                                              methods or processes of con-
     1.    "Green" means products, materials, methods                                         struction, disposal or recycling in
           and processes that conserve natural re-                                            the course of the repair and re-
           sources, reduce energy or water consump-                                           placement of the lost or damaged
           tion, avoid toxic or other polluting emissions                                     building, in accordance with the
           or otherwise minimize the environmental im-                                        documented standards          of    a
           pact.                                                                              "Green Authority".
     2.    "Green Authority" means a recognized au-                                 (2) The insurance provided under this
           thority on green building or green products,                                 Additional Coverage applies only if
           materials or processes.                                                        replacement cost -valuation applies to
B. The BUSINESSOWNERS PROPERTY COVER-                                                     the lost or damaged building and then
     AGE SPECIAL FORM is changed as follows:                                              only if the building is actually repaired
     1.    The following Additional Coverages are                                         or replaced as soon as reasonably
           added:                                                                         possible after the loss or damage.

           a.   Green   Building      Alternatives     -   In-                      (3)   The insurance provided under this
                creased Cost                                                              Additional Coverage does not apply
                                                                                          to any building that -has been "vacant"
                (1) If direct physical loss or damage by a                                for more than 60 consecutive dayss
                    Covered Cause of Loss occurs to a                                     before the loss or damage occurs.
                    building that is covered property, we
                    will pay for:                                                   (4) The most we will pay for the addi-
                                                                                        tional cost incurred with respect to
                    (a) The reasonable additional cost                                    each building in any one occurrence
                        you incur to repair or replace the                                under this Additional Coverage is de-
                        lost or damaged portions of the                                   termined by:
                        building using products or mate-
                        rials that:                                                       (a) Multiplying 5%; times
                        (i)   Are "green" alternatives to                                 (b) The amount we would otherwise
                              the products or materials of                                    pay for the direct physical loss of
                              the lost or damaged property,                                   or damage to the building, prior to
                              in    accordance with the                                       application of any applicable de-
                              documented standards of a                                       ductible.
                              "Green Authority"; and                                (5) However, the most we will pay for the
                        (ii) Are otherwise of comparable                                  additional cost incurred in any one
                              quality and function to the                                 occurrence, regardless of the number
                              damaged property;                                           of buildings involved, is $25,000.

                        and




MP T3 56 02 08                                ©2007 The Travelers Companies, Inc.                                     Page 1 of 4

                                                                                               Travelers Doc Mgmt 180 of 395

                                                                                                            Exhibit A, Page 197
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 195 of 447 Page ID
                                   #:214
BUSINESSOWNERS


       b.     Green Building Reengineering and Re-                                 (4) The most we will pay in any one oc-
              certification Expense                                                       currence under this Additional Cover-
              (1) If, as a result of direct physical loss or                              age for:
                    damage by a Covered Cause of Loss                                     (a) All expenses incurred with re-
                    to a building that is Covered Property,                                   spect to each building is 5% of
                    the pre -loss level of "green" building                                     the sum of:
                    certification by a "Green Authority" on                                     (I)   The amount we pay for the
                    the building is lost, we will pay for the                                         direct physical   loss of   or
                    following reasonable additional ex-                                               damage to the building, in-
                    penses you incur to re -attain the pre -                                          cluding any amount paid un-
                    loss level of "green" building certifica-                                         der the Green Building Alter-
                    tion from that "Green Authority":                                                 natives - Increased Cost Ad-
                    (a) The reasonable additional ex-                                                 ditional Coverage; arid
                        pense you incur to hire a qualified                                     (ii) The deductible amount ap-
                        engineer or other professional                                                plied to the loss payment for
                        required by the "Green Authority"                                             direct physical loss or dam-
                        to be involved in:                                                            age to the building;
                        (i)   Designing,    overseeing    or                              (b) All expenses incurred, regardless
                              documenting the repair or re-                                     of the number of buildings in-
                              placement of the lost or dam-                                     volved, is $25,000.
                              aged building; or
                                                                         2.   The following Coverage Extensions are
                        (ii) Testing and recalibrating the                    added:
                             systems and mechanicals of
                             the lost or damaged building                     a.      Green Building and Business Personal
                             to verify that the systems and                           Property Alternatives -- Increased Pe-
                             mechanicals are performing                               riod of Restoration
                              in accordance with the design                           (1) If:
                              of such systems and me-                                      (a) Direct physical loss or damage by
                              chanicals or the specifica-                                      a Covered Cause of Loss occurs
                              tions of the manufacturer;                                        to a building at the described
                        and                                                                     premises or Business Personal
                    (b) The reasonable registration and                                         Property at the described prem-
                        recertification fees charged by                                         ises to which the Green Business
                        the "Green Authority".                                                  Personal Property Alternatives -
                                                                                                Increased Cost Coverage Exten-
              (2) This Additional Coverage applies to                                           sion applies; and
                  the additional expenses described
                  above that you incur to achieve the                                      (b) The Declarations show that you
                    pre -loss level of "green" building certi-                                 have coverage for Business In-
                    fication in accordance with the stan-                                       come and Extra Expense;
                    dards of the "Green Authority" that                                    you may extend that insurance to in-
                    exist at the time of repair or replace-                                clude the amount of actual loss of
                    ment, even if the standards have                                       Business Income you sustain and
                    changed since the original certifica-                                  reasonable and necessary Extra Ex-
                    tion was achieved.                                                     pense you incur during the increase
              (3)   The insurance provided under this                                      in the "period of restoration" that is
                    Additional Coverage does not apply                                     reasonably necessary to:
                    to any building that has been "vacant"                                      (i)   Repair or replace the lost or
                    for more than 60 consecutive days                                                 damaged portions of the
                    before the loss or damage occurs.                                                 building or Business Personal
                                                                                                      Property (as described in
                                                                                                      Green Business Personal


Page 2 of 4                                    © 2007 The Travelers Companies, Inc.                                 MPT3560208

                                                                                                 Travelers Doc Mgmt 181 of 395
                                                                                                                 Exhibit A, Page 198
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 196 of 447 Page ID
                                   #:215
                                                                                                         BUSINESSOWNERS


                          Property Alternatives - In-                                       (c) Such loss or damage requires
                          creased Cost Coverage Ex-                                                 replacement of such property, or
                         tension) using        products or                                          with respect to improvements and
                         materials that:                                                            betterments, requires repair or
                          a) Are "green" alternatives                                               replacement;
                              to the products or mate-                                      you may extend that insurance to ap-
                              rials of the lost or dam-                                     ply to the reasonable additional cost
                              aged property, in accor-                                      you incur to replace the lost or dam-
                                dance   with    the    docu-                                aged Business Personal Property, or
                                mented standards of a                                       with respect to improvements and
                                "Green Authority"; and                                      betterments, to repair or replace the
                          b) Are otherwise of compa-                                        lost or damaged portions of such im-
                                rable quality and function                                  provements and betterments, using
                                to the damaged property;                                    products or materials that:
                          and                                                                       (i) Are "green" alternatives to
                                                                                                       the products or materials of
                      (ii) Employ "green" methods or                                                   the lost or damaged property,
                           processes of construction,                                                  in   accordance with the
                           disposal or recycling in the                                                documented standards of a
                           course of the repair and re-                                                "Green Authority"; and
                          placement of the lost or dam-
                          aged building or Business                                                 (ii) Are otherwise of comparable
                          Personal Property (as de-                                                      quality and function to the
                          scribed in Green Business                                                    damaged property.
                          Personal Property Alterna-_                                 (2) With respect to improvements and
                          tives - Increased Cost Cov-                                       betterments you may also extend that
                          erage Extension), in accor-                                       insurance to apply to the reasonable
                          dance with the documented                                         additional cost you incur to employ
                          standards of a "Green Au-                                         "green" methods or processes of con-
                          thority";                                                         struction, disposal or recycling in the
                      subject to a maximum of 30- addi-                                     course of the repair and replacement
                      tional days from the date. the "pe-_                                  of the lost or damaged building, in
                      riod of restoration" would other-                                     accordance with the documented
                      wise have ended.                                                      standards of a "Green Authority".
            (2) This Coverage Extension is included                                   (3)   The insurance provided under this
                in, and does not increase, the amount                                       Coverage Extension applies only if
                of coverage available based on the                                          replacement cost valuation applies to
                applicable Business Income and Ex-                                          the lost or damaged property and
                tra Expense provision shown in the                                          then only if the property is actually
                 Declarations.                                                              repaired or replaced as soon as rea-
                                                                                            sonably possible after the loss or
       b.   Green Business Personal Property Al-                                            damage.
            ternatives - Increased Cost
                                                                                      (4) This Coverage Extension does not
            (1) If:                                                                         apply to "stock" or property of others
                 (a) The Declarations show that you                                         that is in your care, custody or con-
                     have coverage for Business Per-                                        trol.
                      sonal Property; and                                             (5)   The insurance provided under this
                 (b) Direct physical loss or damage by                                      Coverage Extension does not apply
                     a Covered Cause of Loss occurs                                         to Business Personal Property at any
                     to covered Business Personal                                           building that has been "vacant" for
                      Property at the described prem-                                       more than 60 consecutive days be-
                      ises; and                                                             fore the loss or damage occurs.



MP T3 56 02 08                                 © 2007 The Travelers Companies, Inc.                                      Page 3 of 4

                                                                                                    Travelers Doc Mgmt 182 of 395
                                                                                                                Exhibit A, Page 199
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 197 of 447 Page ID
                                   #:216
BUSINESSOWNERS


              (6) The most we will pay in any one oc-                        attain a pre -loss level of "green" building certi-
                  currence under this Coverage Exten-                        fication from a "Green Authority".
                  sion for the increased cost incurred                  4.   This endorsement does not apply to property
                  with respect to the damaged property                       covered under the Newly Acquired or Con-
                  to which this Coverage Extension ap-                       structed Property Additional Coverage.
                  plies is determined by:
                                                                        5.   With respect to the Additional Coverages and
                  (a) Multiplying 5%; times                                  Coverage Extensions of this endorsement we
                  (b) The amount we would otherwise                          will not pay for any Business Income or Extra
                      pay for the direct physical loss of                    Expense loss caused by or resulting from ob-
                      or damage to the business per-                         taining "green" building certification from a
                      sonal property, prior to applica-                      "Green Authority". However, this does not
                      tion of any applicable deductible.                     apply to any increase in the "period of resto-
              (7) However, the most we will pay for the                      ration" required to re -attain a pre -loss level of
                  additional cost incurred in any one                        "green" building certification from - a "Green
                  occurrence, regardless of the number                       Authority" as otherwise covered under the
                  of described premises involved,          is
                                                                             Green Building and Business Personal Prop-
                  $25,000.                                                   erty Alternatives - Increased Period of Resto-
                                                                             ration Coverage Extension,
   3.   The following provision is added to the Loss
        Payment Loss Condition in Section EA. :                         6.   Under the DEFINITIONS in Section G. the
                                                                             following is added to the definition of -"period
        Except as specifically provided under the:                           of restoration":  --
        a.    Green Building Alternatives - Increased                        "Period of restoration" does not include any
              Cost Additional Coverage; and                                  increased period required to re -attain a pre -
        b.    Green Building Reengineering and Re-                           loss level of "green" building certification from
              certification Expense Additional Cover-                        a "Green Authority". But this does not apply to
              age; and                                                       any increase in the "period of restoration"
              Green Business Personal Property Alter-                        otherwise covered under the Green Building
        c.
              natives - Increased Cost Coverage Ex-                          and Business Personal Property Alternatives
              tension;
                                                                             - Increased Period of -Restoration Coverage
                                                                             Extension.                     -   -



        the cost to repair, rebuild or replace does not
        include any increased cost incurred to re -




Page 4 of 4                                   © 2007 The Travelers Companies, Inc.                                  MP T3 56 02 08

                                                                                            Travelers Doc Mgmt 183 of 395
                                                                                                           Exhibit A, Page 200
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 198 of 447 Page ID
                                   #:217

                                                                                              BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-19-42                                                             ISSUE DATE: 02/01/2019

         THIS ENDORSEMENT CHANGES THE POLICY. PLE ASE READ IT CAREFULLY.

                          UTILITY SERVICES TIME ELEMENT
This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                          SCHEDULE
                                              Communication       Communication          Power Supply     Power Supply
                                              Supply Property     Supply Property          Property         Property
                      Utility                   (not including        (including         (not including      (including
Prem.                Services                      overhead   .       overhead               overhead        overhead
Loc. Bldg.            Limit of     Water         transmission       transmission           transmission    transmission
 No.  No.            Insurance     Supply            lines)              lines)                lines)           lines)

 001      001      25,000                X                                                                         X




A. The BUSINESSOWNERS PROPERTY COVER-                                          following the direct physical loss or dam-
    AGE SPECIAL FORM is changed as follows:                                    age. Coverage does not apply to any re-
                                                                               duction of income after service has been
    1.    The following is added to Paragraph A.7.:
                                                                               restored to your premises.
          Utility Services - Time Element
                                                                         (3)   If there is an "X" in the schedule above
          (1) When the Declarations show that you                              under Communication Supply Property
               have coverage for Business Income and                           (including overhead transmission lines)
               Extra Expense, you may extend that in-                          for the described premises, then Para-
               surance to apply to the loss of Business                        graph G.3.b. is deleted with respect to
               Income or Extra Expense caused by the                           this endorsement for       such    described
               interruption of service to the described                        premises.
               premises. The interruption must result
               from direct physical loss or damage by a                  (4)   If there is an "X" in the schedule above
               Covered Cause of Loss to the following                          under Power Supply Property (including
               property not on the described premises if                       overhead transmission lines) for the de-
                such property is indicated by an "X" in the                    scribed    premises,    then    Paragraph
                schedule above:                                                G.22.b. is deleted with respect to this en-
                                                                               dorsement for such described premises.
                (a) "Water Supply Services";
                                                                         (5)   The most we will pay for loss under this
                (b) "Communication Supply Services"; or                        Coverage Extension in any one occur-
                (c) "Power Supply Services".                                   rence for the described premises is the
          (2) We will pay the actual loss sustained from                       Utility Services Limit of Insurance shown
              the initial time of service(s) failure at the                    in the schedule above for such described
                                                                               premises.
                described premises but only when the
                service   interruption   at   the   described
                premises exceeds 24 hours immediately




MP T317 02 05                       Copyright, The Travelers Indemnity Company, 2004                             Page 1 of 1

                                                                                         Travelers Doc Mgmt 184 of 395

                                                                                                     Exhibit A, Page 201
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 199 of 447 Page ID
                                    #:218

                                                                                           BUSINESSOWNERS
POLICY NUMBER: 680-9M304995-19-42                                                          ISSUE DATE: 02/01/2019

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        UTILITY SERVICES                      - DIRECT DAMAGE
This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                       SCHEDULE
                                                                                               Power             Power
                                                       Communication Communication            Supply            Supply
                                                       Supply Property Supply Property        Property          Property
                                Utility                 (not including       (including     (not including (including
Prem.                          Services                    overhead          overhead          overhead     overhead
Loc. Bldg. Covered               Limit of     Water      transmission      transmission      transmission transmission
 No.  No. Property             Insurance      Supply        lines)              lines)          lines)           lines)
 001     001      BPP        $25,000             X                               X                                 X




A. The BUSINESSOWNERS PROPERTY COVER-                                       for the described premises, then Para-
    AGE SPECIAL FORM is changed as follows:                                 graph G.3.b. is deleted with respect to
                                                                            this endorsement for         such    described
   1.   The following is added to Paragraph A.6.:
                                                                            premises.
        Utility Services - Direct Damage
                                                                         (3) If there is an "X" in the schedule above
        (1) We will pay for loss of or damage to Cov-                        under Power Supply Property (including
             ered Property as indicated in the sched-                        overhead transmission lines) for the de-
             ule above, caused by the interruption of                        scribed     premises,   then       Paragraph
             services to the described premises. The                         G.22.b. is deleted with respect to this en-
             interruption must result from direct physi-                     dorsement for such described premises.
             cal loss or damage by a Covered Cause
             of Loss to the following property not on                    (4) The most we will pay for loss under this
               the described premises if such property is                    Additional Coverage in any one occur-
               indicated by an "X" in the schedule
                                                                             rence for the described premises is the
               above:
                                                                             Utility Services Limit of Insurance shown
                                                                             in the schedule above for such described
               (a) "Water Supply Services";                                  premises.
               (b) "Communication Supply Services"; or                   (5) Payments under this Additional Coverage
               (c) "Power Supply Services".                                  are subject to and not in addition to the
                                                                             applicable Limit of Insurance.
        (2)    If there is an "X" in the schedule above
               under Communication Supply Property
               (including overhead transmission lines)




MP T3 18 02 05                    Copyright, The Travelers Indemnity Company, 2004                            Page 1 of 1


                                                                                       Travelers Doc Mgmt 185 of 395
                                                                                                     Exhibit A, Page 202
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 200 of 447 Page ID
                                   #:219
                                                                                          BUSINESSOWNERS
POLICY NUMBER:         680-9M304995-19-42                                                 ISSUE DATE: 02/01/2019

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                       SCHEDULE

Premises
Location              Building
Number                Number                Description of Property
  001                    001                 ALL PERISHABLE GOODS




                                             Refrigeration             Causes of Loss:
Limit of                                     Maintenance           Breakdown or    Power                      Selling
Insurance             Deductible             Agreement             Contamination   Outage                     Price
$50,000               $ 500                       X                      X                 X                       X




A. The BUSINESSOWNERS PROPERTY COVER-                                     ing only if indicated by an "X"                in the
    AGE SPECIAL FORM is changed as follows:                               schedule above:
    1.     The following is added to Paragraph A.7.:                      (a) Breakdown           or       Contamination,
                                                                              meaning:
           Spoilage Coverage
           (1) When a Limit of Insurance is shown in the                      (i)   Change in temperature or humid-
               Declarations -for Business Personal Prop-                            ity resulting from mechanical
               erty at the described premises and such                              breakdown or failure of refrigerat-
               described premises is shown in the                                   ing, cooling or humidity control
               schedule above, you may extend that in-                              apparatus      or     equipment,       only
               surance to apply to direct physical loss of                          while such equipment or appara-
               or damage to Perishable Stock caused by                              tus is at the described premises;
               or resulting from a covered cause of loss                            or
               described in Paragraph (3) below and not                       (ii) Contamination by a refrigerant,
               excluded in Paragraph (4) below.                                     only while the refrigerating appa-
           (2) This Coverage Extension does not apply                               ratus or equipment is at the de-
               to Perishable Stock while located:                                   scribed premises shown in the
                                                                                    schedule; or
               (a) On buildings;
                                                                          (b) Power Outage, meaning change in
               (b) In the open; or                                            temperature       or r    humidity       resulting
               (c) In vehicles.                                               from complete or partial interruption
                                                                              of electrical power, either on or off the
           (3) With respect to this Coverage Extension,
               covered cause of loss means the follow -                       described premises, due to condi-
                                                                              tions beyond your control.



MP T9 73 02 05                       Copyright, The Travelers Indemnity Company, 2004                           Page 1 of 3

                                                                                     Travelers Doc Mgmt 186 of 395

                                                                                                       Exhibit A, Page 203
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 201 of 447 Page ID
                                   #:220
BUSINESSOWNERS


       (4) The following exclusions apply to this                            (b) Clean-up and Disposal
              Coverage Extension;                                                We will pay your expenses to clean-
              (a) We will not pay for loss or damage                             up and dispose of spoiled Covered
                    caused directly or indirectly by any of                      Property. Payment for Clean-up and
                    the following, regardless of any other                       Disposal is included within the Limit
                    cause or event that contributes con-                         of Insurance shown in the schedule
                    currently or in any sequence to the                           above.
                    loss:                                                 (6) With respect to this Coverage Extension,
                    (i)   Manual disconnecting of any re-                     if Selling price is indicated by an "X" in
                          frigeration,    cooling,   heating       or        the schedule above, the              following   is
                          humidity control system from the                   added to Paragraph E.4.:
                          source of electric power;                           We will determine the value of finished
                    (ii) Terminating of electric power due                    Perishable Stock in the event of loss or
                          to throwing or turning off any                      damage at:
                          switch or other device usual to                     (a) The selling price, as if no loss or
                          the shutting off of electric power,                     damage had occurred;
                          on the premises shown in the
                          schedule above; or                                  (b) Less discounts and expenses you
                                                                                  otherwise would have had.
                    (iii) Intentional decision of an electric
                          utility company or other source of              (7) With respect to this Coverage Extension,
                          electric power not to provide suf-                  Perishable Stock means personal prop-
                          ficient power or the inability of                   erty:
                          such company or source to pro-                      (a) Maintained under controlled condi-
                          vide sufficient power, due to lack                      tions for its preservation; and
                          of fuel, governmental order or
                                                                              (b) Susceptible to loss or damage if the
                          lack of generating capacity to
                                                                                  controlled temperature or humidity
                            meet the demand.
                                                                                  conditions change.
              (b) Paragraph B.1.b. Earth Movement;
                                                                          (8) Subject to Paragraph (9) below, the most
              (c) Paragraph B.1.c. Governmental Ac-                           we will pay for loss or damage under this
                    tion;                                                     Coverage Extension in any one occur-
              (d) Paragraph B.1.d. Nuclear Hazard;                            rence is the Limit of Insurance shown in
                                                                              the schedule above.
              (e) Paragraph B.1.f. War and Military Ac-
                    tion;                                      -          (9) Regardless of the amount of the Busines-
                                                                              sowners Property Coverage Deductible,
              (f)   Paragraph B.1.g. Water; and                               we will not pay for loss or damage under
              (g) -Paragraph B.1.h. Neglect.                                  this Coverage Extension in any one oc-
              No other exclusions in Paragraph B. Ex-                         currence until the amount of loss or dam-
              clusions apply to this Coverage Exten-                          age exceeds the Deductible shown in the
              sion. However, if any exclusions are                            schedule above. We will then pay the
              added by endorsement to this Coverage                           amount of loss or damage in excess of
              Form, such exclusions will apply to this                        this Deductible, up to the applicable Limit
              Coverage Extension.                                             of Insurance.

       (5) Under this Coverage Extension, the fol-                        (10) Paragraph C.2. does not apply to this
              lowing coverages also apply:                                    Coverage Extension.

              (a) Claim Mitigation Expense                               (11) Refrigeration Maintenance Agreement
                    We will pay the reasonable expenses                       (a) If:
                    you incur to prevent or reduce loss or                            (i)   Breakdown or Contamination         is
                    damage to the extent that such loss                                     designated by an "X" as a cov-
                    or damage is reduced, but such pay-                                     ered cause of loss in the sched-
                    ment will not increase the applicable                                   ule above; and
                    Limit of Insurance.
                                                                                      (ii) Refrigeration           Maintenance
                                                                                            Agreement is shown as applica-


Page 2 of 3                              Copyright, The Travelers Indemnity Company, 2004                       MP T9 73 02 05

                                                                                            Travelers Doc Mgmt 187 of 395
                                                                                                             Exhibit A, Page 204
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 202 of 447 Page ID
                                   #:221
                                                                                         BUS INESSOWNERS


                       ble by an "X" in the schedule                     matically suspended at the described
                       above;                                            premises involved.
                 then the following condition applies:               (b) Refrigeration   Maintenance    Agree-
                 You must maintain a Refrigeration                       ment means a written service con-
                 Maintenance Agreement as de-                            tract, between you and the refrigera-
                 scribed in Paragraph (b) below. If you                  tion service organization, which pro-
                 voluntarily terminate this agreement                    vides for regular periodic inspection
                 and do not notify us, the insurance                     of the refrigeration equipment at the
                 provided by this endorsement under                      insured location, and the servicing
                 the    Breakdown    or   Contamination                  and repair of equipment, including
                 covered cause of loss will be auto -                    emergency response at the insured
                                                                         location.




MP T9 73 02 05                  Copyright, The Travelers Indemnity Company, 2004     -             Page 3 of 3

                                                                              Travelers Doc Mgmt 188 of 395

                                                                                          Exhibit A, Page 205
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 203 of 447 Page ID
                                   #:222
                                                                                                    BUSINESSOWNERS


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  LIMIT OF INSURANCE/OCCURRENCE ENDORSEMENT                                                                             -
                    CALIFORNIA
This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. With respect to the Additional Coverage - Em-                               covered all or part of the loss under the
   ployee Dishonesty, Paragraph A.6.d. in the                                  prior policy or policies except that the
    BUSINESSOWNERS PROPERTY COVERAGE                                           time within which to discover loss re-
    SPECIAL FORM is changed as follows:                                        quired by the prior policy or policies had
                                                                               expired, we will pay for the loss under this
    1.    Paragraph (1) is replaced by the following:                          policy, provided, however, that:
          (1) We will pay for loss of or damage to                             (a) This policy would have covered the
              Business Personal Property resulting di-
              rectly from "employee dishonesty".
                                                                                   loss had this policy been in force at
                                                                                    the time the loss was sustained; and
              We will pay only for loss or damage you
              sustain through acts committed or events                         (b) There was no period of time from the
              occurring, and whether or not sustained                              commencement of the first such prior
              only during the period of this policy. Re-                            policy to the date the loss was dis-
              gardless of the number of years this pol-                             covered when you, or your predeces-
              icy, or any other policy we issued to you,                            sor in interest, did not have in force
              has been in force, and how many premi-                                insurance to cover that type of loss.
              urns were paid, you are not entitled to a                    (9) The insurance under Paragraph (8) is
              separate limit of insurance under each                           part of, not in addition to the Limit of In-
              policy or renewal, or for each period for                        surance     described   in   Paragraph       (6)
              which premiums were paid, or to recovery                         above and is limited to the lesser of the
              up to the sum of the limits of insurance of                      amount recoverable under:
              such policies or renewals.
                                                                               (a) This Additional Coverage, as of its ef-
   2.     Paragraph (7) is replaced by the following:                              fective date; or
          (7) With respect to this Additional Coverage,                        (b) The prior insurance had it remained
              occurrence means all loss or losses                                   in effect.
              caused by or involving any "employee",
                                                                      4.   The following provision is added:
              acting alone or in collusion with other
              persons, or any group of "employees"                         Loss Covered Under -This Insurance And
              acting together, even if in collusion with                   Prior Insurance Issued By Us Or Any Af-
              other persons, whether the result of a                       filiate
              single act or multiple acts and whether or                   If an occurrence takes place partly within the
              not sustained only during the period of                      period of this policy, any Limit of Insurance
              this policy. All acts by one "employee"                      applicable to such occurrence under this pol-
              acting alone or in collusion with other                      icy shall be reduced by any amount recover-
              persons, or by any group of "employees"                      able with respect to such occurrence under
              acting together, and whenever performed,                     any prior policy issued by us, or by any affili-
              can give rise to only one occurrence.                        ate of ours, to you, or to any affiliate of yours.
    3.    Paragraph (8) and (9) are replaced by the fol-                   The most we will pay under any circum-
          lowing:                                                          stances is the Limit of Insurance under this
                                                                           policy, or the Limit of Insurance under such
          (8) If you discover a loss during the period of                  prior policy, whichever is larger.
              this policy which you, or your predecessor
              in interest, sustained during the periods of
                                                                 B.   With respect to the Additional Coverage - For-
              any prior policy or policies and you, or the            gery or Alteration, Paragraph A.6.i. in the
              predecessor in interest, could have re -                BUSINESSOWNERS PROPERTY COVERAGE
                                                                      SPECIAL FORM is changed as follows:


MP T4 90 05 10                             © 2009 The Travelers Indemnity Company                               Page 1 of 2

                                                                                          Travelers Doc Mgmt 189 of 395
                                                                                                       Exhibit A, Page 206
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 204 of 447 Page ID
                                   #:223
BUSINESSOWNERS


   1.   Paragraph (1) is replaced by the following:                              (a) This Additional Coverage, as of its ef-
        (1) We will pay for loss resulting directly from                              fective date; or
            "forgery" or alteration of checks, drafts,                           (b) The prior insurance had it remained
            promissory notes, or similar written prom-                                in effect.
              ises, orders or directions to pay a sum
                                                                       3.   The following provision is added:
              certain in    "money" that are made or
              drawn by or drawn upon you, or made or                        Loss Covered Under This Insurance And
              drawn by one acting as an agent or pur-                       Prior Insurance Issued By Us Or Any Af-
              ported to have been so made or drawn                          filiate
              We will consider signatures that are pro-                     If an occurrence takes place partly within the
              duced or reproduced electronically, me-                       period of this policy, any Limit of Insurance
              chanically or by other means the same as                      applicable to such occurrence under this pol-
              handwritten signatures.                                       icy shall be reduced by any amount recover-
                                                                            able with respect to such occurrence under
              We will pay only for loss or damage you                       any prior policy issued by us, or by any affili-
              sustain through acts committed or events                      ate of ours, to you, or to any affiliate of yours.
              occurring, and whether or not sustained                       The most we will pay under any circum-
              only during the period of this policy. Re-                    stances is the Limit of Insurance under this
              gardless of the number of years this pol-                     policy, or the Limit of Insurance under such
              icy, or any other policy we issued to you,                    prior policy, whichever is larger.
              has been in force, and how many premi-
              ums were paid, you are not entitled to a             C. Paragraph G.9. under PROPERTY DEFINTIONS
              separate limit of insurance under each                   is replaced with the following:
              policy or renewal, or for each period for                9    "Employee"
              which premiums were paid, or to recovery
              up to the sum of the limits of insurance of                   a.   Means:
              such policies or renewals.                                         (1) Any natural person:
   2;   Paragraph (6) and (7) are replaced by the fol-                               (a) While in your service (and for 30
        lowing:                                                                          days after termination of service);

        (6) If you discover a loss during the period of                               (b) Whom you compensate directly
              this policywhich you, or your predecessor                                     by salary, wages or commissions;
              in interest, sustained during the periods of                                  and
              any prior policy or policies and you, or the                            (c) Whom you have the right to direct
              predecessor in interest, could have re-                                     and control while performing ser-
              covered all or part of the loss under the                                   vices for you;
              prior policy or policies except that the
              time within which to discover loss re-                             (2) Any natural person employed by an
              quired by the prior policy or policies had                              employment contractor while that
              expired, we will pay for the loss under this                            person is subject to your direction
              policy, provided, however, that:
                                                                                      and control and performing services
                                                                                      for you excluding, however, any such
              (a) This policy would have covered the                                  person while having care and custody
                  loss had this policy been in force at                               of property outside the premises; or
                  the time the loss was sustained; and
                                                                                 (3) Your directors or trustees while acting
              (b) There was no period of time from the                                as a member of any of your elected
                  commencement of the first such prior                                or appointed committees to perform
                  policy to the date the loss was dis-                                on your behalf specific,    as distin-
                  covered when you, or your predeces-                                 guished from general, directorial acts;
                  sor in interest, did not have in force                              and
                  insurance to cover that type of loss.
                                                                            b.   Does not mean any agent, broker, person
        (7) The insurance under Paragraph (6) is                                 leased to you by a labor leasing firm, fac-
            part of, not in addition to the Limit of In-                         tor, commission merchant, consignee, in-
              surance      described   in   Paragraph     (4)                    dependent contractor or representative of
              above and is limited to the lesser of the                          the same general character.
              amount recoverable under:



Page 2 of 2                                  © 2009 The Travelers Indemnity Company                          MPT4900510

                                                                                            Travelers Doc Mgmt 190 of 395

                                                                                                        Exhibit A, Page 207
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 205 of 447 Page ID
                                   #:224
                                                                                                                     BUSINESSOWNERS


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               CALIFORNIA CHANGES                                       - REPLACEMENT COST
This endorsement modifies insurance provided under the following:
          BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                          2.    Paragraph E.4.e.(1)(b) under Loss Payment -
   AGE SPECIAL FORM is changed as follows:                                           Building and Personal Property is replaced
    1.    With respect to an "open policy", the following                            by the following:
          is added to any provision which uses the term                                   (b) We will not pay on a replacement
          actual cash value:                                                                   cost basis for any loss or damage un-
          a.   In the event of a total loss to a building or                                   til the lost or damaged property is ac-
               structure, actual cash value is calculated                                      tually repaired or replaced. Prior to
               as the Limit of Insurance applicable to                                         such repair or replacement, we will
               that building or structure or the fair market                                   pay the actual cash value of the lost
               value of the building or structure, which-                                      or damaged property as described in
               ever is less.                                                                   Paragraph A.1. of this endorsement.
                                                                                               If the actual cash value does not ex-
          b.   In the event of a partial loss to a building                                     haust -the applicable limit of insur-
               or structure, actual cash value is calcu-                                        ance, we will then pay the difference
               lated as b.(1) or b.(2), whichever is less:                                      between the actual -cash value and
               (1) The amount it would cost to repair,                                          the replacement cost, provided that
                   rebuild or replace the property less a                                       the repair or replacement is com-
                   fair and reasonable deduction for                                            pleted:
                   physical depreciation of the compo-                                          (I)   Within 12 months after we pay
                   nents of the building or structure that                                            the actual cash value; or
                   are normally subject to repair or re-
                   placement       during    its   useful      life.                            (ii) Within 24 months after we pay
                   Physical depreciation is based upon                                               the actual cash value if the loss
                   the condition of the property at the                                              or damage relates to a state of
                   time of loss;                                                                      emergency as described in Sec-
                                                                                                      tion 8558 of the Government
               (2) The Limit of Insurance applicable to                                               Code;
                   the property.
                                                                                                unless we extend the time period for
          c.   In the event of a partial or total loss to                                       good cause.
               Covered Property other than a building or
               structure, actual cash value is calculated                                       Nothing in this Paragraph (b) consti-
               as c.(1) or c.(2), whichever is less:                                            tutes a waiver of our rightto deny the
                                                                                                claim for any valid reason or to re-
               (1) The amount it would cost to repair or                                        strict payment in cases of suspected
                   replace the property less a fair and                                         fraud.
                   reasonable deduction for physical
                   depreciation, based on the condition                         3.   Paragraph E.4.e.(7) under Loss Payment -
                   of the property at the time of loss;                              Building and Personal Property is replaced
                                                                                     by the following:
               (2) The Limit of Insurance applicable to
                   the property.                                                          (7) Tenants' Improvements and Better-
                                                                                                ments at:
          d. An "open policy" is a policy under which
               the value of Covered Property is not fixed                                       (a) Replacement cost in accordance
               at policy inception, but is determined at                                            with the terms set forth in Para-
               the time of loss in accordance with policy                                           graph (1)(b) above.
               provisions' on valuation.


MP T5 08 01 06           Includes the copyrighted material of Insurance Services Office, Inc. with its permission.            Page 1 of 2
                               Includes the copyrighted material of The St. Paul Travelers Companies, Inc.


                                                                                                       Travelers Doc Mgmt 191 of 395
                                                                                                                      Exhibit A, Page 208
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 206 of 447 Page ID
                                   #:225



              (b) A proportion of your original cost                                                    number of days from the in-
                  if the property is not repaired or                                                    stallation of improvements to
                  replaced. We will determine the                                                       the expiration of the lease.
                  proportionate value as follows:                                                  If your lease contains a renewal
                 (i)     Multiply the original cost by                                             option, the expiration of the re-
                         the number of days from the                                               newal option period will replace
                         loss or damage to the expira-                                             the expiration of the lease in this
                         tion of the lease; and                                                    procedure.
                 (ii) Divide the amount deter-                                               (c) Nothing if others pay for repairs
                      mined in (I) above by the                                                    or replacement.




Page 2 of 2            Includes the copyrighted material of Insurance Services Office, Inc. with its permission.       MP T5 08 01 06
                             Includes the copyrighted material of The St. Paul Travelers Companies, Inc.


                                                                                                    Travelers Doc Mgmt 192 of 395
                                                                                                                   Exhibit A, Page 209
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 207 of 447 Page ID
                                   #:226




                                                GENERAL LIABILITY




                                                      Travelers Doc Mgmt 193 of 395

                                                                   Exhibit A, Page 210
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 208 of 447 Page ID
                                   #:227




  GENERAL LIABILITY




                                                      Travelers Doc Mgmt 194 of 395

                                                                 Exhibit A, Page 211
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 209 of 447 Page ID
                                    #:228


                                                                  DECLARATIONS PREMIUM SCHEDULE
                                                                  Issue Date: 02/01/2019
                                Policy Number: 680-9M304995-19-42
This Schedule applies to the Declarations for the period of 01/29/2019 to 01/29/2020.
It shows all of your known rating classes as of the effective date. Any exceptions will be so noted. This includes
all locations you own, rent or occupy.
                                                                             PREMIUM
                                                                             BASE/                          ADVANCE
STATE ZIP            CLASS DESCRIPTION/CODE NUMBER                           EXPOSURE         RATES         PREMIUM

  CA   90071 FRUITS, VEGETABLES AND PROCESSED FOODS -L x25,000                                 .467          12

  CA   90071 FINE DINING                                                x2,100,000            3.272          6,872

  CA   90071 Liquor Liab - Subject to Premium Audit                     s 525,000             4.211          2,211




Premium Base Legend:
Premium Base                  How Rates Apply              Premium Base          How Rates Apply
a = area                      per 1000 sq. feet            s = gross sales       per $1000 of gross sales
c = cost                      per $1000 of total cost      u = units             per unit
e = employees                 per employee                 t=                    This premium base is reserved
m = admissions                per 1000 of admissions                             for unusual applications. Base
p = payroll                   per $1000 of payroll                               and how rates apply are shown
r = receipts                  per $1000 of receipts                                  above.



CG TO 07 04 09                                                                       Travelers Doc MJirIg1C951of 3951
                                                                                                      Exhibit A, Page 212
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 210 of 447 Page ID
                                   #:229




                     KEY TO DECLARATIONS PREMIUM SCHEDULE




  ABBREVIATIONS:

       - CLASS DESCRIP - means CLASS DESCRIPTION

       - LOC/BLDG NO. - means LOCATION/BUILDING NUMBER

       - OPN NO. - means OPERATION NUMBER          -



       - PREM/OPS - means PREMISES/OPERATIONS- -

       - PROD/C-OPS - means PRODUCTS/COMPLETED OPERATIONS


  PREMIUM BASE:

        Key Letter               Premium Base                       How Rates Apply

           a                      Area                              per 1,000 square feet

           c                      Total Cost                        per $1,000 of total cost

           m                      Admissions                        per 1,000 admissions

           p                       Payroll                          per $1,000 of payroll   ..




           s                      Gross Sales                       per $1,000 of gross sales

           t                      (see note * below)                (see note * below)

                                   Units                            per unit




                                *Premium base t is used fora number of rarely used premium bases.
                                The specific base -and how rates apply are shown with the Class Description
                                on the DECLARATIONS -PREMIUM SCHEDULE.




   CG TO 08 07 86


                                                                      Travelers Doc Mgmt 196 of 395

                                                                                  Exhibit A, Page 213
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 211 of 447 Page ID
                                    #:230




                                         TABLE OF CONTENTS


                            COMMERCIAL GENERAL LIABILITY
                                 COVERAGE FORM
                                          CG 00 01 10 01

   SECTION I-COVERAGES
                                                                      Beginning on Page
      Coverage A -
       Bodily Injury and Property   Insuring Agreement                          1

       Damage Liability
                                    Exclusions                                  2

      Coverage B -
       Personal and Advertising     Insuring Agreement                          5
       Injury Liability
                                    Exclusions                                  5

      Coverage C -
       Medical Payments             Insuring Agreement                          7

                                    Exclusions                                  7

      Supplementary Payments                                                    7

   SECTION II-WHO IS AN INSURED                                                 8

   SECTION Ill-LIMITS OF INSURANCE                                             10

   SECTION IV-COMMERCIAL GENERAL LIABILITY CONDITIONS                          10

       Bankruptcy                                                              10
       Duties in the Event of Occurrence, Claim or Suit                        10
       Legal Action Against Us                                                 11
       Other Insurance                                                         11
       Premium Audit                                                           12
       Representations                                                         12
       Separation of Insureds                                                  12
       Transfer of Rights of Recovery Against Others To Us                     12
       When We Do Not Renew                                                    12

   SECTION V-DEFINITIONS                                                       12




CG TO 3411 03
                                                             Travelers Doc Mgmt 197 of 395
                                                                           Exhibit A, Page 214
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 212 of 447 Page ID
                                   #:231
                                                                                 COMMERCIAL GENERAL LIABILITY



     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                    (1) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                       is caused by an "occurrence" that takes
duties and what is and is not covered.                                      place in the "coverage territory";
Throughout this policy the words "you" and "your"                       (2) The "bodily injury" or "property damage"
refer to the Named Insured shown in the Declarations,                         occurs during the policy period; and
and any other person or organization qualifying as a                    (3) Prior to the policy period, no insured
Named Insured under this policy. The words "we",                            listed under Paragraph 1. of Section II -
"us" and "our" refer to the company providing this                          Who Is An Insured and no "employee"
insurance.                                                                  authorized by you to give or receive no-
The word "insured" means any person or organization                         tice of an "occurrence" or claim, knew
qualifying as such under Section II - Who Is An                             that the "bodily injury" or "property dam-
Insured.                                                                    age" had occurred, in whole or in part. If
Other words and phrases that appear in quotation                            such a listed insured or authorized "em-
marks have special meaning. Refer to Section V -                            ployee" knew, prior to the policy period,
Definitions.                                                                that the "bodily injury" or "property dam-
                                                                            age" occurred, then any continuation,
SECTION I - COVERAGES                                                       change or resumption of such "bodily in-
COVERAGE A BODILY INJURY AND PROPERTY                                       jury" or "property damage" during or after
DAMAGE LIABILITY                                                            the policy period will be deemed to have
1.   Insuring Agreement                                                       been known prior to the policy period.

     a. We will pay those sums that the insured be-                c.   "Bodily injury" or "property damage" which
         comes legally obligated to pay as damages                      occurs during the policy period and was not,
         because of "bodily injury" or "property dam-                   prior to the policy period, known to have oc-
         age" to which this insurance applies. We will                  curred by any insured listed under Paragraph
           have the right and duty to defend the insured                1. of Section II - Who Is An Insured or any
           against any "suit" seeking those damages.                    "employee" authorized by you to give or -re-
           However, we will have no duty to defend the                  ceive notice of an "occurrence" or claim, in-
           insured against any "suit" seeking damages                   cludes any continuation, change or resump-
           for "bodily injury" or "property damage" to                  tion of that "bodily injury" or "property
           which this insurance does not apply. We may,                 damage" after the end of the policy period.
           at our discretion, investigate any "occurrence"         d.   "Bodily injury" or "property damage" will be
           and settle any claim or "suit" that may result.              deemed to have been known to have oc-
           But:                                                         curred at the earliest time when any insured
           (1) The amount we will pay for damages is                    listed under Paragraph 1. of Section II - Who
               limited as described in Section III - Limits             Is An Insured or any "employee" authorized
                  Of Insurance; and                                     by you to give or receive notice of an "occur-
                                                                        rence" or claim:     -
           (2) Our right and duty to defend ends when
               we have used up the applicable limit of                  (1) Reports all, or any part, of the "bodily in-
               insurance in the payment of judgments or                     jury" or "property damage" to us or any
               settlements under Coverages A or B or                        other insurer;
                  medical expenses under Coverage C.                    (2) Receives a written or verbal demand or
           No other obligation or liability to pay sums or                  claim for damages because of the "bodily
           perform acts or services is covered unless                       injury" or "property damage"; or
           explicitly provided for under Supplementary                  (3) Becomes aware by any other means that
           Payments - Coverages A and B.                                    "bodily injury" or "property damage" has
     b.    This insurance applies to "bodily injury" and                    occurred or has begun to occur.
           "property damage" only if:



CG 00 01 10 01                                  © ISO Properties Inc., 2000                                Page 1 of 16

                                                                                      Travelers Doc Mgmt 198 of 395

                                                                                                  Exhibit A, Page 215
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 213 of 447 Page ID
                                    #:232
COMMERCIAL GENERAL LIABILITY


     e.   Damages because of "bodily injury" include                   (3) Any statute, ordinance or regulation relat-
          damages claimed by any person or organiza-                       ing to the sale, gift, distribution or use of
          tion for care, loss of services or death result-                 alcoholic beverages.
          ing at any time from the "bodily injury".
                                                                       This exclusion applies only if you are in the
2.   Exclusions                                                        business of manufacturing, distributing, sell-
     This insurance does not apply to:                                 ing, serving or furnishing alcoholic beverages.
     a.   Expected Or Intended Injury                             d.   Workers' Compensation And Similar Laws
          "Bodily injury" or "property damage" expected                Any obligation of the insured under a workers'
          or intended from the standpoint of the in-                   compensation, disability benefits or unem-
          sured. This exclusion does not apply to "bod-                ployment compensation law or any similar
          ily injury" resulting from the use of reasonable             law.
          force to protect persons or property.                   e.   Employer's Liability
     b.   Contractual Liability                                        "Bodily injury" to:
          "Bodily injury" or "property damage" for which               (1) An "employee" of the insured arising out
          the insured is obligated to pay damages by                          of and in the course of:
          reason of the assumption of liability in a con-
                                                                              (a) Employment by the insured; or
          tract or agreement. This exclusion does not
          apply to liability for damages:                                     (b) Performing duties related to the con-
                                                                                  duct of the insured's business; or
          (1) That the insured would have in the ab-
              sence of the contract or agreement; or                   (2) The spouse, child, parent, brother or sis-
                                                                           ter of that "employee" as a consequence
          (2) Assumed in a contract or agreement that                         of Paragraph (1) above.
              is an "insured contract", provided the
              "bodily injury" or "property damage" oc-                 This exclusion applies:
              curs subsequent to the execution of the                  (1) Whether the insured may be liable as an
              contract or agreement. Solely for the pur-                   employer or in any other capacity; and
              poses of liability assumed in an "insured
                                                                       (2) To any obligation to share damages with
              contract", reasonable attorney fees and
                                                                              or repay someone else who must pay
              necessary litigation expenses incurred by
                                                                              damages because of the injury.
              or for a party other than an insured are
              deemed to be damages because of "bod-                    This exclusion does not apply to liability as-
              ily injury" or "property damage", provided:              sumed by the insured under an "insured con-
                                                                       tract".
              (a)   Liability to such party for, or for the
                    cost of, that party's defense has also        f.   Pollution
                    been assumed in the same "insured                  (1) "Bodily injury" or "property damage" aris-
                    contract"; and                                            ing out of the actual, alleged or threat-
              (b) Such attorney fees and litigation ex-                       ened discharge, dispersal, seepage, mi-
                  penses are for defense of that party                        gration, release or escape of "pollutants":
                  against a civil or alternative dispute                      (a) At or from any premises, site or loca-
                  resolution proceeding in which dam-                             tion which is or was at any time
                  ages to which this insurance applies                            owned or occupied by, or rented or
                    are alleged.                                                  loaned to, any insured. However, this
     c.   Liquor Liability                                                        subparagraph does not apply to:
                                                                                  (i) "Bodily injury" if sustained within
          "Bodily injury" or "property damage" for which
          any insured may be held liable by reason of:
                                                                                      a building and caused by smoke,
                                                                                      fumes, vapor or soot from equip-
          (1) Causing or contributing to the intoxication                             ment used to heat that building;
              of any person;
                                                                                  (ii) "Bodily injury" or "property dam-
          (2) The furnishing of alcoholic beverages to a                                age" for which you may be held
              person under the legal drinking age or                                    liable, if you are a contractor and
              under the influence of alcohol; or                                        the owner or lessee of such


Page 2 of 16                                    © ISO Properties Inc., 2000                                 CG 00 01 10 01

                                                                                       Travelers Doc Mgmt 199 of 395
                                                                                                         Exhibit A, Page 216
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 214 of 447 Page ID
                                   #:233
                                                                             COMMERCIAL GENERAL LIABILITY


                       premises,   site or location   has                          "bodily injury" or "property dam-
                       been added to your policy as an                             age" arises out of the intentional
                       additional insured with respect to                          discharge, dispersal or release of
                       your ongoing operations per-                                the fuels, lubricants or other op-
                       formed for that additional insured                          erating fluids, or if such fuels, lu-
                       at that premises, site or location                          bricants or other operating fluids
                       and such premises, site or loca-                            are brought on or to the prem-
                       tion is not and never was owned                             ises, site or location with the in-
                       or occupied by, or rented or                                tent that they be discharged, dis-
                       loaned to, any insured, other than                          persed or released as part of the
                       that additional insured; or                                  operations being performed by
                 (iii) "Bodily injury" or "property dam-                            such insured, contractor or sub-
                       age" arising out of heat, smoke or                           contractor;
                       fumes from a "hostile fire";                          (ii) "Bodily injury" or "property dam-
           (b) At or from any premises, site or loca-                              age" sustained within a building
               tion which is or was at any time used                                and caused by the release of
               by or for any insured or others for the                              gases, fumes or vapors from ma-
               handling, storage, disposal, process-                                terials brought into that building in
               ing or treatment of waste;                                           connection with operations being
                                                                                    performed by you or on your be-
           (c) Which are or were at any time trans-                                 half by a contractor or subcon-
               ported, handled, stored, treated, dis-                               tractor; or
               posed of, or processed as waste by
                 or for:
                                                                             (iii) "Bodily injury" or "property dam-
                                                                                   age" arising out of heat, smoke or
                 (i)   Any insured; or                                              fumes from a "hostile fire".
                 (ii) Any person or organization for                     (e) At or from any premises, site or loca-
                      whom you may be legally re-                            tion on which any insured or any con-
                       sponsible; or
                                                                             tractors or subcontractors working di-
           (d) At or from any premises, site or loca-                        rectly or indirectly on any insured's
               tion on which any insured or any con-                         behalf are performing operations if
               tractors or subcontractors working di-                        the operations are to test for, monitor,
                 rectly or indirectly on any insured's                       clean up, remove, contain, treat, de-
                 behalf are performing operations if                         toxify or neutralize, or in any way re-
                 the "pollutants" are brought on or to                       spond to, or assess the effects of,
                 the premises, site or location in con-                      "pollutants".
                 nection with such operations by such
                                                                     (2) Any loss, cost or expense arising out of
                 insured, contractor or subcontractor.
                                                                         any:
                 However, this subparagraph does not
                 apply to:                                               (a) Request, demand, order or statutory
                                                                             or regulatory requirement that any in-
                 (i)   "Bodily injury" or "property dam-                     sured or -others test for, monitor,
                       age" arising out of the escape of     tP
                                                                             clean up, remove, contain, treat, de-
                       fuels, lubricants or other operat-                    toxify or neutralize, or in any way re-
                       ing fluids which are needed to                        spond to, or assess the effects of,
                       perform the normal electrical, hy-                       "pollutants"; or
                       draulic or mechanical functions
                       necessary for the operation of                    (b) Claim or "suit" by or on behalf of a
                       "mobile equipment" or its parts, if                      governmental authority for damages
                       such fuels, lubricants or other                          because of testing for, monitoring,
                       operating fluids escape from a                           cleaning up, removing, containing,
                       vehicle part designed to hold,                           treating, detoxifying or neutralizing, or
                       store or receive them. This ex-                          in any way responding to, or assess-
                       ception does not apply if the                            ing the effects of, "pollutants".




CG 00 01 10 01                                 © ISO Properties Inc., 2000                                 Page 3 of 16

                                                                                     Travelers Doc Mgmt 200 of 395
                                                                                                   Exhibit A, Page 217
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 215 of 447 Page ID
                                   #:234

COMMERCIAL GENERAL LIABILITY


            However, this paragraph does not apply                    (2) The use of "mobile equipment" in,           or
            to liability for damages because of "prop-                    while in practice for, or while being pre-
            erty damage" that the insured would have                      pared for, any prearranged racing, speed,
            in the absence of such request, demand,                       demolition, or stunting activity.
            order or statutory or regulatory require-            i.   War
            ment, or such claim or "suit" by or on be-
            half of a governmental authority.                         "Bodily injury" or "property damage" due to
                                                                      war, whether or not declared, or any act or
   g.   Aircraft, Auto Or Watercraft                                  condition incident to war. War includes civil
        "Bodily injury" or "property damage" arising                  war, insurrection, rebellion or revolution. This
        out of the ownership, maintenance, use or en-                 exclusion applies only to liability assumed
        trustment to others of any aircraft, "auto" or                under a contract or agreement.
        watercraft owned or operated by or rented or                  Damage To Property
        loaned to any insured. Use includes operation
        and "loading or unloading".                                   "Property damage" to:
        This exclusion applies even if the claims                     (1) Property you own, rent, or occupy, includ-
        against any insured allege negligence or                             ing any costs or expenses incurred by
        other wrongdoing in the supervision, hiring,                      you, or any other person, organization or
        employment, training or monitoring of others                      entity, for repair, replacement, enhance-
        by that insured, if the "occurrence" which                        ment, restoration or maintenance of such
        caused the "bodily injury" or "property dam-                      property for any reason, including preven-
        age" involved the ownership, maintenance,                         tion of injury to a person or damage to
        use or entrustment to others of any aircraft,                     another's property;
        "auto" or watercraft that is owned or operated                (2) Premises you sell, give away or abandon,
        by or rented or loaned to any insured.                             if the "property damage" arises out of any
        This exclusion does not apply to:                                  part of those premises;
        (1) A watercraft while ashore on premises                     (3) Property loaned to you;
            you own or rent;                                          (4) Personal property in the care, custody or
        (2) A watercraft you do not own that is:                          control of the insured;
            (a) Less than 2.6 feet long; and                          (5) That particular part of real property on
                                                                          which you or any contractors or subcon-
            (b) Not being used to carry persons or                        tractors working directly or indirectly on
                  property for a charge;
                                                                          your behalf are performing operations, if
        (3) Parking an "auto" on, or on the ways next                     the "property damage" arises out of those
            to, premises you own or rent, provided                           operations; or
            the "auto" is not owned by or rented or                   (6) That particular part of any property that
            loaned to you or the insured;                                 must be restored, repaired or replaced
        (4) Liability assumed under any "insured con-                     because "your work" was incorrectly per-
             tract" for the ownership, maintenance or                     formed on it.
             use of aircraft or watercraft; or                        Paragraphs (1), (3) and (4) of this exclusion
        (5) "Bodily injury" or "property damage" aris-                do not apply to "property damage" (other than
            ing out of the operation of any of the                    damage by fire) to premises, including the
            equipment listed in Paragraph f.(2) or                    contents of such premises, rented to you for a
            f.(3) of the definition of "mobile equip-                 period of 7 or fewer consecutive days. A
            ment".                                                    separate limit of insurance applies to Damage
   h.   Mobile Equipment                                              To Premises Rented To You as described in
                                                                      Section III - Limits Of Insurance.
        "Bodily injury " or "property damage" arising
        out of:                                                       Paragraph (2) of this exclusion does not apply
                                                                      if the premises are "your work" and were
        (1) The transportation of "mobile equipment"                  never occupied, rented or held for rental by
            by an "auto" owned or operated by or                      you.
            rented or loaned to any insured; or



Page 4 of 16                                   © ISO Properties Inc., 2000                             CG00011001
                                                                                      Travelers Doc Mgmt 201 of 395
                                                                                                    Exhibit A, Page 218
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 216 of 447 Page ID
                                   #:235

                                                                              COMMERCIAL GENERAL LIABILITY


        Paragraphs (3), (4), (5) and (6) of this exclu-          o.   Personal And Advertising Injury
        sion do not apply to liability assumed under a                "Bodily injury" arising out of "personal and
        sidetrack agreement.                                          advertising injury".
        Paragraph (6) of this exclusion does not apply           Exclusions c. through n. do not apply to damage
        to "property damage" included in the "prod-              by fire to premises while rented to you or tempo-
        ucts -completed operations hazard".                      rarily occupied by you with permission of the
   k.   Damage To Your Product                                   owner. A separate limit of insurance applies to
        "Property damage" to "your product" arising              this coverage as described in Section III - Limits
        out of it or any part of it.                             Of Insurance.

   I.   Damage To Your Work                                 COVERAGE B PERSONAL AND ADVERTISING
                                                            INJURY LIABILITY
        "Property damage" to "your work" arising out
        of it or any part of it and included in the         1.   Insuring Agreement
        "products -completed operations hazard".                 a. We will pay those sums that the insured be-
        This exclusion does not apply if the damaged                 comes legally obligated to pay as damages
        work or the work out of which the damage                     because of "personal and advertising injury"
        arises was performed on your behalf by a                     to which this insurance applies. We will have
        subcontractor.                                                the right and duty to defend the insured
                                                                      against any "suit" seeking those damages.
   m. Damage To Impaired Property Or Property                         However, we will have no duty to defend the
      Not Physically Injured                                          insured against any "suit" seeking damages
      "Property damage" to "impaired property" or                     for "personal and advertising injury" to which
        property that has not been physically injured,                this insurance does not apply. We may, at our
        arising out of:                                               discretion, investigate any offense and settle
        (1) A defect, deficiency, inadequacy or dan-                  any claim or "suit" that may result. But:
            gerous condition in "your product" or                     (1) The amount we will pay for damages is
              "your work"; or                                             limited as described in Section III - Limits
        (2) A delay or failure by you or anyone acting                    Of Insurance; and
              on your behalf to perform a contract or                 (2) Our right and duty to defend end when
              agreement in accordance with its terms.                     we have used up the applicable limit of
        This exclusion does not apply to the loss of                      insurance in the payment of judgments or
        use of other property arising out of sudden                       settlements under Coverages A or B or
        and accidental physical injury to "your prod-                     medical expenses under Coverage C.
        uct" or "your work" after it has been put to its              No other obligation or liability to pay sums or
        intended use.                                                 perform acts or services is covered unless
   n.   Recall Of Products, Work Or Impaired                          explicitly provided for under Supplementary
        Property                                                      Payments - Coverages A and B.
        Damages claimed for any loss, cost or ex-                b    This insurance applies to "personal and ad-
        pense incurred by you or others for the loss of               vertising injury" caused by an offense arising
        use, withdrawal, recall, inspection, repair, re-              out of your business but only if the offense
        placement, adjustment, removal or disposal                    was committed in the "coverage territory" dur-
        of:                                                           ing the policy period.

        (1) "Your product";                                 2.   Exclusions
                                                                 This insurance does not apply to:
        (2) "Your work"; or
        (3) "Impaired property";                                 a.   Knowing Violation Of Rights Of Another
        if such product, work, or property is withdrawn               "Personal and advertising injury" caused by
        or recalled from the market or from use by                    or at the direction of the insured with the
        any person or organization because of a                       knowledge that the act would violate the
        known or suspected defect, deficiency, in-                    rights of another and would inflict "personal
        adequacy or dangerous condition in it.                        and advertising injury".



CG 00 01 10 01                                © ISO Properties Inc., 2000                                 Page 5 of 16

                                                                                    Travelers Doc Mgmt 202 of 395

                                                                                                 Exhibit A, Page 219
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 217 of 447 Page ID
                                   #:236
COMMERCIAL GENERAL LIABILITY


   b.   Material     Published With    Knowledge        Of         j.   Insureds In Media And Internet Type Busi-
        Falsity                                                         nesses
        "Personal and advertising injury" arising out                   "Personal and advertising injury" committed
        of oral or written publication of material, if                  by an insured whose business is:
        done by or at the direction of the insured with                 (1) Advertising, broadcasting, publishing or
        knowledge of its falsity.                                             telecasting;
   c.   Material Published Prior To Policy Period                       (2) Designing or determining content of web -
        "Personal and advertising injury" arising out                       sites for others; or
        of oral or written publication of material whose                (3) -An     Internet search, access, content or
        first publication took place before the begin-                        service provider.
        ning of the policy period.
                                                                        However, this exclusion does not apply to
   d.   Criminal Acts                                                   Paragraphs 14.a., b. and c. of "personal and
        "Personal and advertising injury" arising out                   advertising injury under the Definitions Sec-
        of a criminal act committed by or at the direc-                 tion.
        tion of the insured.                                            For the purposes of this exclusion, the placing
   e.   Contractual Liability                                           of -frames, borders or links, or advertising, for
        "Personal and advertising injury" for which the                 you or others anywhere on the Internet, is not
        insured has assumed liability in a contract or                  by itself, considered the business of advertis-
        agreement. This exclusion does not apply to                     ing, broadcasting, publishing or telecasting.
        liability for damages that the insured would               k. - Electronic Chatróoms Or Bulletin Boards
        have in the     absence of the contract         or
                                                                        "Personal and advertising injury" arising out
        agreement.                           -
                                                                        of an electronic chatroo_ m or bulletin board the
   f.   Breach Of Contract                                              insured hosts, owns, or over which the in-
        "Personal and advertising injury" arising out                   sured exercises control. -
        of a breach of contract, except an implied                 I.   Unauthorized- Use Of Another's Name Or
        contract to use another's advertising idea in                   Product
        your "advertisement".
                                                                        "Personal and advertising injury" arising out
   g.   Quality Or Performance Of Goods - Fail-                         of the unauthorized use of another's name or
        ure To Conform To Statements                                    product in your e-mail address, domain name
        "Personal and advertising injury" arising out                   or metatag, or any other similar tactics to mis-
        of the failure of goods, products or services to                lead another's potential customers.
        conform with any statement of quality or per-              m. Pollution                        -.
                                                                                                       -




        formance made in your "advertisement".
                                                                      "Personal and advertising injury" arising out
   h.   Wrong Description Of Prices                                     of the actual, alleged or threatened discharge,
        "Personal and advertising injury" arising out                   dispersal, seepage, migration, release or es-
        of the wrong description of the price of goods,                 cape of "pollutants" at any time. -
        products or services stated in your "adver-                n.   Pollution -Related
        tisement".                                                      Any loss, cost or expense arising out of any:
   I.   Infringement Of Copyright, Patent, Trade-                       (1)     Request, demand or order that any in-
        mark Or Trade Secret                                                    sured or others test for, monitor, clean up,
        "Personal and advertising injury" arising out                           remove, contain, treat, detoxify or neutral-
        of the infringement of copyright, patent,                               ize, or in any way respond to, or assess
        trademark, trade secret or other intellectual                           the effects of, "pollutants"; or
        property rights.
                                                                        (2) Claim or suit by or on behalf of a govern-
        However, this exclusion does not apply to in-                       mental authority for damages because of
        fringement, in your "advertisement", of copy-                       testing for, monitoring, cleaning up, re-
        right, trade dress or slogan.                                       moving, containing, treating, detoxifying
                                                                            or neutralizing, or in any way responding



Page 6 of 16                                     © ISO Properties Inc., 2000                                  CG 00 01 10 01

                                                                                          Travelers Doc Mgmt 203 of 395
                                                                                                           Exhibit A, Page 220
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 218 of 447 Page ID
                                   #:237
                                                                                 COMMERCIAL GENERAL LIABILITY


               to, or assessing the effects of, "pollut-              d.   Workers Compensation And Similar
               ants".                                                      Laws
COVERAGE C MEDICAL PAYMENTS                                                To a person, whether or not an "em-
1.   Insuring Agreement                                                    ployee" of any insured, if benefits for the
                                                                           "bodily injury" are payable or must be
     a. We will pay medical expenses as described                          provided under a workers' compensation
         below for "bodily injury" caused by an acci-                      or disability benefits law or a similar law.
          dent:
                                                                      e.   Athletics Activities
          (1) On premises you own or rent;
                                                                           To a person injured while taking part in
          (2) On ways next to premises you own or                          athletics.
               rent; or
                                                                      f.   Products -Completed Operations Haz-
          (3) Because of your operations;                                  ard
          provided that:                                                   Included within the- "products -completed
          (1) The accident takes place in the "coverage                    operations hazard".
              territory" and during the policy period; -              g.   Coverage A Exclusions
          (2) The expenses are incurred and reported                       Excluded under Coverage A.
               to us within one year of the date of the
                                                                      h.   War                                 -
               accident; and                     -
                                                                           Due to war, whether or not declared, or
          (3) The injured person submits to examina-
                                                                           any act or condition incident to war. War
              tion, at our expense, by physicians of our
                                                                           includes civil war, insurrection, rebellion
               choice as often as we reasonably require.
                                                                           or revolution.
     b. We will make these payments regardless -of
                                                             SUPPLEMENTARY PAYMENTS - COVERAGES A
        fault. These payments will not exceed the ap-
                                                             ANDB
         plicable limit of insurance. We will pay rea-
          sonable expenses for:                              1. - We will pay, with respect to any claim we investi-
                                                                  gate or settle, or any "suit" against an insured we
          (1) First aid administered at the time of an           defend:
              accident;
                                                                 a.   All expenses we incur.
          (2) Necessary medical, surgical, x-ray and
               dental services, including prosthetic de-         b.   Up to $250 for cost of bail bonds required be-
               vices; and                                             cause of accidents or traffic law violations
                                                                      arising out of the use of any vehicle to which
          (3) Necessary ambulance, hospital, profes-                  the Bodily Injury Liability Coverage applies.
               sional nursing and funeral services.
                                                                      We do not have to furnish these bonds.
     2.   Exclusions
                                                                 c.   The cost of bonds to release attachments, but
          We will not pay expenses for "bodily injury":               only for bond amounts within the applicable
          a.   Any Insured                                            limit of insurance. We do not have to furnish
                                                                      these bonds.
               To any insured, except "volunteer work-
               ers".                                             d.   All reasonable expenses incurred by the in-
                                                                      sured -at our request to assist us in the inves-
          b.   Hired Person
                                                                      tigation or defense of the claim or "suit", in-
               To a person hired to do work for or on                 cluding actual loss of earnings up to $250 a
               behalf of any insured or a tenant of any               day because of time off from work.
               insured.
                                                                 e.   All costs taxed against the insured in the
          c.   Injury On Normally Occupied Premises                   "suit".
               To a person injured on that part of prem-         f.   Prejudgment interest awarded against the in-
               ises you own or rent that the person nor-              sured on that part of the judgment we pay. If
               mally occupies.                                        we make an offer to pay the applicable limit of
                                                                      insurance, we will not pay any prejudgment




CG00011001                                     © ISO Properties Inc., 2000                                 Page 7 of 16

                                                                                        Travelers Doc Mgmt 204 of 395
                                                                                                   Exhibit A, Page 221
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 219 of 447 Page ID
                                    #:238
COMMERCIAL GENERAL LIABILITY


            interest based on that period of time after the                   (a) Obtain records and other information
            offer.                                                                 related to the "suit"; and
     g.     All interest on the full amount of any judgment                   (b) Conduct and control the defense of
            that accrues after entry of the judgment and                           the indemnitee in such "suit".
            before we have paid, offered to pay, or de-               So long as the above conditions are met, attor-
            posited in court the part of the judgment that            neys' fees incurred by us in the defense of that
            is within the applicable limit of insurance.              indemnitee, necessary litigation expenses in-
     These payments will not reduce the limits of in-                 curred by us and necessary litigation expenses
     surance.                                                         incurred by the indemnitee at our request will be
2.   If we defend an insured against a "suit" and an                  paid as Supplementary Payments. Notwithstand-
     indemnitee of the insured is also named as a                     ing the provisions of Paragraph 2.b.(2) of Section
     party to the "suit", we will defend that indemnitee              I - Coverage A - Bodily Injury And Property
     if all of the following conditions are met:                      Damage Liability, such payments will not be
                                                                      deemed to be damages for "bodily injury" and
     a. -   The "suit" against the indemnitee seeks dam-              "property damage" and will not reduce the limits
            ages for which the insured has assumed the                of insurance.
            liability of the indemnitee in a contract or
            agreement that is an "insured contract";                  Our obligation to defend an insured's indemnitee
                                                                      and to pay for attorneys' fees and necessary liti-
     b.     This insurance applies to such liability -as--            gation expenses as Supplementary Payments
            sumed by the insured;                                     ends when:
     c.     The obligation to defend, or the cost of the              a. We have used up the applicable limit of in-
            defense of, that indemnitee, has also been                     surance in the payment of judgments or set-
            assumed by the insured in the same "insured                    tlements; or
            contract";
                                                                      b. The conditions set forth above, or the terms
     d.     The allegations in the "suit" and the informa-                of the agreement described in Paragraph f.
            tion we know about the "occurrence" are such                   above, are no longer met.
            that no conflict appears to exist between the
                                                                 SECTION II - WHO IS AN INSURED
            interests of the insured and the interests of
            the indemnitee;                                      1.   If you are designated in the Declarations as:
     e.     The indemnitee and the insured ask us to                  a.   An individual, you and your spouse are insur-
            conduct and control the defense of that in-                    eds, but only with respect to the conduct of a
            demnitee against such "suit" and agree that                    business of which you are the sole owner.
            we can assign the same counsel to defend                  b. A partnership or joint venture, you are an in-
            the insured and the indemnitee; and                           sured. Your members, your partners, and
     f.     The indemnitee:                                               their spouses are also insureds, but only with
                                                                           respect to the conduct of your business.
            (1) Agrees in writing to:
                (a) Cooperate with us in the investiga-               c. A limited liability company, you are an in-
                    tion, settlement or defense of the                     sured. Your members are also insureds, but
                     "suit";                                               only with respect to the conduct of your busi-
                                                                           ness. Your managers are insureds, but only
                 (b) Immediately send us copies of any                     with respect to their duties as your managers.
                     demands, notices, summonses or le-
                     gal papers received in connection
                                                                      d. An organization other than a partnership, joint
                     with the "suit";
                                                                          venture or limited liability company, you are
                                                                          an insured. Your "executive officers" and di-
                 (c) Notify any other insurer whose cov-                  rectors are insureds, but only with respect to
                     erage is available to the indemnitee;                their duties as your officers or directors. Your
                     and                                                  stockholders are also insureds, but only with
                 (d) Cooperate with us with respect to co-                respect to their liability as stockholders.
                     ordinating other applicable insurance            e. A trust, you are an insured. Your trustees are
                     available to the indemnitee; and                     also insureds, but only with respect to their
            (2) Provides us with written authorization to:                 duties as trustees.


Page 8 of 16                                       © ISO Properties Inc., 2000                             CG00011001
                                                                                        Travelers Doc Mgmt 205 of 395
                                                                                                        Exhibit A, Page 222
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 220 of 447 Page ID
                                   #:239
                                                                                     COMMERCIAL GENERAL LIABILITY


2.   Each of the following is also an insured:                      b.   Any person (other than your "employee" or
     a.   Your "volunteer workers" only while perform-                   "volunteer worker"), or any organization while
          ing duties related to the conduct of your busi-                acting as your real estate manager.
          ness, or your "employees", other than either              c.   Any person or organization having proper
          your "executive officers" (if you are an organi-               temporary custody of your property if you die,
          zation other than a partnership, joint venture                 but only:
          or limited liability company) or your managers                 (1) With respect to liability arising out of the
          (if you are a limited liability company), but                      maintenance or use of that property; and
          only for acts within the scope of their em-
          ployment by you or while performing duties                     (2) Until your legal representative has been
          related to the conduct of your business. How-                      appointed.
          ever, none of these "employees" or "volunteer             d.   Your legal representative if you die, but only
          workers" are insureds for:                                     with respect to duties as such. That represen-
          (1) "Bodily injury" or "personal and advertis-                 tative will have all your rights and duties un-
                                                                         der this Coverage Part.
              ing injury":
              (a) To you, to your partners or members          3.   With respect to "mobile equipment" registered in
                  (if you are a partnership or joint ven-           your name under any motor vehicle registration
                  ture), to your members (if you are a              law, any person is an insured while driving such
                                                                    equipment along a public highway with your per-
                  limited liability company), to a co -
                  "employee" while in the course of his
                                                                    mission. Any other person or organization re-
                                                                    sponsible for the conduct of such person is also
                  or her employment or performing du-
                                                                    an insured, but only with respect to liability arising
                  ties related to the conduct of your
                                                                    out of the operation of the equipment, and only if
                  business, or to your other "volunteer
                                                                    no other insurance of any kind is available to that
                  workers" while performing duties re-
                                                                    person or organization for this liability. However,
                  lated to the conduct of your business;
                                                                    no person or organization is an insured with re-
              (b) To the spouse, child, parent, brother             spect to:
                  or sister of that co -"employee" or
                                                                    a.   "Bodily injury" to a co -"employee" of the per-
                  "volunteer worker" as a consequence
                                                                         son driving the equipment; or
                  of Paragraph (1)(a) above;
                                                                    b.   "Property damage" to property owned by,
              (c) For which there is any obligation to                   rented to, in the charge of or occupied by you
                  share damages with or repay some-
                                                                         or the employer of any person who is an in-
                  one else who must pay damages be-
                                                                         sured under this provision.
                  cause of the injury described in Para-
                  graphs (1)(a) or (b) above; or               4.   Any organization you newly acquire or form, other
                                                                    than a partnership, joint venture or limited liability
              (d) Arising out of his or her providing or            company, and over which you maintain ownership
                  failing to provide professional health            or majority interest, will qualify as a Named In-
                  care services.                                    sured if there is no other similar insurance avail-
          (2) "Property damage" to property:                        able to that organization. However:
              (a) Owned, occupied or used by,                       a.   Coverage under this provision is afforded only
              (b) Rented to, in the care, custody or                     until the 90th day after you acquire or form
                  control of, or over which physical con-                the organization or the end of the policy pe-
                  trol is being exercised for any pur-                   riod, whichever is earlier;
                  pose by                                           b.   Coverage A does not apply to "bodily injury"
              you, any of your "employees", "volunteer                   or "property damage" that occurred before
              workers", any partner or member (if you                    you acquired or formed the organization; and
              are a partnership or joint venture), or any           c.   Coverage B does not apply to "personal and
              member (if you are a limited liability com-                advertising injury" arising out of an offense
              pany).                                                     committed before you acquired or formed the
                                                                         organization.




CG00011001                                       © ISO Properties Inc., 2000                                   Page 9 of 16

                                                                                         Travelers Doc Mgmt 206 of 395

                                                                                                       Exhibit A, Page 223
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 221 of 447 Page ID
                                    #:240
COMMERCIAL GENERAL LIABILITY


No person or organization is an insured with respect         The Limits of Insurance of this Coverage Part apply
to the conduct of any current or past partnership, joint     separately to each consecutive annual period and to
venture or limited liability company that is not shown       any remaining period of less than 12 months, starting
as a Named Insured in the Declarations.                      with the beginning of the policy period shown in the
SECTION III - LIMITS OF INSURANCE                            Declarations, unless the policy period is extended
                                                             after issuance for an additional period of less than 12
1.   The Limits of Insurance shown in the Declarations       months. In that case, the additional period will be
     and the rules below fix the most we will pay re-        deemed part of the last preceding period for purposes
     gardless of the number of:                              of determining the Limits of Insurance.
     a.   Insureds;                                          SECTION IV - COMMERCIAL GENERAL LIABILITY
     b.   Claims made or "suits" brought; or                 CONDITIONS
     c.   Persons or organizations making claims or          1.   Bankruptcy
          bringing "suits".                                       Bankruptcy or insolvency of the insured or of the
2.   The General Aggregate Limit is the most we will              insured's estate will not relieve us of our obliga-
     pay for the sum of:                                          tions under this Coverage Part.
     a.   Medical expenses under Coverage C;                 2.   Duties- In The Event Of --Occurrence, Offense,
     b.   Damages under Coverage A, except dam-                   Claim Or Suit
          ages because of "bodily injury" or "property            a.   You must see to it that we are notified as
          damage" included in the "products -completed                 soon as practicable of an "occurrence" or an
          operations hazard"; and                                      offense which may result in a claim. To the
     c.   Damages under Coverage B                                     extent possible, notice should include:

3.   The Products -Completed Operations -Aggregate                     (1) How, when and where the "occurrence"
     Limit is the most we will pay under Coverage A                           or offense took place;
     for damages because of "bodily injury" and "prop-                 (2) The names and addresses of any injured
     erty damage" included in the "products -completed                        persons and witnesses; and
     operations hazard".
                                                                       (3) The nature and location of any injury or
4.   Subject to 2. above, the Personal and Advertising                        damage arising out of the "occurrence" or
     Injury Limit is the most we will pay under Cover-                        offense.
     age B for the sum of all damages because of all              b.   If a claim is made or "suit" is brought against
     "personal and advertising injury" sustained by any                any insured, you must:
     one person or organization.
                                                                       (1) Immediately record the specifics of the
5.   Subject to 2. or 3. above, whichever applies, the                        claim or "suit" and the date received; and
     Each Occurrence Limit is the most we will pay for
     the sum of:                                                       (2) Notify us as soon as practicable.
     a.   Damages under Coverage A; and                                You must see to it -that we receive written no-
                                                                       tice of the claim or "suit" as soon as practica-
     b.   Medical expenses under Coverage C                            ble.
     because of all "bodily injury" and "property dam-            c.   You and any other involved insured must:
     age" arising out of any one "occurrence".
                                                                       (1) Immediately send us copies of any de-
6.   Subject to 5. above, the Damage To Premises                              mands, notices, summonses or legal pa-
     Rented To You Limit is the most we will pay un-                          pers received in connection with the claim
     der Coverage A for damages because of "prop-                             or "suit";
     erty damage" to any one premises, while rented
     to you, or in the case of damage by fire, while                   (2) Authorize us to obtain records and other
     rented to you or temporarily occupied by you with                        information;
     permission of the owner.                                          (3) Cooperate with us in the investigation or
7.   Subject to 5. above, the Medical Expense Limit is                     settlement of the claim or defense against
     the most we will pay under Coverage C for all                            the "suit"; and
     medical expenses because of "bodily injury" sus-                  (4) Assist us, upon our request, in the en-
     tained by any one person.                                                forcement of any right against any person


Page 10 of 16                                  © ISO Properties Inc., 2000                                  CG 00 01 10 01

                                                                                           Travelers Doc Mgmt 207 of 395
                                                                                                        Exhibit A, Page 224
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 222 of 447 Page ID
                                   #:241
                                                                                        COMMERCIAL GENERAL LIABILITY


              or organization which may be liable to the                            (c) That is insurance purchased by you
              insured because of injury or damage to                                    to cover your liability as a tenant for
              which this insurance may also apply.                                      "property damage" to premises
     d.   No insured will, except at that insured's own                                 rented to you or temporarily occupied
          cost, voluntarily make a payment, assume                                      by you with permission of the owner;
          any obligation, or incur any expense, other                                   or
          than for first aid, without our consent.                                  (d) If the loss arises out of the mainte-
3.   Legal Action Against Us                                                            nance or use of aircraft, "autos" or
                                                                                        watercraft to the extent not subject to
     No person or organization has a right under this                                   Exclusion g. of Section I - Coverage
     Coverage Part:                                                                     A - Bodily Injury And Property Dam-
     a.   To join us as a party or otherwise bring us                                   age Liability.
          into a "suit" asking for damages from an in-                       (2) Any other primary insurance available to
          sured; or                                    -
                                                                                 you covering liability for damages arising
     b.   To sue us on this Coverage Part unless all of                             out of the premises or operations for
          its terms havebeen fully complied with.                                   which you have been added as an addi-
     A person or organization may sue us to recover                                 tional insured by attachment of an en-
     on an agreed settlement or on a final -judgment                                dorsement.
                                                                 9.41

     against an insured; but we will not be liable for                       When this insurance is excess, we will have
     damages that are not payable under the terms of                         no duty under Coverages A or B to defend
     this Coverage Part or that are in excess of the                         the insured against any "suit" if any other in-
     applicable limit of insurance. An agreed settle-                        surer has a duty to defend the insured against
     ment means a<settlement and release of liability                        that "suit". If no other insurer defends, we will
     signed by ús, the insured and the claimant or the                       undertake to do so, but we will be entitled to
     claimant's legal representative.                                        the insured's rights against all those other in-
                                                                             surers.

     If other valid and collectible insurance is available                   When this insurance is excess over -other in-
     to the insured for a loss we cover under Cover-                         surance, we will pay only our share of the
     ages A or B of this Coverage Part, our obligations                      amount of the loss, if any, that exceeds the
     ere limited as follows:                                                 sum of:                  -




     a.   Primary Insurance                                                  (1) The total amount that all such other in-
                                                                                    surance would pay for -the loss in the ab-
          This insurance is primary except when b. be-                              sence of this insurance; and
          low applies: If this insurance is primary, our     -


          obligations are not affected unless any of the                     (2) The total of all deductible and self -insured
          other insurance is also primary. Then, we will                         amounts under all that other insurance.
          share with all that other insurance by the                         We will share the remaining loss, if any, with
          method described ín c. below.-                                     any other insurance that is not described in
     b.   Excess Insurance                                                   this Excess Insurance provision and was not
                                                                             bought specifically to apply in excess of the
          This insurance is excess over:                                     Limits of Insurance shown in the Declarations
          (1) Any of the other insurance, whether pri-                       of this Coverage Part.                    -




              mary, excess, contingent or on any other                  c.   Method Of Sharing
              basis:
                                                                             If all of the other insurance permits contribu-
              (á) That is Fire, Extended Coverage,                           tion by equal shares, we will follow this
                  Builder's Risk, Installation Risk or                       method also. Under this approach each in-
                  similar coverage for "your work";                          surer contributes equal amounts until it has
              (b) That is Fire insurance for premises                        paid its applicable limit of insurance or none
                  rented to you or temporarily occupied                      of the loss remains, whichever comes first.
                  by you with permission of the owner;                       If any of the other insurance does not permit
                                                                             contribution by equal shares, we will contrib-



CG00011001                                      © ISO Properties Inc., 2000                                     Page 11 of 16

                                                                                             Travelers Doc Mgmt 208 of 395

                                                                                                          Exhibit A, Page 225
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 223 of 447 Page ID
                                    #:242
COMMERCIAL GENERAL LIABILITY


          ute by limits. Under this method, each in-          9.   When We Do Not Renew
          surer's share is based on the ratio of its appli-        If we decide not to renew this Coverage Part, we
          cable limit of insurance to the total applicable         will mail or deliver to the first Named Insured
          limits of insurance of all insurers.                     shown in the Declarations written notice of the
5.   Premium Audit                                                 nonrenewal not less than 30 days before the expi-
                                                                   ration date.
     a. We will compute all premiums for this Cover-
         age Part in accordance with our rules and                 If notice is mailed, proof of mailing will be suffi-
          rates.                                                   cient proof of notice.
     b.   Premium shown in this Coverage Part as ad-          SECTION V - DEFINITIONS
          vance premium is a deposit premium only. At         1.   "Advertisement" means a notice that is broadcast
          the close of each audit period we will com-              or published to the general public or specific mar-
          pute the earned premium for that period and              ket segments about your goods, products or ser-
          send notice to the first Named Insured. The              vices for the purpose of attracting customers or
          due date for audit and retrospective premi-              supporters. For the purposes of this definition:
          ums is the date shown as the due date on the
          bill. if the sum of the advance and audit pre-           a.   Notices that are published include material
          rniums paid for the policy period is greater                  placed on the Internet or on similar electronic
                                                                        means of communication; and
          than the earned premium, we will return the
          excess to the first Named Insured.                       b.   Regarding web -sites, only that part of a web -
                                                                        site that is about your goods, products or ser-
     c.   The first Named Insured must keep records of
                                                                        vices for the purposes of attracting customers
          the information we need for premium compu-
                                                                        or supporters is considered an advertisement.
          tation, and send us copies at such times as
          we may request.                                     2.   "Auto" means a land motor vehicle, trailer or
                                                                   semitrailer designed for travel on public roads, in-
6.   Representations
                                                                   cluding any attached machinery or equipment.
     By accepting this policy, you agree:                                        does             "mobile equipment".
     a.   The statements in the Declarations are accu-        3.   "Bodily injury" means bodily injury, sickness or
          rate and complete;                                       disease sustained by a person, including death
     b.   Those statements are based upon represen-                resulting from any of these at any time.
          tations you made to us; and                         4.   "Coverage territory" means:
     c. We have issued this policy in reliance upon                a.   The United States of America (including its
          your representations.                                         territories and possessions), Puerto Rico and
7.   Separation Of Insureds                                             Canada;
     Except with respect to the Limits of Insurance,               b.   International waters or airspace, but only if
     and any rights or duties specifically assigned in                  the injury or damage occurs in the course of
     this Coverage Part to the first Named Insured,                     travel or transportation between any places
     this insurance applies:                                            included in a. above; or
     a.   As if each Named Insured were the only                   c.   All other parts of the world if the injury or
          Named Insured; and                                            damage arises out of:
     b.   Separately to each insured against whom                       (1) Goods or products made or sold by you in
          claim is made or "suit" is brought.                               the territory described in a. above;
8.   Transfer Of Rights Of Recovery Against Oth-                        (2) The activities of a person whose home is
     ers To Us                                                              in the territory described in a. above, but
                                                                            is away for a short time on your business;
     If the insured has rights to recover all or part of                    or
     any payment we have made under this Coverage
     Part, those rights are transferred to us. The in-                  (3) "Personal and advertising injury" offenses
     sured must do nothing after loss to impair them.                       that take place through the Internet or
     At our request, the insured will bring "suit" or                       similar electronic means of communica-
     transfer those rights to us and help us enforce                        tion
     them.


Page 12 of 16                                   © ISO Properties Inc., 2000                              CG00011001
                                                                                        Travelers Doc Mgmt 209 of 395

                                                                                                      Exhibit A, Page 226
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 224 of 447 Page ID
                                   #:243
                                                                                    COMMERCIAL GENERAL LIABILITY


     provided the insured's responsibility to pay dam-                  damage" to a third person or organization.
     ages is determined in a "suit" on the merits, in the               Tort liability means a liability that would be
     territory described in a. above or in a settlement                 imposed by law in the absence of any con-
     we agree to.                                                       tract or agreement.
5.   "Employee" includes a "leased worker". "Em-                        Paragraph f. does not include that part of any
     ployee" does not include a "temporary worker".                     contract or agreement:
6.   "Executive officer" means a person holding any of                  (1) That indemnifies a railroad for "bodily in-
     the officer positions created by your charter, con-                    jury" or "property damage" arising out of
     stitution, by-laws or any other similar governing                        construction or demolition operations,
     document.                                                                within 50 feet of any railroad property and
7.   "Hostile fire" means one which becomes uncon-                            affecting any railroad bridge or trestle,
     trollable or breaks out from where ít was intended                       tracks, road -beds, tunnel, underpass or
     to be.                                                                   crossing;

8.   "Impaired property" means tangible             property,           (2) That indemnifies an architect, engineer or
     other than "your product" or "your work", that                          surveyor for injury or damage arising out
     cannot be used or is less useful because:                                of:

     a.   It incorporates "your product" or "your work"                       (a) Preparing, approving, or failing to
          that is known or thought to be defective, defi-                           prepare or approve, maps, shop
          cient, inadequate or dangerous; or    -
                                                                                    drawings, opinions, reports, surveys,
                                                                                    field orders, change orders or draw-
     b.   You have failed to fulfill the terms of a con-                            ings and specifications; or
          tract or agreement;
                                                                              (b) Giving directions or instructions, or
     if such property can be restored to use by:                                  failing to give them, if that is the pri-
     a.   The repair, replacement, adjustment or re-                              mary cause of the injury or damage;
          moval of "your product" or "your work"; or                                or
     b.   Your fulfilling the terms of the contract or                  (3) Under which the insured, if an architect,
          agreement.                                                        engineer or surveyor, assumes liability for
9.   "Insured contract" means:                                              an injury or damage arising out of the in--
                                                                            sured's rendering or failure to render pro-
     a.   A contract for a lease of premises. However,                      fessional services, including those listed
          that portion of the contract for a lease of                       in (2) above and supervisory, inspection,
          premises that indemnifies any person or or-                       architectural or engineering activities.
          ganization for damage by fire to premises
          while rented to you or temporarily occupied           10. "Leased worker" means a person leased to you
          by you with permission of the owner is not an             by a labor leasing firm under an agreement be-
          "insured contract";                                       tween you and the labor leasing firm, to perform
                                                                    duties related to the conduct of your business.
     b. A sidetrack agreement;                                      "Leased worker" does not include a "temporary
     c.   Any easement or license agreement, except                worker".
          in connection with construction or demolition         11. "Loading or unloading" means the handling of
          operations on or within 50 feet of a railroad;           property:
     d.   An obligation, as required by ordinance, to in-          a.   After it is moved from the place where it is
          demnify a municipality, except in connection                  accepted for movement into or onto an air-
          with work for a municipality;                                 craft, watercraft or "auto";
     e.   An elevator maintenance agreement;                       b.   While ít is in or on an aircraft, watercraft or
     f.   That part of any other contract or agreement                  "auto"; or
          pertaining to your business (including an in-            c.   While it is being moved from an aircraft, wa-
          demnification of a municipality in connection                 tercraft or "auto" to the place where it is finally
          with work performed for a municipality) under                 delivered;
          which you assume the tort liability of another
          party to pay for "bodily injury" or "property             but "loading or unloading" does not include the
                                                                   movement of property by means of a mechanical


CG00011001                                      © ISO Properties Inc., 2000                                 Page 13 of 16

                                                                                         Travelers Doc Mgmt 210 of 395

                                                                                                    Exhibit A, Page 227
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 225 of 447 Page ID
                                    #:244
COMMERCIAL GENERAL LIABILITY


   device, other than a hand truck, that is not at-         13. "Occurrence" means an accident, including
   tached to the aircraft, watercraft or "auto".                continuous or repeated exposure to substantially
12. "Mobile equipment" means any of the following               the same general harmful conditions.
    types of land vehicles, including any attached          14. "Personal and advertising injury" means injury,
   machinery or equipment:                                      including consequential "bodily injury", arising out
   a.   Bulldozers, farm machinery, forklifts and other         of one or more of the following offenses:
        vehicles designed for use principally off public        a.   False arrest, detention or imprisonment;
        roads;                                                  b.   Malicious prosecution;
   b. Vehicles maintained for use solely on or next             c.   The wrongful eviction from, wrongful entry
        to premises you own or rent;                                 into, or invasion of the right of private occu-
   c.   Vehicles that travel on crawler treads;                      pancy of a room, dwelling or premises that a
   d.   Vehicles, whether self-propelled or not, main-               person occupies, committed by or on behalf
        tained primarily to provide mobility to perma-               of its owner, landlord or lessor;
        nently mounted:                                         d.   Oral or written publication, in any manner, of
        (1) Power cranes, shovels, loaders, diggers                  material that slanders or libels a person or or-
            or drills; or
                                                                     ganization or disparages a person's or or-
                                                                     ganization's goods, products or services;
        (2) Road construction or resurfacing equip-
            ment such as graders, scrapers or rollers;          e.   Oral or written publication, in any manner, of
                                                                     material that violates a person's right of pri-
   e.   Vehicles not described in a., b., c. or d.                   vacy;
        above that are not self-propelled and are
        maintained primarily to provide mobility to             f.   The use of another's advertising idea in your
        permanently attached equipment of the fol-                   "advertisement"; or                     -




        lowing types:                                           g.   Infringing upon another's copyright, trade
        (1) Air compressors, pumps and generators,                   dress or slogan in your "advertisement".
            including  spraying, welding, building          15. "Pollutants" mean any solid, liquid, gaseous or
            cleaning, geophysical exploration, lighting         thermal irritant or contaminant, including smoke,
            and well servicing equipment; or                    vapor, soot, fumes, acids, alkalis, chemicals and
        (2) Cherry pickers and similar devices used             waste. Waste includes materials to be recycled,
                                                                reconditioned or reclaimed.
            to raise or lower workers;
                                                            16. "Products -completed operations hazard":
   f.   Vehicles not described in a., b., c. or d.
        above maintained primarily for purposes other           a.   Includes all "bodily injury" and "property dam-
        than the transportation of persons or cargo.                 age" occurring away from premises you own
        However, self-propelled vehicles with the fol-               or rent and arising out of "your product" or
                                                                     "your work" except:
        lowing types of permanently attached equip-
        ment are not "mobile equipment" but will be                  (1) Products that are still in your physical
        considered "autos":                                              possession; or
        (1) Equipment designed primarily for:                        (2) Work that has not yet been completed or
            (a) Snow removal;                                            abandoned. However, "your work" will be
                                                                         deemed completed at the earliest of the
            (b) Road maintenance, but not construc-                      following times:
                tion or resurfacing; or
                                                                         (a) When all of the work called for in your
            (c) Street cleaning;                                             contract has been completed.
        (2) Cherry pickers and similar devices                           (b) When all of the work to be done at
            mounted on automobile or truck chassis                           the job site has been completed if
            and used to raise or lower workers; and                          your contract calls for work at more
        (3) Air compressors, pumps and generators,                            than one job site.
            including spraying, welding, building                        (c) When that part of the work done at a
            cleaning, geophysical exploration, lighting                      job site has been put to its intended
            and well servicing equipment.


Page 14 of 16                                 © ISO Properties Inc., 2000                            CG00011001
                                                                                   Travelers Doc Mgmt 211 of 395
                                                                                                   Exhibit A, Page 228
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 226 of 447 Page ID
                                   #:245
                                                                                     COMMERCIAL GENERAL LIABILITY


                  use by any person or organization                       must submit or does submit with our consent;
                  other than another contractor or sub-                   or
                  contractor working on the same pro-                b.   Any other alternative dispute resolution pro-
                  ject.
                                                                          ceeding in which such damages are claimed
              Work that may need service, mainte-                         and to which the insured submits with our
              nance, correction, repair or replacement,                   consent.
              but which is otherwise complete, will be         19.   "Temporary worker" means a person who is
              treated as completed.                                  furnished to you to substitute for a permanent
    b.   Does not include "bodily injury" or "property               "employee" on leave or to meet seasonal or short-
         damage" arising out of:                                     term workload conditions.
         (1) The transportation of property, unless the        20. "Volunteer worker" means a person who is not
              injury or damage arises out of a condition             your "employee", and who donates his or her
              in or on a vehicle not owned or operated               work and acts at the direction of and within the
              by you, and that condition was created by              scope of duties determined by you, and is not
              the "loading or unloading" of that vehicle             paid a fee, salary or other compensation by you
              by any insured;                                        or anyone else for their work performed for you.
         (2) The existence of tools, uninstalled               21. "Your product":
             equipment or abandoned or unused ma-                    a.   Means:
              terials; or
                                                                          (1) Any goods or products, other than real
         (3) Products or operations for which the clas-                        property, manufactured, sold, handled,
              sification, listed in the Declarations or in a                   distributed or disposed of by:
              policy schedule, states that products -
              completed operations are subject to the                          (a) You;
              General Aggregate Limit.                                         (b) Others trading under your name; or
17. "Property damage" means:                                                   (c) A person or organization whose busi-
    a.   Physical injury to tangible property, including                           ness or assets you have acquired;
         all resulting loss of use of that property. All                           and
         such loss of use shall be deemed to occur at                     (2) Containers (other than vehicles), materi-
         the time of the physical injury that caused it;                      als, parts or equipment furnished in con-
         or                                                                    nection with such goods or products.
    b.   Loss of use of tangible property that is not                b.   Includes:
         physically injured. All such loss of use shall                   (1) Warranties or representations made at
         be deemed to occur at the time of the "occur-                         any time with respect to the fitness, qual-
         rence" that caused it.                                                ity, durability, performance or use of "your
    For the purposes of this insurance, electronic                             product"; and
    data is not tangible property.
                                                                          (2) The providing of or failure to provide
    As used in this definition, electronic data means                          warnings or instructions.
    information, facts or programs stored as or on,
                                                                     c.   Does not include vending machines or other
    created or used on, or transmitted to or from
     computer software, including systems and appli-
                                                                          property rented to or located for the use of
                                                                          others but not sold.
     cations software, hard or floppy disks, CD-ROMS,
     tapes, drives, cells, data processing devices or          22. "Your work":
     any other media which are used with electroni-                  a.   Means:
     cally controlled equipment.
                                                                          (1) Work or operations performed by you or
18. "Suit" means a civil proceeding in which damages                           on your behalf; and
     because of "bodily injury", "property damage" or
     "personal and advertising injury" to which this in-                  (2) Materials, parts or equipment furnished in
     surance applies are alleged. "Suit" includes:                            connection with such work or operations.
    a.   An arbitration proceeding in which such dam-
         ages are claimed and to which the insured



CG 00 01 10 01                                   © ISO Properties Inc., 2000                                Page 15 of 16

                                                                                          Travelers Doc Mgmt 212 of 395

                                                                                                     Exhibit A, Page 229
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 227 of 447 Page ID
                                   #:246
COMMERCIAL GENERAL LIABILITY


   b.   Includes:                                                     ity, durability, performance or use of "your
        (1) Warranties or representations made at                     work", and
           any time with respect to the fitness, qual-            (2) The providing of or failure to provide
                                                                      warnings or instructions.




Page 16 of 16                               © ISO Properties Inc., 2000                           CG 00 01 10 01

                                                                               Travelers Doc Mgmt 213 of 395

                                                                                              Exhibit A, Page 230
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 228 of 447 Page ID
                                   #:247
                                                                           COMMERCIAL GENERAL LIABILITY



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             AMENDMENT OF COVERAGE                                       - POLLUTION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                             move, contain, treat, detoxify or neutral-
                                                                       ize, or in any way respond to, or assess
Paragraph f.(2) Pollution, Part 2, Exclusions of
                                                                       the effects of, "pollutants"; or
SECTION I - COVERAGES, COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY is                             (b) Claim or "suit" by or on behalf of a gov-
deleted and replaced by the following:                                  ernmental authority because of testing
                                                                        for, monitoring, cleaning up, removing,
    (2) Any loss, cost or expense arising out of any:
                                                                        containing, treating, detoxifying or neu-
        (a) Request, demand, order or statutory or                      tralizing, or ín any way responding to, or
            regulatory requirement that any insured                    assessing the effects of "pollutants".
            or others test for, monitor, clean up, re-




CG D2 55 11 03                  Copyright, The Travelers Indemnity Company, 2003                          Page 1 of 1

                                                                                 Travelers Doc Mgmt 214 of 395

                                                                                               Exhibit A, Page 231
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 229 of 447 Page ID
                                    #:248

                                                                              COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AMENDATORY ENDORSEMENT PRODUCTS -                                 -
              COMPLETED OPERATIONS HAZARD
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS
The definition of "products -completed operations hazard" Section V - Definitions is amended by deleting item
16.b. (3) and replacing it with:
    (3) Products or operations for which the classification, listed in the Declarations, in a policy schedule or in our
         manual of rules, states that the products -completed operations are subject to the General Aggregate
        Limit.




CG D3 09 11 03                  Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1
                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                   Travelers Doc Mt 215 of 395
                                                                                                   Exhibit A, Page 232
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 230 of 447 Page ID
                                   #:249

                                                                                                COMMERCIAL GENERAL LIABILITY


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF COVERAGE B PERSONAL AND                                              -
               ADVERTISING INJURY LIABILITY
This endorsement modifies insurance provided under the following:
            COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
A. AMENDMENT OF DEFINITION OF PERSONAL                                                Paragraph 2. of SUPPLEMENTARY PAY-
    AND ADVERTISING INJURY                                                            MENTS - COVERAGES A AND B:
    The following replaces the definition of "personal                                Notwithstanding the provisions of Paragraph
    and advertising injury" in the DEFINITIONS Sec-                                   2.b.(2) of Section I - Coverage A - Bodily In-
    tion:                                                                             jury And Property Damage Liability or Para-
    "Personal and advertising injury" means "personal                                 graph 2.e. of Section I - Coverage B - Per-
    injury" or "advertising injury".                                                  sonal and Advertising Injury Liability, such
                                                                                      payments will not be deemed to be damages
B. AMENDMENT OF CONTRACTUAL LIABILITY -                                               because of "bodily injury "property damage"
    EXCLUSION - EXCEPTION FOR DAMAGES                                                 or "personal injury", and will not reduce the
    BECAUSE OF PERSONAL INJURY ASSUMED                                                limits of insurance.
    BY NAMED INSURED IN AN INSURED CON-
                                                                                      The following replaces the first paragraph of
    TRACT
                                                                                      Paragraph f. of the definition of "insured con-
    1. The following ís added to Exclusion e., Con-                                   tract" in the DEFINITIONS Section:
       tractual Liability, ín Paragraph 2. of SEC-                                    f.    That part of any other contract or agree-
            TION - COVERAGES - COVERAGE B
                   I
                                                                                            ment pertaining to your business (includ-
            PERSONAL AND ADVERTISING INJURY                                                 ing an indemnification of a municipality in
            LIABILITY:                                                                      connection with work performed for a mu-
            This exclusion also does not apply -to liability                                nicipality) under which you assume the
            for damages because of "personal injury" as-                                    tort liability of another party to pay for
            sumed by you in a contract or agreement that                                    "bodily injury", "property damage" or "per-
            is an "insured contract", provided that the                                     sonal ínjury" to a third party or organiza-
            "personal injury" is caused by an offense                                       tion. Tort liability means a liability that
            committed subsequent to the execution of the                                    would be imposed by law in the absence
            contract or agreement. Solely for the -pur-                                     of any contract or agreement.
            poses of liability assumed by you in an "in-                    C. ADDITION OF ACCESS OR DISCLOSURE OF
            sured contract", reasonable attorney fees and                       CONFIDENTIAL OR PERSONAL INFORMA-
            necessary litigation expenses incurred by or
                                                                                 TION EXCLUSION
            for a party other than an insured              will be
            deemed to be damages because of "personal                            The following exclusion is added to Paragraph 2.,
            injury", provided that:                                              Exclusions, of SECTION I - COVERAGES -
            (1) Liability to such party for, or for the cost                     COVERAGE B PERSONAL AND ADVERTISING
                of, that party's defense has also been as-                       INJURY LIABILITY:
                sumed by you in the same "insured con-                           Access Or Disclosure Of Confidential Or Per-
                tract"; and                                                      sonal Information
            (2) Such attorney fees and litigation ex-                            "Personal injury" or "advertising injury" arising out
                penses are for defense of that party                             of any access to or disclosure of any person's or
                against a civ-il or alternative dispute reso-                    organization's confidential or personal informa-
                lution pro-ceeding in which damages to                           tion.
                which this insurance applies are alleged.
                                                                            D. AMENDMENT OF OTHER EXCLUSIONS
    2.      The following replaces the third sentence of
                                                                                 1.   The following replaces Exclusion b., Material


CG D4 71 01 15                          © 2015 The Travelers Indemnity Company. All rights reserved.                                   Page 1 of 4
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                       Travelers Doc Mgmt 216 of 395
                                                                                                                      Exhibit A, Page 233
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 231 of 447 Page ID
                                   #:250
COMMERCIAL GENERAL LIABILITY


        Published With Knowledge Of Falsity,                       in             5.   The following replaces Exclusion h., Wrong
        Paragraph 2. of SECTION I - COVERAGES                                          Description Of Prices, in Paragraph 2. of
        - COVERAGE B PERSONAL AND ADVER-                                               SECTION I - COVERAGES - COVERAGE
        TISING INJURY LIABILITY:                                                       B PERSONAL AND ADVERTISING INJURY
        b.    Material Published With Knowledge Of                                     LIABILITY:
              Falsity                                                                  h.   Wrong Description Of Prices
              "Personal injury" or "advertising injury"                                     "Advertising       injury" arising   out   of the
              arising out of oral or written publication,                                   wrong description of the price of goods,
              including publication by electronic means,                                    products or services stated in your "ad-
              of material, if done by or at the direction                                   vertisement".
              of the insured with knowledge of its fal-                           6.   The following replaces Exclusion i., Infringe-
              sity.
                                                                                       ment Of Copyright, Patent, Trademark, Or
   2.   The following replaces Exclusion c., Material                                  Trade Secret, in Paragraph 2. of SECTION I
        Published Prior To Policy Period, in Para-                                     - COVERAGES - COVERAGE B PERSON-
        graph 2. of SECTION I - COVERAGES -                                            AL AND ADVERTISING INJURY LIABILITY:
        COVERAGE B PERSONAL AND ADVER-
                                                                                       i.   Intellectual Property
        TISING INJURY LIABILITY:
                                                                                            "Personal injury" o_ r "advertising injury"
        c.    Material Published Or Used Prior To                                           arising out of any actual or alleged in-
              Policy Period                                                                 fringement or violation of any of the fol-
              (1) "Personal injury" or "advertising               in-                       lowing rights or laws, or any other "per-
                      jury" arising out of oral or written pub-                              sonal injury" or "advertising injury" alleged
                      lication, including publication by elec-                               in any claim or "suit" that also alleges any
                      tronic means, of material whose first                                  such infringement or violation:
                      publication took place before the be-                                  (1) Copyright;
                      ginning of the policy period; or
                                                                                             (2) Patent;
              (2) "Advertising injury" arising out of in-
                  fringement of copyright, "title" or "slo-                                  (3) Trade dress;
                  gan" in your "advertisement" whose                                         (4) Trade name;
                  first infringement in your "advertise-
                  ment" was committed before the be-                                         (5) Trademark;
                      ginning of the policy period.                                          (6) Trade secret; or
   3.   The following replaces Exclusion f., Breach                                          (7)   Other intellectual property rights or
        Of Contract, in Paragraph 2. of SECTION I -                                                laws.
        COVERAGES - COVERAGE B PERSONAL                                                      This exclusion does not apply to:
        AND ADVERTISING INJURY LIABILITY:
                                                                                             (1) "Advertising injury" arising out of any
        f.    Breach Of Contract                                                                  actual or alleged infringement or vio-
              "Advertising injury" arising out of a breach                                        lation of another's copyright, "title" or
              of contract.                                                                        "slogan" in your "advertisement"; or
   4.   The following replaces Exclusion g., Quality                                         (2) Any other "personal injury" or "adver-
        Or Performance of Goods - Failure To                                                     tising injury" alleged in any claim or
        Conform To Statements, in Paragraph 2. of                                                  "suit" that also alleges any such in-
        SECTION I - COVERAGES - COVERAGE                                                           fringement or violation of another's
                                                                                                   copyright, "title" or "slogan" in your
        B PERSONAL AND ADVERTISING INJURY
                                                                                                   "advertisement".
        LIABILITY:
                                                                                  7.   The following replaces Exclusion j., Insureds
        g.    Quality Or Performance Of Goods -                                        In Media And Internet Type Businesses, in
              Failure To Conform To Statements
                                                                                       Paragraph 2. of SECTION I - COVERAGES
              "Advertising injury" arising out of the fail-                            - COVERAGE B PERSONAL AND ADVER-
              ure of goods, products or services to con-                               TISING INJURY LIABILITY:
              form with any statement of quality or per-
              formance made in your "advertisement".                                   j.    Insureds In Media And Internet Type
                                                                                             Businesses


Page 2 of 4                              © 2015 The Travelers Indemnity Company. All rights reserved.                      CG D4 71 01 15
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                           Travelers Doc Mgmt 217 of 395
                                                                                                                        Exhibit A, Page 234
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 232 of 447 Page ID
                                   #:251
                                                                                              COMMERCIAL GENERAL LIABILITY


            "Personal injury" or "advertising injury"                          "personal injury" and "advertising injury" sus-
            arising out of an offense committed by an                          tained by any one person or organization,
            insured whose business is:                                    G. ADDITIONAL DEFINITIONS
            (1) Advertising, "broadcasting" or pub-
                                                                               The following is added to the DEFINITIONS Sec-
                 lishing;                                                      tion:
            (2) Designing or determining content of                            "Advertising injury":
                 web -sites for others; or
                                                                               a.      Means injury, other than "personal injury",
            (3) An Internet search, access, content                                    caused by one or more of the following of-
                 or service provider.                                                  fenses:
            This exclusion does not apply to Para-                                     (1) Oral or written publication, including publi-
            graphs a.(1), (2) and (3) of the definition                                    cation by electronic means, of material in
            of "personal injury".                                                          your "advertisement" that slanders or li-
            For the purposes of this exclusion:                                            bels a person or organization or dispar-
            (1) Creating and producing correspond-                                         ages a person's or organization's goods,
                ence written in the conduct of your                                        products or services, provided that the
                business, bulletins, financial or annu-                                    claim is made or the "suit" is brought by a
                al reports, or newsletters about your                                      person or organization that claims to
                goods, products or services will not                                       have been slandered or libeled, or that
                be considered the business of pub-                                         claims to have had its goods, products or
                 lishing; and                                                              services disparaged;

            (2) The placing of frames, borders or                                      (2) Oral or written publication, including publi-
                 links, or advertising, for you or others                                  cation by electronic means, of material in
                 anywhere on the Internet will not, by                                     your "advertisement" that:
                 itself, be considered the business of                                     (a) Appropriates a person's name, voice,
                 advertising, "broadcasting" or pub-                                           photograph or likeness; or
                 lishing.
                                                                                           (b) Unreasonably places a person in a
   8.   The following replaces Paragraph (2) of Ex-                                              false light; or
        clusion n., Pollution -Related, in Paragraph                                   (3) Infringement of copyright, "title" or "slo-
        2. of SECTION I - COVERAGES - COVER-                                                gan" in your "advertisement", provided
        AGE B PERSONAL AND ADVERTISING IN-                                                 that the claim is made or the "suit" is
        JURY LIABILITY:                                                                     brought by a person or organization that
        (2) Claim or suit by or on behalf of a govern-                                     claims ownership of such copyright, "title"
            mental authority because of testing for,                                       or "slogan",
            monitoring, cleaning up, removing, con-                            b.      Includes "bodily injury" caused by one or
            taining, treating, detoxifying or neutraliz-                               more of the offenses described in Paragraph
            ing, or in any way responding to, or as-                                   a. above.
            sessing the effects of, "pollutants".
                                                                               "Broadcasting" means transmitting any audio or
E. AMENDMENT OF WHO IS AN INSURED                                              visual material for any purpose:
    The following replaces the introductory phrase of                          a.      By radio or television; or
    Paragraph 2.a.(1) of SECTION II - WHO IS AN
                                                                               b.      In, by or with any other electronic means of
    INSURED:
                                                                                       communication, such as the Internet, if that
   (1) "Bodily injury" or "personal injury":                                           material is part of:
F. AMENDMENT OF LIMITS OF INSURANCE                                                    (1) Radio or television programming being
   The following replaces Paragraph 4. of SECTION                                          transmitted;
   III - LIMITS OF INSURANCE:                                                          (2) Other entertainment, educational, instruc-
    Subject to 2. above, the Personal and Advertising
                                                                                           tional, music or news programming being
                                                                                           transmitted; or
    Injury Limit is the most we will pay under Cover-
    age B for the sum of all damages because of all                                    (3) Advertising transmitted with any of such
                                                                                           programming.
                                                                               "Personal injury":


CG D4 71 01 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                                 Page 3 of 4
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                      Travelers Doc Mgmt 218 of 395

                                                                                                                    Exhibit A, Page 235
    Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 233 of 447 Page ID
                                       #:252
   COMMERCIAL GENERAL LIABILITY


       a.     Means injury, other than "advertising injury",                                   or
              caused by one or more of the following of-                                (5) Oral or written publication, including publi-
              fenses:                                                                          cation by electronic means, of material
              (1) False arrest, detention or imprisonment;                                     that:
              (2) Malicious prosecution;                                                       (a) Appropriates a person's name, voice,
                                                                                                    photograph or likeness; or
              (3) The wrongful eviction from, wrongful en-
                  try into, or invasion of the right of private                                (b) Unreasonably places a person in a
                  occupancy of a room, dwelling or prem-                                            false light.
                  ises that a person occupies, provided that                      b.    Includes "bodily injury" caused by one or
                  the wrongful eviction, wrongful entry or in-                          more of the offenses described in Paragraph
                  vasion of the right of private occupancy is                           a. above.
                  committed by or on behalf of the owner,                         "Slogan":
                  landlord or lessor of that room, dwelling
                  or premises;                                                    a.    Means a phrase that others use for the pur-
                                                                                        pose of attracting attention in their advertis-
              (4) Oral or written publication, including publi-                         ing.
                  cation by electronic means, of material
                                                                                  b.    Does not include a phrase used as, or in, the
                  that slanders or libels a person or organi-
                                                                                        nameof:-
                  zation or disparages a person's or organi-
                  zation's goods, products or services, pro-                            (1) Any person or organization, other than
                  vided that the claim is made or the "suit"                                   you; or
                  is brought by a person or organization                                (2) Any business, or any of the premises,
                  that claims to have been slandered or li-                                goods, products, services or work, of any
                  beled, or that claims to have had                its                     person or organization, other than you.
                  goods, products or services disparaged;                         "Title" means a name of a literary or artistic work.




Page 4 of 4                              © 2015 The Travelers Indemnity Company. All rights reserved.                     CG D4 71 01 15
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                          Travelers Doc Mgmt 219 of 395
                                                                                                                        Exhibit A, Page 236
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 234 of 447 Page ID
                                   #:253
                                                                             COMMERCIAL GENERAL LIABILITY


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OTHER INSURANCE                          - ADDITIONAL INSUREDS
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS                                                       b.  The "personal injury" or "advertising injury" for
COMMERCIAL GENERAL LIABILITY CONDITIONS                              which coverage is sought arises out of an of-
(Section IV), Paragraph 4. (Other Insurance), is                     fense committed
amended as follows:                                              subsequent to the signing and execution of that
1.   The following is added to Paragraph a. Primary              contract or agreement by you.
     Insurance:                                             2.   The first Subparagraph (2) of Paragraph b. Ex-
     However, if you specifically agree in a written con-        cess Insurance regarding any other primary in-
     tract or written agreement that the insurance pro-          surance available to you is -deleted.
     vided to an additional insured under this              3.   The following is added to Paragraph b. Excess
     Coverage Part must apply on a primary basis, or             Insurance, as an additional subparagraph under
     a primary and non-contributory basis, this insur-           Subparagraph (1):
     ance is primary to other insurance that is avail-           That is available to the insured when the insured
     able to such additional insured which covers such           is added as an additional insured under any other
     additional insured as a named insured, and we               policy, including any umbrella or excess policy.
     will not share with that other insurance, provided
     that:
     a. The "bodily injury" or "property damage" for
         which coverage ís sought occurs; and




CG DO 37 04 05        Copyright 2005 The St. Paul Travelers Companies, Inc. All rights reserved.         Page 1 of 1

                                                                                  Travelers Doc Mgmt 220 of 395

                                                                                               Exhibit A, Page 237
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 235 of 447 Page ID
                                   #:254
                                                                                  COMMERCIAL GENERAL LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      XTEND ENDORSEMENT
This endorsement modifies insurance provided under the following:
           COMMERCIAL GENERAL LIABILITY COVERAGE PART

GENERAL DESCRIPTION OF COVERAGE - This endorsement broadens coverage. The following listing is a
general coverage description only. Limitations and exclusions may apply to these coverages. Read all the PRO-
VISIONS of this endorsement carefully to determine rights, duties, and what is and is not covered.

A.   Broadened Named Insured                                  I.     Injury to Co -Employees and Co -Volunteer
B.   Damage To Premises Rented To You Extension                      Workers
      Perils of fire, explosion, lightning, smoke, water      J.     Aircraft Chartered with Crew
     Limit increased to $300,000                              K.     Non -Owned Watercraft - Increased
                                                                     from 25 feet to 50 feet
C.   Blanket Waiver of Subrogation
                                                              L.     Increased Supplementary Payments
D.   Blanket Additional Insured- Managers or
     Lessors of Premises                                                 Cost for bail bonds increased to $2,500
E.   Blanket Additional Insured - Lessor of                           Loss of earnings increased to $500 per day
     leased Equipment                                         WI.    Knowledge and Notice of Occurrence
F.   Incidental Medical Malpractice                                  or Offense
G.   Personal Injury - Assumed by Contract                    N.     Unintentional Omission
H.   Extension of Coverage - Bodily Injury                    O.     Reasonable Force - Bodily Injury or
                                                                     Property Damage

PROVISIONS                                                    B. DAMAGE TO PREMISES RENTED TO YOU
A. BROADENED NAMED INSURED                                          EXTENSION
     1.    The Named Insured in Item 1. of the Declara-             1.    The last paragraph of COVERAGE A. BOD-
           tions is as follows:                                           ILY INJURY AND PROPERTY DAMAGE LI-
           The person or organization named in Item 1.                    ABILITY (Section I - Coverages) is deleted
           of the Declarations and any organization,                      and replaced by the following:
           other than a partnership or joint venture, over                Exclusions c. through n. do not apply to dam-
           which you maintain ownership or majority in-                   age to premises while rented to you, or tem-
           terest on the effective date of the policy.                    porarily occupied by you with permission of
           However, coverage for any such organization                    the owner, caused by:
           will cease as of the date during the policy pe-
                                                                          a.   Fire;
           riod that you no longer maintain ownership of,
           or majority interest in, such organization.                    b.   Explosion;
     2. WHO IS AN INSURED (Section II) Item 4.a.                          c.   Lightning;
           is deleted and replaced by the following:                      d.   Smoke resulting from such fire, explosion,
           a.   Coverage under this provision is afforded                      or lightning; or
                only until the 180th day after you acquire                e.   Water.
                or form the organization or the end of the
                policy period, whichever is earlier, unless               A separate limit of insurance applies to this
                reported in writing to us within 180 days.                coverage as described in LIMITS OF INSUR-
                                                                          ANCE (Section III).
     3.    This Provision A. does not apply to any per-
           son or organization for which coverage is ex-            2.    This insurance does not apply to damage to
           cluded by endorsement.                                         premises while rented to you, or temporarily



CG D1 8611 03                       Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 5

                                                                                        Travelers Doc Mgmt 221 of 395
                                                                                                      Exhibit A, Page 238
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 236 of 447 Page ID
                                   #:255
COMMERCIAL GENERAL LIABILITY


        occupied by you with permission of the                        COVERAGE A.        BODILY INJURY AND
        owner, caused by:                                             PROPERTY DAMAGE LIABILITY (Section I -
        a.    Rupture, bursting, or operation of pres-                Coverages) is excluded by endorsement.
              sure relief devices;                            C. BLANKET WAIVER OFSUBROGATION
        b.    Rupture or bursting due to expansion or            We waive any right of recovery we may have
              swelling of the contents of any building or        against any person or organization because of
              structure, caused by or resulting from wa-         payments we make for injury or damage arising
              ter;                                               out of premises owned or occupied by or rented
        c.    Explosion of steam boilers, steam pipes,           or loaned to you; ongoing operations performed
              steam engines, or steam turbines.                  by you or on your behalf, done under a contract
                                                                 with that person or organization; "your work"; or
   3.   Part 6. of LIMITS OF INSURANCE (Section                  "your products". We waive this right where you
        III) is deleted and replaced by the following:           have agreed to do so as part of a written contract,
        Subject to 5. above, the Damage To Prem-                 executed by you prior to loss.
        ises Rented To You Limit is the most we will          D. BLANKET ADDITIONAL INSURED - MANAG-
        pay under COVERAGE A. for damages be-                    ERS OR LESSORS OF PREMISES
        cause of "property damage" to any one prem-
        ises while rented to you, or temporarily -occu-          WHO IS AN INSURED (Section II) is amended to
        pied by you with permission of the owner,                include as an insured any person or organization
        caused by fire, explosion, lightning, smoke              (referred to below as "additional insured") with
        resulting from such fire, explosion, or- light-          whom you have agreed in a written contract, exe-
        ning, or water. The Damage To Premises                   cuted prior to loss, to name as an additional in-
        Rented To You Limit will apply to all damage             sured, but only with respect to liability arising out
        proximately caused by the same "occur-                   of the ownership, maintenance or use of that part
        rence", whether such damage results from                 of any premises leased to you, subject to the fol-
        fire, explosion, lightning, smoke resulting from         lowing provisions:
        such fire, explosion, or lightning, or water, or         1.   Limits of Insurance. The limits of insurance
        any combination of any of these.                              afforded to the additional insured shall be the
        The. Damage To Premises Rented To You                         limits which you agreed to provide, or the lim-
        Limit will be the higher of:                                  its shown on. the Declarations, whichever is
                                                                      less.
        a.    $300,000; or
                                                                 2.   The insurance afforded to the additional in-
        b.    The amount shown on the Declarations                    sured does not apply to:
              for Damage To Premises Rented To You
              Limit.                                                  a.   Any "occurrence" that takes place after
                                                                           you cease to be a tenant in that premises;
   4.   Under DEFINITIONS (Section V), Paragraph
        a. of the definition of "insured contract"       is           b.   Any premises for which coverage is ex-
        amended so that it does not include that por-                      cluded by endorsement; or
        tion of the contract for a lease of premises                  c.   Structural alterations, new construction or
        that indemnifies any person or organization                        demolition operations performed by or on
        for damage to premises while rented to you,                        behalf of such additional insured.
        or temporarily occupied by you with permis-              3.   The insurance afforded to the additional in-
        sion of the owner, caused by:                                 sured is excess over any valid and collectible
        a.    Fire;                                                   insurance available to such additional in-
        b.    Explosion;                                              sured, unless you have agreed in a written
                                                                      contract for this insurance to apply on a pri-
        c.    Lightning;                                              mary or contributory basis.
        d.    Smoke resulting from such fire, explosion,      E. BLANKET ADDITIONAL INSURED - LESSOR
              or lightning; or                                   OF LEASED EQUIPMENT
        e.    Water.
                                                                 WHO IS AN INSURED (Section II) is amended to
   5.   This Provision B. does not apply if coverage             include as an insured any person or organization
        for Damage To Premises Rented To You of                  (referred to below as "additional insured") with


Page 2 of 5                          Copyright, The Travelers Indemnity Company, 2003                CG D1 8611 03

                                                                                   Travelers Doc Mgmt 222 of 395
                                                                                                 Exhibit A, Page 239
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 237 of 447 Page ID
                                   #:256
                                                                                 COMMERCIAL GENERAL LIABILITY


     whom you have agreed in a written contract, exe-                       for which no remuneration is demanded
     cuted prior to loss, to name as an additional in-                      or received.
     sured, but only with respect to their liability arising       3.   Paragraph 2.a.(1)(d)      of WHO IS AN IN-
     out of the maintenance, operation or use by you                    SURED (Section II) does not apply to any
     of equipment leased to you by such additional in-                  registered     nurse, licensed   practical   nurse,
     sured, subject to the following provisions:                        emergency medical technician or paramedic
     1.   Limits of Insurance. The limits of insurance                  employed by you, but only while performing
          afforded to the additional insured shall be the               the services described in paragraph 2. above
          limits which you agreed to provide, or the lim-               and while acting within the scope of their em-
          its shown on the Declarations, whichever is                   ployment by you. Any "employees" rendering
          less.                                                         "Good Samaritan services" will be deemed to
     2.   The insurance afforded to the additional in-                  be acting within the scope of their employ-
                                                                        ment by you.
          sured does not apply to:
                                                                   4.   The following exclusion is added to paragraph
          a.   Any "occurrence" that takes place after
                                                                        2. Exclusions of COVERAGE A. - BODILY
               the equipment lease expires; or
                                                                        INJURY AND PROPERTY DAMAGE LIABIL-
          b.   "Bodily injury" or "property damage" aris-               ITY (Section I - Coverages):
               ing out of the sole negligence of such ad-
                                                                        (This insurance does not apply to:) Liability
               ditional insured.
                                                                        arising out of the willful violation of a penal
     3.   The insurance afforded to the additional in-                  statute or ordinance relating to the sale of
          sured is excess over any valid and collectible                pharmaceuticals by or with the knowledge or
          insurance available to such additional - in-                  consent of the insured.
          sured, unless you have agreed in a written               5.   For the purposes of determining the applica-
          contract for this insurance to apply on _a pri-
                                                                        ble limits of insurance, any act or omission,
          mary or contributory basis.
                                                                        together with all related acts or omissions in
F.   INCIDENTAL MEDICAL MALPRACTICE                                     the furnishing of the services described in
     1.   The definition of "bodily injury" in DEFINI-                  paragraph 2. above to any one person, will be
          TIONS (Section V) is amended to include "In-                  considered one "occurrence".
          cidental Medical Malpractice Injury".                    6. This Provision F. does not apply if you are in
     2.   The following definition is added to DEFINI-                the business or occupation of providing any of
          TIONS (Section V):                                          the services described in paragraph 2. above.
          "Incidental medical malpractice injury" means            7. The insurance provided by this Provision F.
          bodily injury, mental anguish, sickness or dis-             shall be excess over any other valid and col-
          ease sustained by a person, including death                 lectible insurance available to the insured,
          resulting from any of these at any time, aris-                whether primary, excess, contingent or on
          ing out of the rendering of, or failure to ren-               any other basis, except for insurance pur-
          der, the following services:                   -
                                                                        chased specifically by you to be excess of
                                                                        this policy.
          a.      Medical, surgical, dental, laboratory, x-ray
                  or nursing service or treatment, advice or     G. PERSONAL INJURY - ASSUMED BY CON-
                                                                   TRACT
                  instruction, or the related furnishing of
                  food or beverages;                               1.   The Contractual Liability Exclusion in Part
                                                                        2., Exclusions of COVERAGE B. PER-
          b.      The furnishing or dispensing of drugs or
                  medical, dental, or surgical supplies or              SONAL AND ADVERTISING INJURY LIABIL-
                  appliances; or                                        ITY (Section I - Coverages) is deleted and
                                                                        replaced by the following:
          c.      First aid.
                                                                        (This insurance does not apply to:)
          d.      "Good Samaritan services". As used in
                                                                        Contractual Liability
                  this Provision F., "Good Samaritan ser-
                  vices" are those medical services ren-                "Advertising injury" for which the insured has
                  dered or provided in an emergency and                 assumed liability in a contract or agreement.
                                                                        This exclusion does not apply to liability for



CG D1 86 11 03                         Copyright, The Travelers Indemnity Company, 2003                       Page 3 of 5

                                                                                        Travelers Doc Mgmt 223 of 395
                                                                                                     Exhibit A, Page 240
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 238 of 447 Page ID
                                   #:257
COMMERCIAL GENERAL LIABILITY


           damages that the insured would have in the               3.   Subparagraphs 2.a.(1)(a), (b) and (c) and
           absence of the contract of agreement.                         3.a. of WHO IS AN INSURED (Section II) do
     2.    Subparagraph f. of the definition of "insured                 not apply to "bodily injury" for which insurance
           contract" (DEFINITIONS - Section V) is de-                    is provided by paragraph 1. or 2. above.
           leted and replaced by the following:                J.   AIRCRAFT CHARTERED WITH CREW
           f.   That part of any other contract or agree-           1.   The following is added to the exceptions con-
                ment pertaining to your business (includ-                tained in the Aircraft, Auto Or Watercraft
                ing an indemnification of a municipality in              Exclusion in Part 2., Exclusions of COVER-
                connection with work performed for a                     AGE A. BODILY INJURY AND PROPERTY
                municipality) under which you assume the                 DAMAGE LIABILITY (Section I - Coverages):
                tort liability of another party to pay for               (This exclusion does not apply to:) Aircraft
                "bodily injury," "property damage" or "per-              chartered with crew to any insured.
                sonal injury" to a third party or -organiza-
                tion. Tort liability means a liability that         2.   This Provision J. does not apply if the char-
                would be imposed by law in the absence                   tered aircraft is owned by any insured.
                of any contract or agreement.                       3.   The insurance provided by this Provision J.
     3.    This Provision G. does not apply if COVER-                    shall be excess over any other valid and col-
           AGE B. PERSONAL AND ADVERTISING -IN-                          lectible insurance available to the insured,
           JURY LIABILITY is excluded by endorse-                        whether primary, excess, contingent or on
           ment.                                                         any other basis, except for insurance pur-
                                                                         chased specifically by you to be excess of
H. EXTENSION OF COVERAGE - BODILY IN-                                    this policy.
     JURY
                                                               K. NON -OWNED WATERCRAFT
     The definition of "bodily injury" (DEFINITIONS -
     Section V) is deleted and replaced by the follow-              1.   The exceptioncontained in Subparagraph (2)
     ing                                                                 of the Aircraft, Auto Or Watercraft Exclu-
                                                                         sion in Part 2., Exclusions of COVERAGE A.
     "Bodily injury" means bodily injury, mental an-                     BODILY INJURY AND PROPERTY DAMAGE
     guish, mental injury, shock, fright, disability, hu-                LIABILITY (Section I - Coverages) is deleted
     miliation, sickness or disease sustained by a per-                  and replaced by the following:
     son, including death resulting from any of these at
     anytime.                                                            (2) A watercraft you do not own that is:

I.   INJURY TO CO -EMPLOYEES                    AND    CO -
                                                                             (a) Fifty feet long or less; and
     VOLUNTEER WORKERS                                                       (b) Not being used to carry persons or
     1.    Your "employees" are insureds with respect                             property for a charge;
           to "bodily injury" to a co -"employee" in the            2.   This Provision K. applies to anyperson who,
           course of the co -"employee's" employment by                  with your expressed or implied consent, either
           you, or to your "volunteer workers" while per-                uses or is responsible for the use of a water-
           forming duties related to the conduct of your                 craft.
           business, provided that this coverage for your           3.   The insurance provided by this Provision K.
           "employees" does not apply to acts outside                    shall be excess over any other valid and col-
           the scope of their employment by you or while                 lectible insurance available to the insured,
           performing duties unrelated to the conduct of                 whether primary, excess, contingent or on
           your business.                                                any other basis, except for insurance pur-
     2.    Your "volunteer workers" are insureds with                    chased specifically by you to be excess of
           respect to "bodily injury" to a co -"volunteer                this policy.
           worker" while performing duties related to the      L. INCREASED SUPPLEMENTARY PAYMENTS
           conduct of your business, or to your "employ-
           ees" in the course of the "employee's" em-                   b. and d. of SUPPLEMENTARY PAY-
                                                                    Parts
           ployment by you, provided that this coverage             MENTS - COVERAGES A AND B (Section I -
           for your "volunteer workers" does not apply              Coverages) are amended as follows:
           while performing duties unrelated to the con-            1.   In Part b. the amount we will pay for the cost
           duct of your business.                                        of bail bonds is increased to $2500.


Page 4 of 5                         Copyright, The Travelers Indemnity Company, 2003                       CG D1 8611 03

                                                                                        Travelers Doc Mgmt 224 of 395
                                                                                                    Exhibit A, Page 241
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 239 of 447 Page ID
                                   #:258
                                                                           COMMERCIAL GENERAL LIABILITY


  2.    In Part d. the amount we will pay for loss of            which you are required to notify us in writing
        earnings is increased to $500 a day.                     of the abrupt commencement of a discharge,
M. KNOWLEDGE AND            NOTICE     OF OCCUR-                 release   or    escape of "pollutants" which
   RENCE OR OFFENSE
                                                                 causes "bodily injury" or "property damage"
                                                                 which may otherwise be covered under this
   1.   The following is added to COMMERCIAL                     policy.
        GENERAL LIABILITY CONDITIONS (Section
        IV), paragraph 2. (Duties In The Event of Oc-    N. UNINTENTIONAL OMISSION
        currence, Offense, Claim or Suit):                   The following is added to COMMERCIAL GEN-
        Notice of an "occurrence" or of an offense           ERAL LIABILITY CONDITIONS (Section IV),
                                                             paragraph 6. (Representations):
        which may result in a claim under this insur-
        ance shall be given as soon as practicable af-       The unintentional omission of, or unintentional
        ter knowledge of the "occurrence" or offense         error in, any information provided by you shall not
        has been reported to any insured listed under        prejudice your rights under this insurance. How-
        Paragraph 1. of Section II - Who Is An In-           ever, this Provision N. does not affect our right to
        sured or an "employee" (such as an insur-            collect additional premium or to exercise our right
        ance, loss control or risk manager or adminis-       of cancellation or nonrenewal in accordance with
        trator) designated by you to give such notice.       applicable state insurance laws, codes or regula-
        Knowledge by other "employee(s)" of an "oc-          tions.
        currence" or of an offense does not imply that   O. REASONABLE FORCE - BODILY INJURY OR
        you also have such knowledge.                        PROPERTY DAMAGE
   2.   Notice shall be deemed prompt if given in            The Expected Or Intended Injury Exclusion in
        good faith as soon as practicable to your            Part 2., Exclusions of COVERAGE A. BODILY
        workers' compensation insurer. This applies          INJURY AND -PROPERTY DAMAGE LIABILITY
        only if you subsequently give notice to us as        (Section I - Coverages) is deleted and replaced
        soon as practicable after any insured listed         by the following:
        under Paragraph 1. of Section II - Who Is An         (This insurance does not apply to:)
        Insured or an "employee" (such as an insur-
        ance, loss control or risk manager or adminis-       Expected or Intended Injury or Damage
        trator) designated by you to give such notice        "Bodily injury" or "property damage" expected or
        discovers that the "occurrence", offense or          intended from the standpoint of the insured. This
        claim may involve this policy.                       exclusion does not apply to "bodily injury" or
   3.   However, this Provision M. does not apply as         "property damage" resulting from the use of rea-
        respects the specific number of days within          sonable force to protect persons or property.




CG D1 8611 03                    Copyright, The Travelers Indemnity Company, 2003                     Page 5 of 5

                                                                                 Travelers Doc Mgmt 225 of 395
                                                                                               Exhibit A, Page 242
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 240 of 447 Page ID
                                   #:259
                                                                                  COMMERCIAL GENERAL LIABILITY



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        AMENDMENT NON CUMULATION OF EACH-
          OCCURRENCE LIMIT OF LIABILITY and
     NON CUMULATION OF PERSONAL and ADVERTISING
                     INJURY LIMIT
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART

1.   Paragraph 5 of SECTION III - LIMITS OF INSUR-          2.       Paragraph 4 of SECTION III - LIMITS OF INSUR-
     ANCE, is amended to include the following:                      ANCE, is amended to include the following:
     Non cumulation of Each Occurrence Limit - If one                Non cumulation of Personal and Advertising Limit
     "occurrence" causes "bodily injury" and/or "prop-               - If "personal injury" and/or "advertising injury" is
     erty damage" during the policy period and during                sustained by any one person or organization dur-
     the policy period of one or more prior and/or future            ing the policy period and during the policy period
     policies that include a commercial general liability            of one or more prior and/or future policies that
     coverage part for the insured issued by us or any               include a commercial general liability coverage
     affiliated insurance company, the amount we will                part for the insured issued by us or any affiliated
     pay is limited. This policy's Each Occurrence Limit             insurance company, the amount we will pay is
     will be reduced by the amount of each payment               .   limited. This policy's Personal Injury and Advertis-
     made by us and any affiliated insurance company                 ing Injury Limit will be reduced by the amount of
     under the other policies because of such "occur-                each payment made by us and any affiliated in-
     rence".                                                         surance company under the other policies be-
                                                                     cause of such "personal injury" and/or "advertising
                                                                     injury".




CG D2 03 12 97                    Copyright, Travelers Indemnity Company, 1997                               Page 1 of 1

                                                                                      Travelers Doc Mgmt 226 of 395

                                                                                                   Exhibit A, Page 243
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 241 of 447 Page ID
                                    #:260
                                                                                COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTS/COMPLETED OPERATIONS HAZARD
                   REDEFINED CHANGES                       -
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
With respect to "bodily injury" or "property damage"           Paragraph a. of the definition of "Products -completed
arising out of "your products" manufactured, sold,             operations hazard" in the DEFINITIONS Section is
handled or distributed:                                        replaced by the following:
1.   On, from or in connection with the use of any                "Products -completed operations hazard":
     premises described in the Declarations and used               a.   Includes all "bodily injury" and "property dam-
     by the insured for the sale of food or beverages to                age" that arises out of "your products" if the
     be consumed on the premises, or                                    "bodily injury" or "property damage" occurs af-
2.   In connection with the conduct of any operation,                   ter you have relinquished possession of those
     when conducted by you or on your behalf,                           products.




CG M3 01 02 05               Copyright, The Travelers Indemnity Company, 2004                             Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                     Travelers Doc Mgmt 227 of 395
                                                                                                   Exhibit A, Page 244
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 242 of 447 Page ID
                                   #:261
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 AMENDMENT OF COVERAGE POLLUTION COOLING,                               -                                    -
  DEHUMIDIFYING AND WATER HEATING EQUIPMENT
                  EXCEPTION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
The following replaces Paragraph (1)(a)(i) of Exclusion f., Pollution, in Paragraph 2. of SECTION I - COVER-
AGES - COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY:

(i) "Bodily injury" if sustained within a building and caused by smoke, fumes, vapor or soot produced by or origi-
    nating from equipment that is used to heat, cool or dehumidify the building, or equipment that is used to heat
    water for personal use, by the building's occupants or their guests;




CG D4 13 04 08                                © 2008 The Travelers Companies, Inc.                                         Page 1 of 1
                      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                   Travelers Doc Mgmt 228 of 395

                                                                                                                  Exhibit A, Page 245
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 243 of 447 Page ID
                                    #:262

                                                                                   COMMERCIAL GENERAL LIABILITY
POLICY NUMBER; 680-9M304995-19-42                                                  ISSUE DATE: 02/01/2019

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
            COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

COVERAGE                                                ADDITIONAL PREMIUM
Hired Auto Liability                                    $ INCLUDED
Nonowned Auto Liability                                 $ INCLUDED
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

PROVISIONS                                                        C. WHO IS AN INSURED
A. COVERAGE                                                          Section II - Who Is An Insured is replaced by
    If a premium charge is shown in the SCHEDULE                     the following;
    above, the insurance provided under Section I --                 Each of the following is an insured under this in -
      Coverage A - Bodily Injury And Property                        surance to the extent set forth below:
      Damage Liability applies to "bodily injury" and
                                                                     1.   You;
      "property damage" arising out of the maintenance
      or -use of a "hired auto" or "nonowned auto".                  2.   Anyone else including any partner or "execu-
      Maintenance or use of a "nonowned auto" in-                         tive officer" of yours while using with your
      dudes test driving in connection with an "auto                      permission a "hired auto" or a "nonowned
      business".                                                          auto" except:
1B.   EXCLUSIONS                                                          a.   The owner or lessee (of whom you are a
      With respect to the insurance provided by this                           sublessee) of a "hired auto" or the owner
      endorsement:                                                             or lessee of a "nonowned auto" or any
                                                                               agent or "employee" of any such owner or
      1.    The exclusions, under Section I -- Coverage                        lessee;
            A - Bodily Injury And Property Damage
            Liability, other than exclusions a., b., d., e., f.           b.   Your "employee" if the covered "auto" is
            and L and the Nuclear Energy Liability Exclu-                      owned by that "employee" or a member
            sion (Broad Form) are deleted and replaced                         of his or her household;
            by the following:                                             c.   Your "employee" if the covered "auto" is
            a.   "Bodily injury" to:                                           leased, hired or rented by him or her or a
                                                                               member of his or her household under a
                 (1) Any fellow "employee" of the insured                      lease or rental agreement for a period of
                     arising out of and in the course of:                        180 days or more;
                     (a) Employment by the insured; or
                                                                          d.   Any partner or "executive officer" with re-
                     (b) Performing duties related to the                      spect to any "auto" owned by such part-
                         conduct of the insured's busi-                          ner or officer or a member of his or her
                          ness.                                                  household;
            b.   "Property damage" to:                                    e.   Any partner or "executive officer" with re-
                 (1) Property owned or being transported                         spect to any "auto" leased or rented to
                     by, or rented or loaned to the insured;                     such partner or officer or a member of his
                     or                                                          or her household under a lease or rental
                                                                                 agreement for a period of 180 days or
                 (2) Property in the care, custody or con-                       more;
                     trol of the insured.

MP T1 25 11 03               Copyright, The Travelers Indemnity Company, 2003                                    Page 1 of 2
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                          Travelers Doc Mgmt 229 of 395
                                                                                                          Exhibit A, Page 246
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 244 of 447 Page ID
                                   #:263
COMMERCIAL GENERAL LIABILITY


         f.   Any person while employed in or other-          E.   ADDITIONAL DEFINITIONS
              wise engaged in duties in connection with            Section V - Definitions is amended by the addi-
              an "auto business", other than an "auto              tion of the following definitions:
              business" you operate;
                                                                   1.   "Auto Business" means the business or oc-
         g.   Anyone other than your "employees",                       cupation of selling, repairing, servicing, stor-
              partners, a lessee or borrower or any of                  ing or parking "autos".
              their "employees", while moving property
              to or from a "hired auto" or a "nonowned             2.   "Hired auto" means any "auto" you lease,
              auto"; or                                                 hire, rent or borrow. This does not include:
    3.   Any other person or organization, but only                     a.   Any "auto" you lease, hire or rent under a
         with respect to their liability because of acts                     lease or rental agreement for a period of
         or omissions of an insured under 1. or 2.                           180 days or more, or
         above.                                                         b.   Any "auto" you lease, hire, rent or borrow
D. AMENDED DEFINITIONS                                                       from any of your "employees", partners,.
    The Definition of "insured contract" of Section V -                      stockholders, or members of their house-
                                                                             holds.
    Definitions is amended by the addition of the fol-
    lowing exceptions to paragraph f.:                             3.   "Nonowned auto" means any "autos" you do
    Paragraph f. does not include that part of any -                    not own, lease, hire, rent or borrow that are
    contract or agreement:                                              being used in the course and scope of your
                                                                        business at the time of an "occurrence". This
    (4) That pertains to the loan, lease or rental of an                includes "autos" owned by your "employees"
         "auto" to you or any of your "employees", if                   or partners or members of their households
         the "auto" is loaned, leased or rented with a                  but only while being used in the course and
         driver; or                                                     scope of your business at the time of an "oc-
    (5) That holds a person or organization engaged                     currence".
         in the business of transporting property by                    If you are a sole proprietor, "nonowned auto"
         "auto" for hire harmless for your use of a cov-                means any "autos" you do not own, lease,
         ered "auto" over a route or territory that per-                hire, rent or borrow that are being used in the
         son or organization is authorized to serve by                  course and scope of your business or per-
         public authority.                                              sonal affairs at the time of an "occurrence".




Page 2 of 2                       Copyright, The Travelers Indemnity Company, 2003                      MP T1 25 11 03
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                      Travelers Doc Mgmt 230 of 395

                                                                                                   Exhibit A, Page 247
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 245 of 447 Page ID
                                    #:264
                                                                                COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF COVERAGE                                       - PROPERTY DAMAGE
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PROVISIONS                                                        to occur at the time of the "occurrence" that
The definition of "property damage" in SECTION V -                caused it.
DEFINITIONS is deleted in its entirety and replaced          "Property damage" does not include loss of or dam-
by the following:                                            age to "electronic media and records".
"Property damage" means:                                     As used    in     this definition, "electronic media and
a.   Physical injury to tangible property, including all     records" means:
     resulting loss of use of that property. All such loss   a.   Electronic data processing, recording or storage
     of use shall be deemed to occur at the time of the           media such as films, tapes, discs, drums or cells;
     physical injury that caused it; or                      b. :Data -stored on such media; or
b.   Loss of use of tangible property that -is not physi-    c.   Programming records for electronic data process-
     cally injured. All such loss of use shall be deemed          ing or electronically controlled equiprnént.




CG D2 5611 03                      Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1

                                                                                      Travelers Doc Mgmt 231 of 395
                                                                                                   Exhibit A, Page 248
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 246 of 447 Page ID
                                   #:265
                                                                               COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EMPLOYMENT -RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
    Exclusions of Section I - Coverage A - Bodily                Exclusions of Section I - Coverage B - Per-
    Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   This insurance does not apply to:                             This insurance does not apply to:
    "Bodily injury" to:                                          "Personal injury" to:
    (1) A person arising out of any:    -           -            (1) A person arising out of any:
        (a) Refusal to employ that person;                           (a) Refusal to employ that person;
        (b) Termination of that person's employment;                 (b) Termination of that person's employment;
             or                                                           or
        (c) Employment -related practices, policies,                 (c) Employment -related practices, policies,
             acts or omissions, such as coercion, de-                     acts or omissions, such as coercion, de-
             motion, evaluation, reassignment, disci-                     motion, evaluation, reassignment, disci-
             pline, defamation, harassment, humilia-                      pline, defamation, harassment, humilia-
             tion or discrimination directed at that                      tion or discrimination directed at that
             person; or                                                   person; or
     (2) The spouse, child, parent, brother or sister of         (2) The spouse, child, parent, brother or sister of
          that person as a consequence of "bodily in-                that person as a consequence of "personal
         jury" to that person at whom any of the em-                 injury" to that person at whom any of the em-
          ployment -related practices described in Para-             ployment -related practices described in Para-
    -     graphs (a), (b), or (c) above is directed.                 graphs (a), (b), or (c) above is directed.
    This exclusion applies:                                      This exclusion applies:
    (1) Whether the insured may be liable as an em-              (1) Whether the insured may be liable as an em-
        ployer or in any other capacity; and                         ployer or in any other capacity; and
    (2) To any obligation to share damages with or               (2) To any obligation to share damages with or
        repay someone else who must pay damages                      repay someone else who must pay damages
        because of the injury.                                       because of the injury.




CG D2 8811 03                    Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1
                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                   Travelers Doc Mgmt 232 of 395

                                                                                              Exhibit A, Page 249
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 247 of 447 Page ID
                                   #:266
                                                                                            COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION                   - UNSOLICITED COMMUNICATION
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS                                                                   COVERAGE B PERSONAL AND ADVERTISING
1. The following exclusion is added to Paragraph 2.,                         INJURY LIABILITY:
     Exclusions, of SECTION I - COVERAGES -                                  Unsolicited Communication
     COVERAGE A BODILY INJURY AND PROP-                                      "Personal injury" or "advertising injury" arising out
     ERTY DAMAGE LIABILITY:                                                  of any actual or alleged violation of any law that
     Unsolicited Communication                                               restricts or prohibits the sending, transmitting or
     "Bodily injury" or "property damage" arising out of                     distributing of "unsolicited communication".
     any actual or alleged violation of any law that re-                3.   The following is added to the DEFINITIONS Sec-
     stricts or prohibits the sending, transmitting or dis-                  tion: -
     tributing of "unsolicited communication".                               "Unsolicited communication" means any commu-
2.   The following exclusion is added to Paragraph 2.,                       nication, in any form, that the recipient of such
     Exclusions, of SECTION         I   - COVERAGES -                        communication did not specifically request to re-
                                                                             ceive.




CG D3 26 10 11                      © 2011 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                    Travelers Doc Mgmt 233 of 395
                                                                                                                  Exhibit A, Page 250
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 248 of 447 Page ID
                                   #:267
                                                                                            COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               MOBILE EQUIPMENT REDEFINED                                                                     -
          EXCLUSION OF VEHICLES SUBJECT TO MOTOR
                       VEHICLE LAWS
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                  2.   "Auto" means:
1. The following replaces Paragraph (5) of Exclusion                              a.   A land motor vehicle, trailer or semitrailer
     g., Aircraft, Auto Or Watercraft, in Paragraph 2.                                 designed for travel on public roads, in-
     of SECTION I - COVERAGES - COVERAGE A.                                            cluding any          attached    machinery       or
     BODILY INJURY AND PROPERTY DAMAGE                                                 equipment; or
     LIABILITY:                                                                   b.   Any other land vehicle that is subject to a
     (5) "Bodily injury" or "property damage" arising                                  compulsory or financial responsibility law,
         out of:                                                                       or other motor vehicle insurance             law,
                                                                                       where it is licensed or principally garaged.
         (a) The operation of machinery or equipment
             that is attached to, or part of, a land vehi-                        However, "auto" does not include "mobile
             cle that would qualify as "mobile equip-                             equipment".
             ment" under the definition of "mobile
                                                                       3.   The following is added as to the definition of "mo-
             equipment" if such land vehicle were not
                                                                            bile equipment" ín the DEFINITIONS Section:
             subject to a compulsory or financial re-
             sponsibility law, or other motor vehicle in-                         However, "mobile equipment" does not in-
             surance law, where it is licensed or prin-                           clude -any land vehicle that is subject to a
             cipally garaged; or                                                  compulsory or financial responsibility law, or
                                                                                  other motor vehicle insurance law, where it is
         (b) The operation of any of the machinery or
                                                                                  licensed or principally garaged. Such land
             equipment listed in Paragraph f.(2) or                               vehicles are considered "autos".
             f.(3) of the definition of "mobile equip-
             ment".                                                    4.    Paragraph 3. of SECTION II - WHO IS AN. IN-
                                                                            SURED is deleted.                       -

2.   The following replaces the definition of "auto" in
     the DEFINITIONS Section;




CG D3 56 05 14                      © 2014 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                   Travelers Doc Mgmt 234 of 395

                                                                                                                  Exhibit A, Page 251
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 249 of 447 Page ID
                                    #:268
                                                                                                   COMMERCIAL GENERAL LIABILITY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 AMENDMENT OF CONTRACTUAL LIABILITY EXCLUSION
     -
  EXCEPTION FOR DAMAGES ASSUMED IN AN INSURED
    CONTRACT APPLIES ONLY TO NAMED INSURED
This endorsement modifies insurance provided under the following:
               COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                               a.   The "suit" against the indemnitee seeks
                                                                                              damages for which you have assumed
1.       The following replaces Paragraph (2) of Exclusion
                                                                                              the liability of the indemnitee in a contract
         b., Contractual Liability, in Paragraph 2. of
                                                                                              or agreement that is an "insured con-
         SECTION I - COVERAGES - COVERAGE A                                                   tract";
         BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY:                                                                      b.   This insurance applies to such liability as-
                                                                                              sumed by you;
         (2) Assumed by you in a contract or agreement
             that is an "insured contract", provided that the                            c.   The obligation to defend, or the cost of
             "bodily injury" or "property damage" occurs                                      the defense of, that indemnitee has also
               subsequent to the execution of the contract or                                 been assumed by you in the same "in-
               agreement. Solely for the purposes of liability                                sured contract";
               assumed by you in an "insured contract", rea-                             d.   The allegations in the "suit" and the in-
               sonable attorney fees and necessary litigation                                 formation we know about the "occur-
               expenses incurred by or for a party other than                                 rence" or offense are such that we de-
               an insured will be deemed to be damages                                        termine that no conflict exists between
               because of "bodily injury" or "property dam-                                   your interests and the interests of the in-
               age", provided that:                                                           demnitee;
               (a) Liability to such party for, or for the cost                          e.   You and the indemnitee ask us to con-
                   of, that party's defense has also been as-                                 duct and control the defense of that in-
                   sumed by you in the same "insured con-                                     demnitee against such "suit" and agree
                   tract"; and                                                                that we can assign the same counsel to
                                                                                              defend you and the indemnitee; and
               (b) Such attorney fees          and    litigation     ex-
                   penses are for defense of that                  party            3.   The following replaces the last sentence of
                   against a civil or alternative dispute reso-                          Paragraph 2. of SUPPLEMENTARY PAY-
                   lution proceeding in which damages to                                 MENTS - COVERAGES A AND B of SEC-
                   which this insurance applies are alleged.                             TION I - COVERAGES:
2.       The following replaces the beginning of Para-                                   Our obligation to defend your indemnitee and
         graph 2., and Paragraphs 2.a., b., c., d. and e., of                            to pay for attorneys' fees and necessary litiga-
         SUPPLEMENTARY PAYMENTS - COVER-                                                 tion expenses as Supplementary Payments
         AGES A AND B of SECTION I - COVERAGES:                                          ends when:
         2.    If we defend you against a "suit" and your in-                            a. We have used up the applicable limit of
               demnitee is also named as a party to the                                      insurance in the payment of judgments,
               "suit", we will have the right and duty to de-                                  settlements or medical expenses; or
               fend that indemnitee if all of the following
               conditions are met:                                                       b.   The conditions set forth above, or the
                                                                                              terms of the agreement described in
                                                                                               Paragraph f. above, are no longer met.




CG D4 21 07 08                                        © 2008 The Travelers Companies, Inc.                                       Page 1 of 1
                              Includes the copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                           Travelers Doc Mgmt 235 of 395
                                                                                                                          Exhibit A, Page 252
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 250 of 447 Page ID
                                   #:269
                                                                                      COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION                 - VIOLATION OF CONSUMER FINANCIAL
                                       PROTECTION LAWS
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                              "Consumer financial identity information" means
                                                                        any of the following information for a person that
1.   The following exclusion is added to Paragraph
                                                                        is used or collected for the purpose of serving
     2., Exclusions, of SECTION I - COVERAGES
                                                                        as a factor in establishing such person's eligibil-
     - COVERAGE A BODILY INJURY                      AND
                                                                        ity for personal credit, insurance or employment,
     PROPERTY DAMAGE LIABILITY:                    =_
                                                                        or for the purpose of conducting a business
     Violation Of Consumer Financial Protection                       - transaction:-
     Laws                                                              -a.- Part or all of the account number, the expi-
     "Bodily injury" or "property damage" arising= out                        ration date or the balance of any credit,
     of any actual or alleged violation of -a "consumer                       debit, bank or other financial account.
     financial protection law", or any other "bodily in-
                                                                      - b. Information bearing on a-= person's credit
     jury" or "property damage" alleged in any claim                          Worthiness, credit stan ding -_or credit capac-
     or "suit" that also alleges any such violation.
                                                                              ity.
2.   The following exclusion is added to Paragraph
                                                                        c.    Social security number.
     2., Exclusions, of SECTION I - COVERAGES
     - COVERAGE B PERSONAL AND ADVER-                                   d.    Drivers license number.
     TISING INJURY LIABILITY:                                           e.  Birth date.
     Violation Of Consumer Financial Protection                          "Consumer financial protection law" means:
     Laws                                                                a.   The Fair Credit Reporting Act (FCRA) and
     "Personal injury" or "advertising injury" arising                        any of its amendments, including the Fair
     out of any actual or alleged violation of a "con-                        and  Accurate          Credit    Transactions      Act
     sumer financial protection law", or any other                            (FACTA);
     "personal injury" or "advertising injury" alleged in
                                                                       -b.    California's Song -Beverly Credit Card Act
     any claim or "suit" that also alleges any such                           and any of its amendments; or
     violation.
                                                                         c.   Any other law or regulation that restricts or
3.   The following is added to the DEFINITIONS                                prohibits the      collection,   dissemination,
     Section:                                                                 transmission, distribution or use of "con-
                                                                              sumer financial identity information".




 CG D6 18 1011                    © 2011 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1

                                                                                                 Travelers Doc Mgmt 236 of 395
                                                                                                              Exhibit A, Page 253
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 251 of 447 Page ID
                                   #:270
                                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION -ACCESS OR DISCLOSURE OF
            CONFIDENTIAL OR PERSONAL INFORMATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2., Exclusions, of SECTION I - COVERAGES - COVERAGE A
BODILY INJURY AND PROPERTY DAMAGE LIABILITY:
Access Or Disclosure Of Confidential Or Personal Information
"Bodily injury" or "property damage" arising out of any access to or disclosure of any person's or organization's
confidential or personal information.




CG D7 46 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                  Travelers Doc Mgmt 237 of 395
                                                                                                                 Exhibit A, Page 254
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 252 of 447 Page ID
                                   #:271
                                                                               COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION -DISCRIMINATION
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS
1.   COVERAGE A - BODILY INJURY AND PROP-                    2.   COVERAGE B - PERSONAL AND ADVERTIS-
     ERTY DAMAGE LIABILITY - is amended by ad-                    ING INJURY LIABILITY - is amended by adding
     ding the following additional exclusion:                     the following additional exclusion:
     (This Insurance does not apply to:)                          (This insurance does not apply to:)
     "Bodily injury" resulting from or as a consequence           "Personal injury" resulting from or as a conse-
     of discrimination, whether intentional or uninten-           quence of discrimination, whether intentional or
     tional, based upon a person's sex, sexual prefer-            unintentional, based upon a person's sex, sexual
     ence, marital status, race, creed, religion, na-             preference, marital status, race, creed, religion,
     tional origin, age, physical capabilities, character-        national origin, age, physical capabilities, charac-
     istics or condition, or mental capabilities or con-          teristics or condition, or mental capabilities or
     dition.                                                      condition.




CG D1 42 01 99                    Copyright, The Travelers Indemnity Company, 1999                       Page 1 of 1

                                                                                   Travelers Doc Mgmt 238 of 395
                                                                                                Exhibit A, Page 255
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 253 of 447 Page ID
                                   #:272
                                                                                   COMMERCIAL GENERAL LIABILITY



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           EXCLUSION               - WAR
This endorsement modifies insurance provided under the following:
           COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   Exclusion i. under Paragraph 2., Exclusions of             B. The following exclusion is added to Paragraph 2.,
     Section I - Coverage A - Bodily Injury And                    Exclusions of Section I - Coverage B - Per-
     Property Damage Liability is replaced by the                  sonal And Advertising Injury Liability:
     following:                                                    2. Exclusions:
     2.    Exclusions:                                                 This insurance does not apply to:
           This insurance does not apply to:                           War
           i.   War                                                    "Personal injury" or "advertising injury" aris-
                "Bodily injury" or "property damage" aris-             ing, directly or indirectly, out of:
                ing, directly or indirectly, out of:                   (1) War, including undeclared or civil war; or
                (1) War, including undeclared or civil                 (2) Warlike action by a military force, includ-
                    war; or                                                  ing action    in   hindering     or   defending
                (2) Warlike action by a military force, in-                  against an actual or expected attack, by
                    cluding action in hindering or de-                       any  government, sovereign or other
                    fending against an actual or expected                    authority using military personnel or other
                    attack, by any government, sovereign                     agents; or
                    or other authority using military per-             (3) Insurrection,        rebellion,         revolution,
                    sonnel or other agents; or                               usurped power, or action taken by gov-
                (3) Insurrection,    rebellion,   revolution,                ernmental authority in hindering or de-
                      usurped power, or action taken by                      fending against any of these
                      governmental authority in hindering               regardless of any other cause or event that
                      or defending against any of these                 contributes concurrently or in any sequence
                regardless of any other cause or event                 to the injury.
                that contributes concurrently or in any se-
                quence to the injury or damage.




CG D2 42 01 02                        Copyright, The Travelers Indemnity Company, 2002                             Page 1 of 1

                                                                                        Travelers Doc Mgmt 239 of 395
                                                                                                      Exhibit A, Page 256
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 254 of 447 Page ID
                                   #:273

                                                                       COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   AMENDMENT OF COVERAGE C --MEDICAL PAYMENTS
       (LIMITED PRODUCTS HAZARD INCLUSION)
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS
Under SECTION I, Exclusion f. of COVERAGE C --MEDICAL PAYMENTS - is replaced by the following:
        f. Which occurs away from premises you own or rent and is included within the "products -completed
           operations hazard."




CGT3560786                                                                                     Page 1 of 1

                                                                           Travelers Doc Mgmt 240 of 395

                                                                                       Exhibit A, Page 257
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 255 of 447 Page ID
                                    #:274

                                                                           COMMERCIAL GENERAL LIABILITY



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION - ASBESTOS
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        CATASTROPHE UMBRELLA POLICY

This insurance does not apply to "bodily injury,"        a.   Any supervision, instructions, recommendations,
"property damage," "personal injury" or "advertising          warnings or advice given or which should have
injury" arising out of the actual or alleged presence         been given in connection with the above; and
or actual, alleged or threatened dispersal of asbes-     b. Any obligation to share damages with or repay
tos, asbestos fibers or products containing asbestos,        someone else who must pay damages because
provided that the injury or damage is caused or con-          of such injury or damage.
tributed to by the hazardous properties of asbestos.
This includes:




CG T4 78 02 90                    Copyright, The Travelers Indemnity Company.                       Page 1 of 1

                                                                                Travelers Doc Mgmt 241 of 395
                                                                                               Exhibit A, Page 258
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 256 of 447 Page ID
                                   #:275




                                        CYBERFIRST ESSENTIALS




                                                        Travelers Doc Mgmt 242 of 395
                                                                  Exhibit A, Page 259
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 257 of 447 Page ID
                                   #:276




CYBERFIRST ESSENTIALS




                                                      Travelers Doc Mgmt 243 of 395

                                                                   Exhibit A, Page 260
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 258 of 447 Page ID
                                   #:277

TRAVELERS)                                                  One Tower Square, Hartford, Connecticut 06183

CYBERFIRST ESSENTIALS                                                       POLICY NO.: 680-9M304995-19-42
COVERAGE PART DECLARATIONS                                                  ISSUE DATE: 02-01-19

THIS COVERAGE IS PROVIDED ON A CLAIMS -MADE BASIS. DEFENSE
EXPENSES ARE PAYABLE WITHIN, AND ARE NOT IN ADDITION TO, THE
LIMITS OF INSURANCE.
INSURING COMPANY: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Policy Period:    From 01-29-19 to 01-29-20         12:01 A.M. Standard Time at your mailing address
                                                     shown in the Common Policy Declarations.
Information Security Retroactive Date: 01-29-19

The CyberFirst Essentials Coverage Part consists of these Declarations, the CyberFirst Essentials General Provi-
sions Form and the Coverage Form shown below.

ITEM 1.          COVERAGE                                                                        -




                 CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY COVERAGE FORM

ITEM 2.          LIMITS OF INSURANCE:
                 Aggregate Limit                                                $25,000
                 Each Wrongful Act Limit -                                      $25,000

ITEM 3.          DEDUCTIBLE:
                 Each Wrongful Act Deductible                                   $ 0


ITEM 4.          NUMBERS OF FORMS, SCHEDULES AND -ENDORSEMENTS FORMING THIS -COVERAGE
                 PART ARE ATTACHED AS A -SEPARATE LISTING:- -




PR TO 22 02 12                                                                                       Page 1 of 1

                                                                               Travelers Doc Mgmt 244 of 395
                                                                                           Exhibit A, Page 261
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 259 of 447 Page ID
                                   #:278
                                                                                                                  CYBER LIABILITY



CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
THIS FORM APPLIES TO EACH OF YOUR CYBER LIABILITY COVERAGE FORMS THAT ARE PART OF
YOUR POLICY. EACH OF THOSE COVERAGE FORMS APPLIES ON A CLAIMS -MADE BASIS. DEFENSE
EXPENSES ARE PAYABLE WITHIN, AND ARE NOT IN ADDITION TO, THE LIMITS OF INSURANCE.
PAYMENT OF DEFENSE EXPENSES WILL REDUCE THE LIMITS OF INSURANCE. PLEASE READ THE
ENTIRE FORM CAREFULLY.

This form contains provisions that apply to each of                               We may, at our discretion, investigate any
"your cyber liability coverage forms". Various provi-                             "wrongful      act" or "claim"        and     settle any
sions in this form and "your cyber liability coverage                             "claim" or "suit". But our right and duty to de-
forms" restrict coverage. Read the entire policy care-                            fend ends when we have used up the appli-
fully to determine rights, duties and what is and is not                          cable limit of insurance in the payment of
covered.                                                                          judgments,        settlements    or    "defense      ex-
                                                                                  penses".
Throughout this policy the words "you" and "your" re-
fer to the Named Insured shown in the Common Pol-                                 If we notify you that we are willing to pay the
icy Declarations, and any other person or organization                            amount of a proposed settlement of a "claim"
qualifying as a Named Insured under this insurance,                               or "suit" and you do not consent to that pro-
The words "we", "us" and "our" refer to the company                               posed settlement, in the event of any later
providing this insurance.                                                         settlement or judgment in _which the insured
                                                                                  incurs "damages" for such "claim" or "suit",
The word "insured" means any person or organization                               the most we will pay for the combined total of
qualifying as such under Section II - Who Is An In-                               "damages" and "defense expenses" incurred
sured.                                                                            for such "claim" or "suit" after the date you re-
Other words and phrases that appear in quotation                                  fused to give us such consent will be the
marks have special meaning. Refer to Section VII -                                amount of "damages" we were willing to pay
Definitions. Some words and phrases that appear in                                for the proposed settlement.
quotation marks in this form are defined in Section II -                     b. We will have the right, but not the duty, to de-
Definitions of "your cyber liability coverage forms".                            fend your indemnitee as if it were an insured
Each term with a defined meaning shown in "your
                                                                                 under Paragraph a. above if all of the follow-
cyber liability coverage forms", when used in this                                ing conditions are met:
form, will have the defined meaning shown for that
term in "your cyber liability coverage forms".                                    (1) The "claim" or "suit" against the indem-
SECTION I - COVERAGE                                                                  nitee seeks "damages" for loss for which
                                                                                       you are obligated to pay by reason of the
1.   Defense Of Claims Or Suits                                                        assumption of that indemnitee's liability in
     a. We will have the right and duty to defend the                                  a contract or agreement that was made
         insured against any "claim" or "suit" seeking                                  before the "wrongful act", including any
         "damages" for loss to which the insurance                                      part of "related wrongful acts", that
         provided under one or more of "your cyber li-                                  caused such loss was known by any "de-
         ability coverage forms" applies, if no provider                                scribed authorized person";
         of other insurance has a duty to defend the                              (2) The insurance provided under one or
         insured against that "claim" or "suit". How-                                 more of "your cyber liability coverage
         ever, we will have no duty to defend the in-                                   forms" applies to such liability assumed
         sured against any "claim" or "suit" seeking                                    by you; and
         "damages" for loss to which the insurance
                                                                                  (3) The obligation to defend, or the cost of
         provided under "your cyber liability coverage
                                                                                      the defense of, the indemnitee, has also
         forms" does not apply.
                                                                                      been assumed by you in the same con-
         When we defend a "claim" or "suit" against an                                  tract or agreement.
         insured, we will pay reasonable "defense ex-                             When we defend a "claim" or "suit" against
         penses". Payment of such "defense ex-                                    your indemnitee, we will pay reasonable "de-
         penses" will reduce the Limits of Insurance.                             fense expenses". Payment of such "defense



PRT1130212                         © 2012 The Travelers Indemnity Company. All rights reserved.                               Page 1 of 13
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                   Travelers Doc Mgmt 245 of 395
                                                                                                                  Exhibit A, Page 262
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 260 of 447 Page ID
                                   #:279
CYBER LIABILITY


            expenses" will reduce the applicable limit of                           for, the cost of a higher appeal bond amount
            insurance.                                                              if we are required to do so under the law that
                                                                                    applies. We will not be the principal under any
     c.     We will have no other obligation or liability to
                                                                                    appeal bond, and we do not have to furnish
            pay sums or perform acts or services unless
                                                                                     any appeal bond.
            explicitly provided for under Supplementary
            Payments or under "your cyber liability cover-                     These payments will not reduce the limits of in-
            age forms".                                                        surance.
2.   Supplementary Payments                                                    Our duty to make such payments ends when we
                                                                               have used up the applicable limit of insurance in
     We will pay, with respect to any "claim" we are in-                       the payment of judgments, settlements or "de-
     vestigating, any "claim" or "suit" we settle or any                       fense expenses".
     "claim" or "suit" against an insured we are defend-
     ing:                                                                 3.   Exclusions Applying To All Of Your Cyber Li-
                                                                               ability Coverage Forms
     a.     All expenses, other than "defense expenses",
            we incur.                                                          The following exclusions apply to all coverages
                                                                               provided under "your cyber liability coverage
     b.     The cost of bonds to release attachments, but                      forms". These exclusions are in addition to the
            only for bond amounts within the applicable                        exclusions contained in each such coverage form
            limit of insurance. We will not be the principal                   and that apply only to the coverage provided un-
            under these bonds, and we do not have to                           der such coverage form.
            furnish these bonds.
                                                                               The insurance provided under "your cyber liability
     c.     All reasonable expenses incurred at our re-                        coverage forms" does not apply to:
            quest by the insured, who is an individual, to
            assist us in the investigation or defense of the                   a.    Advertising Injury Or Personal Injury
            "claim" or "suit", including actual loss of earn-
                                                                                     "Advertising injury" or "personal injury".
            ings of up to $1,000 a day by that individual
            because of time off from work.                                     b.    Aircraft Products Or Work
     d.     All costs taxed against the insured in the                               Loss arising out of:
            "suit", but only for that part of the judgment
            we pay,                                                                  (1) Any "aircraft product" provided to others;

     e.     Prejudgment interest awarded against the in-                             (2) Any "aircraft work" provided or performed
            sured on that part of the judgment we pay. If                                for others; or
            we make an offer to pay the applicable limit of                          (3) The "grounding" of any aircraft.
            insurance, we will not pay any prejudgment
            interest based on that period of time after the                    c.    Claims Or Suits By Certain Persons Or
            offer.                                                                   Organizations

     f.     All interest on the full amount of any judgment                          Loss for which a "claim" is made or "suit" is
            that accrues after entry of the judgment and                             brought by or on behalf of any "controlled or-
            before we have paid, offered to pay or depos-                            ganization" or "controlling person or organiza-
            ited in court the part of the judgment that is                           tion".
            within the applicable limit of insurance. If we                    d.    Contractual Liability
            do not pay part of the judgment for any rea-
            son other than it is more than the applicable                            Loss for which the insured is obligated to pay
            limit of insurance, we will not pay any interest                         "damages" by reason of the assumption of li-
            that accrues on that portion of the judgment.                            ability in a contract or agreement that was
                                                                                     made after the "wrongful act", including any
     g      The cost of any required appeal bond for any                             part of "related wrongful acts", that caused
            judgment that we appeal, but only for bond                               such loss was known by any "described au-
            amounts for that part of the judgment that is                            thorized person".
            for "damages" to which one of more of "your
            cyber liability coverage forms" apply and                                This exclusion does not apply to loss for
            which are within the applicable limit of insur-                          which the insured would have liability for
            ance. We will pay, or reimburse the insured                              "damages" without the contract or agreement.


Page 2 of 13                          © 2012 The Travelers Indemnity Company. All rights reserved.                      PR T1 13 02 12
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                      Travelers Doc Mgmt 246 of 395
                                                                                                                    Exhibit A, Page 263
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 261 of 447 Page ID
                                   #:280
                                                                                                                     CYBER LIABILITY


   e.   Criminal, Dishonest, Fraudulent, Or Mali-                          h.    Force Majeure -
        cious Wrongful Acts Or Knowing Viola-                                    Loss arising out of fire, smoke, explosion,
        tions Of Rights Or Laws                                                  lightning,     wind,     flood,   earthquake, volcanic
        Loss arising out of any criminal, dishonest,                             eruption, tidal wave, landslide, hail or act of
        fraudulent, or malicious "wrongful act", or any                          God.
        knowing violation of rights or laws, committed:                    i.    Government Demands Or Proceedings
        (1) By the insured; or                                                   Any demand made or proceeding brought by:
        (2) With the consent or knowledge of the in-                             (1) The Federal Trade Commission;
            sured.
                                                                                 (2) The      Federal      Communications Commis-
        This exclusion does not apply to our duty to
                                                                                       sion; or
        defend that insured until it has been deter-
        mined or admitted in a legal proceeding that                             (3) Any other federal, national, state, local, or
        such "wrongful act" or knowing violation was                                   foreign government, agency, or entity. -
        committed:                                                               This exclusion does not apply to any "claim"
        (1) By the insured; or                                                   made or "suit" brought by or on behalf of a
        (2) With the consent or knowledge of that in-                            federal, national, state, local, or foreign gov-
            sured.
                                                                                 ernment, agency, or entity in its capacity as
                                                                                 your customer.
   f.   Electrical Or Mechanical Interruption Or
        Failure                                                            j.    Injunctive Relief              -
        Loss arising out of an "electrical or mechani-                           Any loss, cost or expense arising out of com-
        cal interruption or failure".                                            plying    with     any     injunctive   or   other   non -
                                                                                 monetary relief or any agreement to provide
        This exclusion does not apply if such "electri-
                                                                                 such relief.                                            -
        cal or mechanical interruption or failure" was
        caused by you.                                                      k.   Known Wrongful Acts
   g.   Employment -Related Practices                                            Loss arising out of any "wrongful act", includ-
        Loss to:
                                                                                 ing any part of "related wrongful acts", that
                                                                                 any      "described       authorized    person"      knew
        (1) A person arising out of any:                                         about before the first date we or any of our af-
            (a) Refusal to employ that person;                                   filiated insurance companies have continu-
            (b) Termination of that person's employ-                             ously provided this or similar coverage to you.
                 ment; or                                                   I.   Nuclear Energy
            (c) Employment -related practices,              poli-                Loss arising out of the "hazardous properties"
                   cies, acts or omissions, such as co-                          of "nuclear material".
                   ercion, demotión, evaluation, reas-
                                                                            m. Professional Services
                   signment,  discipline,  defamation,
                   harassment, humiliation or discrimi-                        Loss arising out of the providing or failing to
                   nation directed at that person; or                          provide professional services by or on behalf
                                                                               of the insured while acting or working as any
        (2) The "spouse", child, parent, brother or
                                                                                 of the following:
            sister of that person as a consequence of
            loss to that person at whom any of the                               (1) Accountant;
            employment -related practices described                              (2) Architect or surveyor;
            in Paragraph (1) above is directed.
                                                                                 (3) Lawyer;
        This exclusion applies:
                                                                                 (4) Insurance agent, broker, company, con-
        (1) Whether the insured may be held liable                                    sultant or representative;
            as an employer or in any other capacity;
                                                                                 (5) Real estate agent or broker; or
            and
                                                                                 (6) Civil or structural engineer.
        (2) To any obligation to share "damages" with
             or repay someone else who must                                      This insurance also does not apply to loss
             pay "damages" because of the loss.                                  arising out of the providing or failing to pro -



PR T1 13 02 12                      © 2012 The Travelers Indemnity Company. All rights reserved.                              Page 3 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                    Travelers Doc Mgmt 247 of 395
                                                                                                                     Exhibit A, Page 264
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 262 of 447 Page ID
                                   #:281
CYBER LIABILITY


            vide professional health care services by or                                tity, you are an insured. Your "executive offi-
            on behalf of the insured.                                                   cers" and directors are also insureds, but only
                                                                                        with respect to their duties as your "executive
       n.   Pollution                                                                   officers" or directors. Your stockholders are
            (1) Loss arising out of the actual, alleged or                              also insureds, but only with respect to their li-
                threatened discharge,    dispersal, seep-                               ability as your stockholders.
                age, migration, release or escape of "pol-
                lutants".
                                                                             2.    Each of the following is also an insured:

            (2) Any loss, cost or expense arising out of                           a.   Your "volunteer workers", but only while per-
                any:                                                                    forming duties related to the conduct of your
                                                                                        business, and your "employees", other than
                (a) Request, demand, order, or statutory                                either your managers (if you are a limited li-
                    or regulatory requirement that any in-                              ability company) or your "executive officers"
                       sured   or others test for, monitor,                             (if you are an organization other than a part-
                       clean up, remove, contain, treat, de-                            nership, joint venture, limited liability company
                       toxify or neutralize, or in any way re-                          or public entity), but only for acts -within the
                       spond to, or assess the effects              of,                 scope of their employment by you or while
                       "pollutants"; or                                                 performing duties related to the conduct of
                (b) Claim or "suit" by or on behalf of a                                your business.
                       governmental       authority because of                     b.   Your legal representative if you die, become
                       testing for, monitoring, cleaning up,                            mentally incompetent, insolvent or bankrupt,
                       removing, containing, treating; detoxi-                          but only with respect to duties as such. That
                       fying or neutralizing, or in any way                             representative will have all your rights and du-
                       responding to, or assessing the ef-                              ties under this Coverage Part.
                       fects of, "pollutants".
                                                                                   c.   Members of "your boards" (if you -are a public
       o.   Unsolicited Communications                                                  entity), but only for the conduct of their duties
            Loss arising out of any "unsolicited communi-                               for you or for "your boards". "Employees" of
            cation" by or on behalf of any insured.                                     "your boards" are also insureds, but only for
                                                                                        work done within the scope of their employ-
SECTION II - WHO IS AN INSURED
                                                                                        ment by "your boards", or their_ performance
1. _   If you are designated in the Common Policy Dec-                                  of duties related to the conduct of the opera-
       larations as:                                                                    tions of "your boards".
       a.   An individual, you and your "spouse" are in-                     3.    Any organization you newly acquire or form, other
            sureds, but only with respect to the conduct of                        than a partnership or joint venture, that has:
            a business of which you are the sole owner.
                                                                                   a.   Gross revenue less than or -equal to 10% of
       b.   A partnership or joint venture, you are an in-                              your gross revenue at the time of such acqui-
            sured, Your partners or your members, and                                   sition or formation will qualify- as a_ Named In-
            their "spouses", are also insureds, but only                                sured if there is no other insurance which
            with respect to the conduct of your business.                               provides similar coverage to that organiza-
       c.   A limited liability company, you are an in-                                 tion;                                  -



            sured. Your members are also insureds, but                             b.   Gross revenue greater than 10% of your
            only with respect to the conduct of your busi-                              gross revenue at the time of such acquisition
            ness. Your managers are also insureds, but                                  or formation will qualify as a Named Insured if
            only with respect to their duties as your man-                              there is no other insurance which provides
            agers.                                                                      similar coverage to that organization. How-
       d.   A public entity, you are an insured. "Your                                  ever coverage under this provision is pro-
            boards" are     also insureds. Your lawfully                                vided only:
            elected or appointed officials, "executive offi-
            cers", or directors are also insureds, but only                             (1)   Until the 90th day after you acquire or
            with respect to their duties as your elected or                                   form the organization or the end of the
            appointed officials, "executive officers", or di-                                 policy period, whichever is earlier, if you
            rectors.
                                                                                              do not report such organization in writing
                                                                                              to us within 90 days after you acquire or
       e.   An organization other than a partnership, joint                                   form it; or
            venture, limited liability company or public en-


Page 4 of 13                             © 2012 The Travelers Indemnity Company. All rights reserved.                       PRT1130212
                               Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                         Travelers Doc Mgmt 248 of 395
                                                                                                                       Exhibit A, Page 265
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 263 of 447 Page ID
                                   #:282
                                                                                                                   CYBER LIABILITY


          (2) Until the end of the policy period, when                        tions. This paragraph does not apply to any such
              that date is later than 90 days after you                       partnership or joint venture that otherwise quali-
              acquire or form such organization, if you                       fies as an insured under Section II - Who Is An
              report such organization in writing to us                       Insured.
              within 90 days after you acquire or form it                SECTION III - LIMITS OF INSURANCE
              and we agree in writing that it will con-
              tinue to be a Named Insured until the end                  1.   The Limits of Insurance shown in the Declarations
              of the policy period.                                           of this Coverage Part and the rules below fix the
                                                                              most we will pay regardless of the number of:
     Coverage under paragraphs 3.a. and 3.b. above
     does not apply to loss caused by a "wrongful act"                        a.    Insureds;
     committed by or on behalf of such organization                           b.    "Claims" made or "suits" brought; or
     before you acquired or formed it, unless we agree
     in writing to cover such loss.                                           c.    Persons or organizations making "claims" or
                                                                                    bringing "suits".
4.   Any person or organization that is not otherwise
     an insured under this Coverage Part and that you                         The Limits of Insurance will not be reduced by the
                                                                              payment of any applicable deductible.
     have agreed in a written contract or agreement to
     include as an additional insured under this Cov-                   2.    The Aggregate Limit is the most we will pay for
     erage Part is an insured, but only with respect to                       the sum of all "damages" and "defense expenses"
     liability for loss to which one or more of "your cy-                     for the combined total of all "claims" or "suits" for
     ber liability coverage forms" applies that:                              loss to which the insurance provided under one or
     a.   Is caused by a "wrongful act" committed after                       more of "your cyber liability coverage forms" ap-
                                                                              plies.
          you have signed and executed that contract
          or agreement; and                                                   If no amount is shown for the Aggregate Limit in
     b.   Is caused, in whole or in part, by acts or
                                                                              the Declarations of this Coverage Part, the Ag-
                                                                              gregate Limit will be the higher of the Each
          omissions of you, or any person or organiza-
                                                                              Wrongful Act Limit or $25,000.
          tion acting on your behalf, under that contract
          or agreement.                                                 3.    Subject to Paragraph 2. above, the Each Wrong-
     The limits of insurance provided to such person or                       ful Act Limit is the most we will pay for the sum of
     organization will be the limits which you agreed to
                                                                              all   "damages" and "defense expenses" for all
                                                                              "claims" or "suits" for loss:
     provide in the written contract or agreement, or
     the limits shown in the Declarations of this Cover-                      a.    To which the insurance provided under one or
     age Part, whichever are less.                                                  more of "your cyber liability coverage forms"
                                                                                    applies; and
5.   Any of your subsidiaries, other than a partnership
     or joint venture, that is not shown as a Named In-                       b.    That is caused by the same "wrongful act" or
     sured in the Common Policy Declarations is                 a                   "related wrongful acts".
     Named Insured if:                                                  4.    When any of "your cyber liability coverage forms"
     a.   You maintain an ownership interest of more                          and any other policy or insuring clause in a cov-
          than 50% in such subsidiary on the first day                        erage form or bond written by us or any of our af-
          of the policy period; and                                           filiated insurance companies and issued to you or
                                                                              any "controlled organization" or "controlling per-
     b.   Such subsidiary is not an insured under simi-
                                                                              son or organization" apply or applied to the same
          lar other insurance.
                                                                              "claim" or "suit", the most we will pay for "dam-
     No such subsidiary is an insured for loss caused                         ages" and "defense expenses" is the highest limit
     by a "wrongful act" committed:                                           of insurance that applies or applied to the same
     a.   Before you maintained an ownership interest                         "claim" or "suit" under any one of those policies or
          of more than 50% in such subsidiary; or                             clauses.

     b.   After the date, if any, during the policy period                    This paragraph does not apply to umbrella insur-
          that you no longer maintain an ownership in-                        ance, or excess insurance, written by us or any of
          terest of more than 50% in such subsidiary.                         our affiliated insurance companies and issued to
                                                                              you or any "controlled organization" or "controlling
6.   No person or organization is an insured with re-                         person or organization" specifically to apply in ex-
     spect to the conduct of any current or past part-                        cess of the Limits of Insurance shown in the Dec-
     nership or joint venture that is not shown as a                          larátions of this Coverage Part.
     Named Insured in the Common Policy Declara-

PR T1 13 02 12                      © 2012 The Travelers Indemnity Company. All rights reserved.                         Page 5 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                    Travelers Doc Mgmt 249 of 395
                                                                                                                  Exhibit A, Page 266
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 264 of 447 Page ID
                                   #:283
CYBER LIABILITY


SECTION IV - DEDUCTIBLE                                                             b.   Interest, from the date of our notice of pay-
1. The Each Wrongful Act Deductible shown in the                                         ment to you, on the deductible amount
   Declarations of this Coverage Part and the rules                                      awarded to us.
   below fix the amount of "damages" and "defense                             SECTION V - CYBER LIABILITY CONDITIONS
   expenses" incurred by, or on behalf of, you or any
                                                                              1.   Bankruptcy
     insured that you will be responsible for paying,
     regardless of the number of:                                                  Bankruptcy or insolvency of the insured or of the
                                                                                   insured's estate will not relieve us of our obliga-
     a.    Insureds;                                                               tions under this Coverage Part.
     b.   "Claims" made or "suits" brought; or                                2.   Duties In The Event Of A Wrongful Act, Claim
     c.    Persons or organizations making "claims" or                             Or Suit
           bringing "suits".                                                       a. You must see to it that we are notified as
     The Each Wrongful Act Deductible does not apply                                     soon as practicable of a "wrongful act" which
     to payments we make under Supplementary                                             may result in a "claim" or "suit". To the extent
     Payments.                                                                           possible, notice should include:
2.   The Each Wrongful Act Deductible applies to all                                     (1) How, when and where the "wrongful act"
     "damages" and "defense                  expenses"        for    all                      was committed;
     "claims" or "suits" for loss:                                                       (2) The nature and location of any loss
     a. To which the insurance provided under one or                                          ¿áused by the "wrongful act";
         more of "your cyber liability coverage forms"                                   (3) The names and addresses of- any per-
           applies; and                                                                      sons or organizations sustaining such
     b.    That is caused by the same "wrongful act" or                                      I9ss, and the names and addresses of
           "related wrongful acts".                                                           any witnesses; and
3.   The Limits of insurance will not be reduced by the                                  (4) The names and addresses of each in-
     amount of any "damages" or "defense expenses"                                            sured that committed the "wrongful act".
     within the deductible amount.                                                  b.   If a "claim" is made or "suit" is brought against
4    The terms of this Coverage Part, including those                                    any insured, you must:
     with respect to:                                                                    (1) Immediately record the specifics of the
     a.   Our right and duty with respect to the defense                                      "claim" or "suit" and the date received;
          of "claims" or "suits"; and                                                         and
     b.   Your duties in the event of a "wrongful act",                                  (2) Notify us in writing of the "claim" or "suit"
           "claim" or "suit";                                                                 as soon as practicable.
     apply irrespective of the application of the de-                              c.    You and any other involved insured must:
     ductible amount.                                                                    (1) Immediately send us copies of any de-
5.   If we settle a "claim" or "suit" for "damages", or                                       mands, notices, summonses or legal pa-
     pay a judgment for "damages" awarded in a                                                pers  received in         connection with   the
     "suit", that are subject to a deductible, we may                                         "claim" or "suit";
     pay any part or all of the deductible amount. You                                   (2) Authorize us to obtain records and other
     will promptly reimburse us for such part of the de-                                      information;
     ductible amount as we have paid.                     -

                                                                                         (3) Cooperate with us in the investigation,
6.   If we pay "defense expenses" that are subject to a                                       defense or settlement of the "claim" or
     deductible, you will promptly reimburse us for                                           "suit"; and
     such part of the deductible amount as we have
     paid.                                                                               (4) Assist us, upon our request, in the en-
                                                                                              forcement of any right against any person
7.   If   you do not reimburse us for a deductible                                            or organization which may be liable to the
     amount that applies to "damages" or "defense                                             insured because of loss to which the in-
     expenses", and we are awarded the deductible                                             surance provided under any of "your cy-
     amount we sought, or any part of that amount, in                                         ber liability coverage forms" may also ap-
     any legal proceeding against you, you agree to                                           ply.
     pay us the amount of the award and the following:
     a. "Our deductible recovery expenses"; and                                    d.    No insured will, except at that insured's own
                                                                                         cost, voluntarily make a payment, assume

Page 6 of 13                              © 2012 The Travelers Indemnity Company. All rights reserved.                       PR T1 13 02 12
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                          Travelers Doc Mgmt 250 of 395
                                                                                                                        Exhibit A, Page 267
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 265 of 447 Page ID
                                   #:284
                                                                                                                      CYBER LIABILITY


           any obligation, or incur any expense without                                 (1) The total amount that all such other in-
           our consent.                                                                      surance would pay for the loss in the ab-
3.    Legal Action Against Us                                                                sence of this insurance; and
      No person or organization has a right under this                                  (2) The total of all deductible and self -insured
      Coverage Part:                                                                        amounts under all such other insurance.
      a.   To join us as a party or otherwise bring us                      5.    Premium Audit
           into a "suit" asking for "damages" from an in-                         a. We will compute all premiums for this Cover-
           sured; or                                                                 age Part in accordance with our rules and
                                                                                        rates.
      b.   To sue us on this Coverage Part unless all of
           its terms have been fully complied with.                               b.    The premium shown in the Common Policy
       A person or organization may sue us to recover                                   Declarations may be an advance premium. If
       on an agreed settlement or on a final judgment                                   it is an advance premium, your policy will con-
       against an insured, but we will not be liable for                                tain an endorsement that shows when and
                                                                                        how we will compute your earned premium.
       "damages" that are not payable under the terms
       of this Coverage Part or that are in excess of the                              -If the earned_premium is greater than the ad-
       applicable limit of insurance. As used in this pro-                               vance premium, we will send a bill to the first
     - vision, an agreed settlement means a settlement                                   Named Insured shown in the Common Policy
       and release of liability signed by us, the insured                                Declarations. The due date for audit and ret-
       and the claimant or the claimant's legal represen-                                rospective premiums is the date shown as the
      tative.                                                                            due date on the bill. If the earned premium is
                                                                                         less than the_advance premium, we will return
4.    Other Insurance                                                                    the excess to the first Named Insured. How-
      a.   The insurance provided under "your cyber li-                                  ever, if the earned premium is less than the
           ability coverage forms" is excess over any                                    minimum premium we are allowed to charge,
           valid and collectible other insurance that is                                your premium will never be less than such
           available to the insured for a loss we cover                                 minimum premium.
           under this Coverage Part, whether such other                           c     If the premium is an advance premium, the
           insurance is primary, excess, contingent or on                               first Named Insured shown in the Common
           any other basis.                                                             Policy Declarations must keep records of the
           °4s used anywhere in this Coverage Part,                                     information we need for premium computation
            other insurance means insurance, or the                                     and must send us copies of those records at
           funding of losses, that is provided by, through                              such times as we may request.
           or on behalf of:                                                 6     Representations
           (1) Another insurance company;                                         By accepting this policy, you agree:
           (2) Any risk retention group;                                          a.    The statements in the Declarations are accu-
                                                                                        rate and complete;
           (3) Any self-insurance method or program,
               including any failure to buy insurance, or                         b.    Those statements are based -upon represen-
               decision to not buy insurance, for any                                   tations you made to us; and
               reason, in which case the insured will be                          c.    We have issued this policy in reliance upon
               deemed to be the provider of other insur-                                your representations.
                ance; or
                                                                                  The unintentional omission of, or unintentional er-
           (4) Any similar risk transfer or risk manage-                          ror in, any information provided by you which we
                ment method.                                                      relied upon in issuing this policy will not prejudice
           Other insurance does not include umbrella in-                          your rights under this insurance. However, this
           surance, or excess insurance, that you                                 provision does not affect our right to collect addi-
           bought specifically to apply in excess of the                          tional premium or to exercise our rights of cancel-
           Limits of Insurance shown in the Declarations                          lation or nonrenewal in accordance with applica-
           of this Coverage Part.                                                 ble insurance laws or regulations.
                                                                             7.   Separation Of Insureds
      b. We will pay only our share of the amount of
           the loss, if any, that exceeds the sum of:                             Except with respect to the limits of insurance, and
                                                                                  any rights or duties specifically assigned in this

PRT1130212                              © 2012 The Travelers Indemnity Company. All rights reserved.                        Page 7 of 13
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                        Travelers Doc Mgmt 251 of 395
                                                                                                                      Exhibit A, Page 268
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 266 of 447 Page ID
                                   #:285
CYBER LIABILITY


     Coverage Part to the first Named Insured shown                            shown in the Common Policy Declarations written
     in the Common Policy Declarations, this insur-                            notice of the nonrenewal not less than 30 days
     ance applies:                                                             before the end of the policy period.
     a.   As if each Named           Insured were the only                     If such notice is mailed, proof of mailing will be
          Named Insured; and                                                   sufficient proof of such notice.
     b.   Separately to each insured against whom a                       10. Transfer Of Control Of Defense
          "claim" is made or "suit" is brought.                               Before the applicable limit of insurance is used
8.   Transfer Of Rights Of Recovery Against Oth-                              up, you may take over control of the defense, in-
     ers To Us                                                                cluding the appeal, of any outstanding "claim" or
     If the insured has rights to recover from others all                     "suit" previously reported to us if:
     or part of any payment we have made under this                            a. We and you agree; or
     Coverage Part in connection with a "claim" or
                                                                               b.    A court orders you to do so.
     "suit", those rights are transferred to us. The in-
     sured must do nothing after loss to impair them.                          If the applicable limit of insurance is used up, we
     At our request, the insured will bring suit or initiate                   will notify you as soon as practicable of all out-
     an alternative dispute resolution proceeding to                           standing "claims" or "suits", so you can arrange to
     enforce those rights, or will transfer those rights to                    take over control of their defense.
     us and help us enforce them.                                              We agree to take whatever steps are necessary
     We will apply any amounts recovered in enforcing                          during a transfer of control of defense of an out-
     those rights of recovery in the following order:                          standing "claim" or "suit" to continue that defense
     a.   First, we will reimburse any person or organi-                       and avoid á default judgment during such trans-
          zation- (including us or the insured) any                            fer. When we take such steps, you agree that we
          amount that person or organization has paid                          do not waive or give up any of our rights. You
          in excess of the limits of insurance.                                also agree to repay the reasonable expenses we
                                                                               incur for such steps taken after the applicable
     b.   Next, if there is any amount remaining, we will                      limit of insurance is used up.
          retain an amount equal to the amount we
          have paid under this Coverage Part in con-                      11. When We Are Prohibited From Defending An
          nection with the "claim" or "suit".                                  Insured
     c.   Then, if there is any amount remaining, we will                      If the laws or regulations of a country or jurisdic-
          pay that amount to the insured, including any                        tion prohibit us from fulfilling our duty to defend an
          amounts within any applicable deductible or                          insured, the insured will be responsible for provid-
          self -insured retention.                                             ing that defense. We will repay that insured for
     If any amounts are recovered in enforcing those                           the reasonable "defense expenses" incurred to
     rights of recovery, reasonable expenses incurred                          provide such defense. Such payments will reduce
     in enforcing such rights will be shared among all                         the Limits of Insurance. Our duty to make such
     persons or organizations receiving amounts re-                            payments ends when we have used up the appli-
     covered: Each such person's or organization's                             cable limit of insurance in the payment of judg-
     share of those expenses is based on the ratio of                          ments, settlements or "defense expenses".
     its amount recovered to the total amounts recov-                     12. When We Are Prohibited From Paying Dam-
     ered by all such persons or organizations in en-                          ages On Behalf Of An Insured
     forcing such rights.
                                                                               If the laws or regulations of a country or jurisdic-
     If the insured has agreed in a contract or agree-
                                                                               tion prohibit us from paying, on behalf of an in-
     ment to waive that insured's right of recovery                            sured, amounts that the insured must pay as
     against any person or organization, we waive our
     right of recovery against such person or organiza-
                                                                               "damages" for loss to which the insurance pro-
     tion, but only for payments we make because of                            vided under one or more of "your cyber liability
     loss caused by a "wrongful act" committed sub-                            coverage forms" applies, the insured may pay
     sequent to the execution of the contract or                               such "damages" with our consent.
     agreement.                                                                 If the insured gives us proof of such payments, we
9.   When We Do Not Renew                                                      will repay the insured for such "damages". But
                                                                               we will only repay the insured for such "damages"
     If we decide not to renew this Coverage Part, we                          up to the applicable limit of insurance.
     will mail or deliver to the first Named Insured


Page 8 of 13                          © 2012 The Travelers Indemnity Company. All rights reserved.                       PR T1 13 02 12
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                      Travelers Doc Mgmt 252 of 395

                                                                                                                    Exhibit A, Page 269
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 267 of 447 Page ID
                                    #:286

                                                                                                                   CYBER LIABILITY


13. When We Are Prohibited From Paying Sup-                                   The Basic Extended Reporting Period does not
     plementary Payments                                                      apply to "claims" or "suits" that are covered under
     If the laws or regulations of a country or jurisdic-                     any future insurance you purchase, or that would
     tion prohibit us from paying a Supplementary                             be covered under such insurance but for the ex-
     Payment on behalf of an insured, we will repay                           haustion of its applicable limit of insurance.
     the insured for such Supplementary Payment that                    4.   A Supplemental Extended Reporting Period of
     the insured incurs.                                                     unlimited duration is available if this Coverage
14. Currency                                                                 Part is canceled or not renewed, but only by an
                                                                             endorsement and for an extra charge, This sup-
    Payments for "damages", "defense expenses"                               plemental period replaces the Basic Extended
    and Supplementary Payments will be in the cur-                            Reporting Period.
    rency of the United States of America. At our sole
    option, we may make these payments in a differ-                           The Supplemental Extended Reporting Period will
    ent currency. Any necessary currency conversion                           not go into effect unless we receive all of the fol-
    for the payment of "damages" will be calculated                           lowing within 90 days after the end of the policy
    based on the rate of exchange published in the                            period and you have fulfilled all other duties, and
    next Wall Street Journal subsequent to the date                           complied with all other conditions and require-
    of judgment or settlement. Any necessary cur-                             ments, under this Coverage Part:
    rency conversion for the payment of "defense ex-                          a.   A written request from you to purchase the
    penses" or Supplementary Payments will be cal-                                 Supplemental         Extended   Reporting   Period
    culated based on the rate of exchange published                                Endorsement;
    in the Wall Street Journal immediately preceding
     the date the payment is processed..
                                                                              b.   Full payment of the earned premium for all of
                                                                                   "your cyber liability coverage forms";
15. Limitations On Our Representations And Re-
    sponsibility
                                                                              c.   Payment of the additional premium for the
                                                                                   Supplemental Extended           Reporting   Period
     It is understood that we are not an admitted or au-                           Endorsement; and
     thorized insurer outside the United States of
                                                                              d.   Repayment of any deductible you owe
     America, its territories and possessions, Puerto
                                                                                   der this Coverage Part.
     Rico and Canada. We assume no responsibility
     for the furnishing of certificates of insurance, or                      We will determine the additional premium for that
     for compliance in any way with the laws of other                         endorsement in accordance with our rules and
     countries relating to insurance.                                         rates. The additional premium will not exceed
                                                                              200% of the annual premium for this Coverage
SECTION VI - EXTENDED REPORTING PERIODS                                       Part.
1.   We will provide one or more Extended Reporting                           This endorsement will set forth the terms, not in-
     Periods, as described below, if this Coverage Part                       consistent with this Section VI - Extended Re-
     is cancelled or not renewed, or replaced or re-                          porting Periods, applicable to the Supplemental
     newed by us with insurance that applies on other                         Extended Reporting Period, including a provision
     than a claims -made basis.                                               to the effect that the insurance afforded for
2.   Extended Reporting Periods do not extend the                             "claims" or "suits" first made or brought against
     policy period or change the scope of coverage                            any insured during such period is excess over
     provided. They apply only to "claims" or "suits" for                     any valid and collectible other insurance available
     loss caused by a "wrongful act" committed on or                          under insurance in force after the Supplemental
     after the applicable Retroactive Date sho wn in the                      Extended Reporting Period starts.
     Declarations of this Coverage Part and before the                  SECTION VII - DEFINITIONS
     end of the policy period.
                                                                        1.    "Advertisement" means a notice that is broadcast
     The Extended Reporting Periods do not reinstate                          or published to the general public or specific mar-
     or increase the limits of insurance. Once in effect,                     ket segments about your goods, products or ser-
     Extended Reporting Periods may not be can-                               vices for the purpose of attracting customers or
     celed.                                                                   supporters. For the purposes of this definition:
3.   A Basic Extended Reporting Period automatically                          a.   Notices that are published include material
     applies to "your cyber liability coverage forms"                              placed on the Internet or on similar electronic
     without additional charge. This period starts with                            means of communication; and
     the end of the policy period and lasts for 90 days.


PR T1 13 02 12                      ©2012 The Travelers Indemnity Company. All rights reserved.                         Page 9 of 13
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                    Travelers Doc Mgmt 253 of 395
                                                                                                                   Exhibit A, Page 270
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 268 of 447 Page ID
                                   #:287

CYBER LIABILITY


     b.   Regarding web -sites, only that part of a web -                  4.   "Aircraft work":
          site that is about your goods, products or ser-                       a.   Means any part of "your technology products
          vices for the purposes of attracting customers                             or services" in connection with the manufac-
          or supporters is considered an "advertise-                                 ture, handling, maintenance, operation or use
          ment",                                                                      of any aircraft, including, missile, balloon or
2.   "Advertising injury" means injury, other than "per-                              spacecraft, and any ground support or control
     sonal injury", caused by one or more of the follow-                              equipment used in connection with any air-
     ing offenses:                                                                    craft, missile, balloon or spacecraft.
     a.   Oral or written publication, including publica-                       b.    Includes:
          tion by electronic means, of material in your                               (1) Software used in connection with, or in-
          "advertisement" that slanders or libels a per-                                  corporated into aircraft, aircraft parts, air-
          son or organization or disparages a person's                                    craft equipment or aircraft accessories,
          or organization's goods, products or services,                                   including ground          handling   tools      and
          provided that the "claim" is made or the "suit"                                  equipment;
          is brought by a person or organization that
          claims to have been slandered or libeled, or
                                                                                      (2) Software used at an airport for the pur-
                                                                                           pose of guidance, navigation or direction
          that claims to have had its goods, products or
                                                                                           of aircraft whether an aircraft ís in flight or
          services disparaged;
                                                                                           on the ground; and
     b.   Oral or written publication, including publica-                             (3) Training aids, navigation charts, naviga-
          tion by electronic means, of material in your                                   tion aids, manuals, blueprints, engineer-
          "advertisement" that:
                                                                                          ing or other data or advice, and services
          (1) Appropriates a person's name, voice,                                        and labor relating to such aircraft or prod-
               photograph or likeness;                                                     ucts.
          (2) Unreasonably places a person in a false                      5.   "Claim" means a written demand that seeks
               light; or                                                        "damages".
          (3) Discloses information about a person's                       6.   "Controlled organization" means any organization
               private life; or                                                 in which any insured owns the controlling owner-
                                                                                ship interest.
     c.   Infringement of copyright, "title" or "slogan" in
          your "advertisement", provided that the                          7.   "Controlling person or organization" means any
          "claim" is made or the "suit" is brought by a                         person or organization that owns the controlling
          person or organization that claims ownership                          ownership interest in you.
          of such copyright, "title" or "slogan".                          8.   "Damages":
3.   "Aircraft product" means:                                                  a.    Means a monetary amount paid to a claimant
     a.   Aircraft, including missile, balloon or space-                              for loss.
          craft,   and any ground support or control                            b.    Does not include:
          equipment used in connection with any air-                                  (1) Credits.
          craft, missile, balloon or spacecraft;
                                                                                      (2) Voluntary payments.
     b.   Any of "your technology products or services"
          manufactured for, used in connection with, or                               (3) Amounts actually paid to you by your cus-
          incorporated into aircraft, aircraft parts, air-                                tomer in exchange for products, services
                                                                                           or work.
          craft equipment or aircraft accessories, in-
          cluding ground handling tools and equipment;                                (4) An offset of fees, charges or commissions
                                                                                          owed to you by your customer.
     c.   Any of "your technology products or services"
          used for the purpose of guidance, navigation                                (5) Any fine or penalty imposed by law or
          or direction of aircraft whether an aircraft is in                               regulation against the insured.
          flight or on the ground; or                                                 (6) The portion of any multiplied damage
     d.   Training aids, navigation charts, navigation                                    award that exceeds the amount multi-
          aids, manuals, blueprints, engineering or                                        plied.
          other data or advice, services and labor relat-                             (7) License fees or royalties of any kind.
          ing to such aircraft or products.



Page 10 of 13                          © 2012 The Travelers Indemnity Company. All rights reserved.                        PRT1130212
                             Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                       Travelers Doc Mgmt 254 of 395
                                                                                                                     Exhibit A, Page 271
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 269 of 447 Page ID
                                    #:288
                                                                                                                    CYBER LIABILITY


          (8) The  amount of liquidated damages                                           determination can be made of the cause,
              awarded pursuant to a contract or                                           extent or responsibility for the loss, in-
              agreement that exceeds the amount of                                        cluding evaluation and settlement of cov-
              damages for which the insured would                                         ered "claims".
              have liability in the absence of such con-
                                                                         10. "Described authorized person" means:
              tract or agreement.
                                                                              a.    You, if you are an individual; or
          (9) Fees, costs or expenses awarded pursu-
              ant to a prevailing party provision in a                         b.   Any person while he or she is:
              contract or agreement.                                                (1) Your "spouse", if you are an individual;
          (10)Punitive damages unless such damages                                  (2) Your partner or member, or his or her
              are insurable under the applicable law.                                     "spouse", if you are a partnership or joint
9.   "Defense expenses":                                                                  venture;
     a.   Means any of the following fees, costs or ex-                             (3) Your manager or member, if you are a
          penses which can be directly allocated to a                                     limited liability company;
          particular "claim" or "suit":                                             (4) Your appointed or elected official, director
          (1) Fees of attorneys, or other authorized                                    or "executive officer", if you are a public
              representatives where permitted, for legal                                  entity;
              services, whether by outside or staff rep-                            (5) Your director or "executive officer", if you
              resentatives; or                                                            are an organization other than a partner-
          (2) Court, alternative dispute resolution, and                                  ship, joint venture, limited liability com-
              other specific items of expense, whether                                    pany or public entity; or
              incurred by an outside vendor or by one                               (6) Your risk manager, or any leader of your
              of our employees, including:                                              legal, finance, risk management or other
              (a) Expert testimony;                                                     department that is responsible for insur-
              (b) Autopsy;                                                                ance matters.
              (c) Witnesses and summonses;                                11. "Domestic partner" means any person who quali-
                                                                              fies as a domestic partner, or party to a civil un-
               (d) Copies of documents such as birth                           ion, under any:
                   and death certificates and medical
                    treatment records;                                         a.   Applicable federal, state, local or foreign law;
                                                                                     or
               (e) Arbitration fees;
                                                                               b.    Formal program established by the insured.
               (f) Fees or costs for surveillance or other
                    professional investigations which are                 12. "Electrical or mechanical interruption or failure"
                    conducted as part of the handling of a                     means any:
                    "claim" or "suit"; and
                                                                               a.    Electrical disturbance, surge, spike, brownout
               (g) Fees or costs for loss prevention and                             or blackout; or
                    engineering services which are con-
                    ducted as part of          handling of        a            b.    Outage to gas, water, telephone, Internet, ca-
                    "claim" or "suit".                                               ble, satellite, telecommunication or other in-
                                                                                     frastructure.
     b.   Does not include:
                                                                          13. "Employee" includes a "leased worker". "Em-
          (1) Our expenses, including salaries, over-                          ployee" does not include a prisoner employed by
              head and traveling expenses of our em-                           any insured.
              ployees, except for those fees, costs or
              expenses described in Paragraphs a.(1)                      14. "Executive officer" means a person holding any of
               and a.(2) above incurred while handling a                      the officer positions created by your charter, con-
               "claim" or "suit".                                               stitution, by-laws or any other similar governing
                                                                                document.
          (2) Fees paid to independent claims profes-
              sionals or attorneys (hired to perform the                  15. "Grounding" means the withdrawal of one or more
              function of claim investigation normally                        aircraft from flight operations or the imposition of
              performed by claim adjusters), for devel-                       speed, passenger or load restrictions on such air-
              oping and investigating a "claim" so that a                       craft, by reason of the actual, alleged or sus-

PR T1 13 02 12                        © 2012 The Travelers Indemnity Company. All rights reserved.                         Page 11 of 13
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                      Travelers Doc Mgmt 255 of 395
                                                                                                                      Exhibit A, Page 272
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 270 of 447 Page ID
                                   #:289
CYBER LIABILITY


    pected existence of any defect, fault or condition                                eviction, wrongful entry or invasion of the right
    ín such aircraft or any part thereof:                                             of private occupancy is committed by or on
                                                                                      behalf of the owner, landlord or lessor of that
    a.   Sold, handled or distributed by the insured; or
                                                                                      room, dwelling or premises;
    b.   Manufactured, assembled or processed by                                d.    Oral or written publication, including publica-
         any other person or organization:
                                                                                      tion by electronic means, of material that
         (1) According to specifications, plans, sug-                                 slanders or libels a person or organization or
             gestions, orders or drawings of the in-                                  disparages a person's or organization's
             sured; or                                                                goods, products or services, provided that the
         (2) With tools, machinery or other equipment                                 "claim" is made or the "suit" is brought by a
             furnished to such persons or organiza-                                   person or organization that claims to -have
             tions by the insured;                                                    been slandered or libeled, or that claims to
                                                                                      have had its goods, products or services dis-
    whether such aircraft so withdrawn or restricted                                  paraged; or
    are owned or operated by the same- or different
    persons or organizations.                                   -               e.    Oral or written publication, = including publica-
                                                                                      tion by electronic means, of material that:
16. "Hazardous properties" includes radioactive, toxic
    or explosive properties.                                -
                                                                                      (1) Appropriates a person's               name, voice,
                                                                                           photograph or likeness;      -



17. "Joint powers authority" means any organization
    formed by two or more public entities that have                                   (2) Unreasonably places -a -person in a false
    agreed in a contract or agreement to jointly exer-                                    light; or
    cise any power common to them.                                                    (3) Discloses information about a person's
18. "Leased worker" means a person, other than a                                          private life.
    prisoner, hired from a labor leasing firm under an              -


                                                                            22. "Pollutants" means any solid, liquid, gaseous or
    agreement between the hirer and that firm to per-                           thermal irritant or contaminant, including smoke,
    form duties related to the conduct of the hirer's                           vapor, soot, fumes, acids, alkalis, chemicals and
    business.
                                                                             -. _waste.- Waste- includes materials to be recycled,
19. "Nuclear material" means any of the following                               reconditioned or reclaimed.                     -



    materials defined in the Federal Atomic -Energy
    Act or any of its amendments:
                                                                            23. "Related wrongful acts" means any of the follow-               -




                                                                              -ing:               --
                                                                                                                            -       -


    a.   Source material;
                                                                                a. -_"Related errors and omissions wrongful acts",
    b.   Special nuclear material; or                                            --- if the -CyberFirst Essentials Technology Prod-
     c. By-product material.                                                         ucts Or Services Errors And Omissions Liabil-
20. "Our deductible recovery expenses"- - means_ all                                 ity Coverage Form_is part of your policy.
     fees, costs, and expenses incurred by us and our                           b.    "Related information security wrongful acts", if
     attorneys to recover a deductible amount in a -le-                 -
                                                                                      the CyberFirst Essentials Information Security
     gal proceeding brought by us against you. But if                                 Liability Coverage Form is part of your policy.
     the deductible amount awarded to us is less than.
    the full amount of the deductible payment we                            24. "Slogan" means a phrase that others use for the
    sought, "our deductible recovery expenses" will                            _purpose of attracting attention in their advertising.
    be a proportional amount based on the ratio of                          25. -"Spouse" includes a "domestic partner".
    the deductible amount awarded to the full amount
    of the deductible payment we sought.                                    26. "Suit" means a civil proceeding that seeks "dam-
                                                                                ages". "Suit" includes:                                 -




21. "Personal injury" means injury, other than "adver-
    tising injury", caused by one or more of the follow-                        a.    An arbitration proceeding that seeks such
    ing offenses:                                                                     "damages" and to which the insured must
                                                                                      submit or submits with our consent; and
    a.   False arrest, detention or imprisonment;
                                                                                b.    Any other alternative dispute resolution pro-
    b.   Malicious prosecution;
                                                                                      ceeding that seeks such "damages" and to
    c.   The wrongful eviction from, wrongful entry                                   which the insured submits with our consent.
         into, or invasion of the right of private occu-
         pancy of a room, dwelling or premises that a                       27. "Title" means a name of a literary or artistic work.
         person occupies, provided that the wrongful                        28. "Unsolicited communication":


Page 12 of 13                      © 2012 The Travelers Indemnity Company. All rights reserved.                         PR T1 13 -02 12 -
                         Includes copyrighted material of InsuranceServices Office, Inc. with its permission.


                                                                                                       Travelers Doc Mgmt 256 of 395
                                                                                                                   Exhibit A, Page 273
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 271 of 447 Page ID
                                    #:290
                                                                                                                   CYBER LIABILITY



   a.   Means any form of communication, including                     30. "Wrongful act " means any of the following:
        facsimile, electronic mail, posted mail or tele-                    a. "Information security wrongful act", if the Cy-
        phone, in which the recipient has not specifi-                         berFirst Essentials Information Security Liabil-
        cally requested the communication.                                     ity Coverage Form is part of your policy.
   b.   Includes any communication which is made                             b.   "Errors and omissions wrongful act", if the
        or allegedly made in violation of the Tele-                               CyberFirst Essentials Technology Products
        phone Consumer Protection Act or any of its                               Or Services Errors And Omissions Liability
        amendments, or any local or state statute that                            Coverage Form is part of your policy.
        bars, prohibits or penalizes such communica-                    31. "Your boards":
        tion.
                                                                            a. Means any board, commission, or other gov-
29. "Volunteer worker" means a person, other than a                             ernmental unit or department that:
    prisoner, who:
                                                                                  (1) Is under your jurisdiction; and
   a.   Is not acting within the course and scope of                              (2) Is funded and operated as part of your to-
        his or her employment as an "employee" or                                       tal operating budget.
        "leased worker";
                                                                             b.   Does not include any "joint powers authority".
   b.   Donates his or her work; and
                                                                        32. "Your cyber liability coverage forms" means the
   c.   Is not paid a fee, salary, or other compensa-                        coverage forms that you have purchased, as
        tion for that work.                                                  shown in the Declarations of this Coverage Part.




                                     © 2012 The Travelers Indemnity Company. All rights reserved.                        Page 13 of 13
 PR T1 13 02 12
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                     Travelers Doc Mgmt 257 of 395
                                                                                                                    Exhibit A, Page 274
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 272 of 447 Page ID
                                   #:291
                                                                                                             CYBER LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     CYBERFIRST ESSENTIALS INFORMATION SECURITY
              LIABILITY COVERAGE FORM
                              THIS INSURANCE PROVIDES CLAIMS -MADE COVERAGE.
                                  PLEASE READ THE ENTIRE FORM CAREFULLY.


Various provisions in this coverage form restrict cov-                              (2) The "information security wrongful act"
erage. Your CyberFirst Essentials General Provisions                                    was committed on or after the Information
Form also contains provisions that apply to this form,                                  Security Retroactive Date shown in the
including provisions explaining who is insured under                                    Declarations of this Coverage Part and
this form and the limits of coverage and deductible                                       before the end of the policy period; and
that apply to the insurance provided under this form.                               (3) A "claim" or "suit" that seeks "damages"
Read the entire policy carefully to determine rights,                                   because of the loss is first made or
duties and what is and is not covered.                                                    brought against any insured, in accor-
Throughout this policy the words "you" and "your" re-                                     dance with Paragraph e. below, during
fer to the Named Insured shown in the Common Pol-                                         the policy period or any Extended Report-
icy Declarations, and any other person or organization                                    ing Period we provide under Section VI -
qualifying as a Named Insured under this insurance.                                       Extended Reporting Periods in your Cy-
The words "we", "us" and "our" refer to the company                                       berFirst       Essentials    General    Provisions
providing this insurance.                                                                 Form.      -


The word "insured" means any person or organization                            c.   Each "information security wrongful act" in a
qualifying as such under Section II -- Who Is An In-                                series of "related informat ion security wrong-
sured in your CyberFirst Essentials General Provi-                                  ful acts" will be deemed to have been commit-
sions Form.                                                                         ted on the date the first wrongful act in that
The words "policy period" mean the Policy Period for                                 series is committed.
the CyberFirst Essentials Information Security Liability                       d.   If no Information Security Retroactive Date is
Coverage Form shown in the Declarations of this                                     shown in the Declarations of this Coverage
Coverage Part.                                                                       Part, the       Information      Security Retroactive
Other words and phrases that appear in quotation                                     Date will be deemed to be the first day of the
marks have special meaning. Refer to Section II -                                    policy period.
Definitions in this form and Section VII - Definitions in                      e.   A "claim" or "suit" that seeks "damages" will
your CyberFirst Essentials General Provisions Form.                                  be deemed to have been first made or
SECTION I - INFORMATION SECURITY LIABILITY                                           brought at the earlier of the following times:
COVERAGE                                                                             (1) When we or any "described authorized
1.   Insuring Agreement                                                                  person" first receives written notice of
                                                                                          such claim" or "suit", whichever is first; or
     a. We will pay those sums that the insured be-
         comes legally obligated to pay as "damages"                                 (2) When we first receive written notice from
         because of loss to which this insurance ap-                                     any insured of a specific "information se-
         plies. The amount we will pay for "damages"                                     curity wrongful act" that caused the loss
         is limited as described in Section III - Limits                                 which resulted in such "claim" or "suit".
         Of Insurance in your CyberFirst Essentials                                 All "claims" or "suits" that seek "damages"
           General Provisions Form.                                                 because of loss caused by the same "infor-
                                                                                    mation security wrongful act" or "related in-
     b.    This insurance applies to loss only if:
                                                                                    formation security wrongful acts" will be
           (1) The loss is caused by an "information se-                            deemed to have been first made or brought at
               curity wrongful   act" committed            in   the                 the time the first of those "claims" or "suits" is
               "coverage territory";                                                first made or brought against any insured.



PRT1140212                            © 2012 The Travelers Indemnity Company. All rights reserved.                               Page 1 of 3
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                         Travelers Doc Mgmt 258 of 395
                                                                                                                      Exhibit A, Page 275
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 273 of 447 Page ID
                                    #:292
CYBER LIABILITY


     f.   A "claim" or "suit" that seeks "damages" will                                       b.     Has been added as an additional in-
          be deemed to have been first made or                                                       sured by attachment of an endorse-
          brought at the time we receive written notice                                              ment to this Coverage Part; or
          from any insured of a specific "information                                    (2) Your current or former "employee" for
          security wrongful act" only if that notice con-                                     failure to prevent unauthorized access to,
          tains all of the following information:                                             or use of, "identity information" of such
          (1) How, when and where the "information                                            "employee", but only if such "employee"
              security wrongful act" was committed;                                           did not commit or participate in the failure
          (2) A description of what happened;                                                 to prevent such unauthorized access or
                                                                                              use.
          (3) A description of what "damages" may re-
              sult;
                                                                                   c.    Intellectual Property
                                                                                         Loss arising out of any actual or alleged in-
          (4) The identity of the person or organization
                                                                                         fringement or violation of any of the following
              that may make a "claim" or bring a "suit";
                                                                                         rights or laws committed by or on behalf of an
              and
                                                                                         insured:
          (5) The identity of each insured that commit-                                  (1) Copyright;
              ted the        "information      security wrongful
              act".                                                                      (2) Patent;
          Notice to us that:                                                             (3) Trade dress;
          (1) All or part of one or more of any insured's                                (4) Trade name;
              acts or omissions may in the future be                                     (5) Trade secret;
              discovered to be a "information security
                                                                                         (6) Trademark; or
              wrongful act"; or
                                                                                         (7) Other intellectual property rights or laws.
          (2) Any insured may in the future receive
              written notice of a "information security                            d.    Profits
              wrongful act", "claim" or "suit";                                          Disgorgement of profits, accounting or award
          is not notice of a specific "information security                              of profits, or any other return of profits.
          wrongful act".                                                           e.    Property Damage
2.   Exclusions                                                                          "Property damage".
     The following exclusions apply only to the cover-                        SECTION II - DEFINITIONS
     age provided under this form. These exclusions
     apply in addition to the exclusions in Paragraph 3.                      1.   "Bodily injury":
     of Section I - Coverage in your CyberFirst Essen-                             a.    Means any harm, including sickness or dis-
     tials General Provisions Form.                                                      ease, to the health of a person.
     This insurance does not apply to:                                              b.   Includes mental anguish, injury or illness, or
                                                                                         emotional distress.
     a.   Bodily Injury
          "Bodily injury".
                                                                              2.   "Coverage     territory" means anywhere in the
                                                                                    world, provided that no trade sanction, embargo
     b    Claims Or Suits By Insureds Against In-                                   or similar regulation imposed by the United States
          sureds                                                                    of America prohibits us from covering the loss.
          Loss for which a "claim" or "suit" is made or                       3.    "Identity information" means any of the following
          brought by or on behalf of any current or for-                            information concerning a person:
          mer insured against any current or former in-
          sured.                                                                    a.   Nonpublic personal information as defined in
                                                                                         the Gramm -Leach Bliley Act of 1999, or any
          This exclusion does not apply to any "claim"                                   of its amendments, or any regulation issued
          or "suit" made or brought by:                                                  pursuant to such Act;
          (1) Any person or organization that:                                      b.   Medical or health care information, including
              a.      Is an insured under Paragraph 4. of                                protected health information as defined in the
                      Section    II - Who Is An Insured               in                 Health Insurance Portability and Accountabil-
                      your CyberFirst Essentials General                                 ity Act of 1996, or any of its amendments, or
                      Provisions Form; or                                                any regulation issued pursuant to such Act;


Page 2of3                                 © 2012 The Travelers Indemnity Company. All rights reserved.                     PR Ti 14 02 12
                                Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                          Travelers Doc Mgmt 259 of 395
                                                                                                                        Exhibit A, Page 276
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 274 of 447 Page ID
                                   #:293
                                                                                                          CYBER LIABILITY


     c.   Personal information that is protected from                                any "security breach notification law" that ap-
          unauthorized access or acquisition under any                               plies to you.
          other local, state, federal or foreign law or                  5.   "Property damage" means physical damage to
          regulation; or                                                      tangible property of others, including all resulting
     d.   A driver's license or state identification num-                     loss of use of that property.
          ber; social security number; unpublished tele-                      For the purposes of this insurance, data, including
          phone number; or credit, debit or charge card                       information, facts or programs in any electronic or
          number, or other financial account number                           other format, is not tangible property.
          and any security code, access code, pass-
          word or PIN number associated with such                        6.   "Related information security wrongful acts"
          credit, debit or charge card number or other                        means two or more "information security wrongful
          financial account number.                                           acts" that have as a common connection, tie, or
                                                                              link    any fact,      circumstance,    situation,   event,
4.   "Information security wrongful act" means any of                         transaction, cause, or series of related facts, cir-
     the following committed by or on behalf of an in-                        cumstances, situations, events, transactions, or
     sured in the conduct of your business:                                   causes.
     a.   Failure to prevent unauthorized access to, or                  7.   "Security breach notification law" means any law
          use of, "identity information" of others ; or         -
                                                                              or regulation that requires an organization to no-
     b.   Failure to provide notification of any actual or                    tify persons that their nonpublic personal informa-
          potential unauthorized access to, - or use of,                      tion was or may have been accessed or acquired
          "identity information" of others as required by                     without their authorization.




PR T1 14 02 12                       © 2012 The Travelers Indemnity Company. All rights reserved.                           Page 3 of 3
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                     Travelers Doc Mgmt 260 of 395
                                                                                                                   Exhibit A, Page 277
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 275 of 447 Page ID
                                    #:294
                                                                                                                    CYBER LIABILITY


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   COVERAGE FOR FINANCIAL INTEREST IN
                    FOREIGN INSURED ORGANIZATIONS -
                         CYBERFIRST ESSENTIALS
This endorsement modifies insurance provided under the following:
         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY COVERAGE FORM
         CYBERFIRST ESSENTIALS TECHNOLOGY PRODUCTS OR SERVICES ERRORS AND OMISSIONS
            LIABILITY COVERAGE FORM

PROVISIONS                                                                   in the CYBERFIRST ESSENTIALS GENERAL
                                                                             PROVISIONS FORM is deleted.
1.   The following is added to Paragraph 1., Insuring
     Agreement, of SECTION I in each liability                         4.    Paragraph 13., When We Are Prohibited From
     coverage form shown above that is part of your                          Paying Supplementary Payments, of SECTION
     policy:                                                                 V - CYBER LIABILITY CONDITIONS in the
     In the event of "foreign cyber liability             loss"              CYBERFIRST    ESSENTIALS                           GENERAL
     incurred by a "foreign insured organization", or by                     PROVISIONS FORM is deleted.
     any other insured for whom such "foreign insured                  5.    The following is added to SECTION V - CYBER
     organization" is liable, we will reimburse the first                    LIABILITY CONDITIONS in the CYBERFIRST
     Named Insured, or any other Named Insured that                          ESSENTIALS GENERAL PROVISIONS FORM:
     is not a "foreign insured organization", for such
     "foreign cyber liability    loss" because of its                        Duties In The Event Of A Claim Or Suit For
     "financial interest" in     that "foreign insured                       Foreign Cyber Liability Loss
     organization". For purposes of this insurance,                          In the event of a "claim" or "suit" for "foreign
     amounts we reimburse under:                                             cyber liability loss" made or brought against a
     (1) Paragraph a. of the definition of "foreign                          "foreign insured organization", or any other
         cyber liability loss" will be deemed to be sums                     insured for whom such "foreign insured
         that such Named Insured must pay, or                                organization" is liable, the first Named Insured
          becomes legally obligated to pay, as                               must
         "damages" under this insurance;
                                                                             (1) Arrange to investigate and defend such
     (2) Paragraph b. of the definition of "foreign
                                                                                  "claim" or "suit";
         cyber liability loss" will be deemed to be
          payments we make under Paragraph                   2.,             (2) Notify us in writing in advance of any
         Supplementary Payments, of Section I -                                  proposed settlement of such "claim" or "suit";
         Coverage of the CyberFirst Essentials                                    and
         General Provisions Form; and
                                                                             (3) Comply with all other conditions of this
     (3) Paragraph c. of the definition of "foreign                              insurance as if such "claim" or "suit" were
          cyber liability loss" will be deemed to be                             made or brought against any insured that is
          "defense expenses" we pay under this                                     not a "foreign insured organization".
          insurance.
                                                                        6.   The following        is   added to the DEFINITIONS
2.   Paragraph 11., When We Are Prohibited From
                                                                             Section in the CYBERFIRST ESSENTIALS
     Defending An Insured, of SECTION V - CYBER
                                                                             GENERAL PROVISIONS FORM:
     LIABILITY CONDITIONS in the CYBERFIRST
     ESSENTIALS GENERAL PROVISIONS FORM                                      "CyberFirst        Essentials       first -party     coverage"
     is deleted.                                                             means any of the following coverages, if part of
3.   Paragraph 12., When We Are Prohibited From                              your policy:
     Paying Damages On Behalf Of An Insured, of                              a.    Security Breach Notification And Remediation
     SECTION V - CYBER LIABILITY CONDITIONS                                        Expenses And Payment Card Expenses
                                                                                   Coverage; or

PR T5 21 03 15                     © 2014 The Travelers Indemnity Company. All rights reserved.                                 Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                    Travelers Doc Mgmt 261 of 395
                                                                                                                      Exhibit A, Page 278
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 276 of 447 Page ID
                                   #:295


CYBER LIABILITY


    b.   Crisis Management                Service           Expenses                     Coverage    of the CyberFirst Essentials
         Coverage.                                                                       General Provisions Form that we would have
                                                                                         made with respect to:
    "Financial interest" means the insurable interest
    in a "foreign insured organization" because of:                                      (1) Any "claim" against an insured or your
                                                                                                indemnitee     that    we    would        have
    a.   Sole ownership of, or majority ownership
                                                                                                investigated; or
         interest   in,     such      "foreign    insured
         organization", either directly or through one or                                (2) Any "claim" or "suit" against an insured or
         more intervening subsidiaries;                                                      your indemnitee that we would have
                                                                                              settled or defended; or
    b.   Indemnification      of,    or        an       obligation       to
         indemnify:                                                                 c.   "Defense expenses" that we would have paid
                                                                                         in connection with any "claim" or "suit"
         (1) Such "foreign insured organization'; or                                     against an insured or your indemnitee that we
         (2) Any other insured for whom such "foreign                                    would have defended;
             insured organization" is liable;                                       but for the fact that such insured or indemnitee is
         for a "foreign cyber first -party loss" or "foreign                        located in a country or jurisdiction in which we are
         cyber liability loss"; or                                                  not licensed to provide insurance under "your
                                                                                    cyber   liability - coverage forms" and where
                                                                                            .
    c.   An obligation to obtain insurance for such
                                                                                    providing such insurance would violate the laws
         "foreign insured organization".
                                                                                    or regulations of such country or jurisdiction,
    "Foreign cyber first -party loss" means loss to                                 "Foreign insured                          means
                                                                                                             organization"                 any
    which the insurance provided under "CyberFirst                                  organization that:
    Essentials     first -party     coverage"           would    have
    applied but for the fact that the insured that                                  a.   Is an insured under Section II - Who Is An
    incurred or paid such loss is located in a country                                   Insured of the CyberFirst Essentials General
    or jurisdiction in which we are not licensed to                                      Provisions Form; and
    provide such insurance and where providing such                                 b.   Is located in a country or jurisdiction in which
    insurance would violate the laws or regulations of                                   we are not licensed to provide this insurance
    such country or jurisdiction.                                                        and where providing this insurance would
                                                                                         violate the laws or regulations of such country
    "Foreign cyber liability loss" means:                                                or jurisdiction.
    a.   Sums that an insured must pay, or becomes                             7.   The following replaces the definition of "coverage
         legallyobligated to pay, as "damages"                                      territory" in the DEFINITIONS Section of each
         because of loss to which the insurance                                     liability coverage form shown above that is part of
         provided under "your cyber liability coverage                              your policy:
         forms" would have applied;                 -
                                                                                    "Coverage territory"       means anywhere        in    the
    b.   Payments       described         in        Paragraph            2.,        world.
         Supplementary Payments, of Section                          I    -




Page 2 of 2                          © 2014 The Travelers Indemnity Company. All rights reserved.                           PRT5210315
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                         Travelers Doc Mgmt 262 of 395

                                                                                                                      Exhibit A, Page 279
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 277 of 447 Page ID
                                    #:296
                                                                                                    CYBER LIABILITY
POLICY NUMBER: 680-9M304995-19-42                                                                   ISSUE DATE: 02-01-19

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      BREACH ESSENTIALS ENDORSEMENT
This endorsement modifies insurance provided under the following:
          CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
          CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY COVERAGE FORM
                          SCHEDULE OF CYBER FIRST -PARTY LIMIT AND DEDUCTIBLE
                                                                          Limit                           - Deductible

Cyber First -Party Limit and Deductible                                   $ 10,000                         $



PROVISIONS
A. INTRODUCTION                                                            _   _(3)   Is first reported to us during the policy pe-
    The following is added to the Introductory Note in                                riod or within 90 days after the end of the
                                                                                      policy period.
    the CYBERFIRST ESSENTIALS GENERAL
    PROVISIONS FORM:                                                           But we will not reimburse you for "your pay-
                                                                               ment card expenses" that are "payment card
    THE LIMITS OF INSURANCE WILL BE RE-                                        contract penalties" or "chargebacks" unless
    DUCED BY THE PAYMENT OF YOUR SECUR-                                        you have agreed to -pay such _"payment card
    ITY BREACH NOTIFICATION AND REMEDIA-                                       contract penalties" or "chargebacks" in a
    TION EXPENSES, YOUR PAYMENT CARD EX-                                       "merchant service agreement" you entered
    PENSES AND YOUR CRISIS MANAGEMENT                                          into before such "security breach" occurred.
    SERVICE EXPENSES COVERED BY YOUR
                                                                               Each "security breach"- in a series of "related
    CYBERFIRST ESSENTIALS INFORMATION                                          security breaches" will be deemed to occur
    SECURITY LIABILITY COVERAGE FORM.                                          on the date the first "security breach" in that
B. CYBER FIRST -PARTY COVERAGES                                                series occurs.
    1.    The following is added to Paragraph 1., In-                           A "security breach" will be -deemed to have
          suring Agreement, of SECTION I - INFOR-                               been first reported to us on the date that we
          MATION SECURITY LIABILITY COVERAGE                                    first receive a written notice of such "security
          in the CYBERFIRST ESSENTIALS INFOR-                                  -breach" from any insured or any authorized
          MATION SECURITY LIABILITY COVERAGE                                   government entity.     -




          FORM:                                                                 In the event of a "foreign cyber first -party
                                                                               loss" that is "your security breach notification
          Security Breach Notification And Remedia-
                                                                               and remediation expenses" or "your payment
          tion Expenses And Payment Card Ex-                                   card expenses" incurred and paid by a "for-
          penses Coverage                                                      eign insured organization", we will reimburse
          We will reimburse you for loss to which this                         the first Named Insured, or any other Named
          insurance applies that is "your security                             Insured that is riot a "foreign insured organi-
          breach     notification and remediation ex-                           zation", for such "foreign cyber first -party
          penses" or "your payment card expenses" di-                           loss" because of its "financial interest" in that
          rectly attributed to a "security breach" that:                        "foreign insured organization". For purposes
          (1)   Is caused by an "information security                           of this insurance:
                wrongful act" committed on or after the                         (1) "Your security breach notification and re -
                Information   Security   Retroactive     Date                        mediation expenses" that we reimburse
                shown in the Declarations of this Cover-                             as "foreign cyber first -party loss" will be
                age Part and before the end of the policy                            deemed to be "your security breach notifi-
                period;                                                              cation and remediation expenses";
          (2) Occurs during the policy period; and



PR T4 97 03 15                      © 2014 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 6

                                                                                                Travelers Doc Mgmt 263 of 395
                                                                                                                Exhibit A, Page 280
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 278 of 447 Page ID
                                   #:297
CYBER LIABILITY


        (2) "Your payment card expenses" that we                              under this Crisis Management Service Ex-
            reimburse as "foreign cyber first -party                          penses Coverage.
              loss" will be deemed to be "your payment
              card expenses";
                                                                         2.   The following replaces the third paragraph of
                                                                              Paragraph 1.a.,        Defense Of Claims Or
        under this Security Breach Notification and                           Suits, of SECTION I - COVERAGE ín the
        Remediation Expenses And Payment Card                                 CYBERFIRST   ESSENTIALS                    GENERAL
        Expenses Coverage.                                                    PROVISIONS FORM:
        Crisis Management          Service      Expenses                      We may, at our discretion, investigate any
        Coverage                                                              "wrongful    act" or    "claim" and settle any
        We will reimburse you for "your crisis man-                           "claim" or "suit". But our right and duty to de-
        agement service expenses" that:                                       fend ends when we have used up the:

        (1) Arise :out of loss to which this insurance                        a.   Aggregate Limit in the payment of:
            applies that is caused by an "information                              (1) Judgments, settlements or "defense
            security wrongful act" committed on or                                     expenses"; and
            after the Information Security Retroactive-        -
                                                                                   (2) Loss that     is   "your cyber first -party
            Date shown in the Declarations of this                                      loss"; or
            Coverage Part and before the end of the
              policy period;                                                  b.   Each Wrongful Act Limit in the payment
                                                                                   of judgments, settlements or "defense ex-
        (2) Are first incurred by you during the policy                            penses".                    -

              period; and
                                                                         3. - The following replaces the last paragraph of
        (3) Are reported to us during the policy peri-                        Paragraph 2., Supplementary Payments, of
            od or within 90 days after the end of the                         SECTION I - COVERAGE in the CYBER-
              policy period.                                                  FIRST ESSENTIALS GENERAL PROVI-
        Each "information security wrongful act" in a                         SIONS FORM:
        series of "related information security. wrong-                       Our duty to make such payments ends when
        ful acts" will be deemed to have been com-                            we have used up the:      --
        mitted on the date the first "information "secur-
        ity wrongful act" in that series is committed.                        a.   Aggregate Limit in the payment of:
        Any of "your crisis management service ex-                                 (1) Judgments, settlements or "defense
        penses" that:                                                                  expenses"; and --                              -




        (1) Are first incurred by you after the end of                             (2) Loss that is "your cyber first -party
              the policy period; and                                                   loss"; or
        (2) Relate to any of "your crisis management                          b.   Each Wrongful Act Limit in the payment_
            service expenses" that are first incurred                              of judgments, settlements or "defense ex-
            by you during the policy period;   -                                   penses".
        will be deemed to have been incurred by you                     4.    The following exclusion is added to Para-
        during the policy period.                                             graph 2., Exclusions, of SECTION I - IN-
                                                                              FORMATION SECURITY LIABILITY COV-
        In the -event of a "foreign cyber first -party
                                                                              ERAGE in the CYBERFIRST ESSENTIALS
        loss" that is "your crisis management service
                                                                              INFORMATION SECURITY LIABILITY COV-
        expenses" incurred and paid by -a "foreign in-
                                                                              ERAGE FORM:
        sured organization", we will reimburse the
        first Named Insured, or any other Named In-                           PCI Attestation Of Compliance
        sured that is not a "foreign insured organiza-                        "Your payment card expenses" if:
        tion", for such "foreign cyber first -party loss"
        because of its "financial interest" in that "for-                     (1) You have not attested compliance with
        eign insured organization". For purposes of                                the "payment card security standards" by
        this insurance, "your crisis management serv-                              completing and signing a "PCI attestation
        ice expenses" that we reimburse as "foreign                                of compliance" within the twelve months
        cyber first -party loss" will be deemed to be                              immediately      preceding      the    "security
        "your crisis management service expenses"                                  breach"; or




Page 2 of 6                       © 2014 The Travelers Indemnity Company. All rights reserved.                     PRT4970315
                                                                                              Travelers Doc Mgmt 264 of 395
                                                                                                            Exhibit A, Page 281
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 279 of 447 Page ID
                                    #:298

                                                                                                                 CYBER LIABILITY


          (2) You fraudulently or intentionally misrepre-                         CONDITIONS in the CYBERFIRST ESSEN-
              sent that you are in compliance with the                            TIALS GENERAL PROVISIONS FORM:
              "payment card security standards" in
                                                                                  Payments for loss that is "your cyber
              completing the "PCI attestation of compli-
                                                                                  first -party loss" will be in currency of the
               ance".
                                                                                  United States of America. At our sole option,
C.   LIMITS OF INSURANCE                                                          we may make these payments in a different
     1. The following is added to SECTION III - LIM-                              currency. Any necessary currency conversion
          ITS OF INSURANCE in the CYBERFIRST                                      for such payments will be calculated based
          ESSENTIALS            GENERAL         PROVISIONS                        on the rate of exchange published in the Wall
          FORM:                                                                   Street Journal immediately preceding the
          Subject to the Aggregate Limit, the Cyber                               date the payment is processed.
          First -Party Limit shown in the Schedule Of                        2.   The following is added to SECTION V - CY-
          Cyber First -Party Limit And Deductible is the                          BER LIABILITY CONDITIONS in the CY-
          most we will pay for the sum of all loss that is                        BERFIRST ESSENTIALS GENERAL PRO-
          "your cyber first -party loss."                                         VISIONS FORM:
     2.   The following replaces the first paragraph of                           Duties In The Event Of A Security Breach
          Paragraph 2. of SECTION III - LIMITS OF
          INSURANCE in the CYBERFIRST ESSEN-                                      a.   You must see to it that we are notified in
          TIALS GENERAL PROVISIONS FORM:                        -                      writing as soon as practicable of a "secur-
                                                                                       ity breach" which may result in "your se-
          The Aggregate Limit is the most we will pay
                                                                                       curity breach notification and remediation
          for the sum of all:
                                                                                       expenses" or "your payment card ex-
          a.   "Damages" and "defense expenses" for                                    penses". Such notice should include:
               the combined total of all "claims" or
               "suits" for loss; and                                                   (1) How, when and where the "security
                                                                                            breach" occurred; and
          b.   Loss that is "your cyber first -party loss";
                                                                                       (2) The nature and extent of fees, costs
          to which the insurance provided under one or
                                                                                           or expenses incurred and paid by you
          more of "your cyber liability coverage forms"
                                                                                           which can be directly attributed to a
          applies.
                                                                                            "security breach".
D. DEDUCTIBLE
                                                                                  b.   You must:
    1. The following is added to the last sentence of
       Paragraph 1. of SECTION IV - DEDUCTI-                                           (1) Authorize us to obtain records and
       BLE in the CYBERFIRST ESSENTIALS                                                     other information;
          GENERAL PROVISIONS FORM:                                                     (2) Cooperate with us in the investigation
          The Each Wrongful Act Deductible does not                                        of the "security breach"; and
          apply to payments we make for loss that is                                   (3) Assist us, upon our request, in the
          "your cyber first -party loss".                                                   enforcement of any right against any
     2.The following is added to SECTION IV - DE-                                           person or organization which may be
       DUCTIBLE in the CYBERFIRST ESSEN-                                                    liable to you because of loss to which
       TIALS GENERAL PROVISIONS FORM:                                                       this insurance may also apply.
       We will not reimburse you for any of "your cy-                             Duties In The Event Of An Information Se-
       ber first -party loss" to which this insurance                             curity Wrongful Act That Causes A Foreign
       applies until the amount of such loss exceeds                              Cyber First -Party Loss
       the deductible shown in the Schedule Of Cy-
       ber First -Party Limit And Deductible. We will                             In the event an "information security wrongful
       then reimburse you for the amount of such                                  act" causes a "foreign cyber first -party loss",
       loss in excess of the deductible, up to the lim-                           the first Named Insured must comply with all
       it of insurance shown in the Schedule.                                     conditions of this policy as if the insured that
                                                                                  incurred and paid such "foreign cyber first -
E. CYBER LIABILITY CONDITIONS                                                     party loss" is not a "foreign insured organiza-
    1. The following is added to Paragraph 14., Cur-                              tion".
          rency, of SECTION V - CYBER LIABILITY




PR T4 97 03 15                         © 2014 The Travelers Indemnity Company. All rights reserved.                     Page 3 of 6

                                                                                                  Travelers Doc Mgmt 265 of 395
                                                                                                                  Exhibit A, Page 282
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 280 of 447 Page ID
                                   #:299

CYBER LIABILITY


F.   DEFINITIONS                                                                you have agreed to in a "merchant service
     The following is added to the DEFINITIONS Sec-                             agreement" with a financial institution;
     tion in the CYBERFIRST ESSENTIALS GENER-                              that apply to you.
     AL PROVISIONS FORM:                                                   "PCI attestation of compliance" means the decla-
     "Chargebacks":                                                         ration of compliance status with the Payment
                                                                           Card Industry Data Security Standards program
     a.   Means "payment card" charge reversals be-                        found in the "PCI self -assessment questionnaire"
          cause of the fraudulent use of "payment                          that applies to you.
          cards" or "identity information".
                                                                           "PCI forensic investigation" means a professional
     b.   Includes transaction fees assessed to proc-                      review of your computer systems by a "qualified
          ess such "payment card" charge reversals.                        forensic investigator" to determine your compli-
     "Merchant service agreement" means a contract                         ance with the "payment card security standards".
     between you and an acquiring bank or other ac-                        "PCI self -assessment questionnaire" means the
     quiring institution that establishes the terms and                    questionnaire, developed by the Payment Card
     conditions for accepting and processing "payment                      Industry Security Standards Council, that assists
     card" transactions.                                                   you in self -evaluation of your compliance with the
     "Payment card" means a credit card, debit card or                     "payment card security standards".
     charge card issued by a financial institution.
                                                                           "Qualified forensic investigator" means an organi-
     "Payment card contract penalties":                                    zation approved by the applicable "payment card"
     a.   Means fines or penalties incurred by you after                   issuing bank to conduct forensic investigations
          a "security breach" because of non-compli-                       after a "security breach".
          ance with the "payment card security stand- -                    "Qualified security assessor" means a person or
          ards".                                                           organization certified by the Payment Card Indus-
     b.   Does not include:                                                try Security Standards Council to assess compli-
                                                                           ance with "payment card security standards".
          (1) Fines or penalties assessed because of
              not promptly         reporting    a    "security             "Related security breaches" means two or more
              breach";                                                     "security breaches" that have as a common con-
                                                                           nection, tie, or link any fact, circumstance, situa-
          (2) Fines or penalties assessed because of                       tion, event, transaction, cause, or series of re-
              failure to properly validate system secur-                   lated facts, circumstances,        situation,   events,
              ity according to the "payment card secur-                    transactions, or causes.
              ity standards"; or
                                                                           "Security breach" means unauthorized access to,
          (3) Any interchange fees or changes in inter-                    or acquisition of, "identity information" owned, li-
              change fee schedules.                                        censed, maintained or stored by you.
     "Payment card security standards" means:                              "Security breach notification law" means any law
     a.   The most current edition of security standards                   or regulation that requires an organization to noti-
          contained in:                                                    fy persons that their nonpublic personal informa-
                                                                           tion was or may have been accessed or acquired
          (1) The Payment Card Industry Data Secur-                        without their authorization.
              ity Standards program (PCI DSS);
                                                                           "Software and hardware upgrade and scanning
          (2) Visa's Cardholder Information Security                       services expenses" means;
              Program (CISP);
                                                                           a.   Fees, costs or expenses for a "PCI forensic
          (3) MasterCard's Site Data Protection pro-                            investigation" arising out of a written notifica-
              gram (SDP);                                                       tion by a "payment card" issuing bank, mer-
          (4) American Express's Data Security Oper-                            chant bank, acquiring bank or other acquiring
              ating Policy; or                                                  institution that you are a likely common point
                                                                                of purchase source of a "security breach" or
          (5) Discover's Information Security and Com-
                                                                                otherwise involved in a "security breach" to
              pliance program (DISC); or
                                                                                determine if you are in compliance with the
     b.   Other security standards similar to those in                          "payment card security standards";
          Paragraphs a.(1) through a.(5) above that




Page 4 of 6                          © 2014 The Travelers Indemnity Company. All rights reserved.               PR T4 97 03 15

                                                                                                Travelers Doc Mgmt 266 of 395
                                                                                                          Exhibit A, Page 283
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 281 of 447 Page ID
                                   #:300

                                                                                                             CYBER LIABILITY


   b.   Costs or expenses to purchase and install                             (2) Fees, costs, or expenses of outside con-
        anti -virus   software,                systems
                                  point -of -sale                                 sultants retained by you, unless we agree
        software, firewall protection software, or fire -                         to reimburse you for such fees, costs, or
        wall protection hardware that satisfies the re-                            expenses;
        quirements of the "payment card security                              (3) Amounts that you voluntarily agree to pay
        standards", if, after a "security breach", it is                           to any person whose "identity informa-
        determined through a "PCI forensic investiga-                              tion" was accessed or acquired without
        tion" that you are out of compliance with the                              his or her authorization;
        "payment card security standards"; or
                                                                              (4) Fees, costs, or expenses in:
   c.   Costs for the scanning services of a "qualified
        security assessor" to certify that your up-                                (a) Retaining a public relations consul-
        graded software and hardware systems meet                                      tantor firm, or a crisis management
        the requirements of the "payment card secur-                                     consultant or firm; or
        ity standards", but only for the first such scan-                          (b) Planning or executing your public re-
        ning services after your software or hardware                                    lations campaign;
        systems, or both, are upgraded.                                            to mitigate any actual or potential nega-
   "Your crisis management service expenses":                                      tive publicity generated from the "security
   a.   Means the reasonable fees, costs or ex-                                    breach"; or
        penses incurred and paid by you in:                                   (5) "Your security breach notification and re -
        (1) Retaining a public relations consultant or                             mediation expenses".
            firm, or a crisis management consultant                      "Your security breach notification and remediation
             or firm; or                                                 expenses":
        (2) Planning or executing your public rela-                      a.   Means any of the following reasonable fees,
             tions campaign;                                                  costs or expenses incurred and paid by you
                                                                              which can be directly attributed to a "security
        to mitigate any actual or potential negative
                                                                              breach":
        publicity generated from loss to which this in-
        surance applies.                                                      (1) Forensic fees, costs or expenses to de-
                                                                                   termine   the cause of the "security
   b.   Does not include fees, costs or expenses you
                                                                                   breach" and the persons whose "identity
        incur to comply with any law or regulation.
                                                                                   information" was accessed or acquired
   "Your cyber first -party loss" means loss that is:                              without their authorization.
   a.   "Your security breach notification and reme-                          (2) Fees, costs or expenses to develop docu-
        diation expenses";                                                        ments or materials to notify the persons
   b.   "Your payment card expenses"; or                                          whose "identity information" was ac-
                                                                                  cessed or acquired without their author-
   c.   "Your crisis management service expenses".                                 ization.
   "Your payment card expenses":                                              (3) Costs of mailings or other communica-
   a.   Means any of the following reasonable fees,                                tions required to notify the persons whose
        costs or expenses incurred and paid by you                                 "identity information" was accessed or ac-
        which are directly attributed to a "security                               quired without their authorization.
        breach":                                                              (4) Costs of providing 365 days of credit
        (1) "Software and hardware upgrade and                                     monitoring services to persons whose
             scanning services expenses";                                          "identity information" was accessed or ac-
                                                                                   quired without their authorization, starting
        (2) "Payment card contract penalties"; or                                  with the date that you first notify such
        (3) "Chargebacks".                                                         persons of the "security breach".
   b.   Does not include:                                                     (5) Costs of establishing and maintaining a
        (1) Remuneration paid to your regular "em-                                call center to be used by persons whose
            ployees" for work beyond their normal                                 "identity information was accessed or ac-
             scheduled hours;                                                      quired without their authorization.




PR T4 97 03 15                     © 2014 The Travelers Indemnity Company. All rights reserved.                     Page 5 of 6

                                                                                              Travelers Doc Mgmt 267 of 395
                                                                                                             Exhibit A, Page 284
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 282 of 447 Page ID
                                   #:301
CYBER LIABILITY


        (6) Any other fees, costs, or expenses nec-                              to reimburse you for such fees, costs, or
              essary to   comply with     any    "security                       expenses.
              breach notification law" that applies to                      (3) Fines or penalties imposed by law or that
              you.                                                               any insured has agreed to pay for any
   b.   Does not include:                                                        reason.
        (1) Remuneration paid to your regular "em-                          (4) Amounts that you voluntarily agree to pay
            ployees" for work beyond their normal                                to any person whose "identity informa-
              scheduled hours.
                                                                                 tion" was accessed or acquired without
                                                                                 his or her authorization.
        (2) Fees, costs, or expenses of outside con-
                                                                            (5) "Your crisis management service ex-
             sultants retained by you, unless we agree                           penses".




Page 6 of 6                      © 2014 The Travelers Indemnity Company. All rights reserved                 PR T4 97 03 15

                                                                                            Travelers Doc Mgmt 268 of 395
                                                                                                        Exhibit A, Page 285
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 283 of 447 Page ID
                                    #:302
                                                                                                           CYBER LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF ADVERTISING INJURY AND PERSONAL
   INJURY DEFINITIONS INFORMATION SECURITY                     -
                    LIABILITY
This endorsement modifies insurance provided under the following:
           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM

PROVISIONS
1.   The following replaces the definition of "advertis-                       BERFIRST ESSENTIALS GENERAL PROVI-
     ing injury" in the DEFINITIONS Section of the CY-                         SIONS FORM, but only for the purpose of the in-
     BERFIRST ESSENTIALS GENERAL PROVI-                                        surance provided under your CyberFirst Essen-
     SIONS FORM, but only for the purpose of the in-                           tials Information Security Liability Coverage Form:
     surance provided under your CyberFirst Essen-                             "Personal injury" means injury, other than "adver-
     tials Information Security Liability Coverage Form:                       tising injury", caused by one or more of the follow-
     "Advertising injury" means injury, other than "per-                       ing offenses:
     sonal injury", caused by one or more of the fol-                          a.   False arrest, detention or imprisonment;
     lowing offenses:
                                                                               b.   Malicious prosecution;
     a.    Oral or written publication, including publica-
           tion by electronic means, of material in your                       c.   The wrongful eviction from, wrongful entry in-
           "advertisement" that slanders or libels a per-                           to, or invasion of the right of private occu-
           son or organization or disparages a person's                             pancy of a room, dwelling or premises that a
           or organization's goods, products or services,                           person occupies, provided that the wrongful
           provided that the "claim" is made or the "suit"                          eviction, wrongful entry or invasion of the
           is brought by a person or organization that                              right of private occupancy is committed by or
           claims to have been slandered or libeled, or                             on behalf of the owner, landlord or lessor of
           that claims to have had its goods, products or                           that room, dwelling or premises;
           services disparaged;                                                d.    Oral or written publication, including publica-
     b.    Oral or written publication, including publica-                          tion by electronic means, of material that
           tion by electronic means, of material in your                             slanders or libels a person or organization or
           "advertisement" that:                                                    disparages a person's or organization's
                                                                                    goods, products or services, provided that the
           (1) Appropriates a person's name, voice,                                  "claim" is made or the "suit" is brought by a
               photograph or likeness; or                                            person or organization that claims to have
           (2) Unreasonably places a person in a false                               been slandered or libeled, or that claims to
               light; or                                                             have had its goods, products or services dis-
                                                                                     paraged; or
     c.    Infringement of copyright, "title" or "slogan" in
           your "advertisement", provided that the                             e.    Oral or written publication, including publica-
           "claim" is made or the "suit" is brought by a                             tion by electronic means, of material that:
           person or organization that claims ownership                              (1) Appropriates a person's name, voice,
           of such copyright, "title" or "slogan".                                        photograph or likeness; or
2.   The following replaces the definition of "personal                              (2) Unreasonably places a person in a false
     injury" in the DEFINITIONS Section of the CY-                                        light.




PR T5 14 01 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 1
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                      Travelers Doc Mgmt 269 of 395
                                                                                                                    Exhibit A, Page 286
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 284 of 447 Page ID
                                   #:303
                                                                                                                                CYBER LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  CALIFORNIA MANDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
           CYBERFIRST ESSENTIALS LIABILITY COVERAGE

PROVISIONS                                                                                           (b) You or your representative                 in
1.   The following replaces Paragraphs 2. and 3. of                                                        pursuing a claim under this pol-
     the Cancellation Common Policy Condition:                                                             icy.

     2.    All Policies In Effect For 60 Days Or Less                                           (3) A judgment by a court or an adminis-
                                                                                                    trative tribunal that you have violated
           If this policy has been in effect for 60 days or                                         a California or Federal law, having as
           less, and is not a renewal of a policy we have                                           one of its necessary elements an act
           previously issued, we may cancel this policy                                             which materially increases any of the
           by mailing or delivering to the first Named In-                                           risks insured against.
           sured at the mailing address shown in the
           policy and to the producer of record, advance                                        (4) Discovery of willful or grossly negli-
           written notice of cancellation, stating the rea-                                         gent acts or omissions, or of any vio-
           son for cancellation, at least:                                                           lations of state laws or regulations es-
                                                                                                     tablishing safety standards, by you or
           a.   10 days before the effective date of can-                                            your representative, which materially
                cellation if we cancel for:                                                          increase any of the risks insured
                (1) Nonpayment of premium; or                                                        against.
                (2) Discovery of fraud by:                                                      (5) Failure by you or your representative
                       (a) Any insured or his or her repre-                                         to implement reasonable loss control
                           sentative in obtaining this insur-                                       requirements, agreed to by you as a
                          ance; or                                                                  condition of policy issuance, or which
                                                                                                    were conditions precedent to our use
                       (b) You or your representative in                                            of a particular rate or rating plan, íf
                           pursuing a claim under this pol-                                         that failure materially increases any
                          icy.                                                                       of the risks insured against.
           b.   30 days before the effective date of can-                                       (6) A determination by the Commissioner
                cellation if we cancel for any other rea-                                           of Insurance that the:
                son.
                                                                                                     (a) Loss of, or changes in, our rein-
     3.    All Policies In Effect For More Than 60                                                         surance covering all or part of the
           Days                                                                                            risk would threaten our financial
           a.   If this policy has been in effect for more                                                 integrity or solvency; or
                than 60 days, or is a renewal of a policy                                            (b) Continuation of the policy cover-
                we issued, we may cancel this policy only                                                  age would:
                upon the occurrence, after the effective
                date of the policy, of one or more of the                                                  (i)    Place us in violation of Cali-
                following:                                                                                        fornia law or the laws of the
                                                                                                                  state where we are domi-
                (1) Nonpayment of premium, including                                                              ciled; or
                    payment due on a prior policy we is-
                    sued and due during the current pol-                                                   (ii) Threaten our solvency.
                       icy term covering the same risks.                                             (7)   A change by you or your repre-
                (2) Discovery of fraud or material misrep-                                                 sentative in the activities or prop-
                    resentation by:                                                                        erty of the commercial or indus-
                                                                                                           trial enterprise, which results in a
                       (a) Any insured or his or her repre-                                                materially     added,     increased      or
                           sentative in obtaining this insur-                                              changed risk, unless the added,
                          ance; or


PR F3 46 02 12                             © 2012 The Travelers Indemnity Company. All rights reserved.                                Page 1 of 2
                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                            Travelers Doc Mgmt 270 of 395
                                                                                                                              Exhibit A, Page 287
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 285 of 447 Page ID
                                    #:304
CYBER LIABILITY


                          increased or changed risk            is in-                 a.    If the transfer or renewal of a policy, with-
                          cluded in the policy.                                             out any changes in terms, conditions, or
          b. We will mail or deliver advance written                                        rates, is between us and a member of our
              notice of cancellation, stating the reason                                    insurance group.
              for cancellation, to the first Named In-                                 b.   If the policy has been extended for 90
              sured, at the mailing address shown in                                        days or less, provided that notice has
              the policy, and to the producer of record,                                    been given in accordance with Paragraph
              at least:                                                                     1. above.
              (1) 10 days before the effective date of                                 c.   If you have obtained replacement cover-
                  cancellation if we cancel for nonpay-                                     age, or if the first Named Insured has
                  ment of premium or discovery of                                           agreed, in writing, within 60 days of the
                  fraud; or                                                                 termination of the policy, to obtain that
              (2) 30 days before the effective date of                                      coverage.
                  cancellation if we cancel for any other                              d.   If the policy is for a period of no more
                  reason listed in Paragraph 3.a.                                           than -60 days and you are notified at the
2.   The following condition is added and supersedes                                        time of issuance that     it will   not be re-
     any provision to the contrary:                                                         newed.

     When We Do Not Renew                                                              e.   If the -first Named Insured requests a
                                                                                            change -in the terms or conditions or risks
     1.   Subject to the provisions of Paragraphs 2.                                        covered by the policy within 60 days of
          and 3. below, if we elect not to renew this pol-                                  the end of the policy period.
          icy, we will mail or deliver written notice stat-
          ing the reason for nonrenewal to the first                                   f.   If we have made a written offer to you, in
          Named Insured shown in the Declarations                                           accordance with the timeframes shown in
          and to the producer of record, at least 60                                        Paragraph 1., to renew the insurance un-
          days, but not more than 120 days, before the                                      der changed terms or conditions or at an
          expiration or anniversary date.                                                   -increased premium rate, when the           in-
                                                                                            crease exceeds 25%.
     2.   We will mail or deliver our notice to the first
          Named Insured, and to the producer of re-                         3.   The following replaces the term "spouse" wher-
          cord, at the mailing address shown in the                              ever it appears in the policy:
          Declarations.                                                           Spouse or registered domestic partner under
     3.   We are not required to send notice of nonre-                           California law.
          newal in the following situations:




Page 2 of 2                             © 2012 The Travelers Indemnity Company. All rights reserved.                     PRF3460212
                              Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                        Travelers Doc Mgmt 271 of 395
                                                                                                                      Exhibit A, Page 288
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 286 of 447 Page ID
                                   #:305




                                                  LIQUOR LIABILITY




                                                       Travelers Doc Mgmt 272 of 395
                                                                  Exhibit A, Page 289
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 287 of 447 Page ID
                                   #:306




 LIQUOR LIABILITY




                                                     Travelers Doc Mgmt 273 of 395
                                                                  Exhibit A, Page 290
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 288 of 447 Page ID
                                   #:307
                                                                                    COMMERCIAL GENERAL LIABILITY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                LIQUOR LIABILITY COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:
           COMMERCIAL GENERAL LIABILITY COVERAGE FORM

PROVISIONS                                                                 q    "Bodily injury" or "property damage" aris-
A. The following is added to Section I - Coverage                               ing out of "your product". This exclusion
    A - Bodily Injury And Property Damage Liabil-                               does not apply to "bodily injury" or "prop-
     ity Paragraph 1. Insuring Agreement:                                       erty damage" for which the insured or the
                                                                                insured's indemnitees may be liable by
     f. "Bodily injury" or "property damage" arising                            reason of
           out of the "liquor liability hazard" shall be
           deemed to be caused by an "occurrence".                              (1) Causing or contributing to intoxication
                                                                                    of any person;
B.   Section III Limits Of Insurance is amended by
     replacing item 5. with the following:                                      (2) The furnishing of alcoholic beverages
                                                                                    to a person under the legal drinking
     5. Subject to 2. or 3. above, whichever applies,                               age or under the influence of alcohol;
          the Each Occurrence Limit is the most that                                or
          we will pay for the sum of:
                                                                                (3) Any statute, ordinance or regulation
           (a) Damages under Coverage A other- than                                relating to the sale, gift, distribution or
               damages arising out of the "liquor liability                        use of alcoholic beverages.
                hazard";
                                                                           r.   "Bodily injury" or "property damage" with
           (b) Medical expenses under Coverage C;                               respect to which other insurance is af-
                and                                                             forded or which would be afforded but for
           (c) Damages arising out of the "liquor liability                     the exhaustion of the limits of insurance.
                hazard"                                                         This exclusion does not apply if the other
           because of all "bodily injury" and "property -                       insurance responds to damages imposed
           damage" arising out of any one "occurrence".                         on the insured by reason of the selling,
     Under paragraph 2. Exclusions of Section                                   serving or furnishing of any alcoholic
C.                                                            I
                                                                                beverage.
     Coverage A - Bodily Injury And Property
     Damage Liability, exclusions b., c., f., g.,       h., I.,   E.   Only as respects the PROVISIONS of this en-
     j., k., I., m. and n. do not apply to the "liquor liabil-         dorsement, the following is added to Section V -
     ity hazard".                  -
                                                                       Definitions:          _



D.   Only as respects the PROVISIONS of this en-                       "Liquor liability hazard" includes all "bodily injury"
     dorsement within the "liquor liability hazard" defi-              and "property damage" arising out of the selling,
     nition:                                                           serving or furnishing of any alcoholic beverage.
     1.    Under paragraph 2. Exclusions of Section I             F.   Only as respects the PROVISIONS of this en-
           Coverage A - Bodily Injury And Property                     dorsement, the definition of "bodily injury" in Sec-
           Damage Liability, the following exclusions                  tion V - Definitions is deleted and replaced by:
           are added:                                                  "Bodily injury" means bodily injury, sickness or
           p.   "Bodily injury" or "property damage" aris-             disease sustained by a person along with dam-
                ing out of the "liquor liability hazard" does          ages for care, loss of services or loss of support
                not apply while any required license is                including death resulting from any of these.
                suspended or after such license expires,
                is canceled or revoked.




MP T1 1311 03               Copyright, The Travelers Indemnity Company, 2003                                     Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                         Travelers Doc Mgmt 274 of 395
                                                                                                       Exhibit A, Page 291
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 289 of 447 Page ID
                                   #:308




                                                MULTIPLE SUBLINE
                                                 ENDORSEMENTS




                                                      Travelers Doc Mgmt 275 of 395
                                                                   Exhibit A, Page 292
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 290 of 447 Page ID
                                   #:309




  MULTIPLE SUBLINE
  ENDORSEMENTS




                                                      Travelers Doc Mgmt 276 of 395

                                                                  Exhibit A, Page 293
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 291 of 447 Page ID
                                    #:310

                                                                            COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      LIMITATION WHEN TWO OR MORE POLICIES APPLY
This endorsement modifies insurance provided under the following:
         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         EMPLOYEE BENEFITS LIABILITY COVERAGE PART
         LIQUOR LIABILITY COVERAGE PART
         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
Provisions
1.   Injury, damage or loss might be covered by this policy and also by other policies issued to you by us or any
     Travelers affiliate. When these other policies contain a provision similar to this one, the amount we will pay is
     limited. The maximum that we will pay under all such policies combined is the highest limit that applies in
     any one of these policies.
2.   This does not apply to any personal liability policy or to any Umbrella, Excess or Protective Liability Policy.




CG T3 3311 03                     Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1

                                                                                    Travelers Doc Mgmt 277 of 395
                                                                                                   Exhibit A, Page 294
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 292 of 447 Page ID
                                   #:311




                                                          INTERLINE
                                                      ENDORSEMENTS




                                                      Travelers Doc Mgmt 278 of 395

                                                                 Exhibit A, Page 295
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 293 of 447 Page ID
                                   #:312




 INTERLINE
 ENDORSEMENTS




                                                      Travelers Doc Mgmt 279 of 395

                                                                   Exhibit A, Page 296
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 294 of 447 Page ID
                                   #:313



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            FEDERAL TERRORISM RISK INSURANCE ACT
                        DISCLOSURE
This endorsement applies to the insurance provided under the following:
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT -RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
            ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
            INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY - NEW YORK DEPARTMENT OF TRANS-
             PORTATION      .



        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Commercial Liability coverage included in this policy that is subject to the federal Terrorism
            Risk Insurance Act of 2002 as amended
PROVISIONS
The federal Terrorism Risk Insurance Act of 2002 as amended ("TRIA") establishes a program under which the
Federal Government may partially reimburse "Insured Losses" (as defined in TRIA) caused by "Acts Of Terror-
ism" (as defined in TRIA). Act Of Terrorism is defined in Section 102(1) of TRIA to mean any act that is certified
by the -Secretary of the Treasury - in consultation with the Secretary of Homeland Security and the Attorney Gen-
eral of the United States - to be an act of terrorism; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United States in
the case of certain air carriers or vessels or the premises of a United States Mission; and to have been committed
by an individual or individuals as part of an effort to coerce the civilian population of the United States or to influ-
ence the policy or affect the conduct of the United States Government by coercion.
The Federal Government's share of compensation for such Insured Losses is established by TRIA and is a per-
centage of the amount of such Insured Losses in excess of each Insurer's "Insurer Deductible" (as defined in
TRIA), subject to the "Program Trigger" (as defined in TRIA). Through 2020, that percentage is established by
TRIA as follows:
85% with respect to such Insured Losses occurring in calendar year 2015.
84% with respect to such Insured Losses occurring in calendar year 2016.
83% with respect to such Insured Losses occurring in calendar year 2017.
82% with respect to such Insured Losses occurring in calendar year 2018.
81% with respect to such Insured Losses occurring in calendar year 2019.
80% with respect to such Insured Losses occurring in calendar year 2020.


ILT3680115                            © 2015 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                                   Travelers Doc Mgmt 280 of 395

                                                                                                                  Exhibit A, Page 297
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 295 of 447 Page ID
                                   #:314



In no event, however, will the Federal Government be required to pay any portion of the amount of such Insured
Losses occurring in a calendar year that in the aggregate exceeds $100 billion, nor will any Insurer be required to
pay any portion of such amount provided that such Insurer has met its Insurer Deductible. Therefore, if such In-
sured Losses occurring in a calendar year exceed $100 billion in the aggregate, the amount of any payments by
the Federal Government and any coverage provided by this policy for losses caused by Acts Of Terrorism may be
reduced.
For each coverage provided by this policy that applies to such Insured Losses, the charge for such Insured
Losses is included in the premium for such coverage. The charge for such Insured Losses that has been included
for each such coverage is indicated below, and does not include any charge for the portion of such Insured
Losses covered by the Federal Government under TRIA.
        1% of each applicable Commercial Liability Coverage premium.




Page 2 of 2                         © 2015 The Travelers Indemnity Company. All rights reserved.                     IL T3 68 01 15
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                                  Travelers Doc Mgmt 281 of 395
                                                                                                                 Exhibit A, Page 298
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 296 of 447 Page ID
                                   #:315



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF COMMON POLICY CONDITIONS                                                                         -
     PROHIBITED COVERAGE UNLICENSED INSURANCE               -
          AND TRADE OR ECONOMIC SANCTIONS
This endorsement modifies insurance provided under the following:
        ALL COVERAGES INCLUDED IN THIS POLICY

The following is added to the Common Policy Condi-                      b.   The furnishing of certificates or other evi-
tions:                                                                       dence of insurance in any country or jurisdic-
Prohibited Coverage - Unlicensed Insurance                                   tion in which we are not licensed to provide
                                                                             insurance.
1. With respect to loss sustained by any insured, or
   loss to any property, located in a country or juris-            Prohibited Coverage - Trade Or Economic Sanc-
   diction in which we are not licensed to provide -               tions
   this insurance, this insurance does not apply to                We will provide coverage for any loss, or otherwise
   the extent that insuring such loss would violate                will provide any benefit, only to the extent that provid-
     the laws or regulations of such country or jurisdic-          ing such coverage or benefit does not expose us or
     tion.                                                         any of our affiliated or parent companies to:
2.   We do not assume responsibility for:                          1.   Any trade or economic sanction under any law or
     a.    The payment of any fine, fee, penalty or other               regulation of the United States of America; or
           charge that may be imposed on any person                2.   Any other applicable trade or economic sanction,
           or organization in any country or jurisdiction
           because we are not licensed to provide insur-
           ance in such country or jurisdiction; or




IL T4 12 03 15                    © 2014 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1

                                                                                             Travelers Doc Mgmt 282 of 395
                                                                                                         Exhibit A, Page 299
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 297 of 447 Page ID
                                   #:316



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        DELUXE PROPERTY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT -RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
           ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EQUIPMENT BREAKDOWN COVERAGE PART
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY - NEW YORK DEPARTMENT OF
           TRANSPORTATION
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended


The following is added to this policy. This provision                  "Certified act of terrorism" means an act that is certi-
can limit coverage for any loss arising out of a "certi-               fied by the Secretary of the Treasury, in accordance
fied act of terrorism" if such loss is otherwise covered               with the provisions of "TRIA", to be an act of terrorism
by this policy. This provision does not apply if and to                pursuant to "TRIA". The criteria contained in "TRIA"
the extent that coverage for the loss is excluded or                   for a "certified act of terrorism" include the following:
limited by an exclusion or other coverage limitation for               1. The act resulted in insured losses in excess of $5
losses arising out of "certified acts of terrorism" in an-                  million in the aggregate, attributable to all types of
other endorsement to this policy.                                           insurance subject to "TRIA"; and
If aggregate insured losses attributable to "certified                 2.   The act is a violent act or an act that is dangerous
acts of terrorism" exceed $100 billion in a calendar                        to human life, property or infrastructure and is
year and we have met our insurer deductible under                           committed by an individual or individuals as part
"TRIA", we will not be liable for the payment of any                       of an effort to coerce the civilian population of the
portion of the amount of such losses that exceeds                          United States or to influence the policy or affect
                                                                           the conduct of the United States Government by
$100 billion, and in such case, insured losses up to
                                                                           coercion.
that amount are subject to pro rata allocation in ac-
cordance with procedures established by the Secre-                     "TRIA" means the federal Terrorism Risk Insurance
                                                                       Act of 2002 as amended.
tary of the Treasury.



IL T4 14 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                          Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.

                                                                                                   Travelers Doc Mgmt 283 of 395
                                                                                                                  Exhibit A, Page 300
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 298 of 447 Page ID
                                   #:317



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:
        COMMERCIAL PROPERTY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        FARM COVERAGE PART

A. The exclusion set forth in Paragraph B. applies to                       croorganism that induces or is capable of induc-
                                                                                                                                 -
    all coverage under all forms and endorsements                           ing physical distress, illness or disease.               __
    that comprise this Coverage Part or Policy, in-                    C. With respect to any loss or damage subject .to the
    cluding but not limited to forms or endorsements
                                                                           exclusion in Paragraph B., such exclusion -super-
    that cover property damage to buildings or per-                                                                     ú.
                                                                            sedes any exclusion relating to "pollutants`-'_
    sonal property and forms or endorsements that
    cover business income, extra expense, rental                       D. The terms of the exclusion in Paragraph B., or the
    value or action of civil authority.                                    inapplicability of this exclusion to a particular -loss,
                                                                           do not serve to create coverage for any-loss=thát
B. We will not pay for loss or damage caused by or                         would otherwise be excluded under this Coverage
    resulting from any virus, bacterium or other mi -                       Part or Policy.                                  -




IL T3 82 05 13                      © 2013 The Travelers Indemnity Company. All rights reserved.                           Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                   Travelers Doc Mgmt 284 of 395
                                                                                                                  Exhibit A, Page 301
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 299 of 447 Page ID
                                   #:318


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NUCLEAR ENERGY LIABILITY EXCLUSION
                            ENDORSEMENT
                                                      (Broad Form)


This endorsement modifies insurance provided under the following:
           COMMERCIAL AUTOMOBILE COVERAGE PART
           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           FARM COVERAGE PART
           LIQUOR LIABILITY COVERAGE PART
           MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
           OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
           POLLUTION LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
           RAILROAD PROTECTIVE LIABILITY COVERAGE PART
           UNDERGROUND STORAGE TANK POLICY

1.   The insurance does not apply:                                       "hazardous properties" of "nuclear material",
     A.    Under any Liability Coverage, to "bodily in-                  if:
           jury" or "property damage":                                   (1) The "nuclear material" (a) is at any "nu-
           (1) With respect to which an "insured" under                      clear facility" owned by, or operated by or
               the policy is also an insured under a nu-                     on behalf of, an "insured" or (b) has been
               clear energy liability policy issued by Nu-                   discharged or dispersed therefrom;
               clear Energy Liability Insurance Associa-                 (2) The "nuclear material" is contained in
               tion, Mutual Atomic Energy Liability Un-                        "spent fuel" or "waste" at any time pos-
               derwriters, Nuclear Insurance Association                       sessed,    handled,     used,    processed,
               of Canada or any of their successors, or                      stored, transported or disposed of, by or
               would be an insured under any such pol-                       on behalf of an "insured"; or
               icy but for its termination upon exhaustion               (3) The "bodily injury" or "property damage"
               of its limit of liability; or                                   arises out of the furnishing by an "in-
           (2) Resulting from the "hazardous properties"                       sured" of services, materials, parts or
               of "nuclear material" and with respect to                       equipment in connection with the plan-
               which (a) any person or organization is                         ning, construction, maintenance, opera-
               required to maintain financial protection                       tion or use of any "nuclear facility", but if
               pursuant to the Atomic Energy Act of                            such facility is located within the United
               1954, or any law amendatory thereof, or                         States of America, its territories or pos-
               (b) the "insured" is, or had this policy not                    sessions or Canada, this exclusion (3)
               been issued would be, entitled to indem-                        applies only to "property damage" to such
               nity from the United States of America, or                      "nuclear facility" and any property thereat.
               any agency thereof, under any agreement        2.     As used in this endorsement:
               entered  into by the United States of
               America, or any agency thereof, with any              "Hazardous properties" includes radioactive, toxic
                                                                     or explosive properties.
               person or organization.
     B.    Under any Medical Payments coverage, to                   "Nuclear material" means "source material", "spe-
           expenses incurred with respect to "bodily in-             cial nuclear material" or "by-product material".
           jury" resulting from the "hazardous properties"           "Source material", "special nuclear material", and
           of "nuclear material" and arising out of the              "by-product material" have the meanings given
           operation of a "nuclear facility" by any person           them in the Atomic Energy Act of 1954 or in any
           or organization.                                          law amendatory thereof.
     C. Under any Liability Coverage, to "bodily in-                 "Spent fuel" means any fuel element or fuel com-
        jury" or "property damage" resulting from                    ponent, solid or liquid, which has been used or
                                                                     exposed to radiation in a "nuclear reactor".

IL00210908                                    © ISO Properties, Inc., 2007                                     Page 1 of 2

                                                                                         Travelers Doc Mgmt 285 of 395

                                                                                                      Exhibit A, Page 302
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 300 of 447 Page ID
                                   #:319


   "Waste" means any waste material (a) containing                        the total amount of such material in the
   "by-product material" other than the tailings or                       custody of the "insured" at the premises
   wastes produced by the extraction or concentra-                        where such equipment or device is lo-
   tion of uranium or thorium from any ore proc-                          cated consists of or contains more than
   essed primarily for its "source material" content,                     25 grams of plutonium or uranium 233 or
   and (b) resulting from the operation by any per-                       any combination thereof, or more than
   son or organization of any "nuclear facility" in-                      250 grams of uranium 235;
   cluded under the first two paragraphs of the defi-              (d) Any structure, basin, excavation, prem-
   nition of "nuclear facility".                                       ises or place prepared or used for the
   "Nuclear facility" means:                                              storage or disposal of "waste";
       (a) Any "nuclear reactor";                              and includes the site on which any of the forego-
       (b) Any equipment or device designed or                 ing is located, all operations conducted on such
           used for (1) separating the isotopes of             site and all premises used for such operations.
              uranium or plutonium, (2) processing or          "Nuclear reactor" means any apparatus designed
              utilizing "spent fuel", or (3) handling,         or used to sustain nuclear fission in a self-
              processing or packaging "waste";                 supporting chain reaction or to contain a critical
       (c) Any equipment or device used for the                mass of fissionable material.
              processing,  fabricating or alloying of          "Property damage" includes all forms of radioac-
              "special nuclear material" if at any time        tive contamination of property.




Page 2 of 2                                © ISO Properties, Inc., 2007                               IL 00 21 09 08

                                                                                   Travelers Doc Mgmt 286 of 395
                                                                                               Exhibit A, Page 303
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 301 of 447 Page ID
                                    #:320


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  CALIFORNIA CHANGES
This endorsement modifies insurance provided under the following:
          COMMERCIAL INLAND MARINE COVERAGE PART
          COMMERCIAL PROPERTY COVERAGE PART
          EQUIPMENT BREAKDOWN COVERAGE PART
          FARM COVERAGE PART - FARM PROPERTY - OTHER FARM PROVISIONS FORM - ADDITIONAL
          COVERAGES, CONDITIONS, DEFINITIONS
          FARM COVERAGE PART - LIVESTOCK COVERAGE FORM
          FARM COVERAGE PART - MOBILE AGRICULTURAL MACHINERY AND EQUIPMENT COVERAGE
          FORM
          STANDARD PROPERTY POLICY

A. When this endorsement is attached to the Stan-              make written request for an appraisal of the loss
    dard Property Policy CP 00 99 the term Coverage            ("loss"). If the request is accepted, each party will
    Part in this endorsement is replaced by the term           select a competent and impartial appraiser. Each
    Policy.                                                    party shall notify the other of the appraiser se-
B. The Concealment, Misrepresentation Or Fraud                 lected -within 20 days of the request. The two ap-
    Condition is replaced by the following with respect        praisers will select an umpire. If they cannot
    to loss ("loss") or damage caused by fire:                 agree within 15 days, either may request that se-
                                                               lection be made by a judge of a court having ju-
    We do not provide coverage to the insured ("in-            risdiction. The appraisers will state separately the
    sured") who, whether before or after a loss                value of the property and amount of loss ("loss").
    ("loss"), has committed fraud or intentionally con-        If they fail to agree, they will submit their differ-
    cealed or misrepresented any material fact or cir-         ences to the umpire. A decision agreed to by any
    cumstance concerning:                                      two will be binding. Each party will:
    1.    This Coverage Part;                                  1.   Pay its chosen appraiser; and
    2.    The Covered Property;                                2.   Bear the other expenses of the appraisal and
    3.    That insured's ("insured's") interest in the              umpire equally.
          Covered Property; or                                If there is an appraisal, we will still retain our right
    4.    A claim under this Coverage Part or Cover-          to deny the claim.
          age Form.                                        E. The Appraisal Condition in:
C. The Concealment, Misrepresentation Or Fraud                 1.   Business Income (And Extra Expense) Cov-
    Condition is replaced by the following with respect             erage Form CP 00 30; and
    to loss ("loss") or damage caused by a Covered
    Cause of Loss other than fire:                             2.   Business Income (Without Extra Expense)
                                                                    Coverage Form CP 00 32;
    This Coverage Part is void if any insured ("in-
    sured"), whether before or after a loss ("loss"),          is replaced by the following:
    has committed fraud or intentionally concealed or          If we and you disagree on the amount of Net In-
    misrepresented any material fact or circumstance           come and operating expense or the amount of
    concerning:                                                loss, either may make written request for an ap-
    1. This Coverage Part;
                                                               praisal of the loss. If the request is accepted,
                                                               each party will select a competent and impartial
    2.    The Covered Property;                                appraiser. Each party shall notify the other of the
    3.  An insured's ("insured's") interest in the Cov-        appraiser selected within 20 days of the request.
        ered Property; or                                      The two appraisers will select an umpire. If they
   4. A claim under this Coverage Part or Cover-               cannot agree within 15 days, either may request
        age Form.                                              that selection be made by a judge of a court hav-
                                                               ing jurisdiction. The appraisers will state sepa-
D. Except as provided in E., the Appraisal Condition           rately the amount of Net Income and operating
   is replaced by the following:                               expense or amount of loss. If they fail to agree,
   If we and you disagree on the value of the prop-            they will submit their differences to the umpire. A
    erty or the amount of loss ("loss"), either may
IL01040907                                 © ISO Properties, Inc., 2006                                   Page 1 of 2

                                                                                  Travelers Doc Mgmt 287 of 395

                                                                                                 Exhibit A, Page 304
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 302 of 447 Page ID
                                   #:321


   decision agreed to by any two will be binding.           b.   Bear the other expenses of the appraisal and
   Each party will:                                              umpire equally.
   a.   Pay its chosen appraiser; and                       If there is an appraisal, we will still retain our right
                                                            to deny the claim.




Page 2 of 2                             © ISO Properties, Inc., 2006                               IL 01 04 09 07

                                                                               Travelers Doc Mgmt 288 of 395

                                                                                            Exhibit A, Page 305
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 303 of 447 Page ID
                                    #:322



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    CALIFORNIA CHANGES CANCELLATION                     -
                             AND NONRENEWAL
This endorsement modifies insurance provided under the following:
            CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
            COMMERCIAL AUTOMOBILE COVERAGE PART
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            CRIME AND FIDELITY COVERAGE PART
            EMPLOYMENT -RELATED PRACTICES LIABILITY COVERAGE PART
            EQUIPMENT BREAKDOWN COVERAGE PART
            FARM COVERAGE PART
            LIQUOR LIABILITY COVERAGE PART
            MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
            POLLUTION LIABILITY COVERAGE PART
            PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation Corn-                           currence, after the effective date of the policy,
     mon Policy Condition are replaced by the follow-                       of one or more of the following:
     ing:
                                                                            (1) Nonpayment of premium, including pay-
     2.     All Policies In Effect For 60 Days Or Less                          ment due on a prior policy we issued and
                                                                                due during the current policy term cover-
            If this policy has been in effect for 60 days or
                                                                                  ing the same risks.
            less, and is not a renewal of a policy we have
            previously issued, we may cancel this policy                    (2) Discovery of fraud or material misrepre-
            by mailing or delivering to the first Named In-                       sentation by:
            sured, at the mailing address shown in the
                                                                                  (a) Any insured or his or her representa-
            policy, and to the producer of record, advance
                                                                                      tive in obtaining this insurance; or
            written notice of cancellation, stating the rea-
            son for cancellation, at least:                                       (b) You or your representative in pursu-
                                                                                      ing a claim under this policy.
            a.   10 days before the effective date of can-
                 cellation if we cancel for:                                (3) A judgment by a court or an administra-
                                                                                  tive tribunal that you have violated a Cali-
                 (1) Nonpayment of premium; or
                                                                                  fornia or Federal law, having as one of its
                 (2) Discovery of fraud by:                                       necessary elements an act which materi-
                        (a) Any insured or his or her repre-                      ally increases any of the risks insured
                                                                                  against.
                            sentative in obtaining this insur-
                           ance; or                                         (4) Discovery of willful or grossly negligent
                        (b) You or your representative        in
                                                                                acts or omissions, or of any violations of
                                                                                  state   laws     or   regulations    establishing
                            pursuing a claim under this pol-
                            icy.                                                  safety standards, by you or your repre-
                                                                                  sentative, which materially increase any
            b.   30 days before the effective date of can-                        of the risks insured against.
                 cellation if we cancel for any other rea-
                 son.
                                                                            (5)   Failure by you or your representative to
                                                                                  implement       reasonable    loss   control   re-
3.   All Policies In Effect For More Than 60 Days                                 quirements, agreed to by you as a condi-
     a.     If this policy has been in effect for more than                       tion of policy issuance, or which were
            60 days, or is a renewal of a policy we issued,                       conditions precedent to our use of a par-
            we may cancel this policy only upon the oc-                           ticular rate or rating plan, if that failure


IL 02 70 09 12                                 © Insurance Services Office, Inc., 2012                                 Page 1 of 3

                                                                                              Travelers Doc Mgmt 289 of 395
                                                                                                               Exhibit A, Page 306
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 304 of 447 Page ID
                                   #:323



             materially increases any of the risks in-                 b. We may not cancel this policy solely be-
             sured against.                                                   cause the first Named Insured has:
        (6) A determination by the Commissioner of                            (1) Accepted an offer of earthquake cov-
              Insurance that the:                                                 erage; or
              (a) Loss of, or changes in, our reinsur-                        (2) Cancelled or did not renew a policy
                  ance covering all or part of the risk                           issued by the California Earthquake
                  would threaten our financial integrity                          Authority (CEA) that included an
                  or solvency; or                                                 earthquake policy premium sur-
                                                                                  charge.
              (b) Continuation of the policy coverage
                  would:                                                      However, we shall cancel this policy if the
                                                                              first Named Insured has accepted a new
                  (i)   Place us in violation of California                   or renewal policy issued by the CEA that
                        law or the laws of the state where                    includes an earthquake policy premium
                        we are domiciled; or                                  surcharge but fails to pay the earthquake
                  (ii) Threaten our solvency.                                 policy premium surcharge authorized by
                                                                              the CEA.
        (7) A change by you or your representative in
              the activities or property of the commer-                c.     We may not cancel such coverage solely
              cial or industrial enterprise, which results                    because corrosive soil conditions exist on
              in a  materially added, increased           or                  the premises. This restriction (c.) applies
              changed risk, unless the added,            in-                  only if coverage is subject to one of the
              creased or changed risk is included in the                      following, which exclude loss or damage
              policy.                                                         caused by or resulting from corrosive soil
                                                                              conditions:
   b.   We will mail or deliver advance written notice
        of cancellation, stating the reason for cancel-                       (1) Commercial Property Coverage Part
        lation, to the first Named Insured, at the mail-                          - - Causes Of Loss - Special Form; or
        ing address shown in the policy, and to the
        producer of record, at least:
                                                                              (2) Farm Coverage Part -- Causes Of
                                                                                  Loss Form - Farm Property, Para-
        (1) .10 days before the effective date of can-                            graph D. Covered Causes Of Loss -
            cellation if we cancel for nonpayment of                              Special.
              premium or discovery of fraud; or
                                                               C. The following is added and supersedes any pro-
        (2) 30 days before the effective date of can-             visions to the contrary:
            cellation if we cancel for any other reason
                                                                  Nonrenewal
              listed in Paragraph 3.a.
                                                                  1.   Subject to the provisions of Paragraphs C.2.
B. The following provision is added to the Cancella-                   and C.3. below, if we elect not to renew this
    tion Common Policy Condition:                                      policy, we will mall or deliver written notice,
   7.   Residential Property                                           stating the reason for nonrenewal, to the first
        This provision applies to coverage on real                     Named Insured shown in the Declarations,
        property which is used predominantly for                       and to the producer of record, at least 60
        residential purposes and consisting of not                     days, but not more than 120 days, before the
        more than four dwelling units, and to cover-                   expiration or anniversary date.
        age on tenants' household personal property                    We will mail or deliver our notice to the first
        in a residential unit, if such coverage is writ-               Named Insured, and to the producer of re-
        ten under one of the following:                                cord, at the mailing address shown in the pol-
        Commercial Property Coverage Part                              icy.
        Farm Coverage Part - Farm Property - Farm                 2.   Residential Property
        Dwellings, Appurtenant   Structures   And
                                                                       This provision applies to coverage on real
        Household Personal Property Coverage Form
                                                                       property used predominantly for residential
        a.    If such coverage has been in effect for 60               purposes and consisting of not more than four
              days or less, and is not a renewal of cov-               dwelling units, and to coverage on tenants'
              erage we previously issued, we may can-                  household property contained in a residential
              cel this coverage for any reason, except                 unit, if such coverage is written under one of
              as provided in b. and c. below.                          the following:


Page 2 of 3                              © Insurance Services Office, Inc., 2012                           IL 02 70 09 12

                                                                                         Travelers Doc Mgmt 290 of 395
                                                                                                     Exhibit A, Page 307
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 305 of 447 Page ID
                                   #:324



       Commercial Property Coverage Part                                         to the changes in our reinsurance po-
       Farm Coverage Part - Farm Property - Farm                                   sition.
       Dwellings, Appurtenant     Structures  And                      c. We will not refuse to renew such cover-
       Household Personal Property Coverage Form                           age solely because the first Named In-
       a.   We may elect not to renew such cover-                          sured has cancelled or did not renew a
                                                                           policy, issued by the California Earth-
            age for any reason, except as provided in
                                                                           quake Authority, that included an earth-
            b., c. and d. below.                                            quake policy premium surcharge.
       b.   We will not refuse to renew such cover-                    d. We will not refuse to renew such cover-
            age solely because the first Named In-                         age solely because corrosive soil condi-
            sured has accepted an offer of earth-                          tions exist on the premises. This restric-
            quake coverage.
                                                                           tion (d.) applies only if coverage is sub-
            However, the following applies only to in-                      ject to one of the following, which exclude
            surers who are associate participating in-                      loss or damage caused by or resulting
            surers as established by Cal. Ins. Code                         from corrosive soil conditions:
            Section 10089.16. We may elect not to
            renew  such coverage after the first                            (1) Commercial Property Coverage Part
            Named Insured has accepted an offer of                              - Causes Of Loss - Special Form; or
            earthquake coverage, if one or more of                          (2) Farm Coverage Part - Causes Of
            the following reasons applies:                                         Loss Form - Farm- Property, Para-
            (1) The nonrenewal is based on sound                                   graph D. Covered Causes Of Loss -
                underwriting principles that relate to                             Special.
                 the coverages provided by this policy            3.   We are not required to send notice of nonre-
                 arid that are consistent with the ap-                 newal in the following situations:
                 proved rating plan and related docu-
                 ments filed with the Department of                    a.   If the transfer or renewal of a policy, with-
                 Insurance as required by existing law;                     out any changes in terms, conditions or
                                                                            rates, is between us and a member of our
            (2) The Commissioner of Insurance finds                         insurance group.
                that the exposure to potential losses
                will threaten our solvency or place us                 b.   if the policy has been extended for 90
                in a hazardous condition. A hazard-
                                                                            days or less, provided that notice has
                ous condition includes, but is not lim-                     been given in accordance with Paragraph
                ited to, a condition in which we make                       C.1.
                claims payments for losses resulting                   c.   If you have obtained replacement cover-
                 from     an   earthquake     that occurred                 age, or if the first Named Insured has
                 within the preceding two years and                         agreed, in writing, within 60 days of the
                 that required a reduction in policy-                       termination of the policy, to obtain that
                 holder surplus of at least 25% for                         coverage.
                 payment of those claims; or
                                                                       d.   If the policy is for a period of no more
            (3) We have:                                                    than 60 days and you are notified at the
                 (a) Lost or experienced a substantial                      time of issuance that it will not be re-
                     reduction     in   the   availability   or             newed.
                     scope of reinsurance coverage;                    e.   If   the first Named Insured requests a
                     or                                                     change in the terms or conditions or risks
                 (b) Experienced a substantial in-                          covered by the policy within 60 days of
                     crease in the premium charged                          the end of the policy period.
                     for reinsurance coverage of our                   f.   If we have made a written offer to the first
                     residential   property        insurance                Named Insured, in accordance with the
                     policies; and                                          timeframes shown in Paragraph C.1., to
                 the Commissioner has approved a                            renew the policy under changed terms or
                 plan for the nonrenewals that is fair                      conditions or at an increased premium
                 and equitable, and that is responsive                      rate, when the increase exceeds 25%.




IL 02 70 09 12                           © Insurance Services Office, Inc., 2012                                  Page 3 of 3

                                                                                             Travelers Doc Mgmt 291 of 395
                                                                                                           Exhibit A, Page 308
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 306 of 447 Page ID
                                   #:325




                                       POLICYHOLDER NOTICES




                                                      Travelers Doc Mgmt 292 of 395
                                                                  Exhibit A, Page 309
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 307 of 447 Page ID
                                   #:326




 POLICYHOLDER NOTICES




                                                     Travelers Doc Mgmt 293 of 395

                                                                  Exhibit A, Page 310
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 308 of 447 Page ID
                                   #:327




           IMPORTANT NOTICE               - INDEPENDENT AGENT AND BROKER
                                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For  information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll -free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183,




PN T4 54 01 08                                                                                      Page 1 of 1

                                                                               Travelers Doc Mgmt 294 of 395

                                                                                           Exhibit A, Page 311
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 309 of 447 Page ID
                                   #:328




                                          IMPORTANT NOTICE

       PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                    LOCATIONS AND RESTAURANTS
                           (MP T3 07 03 97)

PLEASE READ THIS NOTICE CAREFULLY.
YOUR POLICY INCLUDES A PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
LOCATIONS AND RESTAURANTS (MP T3 07 03 97).
NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE
INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES
UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF
YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT
BETWEEN YOUR POLICY AND ANY NOTICE YOU RECEIVE FROM US, THE PROVISIONS OF YOUR -
POLICY PREVAIL.
The Protective Safeguards Endorsement included as part of your policy indicates that the building you own or
occupy has an Automatic Sprinkler System or a protective system covering a cooking surface, or both. It is
important to understand that, as a building owner or a tenant, you have certain duties as described within the
Protective Safeguards Endorsement with respect to any protective device identified in the Protective Safeguards
Endorsement schedule. Our obligation to pay for loss or damage caused by or resulting from fire is subject to the
terms and conditions of the Protective Safeguards Endorsement.
Please review the terms and conditions of the Protective Safeguards Endorsement carefully.




PN MP570417                     © 2017 The Travelers Indemnity Company. All rights reserved.               Page 1 of 1

                                                                                           Travelers Doc Mgmt 295 of 395
                                                                                                        Exhibit A, Page 312
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 310 of 447 Page ID
                                   #:329




                                       IMPORTANT NOTICE                      -
                                   JURISDICTIONAL INSPECTIONS

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMA-
TION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR
POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF YOU HAVE ANY
QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR
POLICY AND THIS NOTICE, THE PROVISIONS OF THE POLICY PREVAIL.
Dear Policyholder;
Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc: Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed are authorized to perform
these inspections.

If:

      You own or operate equipment that requires a -certificate from a state or city to operate legally, and
=     We Insure that equipment under this Policy, and
      You would like us to perform the next required inspection;

Then;

Call this toll -free number -1-800-425-4119

When you call this number, our representative will ask you for the following information:
      Name of your business (as shown on this -Policy)
      Policy Number
      Location where the equipment is located; Including Zip Code.
      Person to contact and phone number for scheduling of inspection            -
      Type of equipment requiring inspection                -




      Certificate inspection date and certificate -number
                                                        _
Or;

Fill in the form on the reverse side of this notice and fax it to the toll -free number indicated on that form.
Please note the following:
      Your jurisdiction may charge you a fee for renewing a certificate. It is yourresponsibility to pay such a fee.
      All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
      notice.

                                                    REMINDER
If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us know
by calling our toll -free number listed above.




PNMP380111                                                                                                    Page 1of2

                                                                                      Travelers Doc Mgmt 296 of 395

                                                                                                    Exhibit A, Page 313
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 311 of 447 Page ID
                                    #:330



                     REQUEST FOR JURISDICTIONAL INSPECTION

Name of
Business:
                                               (As Shown on Policy)
Policy
Number:

Location of Equipment:


City                                       State                                  ZipCode


Person to Contact for Scheduling Inspection:


Telephone Number of Person to Contact:

            Equipment Type                      Certificate Number           Certificate Expiration Date




Fax Form to 1-877-764-9535

Completed by:                                                         Phone Number:




Page 2 of 2                                                                                   PNMP380111

                                                                              Travelers Doc Mgmt 297 of 395
                                                                                            Exhibit A, Page 314
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 312 of 447 Page ID
                                   #:331


   TRAVELERS J

   Thank you for choosing Travelers for your Cyber insurance needs. As a value-added service, your
   company now has access to the Travelers eRisk Hub®, powered by NetDiligence .

   The Travelers eRisk Hub is a private web -based portal containing information and technical resources
   that can assist you in the prevention of network, cyber and privacy events and support you in a timely
   response if an incident occurs. The Travelers eRisk Hub portal features news, content and services from
   leading practitioners in risk management, computer forensics, forensic accounting, crisis
   communications, legal counsel, and other highly -specialized segments of cyber risk.

   Please note the following:

       1.   The Travelers eRisk Hub portal is a private site provided to customers of Travelers, Please do
            not share portal access instructions with anyone outside your organization. You are responsible
            for maintaining the confidentiality of the Access Code provided.

       2.   You must register to use the portal. Ideal candidates include your company's Risk Manager,
            Compliance Manager, Privacy Officer, IT Operations Manager and Legal Counsel.

       3.   The Travelers eRisk Hub contains a directorF of experienced providers of cyber risk management
            and breach recovery services, Travelers does not specifically endorse these companies or their
            respective services. Before you engage any of these companies, we urge you to conduct your
            own due diligence to ensure the companies and their services meet your needs. Unless
            otherwise indicated or approved, payment for services provided by these companies is your
            responsibility.

       4.   Should you experience a data breach event, you may choose to call the Breach Coach® listed in
            the portal for immediate triage assistance. Your initial consultation of up to one half-hour is free of
            charge. Please be aware that the Breach Coach service is provided by a third -party law firm.
            Therefore, contacting the Breach Coach does NOT satisfy the claim or event notification
            requirements of your policy. If you wish to report a claim or event to Travelers visit us at:
            https://www.traveiers.com/claim/index.aspx.

   To register for the Travelers eRisk Hub:


       1.   Go to https://www.eriskhub.comltravelers.php.
       2.   Complete the registration form. Your Access Code is 13881.
       3.   Once registered, you can access the portal limediately.


   This material does not amend, or otherwise affect, the provisions or coverages of any insurance policy or
   bond issued by Travelers. It is not a representation that coverage does or does not exist for any particular
   claim or loss under any such policy or bond. Coverage depends on the facts and circumstances involved
   in the claim or loss, all applicable policy or bond provisions, and any applicable law.




   CP-8458 (09-13)              © 2013 The Travelers Indemnity Company. All rights reserved.                  Page 1 of 1

                                                                                          Travelers Doc Mgmt 298 of 395
                                                                                                      Exhibit A, Page 315
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 313 of 447 Page ID
                                   #:332




To Our Valued Customer,
Each year, homeowners and business owners across the nation sustain
significant weather -related property damage due to floods. These can
include losses caused by waves, tidal waters, the overflow of a body of
water, the rapid accumulation or runoff of surface water, and mudslide. In
nearly all cases, these flood losses cannot be prevented or even
anticipated. And, in many instances, the losses are devastating.

Most standard property insurance policies, including most of our policies,
do not provide coverage for flood losses. While flood coverage is often
available - primarily through the National Flood Insurance Program - it is
rarely purchased. Unfortunately, each year we find that some policyholders
are surprised and disappointed to learn that damages they have suffered
as a direct result of flood are not covered under the policies they have
purchased.

Please review your insurance coverage with your agent or Company
representative. As you consider the need for flood insurance, keep in mind
that floods can, and do, occur in locations all over the country. They are
not limited to coastal areas or locations with nearby rivers or streams.
Several inches of rain falling over a short period of time can cause flood
damage, even in normally dry areas that are not prone to flooding.

For further information about Flood Insurance, contact your agent or
company representative,. or contact the National Flood Insurance Program
directly.




PN T0 53 12 13                                                             Page 1 of 1

                                                      Travelers Doc Mgmt 299 of 395
                                                                    Exhibit A, Page 316
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 314 of 447 Page ID
                                   #:333
TRAVELERS J                                                One Tower Square, Hartford, Connecticut 06183

                                                                                 CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                    Named Insured:     PEZ SEAFOOD DTLA, LLC
                                                       AND AS PER IL T8 00
                                  Policy Number:       680-9M304995-19-42
                            Policy Effective Date:     01/29/2019
                           Policy Expiration Date:     01/29/2020
                                       Issue Date:     06/26/2019
                        ADDITIONAL     Premium $             2,442.00




Effective from 06/25/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Businessowners Coverage Part Declarations, Fine Arts Limit of
Insurance is changed as follows:
from:25000                      to:750000


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL TO 07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                           Authorized Representative
LOS ANGELES                             CA    90010
                                                                   DATE: 06/26/2019


IL TO 07 09 87 (Page 1 of 1 )                                                         Office: BREA/LA/ORANGE CA -

                                                                             Travelers Doc Mgmt 300 of 395
                                                                                           Exhibit A, Page 317
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 315 of 447 Page ID
                                   #:334




                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   06/26/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


       *    IL   TO   07   09   87   CHANGE ENDORSEMENT
            IL   TO   19   02   05   COMMON POLICY DECLARATIONS
            MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
       *    IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL   T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
            MP T1 30 02 05           TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
            MP   T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP   T3   27 07     03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP   T3   66 08     15   RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP   T3   07   03   97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
            MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
            MP   T3   17 02 05       UTILITY SERVICES - TIME ELEMENT
            MP   T3   18 02 05       UTILITY SERVICES - DIRECT DAMAGE
            MP   T9   73 02 05       SPOILAGE COVERAGE
            MP   T4   90 05 10       LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5   08 01 06       CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00   01 10 01       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2   55 11 03       AMENDMENT OF COVERAGE - POLLUTION
            CG   D3   09 11 03       AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4   71 01 15       AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS
            CG D1 86 11 03           XTEND ENDORSEMENT
            CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:     1   OF   3

                                                                    Travelers Doc M mt 301 of 395
                                                                                   -Exhibit   ,   Page 318
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 316 of 447 Page ID
                                   #:335




                                         POLICY NUMBER:     680-9M304995-19-42
                                         EFFECTIVE DATE:    01/29/2019
                                              ISSUE DATE:   06/26/2019




     COMMERCIAL GENERAL LIABILITY (CONTINUED)
          CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                   CHANGES
          CG   T4   91   11   88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
          CG   D4   13   04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
          MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
          CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
          CG D2 88 11 03           EMPLOYMENT -RELATED PRACTICES EXCLUSION
          CG D3 26 10 11           EXCLUSION - UNSOLICITED COMMUNICATION
          CG D3 56 05 14           MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                   SUBJECT TO MOTOR VEHICLE LAWS
          CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
          CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                   LAWS
          CG D7 46 01 15           EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                   PERSONAL INFORMATION
          CG D1 42 01 99           EXCLUSION - DISCRIMINATION
          CG D2 42 01 02           EXCLUSION - WAR
          CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                   PRODUCTS HAZARD INCLUSION)
          CG T4 78 02 90           EXCLUSION - ASBESTOS

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
          PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
          PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
          PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                   COVERAGE FORM
          PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                   ORGANIZATIONS-CYBERFIRST ESSENTIALS
          PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
          PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                   LIABILITY
          PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR LIABILITY
          MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
          CG T3 33 11 03           LIMITATION WHEN TWO. OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
          IL T3 68 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
          IL T4 12 03 15           AMNDT COMMON POLICY COND-PROHIBITED COVG

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 ILT8010101                                                   PAGE:       2    OF    3


                                                                      Travelers Doc Mgmt 302 of 395
                                                                                Exhibit A, Page 319
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 317 of 447 Page ID
                                   #:336




                                       POLICY NUMBER:    680-9M304995-19-42
                                       EFFECTIVE DATE:   01/29/2019
                                           ISSUE DATE:   06/26/2019




     INTERLINE ENDORSEMENTS (CONTINUED)
            IL   T4 14 01 15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL   T3 82 05 13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL   T8 00 01 19   GENERAL PURPOSE ENDORSEMENT
            IL   00 21 09 08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                               FORM)
            IL 01 04 09 07     CALIFORNIA CHANGES
            IL 02 70 09 12     CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08     IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                               BROKER COMPENSATION
            PN MP 57 04 17     IMP NOT PROT SAFEGUARDS SPRK AND REST
            PN MP 38 01 11     IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS             -




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                              PAGE:       3    OF    3


                                                                    Travelers Doc Mgmt 303 of 395
                                                                                  Exhibit A, Page 320
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 318 of 447 Page ID
                                   #:337
TRAVELERS J                                                 One Tower Square, Hartford, Connecticut 06183

                                                                                   CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTYCASUALTY COMPANY OF AMERICA
                                     Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                         AND AS PER IL T8 00
                                     Policy Number:      680-9M304995-19-42
                              Policy Effective Date:     01/29/2019
                             Policy Expiration Date:     01/29/2020
                                         Issue Date:     07/17/2019
                                          Premium $             NIL



Effective from 07/12/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



Additional Insureds are added to the policy as provided under the
attached endorsement(s):



CG T4 91


The following. forms and/or endorsements is/are included with this change.
These forms are added to the policy-Or replace forms already existing
on the policy:                                  _



CG T4 91 11 88
IL TO   07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                 Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                            Authorized Representative
LOS ANGELES                               CA   90010
                                                                    DATE: 07/17/2019


IL T0 07 09 87    (Page 1 of 1)                                                    Office: BREA/LA/ORANGE CA

                                                                              Travelers Doc Mgmt 304 of 395

                                                                                         Exhibit A, Page 321
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 319 of 447 Page ID
                                   #:338




                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   07/17/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *     IL   TO   07   09   87   CHANGE ENDORSEMENT
            IL   TO   19   02   05   COMMON POLICY DECLARATIONS
            MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *     IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL   T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART
                                     DELUXE PLAN
            MP   T1   02 02     05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP   T3   27 07     03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP   T3   66 08     15   RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP   T3   07 03     97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
            MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
            MP   T3 17     02 05     UTILITY SERVICES - TIME ELEMENT
            MP   T3 18     02 05     UTILITY SERVICES - DIRECT DAMAGE
            MP   T9 73     02 05     SPOILAGE COVERAGE
            MP   T4 90     05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5 08     01 06     CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00 01 10 01         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2 55 11 03         AMENDMENT OF COVERAGE - POLLUTION
            CG   D3 09 11 03         AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4 71 01 15         AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS
            CG D1 86 11 03           XTEND ENDORSEMENT
            CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:     1   OF    3


                                                                    Travelers Doc Mgmt 305 of 395
                                                                                   Exhibit A, Page 322
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 320 of 447 Page ID
                                   #:339



                                             POLICY NUMBER:    680-9M304995-19-42
                                             EFFECTIVE DATE:   01/29/2019
                                                 ISSUE DATE:   07/17/2019




      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                      CHANGES
        *    CG   T4   91 11 88       ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
             CG   D4   13 04 08       AMEND COVG - POLLUTION -EQUIP EXCEPTION
             MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
             CG   D2   88   il   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
             CG   D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
             CG   D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                      SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                      LAWS
             CG D7 46       01 15     EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                      PERSONAL INFORMATION
             CG D1 42 01 99           EXCLUSION - DISCRIMINATION
             CG D2 42 01 02           EXCLUSION - WAR
             CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                      PRODUCTS HAZARD INCLUSION)
             CG T4 78 02 90           EXCLUSION - ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                      COVERAGE FORM
             PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                      ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                      LIABILITY
             PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS
             IL T3 68 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL T4 12 03 15           AMNDT COMMON POLICY COND-PROHIBITED COVG

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                  PAGE:       2    OF      3

                                                                         Travelers Doc Mgmt 306 of 395
                                                                                       Exhibit A, Page 323
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 321 of 447 Page ID
                                   #:340




                                       POLICY NUMBER:    680-9M304995-19-42
                                       EFFECTIVE DATE:   01/29/2019
                                           ISSUE DATE:   07/17/2019




     INTERLINE ENDORSEMENTS (CONTINUED)
            IL   T4 14 01 15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL   T3 82 05 13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL   T8 00 01 19   GENERAL PURPOSE ENDORSEMENT
            IL   00 21 09 08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                               FORM)
            IL 01 04 09 07     CALIFORNIA CHANGES
            IL 02 70 09 12     CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08     IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                               BROKER COMPENSATION
            PN MP 57 04 17     IMP NOT PROT SAFEGUARDS SPRK AND REST
            PN MP 38 01 11     IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                              PAGE:       3    OF    3


                                                                    Travelers Doc Mgmt 307 of 395
                                                                                  Exhibit A, Page 324
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 322 of 447 Page ID
                                   #:341




                                                 GENERAL LIABILITY




                                                      Travelers Doc Mgmt 308 of 395
                                                                  Exhibit A, Page 325
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 323 of 447 Page ID
                                   #:342




 GENERAL LIABILITY




                                                     Travelers Doc Mgmt 309 of 395
                                                                  Exhibit A, Page 326
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 324 of 447 Page ID
                                   #:343
                                                                         COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                  ISSUE DATE: 07/17/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
FSP-SOUTH FLOWER STREET ASSOCIATES, LLC THE STATE OF CALIFORNIA PUBLIC
 EMPLOYEES RETIREMENT SYSTEM, AGENCY OF THE STATE OF CALIFORNIA COMMON
WEALTH PARTNERS MANAGEMENT SERVICES, L.P FIFTH STREET PROPERTIES LLC C
OMMONWEALTH PACIFIC, LLC

C/O COMMONWEALTH PARTNERS,ATTN: BATZY
515 SOUTH FLOWER STREET, SUITE 3220
LOS ANGELES              CA 90071


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc 1984                       Page 1 of     1



                                                                                 Travelers Doc Mgmt 310 of 395
                                                                                             Exhibit A, Page 327
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 325 of 447 Page ID
                                    #:344
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 07/17/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SKYLIGHT CALIFORNIA, LLC ITS PARENT AND ALL OTHER AFFILIATES ATLAS CAP
ITAL GROUP, LLC ITS OFFICERS, AGENTS AND EMPLOYEES ROW DTLA EVENTS, LL
C DTLA PARENT ATV, LLC ACG PROPERTY MANAGEMENT, LLC ALAMEDA SQUARE OWNE
R, LLC ALAMADA SQUARE MEZZ, LL

90 CHURCH STREET
PO BOX 3454
NEW YORK                        NY 1000.8


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                        Page 1 of   1



                                                                                  Travelers Doc Mgmt 311 of 395

                                                                                               Exhibit A, Page 328
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 326 of 447 Page ID
                                   #:345
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                    ISSUE DATE: 07/17/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL 201
9




2040 CAMFIELD AVE
LOS ANGELES                     CA 90040



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of     1




                                                                                   Travelers Doc Mgmt 312 of 395
                                                                                               Exhibit A, Page 329
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 327 of 447 Page ID
                                    #:346

                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 07/17/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY              CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1

                                                                                   Travelers Doc Mgmt 313 of 395
                                                                                                  Exhibit A, Page 330
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 328 of 447 Page ID
                                   #:347

TRAVELERS)                                                 One Tower Square, Hartford, Connecticut 06183


                                                                                 CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                    Named Insured:     PEZ SEAFOOD DTLA, LLC
                                                       AND AS PER IL T8 00
                                    Policy Number:     680-9M304995-19-42
                             Policy Effective Date:    01/29/2019
                            Policy Expiration Date:    01/29/2020
                                        Issue Date:    07/30/2019
                                         Premium $            NIL




Effective from 07/30/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




On the Businessowners Coverage Part Declarations (Loss Payee), the
following Loss Payee(s) is/are added:
PREM               BLDG           LOSS PAYEE
LOC. NO.           NO.            NAME and MAILING ADDRESS

1                                            VEND LEASE, LLC ISAOA
                                             PO BOX 979127
                                             MIAMI, FL 33197


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL TO 07 09 87
MP TO 25 02 05
CP 12 18 10 12




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                           Authorized Representative
LOS ANGELES                             CA    90010
                                                                   DATE: 07/30/2019


IL T0 07 09 87(Page 1 of 1)                                                       Office:BREA/LA/ORANGE CA

                                                                             Travelers Doc Mgmt 314 of 395
                                                                                       Exhibit A, Page 331
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 329 of 447 Page ID
                                   #:348




                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   07/30/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL TO 07 09 87          CHANGE ENDORSEMENT
           IL TO 19 02 05          COMMON POLICY DECLARATIONS
           MP TO 01 02 05          BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *   -IL-T8 0101 01           FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL T3 15 09 07         COMMON POLICY CONDITIONS

     BUSINESSOWNERS
      *     MP TO 25 02 05         SPECIAL PROVISIONS-- LOSS PAYEE
      *     CP 12 18 10 12         LOSS PAYABLE PROVISIONS
            MP T1 30 02 05         TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART
                                   DELUXE PLAN      ._
            MP   T1   02 02 05     BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP   T3   27 07 03     CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP   T3   66 08 15     RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP   T3   07 03 97     PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                   LOCATIONS AND RESTAURANTS
            MP T3 25 01 15         FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05         THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06         BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                   DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06         EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08         AMENDATORY PROVISTONS - GREEN BUILDING AND BUSINESS
                                   PERSONAL PROP COV ENHANCEMENTS
            MP   T3   17   02 05   UTILITY SERVICES_ --TIME ELEMENT
            MP   T3   18   02 05   UTILITY'SERVICES --DIRECT DAMAGE
            MP   T9   73   02 05   SPOILAGE COVERAGE
            MP   T4   90   05 10   LIMIT -OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5   08   01 06   CALIFORNIA CHANGES-- REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09         DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86         KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03         TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                   COVERAGE FORM CG 00 01 10 01
            CG   00 01     10 01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2 55     11 03   AMENDMENT OF COVERAGE - POLLUTION
            CG   D3 09     11 03   AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4 71     01 15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                   INJURY LIABILITY
            CG DO 37 04 05         OTHER INSURANCE - ADDITIONAL INSUREDS

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                PAGE:       1    OF    3

                                                                      Travelers Doc Mgmt 315 of 395
                                                                                    Exhibit A, Page 332
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 330 of 447 Page ID
                                   #:349



                                            POLICY NUMBER:    680-9M304995-19-42
                                            EFFECTIVE DATE:   01/29/2019
                                                ISSUE DATE:   07/30/2019



      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG D1 86 11 03           XTEND ENDORSEMENT
             CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC
             CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                      CHANGES
             CG   T4   91 11     88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
             CG   D4   13   04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
             MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE     -

             CG   D2   88   11   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
             CG   D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
             CG   D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                      SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                      LAWS
             CG D7 46 01 15           EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                      PERSONAL INFORMATION
             CG D1 42 01 99           EXCLUSION - DISCRIMINATION
             CG D2 42 01 02           EXCLUSION - WAR
             CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                      PRODUCTS HAZARD INCLUSION)
             CG T4 78 02 90           EXCLUSION - ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                      COVERAGE FORM
             PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                      ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                      LIABILITY
             PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                 PAGE:       2    OF      3 --

                                                                        Travelers Doc Mgmt 316 of 395
                                                                                      Exhibit A, Page 333
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 331 of 447 Page ID
                                   #:350




                                           POLICY NUMBER:      680-9M304995-19-42
                                           EFFECTIVE DATE:     01/29/2019
                                                 ISSUE DATE:   07/30/2019




     INTERLINE ENDORSEMENTS        (CONTINUED)

            IL   T3 68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            IL   T4 12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
            IL   T4 14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL   T3 82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL   T8 00   01   19   GENERAL PURPOSE ENDORSEMENT
            IL   00 21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                   FORM)
            IL 01 04 09 07         CALIFORNIA CHANGES
            IL 02 70 09 12         CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08         IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                   BROKER COMPENSATION
            PN MP 57 04 17         IMP NOT PROT SAFEGUARDS SPRK AND REST
            PN MP 38 01 11"        IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                    PAGE:       3    OF    3


                                                                          Travelers Doc Mgmt 317 of 395
                                                                                        Exhibit A, Page 334
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 332 of 447 Page ID
                                   #:351




                                                  QvSINESSO.":NEI?S




                                                       Travelers Doc Mgmt 318 of 395
                                                                   Exhibit A, Page 335
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 333 of 447 Page ID
                                   #:352




 BUSINESSOWNERS




                                                     Travelers Doc Mgmt 319 of 395
                                                                  Exhibit A, Page 336
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 334 of 447 Page ID
                                   #:353

TRAVELERS)                                           One Tower Square, Hartford, Connecticut 06183

SPECIAL PROVISIONS:                                 POLICY NO.: 680-9M304995-19-42
LOSS PAYEE:                                         ISSUE DATE: 07/30/2019




          PREMISES
          LOCATION                       BUILDING             LOSS PAYEE
           NUMBER                        NUMBER         NAME AND MAILING ADDRESS
                 001                       001       VEND LEASE, LLC ISAOA
                                                     C/O INSURANCE SERVICE CENTER
                                                     PO BOX 979127

                                                     MIAMI                           FL 33197




MP TO 25 02 05         (Pagel of 1   )



                                                                       Travelers Doc Mgmt 320 of 395

                                                                                   Exhibit A, Page 337
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 335 of 447 Page ID
                                   #:354
                                                                                       COMMERCIAL PROPERTY
POLICY NUMBER:       680-9M304995-19-42                                                ISSUE DATE: 07/30/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
        BUILDERS' RISK COVERAGE FORM
        BUILDING AND PERSONAL PROPERTY COVERAGE FORM
        CONDOMINIUM ASSOCIATION COVERAGE FORM
        CONDOMINIUM COMMERCIAL UNIT -OWNERS COVERAGE FORM
        STANDARD PROPERTY POLICY

                                                  SCHEDULE
 Location Number: 001              Building Number:     001          Applicable Clause
                                                                      (Enter C.1., C.2., C.3. or       C.4.):   C.1

 Description Of Property:    BPP - LEASE EQUIPEMENT




 Loss Payee Name:   VEND LEASE, LLC ISAOA
                    C/0 INSURANCE SERVICE CENTER
 Loss Payee Address: PO BOX 979127

                          MIAMI                               FL 33197
 Location Number:                  Building Number:                  Applicable Clause
                                                                      (Enter C.1., C.2., C.3. or       C.4.):

 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Location Number:                  Building Number:                  Applicable Clause
                                                                      (Enter C.1.,   C.2., C.3.   or   C.4.):

 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



CP 12 18 10 12                      © Insurance Services Office, Inc., 2011                                     Page   1   of 3

                                                                                 Travelers Doc Mgmt 321 of 395
                                                                                                  Exhibit A, Page 338
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 336 of 447 Page ID
                                   #:355

COMMERCIAL PROPERTY

A. When this endorsement is attached to the                                          (3) If we deny your claim because of your
   Standard Property Policy CP 00 99, the term                                             acts or because you have failed to
     Coverage Part in this endorsement is replaced by                                      comply      with   the    terms   of    the
     the term Policy.                                                                      Coverage Part, the Loss Payee will
                                                                                           still have the right to receive loss
B.   Nothing        in    this    endorsement     increases      the
                                                                                           payment if the Loss Payee:
     applicable Limit of Insurance. We will not pay
     any Loss Payee more than their financial interest                                     (a) Pays any premium due under this
     in the Covered Property, and we will not pay                                              Coverage Part at our request if
     more than the applicable Limit of Insurance on                                           you have failed to do so;
     the Covered Property.
                                                                                          (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment                                                 loss within 60 days after receiving
    Loss Condition, as indicated in the Declarations                                          notice from us of your failure to
     or in the Schedule:                                                                       do so; and
     1.   Loss Payable Clause                                                             (c) Has notified us of any change in
                                                                                               ownership,           occupancy       or
          For Covered Property in which both you and
          a Loss Payee shown in the Schedule or in the                                         substantial change in risk known
          Declarations have an insurable interest, we                                         to the Loss Payee.
          will:                                                                           All of the terms of this Coverage Part
                                                                                          will then apply directly to the Loss
          a.      Adjust losses with you; and                                              Payee.
          b.      Pay any claim for loss or damage jointly
                                                                                     (4) If we pay the Loss Payee for any loss
                  to you and the Loss Payee, as interests
                  may appear
                                                                                          or damage and deny payment to you
                                                                                          because of your acts or because you
     2.   Lender's Loss Payable Clause                                                    have failed to comply with the terms
          a.      The Loss Payee shown in the Schedule                                    of this Coverage Part:
                  or in     the   Declarations     is   a   creditor,                     (a) The Loss Payee's rights will be
                  including a mortgageholder or trustee,                                      transferred to us to the extent of
                  whose interest in Covered Property is                                       the amount we pay; and
                  established by such written instruments
                  as:                                                                     (b) The Loss Payee's rights to
                                                                                              recover the full amount of the
                  (1) Warehouse receipts;                                                     Loss Payee's claim will not be
                  (2) A contract for deed;                                                    impaired.
                  (3) Bills of lading;                                                    At our option, we may pay to the Loss
                                                                                          Payee the whole principal on the debt
                  (4) Financing statements; or
                                                                                          plus any accrued interest. In this
                  (5) Mortgages, deeds of trust, or security                              event, you will pay your remaining
                         agreements.                                                      debt to us.
          b.      For Covered Property in which both you                       c.    If we cancel this policy, we will            give
                  and a Loss Payee have an insurable                                 written notice to the Loss Payee at least:
                  interest:
                                                                                     (1) 10 days before the effective date of
                  (1) We will pay for covered loss or                                    cancellation if we cancel for your
                         damage to each Loss Payee in their                               nonpayment of premium; or
                         order of precedence, as interests
                                                                                     (2) 30 days before the effective date of
                         may appear.
                                                                                          cancellation if we cancel for any other
                  (2) The Loss Payee has the right to                                     reason.
                         receive loss payment even if the Loss                 d.,   If w.e elect not to renew this policy, we will
                         Payee has started foreclosure or
                                                                                     give written notice to the Loss Payee at
                         similar action on the Covered
                                                                                     least 10 days before the expiration date
                         Property.
                                                                                     of this policy.




CP 12 18 10 12                                   © Insurance Services Office, Inc., 2011                                Page 2 of 3

                                                                                               Travelers Doc Mgmt 322 of 395
                                                                                                              Exhibit A, Page 339
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 337 of 447 Page ID
                                   #:356
                                                                                       COMMERCIAL PROPERTY


  3. Contract Of Sale Clause                                              For Covered Property that is the subject
                                                                          of a contract of sale, the word "you"
      a. The Loss Payee shown in the Schedule
                                                                          includes the Loss Payee.
          or in the Declarations is a person or
          organization you have entered into a                  4.   Building Owner Loss Payable Clause
          contract with for the sale of Covered                      a. The Loss Payee shown in the Schedule
           Property.                                                     or in the Declarations is the owner of the
      b.   For Covered Property in which both you                        described building in which you are a
           and the Loss Payee have an insurable                           tenant.
           interest, we will:                                        b. We will adjust losses to the described
           (1) Adjust losses with you; and                                building with the Loss Payee. Any loss
                                                                          payment made to the Loss Payee will
           (2) Pay any claim for loss or damage                           satisfy your claims against us for the
               jointly to you and the Loss Payee, as                      owner's property.
               interests may appear.
                                                                     c.   We   will   adjust losses to tenants'
      c.   The following is added to the Other                            improvements and betterments with you,
           Insurance Condition:                                           unless the lease provides otherwise.




CP 12 18 10 12                         © Insurance Services Office, Inc., 2011                           Page   3   of-3

                                                                                    Travelers Doc Mgmt 323 of 395
                                                                                                 Exhibit A, Page 340
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 338 of 447 Page ID
                                   #:357
TRAVELERSJ                                                 One Tower Square, Hartford, Connecticut 06183

                                                                                  CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                   Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                       AND AS PER IL T8 00
                                  Policy Number:       680-9M304995-19-42
                            Policy Effective Date:     01/29/2019
                           Policy Expiration Date:     01/29/2020
                                       Issue Date:     08/06/2019
                        RETURN          Premium $           -1,971.00




Effective from 08/06/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Businessowners Coverage Part Declarations, Fine Arts Limit of
Insurance is changed as follows:
from:750000                     to:25000


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL TO 07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                            Authorized Representative
LOS ANGELES                             CA    90010
                                                                   DATE: 08/06/2019


IL T0 07 09 87   (Page 1 of 1)                                                        Office: BREA/LA/ORANGE CA

                                                                             Travelers Doc Mgmt 324 of 395
                                                                                           Exhibit A, Page 341
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 339 of 447 Page ID
                                   #:358



                                           POLICY NUMBER:    680-9N304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   08/06/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


       *    IL   TO   07 09 87       CHANGE ENDORSEMENT
            IL   TO   19 02 05       COMMON POLICY DECLARATIONS
            MP   TO   01 02 05       BUSINESSOWNERS COVERAGE PART DECLARATIONS
       *    IL   T8   01 01 01       FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL T3 15 09 07           COMMON POLICY CONDITIONS

     BUSINESSOWNERS
            MP TO 25 02 05           SPECIAL PROVISIONS - LOSS PAYEE
            CP 12 18 10 12           LOSS PAYABLE PROVISIONS
            MP T1 30 02 05           TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART
                                     DELUXE PLAN
            MP   T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP   T3   27   07   03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP   T3   66   08 15     RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP   T3   07   03 97     PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
            MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
            MP   T3   17   02   05   UTILITY SERVICES - TIME ELEMENT
            MP   T3   18   02   05   UTILITY SERVICES - DIRECT DAMAGE
            MP   T9   73   02   05   SPOILAGE COVERAGE
            MP   T4   90   05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5   08   01 06     CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00 01 10 01         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2 55 11 03         AMENDMENT OF COVERAGE - POLLUTION
            CG   D3 09 11 03         AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4 71 01 15         AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:       1    OF    3


                                                                       Travelers Doc Mgmt 325 of 395
                                                                                     Exhibit A, Page 342
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 340 of 447 Page ID
                                   #:359



                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   08/06/2019




      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG D1 86 11 03         XTEND ENDORSEMENT
             CG D2 03 12 97         AMEND - NON CUMULATION OF EACH OCC
             CG M3 01 02 05         PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                    CHANGES
             CG   T4   91 11   88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
             CG   D4   13 04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
             MP   T1   25 11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D2   56 11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
             CG   D2   88 11   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
             CG   D3   26 10   11   EXCLUSION - UNSOLICITED COMMUNICATION
             CG   D3   56 05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                    SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08         AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG D6 18 10 11         EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                    LAWS
             CG D7     46 01 15     EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                    PERSONAL INFORMATION
             CG D1 42 01 99         EXCLUSION - DISCRIMINATION
             CG D2 42 01 02         EXCLUSION   WAR
             CG T3 56 07 86         AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                    PRODUCTS HAZARD INCLUSION)
             CG T4 78 02       90   EXCLUSION - ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12         CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                    COVERAGE FORM
             PR T5 21 03 15         COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                    ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15         BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15         AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                    LIABILITY
             PR F3 46 02 12         CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03         LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03         LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                PAGE:       2    OF      3


                                                                       Travelers Doc Mgmt 326 of 395

                                                                                     Exhibit A, Page 343
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 341 of 447 Page ID
                                   #:360




                                             POLICY NUMBER:      680-9M304995-19-42
                                             EFFECTIVE DATE:     01/29/2019
                                                 ISSUE DATE:     08/06/2019




     INTERLINE ENDORSEMENTS (CONTINUED)
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    T8 00     01   19   GENERAL PURPOSE ENDORSEMENT
           IL    00 21     09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL 01 04 09 07            CALIFORNIA CHANGES
           IL 02 70 09 12            CALIFORNIA CHANGES        CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08            IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION
           PN MP 57 04 17            IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11            IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                      PAGE:       3    OF    3


                                                                            Travelers Doc Mgmt 327 of 395
                                                                                           Exhibit A, Page 344
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 342 of 447 Page ID
                                   #:361

TRAVELERS)                                                  One Tower Square, Hartford, Connecticut 06183

                                                                                   CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                     Named Insured:     PEZ SEAFOOD DTLA, LLC
                                                        DBA: PEZ CANTINA
                                    Policy Number:      680-9M304995-19-42
                              Policy Effective Date:    01/29/2019
                             Policy Expiration Date:    01/29/2020
                                         Issue Date:    03/14/2019
                                          Premium $            NIL



Effective from 03/25/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Additional Insureds are added to the policy as provided under the
attached endorsement(s):                                                      --




CG T4 91


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL TO 07 09 87
CG T4 91 11 88




NAME AND ADDRESS OF AGENT OR BROKER                                 Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                             Authorized Representative
LOS ANGELES                               CA   90010
                                                                    DATE: 03/14/2019


IL T0 07 09 87    (Page l of i)                                                        Office: BREA/LA/ORANGE CA

                                                                               Travelers Doc Mgmt 328 of 395
                                                                                          Exhibit A, Page 345
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 343 of 447 Page ID
                                   #:362



                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   03/14/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


            IL   TO   07   09   87   CHANGE ENDORSEMENT
            IL   TO   19   02   05   COMMON POLICY DECLARATIONS
            MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
       *    IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL   T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
            MP T1 30 02 05           TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
            MP   T1   02   02 05     BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
            MP   T3   27 07     03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
            MP   T3   66 08 15       RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
            MP   T3   07 03 97       PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
            MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
            MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS.
            MP   T3 17     02   05   UTILITY SERVICES - TIME ELEMENT
            MP   T3 18     02   05   UTILITY SERVICES - DIRECT DAMAGE
            MP   T9 73     02   05   SPOILAGE COVERAGE
            MP   T4 90     05   10   LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5 08     01   06   CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00   01   10 01     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2   55   11 03     AMENDMENT OF COVERAGE - POLLUTION
            CG   D3   09   11 03     AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4   71   01 15     AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS
            CG D1 86 11 03           XTEND ENDORSEMENT
            CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:       1    OF    3


                                                                        Travelers Doc Mgmt 329 of 395
                                                                                      Exhibit A, Page 346
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 344 of 447 Page ID
                                   #:363



                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   03/14/2019



      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG M3 01 02 05         PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                    CHANGES
             CG   T4   91 11   88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
             CG   D4   13 04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
             MP   T1   25 11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D2   56   11 03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
             CG   D2   88   11 03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
             CG   D3   26   10 11   EXCLUSION - UNSOLICITED COMMUNICATION
             CG   D3   56   05 14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                    SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08         AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG D6 18 10 11         EXCLUSION -_VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                    LAWS
             CG D7 46 01 15         EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                    PERSONAL INFORMATION
             CG D1 42 01 99         EXCLUSION - DISCRIMINATION
             CG D2 42 01 02         EXCLUSION - WAR
             CG T3 56 07 86         AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                    PRODUCTS HAZARD INCLUSION)
             CG T4 78 02 90         EXCLUSION - ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12         CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                    COVERAGE FORM
             PR T5 21 03 15         COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                    ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15         BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15         AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                    LIABILITY
             PR F3 46 02 12         CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03         LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03         LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS
             IL T3 68 01 15         FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL T4 12 03 15         AMEDT COMMON POLICY COND-PROHIBITED COVG

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                PAGE:       2    OF     3


                                                                       Travelers Doc Mgmt 330 of 395
                                                                                     Exhibit A, Page 347
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 345 of 447 Page ID
                                   #:364



                                     POLICY NUMBER:      680-9M304995-19-42
                                     EFFECTIVE DATE:     01/29/2019
                                          ISSUE DATE:    03/14/2019




     INTERLINE ENDORSEMENTS (CONTINUED)
            IL T4 14 01 15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL T3 82 05 13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL 00 21 09 08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                             FORM)
            IL 01 04 09 07   CALIFORNIA CHANGES
            IL 02 70 09 12   CALIFORNIA CHANGES        CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08   IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                             BROKER COMPENSATION
            PN MP 57 04 17   IMP NOT PROT SAFEGUARDS SPRK AND REST                -


            PN MP 38 01 11   IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                              PAGE:       3    OF        3


                                                                    Travelers Doc Mgmt 331 of 395
                                                                                      Exhibit A, Page 348
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 346 of 447 Page ID
                                   #:365




                                                 GENERAL LIABILITY




                                                      Travelers Doc Mgmt 332 of 395

                                                                 Exhibit A, Page 349
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 347 of 447 Page ID
                                   #:366




 GENERAL LIABILITY




                                                     Travelers Doc Mgmt 333 of 395
                                                                  Exhibit A, Page 350
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 348 of 447 Page ID
                                   #:367
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                    ISSUE DATE: 03/14/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY              CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1

                                                                                  Travelers Doc Mgmt 334 of 395

                                                                                              Exhibit A, Page 351
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 349 of 447 Page ID
                                    #:368
TRAVELERSJ                                                  One Tower Square, Hartford, Connecticut 06183

                                                                                  CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTYCASUALTY COMPANY OF AMERICA
                                      Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                          AND AS PER IL T8 00
                                       Policy Number:     680-9M304995-19-42
                                 Policy Effective Date:   01/29/2019
                                Policy Expiration Date:   01/29/2020
                                            Issue Date:   05/02/2019
                                             Premium $           NIL



Effective from 01/29/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Common Policy Declarations, Item 1. Named Insured, is                    changed
to:
 PEZ SEAFOOD DTLA, LLC
 AND AS PER IL T8 00                                        -




The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL T8   00 01 19
IL TO   07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                             Authorized Representative
LOS ANGELES                                CA   90010
                                                                    DATE: 05/02/2019


IL T0 07 09 87    (Page   1   of 1)                                                   Office:BREA/LA/ORANGE CA

                                                                              Travelers Doc Mgmt 335 of 395
                                                                                            Exhibit A, Page 352
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 350 of 447 Page ID
                                   #:369




                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   05/02/2019


               LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

    THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
    BY LINE OF BUSINESS


      *   IL TO 07 09 87           CHANGE ENDORSEMENT
          IL TO 19 02 05           COMMON POLICY DECLARATIONS
          MP TO 01 02 05           BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *   IL T8 01 01 01           FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
          IL T3 15 09 07           COMMON POLICY CONDITIONS

    BUSINESSOWNERS
          MP T1 30 02 05           TABLE OF CONTENTS   BUSINESBOWNERS COVERAGE PART -
                                   DELUXE PLAN
          MP   T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
          MP   T3   27   07   03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
          MP   T3   66   08 15     RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
          MP   T3   07   03   97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                   LOCATIONS AND RESTAURANTS
          MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
          MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
          MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                   DOLLAR LIMIT ENDORSEMENT
          MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
          MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                   PERSONAL PROP COV ENHANCEMENTS
          MP   T3   17   02 05     UTILITY SERVICES - TIME ELEMENT
          MP   T3   18   02 05     UTILITY SERVICES - DIRECT DAMAGE
          MP   T9   73   02 05     SPOILAGE COVERAGE
          MP   T4   90   05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
          MP   T5   08   01 06     CALIFORNIA CHANGES --REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
          CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
          CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
          CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                   COVERAGE FORM CG 00 01 10 01
          CG   00   01   10 01     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
          CG   D2   55 11 03       AMENDMENT OF COVERAGE - POLLUTION
          CG   D3   09 11 03       AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
          CG   D4   71 01 15       AMENDMENT OF COVERAGE B   PERSONAL AND ADVERTISING
                                   INJURY LIABILITY
          CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS
          CG D1 86 11 03           XTEND ENDORSEMENT
          CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 ILT8010101                                                  PAGE:       1    OF    3


                                                                     Travelers Doc Mgmt 336 of 395
                                                                                Exhibit A, Page 353
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 351 of 447 Page ID
                                   #:370



                                            POLICY NUMBER:    680-9M304995-19-42
                                            EFFECTIVE DATE:   01/29/2019
                                                ISSUE DATE:   05/02/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
            CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
            CG   D4   13   04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
            MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
            CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
            CG   D2   88   11   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
            CG   D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
            CG   D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                     SUBJECT TO MOTOR VEHICLE LAWS
            CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
            CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
            CG D7 46 01 15           EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                     PERSONAL INFORMATION
            CG D1 42 01 99           EXCLUSION - DISCRIMINATION
            CG D2 42 01 02           EXCLUSION - WAR
            CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)
            CG T4 78 02 90           EXCLUSION - ASBESTOS

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
            PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
            PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
            PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                     COVERAGE FORM
            PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                     ORGANIZATIONS-CYBERFIRST ESSENTIALS
            PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
            PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                     LIABILITY
            PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR LIABILITY
            MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
            CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
            IL T3 68 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            IL T4 12 03 15           AMENT COMMON POLICY COND-PROHIBITED COVG
            IL T4 14 01 15           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:       2    OF     3


                                                                        Travelers Doc Mgmt 337 of 395
                                                                                      Exhibit A, Page 354
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 352 of 447 Page ID
                                   #:371



                                        POLICY NUMBER:    680-9M304995-19-42
                                        EFFECTIVE DATE:   01/29/2019
                                            ISSUE DATE:   05/02/2019




      INTERLINE ENDORSEMENTS (CONTINUED)
             IL T3 82 05 13     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
        *    IL T8 00 01 19     GENERAL PURPOSE ENDORSEMENT
             IL 00 21 09 08     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                FORM)
             IL 01 04 09 07     CALIFORNIA CHANGES
             IL 02 70 09 12     CALIFORNIA CHANGES    CANCELLATION AND NONRENEWAL

      POLICY HOLDER NOTICES
             PN T4 54 01   08   IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                BROKER COMPENSATION
             PN MP 57 04 17     IMP NOT PROT SAFEGUARDS SPRK AND REST
             PN MP 38 01 11     IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE,


 IL T8 01 01 01                                             PAGE:       3    OF     3

                                                                    Travelers Doc Mgmt 338 of 395
                                                                                  Exhibit A, Page 355
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 353 of 447 Page ID
                                   #:372

  GENERAL PURPOSE ENDORSEMENT             POLICY NUMBER: 680-9M304995-19-42

  RESTAURANT PAC PLUS                     ISSUE DATE:    05/02/2019


  The Named Insured is amended to read:
  PEZ SEAFOOD DTLA, LLC
  DBA: PEZ CANTINA
  DBA: PEZ POWDER




  IL T8 00 01 19                                                          Page   1   of 1



                                                        Travelers Doc Mgmt 339 of 395
                                                                       Exhibit A, Page 356
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 354 of 447 Page ID
                                   #:373

TRAVELERSJ                                                 One Tower Square, Hartford, Connecticut 06183

                                                                                    CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                    Named Insured:       PEZ SEAFOOD DTLA, LLC
                                                         AND AS PER IL T8 00
                                    Policy Number:       680-9M304995-19-42
                              Policy Effective Date:     01/29/2019
                             Policy Expiration Date:     01/29/2020
                                         Issue Date:     05/29/2019
                                         Premium $              NIL



Effective from 05/21/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



On the Common Policy Declarations, Item 11, Named Insured, is changed
to:
 PEZ SEAFOOD DTLA, LLC
 AND AS PER IL 28 00


Additional Insureds are added to.the policy as provided under the
attached endorsement(s):                     -
                                                               -            -




CG T4 91


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T4 91 11 88
IL TO 07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                           Authorized Representative
LOS ANGELES                             CA       90010
                                                                   DATE: 05/29/2019


IL TO 07 09 87   (Page 1 of1)                                                         Office: BREA/LA/ORANGE CA

                                                                                Travelers Doc Mgmt 340 of 395
                                                                                          Exhibit A, Page 357
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 355 of 447 Page ID
                                   #:374



                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   05/29/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


           IL TO 07 09 87          CHANGE ENDORSEMENT
           IL TO 19 02 05          COMMON POLICY DECLARATIONS
           MP TO 01 02 05          BUSINESSOWNERS COVERAGE PART DECLARATIONS
            IL T8 01 01 01         FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
            IL T3 15 09 07         COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP Ti 30 02 05          TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                   DELUXE PLAN
           MP    T1   02 02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP    T3   27 07   03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
           MP    T3   66 08   15   RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
           MP    T3   07 03   97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                   LOCATIONS AND RESTAURANTS
           MP T3 25 01 15          FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP T3 41 02 05          THEFT OF MONEY AND SECURITIES LIMITATION
           MP T3 49 10 06          BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                   DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06          EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08          AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                   PERSONAL PROP COV ENHANCEMENTS
           MP    T3   17 02 05     UTILITY SERVICES - TIME ELEMENT
           MP    T3   18 02 05     UTILITY SERVICES - DIRECT DAMAGE
           MP    T9   73 02 05     SPOILAGE COVERAGE
           MP    T4   90 05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP    T5   08 01 06     CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09         DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86         KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03         TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                   COVERAGE FORM CG 00 01 10 01
            CG   00 01   10 01     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2 55   11 03     AMENDMENT OF COVERAGE - POLLUTION
            CG   D3 09   11 03     AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4 71   01 15     AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                   INJURY LIABILITY
            CG DO 37 04 05         OTHER INSURANCE - ADDITIONAL INSUREDS
            CG D1 86 11 03         XTEND ENDORSEMENT
            CG D2 03 12 97         AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                PAGE:     1   OF    3


                                                                  Travelers Doc Mgmt 341 of 395
                                                                                 Exhibit A, Page 358
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 356 of 447 Page ID
                                   #:375



                                             POLICY NUMBER:    680-9M304995-19-42
                                             EFFECTIVE DATE:   01/29/2019
                                                 ISSUE DATE:   05/29/2019



      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                      CHANGES
        *   CG    T4   91 11 88       ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
            CG    D4   13 04 08       AMEND COVG - POLLUTION -EQUIP EXCEPTION
            MP    T1   25   11 03     HIRED AUTO AND NON -OWNED AUTO LIABILITY
            CG    D2   56   11 03     AMENDMENT OF COVERAGE - PROPERTY DAMAGE
            CG    D2   88   11 03     EMPLOYMENT=RELATED PRACTICES EXCLUSION
            CG    D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
            CG    D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                      SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
             CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                      LAWS
             CG D7 46 01 15           EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                      PERSONAL INFORMATION
             CG D1 42 01 99           EXCLUSION - DISCRIMINATION
             CG D2 42 01 02           EXCLUSION - WAR
             CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                      PRODUCTS HAZARD INCLUSION)
             CG T4 78 02 90           EXCLUSION - ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS              _



             PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                      COVERAGE FORM
             PR T5 21 03 15           COVG FOR FINANCIALINTEREST IN FOREIGN INSURED
                                      ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                      LIABILITY
             PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS
             IL T3 68       01 15     FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL T4 12       03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                  PAGE:       2    OF     3


                                                                         Travelers Doc Mgmt 342 of 395
                                                                                       Exhibit A, Page 359
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 357 of 447 Page ID
                                   #:376



                                         POLICY NUMBER:      680-9M304995-19-42
                                         EFFECTIVE DATE:     01/29/2019
                                               ISSUE DATE:   05/29/2019



     INTERLINE ENDORSEMENTS      (CONTINUED)

            IL   T4   14 01 15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL   T3   82 05 13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL   T8   00 01 19   GENERAL PURPOSE ENDORSEMENT
            IL   00   21 09 08   NUCLEAR ENERGY LI-ABILITY EXCLUSION ENDORSEMENT (BROAD
                                 FORM)
            IL 01 04 09 07       CALIFORNIA CHANGES
            IL 02 70 09 12       CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08       IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                 BROKER COMPENSATION
            PN MP 57 04 17       IMP NOT PROT SAFEGUARDS SPRK AND REST
            PN MP 38 01 11       IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:       3    OF    3


                                                                       Travelers Doc Mgmt 343 of 395
                                                                                     Exhibit A, Page 360
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 358 of 447 Page ID
                                   #:377




                                                 GENERAL L.ABBLlTy




                                                      Travelers Doc Mgmt 344 of 395
                                                                  Exhibit A, Page 361
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 359 of 447 Page ID
                                   #:378




 GENERAL LIABILITY




                                                     Travelers Doc Mgmt 345 of 395

                                                                  Exhibit A, Page 362
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 360 of 447 Page ID
                                   #:379
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-9M304995-19-42                                          ISSUE DATE: 05/29/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL 201
9




2040 CAMFIELD AVE
LOS ANGELES                     CA 90040



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1

                                                                                   Travelers Doc Mgmt 346 of 395
                                                                                               Exhibit A, Page 363
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 361 of 447 Page ID
                                    #:380
                                                                         COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                  ISSUE DATE: 05/29/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY               CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                     Copyright, Insurance Services Office, Inc., 1984                        Page 1 of   1



                                                                                  Travelers Doc Mgmt 347 of 395
                                                                                               Exhibit A, Page 364
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 362 of 447 Page ID
                                   #:381
TRAVELERS J                                                 One Tower Square, Hartford, Connecticut 06183

                                                                                   CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                     Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                         AND AS PER IL T8 00
                                       Policy Number:    680-9M304995-19-42
                                Policy Effective Date:   01/29/2019
                               Policy Expiration Date:   01/29/2020
                                          Issue Date:    06/05/2019
                                           Premium $            NIL




Effective from 06/15/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:



Additional Insureds are added to the policy as provided under the
attached endorsement(s):                                     -       -            -




CG T4 91


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T4 91 11      88
IL TO 07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                 Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                             Authorized Representative
LOS ANGELES                               CA   90010
                                                                    DATE: 06/05/2019


IL TO 07 09 87    (Page 1 of   1 )                                                     Office: BREA/LA/ORANGE CA

                                                                              Travelers Doc Mgmt 348 of 395
                                                                                            Exhibit A, Page 365
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 363 of 447 Page ID
                                   #:382




                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   06/05/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

    THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
    BY LINE OF BUSINESS


      *    IL    TO   07   09   87   CHANGE ENDORSEMENT
           IL    TO   19   02   05   COMMON POLICY DECLARATIONS
           MP    TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

    BUSINESSOWNERS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP    T1   02 02 05       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP    T3   27 07 03       CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
           MP    T3   66 08 15       RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
           MP    T3   07 03     97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP T3 25 01 15            FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP T3 41 02 05            THEFT OF MONEY AND SECURITIES LIMITATION
           MP T3 49 10 06            BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
           MP T3 50 11 06            EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP T3 56 02 08            AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP    T3
                 17        02 05     UTILITY SERVICES - TIME ELEMENT
           MP    18
                 T3        02 05     UTILITY SERVICES - DIRECT DAMAGE
           MP    T9
                 73        02 05     SPOILAGE COVERAGE
           MP    T4
                 90        05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
           MP T5 08        01 06     CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00 01 10 01         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2 55 11 03         AMENDMENT OF COVERAGE - POLLUTION
            CG   D3 09 11 03         AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4 71 01 15         AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS
            CG D1 86 11 03           XTEND ENDORSEMENT
            CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:       1    OF    3

                                                                        Travelers Doc Mgmt 349 of 395
                                                                                      Exhibit A, Page 366
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 364 of 447 Page ID
                                   #:383



                                       POLICY NUMBER:    680-9M304995-19-42
                                       EFFECTIVE DATE:   01/29/2019
                                           ISSUE DATE:   06/05/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
          CG M3 01 02 05         PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                 CHANGES
      *   CG   T4   91 11 88     ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
          CG   D4   13 04 08     AMEND COVG - POLLUTION -EQUIP EXCEPTION
          MP   T1   25 11 03     HIRED AUTO AND NON -OWNED AUTO LIABILITY
          CG   D2   56 11 03     AMENDMENT OF COVERAGE - PROPERTY DAMAGE
          CG   D2   88   11 03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
          CG   D3   26   10 11   EXCLUSION - UNSOLICITED COMMUNICATION
          CG   D3   56   05 14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                 SUBJECT TO MQTOR VEHICLE LAWS
          CG D4 21 07 08         AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
          CG D6 18 10 11         EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                 LAWS
          CG D7 46 01 15         EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                 PERSONAL INFORMATION
          CG D1 42 01 99         EXCLUSION - DISCRIMINATION
          CG D2 42 01 02         EXCLUSION - WAR
          CG T3 56 07 86         AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                 PRODUCTS HAZARD INCLUSION)
          CG T4 78 02 90         EXCLUSION - ASBESTOS

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
          PR TO 22 02 12         CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
          PR T1 13 02 12         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
          PR T1 14 02 12         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                 COVERAGE FORM
          PR T5 21 03 15         COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                 ORGANIZATIONS-CYBERFIRST ESSENTIALS
          PR T4 97 03 15         BREACH ESSENTIALS ENDORSEMENT
          PR T5 14 01 15         AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                 LIABILITY
          PR F3 46 02 12         CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR -LIABILITY
          MP T1 13 11 03         LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
          CG T3 33 11 03         LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
          IL T3 68 01 15         FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
          IL T4 12 03 15         AMNDT COMMON POLICY COND-PROHIBITED COVG

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 ILT8010101                                                PAGE:       2    OF      3

                                                                   Travelers Doc Mgmt 350 of 395
                                                                                 Exhibit A, Page 367
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 365 of 447 Page ID
                                   #:384




                                           POLICY NUMBER:      680-9M304995-19-42
                                           EFFECTIVE DATE:     01/29/2019
                                               ISSUE DATE:     06/05/2019



     INTERLINE ENDORSEMENTS (CONTINUED)
           IL    T4   14 01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           IL    T3   82 05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    T8   00 01   19   GENERAL PURPOSE ENDORSEMENT
           IL    00   21 09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                   FORM)
           IL 01 04 09 07          CALIFORNIA CHANGES                                        -




           IL 02 70 09 12          CALIFORNIA CHANGES        CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
           PN T4 54 01 08          IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                   BROKER COMPENSATION    --

           PN MP 57 04 17          IMP NOT PROT SAFEGUARDS SPRK AND REST
           PN MP 38 01 11          IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                    PAGE:       3    OF    3


                                                                          Travelers Doc Mgmt 351 of 395
                                                                                        Exhibit A, Page 368
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 366 of 447 Page ID
                                   #:385




                                                 GENERAL LIABILITY




                                                      Travelers Doc Mgmt 352 of 395
                                                                Exhibit A, Page 369
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 367 of 447 Page ID
                                   #:386




 GENERAL LIABILITY




                                                      Travelers Doc Mgmt 353 of 395

                                                                   Exhibit A, Page 370
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 368 of 447 Page ID
                                   #:387
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 06/05/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SKYLIGHT CALIFORNIA, LLC ITS PARENT AND ALL OTHER AFFILIATES ATLAS CAP
ITAL GROUP, LLC ITS OFFICERS, AGENTS AND EMPLOYEES ROW DTLA EVENTS, LL
C DTLA PARENT JV, LLC ACG PROPERTY MANAGEMENT, LLC ALAMEDA SQUARE OWNE
R, LLC ALAMADA SQUARE MEZZ, LL

90 CHURCH STREET
PO BOX 3454
NEW YORK                        NY 10008


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                       Page   1 of   1




                                                                                  Travelers Doc Mgmt 354 of 395

                                                                                              Exhibit A, Page 371
    Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 369 of 447 Page ID
                                       #:388
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 06/05/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL 201
9




2040 CAMFIELD AVE
LOS ANGELES                      CA 90040



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1



                                                                                   Travelers Doc Mgmt 355 of 395
                                                                                                Exhibit A, Page 372
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 370 of 447 Page ID
                                   #:389
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                    ISSUE DATE: 06/05/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:    -


SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC- -AND THEI
R PARENT. COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES= AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY              CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of     1




                                                                                   Travelers Doc Mgmt 356 of 395
                                                                                               Exhibit A, Page 373
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 371 of 447 Page ID
                                    #:390
TRAVELERSJ                                                   One Tower Square, Hartford, Connecticut 06183

                                                                                   CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                       Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                           AND AS PER IL T8 00
                                        Policy Number:     680-9M304995-19-42
                                  Policy Effective Date:   01/29/2019
                                 Policy Expiration Date:   01/29/2020
                                             Issue Date:   08/27/2019
                                              Premium $           NIL



Effective from 08/27/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Additional Insureds are added to the policy as provided under the
attached endorsement(s):



CG T4 91


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T4 91 11 88
IL TO 07    09   87




NAME AND ADDRESS OF AGENT OR BROKER                                 Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                              Authorized Representative
LOS ANGELES                                 CA   90010
                                                                     DATE: 08/27/2019


IL T0 07 09 87    (Page   1   of 1 )                                                   Office: BREA/LA/ORANGE CA

                                                                               Travelers Doc Mgmt 357 of 395
                                                                                             Exhibit A, Page 374
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 372 of 447 Page ID
                                   #:391



                                            POLICY NUMBER:     680-9M304995-19-42
                                            EFFECTIVE DATE:    01/29/2019
                                                 ISSUE DATE:   08/27/2019


                  LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

      THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
      BY LINE OF BUSINESS


        *    IL   TO   07   09   87   CHANGE ENDORSEMENT
             IL   TO   19   02   05   COMMON POLICY DECLARATIONS
             MP   TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
        *    IL   T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
             IL   T3   15   09   07   COMMON POLICY CONDITIONS

      BUSINESSOWNERS
             MP TO 25 02 05           SPECIAL PROVISIONS - LOSS PAYEE
             CP 12 18 10 12           LOSS PAYABLE PROVISIONS
             MP T1 30 02 05           TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                      DELUXE PLAN
             MP   T1   02 02 05       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
             MP   T3   27 07 03       CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
             MP   T3   66 08 15       RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
             MP   T3   07 03 97       PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                      LOCATIONS AND RESTAURANTS
             MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
             MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                      DOLLAR LIMIT ENDORSEMENT
             MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
             MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                      PERSONAL PROP COV ENHANCEMENTS
             MP   T3   17 02 05       UTILITY SERVICES - TIME ELEMENT
             MP   T3   18 02 05       UTILITY SERVICES - DIRECT DAMAGE
             MP   T9   73 02 05       SPOILAGE COVERAGE
             MP   T4   90 05 10       LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
             MP   T5   08 01 06       CALIFORNIA CHANGES - REPLACEMENT COST

      COMMERCIAL GENERAL LIABILITY
             CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
             CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
             CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                      COVERAGE FORM CG 00 01 10 01
             CG   00   01 10 01       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
             CG   D2   55 11 03       AMENDMENT OF COVERAGE - POLLUTION
             CG   D3   09 11 03       AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
             CG   D4   71 01 15       AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                      INJURY LIABILITY
             CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                  PAGE:       1    OF     3


                                                                         Travelers Doc Mgmt 358 of 395
                                                                                       Exhibit A, Page 375
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 373 of 447 Page ID
                                   #:392




                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   08/27/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
            CG D1 86 11 03         XTEND ENDORSEMENT
            CG D2 03 12 97         AMEND - NON CUMULATION OF EACH OCC
            CG M3 01 02 05         PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                   CHANGES
            CG   T4   91   11 88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
            CG   D4   13   04 08   AMEND COVE - POLLUTION -EQUIP EXCEPTION
            MP   T1   25   11 03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
            CG   D2   56   11 03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
            CG   D2   88   11 03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
            CG   D3   26   10 11   EXCLUSION - UNSOLICITED COMMUNICATION
            CG   D3   56   05 14   MOBILE -EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                   SUBJECT TO MOTOR VEHICLE LAWS
            CG D4 21 07 08         AMEND CONTRAL L'IAB EXCL - EXC TO NAMED INS
            CG D6 18 10 11         EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                   LAWS
            CG D7 46 01 15         EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                   PERSONAL INFORMATION
            CG D1 42 01 99         EXCLUSION - DISCRIMINATION
            CG D2 42 01 02         EXCLUSION - WAR
            CG T3 56 07 86         AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                   PRODUCTS HAZARD INCLUSION)
            CG T4 78 02 90         EXCLUSION - ASBESTOS

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
            PR TO 22 02 12         CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
            PR T1 13 02 12         CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
            PR T1 14 02 12         CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                   COVERAGE FORM
            PR T5 21 03 15         COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                   ORGANIZATIONS-CYBERFIRST ESSENTIALS
            PR T4 97 03 15         BREACH ESSENTIALS ENDORSEMENT
            PR T5 14 01 15         AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                   LIABILITY
            PR F3 46 02 12         CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR LIABILITY
            MP T1 13 11 03         LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
            CG T3 33 11 03         LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                PAGE:     2   OF    3


                                                                  Travelers Doc Mgmt 359 of 395
                                                                                 Exhibit A, Page 376
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 374 of 447 Page ID
                                   #:393



                                          POLICY NUMBER:      680-9M304995-19-42
                                          EFFECTIVE DATE:     01/29/2019
                                                ISSUE DATE:   08/27/2019




      INTERLINE ENDORSEMENTS      (CONTINUED)

             IL   T3 68 01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL   T4 12 03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
             IL   T4 14 01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
             IL   T3 82 05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
             IL   T8 00 01   19   GENERAL PURPOSE ENDORSEMENT
             IL   00   21 09 08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                  FORM)
             IL 01 04 09 07       CALIFORNIA CHANGES
             IL 02 70 09 12       CALIFORNIA CHANGES       CANCELLATION AND NONRENEWAL

      POLICY HOLDER NOTICES
             PN T4 54 01     08   IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                  BROKER COMPENSATION
             PN MP 57 04 17       IMP NOT PROT SAFEGUARDS SPRK AND REST
             PN MP 38 01 11       IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                 PAGE:      3   OF      3


                                                                     Travelers Doc Mgmt 360 of 395

                                                                                    Exhibit A, Page 377
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 375 of 447 Page ID
                                   #:394




                                                GENERAL LIABILITY




                                                      Travelers Doc Mgmt 361 of 395
                                                                   Exhibit A, Page 378
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 376 of 447 Page ID
                                   #:395




  GENERAL LIABILITY




                                                       Travelers Doc Mgmt 362 of 395

                                                                   Exhibit A, Page 379
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 377 of 447 Page ID
                                    #:396

                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:      680-9M304995-19-42                                    ISSUE DATE: 08/27/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ADDITIONAL INSURED -DESIGNATED PERSON
                    OR ORGANIZATION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
IMG COLLEGE, LLC, AND THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, RBO
C; THE CITY OF PASADENA ("CITY"), AND RG CANNING ENTERPRISES



540 NORTH TRADE STREET
WINSTON-SALEM                   NC 27101



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1



                                                                                   Travelers Doc Mgmt 363 of 395
                                                                                                  Exhibit A, Page 380
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 378 of 447 Page ID
                                   #:397

                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 08/27/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
FSP-SOUTH FLOWER STREET ASSOCIATES, LLC-THE.STAT-E OF CALIFORNIA PUBLIC
 EMPLOYEES RETIREMENT SYSTEM, AGENCY OF THE STATE OF CALIFORNIA COMMON
WEALTH PARTNERS MANAGEMENT SERVICES, L.P FIFTH STREET PROPERTIES-LLC C
OMMONWEALTH PACIFIC, LLC

C/O COMMONWEALTH PARTNERS,ATTN: BATZY
515 SOUTH FLOWER STREET, SUITE 3220
LOS ANGELES              CA 90071


WHO IS AN INSURED (Section II) is amended to include as an insured -the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your -acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                       Page 1 of 1

                                                                                  Travelers Doc Mgmt 364 of 395
                                                                                            Exhibit A, Page 381
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 379 of 447 Page ID
                                    #:398
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 08/27/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SKYLIGHT CALIFORNIA, LLC ITS PARENT AND ALL OTHER AFFILIATES ATLAS CAP
ITAL GROUP, LLC ITS OFFICERS, AGENTS AND EMPLOYEES ROW DTLA EVENTS, LL
C DTLA PARENT JV, LLC ACG PROPERTY- MANAGEMENT, LLC ALAMEDA SQUARE OWNE
R, LLC ALAMADA SQUARE MEZZ, LL

90 CHURCH STREET
PO BOX 3454
NEW YORK                         NY 10008


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                        Page 1 of   1




                                                                                   Travelers Doc Mgmt 365 of 395
                                                                                                 Exhibit A, Page 382
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 380 of 447 Page ID
                                   #:399
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-911304995-19-42                                   ISSUE DATE: 08/27/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL 201
9




2040 CAMFIELD AVE
LOS ANGELES                      CA 90040



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of     1



                                                                                   Travelers Doc Mgmt 366 of 395
                                                                                               Exhibit A, Page 383
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 381 of 447 Page ID
                                     #:400
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 08/27/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY              CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1




                                                                                   Travelers Doc Mgmt 367 of 395
                                                                                                Exhibit A, Page 384
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 382 of 447 Page ID
                                   #:401
TRAVELERS J                                                    One Tower Square, Hartford, Connecticut 06183

                                                                                     CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
                                         Named Insured:      PEZ SEAFOOD DTLA, LLC
                                                             AND AS PER IL T8 00
                                          Policy Number:     680-9M304995-19-42
                                   Policy Effective Date:    01/29/2019
                                  Policy Expiration Date:    01/29/2020
                                               Issue Date:   08/28/2019
                                               Premium $            NIL




Effective from 08/28/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




On the Businessowners Coverage Part Declarations (Loss Payee), the
following Loss Payee(s) is/are changed:
PREM                   BLDG               LOSS PAYEE
LOC. NO.               NO.                NAME and MAILING ADDRESS

                                                     LEAF CAPITAL FUNDING, LLC
                                                   PO BOX 979127
                                                   MIAMI, FL 33197


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL TO 07 09 87
CP 12 18 10 12




NAME AND ADDRESS OF AGENT OR BROKER                                   Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                               Authorized Representative
LOS ANGELES                                   CA   90010
                                                                      DATE: 08/28/2019


IL TO 07 09 87   (Page   1   of   1 )                                                          BREA/LA/ORANGE CA
                                                                                         Office:

                                                                                 Travelers Doc Mgmt 368 of 395
                                                                                             Exhibit A, Page 385
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 383 of 447 Page ID
                                   #:402




                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   08/28/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL    TO   07   09   87   CHANGE ENDORSEMENT
           IL    TO   19   02   05   COMMON POLICY DECLARATIONS
           MP    TO   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
       *   IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP TO 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
       *   CP 12 18 10 12            LOSS PAYABLE PROVISIONS
           MP T1 30 02 05            TABLE OF CONTENTS   BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP    T1   02 02     05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP    T3   27 07     03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
           MP    T3   66 08     15   RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
           MP    T3   07 03     97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                     LOCATIONS AND RESTAURANTS
           MP T3 25 01 15            FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP T3 41 02 05            THEFT OF MONEY AND SECURITIES LIMITATION
           MP T3 49 10 06            BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                     DOLLAR LIMIT ENDORSEMENT
            MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
            MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
            MP   T3   17 02 05       UTILITY SERVICES - TIME ELEMENT
            MP   T3   18 02 05       UTILITY SERVICES - DIRECT DAMAGE
            MP   T9   73 02 05       SPOILAGE COVERAGE
            MP   T4   90 05 10       LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
            MP   T5   08 01 06       CALIFORNIA CHANGES - REPLACEMENT COST

     COMMERCIAL GENERAL LIABILITY
            CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
            CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
            CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG 00 01 10 01
            CG   00   01   10   01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
            CG   D2   55   11   03   AMENDMENT OF COVERAGE - POLLUTION
            CG   D3   09   11   03   AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
            CG   D4   71   01   15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                     INJURY LIABILITY
            CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                  PAGE:       1    OF     3


                                                                        Travelers Doc Mgmt 369 of 395
                                                                                      Exhibit A, Page 386
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 384 of 447 Page ID
                                   #:403




                                              POLICY NUMBER:    680-9M304995-19-42
                                              EFFECTIVE DATE:   01/29/2019
                                                  ISSUE DATE:   08/28/2019



      COMMERCIAL GENERAL LIABILITY (CONTINUED)
             CG D1 86 11 03            XTEND ENDORSEMENT
             CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
             CG M3 01 02 05            PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED
                                       CHANGES
             CG   T4   91   11    88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
             CG   D4   13   04    08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
             MP   T1   25   11    03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
             CG   D2   56   11    03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
             CG   D2   88   11    03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
             CG   D3   26   10    11   EXCLUSION - UNSOLICITED COMMUNICATION
             CG   D3   56   05    14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                       SUBJECT TO MOTOR VEHICLE LAWS
             CG D4 21 07 08            AMEND CONTRAL LIAR EXCL - EXC TO NAMED INS
             CG D6 18 10 11            EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                       LAWS
             CG D7 46       01.   15   EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                       PERSONAL INFORMATION
             CG D1 42 01 99            EXCLUSION - DISCRIMINATION
             CG D2 42 01 02            EXCLUSION - WAR
             CG T3 56 07 86            AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                       PRODUCTS HAZARD INCLUSION)
             CG T4 78 02 90            EXCLUSION -:ASBESTOS

      CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
             PR TO 22 02 12            CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
             PR T1 13 02 12            CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
             PR T1 14 02 12            CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                       COVERAGE FORM
             PR T5 21 03 15            COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                       ORGANIZATIONS-CYBERFIRST ESSENTIALS
             PR T4 97 03 15            BREACH ESSENTIALS ENDORSEMENT
             PR T5 14 01 15            AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                       LIABILITY
             PR F3 46 02 12            CALIFORNIA MANDATORY ENDORSEMENT

      LIQUOR LIABILITY
             MP T1 13 11 03            LIQUOR LIABILITY COVERAGE ENDORSEMENT

      MULTIPLE SUBLINE ENDORSEMENTS
             CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

      INTERLINE ENDORSEMENTS

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE,


 IL T8 01 01 01                                                   PAGE:      2   OF     3


                                                                       Travelers Doc Mgmt 370 of 395
                                                                                      Exhibit A, Page 387
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 385 of 447 Page ID
                                   #:404




                                         POLICY NUMBER:    680-9M304995-19-42
                                         EFFECTIVE DATE:   01/29/2019
                                             ISSUE DATE:   08/28/2019



     INTERLINE ENDORSEMENTS (CONTINUED)
            IL T3 68   01 15     FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
            IL T4 12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
            IL T4 14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
            IL T3 82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
            IL T8 00   01   19   GENERAL PURPOSE ENDORSEMENT
            IL 00 21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                 FORM)
            IL 01   04 09   07   CALIFORNIA CHANGES
            IL 02   70 09   12   CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

     POLICY HOLDER NOTICES
            PN T4 54 01 08       IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                 BROKER COMPENSATION
            PN MP 57 04 17       IMP NOT PROT SAFEGUARDS SPRK AND REST
            PN MP 38 01 11       IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                PAGE:       3    OF    3


                                                                      Travelers Doc Mgmt 371 of 395
                                                                                    Exhibit A, Page 388
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 386 of 447 Page ID
                                   #:405




                                                  BUSINESSOWNERS




                                                      Travelers Doc Mgmt 372 of 395

                                                                 Exhibit A, Page 389
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 387 of 447 Page ID
                                   #:406




 BUSINESSOWNERS




                                                     Travelers Doc Mgmt 373 of 395
                                                                  Exhibit A, Page 390
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 388 of 447 Page ID
                                   #:407
                                                                                      COMMERCIAL PROPERTY
POLICY NUMBER:       680-9M304995-19-42                                               ISSUE DATE: 08/28/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
        BUILDERS' RISK COVERAGE FORM
        BUILDING AND PERSONAL PROPERTY COVERAGE FORM
        CONDOMINIUM ASSOCIATION COVERAGE FORM
        CONDOMINIUM COMMERCIAL UNIT -OWNERS COVERAGE FORM
        STANDARD PROPERTY POLICY

                                                  SCHEDULE
 Location Number: 001              Building Number:     001          Applicable Clause
                                                                      (Enter C.1., C.2., C.3. or C.4.):    C.1
 Description Of Property:    BPP - LEASE EQUIPEMENT




 Loss Payee Name:   LEAF CAPITAL FUNDING, LLC
                    ISAOA C/O INSURANCE SERVICE CE
 Loss Payee Address: PO BOX 979127

                          MIAMI                               FL 33197
 Location Number:                  Building Number:                   Applicable Clause
                                                                      (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Location Number:                  Building Number:                   Applicable Clause
                                                                      (Enter C.1., C.2., C.3. or C.4.):
 Description Of Property:




 Loss Payee Name:

 Loss Payee Address:


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



CP12181012                           © Insurance Services Office, Inc., 2011                              Page 1 of 3

                                                                                 Travelers Doc Mgmt 374 of 395
                                                                                              Exhibit A, Page 391
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 389 of 447 Page ID
                                    #:408


COMMERCIAL PROPERTY

A. When this endorsement                       is   attached to       the                (3) If we deny your claim because of your
     Standard Property Policy CP 00 99, the term                                             acts or because you have failed to
     Coverage Part in this endorsement is replaced by                                        comply        with   the    terms    of   the
     the term Policy.                                                                        Coverage Part, the Loss Payee will
B.
                                                                                             still   have the right to receive loss
     Nothing           in        this   endorsement     increases the                        payment if the Loss Payee:
     applicable Limit of Insurance. We will not pay
     any Loss Payee more than their financial interest                                       (a) Pays any premium due under this
     in the Covered Property, and we will not pay                                                    Coverage Part at our request        if
     more than the applicable Limit of Insurance on                                                  you have failed to do so;
     the Covered Property.
                                                                                             (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment                                                    loss within 60 days after receiving
     Loss Condition, as indicated in the Declarations                                            notice from us of your failure to
     or in the Schedule:                                                                             do so; and
     1.   Loss Payable Clause                                                                (c) Has notified us of any change in
          For Covered Property in which both you and                                                 ownership,         occupancy       or
          a Loss Payee shown in the Schedule or in the                                               substantial change in risk known
          Declarations have an insurable interest, we                                                to the Loss Payee.
          will:                                                                              All of the terms of this Coverage Part
                                                                                             will then apply directly to the Loss
          a.      Adjust losses with you; and                                                Payee.
          b.      Pay any claim for loss or damage jointly
                                                                                         (4) If we pay the Loss Payee for any loss
                  to you and the Loss Payee, as interests
                  may appear                                                                 or damage and deny payment to you
                                                                                             because of your acts or because you
     2.   Lender's Loss Payable Clause                                                       have failed to comply with the terms
          a. The Loss Payee shown in the Schedule                                            of this Coverage Part:
                  or        in     the Declarations is     a   creditor,                     (a) The Loss Payee's rights will be
                  including a mortgageholder or trustee,                                         transferred to us to the extent of
                  whose interest in Covered Property is                                              the amount we pay; and
                  established by such written instruments
                  as:                                                                        (b) The Loss Payee's rights to
                                                                                                 recover the full amount of the
                  (1) Warehouse receipts;                                                        Loss Payee's claim will not be
                  (2) A contract for deed;                                                           impaired.
                  (3) Bills of lading;                                                       At our option, we may pay to the Loss
                                                                                             Payee the whole principal on the debt
                  (4) Financing statements; or
                                                                                             plus any accrued interest. In this
                  (5) Mortgages, deeds of trust, or security                                 event, you will pay your remaining
                            agreements.                                                      debt to us.
          b.      For Covered Property in which both you                            c.   If we cancel this policy, we will give
                  and a Loss Payee have an insurable                                     written notice to the Loss Payee at least:
                  interest:
                                                                                         (1) 10 days before the effective date of
                  (1) We will pay for covered                  loss    or                    cancellation if we cancel for your
                            damage to each Loss Payee in their                               nonpayment of premium; or
                            order of precedence, as            interests
                            may appear.
                                                                                         (2) 30 days before the effective date of
                                                                                             cancellation if we cancel for any other
                  (2) The Loss Payee has the right to                                        reason.
                            receive loss payment even if the Loss
                                                                                    d.   If we elect not to renew this policy, we will
                            Payee has started foreclosure or
                            similar action on the Covered
                                                                                         give written notice to the Loss Payee at
                                                                                         least 10 days before the expiration date
                            Property.
                                                                                         of this policy.




CP 12 18 10 12                                        © Insurance Services Office, Inc., 2011                                Page 2 of 3

                                                                                                     Travelers Doc M mt{ 3375 f 95
                                                                                                                         xhibit Á, Page 392
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 390 of 447 Page ID
                                   #:409

                                                                                       COMMERCIAL PROPERTY


   3. Contract Of Sale Clause                                            For Covered Property that is the subject
       a.   The Loss Payee shown in the Schedule
                                                                         of a contract of sale, the word "you"
                                                                         includes the Loss Payee.
            or in the Declarations is a person or
            organization you have entered into a               4.   Building Owner Loss Payable Clause
            contract with for the sale of Covered                   a.   The Loss Payee shown in the Schedule
            Property.
                                                                         or in the Declarations is the owner of the
       b.   For Covered Property in which both you                       described building in which you are a
            and the Loss Payee have an insurable                         tenant.
            interest, we will:                                      b.   We will adjust losses to the described
            (1) Adjust losses with you; and                              building with the Loss Payee. Any loss
                                                                         payment made to the Loss Payee will
            (2) Pay any claim for loss or damage                         satisfy your claims against us for the
                 jointly to you and the Loss Payee, as                   owner's property.
                 interests may appear.
                                                                    c. We     will adjust losses to tenants'
       c.   The following is added to the Other                          improvements and betterments with you,
            Insurance Condition:                                         unless the lease provides otherwise.




CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                            Page 3 of 3

                                                                                   Travelers Doc Mgmt 376 of 395

                                                                                             Exhibit A, Page 393
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 391 of 447 Page ID
                                    #:410
TRAVELERSJ                                                  One Tower Square, Hartford, Connecticut 06183

                                                                                  CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS PROPERTYCASUALTY COMPANY OF AMERICA
                                     Named Insured:     PEZ SEAFOOD DTLA, LLC
                                                        AND AS PER IL T8 00
                                    Policy Number:      680-9M304995-19-42
                              Policy Effective Date:    01/29/2019
                             Policy Expiration Date:    01/29/2020
                                         Issue Date:    09/11/2019
                                          Premium $            NIL



Effective from 09/11/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




Additional Insureds are added to the policy as provided under the
attached endorsement(s):



CG T4 91


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
CG T4 91 11 88
IL TO 07 09 87




NAME AND ADDRESS OF AGENT OR BROKER                                 Countersigned by
E BROOX RANDALL & SONS
4751 WILSHIRE BLVD STE 350
                                                                             Authorized Representative
LOS ANGELES                               CA   90010
                                                                    DATE: 09/11/2019


IL T0 07 09 87    (Page i of 1   )                                                     Office: BREA/LA/ORANGE CA

                                                                              Travelers Doc Mgmt 377 of 395
                                                                                             Exhibit A, Page 394
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 392 of 447 Page ID
                                   #:411



                                            POLICY NUMBER:    680-9M304995-19-42
                                            EFFECTIVE DATE:   01/29/2019
                                                ISSUE DATE:   09/11/2019


                  LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

      THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
      BY LINE OF BUSINESS


        *    IL TO 07 09 87           CHANGE ENDORSEMENT
             IL TO 19 02 05           COMMON POLICY DECLARATIONS
             MP TO 01 02 05           BUSINESSOWNERS COVERAGE PART DECLARATIONS
        *    IL T8 01 01 01           FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
             IL T3 15 09 07           COMMON POLICY CONDITIONS

      BUSINESSOWNERS
             MP TO 25 02 05           SPECIAL PROVISIONS - LOSS PAYEE
             CP 12 18 10         12   LOSS PAYABLE PROVISIONS
             MP T1 30 02         05   TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART
                                      DELUXE PLAN
             MP   T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
             MP   T3   27   07   03   CAUSES OF LOSS - EARTHQUAKE SPRINKLER LEAKAGE
             MP   T3   66   08   15   RESTAURANT AND PERISHABLE GOODS PREMIER ENDORSEMENT
             MP   T3   07   03   97   PROTECTIVE SAFEGUARDS ENDORSEMENT FOR SPRINKLERED
                                      LOCATIONS AND RESTAURANTS
             MP T3 25 01 15           FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             MP T3 41 02 05           THEFT OF MONEY AND SECURITIES LIMITATION
             MP T3 49 10 06           BUSINESS INCOME AND EXTRA EXPENSE - POLICY LEVEL
                                      DOLLAR LIMIT ENDORSEMENT
             MP T3 50 11 06           EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
             MP T3 56 02 08           AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                      PERSONAL PROP COV ENHANCEMENTS
             MP T3 17       02 05     UTILITY SERVICES - TIME ELEMENT
             MP T3 18       02 05     UTILITY SERVICES - DIRECT DAMAGE
             MP T9 73       02 05     SPOILAGE COVERAGE
             MP T4 90       05 10     LIMIT OF INS/OCCURRENCE ENDT - CALIFORNIA
             MP T5 08       01 06     CALIFORNIA CHANGES - REPLACEMENT COST

      COMMERCIAL GENERAL LIABILITY
             CG TO 07 04 09           DECLARATIONS PREMIUM SCHEDULE
             CG TO 08 07 86           KEY TO DECLARATIONS PREMIUM SCHEDULE
             CG TO 34 11 03           TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                      COVERAGE FORM CG 00 01 10 01
             CG   00   01   10   01   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
             CG   D2   55   11   03   AMENDMENT OF COVERAGE - POLLUTION
             CG   D3   09   11   03   AMENDATORY ENDR- PRODUCTS -COMPLETED OPERATIONS HAZARD
             CG   D4   71   01   15   AMENDMENT OF COVERAGE B - PERSONAL AND ADVERTISING
                                      INJURY LIABILITY
             CG DO 37 04 05           OTHER INSURANCE - ADDITIONAL INSUREDS

        * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                 PAGE:      1   OF      3


                                                                     Travelers Doc Mgmt 378 of 395
                                                                                    Exhibit A, Page 395
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 393 of 447 Page ID
                                   #:412



                                           POLICY NUMBER:    680-9M304995-19-42
                                           EFFECTIVE DATE:   01/29/2019
                                               ISSUE DATE:   09/11/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
            CG D1 86 11 03           XTEND ENDORSEMENT
            CG D2 03 12 97           AMEND - NON CUMULATION OF EACH OCC
            CG M3 01 02 05           PRODUCTS/COMPLETED OPERATIONS HAZARDS REDEFINED -
                                     CHANGES
       *    CG   T4   91   11   88   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
            CG   D4   13   04   08   AMEND COVG - POLLUTION -EQUIP EXCEPTION
            MP   T1   25   11   03   HIRED AUTO AND NON -OWNED AUTO LIABILITY
            CG   D2   56   11   03   AMENDMENT OF COVERAGE - PROPERTY DAMAGE
            CG   D2   88   11   03   EMPLOYMENT -RELATED PRACTICES EXCLUSION
            CG   D3   26   10   11   EXCLUSION - UNSOLICITED COMMUNICATION
            CG   D3   56   05   14   MOBILE EQUIPMENT REDEFINED - EXCLUSION OF VEHICLES
                                     SUBJECT TO MOTOR VEHICLE LAWS
            CG D4 21 07 08           AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
            CG D6 18 10 11           EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
            CG D7 46 01 15           EXCLUSION- ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                     PERSONAL INFORMATION
            CG Dl 42 01 99           EXCLUSION - DISCRIMINATION
            CG D2 42 01 02           EXCLUSION - WAR
            CG T3 56 07 86           AMENDMENT OF COVERAGE C - MEDICAL PAYMENTS (LIMITED
                                     PRODUCTS HAZARD INCLUSION)
            CG T4 78 02 90           EXCLUSION - ASBESTOS

     CYBERFIRST ESSENTIALS LIABILITY ENDORSEMENTS
            PR TO 22 02 12           CYBERFIRST ESSENTIALS COVERAGE PART DECLARATIONS
            PR T1 13 02 12           CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
            PR T1 14 02 12           CYBERFIRST ESSENTIALS INFORMATION SECURITY LIABILITY
                                     COVERAGE FORM
            PR T5 21 03 15           COVG FOR FINANCIAL INTEREST IN FOREIGN INSURED
                                     ORGANIZATIONS-CYBERFIRST ESSENTIALS
            PR T4 97 03 15           BREACH ESSENTIALS ENDORSEMENT
            PR T5 14 01 15           AMEND OF AI AND PI DEFINITIONS - INFORMATION SECURITY
                                     LIABILITY
            PR F3 46 02 12           CALIFORNIA MANDATORY ENDORSEMENT

     LIQUOR LIABILITY
            MP T1 13 11 03           LIQUOR LIABILITY COVERAGE ENDORSEMENT

     MULTIPLE SUBLINE ENDORSEMENTS
            CG T3 33 11 03           LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS

       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


1L T8 01 01 01                                                  PAGE:       2    OF    3


                                                                        Travelers Doc Mgmt 379 of 395
                                                                                      Exhibit A, Page 396
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 394 of 447 Page ID
                                   #:413



                                              POLICY NUMBER:    680-9M304995-19-42
                                              EFFECTIVE DATE:   01/29/2019
                                                  ISSUE DATE:   09/11/2019




      INTERLINE ENDORSEMENTS (CONTINUED)
             IL   T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
             IL   T4 12 03       15   AMNDT COMMON POLICY COND-PROHIBITED COVG
             IL   T4 14 01       15   CAP ON LOSSES FROM -CERTIFIED ACTS OF TERRORISM
             IL   T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
             IL   T8   00   01   19   GENERAL PURPOSE ENDORSEMENT
             IL   00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                      FORM)
             IL 01 04 09 07           CALIFORNIA CHANGES                     -




             IL 02 70 09 12           CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

      POLICY HOLDER NOTICES
             PN T4 54 01 08           IMPORTANT NOTICE -REGARDING INDEPENDENT AGENT AND
                                      BROKER COMPENSATION
             PN MP 57 04 17           IMP --NOT PROT SAFEGUARDS SPRK AND REST
             PN MP 38 01 11           IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




       * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


 IL T8 01 01 01                                                   PAGE:          3   OF     3

                                                                       Travelers Doc Mgmt 380 of 395
                                                                                          Exhibit A, Page 397
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 395 of 447 Page ID
                                   #:414




                                                GENERAL LIABILITY




                                                     Travelers Doc Mgmt 381 of 395      "




                                                                  Exhibit A, Page 398
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 396 of 447 Page ID
                                   #:415




  GENERAL LIABILITY




                                                      Travelers Doc Mgmt 382 of 395

                                                                  Exhibit A, Page 399
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 397 of 447 Page ID
                                    #:416
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
LANCE AND AIME LINDSAY AND THE LINDSAY REVOCABLE TRUST, THEIR MANAGING
 MEMBERS, AGENT AND REPRESENTATIVES



6219 PORTERDALE AVENUE
MALIBU                           CA 90265



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                        Page 1 of   1




                                                                                   Travelers Doc Mgmt 383 of 395
                                                                                                Exhibit A, Page 400
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 398 of 447 Page ID
                                   #:417
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                    ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
MSM PRODUCTIONS LLC AND IMAGE LOCATIONS, INC




6219 POTERDALE DR.
MALIBU                           CA 90265



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                   -   Page 1 of     1



                                                                                   Travelers Doc Mgmt 384 of 395
                                                                                               Exhibit A, Page 401
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 399 of 447 Page ID
                                    #:418
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
IMG COLLEGE, LLC, AND THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, RBO
C; THE CITY OF PASADENA ("CITY"), AND RG CANNING ENTERPRISES



540 NORTH TRADE STREET
WINSTON-SALEM                    NC 27101



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of   1




                                                                                   Travelers Doc Mgmt 385 of 395
                                                                                                Exhibit A, Page 402
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 400 of 447 Page ID
                                   #:419
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                    ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE
Name of person or organization:
FSP-SOUTH FLOWER STREET ASSOCIATES, LLC THE STATE OF CALIFORNIA PUBLIC
 EMPLOYEES RETIREMENT SYSTEM, AGENCY OF THE STATE OF CALIFORNIA COMMON
WEALTH PARTNERS MANAGEMENT SERVICES, L.P FIFTH STREET PROPERTIES LLC C
OMMONWEALTH PACIFIC, LLC

C/O COMMONWEALTH PARTNERS,ATTN: BATZY
515 SOUTH FLOWER STREET, SUITE 3220
LOS ANGELES              CA 90071


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CGT4911188                      Copyright, Insurance Services Office, Inc., 1984                        Page 1 of    1



                                                                                   Travelers Doc Mgmt 386 of 395
                                                                                               Exhibit A, Page 403
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 401 of 447 Page ID
                                    #:420
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SKYLIGHT CALIFORNIA, LLC ITS PARENT AND ALL OTHER AFFILIATES ATLAS CAP
ITAL GROUP, LLC ITS OFFICERS, AGENTS AND EMPLOYEES ROW DTLA EVENTS, LL
C DTLA PARENT JV, LLC ACG PROPERTY MANAGEMENT, LLC ALAMEDA SQUARE OWNE
R, LLC ALAMADA SQUARE MEZZ, LL

90 CHURCH STREET
PO BOX 3454
NEW YORK                         NY 10008


WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                       Page 1 of 1

                                                                                   Travelers Doc Mgmt 387 of 395
                                                                                                Exhibit A, Page 404
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 402 of 447 Page ID
                                   #:421
                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE
Name of person or organization:
ALTAMED HEALTH SERVICES CORPORATION ALTAMED FOOD AND WINE FESTIVAL --201
9                                              -




2040 CAMFIELD AVE
LOS ANGELES                     CA 90040



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                 Copyright, Insurance Services Office, Inc., 1984                       Page 1 of 1

                                                                                  Travelers Doc Mgmt 388 of 395

                                                                                              Exhibit A, Page 405
 Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 403 of 447 Page ID
                                    #:422

                                                                          COMMERCIAL GENERAL LIABILITY
POLICY NUMBER:       680-9M304995-19-42                                   ISSUE DATE: 09/11/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED -DESIGNATED PERSON
                     OR ORGANIZATION
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE
Name of person or organization:
SONY PICTURES STUDIOS INC., SONY PICTURES ENTERTAINMENT INC., AND THEI
R PARENT COMPANIES, SUBSIDIARIES, RELATED AND AFFILIATED COMPANIES AND
 THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATI
VES, ASSIGNS, AND SUBCONTRACTO

10202 WEST WASHINGTON BLVD.
CULVER CITY               CA 90232



WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the
Schedule as an insured but only with respect to liability arising out of your acts or omissions.




CG T4 91 11 88                  Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1

                                                                                   Travelers Doc Mgmt 389 of 395
                                                                                                Exhibit A, Page 406
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 404 of 447 Page ID
                                   #:423
   TRAVELERS J
   TRAVELERS
   DBS - 189 9E304995 680    190129                        Notice of Cancellation
   P.O. BOX 26385
   RICHMOND,  VA  23260-6385                                 Account 5109C2218

                                                              Page 1 of 3

                                                              189


   PEZ SEAFOOD DTLA, LLC
   400 S HOPE ST STE 120
   LOS ANGELES CA 90071




               YOUR INSURANCE POLICY IS SUBJECT TO CANCELLATION.    PLEASE
               SEE REVERSE SIDE FOR NOTICE OF CANCELLATION.




                                                                                        CLDBNOC
                                                              Travelers Doc Mgmt 390 of 395

                                                                          Exhibit A, Page 407
     Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 405 of 447 Page ID
             Aoak
                                        #:424
TRAVELERS J                                                                                       Commercial Package
NOTICE OF CANCELLATION                                                                             POLICY NO, 9M304995 680
FOR NON-PAYMENT OF PREMIUM                                                                        Issue Date          04/15/19

Insuring Company: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA                                  ACCOUNT             5109C2218
                                                                                             Page 2 of 3
Named Insured                                                               Agent E BROOX RANDALL & SONS
                      PEZ SEAFOOD DTLA, LLC
and Mailing Address   400 S HOPE ST STE 120
                      LOS ANGELES CA 90071                                  Please contact your agent
                                                                            if you have any questions.
                                                                            PHONE:   (323) 936-1010


EFFECTIVE DATE OF CANCELLATION:                            MAY 05, 2019

   Your policy is cancelled at 12:01 a.m. on the EFFECTIVE DATE OF CANCELLATION shown above
   due to non-payment of premium. PLEASE PAY THE MINIMUM DUE BY THE EFFECTIVE DATE OF
   CANCELLATION. If we receive the PAST DUE amount, but less than the MINIMUM DUE amount, by
   the EFFECTIVE DATE OF CANCELLATION, we will rescind the cancellation notice. If we receive
   less than the PAST DUE amount or if we receive your payment after the EFFECTIVE DATE OF
   CANCELLATION, we will deposit your payment, keep any premium due us and send any refund
   due you, if necessary. HOWEVER, YOUR POLICY WILL REMAIN CANCELLED.

                                                     Premium. Information
   POLICY NUMBER 9M304995 680                                    POLICY PERIOD 01/29/19 To 01/29/20
    Previous balance                               $9,322.00                          MINIMUM DUE                   $2,351.00
    Installment charge                                 +6.00     Pay
    Late Payment Charge                               +10.00
                                                                 Either
                                                                 Amount               TOTAL DUE                     $9,338.00

                                                                       By             DUE DATE                       MAY 05, 2019

   We consider a payment made on the day we receive it, not the day it is mailed or sent.

   The MINIMUM DUE shown above includes:

         $1,164.50      that is PAST DUE and was due on 04/04/19;
         $1,164.50      that is due on 05/05/19;
             $6.00      for PAST DUE installment charges;
             $6.00      for current installment charge;
            $10.00      for late payment charge.


                      Please detach the return stub and mail with your payment in the enclosed envelope to:
                 TRAVELERS CL REMITTANCE CENTER, PO BOX 660317, DALLAS, TX 75266-0317.
                                                                                      648844J       2019105        9373    189 073044
    Payment Coupon Make checks payable to: TRAVELERS
         E BROOX RANDALL & SONS                                              Include Account Number on the check.
         PEZ SEAFOOD DTLA, LLC
         5109C2218             9M304995 680                                      Change of Address?                   TOTAL BALANCE
                                                                                 Place an "X" here.                           $9,338.00
                                                                                 Print changes on reverse side.

                                                                            PAYMENT MUST BE RECEIVED BY
          TRAVELERS CL REMITTANCE CENTER                                                MAY 05, 2019                      MINIMUM DUE
          PO BOX 660317
          DALLAS, TX 75266-0317                                                                                               $2,351.00
                                                                       C
          'IIIIIII,IIIIIIIIIIIIIIIIIIII'Il"InIIIII'IIIIIII'I                                                          AMOUNT ENCLOSED




     9935313039033232313840393939391700023510000093380065

                                                                                             Travelers Doc Mgmt 391 of 395
                                                                                                                  Exhibit A, Page 408
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 406 of 447 Page ID
                                     #:425

TRAVELERS ,I                                                      Notice of Cancellation
                                                                       Account 5109C2218

                                                                       Page 3 of 3




  The policy number shown above consists of your CL policy number and policy form.               For the
  complete policy number refer to your policy paper.

  This bill is rendered by The Travelers                affiliated company indicated on the
  policy shown on this notice.

  You have been notified herewith that this Company will no longer be carrying your
  insurance. If you wish to replace your policy you should make an effort to obtain
  insurance through another company in the voluntary market. If you have difficulty in
  procuring replacement coverage in the voluntary market, you possibly may obtain basic
  fire insurance coverages through the California Fair Plan Association. Insurance through
  the Association is available only in certain areas of the state. For further information
  or assistance in obtaining basic property insurance through the FAIR Plan, please contact
  your agent or broker or the Plan at 1-213-487-0111 or 1-800-339-4099 (in California only).

  A late charge has been assessed on your account because we have not received your previous
  minimum due. This account level charge is listed on this notice. An account level bill or
  other notice(s) may also be mailed to you today.

  If you are paying with a check from a Personal. Checking Account, you authorize us to
  either use information from your check to make a one-time electronic funds transfer from
  your account or to process the payment as a check. If you are paying with a check from a
  Business Checking account, we will process the payment as a check.

  **,a************************,a*********** QUESTION'S? n**************************************

  If you have any questions about this statement, please contact your Agent, Travelers
  Billing. Customer Service or the Travelers on-line Telephone Inquiry Service. To reach the
  Travelers Billing Customer Service or. the Telephone Inquiry dial 1-800-252-2268 and follow
  the instructions.
  Your 9 character billing account number is: --- 5109C2218.




                         648844J   2019105   9373   189 073044
                                                                                                 CLDBNOC3
                                                                 Travelers Doc Mgmt 392 of 395
                                                                             Exhibit A, Page 409
  Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 407 of 447 Page ID
                                     #:426
      TRAVELERS)
       E BROOX RANDALL & SONS
       4751 WILSHIRE BLVD STE 350
       LOS ANGELES CA 90010-3849

                                                      Date of this Notice                          05/02/19
                                                      Account No.            5109C2218



                                                                       Please contact your agent
                                                                       with any questions, future
       PEZ SEAFOOD DTLA, LLC
       400 S HOPE ST STE 120                                           policy changes and all
       LOS ANGELES CA 90071                                            address changes.

                                                                       E BROOX RANDALL & SONS
                                                                       (323) 936-1010




Insuring Company: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA




                                  REINSTATEMENT NOTICE

                     We are pleased to tell you that your policy has been reinstated.



 POLICYHOLDER                                               POLICY IDENTIFICATION NUMBER

  PEZ SEAFOOD DTLA, LLC                                                     9M304995 680
 TYPE OF INSURANCE                                          POLICY PERIOD

  Commercial Package                                                        01/29/19 To 01/29/20


          Receipt of funds dishonored upon presentment is not a valid means of
          reinstatement.  Reinstatement will only occur when all conditions have
          been met. If these conditions have not been met the reinstatement will
          be null and void.


          We understand that circumstances will occasionally cause a payment to
          arrive late, but please be aware that if future payments don't reach us
          on time, WE MAY REQUIRE FULL PAYMENT OF THE OUTSTANDING BALANCE ON YOUR
          POLICY.  Please contact your Travelers               representative if you
          have any questions concerning this notice. Thank you for your business.




          648826R       2019122     9386    189 073044



                                                                                                         CLDBREIN
                                                                                  Travelers Doc Mgmt 393 of 395
                                                                                                Exhibit A, Page 410
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 408 of 447 Page ID
                                   #:427
   TRAVELERS
    TRAVELERS
    707 WEST MAIN ST.   SUITE 300
    SPOKANE, WA 99201


                                                                                       10/01/2019




    PEZ SEAFOOD DTLA, LLC DBA: PEZ CANTINA
     DBA: PEZ POWDER THOMPSON RESTAURANT G
    400 S HOPE ST STE 120
    LOS ANGELES CA 90071




 INSURING COMPANY:
  TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
 Policy Number: 680 9M304995                    Renewal Effective Date: 01-29-2020


THIS IS NOT AN OFFER TO RENEW YOUR POLICY. THIS NOTICE IS INTENDED TO MAKE YOU AWARE
OF CERTAIN COVERAGE CHANGES TO YOUR POLICY IF WE RENEW IT. YOUR STATE INSURANCE
DEPARTMENT MAY ALSO REQUIRE US TO NOTIFY YOU OF OTHER CHANGES IF WE RENEW IT.
IF WE RENEW YOUR POLICY, IT WILL INCLUDE COVERAGE CHANGES FROM YOUR PREVIOUS POLICY.
THE IMPORTANT COVERAGE CHANGES ARE IDENTIFIED IN THIS NOTICE. PLEASE READ THIS NOTICE
CAREFULLY.
IF WE DO NOT RENEW YOUR POLICY, WE WILL PROVIDE YOU WITH NOTICE OF NONRENEWAL
CONSISTENT WITH APPLICABLE STATE REQUIREMENTS.
Dear Valued Policyholder:
We are excited to inform you about changes to the structure of your commercial general liability (CGL) insurance.
We are implementing a new proprietary CGL Coverage Form that will update and further simplify our approach to
that coverage. Our new CGL coverage form is more closely aligned with ISO's current CGL coverage form, and it
includes numerous provisions previously contained in our proprietary mandatory endorsements and several
coverage enhancements that have been provided in our commonly used XTENDTM endorsements. In addition,
we have updated many of our CGL endorsements for improved readability and consistency across our portfolio of
policy forms.
To complement these CGL policy form changes, we are also transitioning our Liquor Liability (LL) coverage to
ISO's current LL coverage form, modified by a proprietary Liquor Liability Amendatory Endorsement. This
transition will improve consistency and coordination of CGL and LL coverages.
Your new Travelers CGL policy will contain coverage terms and conditions substantially similar to those in your
expiring Travelers CGL policy. Also, in order to make this transition to our new proprietary policy forms as easy as
possible for you, we will adjust any claims for CGL coverage under your new policy based upon the terms and
conditions of either your expiring policy or your new policy, whichever are broader. Likewise, if your expiring
policy includes LL coverage and you are renewing that coverage with us, we will adjust any claims for LL
coverage under your new policy based upon the terms and conditions of either your expiring policy or your new
policy, whichever are broader. However, this approach to adjustment of claims for CGL and LL coverage is
subject to the following exceptions:



PNM1410119                      © 2019 The Travelers Indemnity Company. All rights reserved.                   Page 1 of 2

                                                                                          Travelers Doc Mgmt 394 of 395
                                                                                                      Exhibit A,   Page 411
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 409 of 447 Page ID
                                   #:428



    Any differences in the insured locations or insurance schedules, or the identity of named insureds or
    additional insureds.
    Any reductions in coverage that have been requested by you or your agent or broker or to which you or your
    agent or broker have agreed during renewal negotiations, or any exposures you have elected to insure
    elsewhere.
    Any reduction in the amount of the limits of insurance shown in any Declarations or endorsement for your new
    policy from the amount shown for substantially similar coverage in any Declarations or endorsement for your
    expiring policy.
    Any increase in the amount of any deductible, self -insured retention, retrospective loss limitation, or
    coinsurance obligation shown in any Declarations or endorsement for your new policy from the amount shown
    for substantially similar coverage in any Declarations or endorsement for your expiring policy, or any change
    from a loss -sensitive to guaranteed -cost rating plan or vice versa.
We will apply this approach to claims adjusted under your first new Travelers policy. Any claim adjusted under a
subsequent Travelers policy will be adjusted based only upon the terms and conditions of that policy.
Please review your expiring and new Travelers policies carefully, retain your expiring policy, and contact your
agent or broker if you have any questions about this letter. We appreciate your business and thank you for
choosing to insure with us.




cc: E BROOX RANDALL & SONS                            73044
   4751 WILSHIRE BLVD STE 350
   LOS ANGELES CA 90010-3849




Page 2 of 2                     © 2019 The Travelers Indemnity Company. All rights reserved.              PN M1 41 01 19

                                                                                          Travelers Doc Mgmt 395 of 395
                                                                                                        Exhibit A, Page 412
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 410 of 447 Page ID
                                   #:429




                           EXHIBIT 2




                                                               Exhibit A, Page 413
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 411 of 447 Page ID
                                   #:430




                                       ERIC GARCETTI
                                           MAYOR




         Public Order Under City of Los Angeles Emergency Authority

                              Issue Date: March 15, 2020

 Subject:      New City Measures to Address COVID-19

 On March 4, 2020, I declared a local emergency in relation to the arrival of the
 COVID-19 virus in our community, and on March 12, 2020, I ordered a number of
 measures to be taken across the City to protect members of the public and City workers
 from an undue risk of contracting the COVID-19 virus. Our precautions over the past
 weeks and what we do over the next few days and weeks will determine how well we
 weather this emergency.

 On March 11, 2020, the World Health Organization characterized COVID-19 as a
 pandemic. The Centers for Disease Control and Prevention advises us that COVID-19
 spreads easily from person to person and has issued guidelines recommending that the
 public adopt policies and routines to enable social distancing wherever possible.

 Here in the City of Los Angeles, we must redouble our efforts to maintain hand hygiene,
 respiratory etiquette, and social distancing. It is absolutely critical that we as a City do
 everything we can to slow the pace of community spread and avoid unnecessary strain
 on our medical system. To aid in our efforts, under the emergency authorities vested in
 my office under the laws of the City of Los Angeles, today I am ordering that a series of
 temporary restrictions be placed on certain establishments throughout our City in which
 large numbers of people tend to gather and remain in close proximity. By virtue of
 authority vested in me as Mayor of the City of Los Angeles pursuant to the provisions of
 the Los Angeles Administrative Code, Chapter 3, Section 8.29 to promulgate, issue, and
 enforce rules, regulations, orders, and directives, I hereby declare the following orders
 to be necessary for the protection of life and property and I hereby order, effective at
 11:59 p.m. tonight, until March 31, 2020 at 12:00 p.m., that:

 1.    All bars and nightclubs in the City of Los Angeles that do not serve food shall be
 closed to the public.




                                                                             Exhibit A, Page 414
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 412 of 447 Page ID
                                   #:431


 2.     Any bars or nightclubs in the City of Los Angeles that serve food may remain
 open only for purposes of continuing to prepare and offer food to customers via delivery
 service or to be picked up. Dine -in food service is prohibited.

 3.       All restaurants and retail food facilities in the City of Los Angeles shall be
 prohibited from serving food for consumption on premises. Restaurants and retail food
 facilities may continue to operate for purposes of preparing and offering food to
 customers via delivery service, to be picked up or for drive-thru. For those
 establishments offering food pick-up options, proprietors are directed to establish social
 distancing practices for those patrons in the queue for pick-up.

 4.     The following are exempt from this Order:

           A. Cafeterias, commissaries, and restaurants located within hospitals,
              nursing homes, or similar facilities
           B. Grocery stores
           C. Pharmacies
           D. Food banks
           E. Los Angeles World Airports concessionaires

 5.     Trucks and other vehicles engaged in the delivery of grocery items to grocery
 stores, when such items are to be made available for sale to the public, are hereby
 exempt from having to comply with any City rules and regulations that limit the hours for
 such deliveries, including, without limitation, Los Angeles Municipal Code Section 12.22
 A.23(b)(3) and Los Angeles Municipal Code Section 114.03.

 6.     All movie theaters, live performance venues, bowling alleys and arcades shall be
 closed to the public.

 7.     All gyms and fitness centers shall be closed to the public.

 Any violation of the above prohibitions may be referred to the Office of the City Attorney
 for prosecution under Los Angeles Administrative Code Section 8.77, which provides for
 fines not to exceed $1,000 or imprisonment not to exceed six months. Each individual
 officer should use their discretion in enforcing this order and always keep the intent of
 the order in mind.

 In addition, I hereby issue guidance to the leaders of the City's houses of worship and
 urge them, in the strongest possible terms, to limit gatherings on their premises and to
 explore and implement ways to practice their respective faiths while observing social
 distancing practices.

 Finally, I hereby order that no landlord shall evict a residential tenant in the City of Los
 Angeles during this local emergency period if the tenant is able to show an inability to
 pay rent due to circumstances related to the COVID-19 pandemic. These




                                                                              Exhibit A, Page 415
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 413 of 447 Page ID
                                   #:432


 circumstances include loss of income due to a COVID-19 related workplace closure,
 child care expenditures due to school closures, health care expenses related to being ill
 with COVID-19 or caring for a member of the tenant's household who is ill with
 COVID-19, or reasonable expenditures that stem from government -ordered emergency
 measures. Nothing in this subsection shall be construed to mean that the tenant will not
 still be obligated to pay lawfully charged rent. Tenants will have up to six months
 following the expiration of the local emergency period to repay any back due rent.
 Tenants may use the protections afforded in this subsection as an affirmative defense in
 an unlawful detainer action. This subsection shall remain in effect during the pendency
 of the local emergency period.

 This order may be extended prior to March 31, 2020.




                                                                          Exhibit A, Page 416
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 414 of 447 Page ID
                                   #:433




                           EXHIBIT 3




                                                               Exhibit A, Page 417
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 415 of 447 Page ID
                                   #:434




                                      ERIC GARCETTI
                                            MAYOR



         Public Order Under City of Los Angeles Emergency Authority

                  Issue Date:     March 19, 2020 (Revised April 1, 2020)

 Subject:      SAFER AT HOME

 The novel coronavirus pandemic is a global emergency that is unprecedented in
 modern history. Profoundly impacting our daily lives, it has inspired Angelenos to
 respond with courage, compassion, wisdom and resolve to overcome this crisis and
 help each other.

 In a short period of time and at an unprecedented scale, residents in every community
 have embraced urgent social distancing best practices and aggressive hygienic
 precaution, not just to protect themselves, but to protect others. Angelenos understand
 with exceptional clarity that there is only one way to get through this difficult moment:
 together.

 The City's recent emergency orders - curtailing large public gatherings; temporarily
 closing many government facilities; closing theaters, bars and entertainment venues;
 prohibiting restaurants from serving to dine -in customers while permitting take-out,
 delivery and drive-thru; and a ban on evictions of residential and commercial tenants
 who cannot pay rent due to financial impacts caused by COVID-19 - have been
 followed with a willing and generous spirit.

 While we have previously taken strong action, now the City must adopt additional
 emergency measures to further limit the spread of COVID-19.

 With this virus, we are safer at home.

 Wherever feasible, City residents must isolate themselves in their residences, subject to
 certain exceptions provided below. This Order is given because, among other reasons,
 the COVID-19 virus can spread easily from person to person and it is physically causing
 property loss or damage due to its tendency to attach to surfaces for prolonged periods
 of time.



                200 N. SPRING STREET, ROAM 303 LOS ANGELES. CA 90012 (213) 978-0600
                                          MAYOR.LACITY.QRG
                                                                                 Exhibit A, Page 418
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 416 of 447 Page ID
                                   #:435


 Under the provisions of Section 231(i) of the Los Angeles City Charter and Chapter 3,
 Section 8.27 of the Los Angeles Administrative Code, I hereby declare the following
 orders to be necessary for the protection of life and property in the City of Los Angeles,
 effective on Thursday, March 19, 2020 at 11:59 PM:

 1.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
 all persons living within the City of Los Angeles are hereby ordered to remain in their
 homes. Residents of the City of Los Angeles who are experiencing homelessness are
 exempt from this requirement. The City is working, along with partner government
 agencies and non -governmental organizations, to make more emergency shelters
 available for the unhoused residents of our City. City of Los Angeles officials and
 contracted partners responsible for homelessness outreach shall make every
 reasonable effort to persuade such residents to accept, if offered, temporary housing or
 shelter, as the Health Officer of the County of Los Angeles recommends that sheltering
 individuals will assist in reducing the spread of the virus and will protect the individual
 from potential exposure by allowing the individual access to sanitation tools. People at
 high risk of severe illness from COVID-19 and people who are sick are urged to stay in
 their residence to the extent possible except as necessary to seek medical care.

 2.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
 all businesses within the City of Los Angeles are ordered to cease operations that
 require in -person attendance by workers at a workplace (including, without limitation,
 indoor malls and indoor shopping centers, including all stores except for those stores
 considered essential activities or infrastructure under this Order which are directly
 accessible to the public from the exterior of the mall or shopping center - the interior of
 the indoor mall or indoor shopping center shall remain closed to the public). To the
 extent that business operations may be maintained by telecommuting or other remote
 means, while allowing all individuals to maintain shelter in their residences, this Order
 shall not apply to limit such business activities. A business that fails to cease operation
 despite not meeting an exception in this Paragraph or Paragraph 5 may be subject to
 having its water and power services shut off by the Department of Water and Power for
 not being in compliance with the Order. The Deputy Mayor of Public Safety, or his
 written designee, may, after engagement with and a written warning issued to a
 noncompliant business, refer that business in writing to the Department of Water and
 Power to shut off water and power services pursuant to this order. Upon receiving such
 a written referral, the Department of Water & Power is authorized to shut off water and
 power services to the noncompliant business operating in violation of the Order

 3.    All public and private gatherings of any number of people occurring outside a
 residence are prohibited, except as to those exempted activities described in this
 Paragraph and Paragraph 5. This provision does not apply to gatherings within a single
 household or living unit.

 4.   All travel, including, without limitation, travel on foot, bicycle, scooter, motorcycle,
 automobile, or public transit is prohibited, subject to the exceptions in Paragraph 5.




                                                                              Exhibit A, Page 419
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 417 of 447 Page ID
                                   #:436


 5.      Exceptions. People may lawfully leave their residence while this Order is in
 effect only to engage in the following activities:

         (i) First 21 hour alto
 following the effective date above, to allow employees and business owners to access

 as social distancing rcquircmcnts arc followcd. Such workplaccs shall remain-closcd to
 the public in accordance with this Order.

          (ii) Essential Activities. To engage in certain essential activities, including,
 without limitation, visiting a health or veterinary care professional, obtaining medical
 supplies or medication, obtaining grocery items (including, without limitation, canned
 food, dry goods, fresh fruits and vegetables, pet supplies, fresh or frozen meats, fish,
 and poultry, any other household consumer products and products necessary to
 maintain the safety and sanitation of residences and other buildings) for their household
 or to deliver to others, or for legally mandated government purposes. In addition, any
 travel related to (a) providing care for minors, the elderly, dependents, persons with
 disabilities, or other vulnerable persons; (b) returning to one's place of residence from
 outside the City; (c) travelling to one's place of residence located outside the City; (d)
 compliance with an order of law enforcement or court shall be exempt from this Order;
 or (e) legally mandated government purposes. Persons engaging in these essential
 activities are required to maintain reasonable social distancing practices. This includes
 maintaining a distance of at least six -feet away from others, frequently washing hands
 with soap and water for at least twenty seconds or using hand sanitizer, covering
 coughs or sneezes (into the sleeve or elbow, not hands), regularly cleaning high -touch
 surfaces, and not shaking hands.

          (iii) Outdoor Activities. To engage in passive outdoor activity and recreation,
 provided that the individuals comply with social distancing requirements, including,
 without limitation, walking, running, cycling; use of scooters, roller skates, skateboards,
 or other personal mobility devices; or travel in a vehicle with household members to a
 location where it is possible to walk, run or ride a bike, horseback ride or operate
 personal mobility devices, while maintaining social distancing practices. Indoor and
 outdoor playgrounds for children, except those located within childcare centers, shall be
 closed for all purposes. The City of Los Angeles, following the recommendations and
 directives of the County Department of Public Health, shall cancel its recreational and
 cultural programming and close its beaches, park trails, trail heads, and park facilities.
 Parks shall remain open for passive recreational activities while practicing social
 distancing. "Recreation and cultural programming" refers to recreational and cultural
 activities, indoor and outdoor sports leagues, aquatics classes, instructional courses,
 and group sessions on City -owned and operated park land. "Park facilities," which shall
 be closed to the public, refers to the City's Department of Recreation and Parks
 facilities, including: skate parks, basketball courts, tennis courts, volleyball courts,
 baseball fields, Venice Boardwalk (except as necessary to travel to an essential
 business), Griffith Observatory, Travel Town, Griffith Park train rides and pony rides, the
 Cabrillo Marine Museum, Sherman Oaks Castle, EXPO Center, and aquatics facilities.




                                                                            Exhibit A, Page 420
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 418 of 447 Page ID
                                   #:437


 Census Centers located at Recreation and Parks facilities may remain open, provided
 strict adherence to social distancing practices.

       (iv) Work in Support of Essential Activities. To perform work providing essential
 products and services or to otherwise carry out activities specifically permitted in this
 Order.

          (v) To care for or support a friend, family member, or pet in another household.

        (vi) Emergency Personnel. All first responders, gang and crisis intervention
 workers, public health workers, emergency management personnel, emergency
 dispatchers, law enforcement personnel, and related contractors and others working for
 emergency services providers are categorically exempt from this Order.

         (vii) Essential Activities Exempt. Certain business operations and activities are
 exempt from the provisions of this Order, on the grounds that they provide services that
 are recognized to be critical to the health and well-being of the City. These include:
                 (a)    All healthcare operations, including hospitals, clinics, dentists,
 pharmacies, pharmaceutical and biotechnology companies, medical and scientific
 research, laboratories, healthcare suppliers, home healthcare services providers,
 veterinary care providers, mental and behavioral health providers, substance use
 providers, physical therapists and chiropractors, cannabis dispensaries, or any related
 and/or ancillary healthcare services, manufacturers and suppliers. Healthcare
 operations does not include fitness and exercise gyms and similar facilities.
                 (b)    Grocery stores, water retailers, farm and produce stands,
 supermarkets, convenience stores, warehouse stores, food banks, and other
 establishments engaged in the retail sale of canned food, dry goods, fresh fruits and
 vegetables, pet food and medication supply (but not grooming or training), fresh or
 frozen meats, fish, and poultry, any other household consumer products (such as
 construction supplies, cleaning and personal care products). This includes stores that
 sell groceries and sell other non -grocery products, and products necessary to
 maintaining the safety, sanitation, and essential operation of residences. Certified
 farmers markets may operate only if they are able to obtain written approval from the
 Bureau of Street Services (BSS) and only according to the guidelines set forth by BSS.
                 (c)    Food cultivation, including farming, livestock, and fishing.
                 (d)    Organizations and businesses that provide food, shelter, and social
 services, and other necessities of life for economically disadvantaged or otherwise
 needy individuals (including gang prevention and intervention, domestic violence, and
 homeless services agencies).
                 (e)    Newspapers, television news, radio, magazine, podcast and
 journalism.
                 (f)    Gas service stations, auto part supply, mobile auto repair
 operations, auto repair shops (including, without limitation, auto repair shops that
 operate adjacent to or otherwise in connection with an used or retail auto dealership),
 bicycle repair shops and related facilities. No auto dealership may operate, with the
 exception of its auto service and part stores. Fully automated or self-service car




                                                                             Exhibit A, Page 421
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 419 of 447 Page ID
                                   #:438


 washes are permitted to operate; car washes that require personnel are not permitted to
 operate.
                 (g)    Banks, credit unions, financial institutions and insurance
 companies.
                 (h)    Hardware and building supply stores, day labor centers, and
 nurseries.
                 (I)    Plumbers, electricians, exterminators, custodial/janitorial workers,
 handyman services, funeral home workers and morticians, moving services, HVAC
 installers, carpenters, day laborers, landscapers, gardeners, property managers and
 leasing agents, private security personnel and other service providers who provide
 services to maintain the safety, sanitation, and essential operation to properties and
 other essential activities discussed in this subsection.
                 (j)    Businesses providing mailing and shipping services, boxes and
 packaging, and post office boxes.
                 (k)    Educational institutions -- including public and private K-12 schools,
 colleges, and universities -- for purposes of facilitating distance learning or performing
 essential functions provided that social distancing of six -feet per person is maintained.
                 (I)    Laundromats, dry cleaners, and laundry service providers.
                 (m)    Restaurants and retail food facilities that prepare and offer food to
 customers, but only via delivery service, to be picked up, or drive-thru. For those
 establishments offering food pick-up options, proprietors are directed to establish social
 distancing practices for those patrons in the queue for pick-up. This includes
 maintaining a distance of at least six -feet away from others. Schools and other entities
 that typically provide free food services to students or members of the public may
 continue to do so under this Order on the condition that the food is provided to students
 or members of the public on a pick-up and carry out basis only. Schools and other
 entities that provide food services under this exemption shall not permit the food to be
 eaten at the site where it is provided, or any other gathering site. Cafeterias,
 commissaries, and restaurants located within hospitals, nursing homes, or similar
 facilities are also exempt from this Order. Social distancing shall be maintained at a
 distance of at least six -feet away from others
                 (n)    Businesses that supply or provide storage for products needed for
 people to work from home.
                 (o)    Businesses that supply other essential businesses with the support,
 services, or supplies necessary to operate, provided that strict social distancing is
 maintained. This section includes, without limitation, utility companies.
                 (p)    Individuals and businesses that ship or deliver groceries, food,
 beverages or goods directly to residences or businesses, including rail and trucking.
                 (q)    Airlines, taxis, ride sharing services, car rental companies, and
 other private transportation services providing transportation services necessary for
 essential activities and other purposes expressly authorized in this Order.
                 (r)    Home -based care for disabled persons, seniors, adults, or children.
                 (s)    Residential facilities and shelters for homeless residents, disabled
 persons, seniors, adults, children and animals.
                 (t)    Professional services, such as legal, leasing and real estate
 transactions, payroll or accounting services, when necessary to assist in compliance




                                                                              Exhibit A, Page 422
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 420 of 447 Page ID
                                   #:439


 with legally mandated activities. Open houses and in -person showings of housing for
 lease and sale are prohibited.
               (u)     Childcare facilities providing services that enable employees
 exempted in this Order to work as permitted. To the extent possible, childcare facilities
 must operate under the following mandatory conditions:
                   (1) Childcare must be carried out in stable groups of 12 or fewer
                       ("stable" means that the same 12 or fewer children are in the same
                       group each day).
                   (2) Children shall not change from one group to another.
                   (3) If more than one group of children is cared for at one facility, each
                       group shall be in a separate room. Groups shall not mix with each
                      other.
                    (4) Childcare providers shall remain solely with one group of children.
               (v)    Hotels, motels, shared rental units and similar facilities.
               (w)    Military/Defense Contractors/FFRDC (Federally Funded Research
        and Development Centers). For purposes of this Order, essential personnel may
        leave their residence to provide any service or perform any work deemed
        essential for national security including, without limitation, defense, intelligence,
        and aerospace development and manufacturing for the Department of Defense,
        the Intelligence Community, and NASA and other federal government, and or
        United States Government departments and agencies. Essential personnel
        include prime, sub -prime, and supplier contractor employees, at both the prime
        contract level and any supplier level at any tier, working on federal United States
        Government contracts, such as contracts for national intelligence and national
        security requirements.

         (viii) Government Employees. This Order does not apply to employees of
 government agencies working within the course and scope of their public service
 employment. Employees of the City of Los Angeles shall follow any current or future
 directives issued by the Mayor.

        (ix)    Essential Infrastructure. Individuals may leave their residences to provide
 any services or goods or perform any work necessary to to build, operate, maintain or
 manufacture essential infrastructure, including without limitation construction of
 commercial, office and institutional buildings, residential buildings and housing; airport
 operations, food supply, concessions, and construction; port operations and
 construction; water, sewer, gas, electrical, oil extraction and refining; roads and
 highways, public transportation and rail; solid waste collection, removal, and recycling;
 flood control and watershed protection; internet and telecommunications systems
 (including the provision of essential global, national, and local infrastructure for
 computing services, business infrastructure, communications, phone retail sales and
 servicing, and web -based services); and manufacturing and distribution companies
 deemed essential to the supply chains of the industries referenced in this Paragraph,
 provided that they carry out those services and that work in compliance with social
 distancing practices as prescribed by the Centers for Disease Control and Prevention
 and the Los Angeles County Department of Public Health, to the extent possible.




                                                                              Exhibit A, Page 423
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 421 of 447 Page ID
                                   #:440




 6.     To the extent that this Order is in conflict with earlier Orders, this Order
 shall supersede the others.

 7.     Failure to comply with this Order shall constitute a misdemeanor subject to
 fines and imprisonment. I hereby urge the Los Angeles Police Department and
 the City Attorney to vigorously enforce this Order via Sections 8.77 and 8.78 of the
 Los Angeles Administrative Code.

 8      If any subsection, sentence, clause, phrase, or word of this Order or any
 application of it to any person, structure, or circumstance is held to be invalid or
 unconstitutional by a decision of a court of competent jurisdiction, then such
 decision shall not affect the validity of the remaining portions or applications of this
 Order.

 This order shall be in place until April 19, 2020, and it may be extended prior to that
 time.




                                                                               Exhibit A, Page 424
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 422 of 447 Page ID
                                   #:441




                           EXHIBIT 4




                                                               Exhibit A, Page 425
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 423 of 447 Page ID
                                   #:442




                                          ERIC GARCETTI
                                             MAYOR




         Public Order Under City of Los Angeles Emergency Authority

              Issue Date:   March 19, 2020 (Revised April 10, 2020)

 Subject:      SAFER AT HOME

 The novel coronavirus pandemic is a global emergency that is unprecedented in
 modern history. Profoundly impacting our daily lives, it has inspired Angelenos to
 respond with courage, compassion, wisdom and resolve to overcome this crisis and
 help each other.

 In a short period of time and at an unprecedented scale, residents in every community
 have embraced urgent social distancing best practices and aggressive hygienic
 precaution, not just to protect themselves, but to protect others. Angelenos understand
 with exceptional clarity that there is only one way to get through this difficult moment:
 together.

 The City's recent emergency orders - curtailing large public gatherings; temporarily
 closing many government facilities; closing theaters, bars and entertainment venues;
 prohibiting restaurants from serving to dine -in customers while permitting take-out,
 delivery and drive-thru; and a ban on evictions of residential and commercial tenants
 who cannot pay rent due to financial impacts caused by COVID-19 - have been
 followed with a willing and generous spirit.

 While we have previously taken strong action, now the City must adopt additional
 emergency measures to further limit the spread of COVID-19.

 With this virus, we are safer at home.

 Wherever feasible, City residents must isolate themselves in their residences, subject to
 certain exceptions provided below. This Order is given because, among other reasons,
 the COVID-19 virus can spread easily from person to person and it is physically causing
 property loss or damage due to its tendency to attach to surfaces for prolonged periods
 of time




                                                                           Exhibit A, Page 426
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 424 of 447 Page ID
                                   #:443




 Under the provisions of Section 231(i) of the Los Angeles City Charter and Chapter 3,
 Section 8.27 of the Los Angeles Administrative Code, I hereby declare the following
 orders to be necessary for the protection of life and property in the City of Los Angeles,
 effective on Friday, April, 10, 2020 at 11:59 PM:

 1.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
 all persons living within the City of Los Angeles are hereby ordered to remain in their
 homes. Residents of the City of Los Angeles who are experiencing homelessness are
 exempt from this requirement. The City is working, along with partner government
 agencies and non -governmental organizations, to make more emergency shelters
 available for the unhoused residents of our City. City of Los Angeles officials and
 contracted partners responsible for homelessness outreach shall make every
 reasonable effort to persuade such residents to accept, if offered, temporary housing or
 shelter, as the Health Officer of the County of Los Angeles recommends that sheltering
 individuals will assist in reducing the spread of the virus and will protect the individual
 from potential exposure by allowing the individual access to sanitation tools. People at
 high risk of severe illness from COVID-19 and people who are sick are urged to stay in
 their residence to the extent possible except as necessary to seek medical care.

 2.      Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
 all businesses within the City of Los Angeles are ordered to cease operations that
 require in -person attendance by workers at a workplace (including, without limitation,
 indoor malls and indoor shopping centers, including all stores except for those stores
 considered essential activities or infrastructure under this Order which are directly
 accessible to the public from the exterior of the mall or shopping center - the interior of
 the indoor mall or indoor shopping center shall remain closed to the public). To the
 extent that business operations may be maintained by telecommuting or other remote
 means, while allowing all individuals to maintain shelter in their residences, this Order
 shall not apply to limit such business activities. A business that fails to cease operation
 despite not meeting an exception in this Paragraph or Paragraph 5 may be subject to
 having its water and power services shut off by the Department of Water and Power for
 not being in compliance with the Order. The Deputy Mayor of Public Safety, or his
 written designee, may, after engagement with and a written warning issued to a
 noncompliant business, refer that business in writing to the Department of Water and
 Power to shut off water and power services pursuant to this order. Upon receiving such
 a written referral, the Department of Water & Power is authorized to shut off water and
 power services to the noncompliant business operating in violation of the Order

 3.    All public and private gatherings of any number of people occurring outside a
 residence are prohibited, except as to those exempted activities described in this
 Paragraph and Paragraph 5. This provision does not apply to gatherings within a single
 household or living unit.




                                                                             Exhibit A, Page 427
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 425 of 447 Page ID
                                   #:444


 4.   All travel, including, without limitation, travel on foot, bicycle, scooter, motorcycle,
 automobile, or public transit is prohibited, subject to the exceptions in Paragraph 5.

 5.      Exceptions. People may lawfully leave their residence while this Order is in
 effect only to engage in the following activities:

        (i) First 24 hour allowance. This Order shall not apply, for a 24 hour period



 the public in accordance with this Order.

          (ii) Essential Activities. To engage in certain essential activities, including,
 without limitation, visiting a health or veterinary care professional, obtaining medical
 supplies or medication, obtaining grocery items (including, without limitation, canned
 food, dry goods, fresh fruits and vegetables, pet supplies, fresh or frozen meats, fish,
 and poultry, any other household consumer products and products necessary to
 maintain the safety and sanitation of residences and other buildings) for their household
 or to deliver to others, or for legally mandated government purposes. In addition, any
 travel related to (a) providing care for minors, the elderly, dependents, persons with
 disabilities, or other vulnerable persons; (b) returning to one's place of residence from
 outside the City; (c) travelling to one's place of residence located outside the City; (d)
 compliance with an order of law enforcement or court shall be exempt from this Order;
 or (e) legally mandated government purposes. Persons engaging in these essential
 activities are required to maintain reasonable social distancing practices. This includes
 maintaining a distance of at least six -feet away from others, frequently washing hands
 with soap and water for at least twenty seconds or using hand sanitizer, covering
 coughs or sneezes (into the sleeve or elbow, not hands), regularly cleaning high -touch
 surfaces, and not shaking hands.

          (iii) Outdoor Activities. Travel for purposes of or to engage in passive outdoor
 activity and recreation, provided that the individuals comply with social distancing
 requirements, including, without limitation, walking, running, cycling; use of scooters,
 roller skates, skateboards, or other personal mobility devices; or travel in a vehicle with
 household members to a location where it is possible to walk, run or ride a bike,
 horseback ride or operate personal mobility devices, while maintaining social distancing
 practices. Indoor and outdoor playgrounds for children, except those located within
 childcare centers, shall be closed for all purposes. The City of Los Angeles, following
 the recommendations and directives of the County Department of Public Health, shall
 cancel its recreational and cultural programming and close its beaches, public beach
 parking lots, beach access points, piers, park trails, trail heads, and park facilities.
 Parks shall remain open for passive recreational activities while practicing social
 distancing. "Recreation and cultural programming" refers to recreational and cultural
 activities, indoor and outdoor sports leagues, aquatics classes, instructional courses,
 and group sessions on City -owned and operated park land. "Park facilities," which shall




                                                                              Exhibit A, Page 428
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 426 of 447 Page ID
                                   #:445


 be closed to the public, refers to the City's Department of Recreation and Parks
 facilities, including: skate parks, basketball courts, tennis courts, volleyball courts,
 baseball fields, Venice Boardwalk (except as necessary to travel to an essential
 business), Griffith Observatory, Travel Town, Griffith Park train rides and pony rides, the
 Cabrillo Marine Museum, Sherman Oaks Castle, EXPO Center, and aquatics facilities.
 Census Centers located at Recreation and Parks facilities may remain open, provided
 strict adherence to social distancing practices.

       (iv) Work in Support of Essential Activities. To perform work providing essential
 products and services or to otherwise carry out activities specifically permitted in this
 Order.

          (v) To care for or support a friend, family member, or pet in another household.

        (vi) Emergency Personnel. All first responders, gang and crisis intervention
 workers, public health workers, emergency management personnel, emergency
 dispatchers, law enforcement personnel, and related contractors and others working for
 emergency services providers are categorically exempt from this Order.

         (vii) Essential Activities Exempt. Certain business operations and activities are
 exempt from the provisions of this Order, on the grounds that they provide services that
 are recognized to be critical to the health and well-being of the City. These include:
                 (a)    All healthcare operations, including hospitals, clinics, dentists,
 pharmacies, pharmaceutical and biotechnology companies, medical and scientific
 research, laboratories, healthcare suppliers, home healthcare services providers,
 veterinary care and pet day care providers (excluding pet grooming and training),
 mental and behavioral health providers, substance use providers, physical therapists
 and chiropractors, cannabis dispensaries, or any related and/or ancillary healthcare
 services, manufacturers and suppliers. Healthcare operations does not include fitness
 and exercise gyms and similar facilities.
                 (b)    Grocery stores, water retailers, farm and produce stands,
 supermarkets, convenience stores, warehouse stores, food banks, and other
 establishments engaged in the retail sale of canned food, dry goods, fresh fruits and
 vegetables, pet food and medication supply (but not grooming or training), fresh or
 frozen meats, fish, and poultry, any other household consumer products (such as
 construction supplies, cleaning and personal care products). This includes stores that
 sell beer, wine, and liquor, groceries and other non -grocery products, and products
 necessary to maintaining the safety, sanitation, and essential operation of residences.
 The portions of wineries, breweries and tap rooms that provide tastings to the public are
 closed. Certified farmers markets may operate only if they are able to obtain written
 approval from the Bureau of Street Services (BSS) and only according to the guidelines
 set forth by BSS.
                 (c)    Food cultivation, including farming, livestock, and fishing.
                 (d)    Organizations and businesses that provide food, shelter, and social
 services, and other necessities of life for economically disadvantaged or otherwise




                                                                             Exhibit A, Page 429
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 427 of 447 Page ID
                                   #:446


  needy individuals (including gang prevention and intervention, domestic violence, and
  homeless services agencies).
                 (e)    Newspapers, television news, radio, magazine, podcast and
 journalism.
                 (f)   Gas service stations, auto part supply, mobile auto repair
 operations, auto repair shops (including, without limitation, auto repair shops that
 operate adjacent to or otherwise in connection with an used or retail auto dealership),
  bicycle repair shops and related facilities. No auto dealership may operate, with the
 exception of its auto service and part stores. Fully automated or self-service car
 washes are permitted to operate; car washes that require personnel are not permitted to
 operate.
                 (g)    Banks, credit unions, financial institutions and insurance
 companies, and pawn shops.
                 (h)    Hardware and building supply stores, day labor centers, and
  nurseries.
                 (i)    Plumbers, electricians, custodial/janitorial workers, handyman
 services, funeral home workers and morticians, moving services, HVAC installers,
 carpenters, day laborers, landscapers, gardeners, exterminators, property managers
 and leasing agents, private security personnel and other service providers who provide
 services to maintain the safety, sanitation, and essential operation to properties and
 other essential activities discussed in this subsection.
                 (j)    Businesses providing mailing and shipping services, boxes and
  packaging, and post office boxes.
                 (k)    Educational institutions -- including public and private K-12 schools,
 colleges, and universities -- for purposes of facilitating distance learning or performing
 essential functions provided that social distancing of six -feet per person is maintained.
                 (I)    Laundromats, dry cleaners, and laundry service providers.
                 (m)    Restaurants and retail food facilities that prepare and offer food to
 customers, but only via delivery service, to be picked up, or drive-thru. For those
 establishments offering food pick-up options, proprietors are directed to establish social
 distancing practices for those patrons in the queue for pick-up. This includes
  maintaining a distance of at least six -feet away from others. Schools and other entities
 that typically provide free food services to students or members of the public may
 continue to do so under this Order on the condition that the food is provided to students
 or members of the public on a pick-up and carry out basis only. Schools and other
 entities that provide food services under this exemption shall not permit the food to be
 eaten at the site where it is provided, or any other gathering site. Cafeterias,
 commissaries, and restaurants located within hospitals, nursing homes, or similar
 facilities are also exempt from this Order. Social distancing shall be maintained at a
 distance of at least six -feet away from others
                 (n)    Businesses that supply or provide storage for products needed for
  people to work from home.
                 (o)    Businesses that supply other essential businesses with the support,
 services, or supplies necessary to operate, provided that strict social distancing is
  maintained. This section includes, without limitation, utility companies.




                                                                              Exhibit A, Page 430
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 428 of 447 Page ID
                                   #:447


               (p)       Individuals and businesses that ship, truck, transport, or provide
 logistical support to deliver groceries, food, goods, or services directly to residences, or
 businesses engaged in essential activities or essential infrastructure.
                 (q)     Airlines, taxis, ride sharing services, car rental companies, and
 other private transportation services providing transportation services necessary for
 essential activities and other purposes expressly authorized in this Order.
                 (r)     Home -based care for disabled persons, seniors, adults, or children.
                 (s)     Residential facilities and shelters for homeless residents, disabled
 persons, seniors, adults, children and animals.
                 (t)     Professional services, such as legal, leasing and real estate
 transactions, payroll or accounting services, when necessary to assist in the permitting,
 inspection, construction, transfer and recording of ownership of housing, and when
 necessary to achieve compliance with legally mandated activities. Vacant units and real
 property may be shown, provided that appointments and other residential viewings must
 occur virtually or, if a virtual viewing is not feasible, by appointment with no more than
 two visitors at a time residing within the same household or living unit and one individual
 showing the unit (except that in -person visits are not allowed when the occupant is still
 residing in the residence);
                 (u)     Childcare facilities providing services that enable employees
 exempted in this Order to work as permitted. To the extent possible, childcare facilities
 must operate under the following mandatory conditions:
                     (1) Childcare must be carried out in stable groups of 12 or fewer
                         ("stable" means that the same 12 or fewer children are in the same
                         group each day).
                     (2) Children shall not change from one group to another.
                     (3) If more than one group of children is cared for at one facility, each
                         group shall be in a separate room. Groups shall not mix with each
                         other.
                     (4) Childcare providers shall remain solely with one group of children.
                 (v) Hotels, motels, shared rental units and similar facilities.
                 (w) Military/Defense Contractors/FFRDC (Federally Funded Research
         and Development Centers). For purposes of this Order, essential personnel may
         leave their residence to provide any service or perform any work deemed
         essential for national security including, without limitation, defense, intelligence,
         and aerospace development and manufacturing for the Department of Defense,
         the Intelligence Community, and NASA and other federal government, and or
         United States Government departments and agencies. Essential personnel
         include prime, sub -prime, and supplier contractor employees, at both the prime
         contract level and any supplier level at any tier, working on federal United States
         Government contracts, such as contracts for national intelligence and national
         security requirements.
                 (x)     Businesses that manufacture or sell personal protective equipment
         or cloth or fabric face coverings, and businesses that sell materials for purposes
         of assembling such face coverings, subject to the following conditions: for
         manufacturers, at least 50% of daily production must consist of personal




                                                                             Exhibit A, Page 431
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 429 of 447 Page ID
                                   #:448


        protective equipment, cloth or fabric face covering or other essential products; for
        retail businesses, their products may be available to purchasers by delivery or
        pick-up but may not be open to the public. Nothing in this subsection shall be
        construed to allow otherwise non -essential businesses to render themselves
        essential for purposes of this Order by adopting similar sales protocols.

         (viii) Government Employees. This Order does not apply to employees of
 government agencies working within the course and scope of their public service
 employment. Employees of the City of Los Angeles shall follow any current or future
 directives issued by the Mayor.

        (ix)    Essential Infrastructure. Individuals may leave their residences to provide
 any services or goods or perform any work necessary to to build, operate, maintain or
 manufacture essential infrastructure, including without limitation construction of public
 health operations, commercial, office and institutional buildings, residential buildings
 and housing; airport operations, food supply, concessions, and construction; port
 operations and construction; water, sewer, gas, electrical, oil extraction and refining;
 roads and highways, public transportation and rail; solid waste collection, removal, and
 recycling; flood control and watershed protection; internet and telecommunications
 systems (including the provision of essential global, national, and local infrastructure for
 computing services, business infrastructure, communications, phone retail sales and
 servicing, and web -based services); and manufacturing and distribution companies
 deemed essential to the supply chains of the industries referenced in this Paragraph,
 provided that they carry out those services and that work in compliance with social
 distancing practices as prescribed by the Centers for Disease Control and Prevention
 and the Los Angeles County Department of Public Health, to the extent possible.

        (x)    Non -Essential Businesses. Businesses regarded under this Order as
 "non -essential" may be permitted to conduct minimum basic operations including
 inventory, security, custodial services, payroll and employee benefits processing, and
 any reasonable activity designed to maximize the ability for its employees to work
 remotely from their homes.

 6.     Public Notice of Social Distancing Protocols. The owner, manager, or operator of
 any business engaged in Essential Activities or Essential Infrastructure under
 Paragraph 5, shall prepare and post by no later than 11:59 p.m. on April 15, 2020, a
 Social Distancing Protocol for each of their facilities within the City of Los Angeles. The
 Social Distancing Protocol must be (i) substantially in the form attached to this Order as
 Appendix A; (ii) posted at or near the entrance to the facility so that it is easily viewable
 by the public and employees; and (iii) provided to each employee performing work at
 the facility. All such businesses shall implement the Social Distancing Protocol and
 provide evidence of its implementation to any authority enforcing this Order upon
 demand.




                                                                             Exhibit A, Page 432
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 430 of 447 Page ID
                                   #:449


 The City of Los Angeles has adopted the County of Los Angeles Department of Public
 Health Social Distancing Protocol, available for download at
 http://coronavirus.lacity.org/socialdistancingprotocol

        Social Distancing Protocols must observe the following safety guidelines:

         a)     limit the number of people who may enter into the facility at any one time
 to ensure that people in the facility can easily maintain, at all times, a minimum six (6)
 foot distance from others;

        b)    designate where lines may form at a facility, marking six (6) foot
 increments at a minimum, establishing where individuals should stand to maintain
 adequate social distancing;

        c)    provide hand sanitizer, soap and water, or effective disinfectant at or near
 the entrance of the facility and in other appropriate areas for use by the public and
 employees;

        d)      post a sign in a conspicuous place at all public entries that instructs
 members of the public to not enter if they are experiencing symptoms of respiratory
 illness, including fever or cough, and to maintain social distancing from one another;

         e)     regularly disinfect high -touch surfaces, including, without limitation all
 payment portals, pens, and styluses after each use. Businesses engaged in essential
 activities and essential infrastructure are encouraged to offer touch -less payment
 mechanisms, if feasible;

        f)     provide employees and contracted workers whose duties require close
 contact (within 6 feet for 10 minutes or more) with other employees and/or the public
 with cloth face coverings;

        g)     require that members of the public who enter the facility wear a face
 covering during their time in the facility; and

        h)     adhere to communicable disease control recommendations provided by
 the Los Angeles County Department of Public Health, including guidance for cleaning
 and disinfecting the site. See guidance posted at
 www.publichealth.lacounty.gov/media/Coronavirus/.

 7.     To the extent that this Order is in conflict with earlier Orders, this Order
 shall supersede the others.

 8.     Failure to comply with this Order shall constitute a misdemeanor subject to
 fines and imprisonment. I hereby urge the Los Angeles Police Department and




                                                                               Exhibit A, Page 433
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 431 of 447 Page ID
                                   #:450


 the City Attorney to vigorously enforce this Order via Sections 8.77 and 8.78 of the
 Los Angeles Administrative Code.

 9.      If any subsection, sentence, clause, phrase, or word of this Order or any
 application of it to any person, structure, or circumstance is held to be invalid or
 unconstitutional by a decision of a court of competent jurisdiction, then such
 decision shall not affect the validity of the remaining portions or applications of this
 Order.


 This order shall be in place until May 15, 2020, and it may be extended prior to that
 time.


 Dated: April 10, 2020 at Los Angeles, California
 Time:




 Filed with the City Clerk
 Date:
 Time:
 By:




                                                                               Exhibit A, Page 434
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 432 of 447 Page ID
                                   #:451




                           EXHIBIT 5




                                                               Exhibit A, Page 435
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 433 of 447 Page ID
                                   #:452
 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                        A        Camrr o. tos,WGcus
                                                                                                                  i'i   °?         Public Health
 ORDER OF THE HEALTH OFFICER


                  HEALTH OFFICER ORDER FOR THE CONTROL OF COVID-19
                                  Temporary Prohibition of Group Events and Gatherings
                                          Required Social Distancing Measures
                                             Closure of Certain Businesses
                                           Date Order Issued: March 16, 2020

 Please read this Order carefully. Violation of or failure to comply with this Order is a crime
 punishable by fine, imprisonment, or both. (California Health and Safety Code § 120295;
 Los Angeles County Code § 11.02.080.)

 SUMMARY OF THE ORDER: During a State of Emergency, California law empowers the County
 of Los Angeles Health Officer (Health Officer) to take measures necessary to protect the public
 from the spread of the Novel Coronavirus (COVID-19) within the County of Los Angeles. In
 accordance with the Centers for Disease Control's (CDC) Interim Guidance for Large Events and
 Mass Gatherings (March 15, 2020); the California Department of Public Health's Mass Gathering
 Guidance (March 11, 2020); Governor Newsom's Guidance Regarding Bars and Restaurants
 (March 15, 2020); and Mayor Eric Garcetti's Emergency Public Order- New City Measures to
 Address COVID-19 (March 15, 2020), the Health Officer is ordering significant protective measures
 to stem or slow the spread of COVID-19 within the greater Los Angeles community.

 Because of the rapid spread of COVID-19 and the need to protect the most vulnerable members of
 our community, this Order prohibits all indoor public and private gatherings and all outdoor public:
 and private events within a confined space, where at least 50 people are expected to be in
 attendance at the same time. This Order applies within the County of Los Angeles Public Health
 Jurisdiction, beginning March 16, 2020 and       t(nuee throe -h March 31, 2020, subject to the terms
 and conditions more particularly set fc'chi below.

 For all gatherings that are not prohibited, the Health Officer orders the event and gathering holders
 and venues to implement the following infection control precautions: (1) enforce social distancing
 within the confined space by requiring attendees to be separated by six (6) feet; (2) provide access
 to hand washing facilities with soap and water or hand sanitizer that contains at least 60 percent
 alcohol; (3) post a sign in a conspicuous place at the public entry to the venue instructing members
 of the public to not attend if they are experiencing symptoms of respiratory illness, including fever or
 cough; and (4) adhere to communicable disease control recommendations provided by the Los
 Angeles County Department of Public Health.

 Further, this Health Officer Order, in accordance Mayor Eric Garcetti's Emergency Public Order -
 New City Measures to Address COVID-19, requires all permanent food facilities to limit their
 services to only preparing and offering food to customers via delivery service, via pick up for take-
 out dining only, or via drive thru.

 This Order immediately requires closing the following types of businesses:
               (1) Bars and Nightclubs that do not serve food.
               (2) Gyms and Fitness Centers.
               (3) Movie Theaters, Live Performance Theaters, Bowling Alleys, and Arcades.

 The County Health Officer will continue to monitor COVID-19 disease spread, State and CDC
 recommendations, and the impact of the required measures, and as needed, may revisit, extend,
 expand, or otherwise modify this Order to protect the public's health.


 HOA.102820213.1
 Health Officer Order for the Control of COVID-19; Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
 and Closure of Certain Businesses
 Page 1 of S                                                                                                                         3/16/2020


                                                                                                                              Exhibit A, Page 436
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 434 of 447 Page ID
                                   #:453
 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                            /7-cotrprrg Of los ANanu
                                                                                                                                %Public Health
 ORDER OF THE HEALTH OFFICER

 UNDER THE AUTHORITY OF THE CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
 101085, AND 120175, THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

 1.   Effective March 16, 2020, and continuing through March 31, 2020, all public and private group
      events and mass gatherings, as defined below, of 50 or more people are prohibited anywhere
      within the Los Angeles County Public Health Jurisdiction.

 2.   For public and private events and gatherings attended by between 10-49 members of the public,
      held in a confined or enclosed space, and not prohibited by this Order, the organizer of the event
      and the owner, manager, or operator of the venue holding the event or gathering shall:
          a.   Enforce social distancing measures by requiring attendees who remain at the event for
               over 10 minutes to be separated by at least six (6) feet from other attendees during the
               entirety of the event or gathering. Persons who attend the event or gathering as a group,
               e.g., a group of family members or household contacts, may sit or remain together, but
               groups of attendees must be separated by a distance of at least six (6) feet.
          b.   Provide access to hand washing facilities with soap and water or with hand sanitizes that
               contains at least 60 percent alcohol.
          c.   Post a sign in a conspicuous place at all public entries to the venue that instructs
               members of the public to not attend if they are experiencing symptoms of respiratory
               illness, including fever or cough.
          d. Adhere to communicable disease control recommendations provided by the Los Angeles
              County Department of Public Health, including guidance for cleaning and disinfecting the
              site. See guidance posted at www.publichealth,lacountv.gov/medialCoronavirusl.

 3.   Effective immediately, and in accordance with Governor Newsom's Guidance and Mayor
      Garcetti's New City Measures to Address COVID-19, all permanent food facilities, as defined by
      Health and Safety Code § 113849, may only prepare and offer food that is provided to customers
      via delivery service, via pick-up for takeout dining, and via drive-thru. Bars and night clubs that
      offer food to consumers may remain open only for purposes of continuing to prepare and offer
      food to consumers via delivery service, via pick-up, or drive-thru. Permanent food facilities that
      provide and offer food to consumers for pick up must require patrons or groups of patrons who
      are ordering food and beverages to be and remain at least six (6) feet apart from each other
      while inside the facility.

 4.   Further, the Health Officer orders the immediate closure of the following types of businesses:
          a.   Bars and Nightclubs that do not serve food.
          b.   Movie theaters, live performance venues, bowling alleys, and arcades.
          c. Gyms and fitness centers.
          d. Wineries, Breweries, and Tap Rooms that provide tastings.

 5.   This Order does not supersede any stricter limitation imposed by a local public entity within the
      Los Angeles County Public Health Jurisdiction.

 REASONS FOR THE ORDER

 6. This Order is based upon scientific evidence and best practices, as currently known and
      available, to protect members of the public from avoidable risk of serious illness and death
      resulting from the spread of COVID-19, as well as to protect the healthcare system from a surge
      of cases into its emergency rooms and hospitals. The Order supports the California Department
      of Public Health and the CDC's efforts to institute necessary social distancing measures to
      reduce community transmission of COVID-19.
 HOA.102820213.1
 Health Officer Order for the Control of COV1D-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
 and Closure of Certain Businesses
 Page 2 of S                                                                                                                         3/16/2020


                                                                                                                           Exhibit A, Page 437
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 435 of 447 Page ID
                                   #:454
 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
 ORDER OF THE HEALTH OFFICER
                                                                                                                             Oirdaliith
 7.   Existing community transmission of COVID-19 in Los Angeles County presents a substantial and
      significant risk of harm to the health of residents. Currently, there is no vaccine available to
      protect against and no specific treatment for COVID-19. As of March 16, 2020, there have been
      at least _ :.sc óY CfiW-1`9 and 1 death reported in Los Angeles County.

 8.   The virus that causes COVID-19 can be spread easily through person -to -person contact. This
      risk of transmission is increased when people are in close proximity. All group events and
      gatherings pose an increased risk for transmission of COVID-19 and thus, are a substantial risk
      to public health. Circumstances associated with Group Events and Mass Gatherings, smaller
      events and gatherings, and the public's presence in businesses where it is usual for patrons to
      have extended close contact, that are likely to exacerbate the spread of COVID-19 include,
      without limitation: (a) the increased likelihood that these events, gatherings, and businesses will
      attract people from a geographic area with known COVID-19 community transmission, (b) the
      prolonged time period during which large numbers of people are in close proximity, (c) the
      difficulty in tracing and controlling additional exposures when large numbers of people attend a
      single event, and (d) the inability to ensure both that attendees are not infected with COVID-19
      and will follow adequate hygienic and social distancing practices.

 9.   In the absence of a specific immunization or treatment for COV1D-19, social distancing is the
      only and most readily available tool to prevent this disease. Increasing social distancing and
      limiting gatherings are proven ways to slow transmission of communicable diseases.
      Accordingly, to reduce the community transmission of COVID-19, the Health Officer has ordered
      the temporary prohibition of all Group Events and Mass Gatherings, as defined in Sections 10,
      11 and 12, and is also requiring the closure of certain businesses where it is usual practice for
      patrons to remain in close proximity.

 DEFINITIONS

 10. For purposes of this Order, Group Events and Mass Gatherings are any gathering, assembly,
     event, or convening that brings together or is likely to bring together 50 or more persons at the
     same time in an indoor or outdoor confined or enclosed space, for any purpose including a
     business, cultural, religious, athletic, entertainment, social, or other special event. These types of
     Group Events and Mass Gatherings are likely to result in situations where people will be within
     six (6) feet of each other for an extended period of time (greater than 10 minutes).

 11 Group Events and Mass Gatherings include, without limitation: (a) any convention, arena, or
    meeting space with fixed seating or other set-up where seating is placed adjacent to each other
    in rows; (b) any space where event attendees stand in close proximity to each other, such as a
    concert or other performance that includes "standing room only" sections; (o) an admission or
    concession line/queue; and (d) a confined or closed outdoor space: (i) that is enclosed by a
    fence, physical barrier, or other structure and (ii) where people are within six (6) feet of one
    another for more than ten (10) minutes. Specific examples include, but are not limited to,
    conventions, conferences, training activities, concerts, and athletic events.

 12. This Order is intended to deter the spread of COVID-19 by preventing people from being in
     unnecessary close contact. Certain activities are essential to the functioning of the County and
    the well-being of our residents and must continue. Accordingly, the requirements in this Order do
     not apply to the following sites or situations where residents must obtain or participate in
     essential governmental, educational, or other essential services (those that meet basic human
     needs): (a) attendance at regular school classes, work, or essential services;
     (b) places where people are in transit or waiting for transit including airports or bus or train
     stations or terminals; (c) grocery stores and retail stores; (d) congregate living situations,
     including dormitories; or (e) hospitals and healthcare facilities.
 HOA.102820213.1
 Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
 and Closure of Certain Businesses
 Page 3 of 5                                                                                                                          3/16/2020


                                                                                                                           Exhibit A, Page 438
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 436 of 447 Page ID
                                   #:455
 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                           /1-COUNIV Or Los ANGtlEi

                                                                                                                              %Public Health
 ORDER OF THE HEALTH OFFICER

     a. This Order does not prohibit use of enclosed spaces where 50 or more people may be
         present at different times during the day, as long as 50 or more people are not present in
         the space at the same time.
     b. This Order does not apply to specific permanent food facilities:
           i.   Cafeterias, commissaries, and retail food facilities located within hospitals, nursing
                homes, governmental buildings that provide essential services to the public, or within
                other licensed health care facilities.
          ii. Grocery stores and pharmacies.
          iii. Charitable or governmental organization providing meals to the indigent population.
          iv. Concessionaires or food services within any airport within the Los Angeles County Public
              Health jurisdiction.

  ADDITIONAL TERMS

 13. This Order does not, in any way, restrict: (a) first responder access to the site(s) named in this
     Order during an emergency or (b) local, state or federal officers, investigators, or medical or law
    enforcement personnel from carrying out their lawful duties at the site(s) named in this Order.

 14. The entities subject to this Order that are not required to close may otherwise remain open for
    business and perform essential functions and operations during the duration of this Order.

 15. The County shall promptly provide copies of this Order by: (a) posting it on the Los Angeles
     Department of Public Health's website (www.publichealth.lacountv.cov), (b) posting it at the
     Kenneth Hahn Hall of Administration located at 500 West Temple Street, Los Angeles, CA
     90012, (c) providing it to any member of the public requesting a copy, (d) issuing a press release
    to publicize the Order throughout the county, and (e) by serving via email on large facilities
     known to the County's Health Officer that are likely to be subject to this Order (but service via
     email is not required for compliance).
     a. The owner, manager, or operator of any facility that is likely to be impacted by this Order is
         strongly encouraged to post a copy of this Order onsite and to provide a copy to any
         member of the public requesting a copy.
     b.    Because guidance may change, the owner, manager, or operator of any facility that is
           subject to this Order is ordered to consult the Los Angeles County Department of Public
           Health's website (www.publichealth.lacounty.gov) daily to identify any modifications to the
           Order and is required to comply with any updates until the Order is terminated.

 16. If any subsection, sentence, clause, phrase, or word of this Order or any application of it to any
    person, structure, gathering, or circumstance is held to be invalid or unconstitutional by a
    decision of a court of competent jurisdiction, then such decision will not affect the validity of the
    remaining portions or applications of this Order.

 17. This Order is issued in accordance with, and incorporates by reference, the March 4, 2020
     Proclamation of a State of Emergency issued by Governor Gavin Newsom and the
     March 4, 2020 declarations of a local and public health emergency issued by the Los Angeles
     County Board of Supervisors and Los Angeles County Health Officer, respectively, and as they
     may be supplemented.




 HOA.102820213.1
 Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
 and Closure of Certain Businesses
 Page 4of5                                                                                                                            2,4,2020

                                                                                                                          Exhibit A, Page 439
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 437 of 447 Page ID
                                   #:456
 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                                 Cavern a Loa Nscttes   I



 ORDER OF THE HEALTH OFFICER                                                                                                        Publlc N08Hb          i




 18. To protect the public's health, the Health Officer may take additional action(s) for failure to
     comply with this Order. Violation of this Order is a misdemeanor punishable by imprisonment,
    fine or both under California Health and Section Code Section 120295 et seq. Further, pursuant
     to Sections 26602 and 41601 of the California Government Code and Section 101029 of the
     California Health and Safety Code, the Health Officer requests that the Sheriff and the Chiefs of
     Police in all cities located in the Los Angeles County Public Health Jurisdiction ensure
    compliance with and enforcement of this Order.



 IT IS SO OR                ED:

                                                                       Date:       11,9-rey            /á, A9
  Munt. Davis, MD, MPH

  Health Officer, County of Los Angeles




 HOA.102820213.1
 Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
 and Closure of Certain Businesses
 Page 5 of 5                                                                                                                         3/16/2020


                                                                                                                           Exhibit A, Page 440
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 438 of 447 Page ID
                                   #:457




                           EXHIBIT 6




                                                               Exhibit A, Page 441
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 439 of 447 Page ID
                                   #:458

     TRAVELERS J
      P.O. Box 430
     Buffalo, NY 14240
     (720)963-7216)




     Ms. Marina Pacheco, Esq.
                                                                                                 4/30/2020
     Kabateck, LLP
     633 West Fifth Street, Suite 3200
     Los Angeles, CA 90071



     Insured:                         Pez Seafood DTLA, LLC and As Per IL T8 00 ("Pez")
     Policy #:                        680-9M304995
     Claim/File#:                     FEE4257
     Date of Loss:                   3/02/2020 (as reported)
     Underwriting Company:           Travelers Property Casualty Company of America



  Dear Attorney Pacheco,

 This letter will follow our recent discussions with you and your client, Pez, regarding the above -referenced
 claim. We have carefully reviewed both the information provided by your client, and the terms of their
 policy with the Travelers Property Casualty Company of America ("Travelers"). Based on the foregoing,
 we have concluded that there is no coverage for the claimed loss of income and food spoilage. The
 reasons for our conclusion are set forth below.

 The Claimed Loss

 Your client presented a claim for loss of income related to the worldwide pandemic caused by the SARS-
 CoV-2 virus (the "COVID-19 Pandemic"). Prior to the receipt of your letter of representation, dated
 4/13/2020, we spoke to your client, Bret Thompson, on 4/6/2020. Mr. Thompson advised that business
 volume had begun to decline as of the first week of March because of the ongoing COVID-19 Pandemic.
 As of 3/14/20201, the Mayor of Los Angeles ordered that their business, and others, stop providing dine -
 in service to prevent the spread of the COVID-19 Pandemic [hereinafter that order is referred to as the
 "Governmental Order"]. Mr. Thompson also advised, and the Governmental Order states, that Pez was
 permitted to have customers come to their establishment to pick up take-out orders and was also
 permitted to provide delivery service. Mr. Thompson further advised that the business was voluntarily
 closed down completely on 3/19/2020 due to poor sales from the take-out and delivery service, and
 remains closed pursuant to various extensions of the Governmental Order.

 In addition, Mr. Thompson also advised that they were unable to sell all of their perishable food stock
 before it spoiled, decayed or expired. Mr. Thompson reported no physical damage to his premises or
 business property, and no actual or suspected food poisoning.




 1   In the conversation Mr. Thompson stated the Governmental Order date was March 14, 2020, however City of Los
     Angeles records indicate the order by Mayor Garcetti was announced on March 15, 2020 and went into effect at
     12:00am PST on March 16, 2020.




                                                                                                Exhibit A, Page 442
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 440 of 447 Page ID
                                   #:459
 Page 2




 Your client's policy includes two coverages that, under certain circumstances, may afford coverage for a
 loss of income. The first is Business Income and Extra Expense Coverage, and the second is Civil Authority
 Coverage. Each is discussed separately below.

 Business Income and Extra Expense Coverage

 Under certain circumstances, the Businessowners Property Coverage Special Form may afford coverage
 for a loss of business income. That coverage provides in pertinent part:

          3.     Business Income and Extra Expense
                                                ***
                 (2)     We will pay for the actual loss of Business Income you sustain due to
                         the necessary "suspension" of your "operations" during the "period of
                         restoration". The "suspension" must be caused by direct physical loss of
                         or damage to property at the described premises. The loss or damage
                         must be caused by or result from a Covered Cause of Loss....

 See Businessowners Property Coverage Special Form (MP Ti 02 02 05) at 2-3 (emphasis added).

 The presence or possible presence of the SARS-CoV-2 virus would not constitute "direct physical loss or
 damage to property" within the meaning of the policy. Because the claimed limitations on your business
 operations were, as presented by you, the result of the Governmental Order (as opposed to "direct
 physical loss or damage to property at the described premises," 401 S. Grand Ave. Los Angeles, CA), this
 Business Income and Extra Expense coverage does not apply to your loss.

 In addition, in order for this coverage to apply, the suspension of operations must have been caused by
 direct physical loss or damage that resulted from a Covered Cause of Loss. As stated on pages 3-4 of
 Businessowners Property Coverage Special Form (MP Ti 02 02 05), Covered Causes of Loss are "RISKS OF
 DIRECT PHYSICAL LOSS" that are not otherwise limited or excluded. Your policy includes, among other
 exclusions, an exclusion for "loss or damage caused by or resulting from any virus" -- such as the SARS-
 CoV-2 virus -- "that induces or is capable of inducing ... illness or disease." As explained in more detail
 below in the discussion of policy exclusions, your claim does not implicate a Covered Cause of Loss, as is
 required in order for Business Income and Extra Expense coverage to apply.

 Civil Authority Coverage

 Under certain circumstances, the Businessowners Property Coverage Special Form may afford coverage
 for a loss of income due to a Civil Authority action. That coverage provides in pertinent part:

          7.     Coverage Extensions



                 g.         Civil Authority
                         (1)       When the Declarations show that you have coverage for
                                   Business Income and Extra Expense, you may extend that




                                                                                            Exhibit A, Page 443
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 441 of 447 Page ID
  Page 3
                                   #:460



                                    insurance to apply to the actual loss of Business Income you
                                    sustain and reasonable and necessary Extra Expense you incur
                                    caused by action of civil authority that prohibits access to the
                                    described premises. The civil authority action must be due to
                                    direct physical loss of or damage to property at locations, other
                                    than described premises, that are within 100 miles of the
                                    described premises, caused by or resulting from a Covered
                                    Cause of Loss.

  See Businessowners Property Coverage Special Form (MP T1 02 02 05) at pages 15-16 (emphasis added).

  Thus, there are three elements, all of which must be satisfied, in order for Civil Authority coverage to
  apply. We will address each of those elements as they relate to your claim:

      1.   A civil authority must prohibit access to the described premises: We have reviewed the
           Governmental Order. This requirement for Civil Authority coverage is not satisfied because the
           Governmental Order does not prohibit access to your premises.

      1.   The prohibited access to the described premises must be due to direct physical loss of or
           damage to property at other locations, other than the described premises, that are within 100
           miles of the described premises: This requirement for Civil Authority coverage is not satisfied.
           The presence or feared presence of SARS-CoV-2 virus would not constitute "direct physical loss
           or damage to property" within the meaning of your policy. Accordingly, the Governmental
           Order was not issued due to "direct physical loss of or damage to property" within the meaning
           of your policy. It was issued as part of the governmental efforts to slow the spread of the COVID-
           19 Pandemic.

      2.   The direct physical loss or damage to property must be caused by or resulting from a Covered
           Cause of Loss: This requirement for Civil Authority coverage is not satisfied. Your policies
           include, among other exclusions, an exclusion for "loss or damage caused by or resulting from
           any virus" -- such as the SARS-CoV-2 virus -- "that induces or is capable of inducing ... illness or
           disease." As explained in more detail below in the discussion of policy exclusions, your claim
           does not implicate a Covered Cause of Loss.

  Therefore, because not all of the requirements that must be satisfied in order for Civil Authority coverage
  to apply are present in your claim, Civil Authority coverage does not apply.

  Policy Exclusions

  As noted above, the Business Income and Extra Expense Coverage, and the Civil Authority Coverage all
  require direct physical loss or damage caused by a Covered Cause of Loss. As also noted above, Covered
  Causes of Loss are "RISKS OF DIRECT PHYSICAL LOSS" that are not otherwise limited or excluded.

  Your client's policy, however, includes an "Exclusion of Loss Due to Virus or Bacteria," which provides in
  relevant part:




                                                                                               Exhibit A, Page 444
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 442 of 447 Page ID
                                   #:461
  Page 4




           A. The exclusion set forth in Paragraph B. applies to all coverage under all forms and
               endorsements that comprise this Coverage Part or Policy, including but not limited
               to forms or endorsements that cover property damage to buildings or personal
               property and forms or endorsements that cover business income, extra expense,
               rental value or action of civil authority.

           B.   We will not pay for loss or damage caused by or resulting from any virus, bacterium
                or other microorganism that induces or is capable of inducing physical distress,
                illness or disease.


  See Endorsement entitled "Exclusion of Loss Due to Virus or Bacteria (IL T3 82 05 13) (emphasis added).

 This exclusion expressly applies to the Business Income and Civil Authority coverages, and the SARS-CoV-
 2 virus is capable of inducing physical distress, illness or disease, i.e., COVID-19. Thus, there is no coverage
 for your claimed loss of business income. To the extent you claim physical damage to your real property
 due to the presence of SARS-CoV-2 virus, the "virus" exclusion quoted above also applies to all forms and
 endorsements that cover property damage to buildings and personal property.

 The policy includes additional exclusions that provide in pertinent part:

           1.   We will not pay for loss or damage caused directly or indirectly by any of the following. Such
                loss or damage is excluded regardless of any other cause or event that contributes
                concurrently or in any sequence to the loss. These exclusions apply whether or not the loss
                event results in widespread damage or affects a substantial area.

           a.   Ordinance or Law
                (1) The enforcement of any ordinance or law:
                    (a) Regulating the construction, use or repair of any property; or
                    (b) Requiring the tearing down of any property, including the cost of removing the
                        debris.
                (2) This exclusion, Ordinance or Law, applies whether the loss results from:
                    (a) An ordinance or law that is enforced even if the property has not been damaged;

           2.       We will not pay for loss or damage caused by or resulting from any of the
                    following:
                                                     ***
                             b.       Delay, loss of use or loss of market.
                                                     ***
                             [d.]     (8) Contamination by other than "pollutants".
                                                     ***
                    3.       We will not pay for loss or damage caused by or resulting from any of the
                             following under Paragraphs a. through c....




                                                                                                Exhibit A, Page 445
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 443 of 447 Page ID
  Page 5
                                   #:462



                            b.       Acts or decisions, including the failure to act or decide, of any
                                     person, group, organization or governmental body.


  See Businessowners Property Coverage Special Form (MP Ti 02 02 05) at pages 22-26 (emphasis added).

  The "Ordinance or Law" exclusion quoted applies to the extent that your claimed loss of business income
  was caused by the Governmental Order "[r]egulating the ... use" of your property. The "loss of use"
  exclusion" quoted above also applies to the extent that your claimed loss of business income was caused
  by any loss of use of your business premises. To the extent that your claimed loss of business income was
  caused by the loss of a market for your tenant's products andjor services, the "loss of market" exclusion
  quoted above also applies. To the extent that you claim that your loss is caused by or results from alleged
  contamination, your claimed loss of business income is also excluded by the exclusion for loss caused by
  or resulting from "[c]ontamination by other than 'pollutants' quoted above. The "Acts or decisions"
  exclusion quoted above also applies to the extent that your claimed loss of business income was caused
  by an act or decision of the management of your business.

  There are additional reasons why your client's food spoilage loss is not covered, which will be explained
  in further detail below.

  Food Spoilage

  Under certain circumstances the Businessowners Property Coverage Special Form may afford coverage
  for food spoilage. That coverage provides in pertinent part:

          q   Spoilage - Consequential Loss
              (1) When a Limit of Insurance is shown in the Declarations for Business Personal Property at
                  the described premises, you may extend that insurance to apply to consequential loss to
                  your Business Personal Property caused by a change in:
                  (a) Temperature; or
                  (b) Humidity;
                  caused by or resulting from a Covered Cause of Loss to any of the following types of
                  equipment situated within the building at the described premises:
                  (a) Refrigerating;
                  (b) Cooling;
                  (c) Humidifying;

                  (d) Air-conditioning;
                  (e) Heating;
                  (f)   Generating or converting power; or
                  (g) Connections, supply or transmission lines and pipes associated with the above
                        equipment.




                                                                                                 Exhibit A, Page 446
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 444 of 447 Page ID
  Page 6
                                   #:463



 See Businessowners Property Coverage Special Form (MP T1 02 02 05) at page 21 (emphasis added).

 Because the loss of food products was not related to a change in temperature or humidity, and there was
 no change in temperature or humidity caused by any direct physical loss or damage by a Covered Cause
 of Loss to any of the types of equipment listed above, this coverage does not apply. The virus exclusion,
 loss of market exclusion and Acts or Decisions exclusions quoted above also apply.

 Under certain circumstances the Restaurant and Perishable Goods Premier Endorsement provides
 coverage for food contamination costs.

     h.   Food Contamination Costs
          (1) When the Declarations show that you have coverage for Business Income and Extra Expense,
              you may extend that insurance to apply to the actual loss of Business Income you sustain and
              reasonable and necessary "food contamination expense" you incur due to the "suspension"
             of your "operations" during the "period of restoration". The "suspension" must be required
             by a "Public Health Authority" due to discovery of, suspicion of, or exposure to "food
             contamination" at the described premises.
          (2) The following exclusions do not apply to this Coverage Extension if such excluded causes of
              loss result in any "food contamination" to which this Coverage Extension applies:
             (a) Exclusion B.2.d.(7)(d), changes in flavor, color, texture or finish;
             (b) Exclusion B.2.d.(8), contamination by other than "pollutants";
             (c) Exclusion, B.2.k., Pollution; and

             In addition, any Exclusion of Loss Due to Virus or Bacteria endorsement which is applicable to
             this Coverage Form does not apply to "food contamination" that results from a
             "communicable disease" to which this Coverage Extension applies.


          (6) The following PROPERTY DEFINITIONS are added with respect to this Coverage Extension:
             (a) "Communicable Diseases" a viral or bacterial micro-organism that induces or is capable
                  of inducing physical illness or disease.
             (b) "Food Contamination" means a condition in your food which has caused, or is suspected
                  of causing, food poisoning of one or more of your patrons. Such "food contamination"
                  must result from:
                 (i)   Tainted food purchased by you;
                 (ii) Food which has been improperly processed, stored, handled or prepared in the course
                       of your "operations"; or
                 (iii) A "Communicable Disease" transmitted by one or more of your "employees".


 See Restaurant and Perishable Goods Premier Endorsement (MP T3 66 08 15) at pages 11-12 (emphasis
 added).




                                                                                           Exhibit A, Page 447
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 445 of 447 Page ID
  Page 7
                                   #:464



  In this case there was no "food contamination" within the definition of the endorsement, so this coverage
  does not apply. The loss of market exclusion, and Acts or Decisions exclusion, quoted above also apply.

  Under certain circumstances the Spoilage Coverage in the Restaurant and Perishable Goods Premier
  Endorsement and/or the Spoilage Coverage Endorsement provide for the spoilage of food.

      1.   The following is added to Paragraph A.7.:
           Spoilage Coverage
           (1) When a Limit of Insurance is shown in the Declarations for Business Personal Property at the
               described premises and such described premises is shown in the schedule above, you may
               extend that insurance to apply to direct physical loss of or damage to Perishable Stock caused
               by or resulting from a covered cause of loss described in Paragraph (3) below and not excluded
               in Paragraph (4) below.


           (3) With respect to this Coverage Extension, covered cause of loss means the following only if
                indicated by an "X" in the schedule above:
               (a) Breakdown or Contamination, meaning:
                    (i) Change in temperature or humidity resulting from mechanical breakdown or failure of
                          refrigerating, cooling or humidity control apparatus or equipment, only while such
                          equipment or apparatus is at the described premises; or
                    (ii) Contamination by a refrigerant, only while the refrigerating apparatus or equipment is
                          at the described premises shown in the schedule; or
               (b) Power Outage, meaning change in temperature or humidity resulting from complete or
                    partial interruption of electrical power, either on or off the described premises, due to
                    conditions beyond your control.
           (4) The following exclusions apply to this Coverage Extension:
               (a) We will not pay for loss or damage caused directly or indirectly by any of the following,
                    regardless of any other cause or event that contributes concurrently or in any sequence to
                   the loss:
                   (I)   Manual disconnecting of any refrigeration, cooling, heating or humidity control system
                         from the source of electric power;


 See Spoilage Coverage (MP T9 73 02 05) at page 1 (emphasis added).

 Because the spoilage of your client's perishable stock was not caused by a change in temperature or
 humidity caused by or resulting from a Covered Cause of Loss, or by contamination by a refrigerant or a
 Power Outage as defined by the endorsement, this coverage does not apply to your client's loss. To the
 extent spoilage of food results from the disconnection of power, such damage is also excluded. The virus
 exclusion quoted above also applies.

 Please note that there may be other terms and conditions that apply to your client's claimed loss. Nothing
 in this letter shall, nor is it intended to, waive any policy terms or conditions that Travelers determines
 are now or in the future relevant to this claim. Travelers expressly reserves the right to deny coverage for
 any valid reason under the policy or at law.




                                                                                               Exhibit A, Page 448
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 446 of 447 Page ID
                                   #:465
  Page 8




  This decision is based on the currently known information. If you have other information not previously
  provided to us, or are aware of any new or different information or documentation that might lead us to
  reconsider our decision, please contact me immediately.

  Please review the Legal Action Against Us condition in the Businessowners Property Coverage Special
  Form (MP T1 02 02 05) as it contains important information about the period of time in which your client
  may bring legal action. Enclosed with this letter are additional disclosures that may be required in your
  client's jurisdiction.

  Although we regret that we were unable to be of additional assistance to your client, we hope that this
  letter provides you with a clear understanding of the basis for our conclusion that the loss is not covered.

  If you have any questions, please contact me at (720)963-7216 or wledbett@travelers.com.

  Sincerely,




 W. Wade Ledb=        actor
 Travelers
 Business Insurance Major Case Unit
 Phone: (720)785-4900
 Fax:    (866)381-6247
 Email: wledbett@travelers.com

  CC: E Broox Randall & Sons
      Via Electronic Mail




 Enclosure




                                                                                              Exhibit A, Page 449
Case 2:20-cv-04699-DMG-GJS Document 1-2 Filed 05/27/20 Page 447 of 447 Page ID
                                   #:466
 Page 9




                                            STATE DISCLOSURES



 California

 The State of California requires us to provide the following information.

 ®   Subrogation: We will not pursue recovery of the damages from any parties that may be responsible
     for the claimed loss - pursuing this would be your responsibility.

     If you believe all or part of the claim has been wrongfully denied or rejected, you may have your claim
     reviewed by the California Department of Insurance, Consumer Services Division, 300 South Spring
     Street, South Tower, Los Angeles, CA 90013, (800-927-4357).

     Suit Limitation: Please review the Legal Action Against Us condition which can be found in the
     Businessowners Property Coverage Special Form (MP T1 02 02 05), page number 33. This condition
     states, in part, that the time limit for bringing action is 2 years after the date of loss.

 Please note the time between the date this claim was reported to us and the date of a denial of coverage
 is not included in the Suit Limitation period. Please understand that we cannot give advice regarding your
 legal rights. If you have questions regarding the time within which a lawsuit may be brought against us,
 or any other questions about legal rights regarding the policy or this claim, you may wish to seek legal
 counsel at your own expense.




                                                                                            Exhibit A, Page 450
